Case 1:18-mc-00561-JMF Document 4-7 Filed 12/05/18 Page 1 of 410




                  EXHIBIT 7
12/3/2018                   Case 1:18-mc-00561-JMF Document  4-7No.1Filed
                                                       Amendment           12/05/18
                                                                     to Form F-1    Page 2 of 410
 F-1/A 1 d624633df1a.htm AMENDMENT NO.1 TO FORM F-1

 Table of Contents

                                                                As filed with the Securities and Exchange Commission on December 3, 2018.
                                                                                                                                                                             Registration No. 333-227656


                                                                 UNITED STATES
                                                     SECURITIES AND EXCHANGE COMMISSION
                                                                                            Washington, D.C. 20549

                                                                           AMENDMENT NO. 1
                                                                                  TO
                                                                               FORM F-1
                                                                        REGISTRATION STATEMENT
                                                                                               UNDER
                                                                                      THE SECURITIES ACT OF 1933


                                                          Tencent Music Entertainment Group
                                                                             (Exact name of Registrant as specified in its charter)

                                                                                                   Not Applicable
                                                                                    (Translation of Registrant’s name into English)

                             Cayman Islands                                                                7370                                                       Not Applicable
                        (State or other jurisdiction of                                        (Primary Standard Industrial                                          (I.R.S. Employer
                       incorporation or organization)                                           Classification Code Number)                                       Identification Number)
                                                                                    17/F, Malata Building, Kejizhongyi Road
                                                                                        Midwest District of Hi-tech Park
                                                                                      Nanshan District, Shenzhen, 518057
                                                                                         the People’s Republic of China
                                                                                               +86-755-8601-3388
                                              (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices)

                                                                                               Cogency Global Inc.
                                                                                           10 E. 40th Street, 10th Floor
                                                                                              New York, NY 10016
                                                                                                +1 (800) 221-0102
                                                          (Name, address, including zip code, and telephone number, including area code, of agent for service)

                                                                                                     Copies to:
                          James C. Lin, Esq.                                                         Li He, Esq.                                                     Z. Julie Gao, Esq.
                     Davis Polk & Wardwell LLP                                             Davis Polk & Wardwell LLP                                                 Will H. Cai, Esq.
            c/o 18th Floor, The Hong Kong Club Building                                     2201 China World Office 2                                   Skadden, Arps, Slate, Meagher & Flom LLP
                       3A Chater Road, Central                                            No. 1 Jian Guo Men Wai Avenue                                      c/o 42nd Floor, Edinburgh Tower
                              Hong Kong                                                  Chaoyang District, Beijing, 100004                                           The Landmark
                            +852 2533-3300                                                  People’s Republic of China                                           15 Queen’s Road Central
                                                                                                  +86 10-8567-5000                                                      Hong Kong
                                                                                                                                                                      +852 3740-4700

           Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement.
           If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following
     box. ☐
           If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration
     statement number of the earlier effective registration statement for the same offering. ☐
           If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the
     earlier effective registration statement for the same offering. ☐
           If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the
     earlier effective registration statement for the same offering. ☐
           Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933.
                                                                                     Emerging growth company ☐
           If an emerging growth company that prepares its financial statements in accordance with U.S. GAAP, indicate by check mark if the registrant has elected not to use the extended
     transition period for complying with any new or revised financial accounting standards† provided pursuant to Section 7(a)(2)(B) of the Securities Act. ☐
     † The term “new or revised financial accounting standard” refers to any update issued by the Financial Accounting Standards Board to its Accounting Standards Codification after April 5,
     2012.




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                                     1/409
12/3/2018                   Case 1:18-mc-00561-JMF Document  4-7No.1Filed
                                                       Amendment           12/05/18
                                                                     to Form F-1    Page 3 of 410
                                                                               CALCULATION OF REGISTRATION FEE
                                                                                                                                    Proposed                     Proposed
                                                                                                       Amount of                    maximum                     maximum
                                      Title of each class of                                         securities to be             offering price                aggregate                 Amount of
                                   securities to be registered                                       registered(1)(2)              per share(1)             offering price(1)(2)       registration fee(4)
     Class A Ordinary shares, par value US$0.000083 per share(2)(3)                                    188,600,000                   US$7.50                US$1,414,500,000            US$171,437.40
     (1) Estimated solely for the purpose of determining the amount of registration fee in accordance with Rule 457(a) under the Securities Act of 1933.
     (2) Includes Class A ordinary shares initially offered and sold outside the United States that may be resold from time to time in the United States either as part of their distribution or within
          40 days after the later of the effective date of this registration statement and the date the shares are first bona fide offered to the public, and also includes Class A ordinary shares that
          may be purchased by the underwriters pursuant to an over-allotment option. These Class A ordinary shares are not being registered for the purpose of sales outside the United States.
     (3) American depositary shares issuable upon deposit of the Class A ordinary shares registered hereby will be registered under a separate registration statement on Form F-6 (Registration
          No.333-228610). Each American depositary share represents two Class A ordinary shares.
     (4) The Registrant previously paid US$121,200 of the total registration fee in connection with the initial filing of the Registration Statement on October 2, 2018.

           The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further
     amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or
     until the registration statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), may determine.




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                                           2/409
12/3/2018                   Case 1:18-mc-00561-JMF Document  4-7No.1Filed
                                                       Amendment           12/05/18
                                                                     to Form F-1    Page 4 of 410

 Table of Contents

     The information in this prospectus is not complete and may be changed. We and the selling shareholders may not sell these securities until the registration statement filed with the
     Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the
     offer or sale is not permitted.

                                                                                 Subject to completion
                                                                     Preliminary Prospectus dated December 3, 2018

                                                     82,000,000 American Depositary Shares



                                          Tencent Music Entertainment Group
                                                            Representing 164,000,000 Class A Ordinary Shares

            This is an initial public offering of American depositary shares, or ADSs, representing Class A ordinary shares of Tencent Music Entertainment Group.
          We are offering 41,029,829 ADSs. The selling shareholders identified in this prospectus are offering an additional 40,970,171 ADSs. We will not receive any of the proceeds
     from the sale of the ADSs being sold by the selling shareholders. Each ADS represents two of our Class A ordinary shares, par value US$0.000083 per share.
         Prior to this offering, there has been no public market for the ADSs. It is currently estimated that the initial public offering price per ADS will be between US$13.00 and
     US$15.00.
           Following the completion of this offering and the concurrent private placement to Tencent Holdings Limited, or Tencent, our controlling shareholder, to effect its Assured
     Entitlement Distribution (assuming Tencent’s full subscription of the Class A ordinary shares to be issued by us in such concurrent private placement), our outstanding share
     capital will consist of Class A ordinary shares and Class B ordinary shares. The Pre-2018 Shareholders, including Tencent, will beneficially own all of our issued Class B ordinary
     shares and will be able to exercise 99.4% of the total voting power of our issued and outstanding share capital immediately following the completion of this offering, assuming no
     exercise of the over-allotment option granted to the underwriters, and assuming Tencent’s full subscription of the Class A ordinary shares to be issued by us in a concurrent private
     placement to effect Tencent’s Assured Entitlement Distribution, based on an assumed initial public offering price of US$14.00 per ADS, the midpoint of the estimated range of the
     initial public offering price shown on this cover. Holders of Class A ordinary shares and Class B ordinary shares have the same rights except for voting and conversion rights. Each
     Class A ordinary share is entitled to one vote, and each Class B ordinary share is entitled to 15 votes and is convertible into one Class A ordinary share. Each Class B ordinary
     share is convertible into one Class A ordinary share at any time by the holder thereof, while Class A ordinary shares are not convertible into Class B ordinary shares under any
     circumstances. Upon any sale, transfer, assignment or disposition of any Class B ordinary shares by a holder thereof to any non-affiliate to such holder, each of such Class B
     ordinary shares will be automatically and immediately converted into one Class A ordinary share.
           Following the completion of this offering and the concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming Tencent’s full subscription
     of the Class A ordinary shares to be issued by us in such concurrent private placement), we will be a “controlled company” within the meaning of the New York Stock Exchange
     corporate governance rules, because Tencent will have 61.5% of the total voting power of our then outstanding ordinary shares, assuming the underwriters do not exercise their
     over-allotment option, or 61.4% of our then outstanding ordinary shares if the underwriters exercise their over-allotment option in full. See “Principal and Selling Shareholders.”
            We have been approved for listing the ADSs on the New York Stock Exchange under the symbol “TME.”


                                                                                 PRICE US$                PER ADS

            See “Risk Factors” beginning on page 25 for factors you should consider before buying the ADSs.
         Neither the United States Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the
     accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense.
                                                                                                                                                       Per ADS                         Total
     Public offering price                                                                                                                          US$                           US$
     Underwriting discounts and commissions(1)                                                                                                      US$                           US$
     Proceeds, before expenses, to us                                                                                                               US$                           US$
     Proceeds, before expenses, to selling shareholders                                                                                             US$                           US$
     (1)    For a description of the compensation payable to the underwriters, see “Underwriting.”
          The underwriters have a 30-day option to purchase up to an additional 12,300,000 ADSs from us at the initial public offering price less the underwriting discounts
     and commissions.
            The underwriters expect to deliver the ADSs against payment in U.S. dollars in New York, NY on December                    , 2018.

            Morgan Stanley                     Goldman Sachs (Asia) L.L.C.                      J.P. Morgan             Deutsche Bank Securities                    BofA Merrill Lynch

       Credit Suisse                                               CICC                                        Allen & Company LLC                                                  BOCI
       China Renaissance                                           HSBC                                       KeyBanc Capital Markets                                                Stifel


                                                                          The date of this prospectus is December      , 2018.




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                                3/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7No.1Filed
                                                Amendment           12/05/18
                                                              to Form F-1    Page 5 of 410

 Table of Contents




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm           4/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7No.1Filed
                                                Amendment           12/05/18
                                                              to Form F-1    Page 6 of 410

 Table of Contents




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm           5/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7No.1Filed
                                                  Amendment           12/05/18
                                                                to Form F-1    Page 7 of 410

 Table of Contents

                                                                      TABLE OF CONTENTS

                                                                                                                                                             Page
     Prospectus Summary                                                                                                                                         1
     Our Corporate Information                                                                                                                                 11
     Conventions Which Apply to this Prospectus                                                                                                                12
     The Offering                                                                                                                                              15
     Summary Consolidated Financial Data and Operating Data                                                                                                    19
     Risk Factors                                                                                                                                              25
     Special Note Regarding Forward-Looking Statements                                                                                                         71
     Use of Proceeds                                                                                                                                           72
     Dividend Policy                                                                                                                                           74
     Capitalization                                                                                                                                            75
     Dilution                                                                                                                                                  77
     Exchange Rate Information                                                                                                                                 79
     Enforceability of Civil Liabilities                                                                                                                       80
     Corporate History and Structure                                                                                                                           82
     Our Relationship with Tencent                                                                                                                             90
     Selected Consolidated Financial Data                                                                                                                      92
     Management’s Discussion and Analysis of Financial Condition and Results of Operations                                                                     97
     Industry Overview                                                                                                                                        129
     Business                                                                                                                                                 135
     PRC Regulation                                                                                                                                           161
     Management                                                                                                                                               179
     Principal and Selling Shareholders                                                                                                                       191
     Related Party Transactions                                                                                                                               195
     Description of Share Capital                                                                                                                             198
     Description of American Depositary Shares                                                                                                                213
     Shares Eligible for Future Sale                                                                                                                          221
     Taxation                                                                                                                                                 223
     Underwriting                                                                                                                                             229
     Expenses Relating to this Offering                                                                                                                       239
     Legal Matters                                                                                                                                            240
     Experts                                                                                                                                                  241
     Where You Can Find Additional Information                                                                                                                242
     Index to Consolidated Financial Statements                                                                                                               F-1

            We and the selling shareholders have not authorized anyone to provide any information other than that contained in this prospectus or in any free
     writing prospectus prepared by or on behalf of us or to which we may have referred you. Neither we nor the selling shareholders take any responsibility
     for, or can provide any assurance as to the reliability of, any other information that others may give you. We, the selling shareholders and the
     underwriters have not authorized any other person to provide you with different or additional information. Neither we, the selling shareholders nor the
     underwriters are making an offer to sell the ADSs in any jurisdiction where the offer or sale is not permitted. This offering is being made in the United
     States and elsewhere solely on the basis of the information contained in this prospectus. You should assume that the information appearing in this
     prospectus is true, complete and accurate only as of the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or
     any sale of the ADSs. Our business, financial condition, results of operations and prospects may have changed since the date on the front cover of this
     prospectus.

           Until             , 2019 (the 25th day after the date of this prospectus), all dealers that buy, sell or trade the ADSs, whether or not
     participating in this offering, may be required to deliver a prospectus. This is in addition to the obligation of dealers to deliver a prospectus
     when acting as underwriters and with respect to their unsold allotments or subscriptions.

                                                                                   i




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                   6/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7No.1Filed
                                                 Amendment           12/05/18
                                                               to Form F-1    Page 8 of 410

 Table of Contents


                                                                  PROSPECTUS SUMMARY

             The following summary is qualified in its entirety by, and should be read in conjunction with, the more detailed information and financial
       statements and the related notes appearing elsewhere in this prospectus. In addition to this summary, we urge you to read the entire prospectus
       carefully, especially the risks of investing in the ADSs discussed under “Risk Factors” and information contained in “Management’s Discussion
       and Analysis of Financial Condition and Results of Operations” before deciding whether to buy the ADSs. Investors should note that Tencent
       Music Entertainment Group, our ultimate Cayman Islands holding company, does not directly own any substantive business operations in the PRC
       and the businesses described in this prospectus are operated through our VIEs.


                                                                            Overview

            Our mission is to use technology to elevate the role of music in people’s lives, by enabling them to create, enjoy, share and interact with
       music.

            Music is a universal passion. No matter who we are, or where we come from, we all have our favorite songs, albums or artists. We love music
       because it can inspire, uplift, motivate and enrich our lives. Music reaches us in deeply personal ways and connects us with each other through
       engaging, social and fun experiences.

             With over 1.4 billion people, China has a massive audience with a growing demand for music entertainment. Until recently, the music
       industry in China was relatively underdeveloped and highly fragmented largely due to deficiencies in copyright protection. Piracy was rampant.
       People didn’t see the value of paying for music. Spending on music entertainment in China has been relatively low. According to iResearch, while
       the recorded music market in the U.S. was more than 45 times that of China in 2017 on a per capita basis, China’s per capita spending on recorded
       music is expected to more than quadruple between 2017 and 2023, demonstrating tremendous growth potential.

             We are pioneering the way people enjoy online music and music-centric social entertainment services. We have demonstrated that users will
       pay for personalized, engaging and interactive music experiences. Just as we value our users, we also respect those who create music. This is why
       we champion copyright protection—because unless content creators are rewarded for their creative work, there won’t be a sustainable music
       entertainment industry in the long run. Our scale, technology and commitment to copyright protection make us a partner of choice for artists and
       content owners.


                                                                          Our Platform

             We are the largest online music entertainment platform in China, operating the top four music mobile apps in terms of mobile MAUs in the
       third quarter of 2018. Our platform comprises our online music, online karaoke and music-centric live streaming services, supported by our content
       offerings, technology and data.

             Our platform is an all-in-one music entertainment destination that allows users to seamlessly engage with music in many ways, including
       discovering, listening, singing, watching, performing and socializing. On our platform, social interactions such as sharing, liking, commenting,
       following and virtual gifting, are deeply integrated in our products and highly complementary to the core music experience, thereby enhancing our
       user experience, engagement and retention. As a result, we have built our platform into not just a music streaming platform, but a broad community
       for music fans to discover, listen, sing, watch, perform and socialize.



                                                                                 1




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          7/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7No.1Filed
                                                 Amendment           12/05/18
                                                               to Form F-1    Page 9 of 410

 Table of Contents


            We have worked tirelessly to build a vibrant and fast-growing music platform with the following elements:
            •     Users. With over 800 million total unique MAUs in the third quarter of 2018, our massive user base covers the full spectrum of user
                  demographics in China. Our users are highly engaged, with each daily active user on average spending over 70 minutes per day on our
                  platform in the third quarter of 2018.
            •     Products. We develop and operate a portfolio of products that are engaging, social and fun. Our products allow users to discover and
                  listen to music, sing and perform, as well as watch music videos and live music performances in a seamless and immersive way. With
                  different music entertainment services fully integrated into one platform, users don’t just listen to music on our platform—after
                  listening to a song, users may be inspired to sing that song and share the performance with friends or want to watch a live performance
                  of the same song by a popular live streaming performer.
            •     Content. We have China’s most comprehensive library of music content, recorded and live, in both audio and video formats. We have
                  the largest music content library with over 20 million tracks from over 200 domestic and international music labels, as of September 30,
                  2018. We also offer a broad range of video content, such as music videos, live and recorded concerts and music shows. In addition,
                  hundreds of millions of users have shared their singing, short videos, live streaming of music performances, comments and music-
                  related articles on our platform.
            •     Data and Technology. The scale and engagement of our user base generate extensive data that we use to develop innovative products
                  that best cater to user preferences and enhance user experience. We have also developed technology that can monitor and protect
                  copyrighted music, which empowers our artists and content partners to promote their music and protect their creative work.
            •     Monetization. We have innovative and multi-faceted monetization models that mainly include subscriptions, sales of digital music,
                  virtual gifts and premium memberships. They are seamlessly integrated with our products and services in a way that enhances user
                  experience. Our strong monetization capability supports our long-term investments in content, technology and products. It also allows
                  us to attract more content creators and transform China’s music entertainment industry.

             We have achieved growth and profitability at scale. In the nine months ended September 30, 2018, our revenue reached RMB13,588 million
       (US$1,978 million) compared to RMB7,395 million in the same period in 2017. In the nine months ended September 30, 2017 and 2018, our profit
       for the period amounted to RMB785 million and RMB2,707 million (US$394 million), respectively. Our adjusted profit increased from RMB1,239
       million in the nine months ended September 30, 2017 to RMB3,257 million (US$474 million) in the nine months ended September 30, 2018. From
       2016 to 2017, our revenue increased from RMB4,361 million to RMB10,981 million (US$1,599 million). In 2016 and 2017, we reported profit for
       the year of RMB85 million and RMB1,319 million (US$192 million), respectively, and recorded adjusted profit for the year of RMB426 million
       and RMB1,904 million (US$277 million), respectively. See “Management’s Discussion and Analysis of Financial Condition and Results of
       Operations—Non-IFRS Financial Measure.”

             Tencent’s acquisition of CMC was completed on July 12, 2016. Since then, the results of operations of CMC have been consolidated with
       ours and had contributed to our total revenues since July 2016. For the period from January 1, 2016 to July 12, 2016, CMC’s total net revenues and
       net loss were RMB1,923 million (US$288 million) and RMB152 million (US$23 million), respectively. After the acquisition of CMC in July 2016,
       our business and the business that was previously operated by CMC both grew substantially as a result of the combined content library and sharing
       of operational know-how. Post-acquisition, we: (i) operated our business on a combined basis, with CMC’s business substantially integrated into
       our business; (ii) shared many costs and expenses, and (iii) ceased to maintain consolidated financial statements of CMC’s business on a standalone
       basis. For a more detailed discussion of the impact of the acquisition of CMC, see “Management’s Discussion and Analysis of Financial Condition
       and Results of Operations—The Effects of the Acquisition of CMC.”



                                                                                2




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           8/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 10 of 410

 Table of Contents


                                                                      Market Opportunity

             China’s online music pan-entertainment market mainly consists of online music services, online karaoke and music-centric live streaming,
       online advertising, and online music copyright operations. The market is expected to grow rapidly, supported by a secular upswing driven by strict
       copyright protection, increasing penetration of online music services and consumers’ increasing willingness to pay for music. It is also a highly
       dynamic market, which enables Chinese consumers to engage with music in many ways, including discovering, listening, singing, watching and
       socializing.

             According to iResearch, the overall size of China’s online music pan-entertainment market reached approximately RMB33.0 billion in terms
       of revenue in 2017, and is expected to grow to RMB215.2 billion in 2023, representing a CAGR of 36.7% from 2017 to 2023.


                                                                         Our Strengths

            We have developed an innovative business model with fundamental strengths that positions us for continued leadership.


       Largest online music entertainment platform in China
           We are the largest online music entertainment platform in China, with over 800 million total unique MAUs in the third quarter of 2018. Our
       QQ Music, Kugou Music, Kuwo Music and WeSing apps are the top four music mobile apps in China by mobile MAUs in the third quarter of 2018.


       Superior products creating engaging, social and fun user experience
             We offer a comprehensive suite of music entertainment products to let users engage interactively with music by discovering, listening,
       singing, watching, performing and socializing.
            •     Our online music services, QQ Music, Kugou Music and Kuwo Music, enable users to discover and listen to music in personalized
                  ways. We provide a broad range of features for music discovery, including music search and recommendations, music ranking charts,
                  playlists, official music accounts and digital releases. We also offer comprehensive music-related video content including music videos,
                  live performances and short videos.
            •     Our online karaoke social community, primarily WeSing, enables users to have fun by singing and interacting with friends, with most
                  activities taking place between users already connected on Weixin/WeChat or QQ. Each day, millions of users come to our platform to
                  share what they have sung and to discover their friends’ performances. They can also sing duets with celebrities or other users, have a
                  karaoke party in our virtual karaoke rooms, challenge each other in online sing-offs and request songs for artists or other users to sing
                  live. We have built WeSing into one of the largest social networks in China with over 40 billion connections between friends as of
                  September 30, 2018. WeSing allows users to share their singing performances with friends and discover songs that others have sung
                  through a timeline feature similar to WeChat Moments.
            •     Our music-centric live streaming services, primarily Kugou Live and Kuwo Live, provide an interactive online stage for performers and
                  users to showcase their talent and engage with those who are interested in their performance.

            The seamless integration of music content and services across our platform enables users to immerse themselves in the music they love.
       Users who hear a song on our platform may be inspired to sing that song and



                                                                                 3




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            9/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 11 of 410

 Table of Contents


       share the performance with friends, or watch a live stream of someone performing that song. This integration not only offers a comprehensive
       music entertainment experience but also enables us to acquire users in a cost-effective manner by attracting users from our online music services to
       our social entertainment services.


       China’s most comprehensive music library and strong relationships with content partners
             We had over 20 million tracks licensed from over 200 domestic and international music labels, including through master distribution and
       licensing agreements with music labels, such as Sony Music Entertainment, Universal Music Group, Warner Music Group, Emperor Entertainment
       Group and China Record Group Co., Ltd., as of September 30, 2018. Our comprehensive music library caters to a broad range of user preferences,
       covering both popular chart-topping music and niche content across multiple genres and languages. Content owners consider us to be a partner of
       choice as we offer them access to China’s largest online music user base, work closely with them on copyright protection and provide them with
       diverse monetization opportunities through our long-term relationships.

             Our music content is complemented by a vast library of user-generated content including millions of online karaoke songs, short videos, live
       streaming of music performances, user comments and music-related reviews and articles. This content further expands the breadth of our music
       content offering, enhancing our user experience and engagement. We have also created an online stage for everyday performers to become
       professional artists.

             As a result, we have developed a virtuous cycle of value creation—our comprehensive and differentiated music content attracts more users
       and enhances their engagement, which in turn allows us to offer a growing and more engaged audience for our content partners, who then provide
       us with wider access to content on more attractive terms.


       Extensive data and industry-leading technology
            We combine extensive data and industry-leading technology to provide superior user experiences and drive user engagement.

             Our data and powerful AI technology allow us to provide music content that best matches users’ preferences. We offer hundreds of
       proprietary audio settings that deliver a superior listening experience, such as our industry-leading QQ Music SuperSound, Kugou Viper and
       WeSing Super Voice audio settings that we developed ourselves. Our proprietary music recognition technology allows our apps to identify songs by
       playing a sample of a song track. Our technology also makes our products a part of everyday life, such as our QQ Music Running Station that
       recommends music to match a jogger’s running tempo.

             We also leverage technology to help our content partners protect copyright. For example, our real-time content monitoring system scans our
       platform as well as other online music platforms to detect potential copyright infringement.


       Innovative and proven monetization capabilities to capture the significant demand for music entertainment
             Our innovative and multi-faceted monetization models allow us to drive the growth of our platform and profitability, while promoting the
       development of the online music industry in China. We derive revenues primarily from online music services and music-centric social
       entertainment services.
            •     Online music services primarily include paid subscriptions and digital music sales. We have transformed the online music industry in
                  China by being the first company of scale to successfully



                                                                                4




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            10/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 12 of 410

 Table of Contents


                   deploy a paid music model. Our paying user base grew from approximately 18.3 million in the third quarter of 2017 to 24.9 million in
                   the third quarter of 2018. We had a paying ratio of 3.8% in the third quarter of 2018, which is still very low compared to online games
                   and video services in China and online music services globally, indicating significant growth potential.
             •    Music-centric social entertainment services primarily include virtual gift sales and premium memberships, both of which are
                  seamlessly integrated into the comprehensive user experience offered by our social entertainment services. For example, users can send
                  virtual gifts to show appreciation to those who share their karaoke or live performances, providing performers with an effective channel
                  to interact with their fans and an attractive way to monetize their performance. Our social entertainment paying user base grew from
                  approximately 8.0 million in the third quarter of 2017 to 9.9 million in the same period in 2018, and the paying ratio was 4.4% in the
                  third quarter of 2018, indicating significant growth potential.

             Online music services and music-centric social entertainment services and others accounted for 28.7% and 71.3% of our revenues in 2017,
       respectively, and 29.6% and 70.4% of our revenues in the nine months ended September 30, 2018, respectively.


       Significant synergies with Tencent
             We enjoy significant synergies with Tencent, our controlling shareholder, which further strengthen our competitive advantages. Tencent is a
       leading provider of internet value added services in China, offering a broad range of internet services, including communications and social, online
       games, digital content, online advertising, mobile payment, mobile utilities and other services. We benefit from unique access to Tencent’s massive
       user base, representing China’s largest online social community, with over one billion MAUs of Weixin and WeChat combined and 803 million
       MAUs of QQ in the third quarter of 2018, which facilitates the organic growth of our user base.

             The integration between Tencent’s social graph and our platform enables us to deliver a superior user experience and increase user
       engagement. For example, the music module embedded in the QQ mobile app allows QQ users to seamlessly access QQ Music. Tencent has
       strategically invested in a variety of content. It has built the largest digital content platforms in online video, online literature and online music in
       China, developing strong synergies with each platform. For example, WeSing users can enjoy the recorded performances of their Weixin/WeChat
       and QQ friends and interact with them on our platform. In return, our users and their content enrich Tencent’s content ecosystem. In addition, we
       also benefit from opportunities to collaborate with other platforms in Tencent’s content ecosystem. For example, we have the unique opportunity to
       co-produce Tencent Video’s music talent shows, which enables us to promote our brands, drive user stickiness and expand our music content.


       Pioneering and visionary management team
            With extensive experience and leading industry knowledge, our management team are pioneers in the online music entertainment industry in
       China, leading product innovation, spearheading music copyright protection and building an extensive licensed online music library in China. They
       have built strong partnerships with industry participants and been recognized by industry and government organizations. Their success is
       demonstrated by our track record of strong user base growth, our sustained online music content leadership, and our success in leading the industry
       toward a paid music business model.



                                                                                   5




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 11/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 13 of 410

 Table of Contents


                                                                           Our Strategies

             We seek to lead the development of a vibrant music entertainment economy in China, creating long-term value for users, artists and content
       partners. We intend to pursue the following strategies:
            •     Relentlessly innovate and develop superior products;
            •     Reinforce our content leadership;
            •     Be the partner of choice;
            •     Make our products ubiquitous to everyday life; and
            •     Grow our paying user base and develop new monetization models.


                                                                           Our Challenges

            We face risks and uncertainties in realizing our business objectives and executing our strategies, including those relating to:
            •     our ability to anticipate user preferences and provide online music entertainment content catering to user demands;
            •     our dependence upon third-party licenses for lyrics, sound recordings and musical compositions;
            •     our ability to retain existing users and attract new users;
            •     assertions by third parties of infringement or other violations by us of their intellectual property rights;
            •     our ability to comply with the complex license agreements to which we are a party;
            •     our ability to obtain accurate and comprehensive information about music compositions in order to obtain necessary licenses or perform
                  obligations under our existing license agreements;
            •     our ability to optimize our monetization strategies;
            •     our ability to obtain and maintain requisite licenses or permits, some of which we do not currently have, or to respond to any changes in
                  government policies, laws or regulations;
            •     our ability to generate sufficient revenue to be profitable or to generate positive cash flow on a sustained basis;
            •     our ability to maintain, protect and enhance our brands; and
            •     our ability to maintain continued and collaborative efforts of our senior management and key employees.


                                                                 Corporate History and Structure

       Launch of QQ Music, Kugou, Kuwo and WeSing
            •     QQ Music: In 2003, QQ, the social network operated by Tencent, launched its online music services. In 2005, QQ Music was launched
                  as a standalone online music service brand.
            •     Kugou: In 2004, Kugou Music was launched. In February 2006, Guangzhou Kugou Computer Technology Co., Ltd., or Guangzhou
                  Kugou, was incorporated in China and commenced operation of



                                                                                   6




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            12/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 14 of 410

 Table of Contents


                   Kugou Music. In September 2012, Guangzhou Kugou commenced offering its live streaming services through Fanxing Live, which was
                   rebranded to Kugou Live in December 2016.
            •     Kuwo: In December 2005, Beijing Kuwo Technology Co., Ltd., or Beijing Kuwo, was incorporated in China and commenced operation
                  of Kuwo Music. In March 2013, Beijing Kuwo launched Kuwo Live.
            •     WeSing: In September 2014, WeSing commenced offering online karaoke services.


       CMC’s Acquisition of Beijing Kuwo and Guangzhou Kugou
             In June 2012, China Music Corporation, or CMC, was incorporated in the Cayman Islands.

             In December 2013, CMC obtained effective control over Beijing Kuwo and its business operations in the PRC through a series of contractual
       arrangements between Beijing Kuwo and an indirect wholly-owned subsidiary of CMC.

           In April 2014, CMC, through an indirect wholly-owned subsidiary in the PRC, entered into a series of contractual arrangements with
       Guangzhou Kugou and its shareholders.

           As a result of these contractual arrangements, CMC obtained effective control over, and became the primary beneficiary of, each of
       Guangzhou Kugou and Beijing Kuwo through which it operated substantially all of its online music and live streaming services in the PRC.


       Combination of Tencent’s Online Music Business with CMC
             Prior to July 2016, Tencent held an approximately 15.8% equity interest in CMC.

             In July 2016, Tencent acquired control of CMC through a series of transactions pursuant to which (i) Tencent injected substantially all of its
       online music business in the PRC (which primarily included QQ Music and WeSing) into CMC and (ii) in consideration of the foregoing, CMC
       issued an aggregate of 1,290,862,550 ordinary shares to a wholly-owned subsidiary of Tencent (Min River Investment Limited, or Min River).
       Upon the completion of these transactions, Tencent owned an approximately 61.6% equity interest of CMC and CMC became a consolidated
       subsidiary of Tencent.

             In December 2016, CMC was renamed “Tencent Music Entertainment Group,” or TME.


       Share Issuances to Music Label Partners
             On October 3, 2018, we issued a total of 68,131,015 ordinary shares to WMG China LLC (“Warner”), an affiliate of Warner Music Group,
       and Sony Music Entertainment (“Sony”) for an aggregate cash consideration of approximately US$200 million, in reliance on Section 4(a)(2) of
       the Securities Act regarding private sales of securities. Under the agreements pursuant to which these shares were issued, all shares held by Warner
       and certain shares held by Sony will be subject to a lock-up that will expire upon the earlier of the third anniversary of the completion of this
       offering or October 1, 2021, subject to limited exceptions. The remaining shares held by Sony will be subject to a lock-up that will continue for 180
       days after the date of this prospectus, subject to limited exceptions, pursuant to the lock-up agreement entered into by Sony in connection with this
       offering. We believe that such transactions will help deepen our strategic cooperation with our major music label partners and better align our
       interests with theirs to create long-term value for our users and shareholders. We recorded a share-based accounting charge upon the consummation
       of such share issuances in an amount equal to approximately US$220 million which represents the excess of the fair value of the ordinary shares on
       such date, based on the best estimate of the management and taking into account the related terms, over the aggregate consideration received by us.
       As a result of this material one-off, non-cash accounting charge, we expect to record a net loss for the three months ending December 31, 2018.



                                                                                 7




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             13/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 15 of 410

 Table of Contents


       Contractual Arrangements and Corporate Structure
              Currently, substantially all of our users and business operations are located in the PRC and we do not have plans for any significant overseas
       expansion, as our primary focus is the PRC online music entertainment market, which we believe possesses tremendous growth potential and
       attractive monetization opportunities.

             We are a Cayman Islands holding company and, other than external financing, rely principally on dividends and other distributions on equity
       from our PRC subsidiaries for our cash requirements, including the funds necessary to pay dividends and other cash distributions to our
       shareholders and for services of any debt we may incur.

             Current PRC laws and regulations impose certain restrictions or prohibitions on foreign ownership of companies that engage in value-added
       telecommunication services, internet audio-video program services and certain other businesses. The Special Administrative Measures for Entrance
       of Foreign Investment (Negative List) (2018 Version) provides that foreign investors are generally not allowed to own more than 50% of the equity
       interests in a value-added telecommunication service provider other than an e-commerce service provider, and the Provisions on the Administration
       of Foreign-Invested Telecommunications Enterprises (2016 Revision) require that the major foreign investor in a value-added telecommunication
       service provider in China must have experience in providing value-added telecommunications services overseas and maintain a good track record.
       In addition, foreign investors are prohibited from investing in companies engaged in certain online and culture related businesses, internet audio-
       visual programs businesses, internet culture businesses and radio and television program production businesses. See “PRC Regulation—
       Regulations on Foreign Investment Special Administrative Measures for Entrance of Foreign Investment (Negative List) (2018 Version).” We are a
       company incorporated in the Cayman Islands. Beijing Tencent Music, Yeelion Online and Shenzhen Ultimate Xiangyue, our PRC subsidiaries, are
       considered foreign-invested enterprises. To comply with the foregoing PRC laws and regulations, we primarily conduct our business in China
       through Guangzhou Kugou, Beijing Kuwo, Shenzhen Ultimate Music and Xizang Qiming, our VIEs and their subsidiaries in the PRC, based on a
       series of contractual arrangements. As a result of these contractual arrangements, we exert effective control over our VIEs and consolidate their
       operating results in our consolidated financial statements under IFRS. For a summary of these contractual arrangements, see “Corporate History
       and Structure—Contractual Arrangements with Our VIEs and Their Respective Shareholders.” These contractual arrangements may not be as
       effective as direct ownership in providing us with control over our VIEs. If our VIEs or their respective shareholders fail to perform their respective
       obligations under the contractual arrangements, we could be limited in our ability to enforce the contractual arrangements that give us effective
       control over our business operations in the PRC and may have to incur substantial costs and expend additional resources to enforce such
       arrangements. We may also have to rely on legal remedies under PRC law, including seeking specific performance or injunctive relief, and
       claiming damages, which we cannot assure will be effective under PRC law. For details of these and other risks associated with our VIE structure,
       see “Risk Factors—Risk Related to Our Corporate Structure.”



                                                                                 8




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               14/409
12/3/2018                Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                    Amendment  Filed   12/05/18
                                                                  to Form F-1   Page 16 of 410

 Table of Contents


              The following diagram illustrates our corporate structure, including our significant subsidiaries and VIEs, immediately upon the completion
       of this offering, assuming no exercise of the over-allotment option granted to the underwriters, and assuming Tencent’s full subscription of
       4,563,600 Class A ordinary shares in connection with the concurrent private placement to Tencent to effect its Assured Entitlement Distribution,
       based on an assumed initial public offering price of US$14.00 per ADS, the mid-point of the estimated range of the initial public offering price
       shown on the front cover of this prospectus.




            Notes: (1)   Beneficial ownership percentages represent beneficial ownership of our total issued and outstanding share capital immediately after the completion of this offering
                         and the concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming Tencent’s full subscription of the Class A ordinary shares to
                         be issued by us in such concurrent private placement), assuming the underwriters do not exercise their over-allotment option. Beneficial ownership is determined in
                         accordance with the rules and regulations of the SEC. In computing the number of shares beneficially owned by a person and the percentage ownership of that person,
                         we have included shares that the person has the right to acquire within 60 days, including through the exercise of any option, warrant, or other right or the conversion
                         of any other security. These shares, however, are not included in the computation of the percentage ownership of any other person.
                   (2)   Voting power percentages represent aggregate voting power of our total issued and outstanding share capital immediately after the completion of this offering and the
                         concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming Tencent’s full subscription of the Class A ordinary shares to be
                         issued by us in such concurrent private placement), assuming the underwriters do not exercise their over-allotment option, and are calculated by dividing the voting
                         power beneficially owned by such person or group by the voting power of all of our issued and outstanding Class A ordinary shares and Class B ordinary shares as a
                         single class. In respect of matters requiring a shareholder vote, each Class A ordinary share is entitled to one vote and each Class B ordinary share is entitled to 15
                         votes and is convertible into one Class A ordinary share at any time by the holder thereof. Class A ordinary shares are not convertible into Class B ordinary shares
                         under any circumstances. See also “Description of Share Capital—Ordinary Shares.”
                   (3)   Shareholders of Xizang Qiming are Ms. Min Hu, our Chief Financial Officer, and Mr. Qihu Yang, our General Counsel, each holding 50% of its equity interests.
                   (4)   Shareholders of Guangzhou Kugou and their respective shareholdings and relationship with our company are as follows: (i) Linzhi Lichuang Information Technology
                         Co., Ltd. (54.87%), an entity controlled by Tencent; (ii) Mr. Guomin Xie (9.99%), our Co-President and director; (iii) Mr. Zhongwei Qiu (9.99%), a nominee
                         shareholder designated by affiliates of PAG Capital Limited, a minority shareholder of the Company; (iv) Shenzhen Litong Industry Investment Fund Co., Ltd.
                         (6.77%), an entity




                                                                                                   9




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                                  15/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 17 of 410

 Table of Contents


                     controlled by Tencent; (v) Mr. Zhenyu Xie (6.59%), our Co-President and director; (vi) Mr. Liang Tang (2.73%), our director and a nominee shareholder designated
                     by affiliates of CICFH International Limited, a minority shareholder of our company; (vii) certain individuals and entities, including Kashi Tianshan Red Sea Venture
                     Capital Co., Ltd. (2.94%), Mr. Jianming Dong (1.48%), Ms. Huan Hu (1.18%), Ms. Yaping Gao (1.10%), Hangzhou Yong Xuan Yong Ming Capital Investment
                     Partnership (Limited Partnership) (0.74%) and Mr. Hanjie Xu (0.55%), as nominee shareholders designated by certain minority shareholders of our company; and
                     (viii) Guangzhou Lekong Investment Partnership (Limited Partnership) (1.08%), an employee equity incentive platform of Guangzhou Kugou, with Mr. Zhenyu Xie
                     being its general partner. Guangzhou Kugou operates Kugou Music and Kugou Live. Mr. Guomin Xie has recently entered into a share transfer agreement to transfer
                     all of his equity interests in Guangzhou Kugou to his spouse, Ms. Meiqi Wang. For more information, see “Risk Factors—Risks Related to Our Business and Industry
                     —China’s internet and music entertainment industries are highly regulated. Our failure to obtain and maintain requisite licenses or permits or to respond to any
                     changes in government policies, laws or regulations may materially and adversely impact our business, financial condition and results of operation.”
               (5)   Shareholders of Beijing Kuwo and their respective shareholdings and relationship with our company are as follows: (i) Linzhi Lichuang Information Technology Co.,
                     Ltd. (61.64%), an entity controlled by Tencent; (ii) Mr. Guomin Xie (23.02%), our Co-President and director; and (iii) Mr. Lixue Shi (15.34%), our Group Vice
                     President. Beijing Kuwo operates Kuwo Music and Kuwo Live. Mr. Guomin Xie has recently entered into a share transfer agreement to transfer all of his equity
                     interests in Beijing Kuwo to his spouse, Ms. Meiqi Wang.
               (6)   Shareholders of Shenzhen Ultimate Music and their respective shareholdings and relationship with our company are as follows: (i) Tencent Music Shenzhen
                     (96.10%), a wholly-owned subsidiary of Guangzhou Kugou; and (ii) Mr. Xiudong Ma (1.95%) and Mr. Gang Ding (1.95%), both of whom are employees of our
                     company.
               (7)   Tencent Music Shenzhen operates QQ Music and WeSing.




                                                                                             10




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                           16/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 18 of 410

 Table of Contents


                                                           OUR CORPORATE INFORMATION

             The principal executive offices of our main operations are located at 17/F, Malata Building, Kejizhongyi Road, Midwest District of Hi-tech
       Park, Nanshan District, Shenzhen, 518057, the People’s Republic of China. Our telephone number at this address is +86-755-8601-3388. Our
       registered office in the Cayman Islands is located at the office of Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road, George
       Town, Grand Cayman KY1-9008, Cayman Islands. Our agent for service of process in the United States is Cogency Global Inc., located at 10 E.
       40th Street, 10th Floor, New York, N.Y. 10016.



                                                                              11




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                        17/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 19 of 410

 Table of Contents


                                                 CONVENTIONS WHICH APPLY TO THIS PROSPECTUS

            Unless we indicate otherwise, all information in this prospectus reflects the following:
            •    no exercise by the underwriters of their over-allotment option to purchase up to 12,300,000 additional ADSs representing 24,600,000
                 Class A ordinary shares from us; and

            Except where the context otherwise requires:
            •    “ADSs” refers to the American depositary shares, each representing two Class A ordinary shares;
            •    “AI” refers to artificial intelligence;
            •    “China” or “PRC” refers to the People’s Republic of China, excluding, for the purpose of this prospectus only, Taiwan, Hong Kong and
                 Macau;
            •    “CMC” refers to China Music Corporation;
            •    “daily active user” for a given day (i) with respect to each of our products (except WeSing), is measured by the number of unique
                 devices through which such product is accessed at least once during that day; and (ii) with respect to WeSing, is measured by the
                 number of user accounts through which WeSing is accessed at least once during that day;
            •    “HK$” or “Hong Kong dollars” refers to the legal currency of the Hong Kong SAR;
            •    “IFRS” refers to International Financial Reporting Standards as issued by the International Accounting Standards Board;
            •    “MCSC” refers to the Music Copyright Society of China;
            •    “music publishing rights” refer to, with respect to a piece of music work, the copyright of the lyricist and the composers;
            •    “monthly ARPPU” of each of our online music services and social entertainment services for any given quarter refers to one-third of (i)
                 the quarterly revenues of the respective services divided by (ii) the number of paying user of the respective services for that quarter;
            •    “ordinary shares” prior to the completion of this offering refers to our ordinary shares of par value US$0.000083 per share;
            •    “paying ratio” of our platform for a given quarter is measured by the number of paying users as a percentage of the mobile MAUs for
                 that quarter;
            •    “paying ratio” for a given year of a given online entertainment industry as quoted by iResearch is measured by the total number of both
                 mobile and non-mobile users who pay for the relevant online entertainment services at least once during the year as a percentage of the
                 total number of users of such services in the same year;
            •    “paying users” for our online music services for any given quarter refers to the average of the number of users whose subscription
                 packages remain active as of the last day of each month of that quarter. The number of paying users for our online music services for
                 any given period excludes the number of users who only purchase digital music singles and albums during such period because these
                 user purchasing patterns tend to reflect specific hit releases, which fluctuate from period to period;
            •    “paying users” for our social entertainment services for any given quarter refers to the average of the number of paying users for each
                 month in that quarter. The number of paying users of our social entertainment services for a given month refers to the number of users
                 who have paid at least once for our social entertainment services (primarily through purchases of virtual gifts or premium memberships)
                 during that month;



                                                                                12




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          18/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 20 of 410

 Table of Contents


            •    “paying users” for CMC’s online music services for any given quarter refers to the average of the number of users whose subscription
                 packages remain active as of the last day of each month of that quarter; the number of paying users for CMC’s online music services for
                 any given period excludes the number of users who only purchase digital music singles and albums during such period;
            •    “paying users” for CMC’s music-centric live streaming services for any given quarter refers to the average of the number of paying
                 users for each month in that quarter. The number of paying users of CMC’s music-centric live streaming services for a given month
                 refers to the number of users who have paid at least once for CMC’s music-centric live streaming services (primarily through purchases
                 of virtual gifts or premium memberships) during that month;
            •    “Pre-2018 Shareholders” refers to the existing shareholders of our company as of December 8, 2017 and their respective affiliates
                 holding any ordinary shares in our company immediately prior to the completion of this offering as determined by the officers of our
                 company, which include affiliates of Tencent, PAG Capital Limited, CICFH International Limited, Mr. Zhenyu Xie, Mr. Guomin Xie
                 and certain other minority shareholders of our company;
            •    “RMB” or “Renminbi” refers to the legal currency of the People’s Republic of China;
            •    “Spotify” refers to Spotify Technology S.A., one of our principal shareholders;
            •    “Tencent” refers to Tencent Holdings Limited, our controlling shareholder;
            •    “UEC” refers to United Music Entertainment Corporation;
            •    “US$,” “dollars” or “U.S. dollars” refers to the legal currency of the United States;
            •    “we,” “us,” “our company,” and “our” refer to Tencent Music Entertainment Group (or, where the context requires, its predecessor), its
                 subsidiaries and, in the context of describing our operations and consolidated financial information, its VIEs; since Tencent’s
                 acquisition of CMC was completed on July 12, 2016 (see “Corporate History and Structure” for more information), our consolidated
                 financial information for the year ended December 31, 2016 presented and discussed in this prospectus does not include the results of
                 operations of CMC for the period prior to the acquisition (i.e., from January 1, 2016 to July 12, 2016); and
            •    with respect to MAU data used in this prospectus:
                 —      “mobile MAUs” or “PC MAUs” for a given month (i) with respect to each of our products (except WeSing) is measured as the
                        number of unique mobile or PC devices, as the case may be, through which such product is accessed at least once in that month;
                        and (ii) with respect to WeSing, is measured as the number of user accounts through which WeSing is accessed at least once in
                        that month;
                 —      “total unique MAUs” for a given month refers to the sum of mobile MAUs and PC MAUs, each as defined above, of QQ Music,
                        Kugou Music, Kuwo Music and WeSing for that month; duplicate access of different products and services is eliminated from the
                        calculation based on our estimates depending on product either by mobile or PC device or by user account;
                 —      “mobile MAUs” or “total unique MAUs” for a given quarter refers to the average of the monthly number of mobile MAUs or
                        total unique MAUs, as the case may be, for the three months in that quarter;
                 —      “online music mobile MAUs” for a given month refers to the sum of mobile MAUs of our music products, namely QQ Music,
                        Kugou Music, and Kuwo Music, for that month; duplicate access of different products and services by the same device is not
                        eliminated from the calculation;
                 —      “social entertainment mobile MAUs” for a given month refers to the sum of mobile MAUs that have accessed the social
                        entertainment services offered by (i) WeSing; (ii) Kugou Live; (iii) Kuwo



                                                                               13




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                         19/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 21 of 410

 Table of Contents


                          Live; and (iv) the live streaming services offered on Kugou Music and Kuwo Music, for that month; duplicate access of different
                          products and services by the same user account or device is not eliminated from the calculation;
                  —       our MAUs are calculated using internal company data, treating each distinguishable user account or device as a separate MAU
                          even though some users may access our services using more than one user account or device and multiple users may access our
                          services using the same user account or device; and
                  —       “mobile MAUs” as quoted by iResearch refers to the sum of the number of mobile devices that have accessed relevant online
                          platforms via mobile apps in that month.

              Unless otherwise noted, all translations from Renminbi to U.S. dollars and from U.S. dollars to Renminbi in this prospectus are made at
       RMB6.8680 to US$1.00, the exchange rates set forth in the H.10 statistical release of the Federal Reserve Board on September 28, 2018, except
       that translation from Renminbi to U.S. dollars and from U.S. dollars to Renminbi of the historical financial information of CMC are made at
       RMB6.6843 to US$1.00, the exchange rate on July 12, 2016 in the City of New York for cable transfers of Renminbi as certified for customs
       purposes by the Federal Reserve Bank of New York. We make no representation that any Renminbi or U.S. dollar amounts could have been, or
       could be, converted into U.S. dollars or Renminbi, as the case may be, at any particular rate, the rates stated below, or at all. On November 23,
       2018, the noon buying rate for Renminbi was RMB6.9477 to US$1.00. In addition, unless otherwise noted, all translations from Hong Kong dollars
       to U.S. dollars and from U.S. dollars to Hong Kong dollars in this prospectus are made at HK$7.8259 to US$1.00, the exchange rate set forth in the
       H.10 statistical release of the Federal Reserve Board on September 28, 2018. We make no representation that any Hong Kong dollar or U.S. dollar
       amounts could have been, or could be, converted into U.S. dollars or Hong Kong dollars, as the case may be, at any particular rate, the rates stated
       below, or at all. On November 23, 2018, the noon buying rate for Hong Kong dollars was HK$7.8238 to US$1.00.

             This prospectus contains information derived from various public sources and certain information from an industry report commissioned by
       us and prepared by iResearch Consulting Group, or iResearch, a third-party industry research firm, to provide information regarding our industry
       and market position in China. Such information involves a number of assumptions and limitations, and you are cautioned not to give undue weight
       to these estimates. We have not independently verified the accuracy or completeness of the data contained in these industry publications and
       reports. The industry in which we operate is subject to a high degree of uncertainty and risk due to variety of factors, including those described in
       the “Risk Factors” section. These and other factors could cause results to differ materially from those expressed in these publications and reports.



                                                                                14




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             20/409
12/3/2018               Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                   Amendment  Filed   12/05/18
                                                                 to Form F-1   Page 22 of 410

 Table of Contents


                                                                       THE OFFERING

       Offering price                                         We currently estimate that the initial public offering price will be between US$13.00 and
                                                              US$ 15.00 per ADS.

       ADSs offered by us in this offering                    41,029,829 ADSs (or 53,329,829 ADSs if the underwriters exercise their over-allotment
                                                              option in full).

       ADSs offered by the selling shareholders               40,970,171 ADSs.

       Ordinary shares outstanding immediately after this     3,270,550,086 ordinary shares, comprised of 606,024,839 Class A ordinary shares
        offering                                              assuming Tencent’s full subscription of 4,563,600 Class A ordinary shares to be issued in
                                                              connection with the concurrent private placement for the Assured Entitlement Distribution
                                                              and 2,664,525,247 Class B ordinary shares (or 3,295,150,086 ordinary shares if the
                                                              underwriters exercise their option to purchase 24,600,000 additional shares in full,
                                                              comprised of 630,624,839 Class A ordinary shares and 2,664,525,247 Class B ordinary
                                                              shares), excluding ordinary shares issuable upon the exercise of options and restricted share
                                                              units outstanding under our share incentive plans as of the date of this prospectus.

       ADSs outstanding immediately after this offering       84,281,800 ADSs, comprised of 82,000,000 ADSs to be offered in this offering and
                                                              2,281,800 ADSs to be issued in connection with the concurrent private placement for the
                                                              Assured Entitlement Distribution (assuming Tencent’s full subscription of the Class A
                                                              ordinary shares to be issued by us in such concurrent private placement and assuming
                                                              Tencent fully converts such Class A ordinary shares into ADSs), or 96,581,800 ADSs if the
                                                              underwriters exercise their option to purchase additional ADSs in full.

       Concurrent private placement for Assured Entitlement Tencent, our controlling shareholder, has agreed, concurrently with, and subject to, the
        Distribution                                        completion of this offering, to purchase from us a certain number of Class A ordinary
                                                            shares with an aggregate value of up to HK$250 million (US$32 million) at the public
                                                            offering price per share for distribution to its eligible shareholders as required by the
                                                            relevant listing rules of the Hong Kong Stock Exchange, which is the public offering price
                                                            per ADS divided by the number of Class A ordinary shares represented by one ADS. This
                                                            purchase will be made by Tencent pursuant to Regulation S of the U.S. Securities Act of
                                                            1933, as amended. The Assured Entitlement Distribution will only be made by Tencent if
                                                            this offering is completed and will not involve an underwriter. The distribution in specie of
                                                            ADSs by Tencent to its eligible shareholders is not part of this offering. Each of Tencent
                                                            and the company will bear all expenses incurred by itself in connection with such
                                                            concurrent private placement and the Assured Entitlement Distribution. We do not expect
                                                            to use any proceeds from this offering to pay for or facilitate the Assured Entitlement
                                                            Distribution.



                                                                               15




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            21/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 23 of 410

 Table of Contents


       Over-allotment option                           We have granted to the underwriters an option, which is exercisable within 30 days from
                                                       the date of this prospectus, to purchase up to an aggregate of 12,300,000 additional ADSs.

       The ADSs                                        Each ADS represents two Class A ordinary shares, par value US$0.000083 per share. The
                                                       depositary will hold the Class A ordinary shares underlying the ADSs. You will have rights
                                                       as provided in the deposit agreement.

                                                       We do not expect to pay dividends in the foreseeable future. If, however, we declare
                                                       dividends on our Class A ordinary shares, the depositary will pay you the cash dividends
                                                       and other distributions it receives on our Class A ordinary shares, after deducting its fees
                                                       and expenses in accordance with the terms set forth in the deposit agreement.

                                                       You may turn in the ADSs to the depositary in exchange for Class A ordinary shares. The
                                                       depositary will charge you fees for any exchange.

                                                       We may amend or terminate the deposit agreement without your consent. If you continue to
                                                       hold the ADSs after an amendment to the deposit agreement, you agree to be bound by the
                                                       deposit agreement as amended.

                                                       To better understand the terms of the ADSs, you should carefully read the “Description of
                                                       American Depositary Shares” section of this prospectus. You should also read the deposit
                                                       agreement, which is filed as an exhibit to the registration statement that includes this
                                                       prospectus.

       Ordinary shares                                 We will issue 82,059,658 Class A ordinary shares represented by the ADSs in this offering
                                                       (assuming the underwriters do not exercise their option to purchase additional ADSs).

                                                       Our ordinary shares will be divided into Class A ordinary shares and Class B ordinary
                                                       shares immediately prior to the completion of this offering. Holders of Class A ordinary
                                                       shares and Class B ordinary shares will have the same rights except for voting and
                                                       conversion rights. In respect of matters requiring a shareholder vote, each Class A ordinary
                                                       share will be entitled to one vote, and each Class B ordinary share will be entitled to 15
                                                       votes. Each Class B ordinary share is convertible into one Class A ordinary share at any
                                                       time by the holder thereof. Class A ordinary shares are not convertible into Class B
                                                       ordinary shares under any circumstances. Upon any sale, transfer, assignment or
                                                       disposition of any Class B ordinary shares by a holder thereof to any non-affiliate to such
                                                       holder, each of such



                                                                        16




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                    22/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 24 of 410

 Table of Contents


                                                       Class B ordinary shares will be automatically and immediately converted into one Class A
                                                       ordinary share.

                                                       All share-based compensation awards, regardless of grant dates, will entitle holders to the
                                                       equivalent number of Class A ordinary shares once the vesting and exercising conditions
                                                       on such share-based compensation awards are met.

                                                       See “Description of Share Capital.”

       Use of proceeds                                 Based on an assumed initial public offering price of US$14.00 per ADS, the midpoint of
                                                       the estimated public offering price range shown on the front cover of this prospectus, we
                                                       expect to receive (i) net proceeds of approximately US$544 million in the aggregate (or net
                                                       proceeds of approximately US$709 million in the aggregate if the underwriters exercise
                                                       their over-allotment option in full in connection with this offering) from this offering, after
                                                       deducting underwriting discounts and commissions and estimated offering expenses
                                                       payable by us; and (ii) additional net proceeds of approximately US$32 million from the
                                                       concurrent private placement to Tencent to effect its Assured Entitlement Distribution
                                                       (assuming Tencent’s full subscription of the Class A ordinary shares to be issued by us in
                                                       such concurrent private placement). We will not receive any of the proceeds from the sale
                                                       of ADSs by the selling shareholders.

                                                       We plan to use such net proceeds primarily for the following purposes: (i) approximately
                                                       40% for investment to enhance our music content offerings to improve the variety, quality
                                                       and quantity of content on our platform; (ii) approximately 30% for product and service
                                                       development to expand and enhance our current product and service offerings, as well as to
                                                       develop new products and services to further enhance user engagement; (iii) approximately
                                                       15% for selling and marketing, including marketing and promotions to strengthen our
                                                       brand and grow our paying user base; and (iv) approximately 15% for potential strategic
                                                       investments and acquisitions and general corporate purposes. See “Use of Proceeds.”

       Lock-up                                         We, our directors, executive officers and existing shareholders substantially holding all of
                                                       our issued ordinary shares have agreed with the underwriters, subject to certain exceptions
                                                       (including an exception for the Assured Entitlement Distribution, an exception for issuance
                                                       of securities by us in connection with acquisitions, joint ventures or other strategic
                                                       corporate transactions where the recipients of such securities agree to enter into a lock-up
                                                       agreement in favor of the underwriters containing substantially the same restrictions, and
                                                       certain exceptions where the transferee (including, in the case of certain existing
                                                       shareholders, the lender providing a financing facility under any share pledge by such
                                                       shareholders) agrees to the same restrictions), not to sell, transfer or dispose of, directly or
                                                       indirectly, any of the ADSs or ordinary shares or securities convertible into or



                                                                        17




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                        23/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 25 of 410

 Table of Contents


                                                       exercisable or exchangeable for the ADSs or ordinary shares for a period of 180 days after
                                                       the date of this prospectus. See “Shares Eligible for Future Sale” and “Underwriting” for
                                                       more information.

       Listing                                         We have been approved to list our ADSs on the New York Stock Exchange. Our ordinary
                                                       shares will not be listed on any other stock exchange or quoted for trading on any over-the-
                                                       counter trading system.

       NYSE trading symbol                             TME

       Payment and settlement                          The underwriters expect to deliver the ADSs against payment therefor through the facilities
                                                       of The Depository Trust Company on          , 2018.

       Depositary                                      Bank of New York Mellon

       Directed ADS program                            At our request, the underwriters have reserved up to 5% of the ADSs being offered by this
                                                       prospectus (assuming no exercise by the underwriters of their over-allotment option) for
                                                       sale at the initial public offering price to certain of our directors, executive officers,
                                                       employees, business associates and members of their families.

       Taxation                                        For the Cayman Islands, PRC and U.S. federal income tax considerations with respect to
                                                       the ownership and disposition of the ADSs, see “Taxation.”

       Risk Factors                                    See “Risk Factors” and other information included in this prospectus for discussions of the
                                                       risks relating to investing in the ADSs. You should carefully consider these risks before
                                                       deciding to invest in the ADSs.



                                                                       18




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                    24/409
12/3/2018                   Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                       Amendment  Filed   12/05/18
                                                                     to Form F-1   Page 26 of 410

 Table of Contents


                                                     SUMMARY CONSOLIDATED FINANCIAL DATA AND OPERATING DATA

             The following summary consolidated statements of operations data for the years ended December 31, 2016 and 2017, summary consolidated
       balance sheet data as of January 1, 2016, December 31, 2016 and 2017 and summary consolidated cash flow data for the years ended December 31,
       2016 and 2017 have been derived from our audited consolidated financial statements included elsewhere in this prospectus. The following
       summary consolidated statements of operations data for the nine months ended September 30, 2017 and 2018, summary consolidated balance sheet
       data as of September 30, 2018 and summary consolidated cash flow data for the nine months ended September 30, 2017 and 2018 have been
       derived from our unaudited condensed consolidated interim financial statements included elsewhere in this prospectus and have been prepared on
       the same basis as our audited consolidated financial statements and include all adjustments, consisting only of normal and recurring adjustments,
       that we consider necessary for a fair statement of our financial position and operating results for the periods presented. Our consolidated financial
       statements are prepared and presented in accordance with IFRS. Our historical results are not necessarily indicative of results expected for future
       periods. Tencent’s acquisition of CMC was completed on July 12, 2016. As a result, historical results of operations of CMC before July 12, 2016
       are not included in our consolidated financial statements presented in this prospectus and our historical financial information for the years ended
       December 31, 2016 and 2017 may not be directly comparable. See “Risk Factors—Risks Related to Our Business and Industry—Our historical
       financial information may not be directly comparable between different periods due to our consolidation of CMC’s financial results since July
       2016, which may make it difficult for you to evaluate our business and prospects.” For a description of this acquisition, see “Corporate History and
       Structure” and Note 2.1 to the consolidated financial statements of Tencent Music Entertainment Group included elsewhere in this prospectus. You
       should read this section together with our consolidated financial statements and the related notes and “Management’s Discussion and Analysis of
       Financial Condition and Results of Operations” included elsewhere in this prospectus.

                                                                                           For the Year Ended December 31,                            For the Nine Months Ended September 30,
                                                                                       2016                          2017                             2017                          2018
                                                                                    RMB          %          RMB           US$        %            RMB           %         RMB           US$         %
                                                                                                                  (in millions, except for share and per share data)
       Summary Consolidated Statements of Operation Data:
       Revenues
            Online music services                                                        2,144     49.2           3,149        459     28.7            2,101     28.4           4,016        585     29.6
            Social entertainment services and others                                     2,217     50.8           7,832      1,140     71.3            5,294     71.6           9,572      1,394     70.4
       Total revenues                                                                    4,361    100.0          10,981      1,599    100.0            7,395    100.0          13,588      1,978    100.0
       Cost of revenues(1)                                                              (3,129)   (71.7)         (7,171)    (1,044)   (65.3)          (4,979)   (67.3)         (8,147)    (1,186)   (60.0)
       Gross profit                                                                      1,232     28.3           3,810        555     34.7            2,416     32.7           5,441        792     40.0
       Operating expenses
            Selling and marketing expenses(1)                                             (365)    (8.3)            (913)    (133)     (8.3)            (555)    (7.5)          (1,172)    (171)     (8.6)
            General and administrative expenses(1)                                        (783)   (18.0)          (1,521)    (221)    (13.9)          (1,024)   (13.9)          (1,448)    (211)    (10.7)
       Total operating expenses                                                         (1,148)   (26.3)          (2,434)    (354)    (22.2)          (1,579)   (21.4)          (2,620)    (381)    (19.3)
       Interest income                                                                      32      0.7               93       14       0.9               69      0.9              182       27       1.3
       Other (losses)/gains, net                                                           (13)    (0.3)             124       18       1.1               37      0.5                6        1       0.0
       Operating profit                                                                    103      2.4            1,593      232      14.5              943     12.8            3,009      438      22.1
       Share of net profit/(loss) of investments accounted for using equity
          method                                                                           11       0.2                4         1      0.0                7      0.1              (11)       (2)    (0.1)
       Fair value change on liabilities of puttable shares
                                                                                          —        —                —         —        —                —        —                (26)       (4)     (0.2)
       Profit before income tax                                                           114       2.6           1,597       233      14.5             950      12.8           2,972       433      21.9
       Income tax expenses                                                                (29)     (0.7)           (278)      (40)     (2.5)           (165)     (2.2)           (265)      (39)     (2.0)
       Profit for the year/period                                                          85       1.9           1,319       192      12.0             785      10.6           2,707       394      19.9
       Earnings per share for profit attributable to the equity holders of the
         company
           Basic                                                                          0.04     —                0.51      0.07     —                0.31     —                0.89      0.13     —
           Diluted                                                                        0.04     —                0.50      0.07     —                0.30     —                0.86      0.13     —
       Shares used in calculating earnings per share
           Basic                                                                 1,831,604,053     —       2,593,157,207      —        —       2,566,013,473     —       3,060,847,486      —        —
           Diluted                                                               1,899,419,825     —       2,639,466,412      —        —       2,613,356,328     —       3,139,115,477      —        —




                                                                                                           19




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                                           25/409
12/3/2018                Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                    Amendment  Filed   12/05/18
                                                                  to Form F-1   Page 27 of 410

 Table of Contents



            Note: (1) Share-based compensation expenses were allocated as follows:

                                                                   For the Year Ended December 31,                            For the Nine Months Ended September 30,
                                                                2016                     2017                              2017                           2018
                                                                RMB              RMB               US$                    RMB                   RMB                 US$
                                                                                                                (in millions)
               Cost of revenues                                      10                   27               4                      16                  13                   2
               Selling and marketing expenses                         6                   12               2                       8                  10                   1
               General and administrative expenses                  154                  345              50                    216                  322                  47
               Total                                                170                  384              56                    240                  345                  50


            The following table presents our summary consolidated balance sheet data as of January 1, 2016 and December 31, 2016 and 2017 and
       September 30, 2018.

                                                                                     As of January 1,                 As of December 31,                   As of September 30,
                                                                                           2016                2016                   2017                         2018
                                                                                           RMB                 RMB           RMB              US$          RMB            US$
                                                                                                                             (in millions)
       Summary Consolidated Balance Sheet Data:
       Cash and cash equivalents                                                                —           3,071            5,174              753       11,529               1,679
       Short-term investments                                                                   —             261              —                —            —                   —
       Total current assets                                                                     437         4,997            7,467            1,087       15,408               2,243
       Non-current assets                                                                       282        18,538           22,533            3,281       24,287               3,536
       Total assets                                                                             719        23,535           30,000            4,368       39,695               5,780
       Current liabilities                                                                      263         2,523            3,527              514        5,173                 753
       Non-current liabilities                                                                  —             378              325               47          399                  58
       Total liabilities                                                                        263         2,901            3,852              561        5,572                 811
       Equity attributable to equity holders of the company                                     456        20,625           26,141            3,806       34,079               4,962

            The following table presents our summary consolidated cash flow data for the years ended December 31, 2016 and 2017 and the nine months
       ended September 30, 2017 and 2018.

                                                                                                                                                  For the Nine Months Ended
                                                                                                        For the Year Ended December 31,                  September 30,
                                                                                                        2016                2017                 2017             2018
                                                                                                        RMB           RMB          US$          RMB          RMB         US$
                                                                                                                                   (in millions)
       Summary Consolidated Cash Flow Data:
       Net cash provided by operating activities                                                          873           2,500          364       2,753       3,700           539
       Net cash provided by/(used in) investing activities                                                496            (483)         (70)       (731)       (240)          (35)
       Net cash provided by financing activities                                                        1,712              99           14          98       2,855           416
       Net increase in cash and cash equivalents                                                        3,081           2,116          308       2,120       6,315           919
       Cash and cash equivalents at beginning of the year/period                                          —             3,071          447       3,071       5,174           753
       Exchange (losses)/gains on cash and cash equivalents                                               (10)            (13)          (2)         (7)         40             6
       Cash and cash equivalents at end of the year/period                                              3,071           5,174          753       5,184      11,529         1,679




                                                                                               20




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                     26/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 28 of 410

 Table of Contents


           The following summary consolidated financial data of CMC for the period from January 1, 2016 to July 12, 2016 have been derived from
       CMC’s consolidated financial statements included elsewhere in this prospectus and are prepared and presented in accordance with U.S. GAAP.

            The following table presents CMC’s summary consolidated statement of operation for the period from January 1, 2016 to July 12, 2016.

                                                                                                                       For the Period from January 1,
                                                                                                                            2016 to July 12, 2016
                                                                                                                           RMB                      %
                                                                                                                           (in millions, except for
                                                                                                                        percentage and share and per
                                                                                                                                 share data)
       Summary Consolidated Statements of Operation Data:
       Net Revenues
            Music-centric live streaming services                                                                                1,454            75.6
            Online advertising                                                                                                      90             4.7
            Online music services and others                                                                                       379            19.7
       Total net revenues                                                                                                        1,923           100.0
       Cost of revenues                                                                                                         (1,341)          (69.7)
       Gross profit                                                                                                                582            30.3
       Operating expenses
            Sales and marketing expenses                                                                                          (199)           (10.4)
            General and administrative expenses                                                                                   (323)           (16.8)
            Research and development expenses                                                                                     (201)           (10.5)
            Impairment loss of intangible assets                                                                                    (2)            (0.0)
            Impairment loss of long-term investment                                                                                (15)            (0.8)
            Gain on disposal of a subsidiary                                                                                        20              1.0
       Total operating expenses                                                                                                   (720)           (37.5)
       Loss from operations                                                                                                       (138)            (7.2)
       Interest and investment income                                                                                                6              0.3
       Other expenses, net                                                                                                          (1)            (0.0)
       Share of net income of equity investee                                                                                        4              0.2
       Loss before income tax                                                                                                     (129)            (6.7)
       Income tax expenses                                                                                                         (23)            (1.2)
       Loss for the period                                                                                                        (152)            (7.9)
       Net loss attributable to non-controlling interests                                                                            6              0.3
       Net loss attributable to the company                                                                                       (146)            (7.6)
       Net loss per share
            Basic                                                                                                                (0.14)            —
            Diluted                                                                                                              (0.14)            N/A
       Shares used in calculating net loss per share
            Basic                                                                                                      1,048,871,789               N/A
            Diluted                                                                                                    1,041,871,789               N/A



                                                                            21




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                         27/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 29 of 410

 Table of Contents


             The following table presents CMC’s summary consolidated balance sheet data as of July 12, 2016.

                                                                                                                                                 As of July 12,
                                                                                                                                                     2016
                                                                                                                                                     RMB
                                                                                                                                                 (in millions)
       Summary Consolidated Balance Sheet Data:
       Cash and cash equivalents                                                                                                                          674
       Short-term investments                                                                                                                             633
       Total current assets                                                                                                                             1,793
       Non-current assets                                                                                                                               2,672
       Total assets                                                                                                                                     4,465
       Current liabilities                                                                                                                              1,928
       Non-current liabilities                                                                                                                             39
       Total liabilities                                                                                                                                1,967
       Equity attributable to equity holders of CMC                                                                                                     2,491
       Non-controlling interests                                                                                                                            7

             The following table presents CMC’s summary consolidated cash flow data for the period from January 1, 2016 to July 12, 2016.

                                                                                                                                          For the Period from
                                                                                                                                           January 1, 2016 to
                                                                                                                                             July 12, 2016
                                                                                                                                                  RMB
                                                                                                                                              (in millions)
       Summary Consolidated Cash Flow Data:
       Net cash provided by operating activities                                                                                                         279
       Net cash used in investing activities                                                                                                            (754)
       Net cash provided by financing activities                                                                                                         629
       Effect of exchange rate changes on cash and cash equivalents                                                                                       22
       Net increase in cash and cash equivalents                                                                                                         176
       Cash and cash equivalents at beginning of the period                                                                                              498
       Cash and cash equivalents at end of the period                                                                                                    674


       Non-IFRS Financial Measure
             We use adjusted profit for the year/period, which is a non-IFRS financial measure, in evaluating our operating results and for financial and
       operational decision-making purposes. We believe that adjusted profit for the year/period helps identify underlying trends in our business that could
       otherwise be distorted by the effect of certain expenses that we include in our profit for the year/period. We believe that adjusted profit for the
       year/period provides useful information about our results of operations, enhances the overall understanding of our past performance and future
       prospects and allows for greater visibility with respect to key metrics used by our management in its financial and operational decision-making.

              Adjusted profit for the year/period should not be considered in isolation or construed as an alternative to operating profit, profit for the
       year/period or any other measure of performance or as an indicator of our operating performance. Investors are encouraged to review adjusted
       profit for the year/period and the reconciliation to its most directly comparable IFRS measure. Adjusted profit for the year/period presented here
       may not be comparable to similarly titled measures presented by other companies. Other companies may calculate similarly titled measures
       differently, limiting their usefulness as comparative measures to our data. We



                                                                                 22




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                28/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 30 of 410

 Table of Contents


       encourage investors and others to review our financial information in its entirety and not rely on a single financial measure.

             Adjusted profit for the year/period represents profit for the year/period excluding share-based compensation expenses, net gains from equity
       investments, amortization related to intangible and other assets resulting from the business combinations, impairment provision for investment in
       associates, and fair value change on liabilities of puttable shares. The table below sets forth a reconciliation of our profit for the year/period to
       adjusted profit for the year/period for the periods indicated.

                                                                                                                                                        For the Nine Months Ended
                                                                                                For the Year Ended December 31,                                September 30,
                                                                                             2016                    2017                            2017                 2018
                                                                                             RMB             RMB              US$                    RMB            RMB          US$
                                                                                                                               (in millions)
       Profit for the year/period                                                                85               1,319               192              785            2,707           394
       Adjustments:
           Share-based compensation expenses                                                   170                   384               56              240              345           50
           Net gains from equity investments                                                    (4)                  (72)             (10)             —                —             —
           Amortization of intangible and other assets arising from
               business combinations(1)                                                        175                  271                39              212              179            26
           Impairment provision for investment in associates                                   —                      2                 0                2              —             —
           Fair value change on liabilities of puttable shares                                 —                    —                 —                —                 26             4
       Adjusted profit for the year/period                                                     426                1,904               277            1,239            3,257           474

        Note: (1)    Represents the amortization of identifiable assets, including intangible assets and prepayments for music content, resulting from Tencent’s acquisition of CMC in 2016
                     and our acquisition of Ultimate Music in 2017, net of related deferred taxes.


       Key Operating Data
             The following table presents our key operating data for the periods indicated.

                                                                                                                     For the Three Months Ended
                                                                              Dec. 31,      Mar. 31,      Jun. 30,       Sep. 30,    Dec. 31,   Mar. 31,           Jun. 30,      Sep. 30,
                                                                               2016          2017          2017            2017       2017       2018               2018          2018
       Mobile MAUs(1) (in millions)
       Online music mobile MAUs                                                   589           607           606           609           603            625           644           655
       Social entertainment mobile MAUs                                           151           180           200           214           209            224           228           225
       Paying users(1) (in millions)
       Online music services                                                     13.5           15.3          16.6          18.3          19.4          22.3          23.3          24.9
       Social entertainment services                                              4.2            6.2           7.1           8.0           8.3           9.6           9.5           9.9
       Paying ratio(1)
       Online music services                                                       2.3%          2.5%          2.7%          3.0%           3.2%          3.6%          3.6%          3.8%
       Social entertainment services                                               2.8%          3.5%          3.5%          3.7%           4.0%          4.3%          4.2%          4.4%
       Monthly ARPPU(1) (RMB)
       Online music services(2)                                                   9.3            9.5           8.7           8.5          8.7            8.4           8.7           8.5
       Social entertainment services(3)                                          99.0           74.5          81.6          90.8        101.9           99.5         111.8         118.5




                                                                                               23




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                            29/409
12/3/2018                 Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                     Amendment  Filed   12/05/18
                                                                   to Form F-1   Page 31 of 410

 Table of Contents



            Notes: (1) For the definitions, see “Conventions which Apply to this Prospectus.”
                   (2) The revenues used to calculate the monthly ARPPU of online music services include revenues from subscriptions only. The revenues from subscriptions for the quarters
                       indicated were RMB376 million, RMB437 million, RMB432 million, RMB467 million, RMB505 million, RMB565 million, RMB605 million and RMB635 million,
                       respectively.
                   (3) The revenues used to calculate the monthly ARPPU of social entertainment services include revenues from social entertainment and others.




                                                                                                 24




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                            30/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 32 of 410

 Table of Contents

                                                                         RISK FACTORS

     You should consider carefully all of the information in this prospectus, including the risks and uncertainties described below and the information in our
     consolidated financial statements and related notes, before making an investment in the ADSs. Any of the following risks and uncertainties could have a
     material adverse effect on our business, financial condition, results of operations and prospects. The market price of the ADSs could decline
     significantly as a result of any of these risks and uncertainties, and you may lose all or part of your investment.


     Risks Related to Our Business and Industry
     If we fail to anticipate user preferences to provide online music entertainment content catering to user demands, our ability to attract and retain
     users may be materially and adversely affected.
            Our ability to attract and retain our users, drive user engagement and deliver a superior online music entertainment experience depends largely on
     our ability to continue to offer attractive content, including songs, playlists, video, lyrics, live streaming of music performances and karaoke-related
     content. Music that was once well-received by our users may become less attractive if user preferences evolve. The success of our business relies on our
     ability to anticipate changes in user preferences and industry dynamics, and respond to such changes in a timely, appropriate and cost-effective manner.
     If we fail to cater to the tastes and preferences of our users, or fail to deliver superior user experiences, we may suffer from reduced user traffic and
     engagement, and our business, financial condition and results of operations may be materially and adversely affected.

           We strive to generate creative ideas for content acquisition and to source high-quality content, including both popular, mainstream content and
     long-tail content. Sourcing attractive content may be challenging, expensive and time consuming. We have invested and intend to continue to invest
     substantial resources in content acquisition. However, we may not be able to successfully source attractive content or to recover our content acquisition
     investments. Any deterioration in our content quality, failure to anticipate user preferences, inability to acquire attractive content, or any negative
     feedback of users to our existing content offerings may materially and adversely affect our business, financial condition and operating results.


     We depend upon third-party licenses for the content of our music offerings, and any adverse changes to, or loss of, our relationships with these
     music content providers may materially and adversely affect our business, operating results, and financial condition.
           Significant portions of our music offerings are licensed from our music content partners, which include music publishers and labels, such as Sony
     Music Entertainment, Universal Music Group, Warner Music Group, Emperor Entertainment Group and China Record Group Co., Ltd. with whom we
     have entered into master distribution and licensing agreements. There is no assurance that the licenses currently available to us will continue to be
     available in the future at rates and on terms that are favorable, commercially reasonable or at all.

           The royalty rates and other terms of these licenses may change as a result of various reasons beyond our control, such as changes in our bargaining
     power, changes in the industry, or changes in the law or regulatory environment. If our music content partners are no longer willing or able to license
     content to us on terms acceptable to us, the breadth or quality of our content offerings may be adversely affected or our content acquisition costs may
     increase. Likewise, increases in royalty rates or changes to other terms of our licenses may materially and adversely affect the breadth and quality of our
     music content offerings and may, in turn, materially and adversely affect our business, financial condition and results of operations.

           There also is no guarantee that we have all of the licenses for the music content available on our platform, as we need to obtain licenses from
     many copyright owners, some of whom are unknown, and there are complex legal issues such as open questions of law as to when and whether
     particular licenses are needed. Additionally,

                                                                                 25




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               31/409
12/3/2018              Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                  Amendment  Filed   12/05/18
                                                                to Form F-1   Page 33 of 410

 Table of Contents

     there is a risk that copyright owners (particularly aspiring artists), their agents, or legislative or regulatory bodies may require or attempt to require us to
     enter into additional license agreements with, and pay royalties to, newly defined groups of copyright owners, some of which may be difficult or
     impossible to identify.

           Even when we are able to enter into license agreements with content partners, we cannot guarantee that such agreements will continue to be
     renewed indefinitely. It is also possible that such agreements will never be renewed at all. The lack of renewal, or termination, of one or more of our
     license agreements, or the renewal of license agreements on less favorable terms, could have a material adverse effect on our business, financial
     condition and results of operations.


     We may not have obtained complete licenses for certain copyrights with respect to a portion of the music content offered on our platform.
           Under PRC law, to secure the rights to provide music content on the internet or for our users to download or stream music from our platform, or to
     provide other related online music services, we must obtain licenses from the appropriate copyright owners for one or more of the economic rights,
     including the music publishing and musical recording rights, among others. See “PRC Regulations—Regulations on Intellectual Property Rights—
     Copyright.”

           We may not have complete licenses for the copyrights underlying a portion of the music content offered on our platform, and therefore we may be
     subject to assertions by third parties of infringement or other violations by us of their copyright in connection with such content. As of September 30,
     2018, we offered over 20 million tracks on our platform, and we had licenses to both the music publishing and musical recording rights for
     approximately 85% of those tracks. We have sought, and will continue to seek, licenses to the remaining tracks to the extent we identify the relevant
     copyright owners and enter into agreements with them.

           With respect to the musical compositions and lyrics we license from our content partners, including the MCSC, there is no guarantee that such
     content partners have the rights to license the copyright underlying all music content covered by our agreements. With respect to any musical
     compositions and lyrics that the MCSC is not authorized to sublicense to us, the MCSC undertakes to resolve such disputes and compensate the relevant
     copyright owners from infringement claims made by third-party rights owners against us for using their content on our platform. Despite such
     undertakings by the MCSC, there is no guarantee that we will not be subject to potential copyright infringement claims by third parties in relation to
     content licensed from the MCSC.

           In addition, some of our license agreements with our content partners are silent on our rights to use the accompanying music for our online
     karaoke services, partly due to the relatively novel nature of online karaoke services and lack of industry standard on the applicable royalty
     arrangements. There is no guarantee that we will be able to reach agreements with content partners on license arrangements in relation to our provision
     of online karaoke services, and that we will not be subject to potential copyright infringement claims by third parties in relation to such services.


     We allow user-generated content to be uploaded on our platform; if users have not obtained all necessary copyright licenses in connection with such
     uploaded content, we may be subject to potential disputes and liabilities.
           We allow users to upload user-generated content on our platform, which exposes us to potential disputes and liabilities in connection with third-
     party copyright. When users register on our platform, they agree to our standard agreement, under which they agree not to disseminate any content
     infringing on third-party copyright. However, we have historically allowed users to upload music content anonymously, and our platform has, over the
     years, accumulated user-generated content for which users or performers may not have obtained proper and complete copyright licenses. Given the large
     volume of such user-generated content available on our platform, it is challenging for us to accurately identify and verify the individual users or
     performers that uploaded such

                                                                                    26




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  32/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 34 of 410

 Table of Contents

     content, the copyright status of such content, and the appropriate copyright owners from whom copyright licenses should be obtained.

           Under PRC laws and regulations, online service providers, which provide storage space for users to upload works or links to other services or
     content, may be held liable for copyright infringement under various circumstances, including situations where the online service provider knows or
     should reasonably have known that the relevant content uploaded or linked to on its platform infringes upon the copyright of others and the online
     service provider profits from such infringing activities. For example, online service providers are subject to liability if they fail to take necessary
     measures, such as deletion, blocking or disconnection, after being duly notified by the legal right holders.

             As an online service provider, we have adopted measures to reduce the likelihood of using, developing or making available any content without
     the proper licenses or necessary consents. Such measures include (i) requiring users to acknowledge and agree that they will not upload or perform
     content which may infringe upon others’ copyright; (ii) putting in place procedures to block users on our blacklists from uploading content; and
     (iii) implementing “notice and take-down” policies to be eligible for the safe harbor exemption for user-generated content. However, these measures
     may not be effective in preventing the unauthorized posting and use of third parties’ copyrighted content or the infringement of other third-party
     intellectual property rights. Specifically, it is possible that such acknowledgments and agreements by users may not be enforceable against third parties
     who file claims against us. Furthermore, a plaintiff may not be able to locate users who generate content that infringes on the plaintiff’s copyright and
     may choose to sue us instead. In addition, individual users who upload infringing content on our platform may not have sufficient resources to fully
     indemnify us, if at all, for any such claims. Also, such measures may fail or be considered insufficient by courts or other relevant governmental
     authorities. If we are not eligible for the safe harbor exemption, we may be subject to joint infringement liability with the users, and we may have to
     change our policies or adopt new measures to become eligible and retain eligibility for the safe harbor exemption, which could be expensive and reduce
     the attractiveness of our platform to users.


     Assertions or allegations, even not true, that we have infringed or violated intellectual property rights could harm our business and reputation.
           Third parties, including artists, copyright owners and other online music platforms, have asserted, and may in the future assert, that we have
     infringed, misappropriated or otherwise violated their copyright or other intellectual property rights, and as we face increasing competition, the
     possibility of intellectual property rights claims against us grows.

           We have adopted robust screening processes to filter out or disable access to potentially infringing content. We have also adopted procedures to
     enable copyright owners to provide us with notice and evidence of alleged infringement, and are generally willing to enter into license agreements to
     compensate copyright owners for works distributed on our platform. However, given the volume of content available on our platform, it is not possible
     to identify and promptly remove all alleged infringing content that may exist. Third parties may take action against us if they believe that certain content
     available on our platform violates their copyright or other intellectual property rights. Moreover, while we use location-based controls and technology to
     prevent all or a portion of our services and content from being accessed outside of the PRC as required by certain licensing agreements with our content
     partners, these controls and technology may be breached and the content available on our platform may be accessed from geographic locations where
     such access is restricted, in which case we may be subject to potential liabilities, regardless of whether there is any fault and/or negligence involved on
     our part.

            We have been involved in litigation based on allegations of infringement of third-party copyright due to the music content available on our
     platform. If we are forced to defend against any infringement or misappropriation claims, whether they are with or without merit, are settled out of court,
     or are determined in our favor, we may be required to expend significant time and financial resources on the defense of such claims. Furthermore, an

                                                                                 27




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             33/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 35 of 410

 Table of Contents

     adverse outcome of a dispute may damage our reputation, force us to adjust our business practices, or require us to pay significant damages, cease
     providing content that we were previously providing, enter into potentially unfavorable license agreements in order to obtain the right to use necessary
     content or technologies, and/or take other actions that may have a material adverse effect on our business, operating results and financial condition.

            We also sublicense some of our licensed music content to other platforms to diversify our revenue streams. Our agreements with such third-party
     platforms typically require them to comply with the terms of the license and applicable copyright laws and regulations. However, there is no guarantee
     that the third-party platforms that we sublicense content to will comply with the terms of our license arrangements or all applicable copyright laws and
     regulations. In the event of any breach or violation by such platforms, we may be held liable to the copyright owners for damages and be subject to legal
     proceedings as a result, in which case our business, financial condition and results of operations may be materially and adversely affected.

           In addition, music, internet, technology and media companies are frequently subject to litigation based on allegations of infringement,
     misappropriation, or other violations of intellectual property rights. Other companies in these industries may have larger intellectual property portfolios
     than we do, which could make us a target for litigation as we may not be able to assert counterclaims against parties that sue us for intellectual property
     infringement. Furthermore, from time to time, we may introduce new products and services, which could increase our exposure to intellectual property
     claims from third parties. It is difficult to predict whether assertions of third-party intellectual property rights or any infringement or misappropriation
     claims arising from such assertions will substantially harm our business, financial condition and results of operations.


     Our license agreements are complex, impose numerous obligations upon us and may make it difficult to operate our business; any breach of such
     agreements could adversely affect our business, operating results and financial condition.
            Many of our license agreements are complex and impose numerous obligations on us, including obligations to:
            •    calculate and make payments based on complex royalty structures that involve a number of variables, including the revenue generated and
                 size of user base, which requires tracking usage of content on our platform that may have inaccurate or incomplete metadata necessary for
                 such calculation;
            •    make minimum guaranteed payments;
            •    use reasonable efforts to achieve certain paying user conversion targets;
            •    adopt and implement effective anti-piracy and geo-blocking measures;
            •    monitor performance by our sublicensees of their obligations with respect to content distribution and copyright protections; and
            •    comply with certain security and technical specifications.

            Many of our license agreements grant the licensor the right to audit our compliance with the terms and conditions of such agreements. Some of
     our license agreements also include “most favored nations” provisions which require that certain material terms of such agreements are no less favorable
     than those provided to any similarly situated licensor. If triggered, these most favored nations provisions could cause our payments or other obligations
     under those agreements to escalate substantially. If we materially breach any of these obligations or any other obligations set forth in any of our license
     agreements, we could be subject to monetary penalties and our rights under such license agreements could be terminated, either of which could have a
     material adverse effect on our business, financial condition and results of operations.

                                                                                  28




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  34/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 36 of 410

 Table of Contents

     Minimum guarantees required under certain of our license agreements for music content may limit our operating flexibility and may materially and
     adversely affect our business, financial condition and results of operations.
            Certain of our license agreements for music require that we make minimum guarantee payments to the copyright owners. Such minimum
     guarantees are not always tied to our number of users or the number of sound recordings used on our platform. Accordingly, our ability to achieve and
     sustain profitability and operating leverage in part depends on our ability to increase our revenue through increased sales of our music services to our
     users in order to maintain a healthy gross margin. The duration of our license agreements that contain minimum guarantees is typically between one to
     three years, but our paying users may cancel their subscriptions at any time. If our paying user growth forecasts do not meet our expectations or our
     sales decline significantly during the term of our license agreements, our margins may be materially and adversely affected. To the extent our revenues
     do not meet our expectations, our business, financial condition and results of operations also could be adversely affected as a result of such minimum
     guarantees. In addition, the fixed cost nature of these minimum guarantees may limit our flexibility in planning for, or reacting to, changes in our
     business and the markets in which we operate.

            We rely on estimates of the market share of licensable content controlled by each content partner, as well as our own user growth and forecasted
     revenue, to forecast whether such minimum guarantees could be recouped against our actual content acquisition costs incurred over the duration of the
     license agreement. To the extent that our actual revenue and/or market share underperform relative to our expectations, leading to content acquisition
     costs that do not exceed such minimum guarantees, our margins may be materially and adversely affected.


     If we are unable to obtain accurate and comprehensive information necessary to identify the copyright ownership of the music content offered on
     our platform, our ability to obtain necessary or commercially viable licenses from the copyright owners may be adversely affected, which may result
     in us having to remove music content from our platform, and may subject us to potential copyright infringement claims and difficulties in
     controlling content-related costs.
           Comprehensive and accurate copyright owner information for musical compositions and musical recordings underlying our music content is
     sometimes unavailable to us or difficult or, in some cases, impossible for us to obtain. For example, such information may be withheld by the owners or
     administrators of such rights, especially with regards to user-generated content or content provided by aspiring artists. If we are unable to identify
     comprehensive and accurate copyright owner information for the music content offered on our platform, such as identifying which composers,
     publishers or collective copyright organizations own, administer, license or sublicense music works, or if we are unable to determine which music works
     correspond to specific musical recordings, it may be difficult for us (i) to identify the appropriate copyright owners to whom to pay royalties or from
     whom to obtain a license, or (ii) ascertain whether the scope of a license we have obtained covers specific music works. This also may make it difficult
     to comply with the obligations of any agreements with those rights holders.

            If we do not obtain necessary and commercially viable licenses from copyright owners, whether due to the inability to identify or verify the
     appropriate copyright owners or for any other reason, we may be found to have infringed on the copyright of others, potentially resulting in claims for
     monetary damages, government fines and penalties, or a reduction of content available to users on our platform, which would adversely affect our ability
     to retain and expand our user base, attract paying users for our paid music services and generate revenue from our content library. Any such inability
     may also involve us in expensive and protracted copyright disputes.

                                                                                29




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              35/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 37 of 410

 Table of Contents

     If music copyright owners withdraw all or a portion of their music works from the MCSC, a collective copyright organization, we may have to enter
     into direct licensing agreements with these copyright owners, which may be time-consuming and costly, and we may not be able to reach an
     agreement with some copyright owners, or may have to pay higher rates than we currently pay.
           We have obtained licenses from the MCSC with respect to musical composition and lyrics for a substantial portion of our music content library.
     We cannot guarantee that composers and lyricists in China will not withdraw all or part of their music works from the MCSC. To the extent that the
     MCSC has not obtained authorization to license from the relevant copyright owners, including circumstances where the copyright owners choose not to
     be represented by the MCSC, our ability to secure favorable licensing arrangements could be negatively affected, our content licensing cost may
     increase, and we may be subject to liabilities for copyright infringement. If we are unable to reach an agreement with respect to the content of any music
     copyright owners who withdraw all or a portion of their music works from the MCSC, or if we have to enter into direct licensing agreements with such
     music copyright owners at rates higher than those currently set by the MCSC for the use of music works, our ability to offer music content may be
     limited or our service costs may significantly increase, which could materially and adversely affect our business, financial condition and results of
     operations.


     The revenue model for online music entertainment services is relatively new in China and may not be effective, which may cause us to lose users
     and materially and adversely affect our business, financial condition and results of operations.
            The revenue model for online music entertainment is relatively new in China. We have devoted substantial efforts to monetize our user base by
     increasing our number of paying users and cultivating our users’ willingness to pay for music. We currently generate our revenues from (i) online music
     services, and (ii) social entertainment services and others. At a strategic level, we plan to continue to optimize our existing monetization strategies and
     explore new monetization opportunities. However, if these efforts fail to achieve our anticipated results, we may not be able to increase or even maintain
     our revenue growth. For example, we generated most of the revenue for our live streaming services from the sale of virtual gifts. Users get free access to
     live streaming of music performance or other types of music content but have the option to purchase virtual gifts to send to performers and other users.
     User demand for this service may decrease substantially or we may fail to anticipate and serve user demands effectively. In addition, while we are
     exploring monetization alternatives such as streaming-based subscription, we cannot guarantee that such attempts will be widely accepted by our users.

         Also, in order to increase the number of our paying users and cultivate our users’ willingness to pay for music content, we will need to address a
     number of challenges, including:
            •    providing consistently high-quality and user-friendly experience;
            •    continuing to curate a catalog of engaging content;
            •    continuing to introduce new, appealing products and services that users will pay for;
            •    continuing to innovate and stay ahead of our competitors;
            •    continuing to maintain and enhance the copyright protection environment; and
            •    maintaining and building our relationships with our content providers and other industry partners.

           If we fail to address any of these challenges, especially if we fail to offer high-quality music content and superior user experience to meet user
     preferences and demands, we may not be successful in increasing the number of our paying users and cultivating our users’ willingness to pay for music
     content, which could have a material adverse impact on our business, financial condition and results of operations.

                                                                                 30




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            36/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 38 of 410

 Table of Contents

     Our business depends on our strong brands, and any failure to maintain, protect and enhance our brands could hurt our ability to retain or expand
     our user base and advertising customers.
          We rely on our strong brands, principally QQ Music, Kugou, Kuwo and WeSing, to maintain our market leadership. Maintaining and enhancing our
     brands depends largely on our ability to continue to deliver comprehensive, high-quality content and service offerings to our users, which may not
     always be successful. Maintaining and enhancing our brands also depends largely on our ability to remain a leader in China’s online music entertainment
     market, which could be difficult and expensive. If we do not successfully maintain our strong brands, our reputation and business prospect could be
     harmed.

            Our brands may be impaired by a number of factors, including any failure to keep pace with technological advances, slower load times for our
     services, a decline in the quality or breadth of our music content offerings, any failure to protect our intellectual property rights, or alleged violations by
     us of law and regulations or public policy. Additionally, if our content partners fail to maintain high standards, our brands could be adversely affected.


     If we fail to keep up with industry trends or technological developments, our business, results of operations and financial condition may be
     materially and adversely affected.
            The online music entertainment industry is rapidly evolving and subject to continuous technological changes. Our success will depend on our
     ability to keep up with the changes in technology and user behavior resulting from new developments and innovations. For example, as we provide our
     product and service offerings across a variety of mobile systems and devices, we are dependent on the interoperability of our services with popular
     mobile devices and mobile operating systems that we do not control, such as Android and iOS. If any changes in such mobile operating systems or
     devices degrade the functionality of our services or give preferential treatment to competitive services, the usage of our services could be adversely
     affected.

           Technological innovations may also require substantial capital expenditures in product development as well as in modification of products,
     services or infrastructure. We cannot assure you that we can obtain financing to cover such expenditure. See “—We require a significant amount of
     capital to fund our music content acquisitions, user acquisitions and technology investments. If we cannot obtain sufficient capital, our business,
     financial condition and prospects may be materially and adversely affected.” If we fail to adapt our products and services to such changes in an effective
     and timely manner, we may suffer from decreased user traffic and user base, which, in turn, could materially and adversely affect our business, financial
     condition and results of operations.


     China’s internet and music entertainment industries are highly regulated. Our failure to obtain and maintain requisite licenses or permits or to
     respond to any changes in government policies, laws or regulations may materially and adversely impact our business, financial condition and
     results of operation.
           The PRC government regulates the internet industry extensively, including foreign ownership of companies in the internet industry and the
     licensing requirements pertaining to them. A number of regulatory authorities, such as the Ministry of Commerce, the Ministry of Culture and Tourism,
     the National Copyright Administration, the Ministry of Industry and Information Technology, the National Radio and Television Administration and the
     Cyberspace Administration of China, regulate different aspects of the internet industry. These governmental authorities promulgate and enforce laws and
     regulations that cover many aspects of the telecommunications, internet information services, copyright, internet culture, internet publishing industries
     and online audio-visual products services, including entry into such industries, scope of permitted business activities, licenses and permits for various
     business activities and foreign investments into such industries. Operators are required to obtain various government approvals, licenses and permits in
     connection with their provision of internet information services, internet culture services, internet publication services, online audio-visual products and
     other related value-added telecommunications services. If we fail to obtain and maintain approvals, licenses

                                                                                   31




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 37/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 39 of 410

 Table of Contents

     or permits required for our business, we could be subject to liabilities, penalties and operational disruption and our business could be materially and
     adversely affected. In addition, if applicable laws and regulations are tightened by any regulatory authorities, or if there are new laws or regulations
     introduced to impose additional government approvals, licenses, permits and requirements, our business may be disrupted and our results of operations
     may suffer.

            Tencent Music Entertainment (Shenzhen) Co., Ltd., or Tencent Music Shenzhen, a wholly owned subsidiary of Guangzhou Kugou, operates our
     online music services, QQ Music, and online karaoke business, WeSing. As of the date of this prospectus, Tencent Music Shenzhen has recently
     submitted an application for a Value-added Telecommunications Business Operation License for providing online music and other commercial content
     via the internet, and intends to apply for an Online Publishing Service Permit for releasing music works for the first time via the internet. Tencent Music
     Shenzhen has not been subject to any legal or regulatory penalties in the past for the lack of any of these licenses. However, we cannot assure you that it
     can successfully obtain these licenses in a timely manner, or at all. As Tencent Music Shenzhen operates QQ Music and WeSing, an Audio and Video
     Service Permission, or AVSP, may be required. Tencent Music Shenzhen currently operates these two platforms as sub-domains of www.qq.com of
     Tencent Computer, which holds a valid AVSP for the www.qq.com domain and is controlled by our parent, Tencent. In the event Tencent Music
     Shenzhen is required to obtain an AVSP under its own name for operating our QQ Music and WeSing platforms, Tencent Music Shenzhen may not be
     eligible for an AVSP, because the current PRC laws and regulations require an applicant to be a wholly state-owned or state-controlled entity.

           In addition, as of the date of this prospectus, each of Guangzhou Kugou and Beijing Kuwo plans to apply for an expansion of the permitted scope
     of business under their respective AVSP to cover their provision of audio and video programs through mobile network to users’ mobile device, and to
     apply for an Online Publishing Service Permit for their release of original music works via the internet. As of the date of this prospectus, neither of
     Guangzhou Kugou or Beijing Kuwo has been subject to any legal or regulatory penalties for failure to include the above-mentioned business in the
     permitted scope of business under their respective AVSPs or for the lack of the Online Publishing Service Permit. There is, however, no assurance that
     such applications will be eventually be approved in a timely manner, or at all. If any of Tencent Music Shenzhen, Guangzhou Kugou, Beijing Kuwo, our
     other subsidiaries, our VIEs or our VIE’s subsidiaries is found to be in violation of PRC laws and regulations regarding licenses and permits, we could
     be subject to legal and regulatory penalties and our business operations may not be able to continue operating in the same manner or at all, and our
     business, financial condition and results of operations could be materially and adversely affected.

           For personal reasons, Mr. Guomin Xie has obtained a foreign citizenship and is currently in the process of renouncing his Chinese nationality. Mr.
     Xie currently holds 9.99% equity interests in Guangzhou Kugou and 23.02% equity interests in Beijing Kuwo. Pursuant to relevant PRC laws and
     regulations, shareholders of entities holding an AVSP or an Online Culture Operating Permit must be PRC citizens or entities. As a result, Mr. Guomin
     Xie has recently entered into certain share transfer agreements to transfer all of his equity interests in Guangzhou Kugou and Beijing Kuwo to his
     spouse, Ms. Meiqi Wang, a PRC citizen. Pursuant to the terms of such agreements, the proposed transfers will take effect on the date when Guangzhou
     Kugou or Beijing Kuwo, as the case may be, obtains pre-clearance by the competent PRC governmental authorities for the renewal of their respective
     AVSP to reflect the applicable proposed transfer. We have recently submitted applications for the renewal of AVSP held by Guangzhou Kugou and
     Beijing Kuwo, and such applications have been accepted by the relevant governmental authorities. Furthermore, we plan to amend the existing
     contractual agreements concerning Guangzhou Kugou and Beijing Kuwo concurrently with or immediately after the share transfer becoming effective,
     and will thereafter complete other governmental procedures to reflect the changes in the shareholders of both entities including but not limited to
     renewal of our Value-added Telecommunications Business Operation License and Online Culture Operating Permit. The existing contractual agreements
     to which Mr. Guomin Xie is a party will remain effective and binding until such amendment is made. There is no assurance that the pre-clearance or
     governmental procedures required for the share transfer can be obtained or completed in a timely manner, or at all. During the pendency of the pre-
     clearance and other requisite governmental procedures to effect the proposed transfers, there is no assurance

                                                                                 32




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              38/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 40 of 410

 Table of Contents

     that the validity of our Value-added Telecommunications Business Operation License, Online Culture Operating Permit and AVSP will not be adversely
     affected by the change of nationality of Mr. Guomin Xie, which could include non-renewal or revocation of such licenses and permits.

           PRC laws and regulations are evolving, and there are uncertainties relating to the regulation of different aspects of the online music entertainment
     industry, including but not limited to exclusive licensing and sublicensing arrangements. Pursuant to an article posted on National Copyright
     Administration’s official website, in September 2017, the National Copyright Administration held meetings with a number of music industry players,
     including us, where it encouraged the relevant industry players to “avoid acquiring exclusive music copyright” and indicated that they should also not
     engage in activities involving “collective management of music copyright.” There is substantial uncertainty as to whether some of our current licensing
     arrangements may be found objectionable by the regulatory authorities in the future. In such event, we may have to revisit and modify such
     arrangements in a way that may cause substantial costs, and our ability to offer music content and our competitive advantages may be harmed, which
     may have a material and adverse impact on our business, financial condition and results of operations.


     We operate in a relatively new and evolving market.
            Many elements of our business are unique, evolving and relatively unproven. Our business and prospects primarily depend on the continuing
     development and growth of the online music entertainment industry as well as the live streaming industry in China, which are affected by numerous
     factors. For example, content quality, user experience, technological innovations, development of internet and internet-based services, regulatory
     environment and macroeconomic environment are important factors that affect our business and prospects. The markets for our products and services
     are relatively new and rapidly developing and are subject to significant challenges. In addition, our continued growth depends, in part, on our ability to
     respond to constant changes in the internet industry, including rapid technological evolution, continued shifts in customer demands, frequent
     introductions of new products and services and constant emergence of new industry standards and practices. Developing and integrating new content,
     products, services or infrastructure could be expensive and time-consuming, and these efforts may not yield the benefits we expect to achieve. We
     cannot assure you that we will succeed in any of these aspects or that these industries in China will continue to grow as rapidly as in the past. If online
     music or live streaming as forms of entertainment lose their popularity due to changing social trends and user preferences, or if such industries in China
     fail to grow as quickly as expected, our business, financial condition and results of operation may be materially and adversely affected.


     We operate in a competitive industry. If we are unable to compete successfully, we may lose market share to our competitors.
           We operate in a competitive industry. We face competition for users and their time and spending primarily from the online music services
     provided by other online music services providers in China. We also face competition from online offerings of other forms of content, including karaoke
     services, live streaming, radio services, literature, games and video provided by other social entertainment services providers. In particular, we are facing
     increasing competition from offerings of other emerging forms of content which have been growing in popularity rapidly in recent years, such as live
     streaming and user-generated short-form video.

           We compete with our competitors based on a number of factors, such as the diversity of content, product features, social interaction features,
     quality of user experience, brand awareness and reputation. Some of our competitors may have greater financial, marketing or technology resources than
     we do, which enable them to respond more quickly to technological innovations or changes in user demands and preferences, acquire more attractive
     content and devote greater resources towards the development, promotion and sale of products than we can. Also, they may provide their users with
     content that we do not have the license to offer. If any of our competitors achieves greater market acceptance or is able to provide more attractive
     content offerings than we do, our user traffic and market share may decrease, which may result in a loss of users and a material and adverse effect on our
     business, financial condition and results of operations.

                                                                                  33




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              39/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 41 of 410

 Table of Contents

     We may fail to attract and retain talented and popular live streaming performers, karaoke singers and other key opinion leaders to maintain the
     attractiveness and level of engagement of our social entertainment services.
          The engagement level of our user base as well as the quality of our social entertainment content offered on our platform are closely linked to the
     popularity and performance of our live streaming performers, karaoke singers and other key opinion leaders.

           With respect to our live streaming services, we rely on live streaming performers to attract user traffic and drive user engagement. Although we
     have entered into cooperation agreements that contain exclusivity clauses with certain live streaming performers and/or their talent agencies, those live
     streaming performers may breach the agreement or decide not to renew their agreements upon expiration.

           In addition to our most popular live streaming performers, we must continue to attract and retain talented and popular karaoke singers and other
     key opinion leaders in order to maintain and increase our social entertainment content offerings and ensure the sustainable growth of our online music
     user community. We must identify and acquire potential popular karaoke singers and other key opinion leaders and provide them with sufficient
     resources. However, we cannot assure you that we can continue to maintain the same level of attractiveness to such popular karaoke singers and other
     key opinion leaders.

           If we can no longer maintain our relationships with our live streaming performers, karaoke singers and other key opinion leaders or their appeal
     decreases, the popularity of our platform may decline and the number of our users may decrease, which could materially and adversely affect our
     business, financial condition and results of operations.


     We cooperate with various talent agencies to manage and recruit our live streaming performers and any adverse change in our relationships could
     materially and adversely impact our business.
           We cooperate with talent agencies to manage, organize and recruit live streaming performers on our platform. As we are an open platform that
     welcomes all live streaming performers to register on our websites, cooperation with talent agencies substantially increases our operation efficiency in
     terms of discovering, supporting and managing live streaming performers in a more organized and structured manner, and turning amateur live
     streaming performers to full-time ones.

            We share a portion of the revenues generated from the sales of virtual gifts attributed to the performers’ live streams with live streaming
     performers and the talent agencies who manage these performers. If we cannot balance the interests between us, live streaming performers and the talent
     agencies and offer a revenue-sharing mechanism that is attractive to live streaming performers and talent agencies, we may not be able to retain their
     services. If other platforms offer better revenue sharing incentives to talent agencies, such talent agencies may choose to devote more of their resources
     to live streaming performers who stream on such other platforms, or encourage their live streaming performers to use or even enter into exclusive
     agreements with such other platforms, all of which could materially and adversely affect our business, financial condition and results of operations.


     Our brand image and business may be adversely impacted by misconduct by our live streaming performers and users and their misuse of our
     platform.
           We do not have full control over how users use our platform, whether through live streaming, commenting or other forms of sharing or
     communication. We face the risk that our platform may be misused or abused by live streaming performers or users. We have a robust internal control
     system in place to review and monitor live streams and other forms of social interactions among our users and will shut down streams that are illegal or
     inappropriate. However, we may not be able to identify all such streams and content, or prevent all such content from being posted.

                                                                                 34




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               40/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 42 of 410

 Table of Contents

           Moreover, we have limited control over the real-time behavior of our live streaming performers and users. To the extent such behavior is
     associated with our platform, our ability to protect our brand image and reputation may be limited. Our business and public perception of our brand may
     be materially and adversely affected by the misuse of our platform. In addition, in response to allegations of illegal or inappropriate activities conducted
     through our platform or any negative media coverage about us, PRC government authorities may intervene and hold us liable for non-compliance with
     PRC laws and regulations concerning the dissemination of information on the internet and subject us to administrative penalties, including confiscation
     of income and fines or other sanctions, such as requiring us to restrict or discontinue certain features and services. As a result, our business, financial
     condition and results of operation may be materially and adversely affected.


     We face the risk that live streaming performers that perform on our platform may infringe upon third parties’ intellectual property rights.
            Our agreements with live streaming performers and their agencies provide that content generated through our platform by live streaming
     performers is owned by us. Live streaming performers are prohibited from disseminating content infringing on others’ intellectual property rights. We
     delete content we deem unauthorized and block the account of the performers. However, we cannot guarantee that all content generated by our live
     streaming performers or users is legal and non-infringing, and we cannot guarantee that the online performance and/or other use of music works by the
     live streaming performers are authorized by the corresponding intellectual property rights owners.

            As the application of existing laws and regulations to specific aspects of online music business remains relatively unclear and is still evolving, it is
     difficult to predict whether we will be subject to joint infringement liability if our live streaming performers or users infringe on third parties’
     intellectual property rights. We rely on our ownership over the content generated by the performers and our exclusive contractual relationship with
     certain live streaming performers to maintain our competitiveness, but these measures may increase our risk of being liable for infringement committed
     by the live streaming performers or users. Furthermore, if we are determined to be jointly liable either by new regulations or court judgments, we may
     have to change our policies and it may materially and adversely impact on our business, financial condition and results of operation.


     Failure to protect our intellectual property could substantially harm our business, operating results and financial condition.
            We rely upon a combination of trade secrets, confidentiality policies, nondisclosure and other contractual arrangements and patent, copyright,
     software copyright, trademark, and other intellectual property laws to protect our intellectual property rights. Despite our efforts to protect our
     intellectual property rights, the steps we take in this regard might not be adequate to prevent or deter infringement or other misappropriation of our
     intellectual property by competitors, former employees or other third-parties.

           We have filed, and may in the future file, patent applications on certain of our innovations. It is possible, however, that these innovations may not
     be patentable. In addition, given the cost, effort and risks associated with patent application, we may choose not to seek patent protection for some
     innovations. Furthermore, our patent applications may not lead to granted patents, the scope of the protection gained may be insufficient or an issued
     patent may be deemed invalid or unenforceable. We also cannot guarantee that any of our present or future patents or other intellectual property rights
     will not lapse or be invalidated, circumvented, challenged, or abandoned.

            Litigation or proceedings before governmental authorities, administrative and judicial bodies may be necessary in the future to enforce our
     intellectual property rights and to determine the validity and scope of our rights. Our efforts to protect our intellectual property in such litigation and
     proceedings may be ineffective and could result in substantial costs and diversion of resources and management time, each of which could substantially
     harm our operating results.

                                                                                   35




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                41/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 43 of 410

 Table of Contents

            While we typically require our employees, consultants and contractors who may be involved in the development of intellectual property to execute
     agreements assigning such intellectual property to us, we may be unsuccessful in executing or enforcing such agreements with each party that develops
     intellectual property that we regard as our own. In addition, such agreements may be breached. We may be forced to bring claims against the breaching
     third parties, or defend claims that they may bring against us related to the ownership of such intellectual property.


     The content available on our platform may be found objectionable by the PRC government, which may subject us to penalties and other regulatory
     or administrative actions.
            As an internet content provider, we are subject to PRC regulations governing internet access and the distribution of music, music videos and other
     forms of content over the internet. See “PRC Regulations.” These regulations prohibit internet content providers and internet publishers from posting on
     the internet any content that, among other things, violates PRC laws and regulations, impairs the national dignity of China or the public interest, or is
     obscene, superstitious, frightening, gruesome, offensive, fraudulent or defamatory. In particular, since the outset of 2018, the Chinese government has
     tightened its crackdown on content that it deemed to be “vulgar” offered by online and mobile live streaming and video services. Failure to comply with
     these requirements may result in monetary penalties, revocation of licenses to provide internet content or other licenses, suspension of the concerned
     platforms and reputational harm. In addition, these laws and regulations are subject to interpretation by the PRC government, and it may not be possible
     to determine in all cases the types of content that could cause us to be held liable for offering content that is found objectionable by the PRC
     government.

           Internet content providers may be held liable for content displayed on or linked to their online platforms that is subject to certain restrictions. We
     allow our users to upload user-generated content, such as music, videos, comments, reviews and other forms of content. We also make it possible for
     selected professional producers to make their content available to users through our official music accounts and allow them a high level of control of the
     content offered through our music accounts. While we have in place internal rules and procedures to monitor user-generated content on our platform,
     due to the massive amount of such content, we may not be able to identify, in a timely manner or at all, the content that is illegal or inappropriate or that
     may otherwise be found objectionable by the PRC government. Additionally, we may not be able to keep our rules and procedures abreast of changes in
     the PRC government’s requirements for content display. Failure to identify and prevent illegal or inappropriate content from being displayed on our
     platform may result in legal and administrative liability, government sanctions, loss of licenses and/or permits, or reputational harm. If the PRC
     regulatory authorities find any content displayed on our platform objectionable, they may require us to limit or eliminate the dissemination of such
     content on our platform. In the past, we have from time to time received phone calls and written notices from the relevant PRC regulatory authorities
     requesting us to delete or restrict certain content that the government deemed inappropriate or sensitive. Although we have not been materially penalized
     for our content so far, in the event that the PRC regulatory authorities find any content on our platform objectionable and impose penalties on us or take
     other actions against us in the future, our business, financial condition and results of operations may be materially and adversely affected.


     Pending or future litigation could have a material and adverse impact on our business, financial condition and results of operations.
            From time to time, we have been, and may in the future be, subject to lawsuits brought by our competitors, individuals, or other entities against us,
     in matters relating to intellectual property rights, contractual disputes and competition claims. The outcomes of actions we institute may not be
     successful or favorable to us. Lawsuits against us may also generate negative publicity that significantly harms our reputation, which may adversely
     affect our user base. In addition to the related cost, managing and defending litigation and related indemnity obligations can significantly divert our
     management’s attention from operating our business. We may also need to pay damages or settle lawsuits with a substantial amount of cash. As of
     September 30, 2018, there were 58

                                                                                  36




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              42/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 44 of 410

 Table of Contents

     lawsuits pending in connection with our platform against us or our affiliates with an aggregate amount of damages sought of approximately RMB18.0
     million (US$2.6 million). Substantially all of these lawsuits involve alleged copyright infringement on our platform. While we do not believe that any
     currently pending proceedings are likely to have a material adverse effect on us, if there were adverse determinations in legal proceedings against us, we
     could be required to pay substantial monetary damages or adjust our business practices, which could have an adverse effect on our business, financial
     condition and results of operations.


     Our strategic focus on rapid innovation and long-term user engagement over short-term financial results may generate results of operation that do
     not align with investors’ expectations. If that happens, our stock price may be negatively affected.
           Our business is growing and becoming more complex, and our success depends on our ability to quickly develop and launch new and innovative
     products and services. This business strategy could result in unintended outcomes or decisions that are poorly received by our users or partners. Our
     culture also prioritizes our long-term user engagement over short-term financial condition or results of operations. We frequently make decisions that
     may reduce our short-term revenue or profitability if we believe that the decisions will improve user experience and long-term financial performance,
     including our monetization strategy for transitioning our paying users base to a streaming-based online music service model. These decisions may not
     produce the long-term benefits that we expect, in which case our user growth and engagement, our relationships with our partners, and our business,
     financial condition and results of operation could be materially and adversely affected.


     Privacy concerns or security breaches relating to our platform could result in economic loss, damage our reputation, deter users from using our
     products, and expose us to legal penalties and liability.
           We collect, process and store significant amounts of data concerning our users, as well as data pertaining to our business partners and employees.
     While we have taken reasonable steps to protect such data, techniques used to gain unauthorized access to data and systems, disable or degrade service,
     or sabotage systems, are constantly evolving, and we may be unable to anticipate such techniques or implement adequate preventative measures to avoid
     unauthorized access or other adverse impacts to such data or our systems.

            Like all internet services, our service is vulnerable to software bugs, computer viruses, internet worms, break-ins, phishing attacks, attempts to
     overload servers with denial-of-service, or other attacks or similar disruptions from unauthorized use of our and third-party computer systems, any of
     which could lead to system interruptions, delays, or shutdowns, causing loss of critical data or the unauthorized access of data. Computer malware,
     viruses, and computer hacking and phishing attacks have become more prevalent in our industry, and we experience cyber-attacks of varying degrees on
     a regular basis, including hacking or attempted hacking into our user accounts and redirecting our user traffic to other internet platforms. Functions that
     facilitate interactivity with other internet platforms could increase the scope of access of hackers to user accounts. Though it is difficult to determine
     what, if any, harm may directly result from any specific interruption or attack, and to date we have been able to rectify any cyber-attacks without
     significant impact to our business operations, any failure to maintain performance, reliability, security and availability of our products to the satisfaction
     of our users may harm our reputation and our ability to retain existing users and attract new users. Although we have in place systems and processes that
     are designed to protect our data, prevent data loss, disable undesirable accounts and activities on our platform and prevent or detect security breaches,
     we cannot assure you that such measures will provide absolute security. If an actual or perceived breach of security occurs to our systems or a third
     party’s systems, we also could be required to expend significant resources to mitigate the breach of security and to address matters related to any such
     breach, including notifying users or regulators.

           In addition, we are subject to various regulatory requirements relating to the security and privacy of such data, including restrictions on the
     collection and use of personal information of users and are required to take steps to prevent personal data from being divulged, stolen, or tampered with.
     Regulatory requirements regarding the protection of such data are constantly evolving and can be subject to differing interpretations or significant

                                                                                  37




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               43/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 45 of 410

 Table of Contents

     change, making the extent of our responsibilities in that regard uncertain. For example, the Cybersecurity Law of the PRC became effective in June
     2017, but there are great uncertainties as to the interpretation and application of the law. Complying with such requirements could cause us to incur
     substantial expenses or require us to alter or change our practices in a manner that could harm our business.

            Any failure, or perceived failure, by us to maintain the security of our user data or to comply with privacy or data security laws, regulations,
     policies, legal obligations, or industry standards, may result in governmental enforcement actions and investigations (including fines and penalties, or
     enforcement orders requiring us to cease operating in a certain way), litigation or adverse publicity. This may expose us to potential liability and may
     require us to expend significant resources in responding to and defending allegations and claims. Moreover, claims or allegations that we have violated
     laws and regulations relating to privacy and data security, or have failed to adequately protect data, may result in damage to our reputation and a loss of
     confidence in us by our users or our partners, and could have a material adverse effect on our business, financial condition and results of operations. If
     the third parties we work with violate applicable laws or contractual obligations or suffer a security breach, such circumstances also may put us in
     breach of our obligations under privacy laws and regulations and could in turn have a material adverse effect on our business.


     We depend on our senior management and highly skilled personnel. If we are unable to attract, retain and motivate a sufficient number of them, our
     ability to grow our business could be harmed.
           We believe that our future success depend significantly on our continuing ability to attract, develop, motivate and retain our senior management
     and a sufficient number of experienced and skilled employees. Qualified individuals are in high demand, particularly in the online music industry, and
     we may have to incur significant costs to attract and retain them. Additionally, we use share-based awards to attract talented employees, and if the ADSs
     decline in value, we may have difficulties recruiting and retaining qualified employees.

           In particular, we cannot ensure that we will be able to retain the services of our senior management and key executive officers. The loss of any key
     management or executive could be highly disruptive and adversely affect our business operations and future growth. Moreover, if any of these
     individuals joins a competitor or forms a competing business, we may lose crucial business secrets, technological know-how and other valuable
     resources. Although our senior management and executive officers have non-compete agreements with us, we cannot assure you that they will comply
     with such agreements or that we will be able to effectively enforce such agreements.


     Compliance with the laws or regulations governing virtual currency may result in us having to obtain additional approvals or licenses or change our
     current business model.
            The Circular on Strengthening the Administration of Online Game Virtual Currency, or the Virtual Currency Circular, jointly issued by the
     Ministry of Culture and the Ministry of Commerce in 2009, broadly defined virtual currency as a type of virtual exchange instrument issued by internet
     game operation enterprises, purchased directly or indirectly by the game users by exchanging legal currency at a certain exchange rate, saved outside the
     game programs, stored in servers provided by the internet game operation enterprises in electronic record format and represented by specific numeric
     units. Virtual currency is used to exchange internet game services provided by the issuing enterprise for a designated extent and time, and is represented
     by several forms, such as online prepaid game cards, prepaid amounts or internet game points, and does not include game props obtained from playing
     online games. In addition, the Virtual Currency Circular defines “issuing enterprise” and “transaction enterprise” and stipulates that a single enterprise
     may not operate both types of business. Online game operators are further prohibited from distributing virtual gifts or virtual currencies to users paying
     cash or virtual currency through random selection methods such as lottery, gambling or prize draw. See “PRC Regulations—Regulations on Virtual
     Currency.”

           Although we issue virtual currencies to users for cash or, in a few past cases, as a reward for users’ participation in our guessing games on our
     platform for them to purchase various items to be used on our live

                                                                                  38




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 44/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 46 of 410

 Table of Contents

     streaming and online karaoke platforms. As advised by our PRC legal advisor, our service does not constitute virtual currency transaction services
     because users cannot transfer or trade these currency among themselves. However, we cannot assure you that the PRC regulatory authorities will not
     take a view contrary to ours or consider any other aspects of our business operations involving virtual currencies constitute virtual currency transactions
     or otherwise be subject to the PRC regulatory regime on online games. If the PRC regulatory authorities deem any transfer or exchange on our platform
     to be a virtual currency transaction, then in addition to being deemed to be engaging in the issuance of virtual currency, we may also be deemed to be
     providing transaction platform services that enable the trading of such virtual currency. Simultaneously engaging in both of these activities is prohibited
     under PRC law. We may be required to cease either our virtual currency issuance activities or such deemed “transaction service” activities and may be
     subject to certain penalties, including mandatory corrective measures and fines. The occurrence of any of the foregoing could have a material adverse
     effect on our business, financial condition and results of operations.


     We require a significant amount of capital to fund our music content acquisitions, user acquisitions and technology investments. If we cannot obtain
     sufficient capital, our business, financial condition and prospects may be materially and adversely affected.
           Operating our online music platforms requires significant, continuous investment in acquiring content, users and technology. Acquiring licenses to
     music content can be costly. Historically, we have financed our operations primarily with operating cash flows and shareholder contributions. As part of
     our growth strategies, we plan to continue to incur substantial capital in the future to cover, among other things, the costs to license music content and
     innovate our technologies, which requires us to obtain additional equity or debt financing. Our ability to obtain additional financing in the future is
     subject to a number of uncertainties, including those relating to:
            •    our future business development, financial condition and results of operations;
            •    general market conditions for financing activities;
            •    macro-economic and other conditions in China and elsewhere; and
            •    our relationship with Tencent, our controlling shareholder.

           Although we expect to rely less on financing support from Tencent and rely increasingly on net cash provided by operating activities and
     financing through capital markets and commercial banks for our liquidity needs as our business continues to grow and after we become a public
     company, we cannot assure you that we will be successful in our efforts to diversify our sources of capital. If we cannot obtain sufficient capital, we may
     not be able to implement our growth strategies, and our business, financial condition and prospects may be materially and adversely affected.


     If we fail to attract more advertisers to our platform or if advertisers are less willing to advertise with us, our business, financial condition and
     results of operation may be adversely affected.
           Our advertising revenues depend on the overall growth of the online advertising industry in China and advertisers’ continued willingness to
     deploy online advertising as part of the advertised spend. In addition, advertisers may choose more established Chinese internet portals or search engines
     over on our platform. If the online advertising market does not continue to grow, or if we are unable to capture and retain a sufficient share of that
     market, our ability to grow our advertising revenues may be materially and adversely affected.

           Furthermore, our key and long-term priority of optimizing user experience and satisfaction may limit our ability to significantly grow our
     advertising revenues. For example, in order to provide our users with an uninterrupted online music entertainment experience, we limit the amount of
     advertising on our streaming interface or pop-up advertisements during streaming. While this may adversely affect our operating results in the short-
     term, we believe it enables us to provide a superior user experience which will enable us to expand current user base and strengthen our monetization
     potential in the long-term. However, this philosophy of prioritizing

                                                                                 39




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             45/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 47 of 410

 Table of Contents

     user experience may also negatively impact our relationships with advertisers, and may not result in the long-term benefits that we expect, in which case
     the success of our business, financial condition and results of operations could be materially and adversely.

            We cannot assure you that we will be able to attract or retain direct advertisers or advertising agencies. If we fail to retain and enhance our
     business relationships with these advertisers or third-party advertising agencies, we may suffer from a loss of advertisers and our business and results of
     operations may be materially and adversely affected. If we fail to retain existing advertisers and advertising agencies or attract new direct advertisers and
     advertising agencies or any of our current advertising methods or promotion activities becomes less effective, our business, financial condition and
     results of operations may be materially and adversely affected.


     Our historical financial information for the years ended December 31, 2016 and 2017 may not be directly comparable due to our consolidation of
     CMC’s financial results since July 2016, which may make it difficult for you to evaluate our business and prospects.
           On July 12, 2016, Tencent acquired CMC, a major online music entertainment platform in China. See “Corporate History and Structure” for more
     information about the acquisition. As a result of the acquisition, CMC’s operations were merged with Tencent’s QQ Music and WeSing business, and we
     have consolidated the financial results of CMC into ours since July 12, 2016. Therefore, our consolidated financial information for the years ended
     December 31, 2016 and 2017 may not be directly comparable with each other, which may make it difficult for you to evaluate our business and
     prospects.


     Our operating metrics are subject to inherent challenges in measurement, and real or perceived inaccuracies in those metrics may harm our
     reputation and our business.
           We regularly review MAUs, number of paying users and other key metrics to evaluate growth trends, measure our performance and make strategic
     decisions. These metrics are calculated using our internal data and have not been validated by an independent third party. While these numbers are based
     on what we believe to be reasonable estimates of our user base for the applicable period of measurement, there are inherent challenges in measuring how
     our services are used across large populations in China. For example, individuals who have multiple accounts and devices registered with our platform
     could result in an overstatement of the number of our users. We are also subject to the risk associated with artificial manipulation of data, such as stream
     counts on our platform. Any errors or inaccuracies in these metrics could result in less informed business decisions and operational inefficiencies. For
     example, if our user base is overstated by the MAU data we track, we may fail to make the right strategic choices needed to expand our user base and
     achieve our growth strategies.


     We are subject to payment processing risk.
           Our users pay for our membership services and the music content offered on our platforms through a variety of online payment solutions. We rely
     on third parties to process such payments. Acceptance and processing of these payment methods are subject to certain rules and regulations and require
     payment of interchange and other fees. To the extent there are increases in payment processing fees, material changes in the payment network, such as
     delays in receiving payments from processors and/or changes in the rules or regulations concerning payment processing, our ability to provide superior
     use experience, including convenient payment options, may be undermined, and our revenue, operating expenses and results of operation could be
     adversely impacted.


     Our ability to expand our user base depends in part on users being able to access our services, which may be affected by third-party interference
     beyond our control.
           Access to our services may be affected by restrictions on the ability of our users to access websites, mobile apps and client-based desktop
     applications via the internet. Corporations, professional organizations and governmental agencies could block access to the internet or our online
     platforms as a competitive strategy or for

                                                                                  40




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              46/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 48 of 410

 Table of Contents

     other reasons, such as security or confidentiality concerns, or political, regulatory or compliance reasons. In any of these occurrences, users may not be
     able to access our services, and user engagement and monetization of our services may be adversely affected.

           Additionally, we offer our mobile apps via smartphone and tablet apps stores operated by third parties. Some of these third parties are now, and
     others may in the future become, competitors of ours, and could stop allowing or supporting access to our mobile apps through app stores, increase
     access costs or change the terms of access in a way that makes our apps less desirable or harder to access. Furthermore, since the mobile devices that
     provide users with access to our services are not manufactured and sold by us, we cannot guarantee that such devices will perform reliably, and any
     faulty connection between these devices and our services may result in user dissatisfaction toward us. As a result, our brand and reputation, business,
     financial condition and results of operations may be materially and adversely affected.


     Negative media coverage could adversely affect our business.
           Negative publicity about us or our business, shareholders, affiliates, directors, officers or other employees, as well as the industry in which we
     operate, can harm our operations. Such negative publicity could be related to a variety of matters, including:
            •    alleged misconduct or other improper activities committed by our shareholders, affiliates, directors, officers and other employees;
            •    false or malicious allegations or rumors about us or our shareholders, affiliates, directors, officers and other employees;
            •    user complaints about the quality of our products and services;
            •    copyright infringements involving us and content offered on our platform;
            •    security breaches of confidential user information; and
            •    governmental and regulatory investigations or penalties resulting from our failure to comply with applicable laws and regulations.

           We may also be affected by publicity relating to third party service providers. For example, in September 2018, there was negative publicity
     involving certain senior officers of iResearch, the industry consultant we commissioned to prepare an industry report in connection with this offering.
     According to a public announcement made by iResearch, certain senior officers of iResearch are cooperating with governmental investigations in China.
     Such publicity may raise questions as to the integrity of the industry data or opinions produced by iResearch, including the data included in iResearch’s
     industry report produced in connection with this offering, which we have cited in this prospectus, or otherwise have a negative impact on our reputation.

           In addition to traditional media, there has been an increasing use of social media platforms and similar devices in China, including instant
     messaging applications, such as Weixin/WeChat, social media websites and other forms of internet-based communications that provide individuals with
     access to a broad audience of users and other interested persons. The availability of information on instant messaging applications and social media
     platforms is virtually immediate as is its impact without affording us an opportunity for redress or correction. The opportunity for dissemination of
     information, including inaccurate information, is seemingly limitless and readily available. Information concerning our company, shareholders,
     directors, officers and employees may be posted on such platforms at any time. The risks associated with any such negative publicity or incorrect
     information cannot be completely eliminated or mitigated and may materially harm our reputation, business, financial condition and results of
     operations.

                                                                                   41




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                47/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 49 of 410

 Table of Contents

     Future strategic alliances or acquisitions may have a material and adverse effect on our business, financial condition and results of operations.
           We may enter into strategic alliances, including joint ventures or equity investments, with various third parties to further our business purpose
     from time to time. These alliances could subject us to a number of risks, including risks associated with sharing proprietary information,
     non-performance by the third party and increased expenses in establishing new strategic alliances, any of which may materially and adversely affect our
     business. We may have limited ability to monitor or control the actions of these third parties and, to the extent any of these strategic third parties suffers
     negative publicity or harm to their reputation from events relating to their business, we may also suffer negative publicity or harm to our reputation by
     virtue of our association with any such third party.

            In addition, when appropriate opportunities arise, we may acquire additional assets, products, technologies or businesses that are complementary
     to our existing business. In addition to possible shareholders’ approval, we may also have to obtain approvals and licenses from relevant government
     authorities for the acquisitions and to comply with any applicable PRC laws and regulations, which could result in increased delay and costs, and may
     derail our business strategy if we fail to do so. Furthermore, past and future acquisitions and the subsequent integration of new assets and businesses
     require significant attention from our management and could result in a diversion of resources from our existing business, which in turn could have an
     adverse effect on our business operations. Acquired assets or businesses may not generate the financial results we expect. Acquisitions could result in
     the use of substantial amounts of cash, potentially dilutive issuances of equity securities, the occurrence of significant goodwill impairment charges,
     amortization expenses for other intangible assets and exposure to potential unknown liabilities of the acquired business. Moreover, the costs of
     identifying and consummating acquisitions may be significant. Furthermore, our equity investees may generate significant losses, a portion of which
     will be shared by us in accordance with IFRS. Any such negative developments could have a material adverse effect on our business, financial condition
     and results of operations.


     Advertisements shown on our platform may subject us to penalties and other administrative actions.
           Under PRC advertising laws and regulations, we are obligated to monitor the advertising content shown on our platform to ensure that such
     content is true, accurate and in full compliance with applicable laws and regulations. See “PRC Regulation—Regulations on Online Advertising
     Services.” Violation of these laws and regulations may subject us to penalties, including fines, confiscation of our advertising income, orders to cease
     dissemination of the advertisements and orders to publish an announcement correcting the misleading information. A majority of the advertisements
     shown on our platform are provided to us by third parties. While we have implemented a combination of automated monitoring and manual review to
     ensure that the advertisements shown on our platform are in compliance with applicable laws and regulations, we cannot assure you that all the content
     contained in such advertisements is true and accurate as required by the advertising laws and regulations, especially given the uncertainty in the
     application of such laws and regulations. In addition, advertisers may, through illegal technology, evade our content monitoring procedures to show
     advertisements on our platform that do not comply with applicable laws and regulations. The inability of our systems and procedures to adequately and
     timely discover such evasions may subject us to regulatory penalties or administrative sanctions.


     Programming errors could adversely affect our user experience and market acceptance of our content, which may materially and adversely affect
     our business and results of operations.
            Our platform or content on our platform may contain programming errors that adversely affect our user experience and market acceptance of our
     content. We have from time to time received user feedback pertaining to programming errors. While we generally have been able to resolve such errors
     in a timely manner, we cannot assure you that we will be able to detect and resolve all these programming errors effectively. Programming errors or
     defects may adversely affect user experience, cause users to refrain from subscribing for our services, or

                                                                                   42




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                48/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 50 of 410

 Table of Contents

     cause our advertising customers to reduce their use of our services, any of which could materially and adversely affect our business and results of
     operations.


     We have granted, and may continue to grant, share incentives, which may result in increased share-based compensation expenses.
            We have adopted various equity incentive plans, including a share incentive plan adopted in 2014 and a share option plan and a restricted share
     award plan adopted in 2017. We account for compensation costs for all share-based awards using a fair-value based method and recognize expenses in
     our consolidated statements of comprehensive loss in accordance with IFRS. Under such plans, we are authorized to grant options, stock appreciation
     rights, restricted shares, restricted stock units and other types of awards as the administrator of such plans may decide. The maximum aggregate number
     of shares that we are authorized to issue pursuant to the equity awards granted under such plans is 183,401,510 shares. As of the date of this prospectus,
     13,709,636 restricted shares, and options to purchase a total of 84,106,754 ordinary shares have been granted and are outstanding, under such plans. Our
     share-based compensation expenses also include the share-based compensation expenses arising from awards granted under certain share incentive plans
     of Tencent that was allocated to us in connection with Tencent’s acquisition of CMC in July 2016. In 2016 and 2017 and the nine months ended
     September 30, 2018, we recorded RMB170 million, RMB384 million (US$56 million) and RMB345 million (US$50 million), respectively, in share-
     based compensation expenses. We believe the granting of share-based awards is of significant importance to our ability to attract and retain key
     personnel and employees, and we will continue to grant share-based awards in the future. As a result, our expenses associated with share-based
     compensation may increase, which may have an adverse effect on our results of operations.


     While we believe that we currently have adequate internal control procedures in place, we are still exposed to potential risks from legislation
     requiring companies to evaluate controls under Section 404 of the Sarbanes-Oxley Act of 2002.
           Upon completion of this offering, we will become subject to the Sarbanes-Oxley Act of 2002. Section 404 of the Sarbanes-Oxley Act, or
     Section 404, requires that we include a report from management on the effectiveness of our internal control over financial reporting in our annual report
     on Form 20-F beginning with our annual report for the fiscal year ending December 31, 2019. In addition, our independent registered public accounting
     firm must attest to and report on the effectiveness of our internal control over financial reporting for the fiscal year ending December 31, 2019.

           Although we believe that we currently have adequate internal control procedures in place, we may fail to maintain the adequacy of our internal
     control over financial reporting in the future, and our independent registered public accounting firm, after conducting its own independent testing, may
     not certify the effectiveness of our internal control if it is not satisfied with our internal controls or the level at which our controls are documented,
     designed, operated or reviewed, or if it interprets the relevant requirements differently from us.

           If we fail to maintain the adequacy of our internal control over financial reporting, as these standards are modified, supplemented or amended
     from time to time, we may not be able to conclude on an ongoing basis that we have effective internal control over financial reporting in accordance
     with Section 404. If we fail to achieve and maintain an effective internal control environment, we could suffer material misstatements in our financial
     statements and fail to meet our reporting obligations, which would likely cause investors to lose confidence in our reported financial information. This
     could in turn limit our access to capital markets, harm our results of operations, and lead to a decline in the trading price of the ADSs representing our
     ordinary shares. Additionally, ineffective internal control over financial reporting could expose us to increased risk of fraud or misuse of corporate assets
     and subject us to potential delisting from the stock exchange on which we list, regulatory investigations and civil or criminal sanctions.

                                                                                  43




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                49/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 51 of 410

 Table of Contents

     Risks Related to Our Relationship with Tencent
     If we are no longer able to benefit from our business cooperation with Tencent, our business may be adversely affected.
           Our ultimate controlling shareholder and strategic partner, Tencent, is one of the largest internet companies in the world. Our business has
     benefited significantly from Tencent’s brand name and strong market position in China. In addition, we have benefited from distributing our content
     through Tencent’s extensive social network, which provides Tencent’s large number of users with access to our music content. We also cooperate with
     Tencent in a number of other areas, such as user traffic acquisition, advertising, technology, social graphs and IT infrastructure. See “Our Relationship
     with Tencent.” We cannot assure you that we will continue to benefit from our cooperation with Tencent and its subsidiaries in the future. To the extent
     we cannot maintain our cooperative relationships with Tencent on terms favorable to us or at all, we will need to source other business partners to
     provide services such as distribution channels, promotion services, as well as IT and payment services, and we may lose access to key strategic assets,
     which could result in material and adverse effects on our business and results of operations.


     Any negative development in Tencent’s market position, brand recognition or financial condition may materially and adversely affect our user base,
     marketing efforts and the strength of our brand.
           We have benefited significantly and expect to continue to benefit significantly from Tencent’s strong brand recognition, broad user base, social
     graphs and extensive user data, as well as Tencent’s content ecosystem, which enhances our reputation and credibility. If Tencent loses its market
     position, the effectiveness of our marketing efforts through our association with Tencent may be materially and adversely affected. In addition, any
     negative publicity associated with Tencent or any negative development with respect to Tencent’s market position, financial condition, or compliance
     with legal or regulatory requirements in China, will likely have an adverse impact on our user traffic and engagement as well as our reputation and
     brand.


     Tencent, our controlling shareholder, has had and will continue to have effective control over the outcome of shareholder actions in our company.
     The interests of Tencent may not be aligned with the interests of our other shareholders and holders of the ADSs.
            Immediately upon completion of this offering and the concurrent private placement to Tencent to effect its Assured Entitlement Distribution
     (assuming Tencent’s full subscription of the Class A ordinary shares to be issued by us in such concurrent private placement), Tencent will beneficially
     own 57.6% of our outstanding ordinary shares, representing 61.5% of our total voting power, assuming the underwriters do not exercise the over-
     allotment option. Tencent will continue to be our controlling shareholder immediately upon completion of this offering. Tencent’s voting power gives it
     the power to control certain actions that require shareholder approval under Cayman Islands law, our memorandum and articles of association and New
     York Stock Exchange requirements, including approval of mergers and other business combinations, changes to our memorandum and articles of
     association, the number of shares available for issuance under any share incentive plans, and the issuance of significant amounts of our ordinary shares
     in private placements.

            Tencent’s voting control may cause transactions to occur that might not be beneficial to you as a holder of the ADSs and may prevent transactions
     that would be beneficial to you. For example, Tencent’s voting control may prevent a transaction involving a change of control in us, including
     transactions in which you as a holder of the ADSs might otherwise receive a premium for the ADSs over the then-current market price. In addition,
     Tencent is not prohibited from selling the controlling interest in us to a third party and may do so without your approval and without providing for a
     purchase of your ADSs. If Tencent is acquired, otherwise undergoes a change of control or is subject to a corporate restructuring, an acquirer, successor
     or other third party may be entitled to exercise the voting control and contractual rights of Tencent, and may do so in a manner that could vary
     significantly from that of Tencent.

                                                                                 44




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               50/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 52 of 410

 Table of Contents

     We may have conflicts of interest with Tencent and, because of Tencent’s controlling ownership interest in our company, we may not be able to
     resolve such conflicts on terms favorable to us.
          Conflict of interest may arise between Tencent and us in a number of areas relating to our ongoing relationships. Potential conflicts of interest that
     we have identified mainly include the following:
            •    Agreements with Tencent. We had a master business cooperation agreement with Tencent which expired on July 12, 2018 and we then
                 entered into a new master business cooperation agreement. See “Our Relationship with Tencent—Master Business Cooperation Agreement.”
                 Tencent may use its control over us to prevent us from bringing a legal claim against it in the event of a contractual breach by Tencent,
                 notwithstanding our contractual rights under the master business cooperation agreement and any other agreement we may enter into with
                 Tencent from time to time.
            •    Allocation of business opportunities. There may arise business opportunities in the future that both we and Tencent are interested in and
                 which may complement each of our respective businesses. Tencent holds a large number of business interests, some of which may directly
                 or indirectly compete with us. For example, Tencent currently owns equity stakes in certain music streaming businesses operating outside of
                 the PRC. See also “Our Relationship with Tencent.” Tencent may decide to take up such opportunities itself, which would prevent us from
                 taking advantage of those opportunities.
            •    Employee recruiting and retention. We may compete with Tencent in the hiring of employees, especially computer programmers, engineers,
                 sales and other employees with experience or an interest in the internet industry.
            •    Sale of shares in our company. Subject to lock-up arrangements with the underwriters and applicable securities laws, Tencent may decide to
                 sell all or a portion of the shares that it holds in our company to a third party, including to one of our competitors, thereby giving that third
                 party substantial influence over our business and our affairs. Such a sale could be contrary to the interests of our employees or our other
                 shareholders or holders of the ADSs.
            •    Developing business relationships with Tencent’s competitors. We may be limited in our ability to do business with Tencent’s competitors,
                 which may limit our ability to serve the best interests of our company and our other shareholders or holders of the ADSs.
            •    Our directors may have conflicts of interest. Certain of our directors are also employees of Tencent. These relationships could create, or
                 appear to create, conflicts of interest when these persons are faced with decisions with potentially different implications for Tencent and us.

            Our financial contribution to Tencent was not material during the periods presented in this prospectus, and Tencent may from time to time make
     strategic decisions that it believes are in the best interests of its business as a whole, which may be different from the decisions that we would have made
     on our own. Tencent’s decisions with respect to us or our business may favor Tencent and therefore the Tencent shareholders, which may not necessarily
     be aligned with our interests and the interests of our other shareholders. Moreover, Tencent may make decisions, or suffer adverse trends, that may
     disrupt or discontinue our collaborations with Tencent or our access to Tencent’s user base. Although after we become a stand-alone public company we
     will have an audit committee, consisting of independent non-executive directors, to review and approve all proposed related party transactions, we may
     not be able to resolve all potential conflicts of interest, and even if we do so, the resolution may be less favorable to us than if we were dealing with a
     non-controlling shareholder.

                                                                                  45




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 51/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 53 of 410

 Table of Contents

     Risks Related to Our Corporate Structure
     If the PRC government finds that the agreements that establish the structure for operating some of our operations in China do not comply with PRC
     regulations relating to the relevant industries, or if these regulations or the interpretation of existing regulations change in the future, we could be
     subject to severe penalties or be forced to relinquish our interests in those operations.
            Foreign investment in the value-added telecommunication services industry in China is extensively regulated and subject to numerous restrictions.
     The Special Administrative Measures for Entrance of Foreign Investment (Negative List) (2018 Version) provides that foreign investors are generally
     not allowed to own more than 50% of the equity interests in a value-added telecommunication service provider other than an e-commerce service
     provider, and the Provisions on the Administration of Foreign-Invested Telecommunications Enterprises (2016 Revision) requires that the major foreign
     investor in a value-added telecommunication service provider in China must have experience in providing value-added telecommunications services
     overseas and maintain a good track record. In addition, foreign investors are prohibited from investing in companies engaged in online publishing
     businesses, internet audio-visual programs businesses, internet culture businesses (except for music), and radio and television program production
     businesses. See “PRC Regulation—Regulations on Foreign Investment Special Administrative Measures for Entrance of Foreign Investment (Negative
     List) (2018 Version).”

            We are a Cayman Islands company and our PRC subsidiaries are currently considered foreign-invested enterprises. Accordingly, none of our PRC
     subsidiaries is eligible to provide value-added telecommunication services or conduct other businesses which foreign-owned companies are prohibited
     or restricted from conducting in China. To ensure strict compliance with the PRC laws and regulations, we conduct such business activities through
     Guangzhou Kugou, Beijing Kuwo, Shenzhen Ultimate Music and Xizang Qiming, our consolidated variable interest entities, or VIEs, and their
     subsidiaries. Each of Beijing Tencent Music, Yeelion Online and Shenzhen Ultimate Xiangyue, our wholly owned subsidiaries in China, has entered into
     a series of contractual arrangements with our respective VIEs and their respective shareholders, which enables us to (i) exercise effective control over
     our VIEs; (ii) receive substantially all of the economic benefits of our VIEs; and (iii) have an exclusive option to purchase all or part of the equity
     interests and assets in our VIEs when and to the extent permitted by PRC laws and regulations. As a result of these contractual arrangements, we have
     control over and are the primary beneficiary of our VIEs and hence consolidate their operating results in our consolidated financial statements under
     IFRS. See “Corporate History and Structure” for details.

           If the PRC government finds that our contractual arrangements do not comply with its restrictions on foreign investment in the value-added
     telecommunication services, or if the PRC government otherwise finds that we, our VIEs, or any of their respective subsidiaries are in violation of PRC
     laws or regulations or lack the necessary permits or licenses to operate our business, the relevant PRC regulatory authorities, including the Ministry of
     Industry and Information Technology, the National Radio and Television Administration and the Ministry of Commerce, would have broad discretion in
     dealing with such violations or failures, including:
            •    revoking the business licenses and/or operating licenses of such entities;
            •    discontinuing or placing restrictions or onerous conditions on our operation through any transactions between our PRC subsidiaries and our
                 VIEs;
            •    imposing fines, confiscating the income from our PRC subsidiaries or our VIEs, or imposing other requirements with which we or our VIEs
                 may not be able to comply;
            •    requiring us to restructure our ownership structure or operations, including terminating the contractual arrangements with our VIEs and
                 deregistering the equity pledges of our VIEs, which in turn would affect our ability to consolidate, derive economic interests from, or exert
                 effective control over our VIEs; or
            •    restricting or prohibiting our use of the proceeds of this offering to finance our business and operations in China.

                                                                                  46




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               52/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 54 of 410

 Table of Contents

            Any of these events could cause significant disruption to our business operations and severely damage our reputation, which would in turn
     materially and adversely affect our business, financial condition and results of operations. If occurrences of any of these events results in our inability to
     direct the activities of our VIEs that most significantly impact their economic performance and/or our failure to receive the economic benefits of our
     VIEs, we may not be able to consolidate their operating results in our consolidated financial statements in accordance with IFRS.


     Substantial uncertainties exist with respect to the enactment timetable, interpretation and implementation of draft PRC Foreign Investment Law and
     how it may impact the viability of our current corporate structure, corporate governance and business operations.
            On January 19, 2015, the Ministry of Commerce published a discussion draft of the proposed Foreign Investment Law aiming to, upon its
     enactment, replace the three existing laws regulating foreign investment in China, namely, the Sino-foreign Equity Joint Venture Enterprise Law, the
     Sino-foreign Cooperative Joint Venture Enterprise Law and the Wholly Foreign-invested Enterprise Law, together with their implementation rules and
     ancillary regulations. At the same time, the Ministry of Commerce published an accompanying explanatory note of the draft Foreign Investment Law,
     which contains important information about the draft Foreign Investment Law, including its drafting philosophy and principles, main table of contents,
     plans to transition to the new legal regime and treatment of business in China controlled by foreign invested enterprises. The draft Foreign Investment
     Law proposes an expected PRC regulatory trend to rationalize its foreign investment regulatory regime in line with prevailing international practice and
     the legislative efforts to unify the corporate legal requirements for both foreign and domestic investments and, when implemented, may have a
     significant impact on businesses in China controlled by foreign-invested enterprises primarily through contractual arrangements, such as our business.
     Among other things, the draft Foreign Investment Law expands the definition of foreign investment and introduces the principle of “actual control” in
     determining whether a company is considered a foreign-invested enterprise. Under the draft Foreign Investment Law, variable interest entities would
     also be deemed as foreign-invested enterprises, if they are ultimately “controlled” by foreign investors, and be subject to restrictions on foreign
     investments. The Ministry of Commerce solicited comments on the draft Foreign Investment Law in 2015, but no new draft has been published since
     then. There is substantial uncertainty with respect to its final content, interpretation, adoption timeline and effective date, and we cannot predict how it
     may affect our company, our corporate structure or our corporate governance in the future if it is adopted.


     We rely on contractual arrangements with our VIEs and their respective shareholders for a large portion of our business operations, which may not
     be as effective as direct ownership in providing operational control.
           We have relied and expect to continue to rely on contractual arrangements with Guangzhou Kugou, Beijing Kuwo, Shenzhen Ultimate Music and
     Xizang Qiming, their respective shareholders, as well as certain of their respective subsidiaries to operate our business in China. These contractual
     arrangements may not be as effective as direct ownership in providing us with control over our VIEs. For example, our VIEs and their respective
     shareholders could breach their contractual arrangements with us by, among other things, failing to conduct their operations in an acceptable manner or
     taking other actions that are detrimental to our interests. The revenues contributed by our VIEs and their subsidiaries constituted substantially all of our
     revenues in 2016 and 2017 and the nine months ended September 30, 2018.

           If we had direct ownership of our VIEs, we would be able to exercise our rights as a shareholder to effect changes in the board of directors of our
     VIEs, which in turn could implement changes, subject to any applicable fiduciary obligations, at the management and operational level. However, under
     the current contractual arrangements, we rely on the performance by our VIEs and their respective shareholders of their respective obligations under the
     contracts to exercise control over our VIEs. The shareholders of our VIEs may not act in the best interests of our company or may not perform their
     obligations under these contracts. Such risks exist throughout the period in which we intend to operate certain portion of our business through the
     contractual

                                                                                   47




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                53/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 55 of 410

 Table of Contents

     arrangements with our VIEs and their respective shareholders. If any dispute relating to these contracts remains unresolved, we will have to enforce our
     rights under these contracts through the operations of PRC law and arbitration, litigation or other legal proceedings and therefore will be subject to
     uncertainties in the PRC legal system. See “—Any failure by our VIEs or their respective shareholders to perform their obligations under our contractual
     arrangements with them would have a material and adverse effect on our business.” Therefore, our contractual arrangements with our VIEs and their
     respective shareholders may not be as effective in controlling our business operations as direct ownership.


     Any failure by our VIEs or their respective shareholders to perform their obligations under our contractual arrangements with them would have a
     material and adverse effect on our business.
            If our VIEs or their respective shareholders fail to perform their respective obligations under the contractual arrangements, we could be limited in
     our ability to enforce the contractual arrangements that give us effective control over our business operations in the PRC and may have to incur
     substantial costs and expend additional resources to enforce such arrangements. We may also have to rely on legal remedies under PRC law, including
     seeking specific performance or injunctive relief, and claiming damages, which we cannot assure will be effective under PRC law. For example, if the
     shareholders of our VIEs refuse to transfer their equity interest in our VIEs to our PRC subsidiaries or their designee after we exercise the purchase
     option pursuant to these contractual arrangements, or if they otherwise act in bad faith or otherwise fail to fulfill their contractual obligations, we may
     have to take legal actions to compel them to perform their contractual obligations. In addition, if there are any disputes or governmental proceedings
     involving any interest in such shareholders’ equity interests in our VIEs, our ability to exercise shareholders’ rights or foreclose the share pledges
     according to the contractual arrangements may be impaired. If these disputes or proceedings were to impair our control over our VIEs, we may not be
     able to maintain effective control over our business operations in the PRC and thus would not be able to continue to consolidate our VIEs’ financial
     results, which would in turn result in a material adverse effect on our business, operations and financial condition.


     All the agreements under our contractual arrangements are governed by PRC law and provide for the resolution of disputes through arbitration in
     China. Accordingly, these contracts would be interpreted in accordance with PRC law, and any disputes would be resolved in accordance with PRC
     legal procedures.
            All the agreements under our contractual arrangements are governed by PRC law and provide for the resolution of disputes through arbitration in
     China. Accordingly, these contracts would be interpreted in accordance with PRC law and any disputes would be resolved in accordance with PRC legal
     procedures. The legal system in the PRC is not as developed as in some other jurisdictions, such as the United States. As a result, uncertainties in the
     PRC legal system could limit our ability to enforce these contractual arrangements. Meanwhile, there are very few precedents and little formal guidance
     as to how contractual arrangements in the context of a VIE should be interpreted or enforced under PRC law. There remain significant uncertainties
     regarding the ultimate outcome of such arbitration should legal action become necessary. In addition, under PRC law, rulings by arbitrators are final,
     parties cannot appeal the arbitration results in courts, and if the losing parties fail to carry out the arbitration awards within a prescribed time limit, the
     prevailing parties may only enforce the arbitration awards in PRC courts through arbitration award recognition proceedings, which would require
     additional expenses and delay. In the event we are unable to enforce these contractual arrangements, or if we suffer significant delay or other obstacles
     in the process of enforcing these contractual arrangements, we may not be able to exert effective control over our VIEs, and our ability to conduct our
     business may be negatively affected. See “—Risks Related to Doing Business in China—Uncertainties with respect to the PRC legal system could
     materially and adversely affect us.”

                                                                                   48




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                54/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 56 of 410

 Table of Contents

     Contractual arrangements in relation to our VIEs may be subject to scrutiny by the PRC tax authorities and they may determine that we or our VIEs
     owe additional taxes, which could negatively affect our financial condition and the value of your investment.
            Under applicable PRC laws and regulations, arrangements and transactions among related parties may be subject to audit or challenge by the PRC
     tax authorities within ten years after the taxable year when the transactions are conducted. We could face material and adverse tax consequences if the
     PRC tax authorities determine that the contractual arrangements between us and our VIEs were not entered into on an arm’s-length basis in such a way
     as to result in an impermissible reduction in taxes under applicable PRC laws, rules and regulations, and adjust the income of our VIEs in the form of a
     transfer pricing adjustment. A transfer pricing adjustment could, among other things, result in a reduction of expense deductions recorded by our VIEs
     for PRC tax purposes, which could in turn increase its tax liabilities without reducing our PRC subsidiary’s tax expenses. In addition, the PRC tax
     authorities may impose late payment fees and other penalties on our VIEs for the adjusted but unpaid taxes according to the applicable regulations. Our
     financial position could be materially and adversely affected if our VIEs’ tax liabilities increase or if it is required to pay late payment fees and other
     penalties.


     The shareholders of our VIEs may have actual or potential conflicts of interest with us, which may materially and adversely affect our business and
     financial condition.
            The shareholders of our VIEs may have actual or potential conflicts of interest with us. These shareholders may breach, or cause our VIEs to
     breach, or refuse to renew, the existing contractual arrangements we have with them and our VIEs, which would have a material and adverse effect on
     our ability to effectively control our VIEs and receive economic benefits from them. For example, the shareholders may be able to cause our agreements
     with our VIEs to be performed in a manner adverse to us by, among other things, failing to remit payments due under the contractual arrangements to us
     on a timely basis. We cannot assure you that when conflicts of interest arise any or all of these shareholders will act in the best interests of our company
     or such conflicts will be resolved in our favor. Currently, we do not have any arrangements to address potential conflicts of interest between these
     shareholders and our company. If we cannot resolve any conflict of interest or dispute between us and these shareholders, we would have to rely on legal
     proceedings, which could result in disruption of our business and subject us to substantial uncertainty as to the outcome of any such legal proceedings.


     We may lose the ability to use, or otherwise benefit from, the licenses, permits and assets held by our VIEs.
            As part of our contractual arrangements with our VIEs, our VIEs hold certain assets, licenses and permits that are material to our business
     operations, including the Value-added Telecommunications Business Operation License, the Audio and Video Service Permission and the Online
     Culture Operating Permit. The contractual arrangements contain terms that specifically obligate our VIEs’ shareholders to ensure the valid existence of
     the VIEs and restrict the disposal of material assets of the VIEs. However, in the event the VIEs’ shareholders breach the terms of these contractual
     arrangements and voluntarily liquidate any of our VIEs, or any of our VIEs declares bankruptcy and all or part of its assets become subject to liens or
     rights of third-party creditors, or are otherwise disposed of or encumbered without our consent, we may be unable to conduct some or all of our business
     operations or otherwise benefit from the assets held by the VIEs, which could have a material adverse effect on our business, financial condition and
     results of operations. Furthermore, under the contractual arrangements, our VIEs may not, in any manner, sell, transfer, mortgage or dispose of their
     material assets or legal or beneficial interests in the business without our prior consent. If any of our VIEs undergoes a voluntary or involuntary
     liquidation proceeding, its shareholders or unrelated third-party creditors may claim rights to some or all of the assets of the VIEs, thereby hindering our
     ability to operate our business as well as constrain our growth.

                                                                                 49




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             55/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 57 of 410

 Table of Contents

     Risks Related to Doing Business in China
     A severe or prolonged downturn in the PRC or global economy could materially and adversely affect our business and our financial condition.
           The global macroeconomic environment is facing challenges. There is considerable uncertainty over the long-term effects of the expansionary
     monetary and fiscal policies adopted by the central banks and financial authorities of some of the world’s leading economies, including the United States
     and China. There have been concerns over unrest and terrorist threats in the Middle East, Europe and Africa and over the conflicts involving Ukraine,
     Syria and North Korea. There have also been concerns on the relationship among China and other Asian countries, which may result in or intensify
     potential conflicts in relation to territorial disputes, and the trade disputes between the United States and China. It is unclear whether these challenges
     and uncertainties will be contained or resolved, and what effects they may have on the global political and economic conditions in the long term.

           Economic conditions in China are sensitive to global economic conditions, changes in domestic economic and political policies and the expected
     or perceived overall economic growth rate in China. While the economy in China has grown significantly over the past decades, growth has been
     uneven, both geographically and among various sectors of the economy, and the rate of growth has been slowing in recent years. Although growth of
     China’s economy remained relatively stable, there is a possibility that China’s economic growth may materially decline in the near future. Any severe or
     prolonged slowdown in the global or PRC economy may materially and adversely affect our business, results of operations and financial condition.


     Uncertainties with respect to the PRC legal system could materially and adversely affect us.
           The PRC legal system is a civil law system based on written statutes. Unlike the common law system, prior court decisions under the civil law
     system may be cited for reference but have limited precedential value.

            In 1979, the PRC government began to promulgate a comprehensive system of laws and regulations governing economic matters in general. The
     overall effect of legislation over the past three decades has significantly enhanced the protections afforded to various forms of foreign investments in
     China. However, China has not developed a fully integrated legal system, and recently enacted laws and regulations may not sufficiently cover all
     aspects of economic activities in China. In particular, the PRC legal system is based on written statutes and prior court decisions have limited value as
     precedents. Since these laws and regulations are relatively new and the PRC legal system continues to rapidly evolve, the interpretations of many laws,
     regulations and rules may not be uniform and enforcement of these laws, regulations and rules involves uncertainties. These uncertainties may affect our
     judgment on the relevance of legal requirements and our ability to enforce our contractual rights or tort claims. In addition, the regulatory uncertainties
     may be exploited through unmerited or frivolous legal actions or threats in attempts to extract payments or benefits from us. Furthermore, the PRC legal
     system is based in part on government policies and internal rules, some of which are not published on a timely basis or at all and may have a retroactive
     effect. As a result, we may not be aware of our violation of any of these policies and rules until sometime after the violation. In addition, any
     administrative and court proceedings in China may be protracted, resulting in substantial costs and diversion of resources and management attention.

           In particular, PRC laws and regulations concerning the online music entertainment industry are developing and evolving. Although we have taken
     measures to comply with the laws and regulations that are applicable to our business operations and avoid conducting any non-compliant activities
     under the applicable laws and regulations, the PRC governmental authorities may promulgate new laws and regulations regulating the online music
     industry in the future. We cannot assure you that our practice would not be deemed to violate any new PRC laws or regulations relating to online music
     streaming. Moreover, developments in the online music entertainment industry may lead to changes in PRC laws, regulations and policies or in the
     interpretation and application of existing laws, regulations and policies that may limit or restrict online reading marketplaces like us, which could
     materially and adversely affect our business and operations.

                                                                                 50




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            56/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 58 of 410

 Table of Contents

     The custodians or authorized users of our controlling non-tangible assets, including chops and seals, may fail to fulfill their responsibilities, or
     misappropriate or misuse these assets.
           Under the PRC law, legal documents for corporate transactions, including agreements and contracts are executed using the chop or seal of the
     signing entity or with the signature of a legal representative whose designation is registered and filed with relevant PRC market regulation
     administrative authorities.

            In order to secure the use of our chops and seals, we have established internal control procedures and rules for using these chops and seals. In any
     event that the chops and seals are intended to be used, the responsible personnel will submit the application through our office automation system and
     the application will be verified and approved by authorized employees in accordance with our internal control procedures and rules. In addition, in order
     to maintain the physical security of our chops, we generally have them stored in secured locations accessible only to authorized employees. Although we
     monitor such authorized employees, the procedures may not be sufficient to prevent all instances of abuse or negligence. There is a risk that our
     employees could abuse their authority, for example, by entering into a contract not approved by us or seeking to gain control of one of our subsidiaries
     or consolidated VIEs. If any employee obtains, misuses or misappropriates our chops and seals or other controlling non-tangible assets for whatever
     reason, we could experience disruption to our normal business operations. We may have to take corporate or legal action, which could involve
     significant time and resources to resolve and divert management from our operations.


     Our operations depend on the performance of the internet infrastructure and telecommunications networks in China, which are in large part
     operated and maintained by state-owned operators.
            The successful operation of our business depends on the performance of the internet infrastructure and telecommunications networks in China.
     Almost all access to the internet is maintained through state-owned telecommunications operators under the administrative control and regulatory
     supervision of the Ministry of Industry and Information Technology. We have limited access to alternative networks or services in the event of
     disruptions, failures or other problems with China’s internet infrastructure or the telecommunications networks provided by telecommunications service
     providers. Internet traffic in China has experienced significant growth during the past few years. Effective bandwidth and server storage at internet data
     centers in large cities such as Beijing are scarce. Our platform regularly serve a large number of users. With the expansion of our business, we may be
     required to upgrade our technology and infrastructure to keep up with the increasing traffic on our platform. We cannot assure you that the internet
     infrastructure and telecommunications networks in China will be able to support the demands associated with the continued growth in internet usage. If
     we were unable to increase our online content and service delivering capacity accordingly, we may not be able to continuously grow our internet traffic
     and the adoption of our products and services may be hindered, which could adversely impact our business and our share price.

           In addition, we generally have no control over the costs of the services provided by telecommunications service providers. If the prices we pay for
     telecommunications and internet services rise significantly, our results of operations may be materially and adversely affected. If internet access fees or
     other charges to internet users increase, our user traffic may decline and our business may be harmed.


     Changes in China’s economic, political and social conditions as well as government policies could have a material adverse effect on our business
     and prospect.
           Substantially all of our operations are located in China. Accordingly, our business, prospect, financial condition and results of operations may be
     influenced to a significant degree by political, economic and social conditions in China generally, and by continued economic growth in China as a
     whole. The Chinese economy differs from the economies of most developed countries in many respects, including the amount of government
     involvement, level of development, growth rate, control of foreign exchange and allocation of resources. Although the Chinese government has
     implemented measures emphasizing the utilization of market forces for

                                                                                 51




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               57/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 59 of 410

 Table of Contents

     economic reform, the reduction of state ownership of productive assets and the establishment of improved corporate governance in business enterprises,
     a substantial portion of productive assets in China is still owned by the government. In addition, the Chinese government continues to play a significant
     role in regulating industry development by imposing industrial policies. The Chinese government also exercises significant control over China’s
     economic growth through allocating resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and providing
     preferential treatment to particular industries or companies.

           While the Chinese economy has experienced significant growth over the past decades, growth has been uneven, both geographically and among
     various sectors of the economy. Any adverse changes in economic conditions in China, in the policies of the Chinese government or in the laws and
     regulations in China could have a material adverse effect on the overall economic growth of China. Such developments could adversely affect our
     business and operating results, lead to a reduction in demand for our services and adversely affect our competitive position. The Chinese government
     has implemented various measures to encourage economic growth and guide the allocation of resources. Some of these measures may benefit the overall
     Chinese economy, but may have a negative effect on us. For example, our financial condition and results of operations may be adversely affected by
     government control over capital investments or changes in tax regulations. In addition, in the past the Chinese government has implemented certain
     measures, including interest rate adjustment, to control the pace of economic growth. These measures may cause decreased economic activity in China.
     Any prolonged slowdown in the Chinese economy may reduce the demand for our services and materially and adversely affect our business and
     operating results.


     Certain judgments obtained against us by our shareholders may not be enforceable.
           We are a Cayman Islands company and substantially all of our current operations are conducted in China. In addition, most of our current directors
     and officers are nationals and residents of countries other than the United States. As a result, it may be difficult or impossible for you to bring an action
     against us or against these individuals in the United States in the event that you believe that your rights have been infringed under the U.S. federal
     securities laws or otherwise. Even if you are successful in bringing an action of this kind, the laws of the Cayman Islands and of China may render you
     unable to enforce a judgment against our assets or the assets of our directors and officers. For more information regarding the relevant laws of the
     Cayman Islands and China, see “Enforceability of Civil Liabilities.”


     Regulation and censorship of information disseminated over the internet in China may adversely affect our business and reputation and subject us
     to liability for information displayed on our website.
           The PRC government has adopted regulations governing internet access and the distribution of news and other information over the internet.
     Under these regulations, internet content providers and internet publishers are prohibited from posting or displaying over the internet content that,
     among other things, violates PRC laws and regulations, impairs the national dignity of China, or is reactionary, obscene, superstitious, fraudulent or
     defamatory. Failure to comply with these requirements may result in the revocation of licenses to provide internet content and other licenses, and the
     closure of the concerned websites. The website operator may also be held liable for such censored information displayed on or linked to the websites. If
     our website is found to be in violation of any such requirements, we may be penalized by relevant authorities, and our operations or reputation could be
     adversely affected.


     We may rely on dividends and other distributions on equity paid by our PRC subsidiaries to fund any cash and financing requirements we may have,
     and any limitation on the ability of our PRC subsidiaries to make payments to us and any tax we are required to pay could have a material and
     adverse effect on our ability to conduct our business.
           We are a Cayman Islands holding company and, other than external financing, we rely principally on dividends and other distributions on equity
     from our PRC subsidiaries for our cash requirements, including the funds necessary to pay dividends and other cash distributions to our shareholders
     and for services of any debt we

                                                                                  52




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              58/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 60 of 410

 Table of Contents

     may incur. Our PRC subsidiaries’ ability to distribute dividends is based upon their distributable earnings. Current PRC regulations permit our PRC
     subsidiaries to pay dividends to their respective shareholders only out of their accumulated profits, if any, determined in accordance with PRC
     accounting standards and regulations. In addition, each of our PRC subsidiaries, our VIEs and its subsidiaries is required to set aside at least 10% of its
     after-tax profits each year, if any, to fund a statutory reserve until such reserve reaches 50% of its registered capital. Each of our PRC subsidiaries is also
     required to further set aside a portion of its after-tax profits to fund the employee welfare fund, although the amount to be set aside, if any, is determined
     at its discretion. These reserves are not distributable as cash dividends. If our PRC subsidiaries incur debt on their own behalf in the future, the
     instruments governing the debt may restrict their ability to pay dividends or make other payments to us. Any limitation on the ability of our PRC
     subsidiaries to distribute dividends or other payments to their respective shareholders could materially and adversely limit our ability to grow, make
     investments or acquisitions that could be beneficial to our businesses, pay dividends or otherwise fund and conduct our business.

           In addition, the Enterprise Income Tax Law and its implementation rules provide that a withholding tax rate of up to 10% will be applicable to
     dividends payable by Chinese companies to non-PRC resident enterprises unless otherwise exempted or reduced according to treaties or arrangements
     between the PRC central government and governments of other countries or regions where the non-PRC resident enterprises are incorporated.

           In response to the persistent capital outflow and the RMB’s depreciation against the U.S. dollar in the fourth quarter of 2016, the People’s Bank of
     China and the State Administration of Foreign Exchange, or SAFE, have implemented a series of capital control measures in the subsequent months,
     including stricter vetting procedures for China-based companies to remit foreign currency for overseas acquisitions, dividend payments and shareholder
     loan repayments. For instance, the People’s Bank of China issued the Circular on Further Clarification of Relevant Matters Relating to Offshore RMB
     Loans Provided by Domestic Enterprises, or PBOC Circular 306, on November 26, 2016, which provides that offshore RMB loans provided by a
     domestic enterprise to offshore enterprises with which it has an equity relationship shall not exceed 30% of the domestic enterprise’s most recent audited
     owner’s equity. PBOC Circular 306 may constrain our PRC subsidiaries’ ability to provide offshore loans to us. The PRC government may continue to
     strengthen its capital controls and our PRC subsidiaries’ dividends and other distributions may be subjected to tighter scrutiny in the future. Any
     limitation on the ability of our PRC subsidiaries to pay dividends or make other distributions to us could materially and adversely limit our ability to
     grow, make investments or acquisitions that could be beneficial to our business, pay dividends, or otherwise fund and conduct our business. See also “—
     If we are classified as a PRC resident enterprise for PRC income tax purposes, such classification could result in unfavorable tax consequences to us and
     our non-PRC shareholders or ADS holders.”

            Under the Enterprise Income Tax Law of the PRC and related regulations, dividends, interests, rent or royalties payable by a foreign-invested
     enterprise, such as our PRC subsidiaries, to any of its foreign non-resident enterprise investors, and proceeds from any such foreign enterprise investor’s
     disposition of assets (after deducting the net value of such assets) are subject to a 10% withholding tax, unless the foreign enterprise investor’s
     jurisdiction of incorporation has a tax treaty with China that provides for a reduced rate of withholding tax.


     PRC regulation of loans to and direct investment in PRC entities by offshore holding companies and governmental control of currency conversion
     may delay or prevent us from using the proceeds of this offering to make loans to or make additional capital contributions to our PRC subsidiaries,
     which could materially and adversely affect our liquidity and our ability to fund and expand our business.
           Any transfer of funds by us to our PRC subsidiaries, either as a shareholder loan or as an increase in registered capital, are subject to approval by
     or registration or filing with relevant governmental authorities in China. According to the relevant PRC regulations on foreign-invested enterprises in
     China, capital contributions to our PRC subsidiaries are subject to the approval of or filing with the Ministry of Commerce in its local

                                                                                   53




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 59/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 61 of 410

 Table of Contents

     branches and registration with a local bank authorized by SAFE. In addition, (i) any foreign loan procured by our PRC subsidiaries is required to be
     registered with SAFE or its local branches or filed with SAFE in its information system; and (ii) our PRC subsidiaries may not procure loans which
     exceed the difference between its total investment amount and registered capital or, as an alternative, only procure loans subject to the calculation
     approach and limitation as provided in PBOC Notice No. 9. Any medium or long-term loan to be provided by us to our VIEs must be registered with the
     National Development and Reform Commission and SAFE or its local branches. We may not be able to obtain these government approvals or complete
     such registrations on a timely basis, if at all, with respect to future capital contributions or foreign loans by us to our PRC subsidiaries. If we fail to
     receive such approvals or complete such registration or filing, our ability to use the proceeds of this offering and to capitalize our PRC operations may
     be negatively affected, which could adversely affect our liquidity and our ability to fund and expand our business. There is, in effect, no statutory limit
     on the amount of capital contribution that we can make to our PRC subsidiaries. This is because there is no statutory limit on the amount of registered
     capital for our PRC subsidiaries, and we are allowed to make capital contributions to our PRC subsidiaries by subscribing for their initial registered
     capital and increased registered capital, provided that the PRC subsidiaries completes the relevant filing and registration procedures. With respect to
     loans to the PRC subsidiaries by us, (i) if the relevant PRC subsidiaries adopt the traditional foreign exchange administration mechanism, or the Current
     Foreign Debt Mechanism, the outstanding amount of the loans shall not exceed the difference between the total investment and the registered capital of
     the PRC subsidiaries; and (ii) if the relevant PRC subsidiaries adopt the foreign exchange administration mechanism as provided in Notice of the
     People’s Bank of China on Matters concerning the Macro-Prudential Management of Full-Covered Cross-Border Financing, or the PBOC Notice No. 9,
     the risk-weighted outstanding amount of the loans, which shall be calculated based on the formula provided in PBOC Notice No. 9, shall not exceed
     200% of the net asset of the relevant PRC subsidiary. For example, the maximum amount of the loans that Yeelion Online, one of our PRC subsidiaries,
     may acquire from outside China is (i) US$9.5 million, under the total investment minus registered capital approach, which is calculated based on its total
     investment of US$29.5 million and registered capital of US$20 million as of September 30, 2018; and (ii) RMB959.7 million (US$139.7 million), under
     the net asset approach, calculated based on its net asset of RMB479.9 million (US$69.9 million) as of September 30, 2018 pursuant to PRC GAAP.
     According to the PBOC Notice No. 9, after a transition period of one year since the promulgation of PBOC Notice No. 9, the People’s Bank of China
     and SAFE will determine the cross-border financing administration mechanism for the foreign-invested enterprises after evaluating the overall
     implementation of PBOC Notice No. 9. As of the date hereof, neither the People’s Bank of China nor SAFE has promulgated and made public any
     further rules, regulations, notices or circulars in this regard. It is uncertain which mechanism will be adopted by the People’s Bank of China and SAFE
     in the future and what statutory limits will be imposed on us when providing loans to our PRC subsidiaries. Currently, our PRC subsidiaries have the
     flexibility to choose between the Current Foreign Debt Mechanism and the Notice No. 9 Foreign Debt Mechanism. However, if a more stringent foreign
     debt mechanism becomes mandatory, our ability to provide loans to our PRC subsidiaries or our consolidated affiliated entities may be significantly
     limited, which may adversely affect our business, financial condition and results of operations.

            The Circular on Reforming the Administration of Foreign Exchange Settlement of Capital of Foreign-Invested Enterprises, or SAFE Circular 19,
     effective as of June 1, 2015, as amended by Circular of the State Administration of Foreign Exchange on Reforming and Regulating Policies on the
     Control over Foreign Exchange Settlement under the Capital Account, or SAFE Circular 16, effective on June 9, 2016, allows FIEs to settle their foreign
     exchange capital at their discretion, but continues to prohibit FIEs from using the Renminbi fund converted from their foreign exchange capitals for
     expenditure beyond their business scopes, and also prohibit FIEs from using such Renminbi fund to provide loans to persons other than affiliates unless
     otherwise permitted under its business scope. As a result, we are required to apply Renminbi funds converted from the net proceeds we received from
     this offering within the business scopes of our PRC subsidiaries. SAFE Circular 19 and SAFE Circular 16 may significantly limit our ability to use
     Renminbi converted from the net proceeds of this offering to fund the establishment of new entities in China by our VIEs or their respective
     subsidiaries, to invest in or acquire any other PRC companies through our PRC subsidiaries, or to establish new consolidated VIEs in China, which may
     adversely affect our business, financial condition and results of operations.

                                                                                 54




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            60/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 62 of 410

 Table of Contents

     Fluctuations in exchange rates could have a material and adverse effect on our results of operations and the value of your investment.
            The value of the Renminbi against the U.S. dollar and other currencies may fluctuate and is affected by, among other things, changes in political
     and economic conditions in China and by China’s foreign exchange policies. On July 21, 2005, the PRC government changed its decade-old policy of
     pegging the value of the Renminbi to the U.S. dollar, and the Renminbi appreciated more than 20% against the U.S. dollar over the following three
     years. Between July 2008 and June 2010, this appreciation halted and the exchange rate between the Renminbi and the U.S. dollar remained within a
     narrow band. Since June 2010, the Renminbi has fluctuated against the U.S. dollar, at times significantly and unpredictably. On November 30, 2015, the
     Executive Board of the International Monetary Fund (IMF) completed the regular five-year review of the basket of currencies that make up the Special
     Drawing Right, or the SDR, and decided that with effect from October 1, 2016, Renminbi is determined to be a freely usable currency and will be
     included in the SDR basket as a fifth currency, along with the U.S. dollar, the Euro, the Japanese yen and the British pound. In the fourth quarter of
     2016, the Renminbi has depreciated significantly in the backdrop of a surging U.S. dollar and persistent capital outflows of China. With the development
     of the foreign exchange market and progress towards interest rate liberalization and Renminbi internationalization, the PRC government may in the
     future announce further changes to the exchange rate system and we cannot assure you that the Renminbi will not appreciate or depreciate significantly
     in value against the U.S. dollar in the future. It is difficult to predict how market forces or PRC or U.S. government policy may impact the exchange rate
     between the Renminbi and the U.S. dollar in the future.

           Significant revaluation of the Renminbi may have a material and adverse effect on your investment. For example, to the extent that we need to
     convert U.S. dollars we receive from this offering into Renminbi for our operations, appreciation of the Renminbi against the U.S. dollar would have an
     adverse effect on the Renminbi amount we would receive from the conversion. Conversely, if we decide to convert our Renminbi into U.S. dollars for
     the purpose of making payments for dividends on our ordinary shares or ADSs or for other business purposes, appreciation of the U.S. dollar against the
     Renminbi would have a negative effect on the U.S. dollar amount available to us.

            Very limited hedging options are available in China to reduce our exposure to exchange rate fluctuations. To date, we have not entered into any
     hedging transactions in an effort to reduce our exposure to foreign currency exchange risk. While we may decide to enter into hedging transactions in
     the future, the availability and effectiveness of these hedges may be limited and we may not be able to adequately hedge our exposure or at all. In
     addition, our currency exchange losses may be magnified by PRC exchange control regulations that restrict our ability to convert Renminbi into foreign
     currency.


     Foreign exchange controls may limit our ability to utilize our revenues effectively and affect the value of your investment.
            The PRC government imposes foreign exchange controls on the convertibility of the Renminbi, in certain cases, the remittance of currency out of
     China. We receive substantially all of our revenues in Renminbi. Under our current corporate structure, our Cayman Islands holding company primarily
     relies on dividend payments from our PRC subsidiaries to fund any cash and financing requirements we may have. Under existing PRC foreign
     exchange regulations, payments of current account items, including profit distributions, interest payments and trade and service-related foreign exchange
     transactions, can be made in foreign currencies without prior approval of SAFE by complying with certain procedural requirements. Specifically, under
     the existing exchange restrictions, without prior approval of SAFE, cash generated from the operations of our PRC subsidiaries in China may be used to
     pay dividends to our company. However, approval from or registration with appropriate government authorities is required where Renminbi is to be
     converted into foreign currency and remitted out of China to pay capital expenses such as the repayment of loans denominated in foreign currencies. As
     a result, we need to obtain SAFE approval or registration to use cash generated from the operations of our PRC subsidiaries and VIE to pay off their
     respective debt in a currency other than Renminbi owed to entities outside China, or to make other capital expenditure payments outside China in a
     currency other than Renminbi. The PRC government

                                                                                55




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           61/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 63 of 410

 Table of Contents

     may at its discretion restrict access to foreign currencies for current account transactions in the future. If the foreign exchange control system prevents us
     from obtaining sufficient foreign currencies to satisfy our foreign currency demands, we may not be able to pay dividends in foreign currencies to our
     shareholders and holders of the ADSs.


     The M&A Rules and certain other PRC regulations establish complex procedures for some acquisitions of Chinese companies by foreign investors,
     which could make it more difficult for us to pursue growth through acquisitions in China.
            The Rules on Mergers and Acquisitions of Domestic Enterprises by Foreign Investors, or the M&A Rules, adopted by six PRC regulatory
     agencies in 2006 and amended in 2009, and some other regulations and rules concerning mergers and acquisitions established additional procedures and
     requirements that could make merger and acquisition activities by foreign investors more time consuming and complex, including requirements in some
     instances that the anti-monopoly law enforcement agency be notified in advance of any change-of-control transaction in which a foreign investor takes
     control of a PRC domestic enterprise. Moreover, the Anti-Monopoly Law of the PRC requires that the anti-monopoly law enforcement agency be
     notified in advance of any transaction where the parties’ turnover in the China market and/or global market exceed certain thresholds and the buyer
     would obtain control of, or decisive influence over, the target as a result of the business combination. As further clarified by the Provisions of the State
     Council on the Threshold of Filings for Undertaking Concentrations issued by the State Council in 2008 and amended in September 2018, such
     thresholds include: (i) the total global turnover of all operators participating in the transaction exceeds RMB10 billion in the preceding fiscal year and at
     least two of these operators each had a turnover of more than RMB400 million within China in the preceding fiscal year, or (ii) the total turnover within
     China of all the operators participating in the transaction exceeded RMB2 billion in the preceding fiscal year, and at least two of these operators each
     had a turnover of more than RMB400 million within China in the preceding fiscal year. There are numerous factors the anti-monopoly law enforcement
     agency considers in determining “control” or “decisive influence,” and, depending on certain criteria, the anti-monopoly law enforcement agency may
     conduct anti-monopoly review of transactions in respect of which it was notified. In light of the uncertainties relating to the interpretation,
     implementation and enforcement of the Anti-Monopoly Law of the PRC, we cannot assure you that the anti-monopoly law enforcement agency will not
     deem our past and future acquisitions or investments, including Tencent’s acquisition of CMC, to have triggered filing requirement for anti-trust review.
     If we are found to have violated the Anti-Monopoly Law of the PRC for failing to file the notification of concentration and request for review, we could
     be subject to a fine of up to RMB500,000, and the parts of the transaction causing the prohibited concentration could be ordered to be unwound, which
     may materially and adversely affect our business, financial condition and results of operations.

             In addition, the Circular of the General Office of the State Council on the Establishment of Security Review System for the Merger and
     Acquisition of Domestic Enterprises by Foreign Investors that became effective in March 2011, and the Rules on Implementation of Security Review
     System for the Merger and Acquisition of Domestic Enterprises by Foreign Investors issued by the Ministry of Commerce that became effective in
     September 2011 specify that mergers and acquisitions by foreign investors that raise “national defense and security” concerns and mergers and
     acquisitions through which foreign investors may acquire de facto control over domestic enterprises that raise “national security” concerns are subject to
     strict review by the Ministry of Commerce, and the rules prohibit any activities attempting to bypass a security review, including by structuring the
     transaction through a proxy or contractual control arrangement. In the future, we may grow our business by acquiring complementary businesses.
     Complying with the requirements of the above-mentioned regulations and other relevant rules to complete such transactions could be time consuming,
     and any required approval processes, including obtaining approval from the Ministry of Commerce or its local counterparts may delay or inhibit our
     ability to complete such transactions, which could affect our ability to expand our business or maintain our market share.

                                                                                  56




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               62/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 64 of 410

 Table of Contents

     PRC regulations relating to the establishment of offshore special purpose companies by PRC residents may subject our PRC resident beneficial
     owners or our PRC subsidiaries to liability or penalties, limit our ability to inject capital into our PRC subsidiaries, limit our PRC subsidiaries’
     ability to increase their registered capital or distribute profits to us, or may otherwise adversely affect us.
            SAFE promulgated the Circular on Issues Concerning the Foreign Exchange Administration over the Overseas Investment and Financing and
     Round-trip Investment by Domestic Residents via Special Purpose Vehicles, or SAFE Circular 37, in July 2014. SAFE Circular 37 requires PRC
     residents or entities to register with SAFE or its local branches in connection with their establishment or control of an offshore entity established for the
     purpose of overseas investment or financing with such PRC residents or entities’ legally owned assets or equity interests in domestic enterprises or
     offshore assets or interests. In addition, such PRC residents or entities must update their SAFE registrations when the offshore special purpose vehicle
     undergoes material events relating to any change of basic information (including change of such PRC citizens or residents, name and operation term),
     increases or decreases in investment amount, transfers or exchanges of shares, or mergers or divisions. According to the Circular of Further Simplifying
     and Improving the Policies of Foreign Exchange Administration Applicable to Direct Investment released in February 2015 by SAFE, local banks will
     examine and handle foreign exchange registration for overseas direct investment, including the initial foreign exchange registration and amendment
     registration, under SAFE Circular 37 from June 2015. See “PRC Regulation—Regulations on Foreign Exchange Registration of Offshore Investment by
     PRC Residents.”

            If our shareholders who are PRC residents or entities do not complete their registration with the local SAFE branches, our PRC subsidiaries may
     be prohibited from distributing their profits and proceeds from any reduction in capital, share transfer or liquidation to us, and we may be restricted in
     our ability to contribute additional capital to our PRC subsidiaries. Moreover, failure to comply with the SAFE registration described above could result
     in liability under PRC laws for evasion of applicable foreign exchange restrictions.

            We have notified all PRC residents or entities who directly or indirectly hold shares in our Cayman Islands holding company and who are known
     to us as being PRC residents to complete the foreign exchange registrations. However, we may not be informed of the identities of all the PRC residents
     or entities holding direct or indirect interest in our company, nor can we compel our beneficial owners to comply with SAFE registration requirements.
     As a result, we cannot assure you that all of our shareholders or beneficial owners who are PRC residents or entities have complied with, and will in the
     future make, obtain or update any applicable registrations or approvals required by SAFE regulations. Failure by such shareholders or beneficial owners
     to comply with SAFE regulations, or failure by us to amend the foreign exchange registrations of our PRC subsidiaries, could subject us to fines or legal
     sanctions, restrict our overseas or cross-border investment activities, limit our PRC subsidiaries’ ability to make distributions or pay dividends to us or
     affect our ownership structure, which could adversely affect our business and prospects.

           Furthermore, as these foreign exchange regulations are still relatively new and their interpretation and implementation has been constantly
     evolving, it is unclear how these regulations, and any future regulation concerning offshore or cross-border transactions, will be interpreted, amended
     and implemented by the relevant government authorities. For example, we may be subject to a more stringent review and approval process with respect
     to our foreign exchange activities, such as remittance of dividends and foreign currency denominated borrowings, which may adversely affect our
     financial condition and results of operations. In addition, if we decide to acquire a PRC domestic company, we cannot assure you that we or the owners
     of such company, as the case may be, will be able to obtain the necessary approvals or complete the necessary filings and registrations required by the
     foreign exchange regulations. This may restrict our ability to implement our acquisition strategy and could adversely affect our business and prospects.

                                                                                  57




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              63/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 65 of 410

 Table of Contents

     Any failure to comply with PRC regulations regarding the registration requirements for employee stock incentive plans may subject the PRC plan
     participants or us to fines and other legal or administrative sanctions.
            Pursuant to SAFE Circular 37, PRC residents who participate in share incentive plans in overseas non-publicly-listed companies may submit
     applications to SAFE or its local branches for the foreign exchange registration with respect to offshore special purpose companies. In the meantime, our
     directors, executive officers and other employees who are PRC citizens or who are non-PRC residents residing in the PRC for a continuous period of not
     less than one year, subject to limited exceptions, and who have been granted share-based awards by us, may follow the Circular of the SAFE on Issues
     Concerning the Administration of Foreign Exchange Used for Domestic Individuals’ Participation in Equity Incentive Plan of Overseas Listed
     Companies, promulgated by SAFE in 2012. Pursuant to the circular, PRC citizens and non-PRC citizens who reside in China for a continuous period of
     not less than one year who participate in any stock incentive plan of an overseas publicly listed company, subject to a few exceptions, are required to
     register with SAFE through a domestic qualified agent, which could be the PRC subsidiaries of such overseas listed company, and complete certain
     other procedures. In addition, an overseas entrusted institution must be retained to handle matters in connection with the exercise or sale of stock options
     and the purchase or sale of shares and interests. We, our directors, our executive officers and other employees who are PRC citizens or who reside in the
     PRC for a continuous period of not less than one year and who have been granted share-based awards will be subject to these regulations when our
     company becomes an overseas listed company upon the completion of this offering. Failure to complete the SAFE registrations may subject them to
     fines, and legal sanctions and may also limit our ability to contribute additional capital into our PRC subsidiaries and limit our PRC subsidiaries’ ability
     to distribute dividends to us. We also face regulatory uncertainties that could restrict our ability to adopt additional incentive plans for our directors,
     executive officers and employees under PRC law. See “Regulation—Regulations on Foreign Exchange Registration of Offshore Investment by PRC
     Residents—Employee Stock Incentive Plan.”

           The State Administration of Taxation has issued certain circulars concerning employee share options and restricted shares. Under these circulars,
     our employees working in China who exercise share options or are granted restricted shares will be subject to PRC individual income tax. Our PRC
     subsidiaries have obligations to file documents related to employee share options or restricted shares with relevant tax authorities and to withhold
     individual income taxes of those employees who exercise their share options. If our employees fail to pay or we fail to withhold their income taxes
     according to relevant laws and regulations, we may face sanctions imposed by the tax authorities or other PRC governmental authorities. See
     “Regulation—Regulations on Foreign Exchange Registration of Offshore Investment by PRC Residents—Employee Stock Incentive Plan.”


     Our business may be negatively affected by the potential obligations to make additional social insurance and housing fund contributions.
            We are required by PRC laws and regulations to pay various statutory employee benefits, including pensions, housing fund, medical insurance,
     work-related injury insurance, unemployment insurance and maternity insurance to designated government agencies for the benefit of our employees.
     The relevant government agencies may examine whether an employer has made adequate payments of the requisite statutory employee benefits, and
     employers who fail to make adequate payments may be subject to late payment fees, fines and/or other penalties. Certain of our PRC subsidiaries have
     historically failed to promptly make social insurance and housing fund contributions in full for their employees. In addition, certain of our PRC
     subsidiaries engage third-party human resources agencies to make social insurance and housing fund contributions for some of their employees, and
     there is no assurance that such third-party agencies will make such contributions in full in a timely manner, or at all. If the relevant PRC authorities
     determine that we shall make supplemental social insurance and housing fund contributions or that we are subject to fines and legal sanctions in relation
     to our failure to make social insurance and housing fund contributions in full for our employees, our business, financial condition and results of
     operations may be adversely affected.

                                                                                 58




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             64/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 66 of 410

 Table of Contents

     We may be classified as a “PRC resident enterprise” for PRC enterprise income tax purposes, which could result in unfavorable tax consequences to
     us and our non-PRC shareholders and ADS holders and have a material adverse effect on our results of operations and the value of your
     investment.
            Under the Enterprise Income Tax Law of the PRC and its implementation rules, an enterprise established outside of the PRC with a “de facto
     management body” within the PRC is considered a “resident enterprise” and will be subject to PRC enterprise income tax on its global income at the
     rate of 25%. The implementation rules define the term “de facto management body” as the body that exercises full and substantial control over and
     overall management of the business, personnel, accounts and properties of an enterprise. In April 2009, the State Administration of Taxation issued a
     circular, known as SAT Circular 82, which provides certain specific criteria for determining whether the “de facto management body” of a
     PRC-controlled enterprise that is incorporated offshore is located in China. Although this circular only applies to offshore enterprises controlled by PRC
     enterprises or PRC enterprise groups, not those controlled by PRC individuals or foreigners like us, the criteria set forth in the circular may reflect the
     State Administration of Taxation’s general position on how the “de facto management body” test should be applied in determining the tax resident status
     of all offshore enterprises. According to SAT Circular 82, an offshore incorporated enterprise controlled by a PRC enterprise or a PRC enterprise group
     will be regarded as a PRC tax resident by virtue of having its “de facto management body” in China and will be subject to PRC enterprise income tax on
     its global income only if all of the following conditions are met: (i) the primary location of the day-to-day operational management is in the PRC;
     (ii) decisions relating to the enterprise’s financial and human resource matters are made or are subject to approval by organizations or personnel in the
     PRC; (iii) the enterprise’s primary assets, accounting books and records, company seals, and board and shareholder resolutions, are located or
     maintained in the PRC; and (iv) at least 50% of voting board members or senior executives habitually reside in the PRC.

            We believe none of our entities outside of China is a PRC resident enterprise for PRC tax purposes. However, the tax resident status of an
     enterprise is subject to determination by the PRC tax authorities and uncertainties remain with respect to the interpretation of the term “de facto
     management body.” As a majority of our management members are based in China, it remains unclear how the tax residency rule will apply to our case.
     If the PRC tax authorities determine that our company or any of our subsidiaries outside of China is a PRC resident enterprise for enterprise income tax
     purposes, we may be subject to PRC enterprise income on our worldwide income at the rate of 25%, which could materially reduce our net income. In
     addition, we will also be subject to PRC enterprise income tax reporting obligations. Furthermore, we may be required to withhold a 10% withholding
     tax from dividends we pay to our shareholders that are non-resident enterprises, including the holders of the ADSs. In addition, non-resident enterprise
     shareholders (including the ADS holders) may be subject to PRC tax at a rate of 10% on gains realized on the sale or other disposition of ADSs or
     ordinary shares, if such income is treated as sourced from within the PRC. Furthermore, if we are deemed a PRC resident enterprise, dividends paid to
     our non-PRC individual shareholders (including the ADS holders) and any gain realized on the transfer of ADSs or ordinary shares by such shareholders
     may be subject to PRC tax at a rate of 20% (which, in the case of dividends, may be withheld at source by us), if such gains are deemed to be from PRC
     sources. These rates may be reduced by an applicable tax treaty, but it is unclear whether non-PRC shareholders of our company would be able to claim
     the benefits of any tax treaties between their country of tax residence and the PRC in the event that we are treated as a PRC resident enterprise. Any
     such tax may reduce the returns on your investment in the ADSs or ordinary shares.


     We face uncertainty with respect to indirect transfers of equity interests in PRC resident enterprises by their non-PRC holding companies.
           On February 3, 2015, the State Administration of Taxation issued the Circular on Issues of Enterprise Income Tax on Indirect Transfers of Assets
     by Non-PRC Resident Enterprises, or SAT Circular 7. SAT Circular 7 extends its tax jurisdiction to transactions involving the transfer of taxable assets
     through offshore transfer of a foreign intermediate holding company. In addition, SAT Circular 7 has introduced safe harbors for internal group
     restructurings and the purchase and sale of equity through a public securities market. SAT Circular 7 also brings

                                                                                 59




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              65/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 67 of 410

 Table of Contents

     challenges to both foreign transferor and transferee (or other person who is obligated to pay for the transfer) of taxable assets.

           On October 17, 2017, the State Administration of Taxation issued the Circular on Issues of Tax Withholding regarding Non-PRC Resident
     Enterprise Income Tax at Source, or SAT Circular 37, which came into effect on December 1, 2017. SAT Circular 37 further clarifies the practice and
     procedure of the withholding of nonresident enterprise income tax.

            Where a nonresident enterprise transfers taxable assets indirectly by disposing of the equity interests of an overseas holding company, which is
     known as an indirect transfer, the nonresident enterprise as either transferor or transferee, or the PRC entity that directly owns the taxable assets, may
     report such indirect transfer to the relevant tax authority. Using a “substance over form” principle, the PRC tax authority may disregard the existence of
     the overseas holding company if it lacks a reasonable commercial purpose and was established for the purpose of reducing, avoiding or deferring PRC
     tax. As a result, gains derived from such indirect transfer may be subject to PRC enterprise income tax, and the transferee or other person who is
     obligated to pay for the transfer is obligated to withhold the applicable taxes, currently at a rate of 10% for the transfer of equity interests in a PRC
     resident enterprise. Both the transferor and the transferee may be subject to penalties under PRC tax laws if the transferee fails to withhold the taxes and
     the transferor fails to pay the taxes.

            We face uncertainties as to the reporting and other implications of certain past and future transactions where PRC taxable assets are involved, such
     as offshore restructuring, sale of the shares in our offshore subsidiaries and investments. Our company may be subject to filing obligations or taxed if
     our company is transferor in such transactions, and may be subject to withholding obligations if our company is transferee in such transactions, under
     SAT Circular 7 or SAT Circular 37. For transfer of shares in our company by investors who are non-PRC resident enterprises, our PRC subsidiaries may
     be requested to assist in the filing under SAT Circular 7 or SAT Circular 37. As a result, we may be required to expend valuable resources to comply
     with SAT Circular 7 or SAT Circular 37 or to request the relevant transferors from whom we purchase taxable assets to comply with these circulars, or
     to establish that our company should not be taxed under these circulars, which may have a material adverse effect on our financial condition and results
     of operations.


     The audit report included in this prospectus is prepared by an auditor who is not inspected by the Public Company Accounting Oversight Board and,
     as such, you are deprived of the benefits of such inspection.
           Our independent registered public accounting firm that issues the audit reports included in this prospectus filed with the SEC, as an auditor of
     companies that are traded publicly in the United States and a firm registered with the U.S. Public Company Accounting Oversight Board, or the
     PCAOB, is required by the laws of the United States to undergo regular inspections by the PCAOB to assess its compliance with the laws of the United
     States and professional standards. Since our auditors are located in China, a jurisdiction where the PCAOB is currently unable to conduct inspections
     without the approval of the Chinese authorities, our auditors are not currently inspected by the PCAOB.

           Inspections of other firms that the PCAOB has conducted outside of China have identified deficiencies in those firms’ audit procedures and
     quality control procedures, which may be addressed as part of the inspection process to improve future audit quality. The lack of PCAOB inspections in
     China prevents the PCAOB from regularly evaluating our auditor’ audits and its quality control procedures. As a result, investors may be deprived of the
     benefits of PCAOB inspections.

           The inability of the PCAOB to conduct inspections of auditors in China makes it more difficult to evaluate the effectiveness of our auditors’ audit
     procedures or quality control procedures as compared to auditors outside of China that are subject to PCAOB inspections. Investors may lose confidence
     in our reported financial information and procedures and the quality of our financial statements.

                                                                                  60




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              66/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 68 of 410

 Table of Contents

     Proceedings instituted by the SEC against Chinese affiliates of the “big four” accounting firms, including our independent registered public
     accounting firm, could result in financial statements being determined to not be in compliance with the requirements of the Exchange Act.
           Starting in 2011 the Chinese affiliates of the “big four” accounting firms, including our independent registered public accounting firm, were
     affected by a conflict between U.S. and Chinese law. Specifically, for certain U.S.-listed companies operating and audited in mainland China, the SEC
     and the PCAOB sought to obtain from the Chinese firms access to their audit work papers and related documents. The firms were, however, advised and
     directed that under Chinese law, they could not respond directly to the U.S. regulators on those requests, and that requests by foreign regulators for
     access to such papers in China had to be channeled through the CSRC.

            In December 2012, the SEC instituted proceedings under Rule 102(e)(1)(iii) of its Rules of Practice and also under the Sarbanes-Oxley Act of
     2002 against five Chinese-based accounting firms, including our independent registered public accounting firm, alleging that these firms had violated
     U.S. securities laws and the SEC’s rules and regulations thereunder by failing to provide to the SEC the firms’ work papers related to their audits of
     certain China-based companies that are publicly traded in the U.S. Rule 102(e)(1)(iii) grants the SEC the authority to deny to any person, temporarily or
     permanently, the ability to practice before the SEC who is found by the SEC, after notice and opportunity for a hearing, to have willfully violated any
     such laws or rules and regulations. On January 22, 2014, an initial administrative law decision was issued, censuring these accounting firms and
     suspending four of the five firms from practicing before the SEC for a period of six months. Four of these China-based accounting firms appealed to the
     SEC against this decision and, on February 6, 2015, each of the four China-based accounting firms agreed to a censure and to pay a fine to the SEC to
     settle the dispute and avoid suspension of their ability to practice before the SEC. The firms’ ability to continue to serve all their respective customers is
     not affected by the settlement. The settlement requires the firms to follow detailed procedures to seek to provide the SEC with access to Chinese firms’
     audit documents via the China Securities Regulatory Commission. If the firms do not follow these procedures, the SEC could impose penalties such as
     suspensions, or it could restart the administrative proceedings. The settlement did not require the firms to admit to any violation of law and preserves the
     firms’ legal defenses in the event the administrative proceeding is restarted.

           In the event that the SEC restarts the administrative proceedings, depending upon the final outcome, listed companies in the United States with
     major PRC operations may find it difficult or impossible to retain auditors in respect of their operations in the PRC, which could result in financial
     statements being determined to not be in compliance with the requirements of the Exchange Act, including possible delisting. Moreover, any negative
     news about any such future proceedings against these audit firms may cause investor uncertainty regarding China-based, U.S.-listed companies, and the
     market price of our ordinary shares may be adversely affected.

           If our independent registered public accounting firm was denied, even temporarily, the ability to practice before the SEC and we were unable to
     timely find another registered public accounting firm to audit and issue an opinion on our financial statements, our financial statements could be
     determined not to be in compliance with the requirements of the Exchange Act. Such a determination could ultimately lead to the delisting of the ADSs
     from the New York Stock Exchange or deregistration from the SEC, or both, which would substantially reduce or effectively terminate the trading of the
     ADSs in the United States.


     Risks Related to the ADSs and This Offering
     An active trading market for our ordinary shares or the ADSs may not develop and the trading price for the ADSs may fluctuate significantly.
           We have been approved to list the ADSs on the New York Stock Exchange. We have no current intention to seek a listing for our ordinary shares
     on any stock exchange. Prior to the completion of this offering, there has been no public market for the ADSs or our ordinary shares, and we cannot
     assure you that a liquid public market

                                                                                  61




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               67/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 69 of 410

 Table of Contents

     for the ADSs will develop. If an active public market for the ADSs does not develop following the completion of this offering, the market price and
     liquidity of the ADSs may be materially and adversely affected. The initial public offering price for the ADSs will be determined by negotiation
     between us and the underwriters based upon several factors, and we can provide no assurance that the trading price of the ADSs after this offering will
     not decline below the initial public offering price. As a result, investors in our securities may experience a significant decrease in the value of their
     ADSs.


     The trading price of the ADSs is likely to be volatile, which could result in substantial losses to investors.
           The trading price of the ADSs is likely to be volatile and could fluctuate widely due to multiple factors, some of which are beyond our control.
     This may happen because of broad market and industry factors, including the performance and fluctuation of the market prices of other companies with
     business operations located mainly in China that have listed their securities in the United States. In addition to market and industry factors, the price and
     trading volume for the ADSs may be highly volatile for factors, including the following:
            •    variations in our revenues, operating costs and expenses, earnings and cash flow;
            •    our controlling shareholder’s business performance and the trading price of its stock;
            •    announcements of new investments, acquisitions, strategic partnerships or joint ventures by us or our competitors;
            •    announcements of new products and services by us or our competitors;
            •    changes in financial estimates by securities analysts;
            •    detrimental adverse publicity about us, our shareholders, affiliates, directors, officers or employees, our content offerings, our business
                 model, our services or our industry;
            •    announcements of new regulations, rules or policies relevant for our business;
            •    additions or departures of key personnel;
            •    release of lock-up or other transfer restrictions on our outstanding equity securities or sales of additional equity securities; and
            •    potential litigation or regulatory investigations.

            Any of these factors may result in large and sudden changes in the volume and price at which the ADSs will trade.

            In the past, shareholders of public companies have often brought securities class action suits against those companies following periods of
     instability in the market price of their securities. If we were involved in a class action suit, it could divert a significant amount of our management’s
     attention and other resources from our business and operations and require us to incur significant expenses to defend the suit, which could harm our
     results of operations. Any such class action suit, whether or not successful, could harm our reputation and restrict our ability to raise capital in the future.
     In addition, if a claim is successfully made against us, we may be required to pay significant damages, which could have a material adverse effect on our
     financial condition and results of operations.


     Because our initial public offering price is substantially higher than our net tangible book value per share, you will experience immediate and
     substantial dilution.
            If you purchase ADSs in this offering, you will pay more for the ADSs than the amount paid by our existing shareholders for their ordinary shares
     on a per ADS basis. As a result, you will experience immediate and substantial dilution of approximately US$12.08 per ADS, based on an assumed
     initial public offering price of US$14.00 per ADS, the midpoint of the estimated public offering price range shown on the front cover of this

                                                                                   62




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 68/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 70 of 410

 Table of Contents

     prospectus. See “Dilution” for a more complete description of how the value of your investment in the ADSs will be diluted upon the completion of this
     offering and the concurrent private placement to Tencent to effect its Assured Entitlement Distribution.


     If securities or industry analysts do not publish research or reports about our business, or if they adversely change their recommendations regarding
     the ADSs, the market price for the ADSs and trading volume could decline.
            The trading market for the ADSs will be influenced by research or reports that industry or securities analysts publish about our business. If one or
     more analysts who cover us downgrade the ADSs, the market price for the ADSs would likely decline. If one or more of these analysts cease to cover us
     or fail to regularly publish reports on us, we could lose visibility in the financial markets, which in turn could cause the market price or trading volume
     for the ADSs to decline.


     The sale or availability for sale of substantial amounts of the ADSs could adversely affect their market price.
            Sales of substantial amounts of the ADSs in the public market after the completion of this offering, or the perception that these sales could occur,
     could adversely affect the market price of the ADSs and could materially impair our ability to raise capital through equity offerings in the future. The
     ADSs sold in this offering will be freely tradable without restriction or further registration under the Securities Act, and shares held by our existing
     shareholders may also be sold in the public market in the future subject to the restrictions in Rule 144 and Rule 701 under the Securities Act and the
     applicable lock-up agreements. There will be 84,281,800 ADSs (representing 168,563,600 Class A ordinary shares) outstanding immediately after this
     offering and the concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming Tencent’s full subscription of the Class
     A ordinary shares to be issued by us in such concurrent private placement), or 96,581,800 ADSs (representing 193,163,600 Class A ordinary shares) if
     the underwriters exercise their over-allotment option in full. In connection with this offering, we, our directors, executive officers and existing
     shareholders holding substantially all of our issued ordinary shares have agreed, subject to certain exceptions (including an exception for Assured
     Entitlement Distribution, an exception for issuance of securities by us in connection with acquisitions, joint ventures or other strategic corporate
     transactions where the recipients of such securities agree to enter into a lock-up agreement in favor of the underwriters containing substantially the same
     restrictions, and certain exceptions where the transferee (including, in the case of certain existing shareholders, the lender providing a financing facility
     under any share pledge by such shareholders) agrees to the same restrictions), not to sell any ordinary shares or ADSs for 180 days after the date of this
     prospectus without the prior written consent of the representatives of the underwriters, subject to certain exceptions. However, the underwriters may
     release these securities from these restrictions at any time, subject to applicable regulations of the Financial Industry Regulatory Authority, Inc. We
     cannot predict what effect, if any, market sales of securities held by our significant shareholders or any other shareholder or the availability of these
     securities for future sale will have on the market price of the ADSs. See “Underwriting” and “Shares Eligible for Future Sale” for a more detailed
     description of the restrictions on selling our securities after this offering.


     Techniques employed by short sellers may drive down the market price of the ADSs.
            Short selling is the practice of selling securities that the seller does not own but rather has borrowed from a third party with the intention of buying
     identical securities back at a later date to return to the lender. The short seller hopes to profit from a decline in the value of the securities between the
     sale of the borrowed securities and the purchase of the replacement shares, as the short seller expects to pay less in that purchase than it received in the
     sale. As it is in the short seller’s interest for the price of the security to decline, many short sellers publish, or arrange for the publication of, negative
     opinions and allegations regarding the relevant issuer and its business prospects in order to create negative market momentum and generate profits for
     themselves after selling a security short. These short attacks have, in the past, led to selling of shares in the market. If we were to become the subject of
     any unfavorable allegations, whether such allegations are proven to be true or untrue, we could

                                                                                   63




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                69/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 71 of 410

 Table of Contents

     have to expend a significant amount of resources to investigate such allegations and/or defend ourselves. While we would strongly defend against any
     such short seller attacks, we may be constrained in the manner in which we can proceed against the relevant short seller by principles of freedom of
     speech, applicable state law or issues of commercial confidentiality.


     Because we do not expect to pay dividends in the foreseeable future after this offering, you must rely on a price appreciation of the ADSs for a
     return on your investment.
           We currently intend to retain most, if not all, of our available funds and any future earnings after this offering to fund the development and growth
     of our business. As a result, we do not expect to pay any cash dividends in the foreseeable future. Therefore, you should not rely on an investment in the
     ADSs as a source for any future dividend income.

            Our board of directors has complete discretion as to whether to distribute dividends, subject to certain requirements of Cayman Islands law. In
     addition, our shareholders may by ordinary resolution declare a dividend, but no dividend may exceed the amount recommended by our directors. Under
     Cayman Islands law, a Cayman Islands company may pay a dividend out of either profit or share premium account, provided that in no circumstances
     may a dividend be paid if this would result in the company being unable to pay its debts as they fall due in the ordinary course of business. Even if our
     board of directors decides to declare and pay dividends, the timing, amount and form of future dividends, if any, will depend on our future results of
     operations and cash flow, our capital requirements and surplus, the amount of distributions, if any, received by us from our subsidiaries, our financial
     condition, contractual restrictions and other factors deemed relevant by our board of directors. Accordingly, the return on your investment in the ADSs
     will likely depend entirely upon any future price appreciation of the ADSs. There is no guarantee that the ADSs will appreciate in value after this
     offering or even maintain the price at which you purchased the ADSs. You may not realize a return on your investment in the ADSs and you may even
     lose your entire investment in the ADSs.


     The approval of the China Securities Regulatory Commission may be required in connection with this offering under PRC law.
           The M&A Rules purport to require offshore special purpose vehicles that are controlled by PRC companies or individuals and that have been
     formed for the purpose of seeking a public listing on an overseas stock exchange through acquisitions of PRC domestic companies or assets to obtain
     CSRC approval prior to publicly listing their securities on an overseas stock exchange. In September 2006, the CSRC published a notice on its official
     website specifying documents and materials required to be submitted to it by a special purpose vehicle seeking CSRC approval of its overseas listings.
     The interpretation and application of the regulations remain unclear, and this offering may ultimately require approval from the CSRC. If CSRC
     approval is required, it is uncertain whether it would be possible for us to obtain the approval, and any failure to obtain or delay in obtaining CSRC
     approval for this offering would subject us to sanctions imposed by the CSRC and other PRC regulatory agencies.

            Han Kun Law Offices, our PRC legal counsel, has advised us that, based on its understanding of the current PRC laws and regulations, we will not
     be required to submit an application to the CSRC for the approval of the listing and trading of the ADSs on the New York Stock Exchange because
     (i) the CSRC currently has not issued any definitive rule or interpretation concerning whether offerings like ours under this prospectus are subject to this
     regulation; (ii) we established the PRC subsidiaries that are wholly owned foreign enterprises by means of direct investment and not through a merger or
     acquisition of the equity or assets of a “PRC domestic company” as such term is defined under the M&A Rules; and (iii) no explicit provision in the
     M&A Rules classifies the contractual arrangements between us and the VIEs as a type of acquisition transaction falling under the M&A Rules.

          However, our PRC legal counsel has further advised us that there remains some uncertainty as to how the M&A Rules will be interpreted or
     implemented in the context of an overseas offering, and its opinions

                                                                                 64




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             70/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 72 of 410

 Table of Contents

     summarized above are subject to any new laws, rules and regulations or detailed implementations and interpretations in any form relating to the M&A
     Rules. We cannot assure you that relevant PRC government agencies, including the CSRC, would reach the same conclusion as our PRC legal counsel,
     and hence we may face regulatory actions or other sanctions from the CSRC or other PRC regulatory agencies. These regulatory agencies may impose
     fines and penalties on our operations in China, limit our ability to pay dividends outside of China, limit our operating privileges in China, delay or
     restrict the repatriation of the proceeds from this offering into China or take other actions that could have a material adverse effect on our business,
     financial condition, results of operations and prospects, as well as the trading price of the ADSs. The CSRC or other PRC regulatory agencies also may
     take actions requiring us, or making it advisable for us, to halt this offering before settlement and delivery of the ADSs offered hereby. Consequently, if
     you engage in market trading or other activities in anticipation of and prior to settlement and delivery, you do so at the risk that settlement and delivery
     may not occur. In addition, if the CSRC or other regulatory agencies later promulgate new rules or explanations requiring that we obtain their approvals
     for this offering, we may be unable to obtain a waiver of such approval requirements, if and when procedures are established to obtain such a waiver.
     Any uncertainties and/or negative publicity regarding such approval requirement could have a material adverse effect on the trading price of the ADSs.


     Our memorandum and articles of association contain anti-takeover provisions that could have a material adverse effect on the rights of holders of
     our ordinary shares and the ADSs.
            We have adopted an amended and restated memorandum and articles of association that will become effective immediately prior to the completion
     of this offering. Our new memorandum and articles of association contain provisions to limit the ability of others to acquire control of our company or
     cause us to engage in change-of-control transactions. These provisions could have the effect of depriving our shareholders of an opportunity to sell their
     shares at a premium over prevailing market prices by discouraging third parties from seeking to obtain control of our company in a tender offer or
     similar transaction. Our board of directors has the authority, without further action by our shareholders, to issue preferred shares in one or more series
     and to fix their designations, powers, preferences, privileges, and relative participating, optional or special rights and the qualifications, limitations or
     restrictions, including dividend rights, conversion rights, voting rights, terms of redemption and liquidation preferences, any or all of which may be
     greater than the rights associated with our ordinary shares, in the form of ADS or otherwise. Preferred shares could be issued quickly with terms
     calculated to delay or prevent a change in control of our company or make removal of management more difficult. If our board of directors decides to
     issue preferred shares, the price of the ADSs representing our ordinary shares may fall and the voting and other rights of the holders of our ordinary
     shares and the ADSs may be materially and adversely affected.


     You may face difficulties in protecting your interests, and your ability to protect your rights through U.S. courts may be limited, because we are
     incorporated under Cayman Islands law.
            We are an exempted company incorporated under the laws of the Cayman Islands. Our corporate affairs are governed by our memorandum and
     articles of association, the Companies Law (2018 Revision) of the Cayman Islands and the common law of the Cayman Islands. The rights of
     shareholders to take action against our directors, actions by our minority shareholders and the fiduciary duties of our directors to us under Cayman
     Islands law are to a large extent governed by the common law of the Cayman Islands. The common law of the Cayman Islands is derived in part from
     comparatively limited judicial precedent in the Cayman Islands as well as from the common law of England, the decisions of whose courts are of
     persuasive authority, but are not binding, on a court in the Cayman Islands. The rights of our shareholders and the fiduciary duties of our directors under
     Cayman Islands law are not as clearly established as they would be under statutes or judicial precedent in some jurisdictions in the United States. In
     particular, the Cayman Islands have a less developed body of securities laws than the United States. Some U.S. states, such as Delaware, have more
     fully developed and judicially interpreted bodies of corporate law than the Cayman Islands. In addition, Cayman Islands companies may not have
     standing to initiate a shareholder derivative action in a federal court of the United States.

                                                                                  65




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              71/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 73 of 410

 Table of Contents

            Shareholders of Cayman Islands exempted companies like us have no general rights under Cayman Islands law to inspect corporate records or to
     obtain copies of lists of shareholders of these companies. Our directors have discretion under our articles of association that will become effective
     immediately prior to completion of this offering to determine whether or not, and under what conditions, our corporate records may be inspected by our
     shareholders, but are not obliged to make them available to our shareholders. This may make it more difficult for you to obtain the information needed
     to establish any facts necessary for a shareholder motion or to solicit proxies from other shareholders in connection with a proxy contest.

           As a result of all of the above, our public shareholders may have more difficulty in protecting their interests in the face of actions taken by our
     management, members of the board of directors or controlling shareholders than they would as public shareholders of a company incorporated in the
     United States. For a discussion of significant differences between the provisions of the Companies Law (2018 Revision) of the Cayman Islands and the
     laws applicable to companies incorporated in the United States and their shareholders, see “Description of Share Capital—Differences in Corporate
     Law.”


     Certain judgments obtained against us by our shareholders may not be enforceable.
           We are a Cayman Islands company and substantially all of our current operations are conducted in China. In addition, most of our current directors
     and officers are nationals and residents of countries other than the United States. As a result, it may be difficult or impossible for you to bring an action
     against us or against these individuals in the United States in the event that you believe that your rights have been infringed under the U.S. federal
     securities laws or otherwise. Even if you are successful in bringing an action of this kind, the laws of the Cayman Islands and of China may render you
     unable to enforce a judgment against our assets or the assets of our directors and officers. For more information regarding the relevant laws of the
     Cayman Islands and China, see “Enforceability of Civil Liabilities.”


     ADSs holders may not be entitled to a jury trial with respect to claims arising under the deposit agreement, which could result in less favorable
     outcomes to the plaintiff(s) in any such action.
           The deposit agreement governing the ADSs representing our Class A ordinary shares provides that, to the fullest extent permitted by law, ADS
     holders waive the right to a jury trial for any claim they may have against us or the depositary arising out of or relating to our shares, the ADSs or the
     deposit agreement, including any claim under the U.S. federal securities laws.

            If we or the depositary were to oppose a jury trial based on this waiver, the court would have to determine whether the waiver was enforceable
     based on the facts and circumstances of the case in accordance with applicable state and federal law. To our knowledge, the enforceability of a
     contractual pre-dispute jury trial waiver in connection with claims arising under the federal securities laws has not been finally adjudicated by the United
     States Supreme Court. However, we believe that a contractual pre-dispute jury trial waiver provision is generally enforceable, including under the laws
     of the State of New York, which govern the deposit agreement, or by a federal or state court in the City of New York, which has non-exclusive
     jurisdiction over matters arising under the deposit agreement. In determining whether to enforce a contractual pre-dispute jury trial waiver, courts will
     generally consider whether a party knowingly, intelligently and voluntarily waived the right to a jury trial. We believe that this would be the case with
     respect to the deposit agreement and the ADSs. It is advisable that you consult legal counsel regarding the jury waiver provision before investing in the
     ADSs.

            If you or any other holders or beneficial owners of ADSs bring a claim against us or the depositary in connection with matters arising under the
     deposit agreement or the ADSs, including claims under federal securities laws, you or such other holder or beneficial owner may not be entitled to a jury
     trial with respect to such claims, which may have the effect of limiting and discouraging lawsuits against us or the depositary. If a lawsuit is brought
     against us or the depositary under the deposit agreement, it may be heard only by a judge or justice of the applicable trial court, which would be
     conducted according to different civil procedures and may

                                                                                  66




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                72/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 74 of 410

 Table of Contents

     result in different outcomes than a trial by jury would have, including outcomes that could be less favorable to the plaintiff(s) in any such action.

            Nevertheless, if this jury trial waiver is not permitted by applicable law, an action could proceed under the terms of the deposit agreement with a
     jury trial. No condition, stipulation or provision of the deposit agreement or the ADSs serves as a waiver by any holder or beneficial owner of ADSs or
     by us or the depositary of compliance with any substantive provision of the U.S. federal securities laws and the rules and regulations promulgated
     thereunder.


     The voting rights of holders of ADSs are limited by the terms of the deposit agreement, and you may not be able to exercise your right to direct the
     voting of the ordinary shares underlying the ADSs.
            Holders of ADSs do not have the same rights as our registered shareholders. As a holder of the ADSs, you will not have any direct right to attend
     general meetings of our shareholders or to cast any votes at such meetings. You will only be able to exercise the voting rights which attach to the
     ordinary shares underlying the ADSs indirectly by giving voting instructions to the depositary in accordance with the provisions of the deposit
     agreement. Under the deposit agreement, you may vote only by giving voting instructions to the depositary, as holder of the ordinary shares underlying
     the ADSs. If we ask for your instructions, then upon receipt of your voting instructions, the depositary will try to vote the underlying ordinary shares in
     accordance with these instructions. If we do not instruct the depositary to ask for your instructions, the depositary may still vote in accordance with
     instructions you give, but it is not required to do so. You will not be able to directly exercise any right to vote with respect to the underlying ordinary
     shares unless you withdraw the shares and become the registered holder of such shares prior to the record date for the general meeting. When a general
     meeting is convened, you may not receive sufficient advance notice of the meeting to enable you to withdraw the shares underlying the ADSs and
     become the registered holder of such shares prior to the record date for the general meeting to allow you to attend the general meeting and to vote
     directly with respect to any specific matter or resolution to be considered and voted upon at the general meeting. In addition, under our post-offering
     articles of association that will become effective immediately prior to completion of this offering, for the purposes of determining those shareholders
     who are entitled to attend and vote at any general meeting, our directors may close our register of members and/or fix in advance a record date for such
     meeting, and such closure of our register of members or the setting of such a record date may prevent you from withdrawing the ordinary shares
     underlying the ADSs and becoming the registered holder of such shares prior to the record date, so that you would not be able to attend the general
     meeting or to vote directly. Where any matter is to be put to a vote at a general meeting, upon our instruction, the depositary will notify you of the
     upcoming vote and to deliver our voting materials to you. We cannot assure you that you will receive the voting material in time to ensure you can direct
     the depositary to vote your shares. In addition, the depositary and its agents are not responsible for failing to carry out voting instructions or for their
     manner of carrying out your voting instructions. This means that you may not be able to exercise your right to direct how the shares underlying the
     ADSs are voted and you may have no legal remedy if the shares underlying the ADSs are not voted as you requested.


     Under our proposed dual-class share structure with different voting rights, holders of Class B ordinary shares will have complete control of the
     outcome of matters put to a vote of shareholders, which will limit your ability to influence corporate matters and could discourage others from
     pursuing any change of control transactions that holders of our Class A ordinary shares and the ADSs may view as beneficial.
           We have adopted a dual-class share structure such that our ordinary shares will consist of Class A ordinary shares and Class B ordinary shares,
     which will become effective immediately upon the completion of this offering. In respect of matters requiring the votes of shareholders, each Class A
     ordinary share is entitled to one vote, and each Class B ordinary share is entitled to 15 votes. Each Class B ordinary share is convertible into one Class A
     ordinary share at any time by the holder thereof, while Class A ordinary shares are not convertible into Class B ordinary shares under any circumstances.
     Upon any sale, transfer, assignment or disposition of any Class B ordinary shares by a holder thereof to any non-affiliate to such holder, each of such
     Class B ordinary shares

                                                                                  67




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                73/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 75 of 410

 Table of Contents

     will be automatically and immediately converted into one Class A ordinary share. There is no limit on the circumstances where holders of Class B
     ordinary shares may transfer or otherwise dispose of their Class B ordinary shares. We will sell Class A ordinary shares represented by the ADSs in this
     offering. Immediately upon the completion of this offering and the concurrent private placement to Tencent to effect its Assured Entitlement
     Distribution (assuming Tencent’s full subscription of the Class A ordinary shares to be issued by us in such concurrent private placement), the Pre-2018
     Shareholders, including Tencent, our controlling shareholder, will beneficially own all of our issued Class B ordinary shares, and they will in the
     aggregate hold approximately 88.9% of our total issued and outstanding share capital and 99.4% of the aggregate voting power of our total issued and
     outstanding share capital immediately upon the completion of this offering. As a result of this dual-class share structure, the holders of our Class B
     ordinary shares will have complete control over the outcome of matters put to a vote of shareholders and have significant influence over our business,
     including decisions regarding mergers, consolidations, liquidations and the sale of all or substantially all of our assets, election of directors and other
     significant corporate actions. Assuming no exercise of the over-allotment options by the underwriters, immediately following the completion of this
     offering, the holders of Class B ordinary shares will continue to control the outcome of a shareholder vote (i) with respect to matters requiring an
     ordinary resolution which requires the affirmative vote of a simple majority of shareholder votes, to the extent that the Class B ordinary shares represent
     at least 6.0% of our total issued and outstanding share capital; and (ii) with respect to matters requiring a special resolution which requires the
     affirmative vote of no less than two-thirds of shareholder votes, to the extent that the Class B ordinary shares represent at least 12.8% of our total issued
     and outstanding share capital. The holders of Class B ordinary shares may take actions that are not in the best interest of us or our other shareholders or
     holders of the ADSs. It may discourage, delay or prevent a change in control of our company, which could have the effect of depriving our other
     shareholders of the opportunity to receive a premium for their shares as part of a sale of our company and may reduce the price of the ADSs. This
     concentrated control will limit your ability to influence corporate matters and could discourage others from pursuing any potential merger, takeover or
     other change of control transactions that holders of Class A ordinary shares and ADSs may view as beneficial.


     You may experience dilution of your holdings due to the inability to participate in rights offerings.
            We may, from time to time, distribute rights to our shareholders, including rights to acquire securities. Under the deposit agreement, the depositary
     will not distribute rights to holders of ADSs unless the distribution and sale of rights and the securities to which these rights relate are either exempt
     from registration under the Securities Act with respect to all holders of ADSs, or are registered under the provisions of the Securities Act. The
     depositary may, but is not required to, attempt to sell these undistributed rights to third parties, and may allow the rights to lapse. We may be unable to
     establish an exemption from registration under the Securities Act, and we are under no obligation to file a registration statement with respect to these
     rights or underlying securities or to endeavor to have a registration statement declared effective. Accordingly, holders of ADSs may be unable to
     participate in our rights offerings and may experience dilution of their holdings as a result.


     As a company incorporated in the Cayman Islands, we are permitted to adopt certain home country practices in relation to corporate governance
     matters that differ significantly from the New York Stock Exchange corporate governance listing standards. These practices may afford less
     protection to shareholders than they would enjoy if we complied fully with the New York Stock Exchange corporate governance listing standards.
           As a Cayman Islands company listed on the New York Stock Exchange, we are subject to New York Stock Exchange corporate governance listing
     standards. However, New York Stock Exchange rules permit a foreign private issuer like us to follow the corporate governance practices of its home
     country. Certain corporate governance practices in the Cayman Islands, which is our home country, may differ significantly from the New York Stock
     Exchange corporate governance listing standards. We intend to follow Cayman Islands corporate governance practices in lieu of the corporate
     governance requirements of the New York Stock Exchange that listed companies must have: (i) a majority of independent directors; (ii) the
     establishment of a nominating/corporate governance committee composed entirely of independent directors; (iii) a compensation committee

                                                                                  68




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               74/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 76 of 410

 Table of Contents

     composed entirely of independent directors, and (iv) an audit committee composed of at least three members. As a result of our reliance on the “foreign
     private issuer” exemptions, our shareholders may be afforded less protection than they otherwise would enjoy under New York Stock Exchange
     corporate governance listing standards applicable to U.S. domestic issuers.


     We are a foreign private issuer within the meaning of the rules under the Exchange Act, and as such we are exempt from certain provisions
     applicable to U.S. domestic public companies.
           Because we qualify as a foreign private issuer under the Exchange Act, we are exempt from certain provisions of the securities rules and
     regulations in the United States that are applicable to U.S. domestic issuers, including:
            •    the rules under the Exchange Act requiring the filing with the SEC of quarterly reports on Form 10-Q or current reports on Form 8-K;
            •    the sections of the Exchange Act regulating the solicitation of proxies, consents or authorizations in respect of a security registered under the
                 Exchange Act;
            •    the sections of the Exchange Act requiring insiders to file public reports of their stock ownership and trading activities and liability for
                 insiders who profit from trades made in a short period of time; and
            •    the rules under Regulation FD governing selective disclosure rules of material nonpublic information.

            We will be required to file an annual report on Form 20-F within four months of the end of each fiscal year. In addition, we intend to publish our
     results on a quarterly basis as press releases, distributed pursuant to the rules of the New York Stock Exchange. Press releases relating to financial results
     and material events will also be furnished to the SEC on Form 6-K. However, the information we are required to file with or furnish to the SEC will be
     less extensive and less timely compared to that required to be filed with the SEC by U.S. domestic issuers. As a result, you may not be afforded the same
     protections or information that would be made available to you were you investing in a U.S. domestic issuer.


     We are a “controlled company” within the meaning of the rules of the New York Stock Exchange and, as a result, can rely on exemptions from
     certain corporate governance requirements that provide protection to shareholders of other companies.
           We are a “controlled company” as defined under the rules of the New York Stock Exchange since Tencent beneficially owns more than 50% of
     our total voting power. For so long as we remain a controlled company under this definition, we are permitted to elect to rely on certain exemptions from
     corporate governance rules, including:
            •    an exemption from the rule that a majority of our board of directors must be independent directors;
            •    an exemption from the rule that the compensation of our chief executive officer must be determined or recommended solely by independent
                 directors; and
            •    an exemption from the rule that our director nominees must be selected or recommended solely by independent directors.

           As a result, you will not have the same protection afforded to shareholders of companies that are subject to these corporate governance
     requirements.


     There can be no assurance that we will not be a passive foreign investment company, or PFIC, for any taxable year, which could result in adverse
     U.S. federal income tax consequences to U.S. investors in the ADSs or Class A ordinary shares.
          In general, a non-U.S. corporation is a PFIC for any taxable year in which (i) 75% or more of its gross income consists of passive income; or (ii)
     50% or more of the average quarterly value of its assets consists of

                                                                                  69




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               75/409
12/3/2018              Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                  Amendment  Filed   12/05/18
                                                                to Form F-1   Page 77 of 410

 Table of Contents

     assets that produce, or are held for the production of, passive income. For purposes of the above calculations, a non-U.S. corporation that owns, directly
     or indirectly, at least 25% by value of the shares of another corporation is treated as if it held its proportionate share of the assets of the other corporation
     and received directly its proportionate share of the income of the other corporation. Cash is a passive asset for these purposes. Based on the expected
     composition of our income and assets and the value of our assets, including goodwill, which is based on the expected price of the ADSs in this offering,
     we do not expect to be a PFIC for our current taxable year. However, it is not entirely clear how the contractual arrangements between our wholly-
     owned subsidiaries, our VIEs and the shareholders of our VIEs will be treated for purposes of the PFIC rules. Because the treatment of the contractual
     arrangements is not entirely clear, because we will hold a substantial amount of cash following this offering, and because our PFIC status for any taxable
     year will depend on the composition of our income and assets and the value of our assets from time to time (which may be determined, in part, by
     reference to the market price of the ADSs, which could be volatile), there can be no assurance that we will not be a PFIC for our current or any future
     taxable year. If we were a PFIC for any taxable year during which a U.S. taxpayer holds ADSs or Class A ordinary shares, certain adverse U.S. federal
     income tax consequences could apply to such U.S. taxpayer. See “Taxation—U.S. Federal Income Taxation—Passive Foreign Investment Company
     Rules.”

                                                                                    70




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  76/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 78 of 410

 Table of Contents

                                           SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS

           This prospectus contains forward-looking statements that involve risks and uncertainties. All statements other than statements of historical facts
     are forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results,
     performance or achievements to be materially different from those expressed or implied by the forward-looking statements.

           You can identify these forward-looking statements by words or phrases such as “may,” “will,” “expect,” “anticipate,” “aim,” “estimate,” “intend,”
     “plan,” “believe,” “likely to” or other similar expressions. We have based these forward-looking statements largely on our current expectations and
     projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and
     financial needs. These forward-looking statements include, but are not limited to, statements about:
            •    general economic, political, demographic and business conditions globally and in China;
            •    fluctuations in inflation and exchange rates in China;
            •    our ability to implement our growth strategy;
            •    our ability to retain, grow and engage our user base and expand our music entertainment content offering;
            •    changes in consumer tastes and preferences;
            •    the availability of qualified personnel and the ability to retain such personnel;
            •    changes in content-related costs and other operating costs;
            •    changes in government regulation and tax matters;
            •    other factors that may affect our business, financial condition and results of operations; and
            •    other risk factors discussed under “Risk Factors.”

            You should read thoroughly this prospectus and the documents that we refer to in this prospectus with the understanding that our actual future
     results may be materially different from and worse than what we expect. Other sections of this prospectus include additional factors which could
     adversely impact our business and financial performance. Moreover, we operate in an evolving environment. New risk factors and uncertainties emerge
     from time to time and it is not possible for our management to predict all risk factors and uncertainties, nor can we assess the impact of all factors on our
     business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-
     looking statements. We qualify all of our forward-looking statements by these cautionary statements.

           You should not rely upon forward-looking statements as predictions of future events. We undertake no obligation to update or revise any forward-
     looking statements, whether as a result of new information, future events or otherwise.

           This prospectus also contains statistical data and estimates that we obtained from industry publications and reports generated by third-party
     providers of market intelligence. These industry publications and reports generally indicate that the information contained therein was obtained from
     sources believed to be reliable, but do not guarantee the accuracy and completeness of such information. Although we believe that the publications and
     reports are reliable, we have not independently verified the data.

                                                                                   71




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              77/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 79 of 410

 Table of Contents

                                                                       USE OF PROCEEDS

            Based on an assumed initial public offering price of US$14.00 per ADS, the midpoint of the estimated public offering price range shown on the
     front cover of this prospectus, we expect to receive (i) net proceeds of approximately US$544 million in the aggregate (or net proceeds of approximately
     US$709 million in the aggregate if the underwriters exercise their over-allotment option in full in connection with this offering) from this offering, after
     deducting underwriting discounts and commissions and estimated offering expenses payable by us; and (ii) additional net proceeds of approximately
     US$32 million from the concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming Tencent’s full subscription of
     the Class A ordinary shares to be issued by us in such concurrent private placement). We will not receive any of the proceeds from the sale of the ADSs
     being sold by the selling shareholders.

            We plan to use such net proceeds primarily for the following purposes:
            •    approximately 40% for investment to enhance our music content offerings to improve the variety, quality and quantity of content on our
                 platform;
            •    approximately 30% for product and service development to expand and enhance our current product and service offerings, as well as to
                 develop new products and services to further enhance user engagement;
            •    approximately 15% for selling and marketing, including marketing and promotions to strengthen our brand and grow our paying user base;
                 and
            •    approximately 15% for potential strategic investments and acquisitions and general corporate purposes.

            If an unforeseen event occurs or business conditions change, we may use the proceeds differently than as described in this prospectus. In utilizing
     the proceeds, we are permitted under PRC laws and regulations to provide funding to our PRC subsidiaries only through loans or capital contributions,
     and to our consolidated VIEs only through loans, and only if we satisfy the applicable government registration and approval requirements. The relevant
     filing and registration processes for capital contributions typically take approximately eight weeks to complete. The filing and registration processes for
     loans typically take approximately four weeks or longer to complete. While we currently see no material obstacles to completing the filing and
     registration procedures with respect to future capital contributions and loans to our PRC subsidiaries or VIEs, we cannot assure you that we will be able
     to complete these filings and registrations on a timely basis, or at all. See “Risk Factors—Risks Related to Doing Business in China—PRC regulation of
     loans to and direct investment in PRC entities by offshore holding companies and governmental control of currency conversion may delay or prevent us
     from using the proceeds of this offering to make loans or make additional capital contributions to our PRC subsidiaries, which could materially and
     adversely affect our liquidity and our ability to fund and expand our business.” Additionally, while there is no statutory limit on the amount of capital
     contribution that we can make to our PRC subsidiaries, loans provided to our PRC subsidiaries and consolidated VIEs in the PRC are subject to certain
     statutory limits. With respect to our PRC subsidiaries, the maximum amount of the loans that they can acquire in aggregate from outside China as of
     September 30, 2018 is (i) approximately US$10.3 million under the total investment minus registered capital approach; or (ii) approximately US$846.9
     million under the net asset approach. With respect to our VIEs and their subsidiaries, the maximum amount of the loans that they can obtain in aggregate
     from outside China as of September 30, 2018 is approximately US$1,116.4 million under the net asset approach. We are able to use all of the net
     proceeds from this offering for investment in our PRC operations by funding our PRC subsidiaries through capital contributions which is not subject to
     any statutory limit on the amount under PRC laws and regulations. See “PRC Regulation—Loans by Foreign Companies to their PRC Subsidiaries.” We
     expect the net proceeds from this offering and the concurrent private placement to be used in the PRC will be in the form of RMB and, therefore, our
     PRC subsidiaries and consolidated VIEs will need to convert any capital contributions or loans from U.S. dollars into Renminbi in accordance with
     applicable

                                                                                 72




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             78/409
12/3/2018              Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                  Amendment  Filed   12/05/18
                                                                to Form F-1   Page 80 of 410

 Table of Contents

     PRC laws and regulations. All of the net proceeds from this offering and the concurrent private placement would be available for investment in our
     operations in the PRC, subject to the foregoing statutory limits on the amount of loans provided to our PRC subsidiaries and consolidated VIEs in the
     PRC and the laws and regulations on the conversion from U.S. dollars into Renminbi.

            Pending use of the net proceeds, we intend to hold our net proceeds in short-term, interest-bearing, financial instruments or demand deposits.

                                                                                 73




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           79/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 81 of 410

 Table of Contents

                                                                       DIVIDEND POLICY

            We currently have no plan to declare or pay any dividends in the near future on our shares or ADSs, as we currently intend to retain most, if not
     all, of our available funds and any future earnings to operate and expand our business.

            In December 2017, our board of directors resolved to distribute 255,185,879 ordinary shares as a fully paid share dividend to all of our
     shareholders on a pro rata basis. After giving effect to the waiver from Spotify and Tencent to receive such share dividend, we distributed to our then
     existing shareholders (other than Min River Investment Limited and Spotify AB) a share dividend of a total of 88,726,036 of our ordinary shares.
     Subsequently, in consideration for the above-mentioned waiver from Tencent, a certain number of the ordinary shares of Spotify that we acquired in the
     Spotify Transactions were transferred to a wholly-owned subsidiary of Tencent for a nominal consideration of US$1, which was accounted for as a
     distribution to Tencent and recognized in equity.

            We are a holding company incorporated in the Cayman Islands. We rely principally on dividends from our PRC subsidiaries for our cash
     requirements, including any payment of dividends to our shareholders. PRC regulations may restrict the ability of our PRC subsidiaries to pay dividends
     to us. See “Risk Factors—Risk Related to Doing Business in China—Foreign exchange control may limit our ability to utilize our revenues effectively
     and affect the value of your investment.”

            Our board of directors has discretion as to whether to distribute dividends, subject to certain requirements of Cayman Islands law. In addition, our
     shareholders may by ordinary resolution declare a dividend, but no dividend may exceed the amount recommended by our board of directors. Under
     Cayman Islands law, a Cayman Islands company may pay a dividend out of either profit or share premium account, provided that in no circumstances
     may a dividend be paid if this would result in the company being unable to pay its debts as they fall due in the ordinary course of business. Even if our
     board of directors decides to pay dividends, the form, frequency and amount will depend upon our future operations and earnings, capital requirements
     and surplus, general financial condition, contractual restrictions and other factors that the board of directors may deem relevant. If we pay any dividends
     on our ordinary shares, we will pay those dividends which are payable in respect of the Class A ordinary shares underlying the ADSs to the depositary,
     as the registered holder of such Class A ordinary shares, and the depositary then will pay such amounts to the ADS holders in proportion to the Class A
     ordinary shares underlying the ADSs held by such ADS holders, subject to the terms of the deposit agreement, including the fees and expenses payable
     thereunder. See “Description of American Depositary Shares.”

                                                                                 74




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              80/409
12/3/2018                 Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                     Amendment  Filed   12/05/18
                                                                   to Form F-1   Page 82 of 410

 Table of Contents

                                                                                       CAPITALIZATION

            The following table sets forth our capitalization as of September 30, 2018:
            •       on an actual basis;
            •       on a pro forma basis to reflect the re-designation of 369,330,224 ordinary shares as Class A ordinary shares and 2,746,465,589 ordinary
                    shares as Class B ordinary shares, in each case on a one-for-one basis immediately prior to the completion of this offering; and
            •       on a pro forma as adjusted basis to reflect (i) the issuance and sale of an aggregate of 68,131,015 ordinary shares to WMG China LLC, an
                    affiliate of Warner Music Group, and Sony Music Entertainment on October 3, 2018; (ii) the re-designation of 369,330,224 ordinary shares
                    as Class A ordinary shares and 2,746,465,589 ordinary shares as Class B ordinary shares, in each case on a one-for-one basis immediately
                    prior to the completion of this offering; (iii) the issuance and sale of 82,059,658 Class A ordinary shares in the form of ADSs by us in this
                    offering at an assumed initial public offering price of US$14.00 per ADS, the midpoint of the estimated range of the initial public offering
                    price shown on the front cover of this prospectus, after deducting the underwriting discounts and commissions and estimated offering
                    expenses payable by us (assuming the underwriters do not exercise their option to purchase additional ADSs); and (iv) the issuance and sale
                    of 4,563,600 Class A ordinary shares to Tencent assuming Tencent’s full subscription of the Class A ordinary shares to be issued by us in a
                    concurrent private placement to effect its Assured Entitlement Distribution, which number of shares has been calculated based on an
                    assumed initial public offering price of US$14.00 per ADS, the midpoint of the estimated range of the initial public offering price shown on
                    the front cover of this prospectus.

           You should read this table together with our consolidated financial statements and the related notes included elsewhere in this prospectus and the
     information under “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”

                                                                                                                                                     As of September 30, 2018
                                                                                                                                                                                   Pro Forma as
                                                                                                                                     Actual                 Pro Forma               Adjusted(1)
                                                                                                                                   RMB      US$           RMB        US$          RMB        US$
                                                                                                                                                          (in thousands)
     Equity:
     Share capital (US$0.000083 par value; 4,800,000,000 shares authorized; 3,115,795,813 shares
       issued and outstanding as of September 30, 2018; 369,330,224 Class A ordinary shares and
       2,746,465,589 Class B ordinary shares issued and outstanding on a pro forma basis as of
       September 30, 2018;(2) and 524,084,497 Class A ordinary shares and 2,746,465,589 Class B
       ordinary shares issued and outstanding on a pro forma as adjusted basis as of September 30,
       2018 (unaudited))                                                                                                               2          0           2           0           2          0
     Additional paid-in capital(3)                                                                                                27,375      3,986      27,375       3,986      32,732      4,766
     Other reserves and retained earnings                                                                                          6,702        976       6,702         976       6,675        972
     Equity attributable to equity holders of our company                                                                         34,079      4,962      34,079       4,962      39,409      5,738
     Total liabilities and shareholders’ equity                                                                                   39,695      5,780      39,695       5,780      45,025      6,556

            Notes: (1) The pro forma as adjusted information discussed above is illustrative only. Our additional paid-in capital, total shareholders’ equity and total capitalization following the
                       completion of this offering and the concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming Tencent’s full subscription of the
                       Class A ordinary shares to be issued by

                                                                                                   75




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                                 81/409
12/3/2018            Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                Amendment  Filed   12/05/18
                                                              to Form F-1   Page 83 of 410

 Table of Contents

                   us in such concurrent private placement) are subject to adjustment based on the actual initial public offering price and other terms of this offering determined at pricing. The
                   pro forma as adjusted amounts include the effect of the issuance of an aggregate of 68,131,015 ordinary shares to WMG China LLC, an affiliate of Warner Music Group,
                   and Sony Music Entertainment on October 3, 2018. For more information about such share issuances, see “Summary—Corporate History and Structure—Share Issuances
                   to Music Label Partners.”
                (2) Includes 24,757,517 ordinary shares issued to certain investors with a lock-up period of three years; pursuant to the share subscription agreements, during such lock-up
                     period, these investors have the right to cause us to purchase such ordinary shares at a pre-determined price.
                (3) Assuming the number of ADSs offered by us as set forth on the cover page of this prospectus remains the same, and after deduction of underwriting discounts and
                     commissions and the estimated offering expenses payable by us, a US$1.00 change in the assumed initial public offering price of US$14.00 per ADS (the midpoint of the
                     estimated range of the initial public offering price shown on the front cover of this prospectus) would, in the case of an increase, increase and, in the case of a decrease,
                     decrease each of additional paid-in capital, total shareholders’ equity and total capitalization by US$39 million.

                                                                                               76




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                               82/409
12/3/2018              Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                  Amendment  Filed   12/05/18
                                                                to Form F-1   Page 84 of 410

 Table of Contents

                                                                              DILUTION

           If you invest in the ADSs, your interest will be diluted to the extent of the difference between the initial public offering price per ADS and our net
     tangible book value per ADS after this offering. Dilution results from the fact that the initial public offering price per ordinary share is substantially in
     excess of the net tangible book value per ordinary share attributable to the existing shareholders for our presently outstanding ordinary shares.

            Our net tangible book value as of September 30, 2018 as adjusted to reflect the issuance and sale of an aggregate of 68,131,015 ordinary shares to
     WMG China LLC, an affiliate of Warner Music Group, and Sony Music Entertainment on October 3, 2018 was approximately US$0.81 per ordinary
     share and US$1.62 per ADS. Net tangible book value per ordinary share represents the amount of total tangible assets, minus the amount of total
     liabilities, divided by the total number of ordinary shares outstanding. Dilution is determined by subtracting net tangible book value per ordinary share
     from the initial public offering price per ordinary share.

            Without taking into account any other changes in such net tangible book value after September 30, 2018, other than to give effect to our (i)
     issuance and sale of an aggregate of 68,131,015 ordinary shares to WMG China LLC, an affiliate of Warner Music Group, and Sony Music
     Entertainment on October 3, 2018; (ii) issuance and sale of 41,029,829 ADSs offered in this offering at an assumed initial public offering price of
     US$14.00 per ADS, the midpoint of the estimated range of the initial public offering price shown on the front cover of this prospectus, after deducting
     the underwriting discounts and commissions and estimated offering expenses payable by us; and (iii) issuance and sale of 4,563,600 Class A ordinary
     shares to Tencent assuming Tencent’s full subscription of the Class A ordinary shares to be issued by us in a concurrent private placement to Tencent to
     effect its Assured Entitlement Distribution, which number of shares has been calculated based on an assumed initial public offering price of US$14.00
     per ADS, the midpoint of the estimated range of the initial public offering price shown on the front cover of this prospectus, our pro forma as adjusted
     net tangible book value as of September 30, 2018 would have been approximately US$17,673 million, or US$0.96 per ordinary share and US$1.92 per
     ADS, to existing shareholders and an immediate dilution in net tangible book value of US$6.04 per ordinary share, or US$12.08 per ADS, to purchasers
     of ADSs in this offering.

           The following table illustrates the dilution at the an assumed public offering price per ordinary share of US$7.00 and all ADSs are exchanged for
     ordinary shares.

     Initial public offering price per ordinary share                                                                                                  US$ 7.00
     Net tangible book value per ordinary share as adjusted to reflect the share issuance to WMG China LLC, an affiliate of Warner
        Music Group, and Sony Music Entertainment on October 3, 2018                                                                                   US$ 0.81
     Pro forma net tangible book value per ordinary share as adjusted to give effect to this offering and the concurrent private
        placement to Tencent to effect its Assured Entitlement Distribution                                                                            US$ 0.96
     Amount of dilution in net tangible book value per ordinary share to new investors in this offering                                                US$ 6.04
     Amount of dilution in net tangible book value per ADS to new investors in this offering                                                           US$12.08

            The pro forma information discussed above is illustrative only.

                                                                                  77




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               83/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 85 of 410

 Table of Contents

            The following table summarizes, on a pro forma basis as of September 30, 2018, after giving effect to the issuance and sale of an aggregate of
     68,131,015 ordinary shares issued to WMG China LLC, an affiliate of Warner Music Group and Sony Music Entertainment, on October 3, 2018, the
     differences between the existing shareholders and the new investors with respect to (i) the number of ordinary shares purchased from us in this offering
     and the concurrent private placement to Tencent to effect its Assured Entitlement Distribution, (ii) the total consideration paid, and (iii) the average price
     per ordinary share paid and per ADS, in each case before deducting underwriting discounts and commissions and estimated offering expenses payable
     by us and assuming Tencent’s full subscription of the Class A ordinary shares to be issued by us in the concurrent private placement. The total number
     of ordinary shares does not include Class A ordinary shares underlying the ADSs issuable upon the exercise of the over-allotment option granted to the
     underwriters. For the purpose of calculating the numbers in the following table, Tencent is deemed a new investor with respect to the Class A ordinary
     shares to be purchased by it in the concurrent private placement to effect its Assured Entitlement Distribution.

                                                                                                         Total Consideration        Average Price
                                                                                                       Amount (in                   Per Ordinary      Average Price
                                                                     Ordinary Shares Purchased        thousands of                      Share           Per ADS
                                                                       Number            Percent          US$)         Percent           US$              US$
     Existing shareholders                                          3,183,926,828          97.4%       4,993,312        89.2%               1.57             3.14
     New investors                                                     86,623,258           2.6%         606,363        10.8%               7.00            14.00
     Total                                                          3,270,550,086          100%        5,599,675       100.0%               1.71             3.42

           The discussion and tables above also assume no exercise of any options outstanding as of the date of this prospectus. The maximum aggregate
     number of shares that may be issued pursuant to the equity awards granted under our share incentive plans is 183,401,510 shares. As of the date of this
     prospectus, there are 84,106,754 ordinary shares issuable upon exercise of outstanding options under our share incentive plans. To the extent that any of
     these options are exercised, there will be further dilution to new investors.

            A US$1.00 change in the assumed public offering price of US$14.00 per ADS (the midpoint of the estimated range of the initial public offering
     price shown on the front cover of this prospectus) would, in case of an increase, increase and, in case of a decrease, decrease our pro forma as adjusted
     net tangible book value after giving effect to this offering and the concurrent private placement to Tencent to effect its Assured Entitlement Distribution
     by US$39 million, the pro forma as adjusted net tangible book value per ordinary share and per ADS after giving effect to this offering and the
     concurrent private placement to Tencent to effect its Assured Entitlement Distribution by US$0.01 per ordinary share and US$0.02 per ADS and the
     dilution in pro forma as adjusted net tangible book value per ordinary share and per ADS to new investors in this offering and the concurrent private
     placement to Tencent to effect its Assured Entitlement Distribution by US$0.49 per ordinary share and US$0.98 per ADS, assuming no change to the
     number of ADSs offered by us as set forth on the cover page of this prospectus and assuming no exercise by the underwriters of their option to purchase
     additional ADSs, and after deducting underwriting discounts and commissions and other offering expenses.

                                                                                   78




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                84/409
12/3/2018                Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                    Amendment  Filed   12/05/18
                                                                  to Form F-1   Page 86 of 410

 Table of Contents

                                                                         EXCHANGE RATE INFORMATION

           Our reporting currency is the Renminbi because our business is mainly conducted in China and all of our revenues are denominated in Renminbi.
     This prospectus contains translations of Renminbi amounts into U.S. dollars at specific rates solely for the convenience of the reader. The conversion of
     Renminbi into U.S. dollars in this prospectus is based on the rate certified for customs purposes by the Federal Reserve Bank of New York. Unless
     otherwise noted, all translations from Renminbi to U.S. dollars and from U.S. dollars to Renminbi in this prospectus are made at RMB6.8680 to
     US$1.00, the exchange rate set forth in the H.10 statistical release of the Federal Reserve Board on September 28, 2018, except that translation from
     Renminbi to U.S. dollars and from U.S. dollars to Renminbi of the historical financial information of CMC are made at RMB6.6843 to US$1.00, the
     exchange rate on July 12, 2016 in the City of New York for cable transfers of Renminbi as certified for customs purposes by the Federal Reserve Bank
     of New York. We make no representation that any Renminbi or U.S. dollar amounts could have been, or could be, converted into U.S. dollars or
     Renminbi, as the case may be, at any particular rate, the rates stated below, or at all. The PRC government imposes control over its foreign currency
     reserves in part through direct regulation of the conversion of Renminbi into foreign exchange and through restrictions on foreign trade. On November
     23, 2018, the rate was RMB6.9477 to US$1.00.

            The following table sets forth information concerning exchange rates between the Renminbi and the U.S. dollar for the periods indicated. These
     rates are provided solely for your convenience and are not necessarily the exchange rates that we used in this prospectus or will use in the preparation of
     our periodic reports or any other information to be provided to you.

                                                                                                                                                         Noon Buying Rate
     Period                                                                                                                            Period End      Average(1)     Low              High
                                                                                                                                                        (RMB per US$1.00)
     2013                                                                                                                                 6.0537          6.1412        6.2438       6.0537
     2014                                                                                                                                 6.2046          6.1704        6.2591       6.0402
     2015                                                                                                                                 6.4778          6.2869        6.4896       6.1870
     2016                                                                                                                                 6.9430          6.6549        6.9580       6.4480
     2017                                                                                                                                 6.5063          6.7350        6.9575       6.4773
     2018
            June                                                                                                                          6.6171          6.4651        6.6235       6.3850
            July                                                                                                                          6.8038          6.7164        6.8102       6.6123
            August                                                                                                                        6.8300          6.8453        6.9330       6.8018
            September                                                                                                                     6.8680          6.8551        6.8880       6.8270
            October                                                                                                                       6.9737          6.9191        6.9737       6.8680
            November (through November 23)                                                                                                6.9477          6.9329        6.9553       6.8894

     Source: Federal Reserve Statistical Release
             Note: (1) Annual averages were calculated by using the average of the exchange rates on the last day of each month during the relevant year. Monthly averages are calculated by
                         using the average of the daily rates during the relevant month.

                                                                                                79




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                             85/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 87 of 410

 Table of Contents

                                                         ENFORCEABILITY OF CIVIL LIABILITIES

     Cayman Islands
            We were incorporated in the Cayman Islands in order to enjoy the following benefits:
            •    political and economic stability;
            •    an effective judicial system;
            •    a favorable tax system;
            •    the absence of exchange control or currency restrictions; and
            •    the availability of professional and support services.

           However, certain disadvantages accompany incorporation in the Cayman Islands. These disadvantages include, but are not limited to, the
     following:
            •    the Cayman Islands has a less developed body of securities laws as compared to the United States and these securities laws provide
                 significantly less protection to investors; and
            •    Cayman Islands companies may not have standing to sue before the federal courts of the United States.

           Our constitutional documents do not contain provisions requiring that disputes, including those arising under the securities laws of the United
     States, between us, our officers, directors and shareholders, be arbitrated.

           Substantially all of our operations are conducted in China, and substantially all of our assets are located in China. A majority of our directors and
     executive officers are nationals or residents of jurisdictions other than the United States and a substantial portion of their assets are located outside the
     United States. As a result, it may be difficult for a shareholder to effect service of process within the United States upon these persons, or to enforce
     against us or them judgments obtained in United States courts, including judgments predicated upon the civil liability provisions of the securities laws of
     the United States or any state in the United States.

            We have appointed Cogency Global Inc. as our agent upon whom process may be served in any action brought against us under the securities laws
     of the United States.

           Maples and Calder (Hong Kong) LLP, our counsel as to Cayman Islands law, has advised us that there is uncertainty as to whether the courts of
     the Cayman Islands would:
            •    recognize or enforce judgments of United States courts obtained against us or our directors or officers predicated upon the civil liability
                 provisions of the securities laws of the United States or any state in the United States; or
            •    entertain original actions brought in each respective jurisdiction against us or our directors or officers predicated upon the securities laws of
                 the United States or any state in the United States.

            Maples and Calder (Hong Kong) LLP has informed us that it is uncertain whether the courts of the Cayman Islands will allow shareholders of our
     company to originate actions in the Cayman Islands based upon securities laws of the United States. In addition, there is uncertainty with regard to
     Cayman Islands law related to whether a judgment obtained from the U.S. courts under civil liability provisions of U.S. securities laws will be
     determined by the courts of the Cayman Islands as penal or punitive in nature. If such a determination is made, the courts of the Cayman Islands will not
     recognize or enforce the judgment against a Cayman Islands company, such as our company. As the courts of the Cayman Islands have yet to rule on
     making such a determination in relation to judgments obtained from U.S. courts under civil liability provisions of U.S. securities laws, it is uncertain
     whether such judgments would be enforceable in the Cayman Islands. Maples and Calder (Hong Kong) LLP has informed us that although there is no
     statutory enforcement in the Cayman Islands of judgments obtained in the

                                                                                  80




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               86/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 88 of 410

 Table of Contents

     federal or state courts of the United States (and the Cayman Islands are not a party to any treaties for the reciprocal enforcement or recognition of such
     judgments), a judgment obtained in such jurisdiction will be recognized and enforced in the courts of the Cayman Islands at common law, without any
     reexamination of the merits of the underlying dispute, by an action commenced on the foreign judgment debt in the Grand Court of the Cayman Islands,
     provided that such judgment (i) is given by a foreign court of competent jurisdiction, (ii) imposes on the judgment debtor a liability to pay a liquidated
     sum for which the judgment has been given, (iii) is final, (iv) is not in respect of taxes, a fine or a penalty, and (v) was not obtained in a manner and is
     not of a kind the enforcement of which is contrary to natural justice or the public policy of the Cayman Islands.


     PRC
            Han Kun Law Offices, our PRC legal counsel, has advised us that there is uncertainty as to whether the courts of China would:
            •    recognize or enforce judgments of United States courts obtained against us or our directors or officers predicated upon the civil liability
                 provisions of the securities laws of the United States or any state in the United States; or
            •    entertain original actions brought in each respective jurisdiction against us or our directors or officers predicated upon the securities laws of
                 the United States or any state in the United States.
            Han Kun Law Offices has further advised us that the recognition and enforcement of foreign judgments are provided for under PRC Civil
     Procedures Law. PRC courts may recognize and enforce foreign judgments in accordance with the requirements of PRC Civil Procedures Law based
     either on treaties between China and the country where the judgment is made or on reciprocity between jurisdictions. China does not have any treaties or
     other form of reciprocity with the United States or the Cayman Islands that provide for the reciprocal recognition and enforcement of foreign judgments.
     In addition, according to the PRC Civil Procedures Law, courts in the PRC will not enforce a foreign judgment against us or our directors and officers if
     they decide that the judgment violates the basic principles of PRC law or national sovereignty, security or public interest. As a result, it is uncertain
     whether and on what basis a PRC court would enforce a judgment rendered by a court in the United States or in the Cayman Islands. Under the PRC
     Civil Procedures Law, foreign shareholders may originate actions based on PRC law against us in the PRC, if they can establish sufficient nexus to the
     PRC for a PRC court to have jurisdiction, and meet other procedural requirements, including, among others, the plaintiff must have a direct interest in
     the case, and there must be a concrete claim, a factual basis and a cause for the suit. However, it would be difficult for foreign shareholders to establish
     sufficient nexus to the PRC by virtue only of holding the ADSs or our ordinary shares.

                                                                                  81




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               87/409
12/3/2018              Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                  Amendment  Filed   12/05/18
                                                                to Form F-1   Page 89 of 410

 Table of Contents

                                                         CORPORATE HISTORY AND STRUCTURE

     Our Major Corporate Milestones
            The following chart illustrates our major business and corporate milestones:




     Our Corporate History
     Launch of QQ Music, Kugou, Kuwo and WeSing
            •    QQ Music: In 2003, QQ, the social network operated by Tencent, launched its online music services. In 2005, QQ Music commenced
                 operations.
            •    Kugou: In 2004, Kugou Music was launched. In February 2006, Guangzhou Kugou Computer Technology Co., Ltd., or Guangzhou Kugou,
                 was incorporated in China and commenced the operations of Kugou Music. In September 2012, Guangzhou Kugou commenced offering its
                 live streaming services through Fanxing Live, which was rebranded to Kugou Live in December 2016.
            •    Kuwo: In December 2005, Beijing Kuwo Technology Co., Ltd., or Beijing Kuwo, was incorporated in China and commenced its operations
                 of Kuwo Music. Beijing Kuwo and its then shareholders subsequently entered into a series of contractual arrangements with Yeelion Online
                 Network Technology (Beijing) Co., Ltd., or Yeelion Online, through which Yeelion Online acquired effective control over Beijing Kuwo. In
                 March 2013, Beijing Kuwo launched Kuwo Live to offer live streaming services.
            •    WeSing: In September 2014, WeSing commenced offering its online karaoke services.


     CMC’s Acquisition of Guangzhou Kugou and Beijing Kuwo
            In June 2012, China Music Corporation, or CMC, was incorporated in the Cayman Islands.

                                                                                 82




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                      88/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 90 of 410

 Table of Contents

           In December 2013, CMC acquired all of the outstanding equity interests of Yeelion Online, obtaining effective control over Beijing Kuwo and its
     business operations in the PRC through the contractual arrangements between Beijing Kuwo and Yeelion Online and the shareholders of Beijing Kuwo.

         In April 2014, CMC, through an indirect wholly-owned subsidiary in the PRC, entered into a series of contractual arrangements with Guangzhou
     Kugou and its shareholders.

         As a result of these contractual arrangements, CMC obtained effective control over, and became the primary beneficiary of, each of Guangzhou
     Kugou and Beijing Kuwo through which it operated substantially all of its online music entertainment services in the PRC.


     Combination of Tencent’s Online Music Business with CMC
            Prior to July 2016, Tencent held an approximately 15.8% equity interests in CMC.

          In July 2016, Tencent acquired control of CMC through a series of transactions pursuant to which (i) Tencent injected substantially all of its online
     music business in the PRC (which primarily included QQ Music and WeSing) into CMC; and (ii) in consideration of the foregoing, CMC issued an
     aggregate of 1,290,862,550 ordinary shares to a wholly-owned subsidiary of Tencent, namely Min River Investment Limited, or Min River. Upon the
     completion of these transactions, Tencent owned an approximately 61.6% equity interests in CMC and CMC became a consolidated subsidiary of
     Tencent.

           In December 2016, CMC was renamed “Tencent Music Entertainment Group,” or TME. Ocean Music Hong Kong was renamed “Tencent Music
     Entertainment Hong Kong Limited,” or TME Hong Kong; and Ocean Information was renamed “Tencent Music (Beijing) Co., Ltd.,” or Beijing Tencent
     Music.


     Acquisition of Ultimate Music
           In October 2017, we acquired 100% equity interests in Ultimate Music Inc., or Ultimate Music, a provider of online music services to smart
     devices. Through Ultimate Music, we provide services to smart device and automobile makers enabling them to develop their built-in music players.
     Through certain contractual arrangements between one of Ultimate Music’s wholly-owned subsidiaries, Shenzhen Ultimate Xiangyue Culture and
     Technology Co., Ltd., or Shenzhen Ultimate Xiangyue, and Shenzhen Ultimate Music Culture and Technology Co., Ltd., or Shenzhen Ultimate Music,
     we obtained effective control over, and became the primary beneficiary of, Shenzhen Ultimate Music.


     Spotify Transactions
            In December 2017, (i) we issued 282,830,698 ordinary shares to Spotify AB, a wholly-owned subsidiary of Spotify Technology S.A. (NYSE:
     SPOT), or Spotify, and (ii) Spotify, in exchange, issued 8,552,440 ordinary shares (after giving effect to a 40-to-one share split of Spotify’s ordinary
     shares) to TME Hong Kong. In connection with its acquisition of our ordinary shares, Spotify agreed not to transfer our ordinary shares for a period of
     three years from December 15, 2017, subject to limited exceptions described elsewhere in this prospectus. The foregoing transactions are collectively
     referred to as the “Spotify Transactions.” In connection with the Spotify Transactions, we entered into an investor agreement with Spotify. For details,
     see “Description of Share Capital—Spotify Investor Agreement.” Following the Spotify Transactions, Spotify held a minority stake in TME, and both
     TME and Tencent held minority stakes in Spotify. Through the Spotify Transactions, we intend to work together with Spotify to explore collaboration
     opportunities with a common objective to foster a vibrant music ecosystem that benefits users, artists and content owners, while benefiting from
     Spotify’s growth.

           In addition, in connection with the Spotify Transactions, we distributed a share dividend of a total of 88,726,036 of our ordinary shares to all of
     our then existing shareholders other than Min River and Spotify AB,

                                                                                  83




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               89/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 91 of 410

 Table of Contents

     who had waived their rights to receive a share dividend in such distribution, in December 2017. In consideration of such waiver of Min River, TME
     Hong Kong transferred 50% of Spotify’s ordinary shares that it acquired in the Spotify Transactions to a wholly-owned subsidiary of Tencent for a
     nominal consideration of US$1, which was accounted for as a distribution to Tencent and recognized in equity.

            We held an approximately 2.5% equity interest in Spotify following the foregoing transactions.


     Recent Share Issuances
           In the first quarter of 2018, we issued a total of 67,370,801 ordinary shares to certain financial and strategic investors for an aggregate
     consideration of approximately US$239 million and issued a total of 52,024,094 ordinary shares to our existing shareholders for an aggregate
     consideration of approximately US$210 million.

           In September 2018, we issued a total of 23,084,008 ordinary shares to Min River Investment Limited, PAGAC Music Holding II Limited, CICFH
     Culture Entertainment Group, Guomin Holdings Limited and Cityway Investments Limited and a total of 460,724 options to purchase our ordinary
     shares to certain individuals to acquire all the remaining interest in UEC, an investment holding company that invests in and manages a portfolio of
     companies in the music industry and an associate of our company, in each case under Regulation S under the Securities Act of 1933.

            On October 3, 2018, we issued a total of 68,131,015 ordinary shares to WMG China LLC (“Warner”), an affiliate of Warner Music Group, and
     Sony Music Entertainment (“Sony”) for an aggregate cash consideration of approximately US$200 million, in reliance on Section 4(a)(2) of the
     Securities Act regarding private sales of securities. Under the agreements pursuant to which these shares were issued, all shares held by Warner and
     certain shares held by Sony will be subject to a lock-up that will expire upon the earlier of the third anniversary of the completion of this offering or
     October 1, 2021, subject to limited exceptions. The remaining shares held by Sony will be subject to a lock-up that will continue for 180 days after the
     date of this prospectus, subject to limited exceptions, pursuant to the lock-up agreement entered into by Sony in connection with this offering. We
     believe that such transactions will help deepen our strategic cooperation with our major music label partners and better align our interests with theirs to
     create long-term value for our users and shareholders. We recorded a share-based accounting charge upon the consummation of such share issuances in
     an amount equal to approximately US$220 million which represents the excess of the fair value of the ordinary shares on such date, based on the best
     estimate of the management and taking into account the related terms, over the aggregate consideration received by us. As a result of this material one-
     off, non-cash accounting charge, we expect to record a net loss for the three months ending December 31, 2018.

                                                                                  84




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 90/409
12/3/2018                 Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                     Amendment  Filed   12/05/18
                                                                   to Form F-1   Page 92 of 410

 Table of Contents

     Corporate Structure
            The following diagram illustrates our corporate structure, including our significant subsidiaries and VIEs, immediately upon the completion of this
     offering, assuming no exercise of the over-allotment option granted to the underwriters, and assuming Tencent’s full subscription of 4,563,600 Class A
     ordinary shares in connection with the concurrent private placement to Tencent to effect its Assured Entitlement Distribution, based on an assumed
     initial public offering price of US$14.00 per ADS, the mid-point of the estimated range of the initial public offering price shown on the front cover of
     this prospectus.




            Notes: (1) Beneficial ownership percentages represent beneficial ownership of our total issued and outstanding share capital immediately after the completion of this offering and
                       the concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming Tencent’s full subscription of the Class A ordinary shares to be
                       issued by us in such concurrent private placement), assuming the underwriters do not exercise their over-allotment option. Beneficial ownership is determined in
                       accordance with the rules and regulations of the SEC. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, we
                       have included shares that the person has the right to acquire within 60 days, including through the exercise of any option, warrant, or other right or the conversion of any
                       other security. These shares, however, are not included in the computation of the percentage ownership of any other person.
                   (2) Voting power percentages represent aggregate voting power of our total issued and outstanding share capital immediately after the completion of this offering and the
                       concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming Tencent’s full subscription of the Class A ordinary shares to be issued by
                       us in such concurrent private placement), assuming the underwriters do not exercise their over-allotment option, and are calculated by dividing the voting power
                       beneficially owned by such person or group by the voting power of all of our issued and outstanding Class A ordinary shares and Class B ordinary shares as a single
                       class. In respect of matters requiring a shareholder vote, each Class A ordinary share is entitled to one vote and each Class B ordinary share is entitled to 15 votes and is
                       convertible into one Class A ordinary share at any time by the holder thereof. Class A ordinary shares are not convertible into Class B ordinary shares under any
                       circumstances. See also “Description of Share Capital—Ordinary Shares.”
                   (3) Shareholders of Xizang Qiming are Ms. Min Hu, our Chief Financial Officer, and Mr. Qihu Yang, our General Counsel, each holding 50% of its equity interests.
                   (4) Shareholders of Guangzhou Kugou and their respective shareholdings and relationship with our company are as follows: (i) Linzhi Lichuang Information Technology
                       Co., Ltd. (54.87%), an entity controlled by Tencent; (ii) Mr. Guomin Xie (9.99%), our Co-President and director; (iii) Mr. Zhongwei Qiu (9.99%), a nominee shareholder
                       designated by affiliates of PAG Capital Limited, a minority shareholder of our company; (iv) Shenzhen Litong Industry Investment Fund Co., Ltd. (6.77%), an entity
                       controlled by Tencent; (v) Mr. Zhenyu Xie (6.59%), our Co-President and director; (vi) Mr. Liang Tang (2.73%), our director

                                                                                                   85




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                                91/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 93 of 410

 Table of Contents

                    and a nominee shareholder designated by affiliates of CICFH International Limited, a minority shareholder of our company; (vii) certain individuals and entities, including
                    Kashi Tianshan Red Sea Venture Capital Co., Ltd. (2.94%), Mr. Jianming Dong (1.48%), Ms. Huan Hu (1.18%), Ms. Yaping Gao (1.10%), Hangzhou Yong Xuan Yong
                    Ming Capital Investment Partnership (Limited Partnership) (0.74%) and Mr. Hanjie Xu (0.55%), as nominee shareholders designated by certain minority shareholders of
                    our company; and (viii) Guangzhou Lekong Investment Partnership (Limited Partnership) (1.08%), an employee equity incentive platform of Guangzhou Kugou, with Mr.
                    Zhenyu Xie being its general partner. Guangzhou Kugou operates Kugou Music and Kugou Live. Mr. Guomin Xie has recently entered into a share transfer agreement to
                    transfer all of his equity interests in Guangzhou Kugou to his spouse, Ms. Meiqi Wang. For more information, see “Risk Factors—Risks Related to Our Business and
                    Industry—China’s internet and music entertainment industries are highly regulated. Our failure to obtain and maintain requisite licenses or permits or to respond to any
                    changes in government policies, laws or regulations may materially and adversely impact our business, financial condition and results of operation.”
                 (5) Shareholders of Beijing Kuwo and their respective shareholdings and relationship with our company are as follows: (i) Linzhi Lichuang Information Technology Co.,
                      Ltd. (61.64%), an entity controlled by Tencent; (ii) Mr. Guomin Xie (23.02%), our Co-President and director; and (iii) Mr. Lixue Shi (15.34%), our Group Vice President.
                      Beijing Kuwo operates Kuwo Music and Kuwo Live. Mr. Guomin Xie has recently entered into a share transfer agreement to transfer all of his equity interests in Beijing
                      Kuwo to his spouse, Ms. Meiqi Wang.
                 (6) Shareholders of Shenzhen Ultimate Music and their respective shareholdings and relationship with our company are as follows: (i) Tencent Music Shenzhen (96.10%), a
                      wholly-owned subsidiary of Guangzhou Kugou; and (ii) Mr. Xiudong Ma (1.95%) and Mr. Gang Ding (1.95%), both of whom are employees of our company.
                 (7) Tencent Music Shenzhen operates QQ Music and WeSing.


     Contractual Arrangements with Our VIEs and Their Respective Shareholders
          Currently, substantially all of our users and business operations are located in the PRC and we do not have plans for any significant overseas
     expansion, as our primary focus is the PRC online music entertainment market, which we believe possesses tremendous growth potential and attractive
     monetization opportunities.
            Current PRC laws and regulations impose certain restrictions or prohibitions on foreign ownership of companies that engage in value-added
     telecommunication services, internet audio-video program services and certain other businesses. The Special Administrative Measures for Entrance of
     Foreign Investment (Negative List) (2018 Version) provides that foreign investors are generally not allowed to own more than 50% of the equity
     interests in a value-added telecommunication service provider other than an e-commerce service provider, and the Provisions on the Administration of
     Foreign-Invested Telecommunications Enterprises (2016 Revision) require that the major foreign investor in a value-added telecommunication service
     provider in China must have experience in providing value-added telecommunications services overseas and maintain a good track record. In addition,
     foreign investors are prohibited from investing in companies engaged in certain online and culture related businesses. See “PRC Regulation—
     Regulations on Foreign Investment Special Administrative Measures for Entrance of Foreign Investment (Negative List) (2018 Version).” We are a
     company incorporated in the Cayman Islands. Beijing Tencent Music, Yeelion Online and Shenzhen Ultimate Xiangyue, our PRC subsidiaries, are
     considered foreign-invested enterprises. To comply with the foregoing PRC laws and regulations, we primarily conduct our business in China through
     Guangzhou Kugou, Beijing Kuwo, Shenzhen Ultimate Music and Xizang Qiming, our VIEs and their subsidiaries in the PRC, based on a series of
     contractual arrangements. As a result of these contractual arrangements, we exert effective control over our VIEs and consolidate their operating results
     in our consolidated financial statements under IFRS. These contractual arrangements may not be as effective as direct ownership in providing us with
     control over our VIEs. If our VIEs or their respective shareholders fail to perform their respective obligations under the contractual arrangements, we
     could be limited in our ability to enforce the contractual arrangements that give us effective control over our business operations in the PRC and may
     have to incur substantial costs and expend additional resources to enforce such arrangements. We may also have to rely on legal remedies under PRC
     law, including seeking specific performance or injunctive relief, and claiming damages, which we cannot assure will be effective under PRC law. For
     details of these and other risks associated with our VIE structure, see “Risk Factors—Risks Related to Our Corporate Structure.”

          The following is a summary of the contractual arrangements by and among Yeelion Online, Beijing Kuwo and the shareholders of Beijing Kuwo.
     The contractual arrangements by and among us (through our wholly-owned PRC subsidiaries) and each of Guangzhou Kugou, Shenzhen Ultimate
     Music and Xizang Qiming, as well as their respective shareholders, are substantially similar to the corresponding contractual arrangements discussed

                                                                                              86




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                           92/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 94 of 410

 Table of Contents

     below, unless otherwise indicated. In addition, the spouses of certain shareholders of Shenzhen Ultimate Music and Xizang Qiming have also signed
     spousal consents, the key terms of which are summarized below. For the complete text of these contractual arrangements, please see the copies filed as
     exhibits to the registration statement filed with the SEC of which this prospectus forms a part.

            In the opinion of Han Kun Law Offices, our PRC counsel:
            •    the ownership structures of our VIEs and our wholly-owned PRC subsidiaries, both currently and immediately after giving effect to this
                 offering, do not and will not contravene any PRC laws or regulations currently in effect; and
            •    the contractual arrangements among our wholly-owned PRC subsidiaries, our VIEs and their respective shareholders governed by PRC laws
                 are valid and binding upon each party to such arrangements and enforceable against each party thereto in accordance with their terms and
                 applicable PRC laws and regulations currently in effect.

            There are substantial uncertainties regarding the interpretation and application of current or future PRC laws and regulations. We have been
     further advised by our PRC legal counsel that if the PRC government finds that the agreements that establish the structure for operating our value-added
     telecommunication services, including internet audio-video program services and related business do not comply with PRC government restrictions on
     foreign investment in such businesses, we could be subject to severe penalties including being prohibited from continuing operations. For a description
     of the risks related to these contractual arrangements and our corporate structure, please see “Risk Factors—Risks Related to Our Corporate Structure.”


     Equity Interests Pledge Agreement
            Pursuant to the equity interests pledge agreement dated July 12, 2016 by and among Yeelion Online, Beijing Kuwo and the shareholders of
     Beijing Kuwo, the shareholders of Beijing Kuwo pledged all of their equity interests in Beijing Kuwo to Yeelion Online, to guarantee Beijing Kuwo’s
     and its shareholders’ performance of their obligations under, where applicable, the exclusive option agreement, exclusive technical service agreement,
     voting trust agreement and loan agreement. If Beijing Kuwo or any of its shareholders breach their contractual obligations under these agreements,
     Yeelion Online will be entitled to certain rights, including but not limited to the rights to auction or sell the pledged equity interests. Without the prior
     written consent of Yeelion Online, the shareholders of Beijing Kuwo shall not transfer the pledged equity interests, create or permit to be created any
     new pledge or any other security interest on the pledged equity interests.


     Exclusive Option Agreement
            Pursuant to the exclusive option agreement dated July 12, 2016 by and among Yeelion Online, Beijing Kuwo and the shareholders of Beijing
     Kuwo, the shareholders of Beijing Kuwo irrevocably granted Yeelion Online or its designated person, an exclusive option to purchase at its discretion,
     all or part of the equity interests held by the shareholders of Beijing Kuwo at the price agreed by the parties to the extent permitted by PRC law. Without
     the prior written consent of Yeelion Online, the shareholders of Beijing Kuwo shall not transfer or otherwise dispose of, or create any encumbrances or
     third party interests upon their equity interests in Beijing Kuwo. In addition, Beijing Kuwo irrevocably granted Yeelion Online or its designated party an
     exclusive option to purchase at its discretion, all or part of the assets held or entitled to be used by Beijing Kuwo, to the extent permitted under PRC law.


     Exclusive Technical Service Agreement
           Pursuant to the exclusive technical service agreement dated July 12, 2016 by and between Yeelion Online and Beijing Kuwo, Yeelion Online or its
     designated person has the sole and exclusive right to provide specified business support, technical service and consulting service to Beijing Kuwo.
     Beijing Kuwo agrees to accept such

                                                                                   87




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                   93/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 95 of 410

 Table of Contents

     services and, without the prior written consent of Yeelion Online, may not accept the same or similar services provided by any third party during the
     term of the agreement. Beijing Kuwo agrees to pay to Yeelion Online specified service fees, which represents 90% of the annual net operating income of
     Beijing Kuwo together with other service fees charged for other ad hoc services provided.

            Under the exclusive technical service agreements between each of Xizang Qiming and Shenzhen Ultimate Music and our applicable subsidiary,
     there is no specific number or percentage of service fees that our subsidiary is entitled to charge for the services provided to each such VIE. Instead, the
     services fee can be agreed upon by both parties by taking into account the complexity of services provided, the time consumed and seniority of staff
     involved and other factors.


     Loan Agreement
           Pursuant to the loan agreement dated July 12, 2016 by and among Yeelion Online, Mr. Guomin Xie and Mr. Lixue Shi, Yeelion Online provided
     loans to Mr. Xie and Mr. Shi solely for the purpose of acquiring equity interests of Beijing Kuwo. Yeelion Online has the sole discretion to determine the
     method of repayment, including requiring Mr. Xie and Mr. Shi to transfer their equity interests in Beijing Kuwo to Yeelion Online or its designated
     person.

            There is no such loan agreement between Shenzhen Ultimate Xiuangyue and the shareholders of Shenzhen Ultimate Music.


     Voting Trust Agreement
           Pursuant to the voting trust agreement dated July 12, 2016 by and among Yeelion Online, Beijing Kuwo and the shareholders of Beijing Kuwo,
     the shareholders of Beijing Kuwo each irrevocably granted Yeelion Online or any person designated by Yeelion Online as their attorney-in-fact to vote
     on their behalf on all matters of Beijing Kuwo by issuing a voting proxy.


     Spousal Consents
           The spouses of certain individual shareholders of our VIEs have each signed a spousal consent letter. Under the spousal consent letter, the signing
     spouse unconditionally and irrevocably approved the execution by his or her spouse of the above-mentioned equity interests pledge agreement,
     exclusive option agreement and voting proxy, as applicable, and that his or her spouse may perform, amend or terminate such agreements without his or
     her consent. Moreover, the spouse confirmed he or she has no rights, and will not assert in the future any right, over the equity interests in the applicable
     VIEs held by his or her spouse. In addition, in the event that the spouse obtains any equity interest in the applicable VIEs held by his or her spouse for
     any reason, he or she agrees to be bound by and sign any legal documents substantially similar to the contractual arrangements entered into by his or her
     spouse, as may be amended from time to time.


     Hong Kong Stock Exchange Matters of Tencent
           Under Practice Note 15 of the Rules Governing the Listing of Securities of The Stock Exchange of Hong Kong Limited, this offering is deemed a
     “spin-off” transaction by Tencent for which Tencent requires approval by the Hong Kong Stock Exchange. The Hong Kong Stock Exchange has
     confirmed that Tencent may proceed with the “spin-off” transaction. Pursuant to Practice Note 15, Tencent must make available to its shareholders an
     “assured entitlement” to a certain portion of our shares.

           As our ordinary shares are not expected to be listed on any stock exchange, Tencent intends to effect its Assured Entitlement Distribution by
     providing to its shareholders a “distribution in specie,” or distribution of the

                                                                                  88




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               94/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 96 of 410

 Table of Contents

     ADSs in kind, at a ratio of one ADS for certain number of ordinary shares of Tencent held at the applicable record date for the distribution. The
     distribution will be made without any consideration being paid by Tencent’s shareholders. Tencent’s shareholders who are entitled to fractional ADSs,
     who elect to receive cash in lieu of ADSs and who are located in the United States or are U.S. persons, or are otherwise ineligible holders, will only
     receive cash in the Assured Entitlement Distribution.

            Tencent has agreed, concurrently with, and subject to, the completion of this offering, to purchase from us a certain number of Class A ordinary
     shares with an aggregate value of up to HK$250 million (US$32 million) at the public offering price per share for distribution to its eligible
     shareholders, which is the public offering price per ADS divided by the number of Class A ordinary shares represented by one ADS. The Assured
     Entitlement Distribution will only be made if this offering is completed and will not involve an underwriter. The distribution in specie of ADSs by
     Tencent is not part of this offering. Each of Tencent and the company will bear all expenses incurred by itself in connection with such concurrent private
     placement and the Assured Entitlement Distribution. We do not expect that any proceeds from this offering will be used to pay for or facilitate the
     Assured Entitlement Distribution.

                                                                                 89




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            95/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 97 of 410

 Table of Contents

                                                           OUR RELATIONSHIP WITH TENCENT

           Tencent is a leading provider of internet value-added services in China, offering a broad range of internet services including communications and
     social, online games, digital content, online advertising, mobile payment, mobile utilities and other services. Tencent operates the largest online social
     community in China with over one billion MAUs of Weixin and WeChat combined and 803 million MAUs of QQ in the third quarter of 2018. Tencent
     uses technology to enrich the lives of internet users—Weixin, WeChat and QQ offer rich digital content, including games, video, music and literary
     works. Tencent was founded in Shenzhen, China in 1998. Shares of Tencent (00700.HK) are traded on the Main Board of the Stock Exchange of Hong
     Kong.

           Prior to July 2016, Tencent held an approximately 15.8% equity interest in CMC. In July 2016, through a series of transactions, Tencent became
     CMC’s controlling shareholder, holding an approximately 61.6% equity interest. In December 2016, CMC was renamed “Tencent Music Entertainment
     Group,” or TME. Tencent has remained our controlling shareholder since the completion of its acquisition of CMC and is expected to continue to
     control us after the completion of this offering.

           We are an integral and important part of Tencent’s content ecosystem and benefit from Tencent’s brand name and strong market position in China.
     Historically, we cooperated with Tencent in a number of areas, such as user acquisition, advertising, technology and IT infrastructure. We enjoy
     synergies arising from the mutually beneficial relationship between us and Tencent, and we intend to continue to leverage this relationship in the future.

            We operate our own technology, management, finance, legal and human resources functions separately from Tencent’s, and we will continue to
     operate independently from Tencent after we become a public company. Accordingly, any diminishment in the business synergies between Tencent and
     us will not by itself result in a material increase in our costs for technology, management, human resources and other support functions. We will
     continue to cooperate with Tencent in a number of areas in accordance with the terms of the master business cooperation agreement, including attracting
     user traffic to our platform from Tencent’s user base, advertising, technology, social graph and IT infrastructure.

           Upon the completion of this offering and assuming Tencent’s full subscription of the Class A ordinary shares to be issued by us in the concurrent
     private placement to effect its Assured Entitlement Distribution, Tencent will have 61.5% of the total voting power of our outstanding ordinary shares,
     assuming the underwriters do not exercise the over-allotment option. As a result, we will be a “controlled company” under the New York Stock
     Exchange Listed Company Manual. For so long as we remain a controlled company under that definition, we are permitted to elect to rely on certain
     exemptions from corporate governance rules, including, among others, (i) an exemption from the rule that a majority of our board of directors must be
     independent directors; (ii) an exemption from the rule that the compensation of our chief executive officer must be determined or recommended solely
     by independent directors; and (iii) an exemption from the rule that our director nominees must be selected or recommended solely by independent
     directors.

           We are subject to certain risks associated with our relationship with Tencent, including potential conflicts of interest that may arise between
     Tencent and us in a number of areas. For example, Tencent currently owns equity stakes in certain other music streaming businesses operating outside of
     the PRC. However, we currently do not expect to compete with such businesses as its primary focus is China’s online music entertainment market which
     we believe possesses tremendous growth potential, and we believe that if we seek to expand our overseas operations if we determine that doing so is in
     the best interests of our shareholders, such decision will not be impeded by the existence of such businesses. For more information about the risks in
     connection with our relationship with Tencent, see “Risk Factors—Risks Related to Our Relationship with Tencent.”

                                                                                 90




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                96/409
12/3/2018             Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                 Amendment  Filed   12/05/18
                                                               to Form F-1   Page 98 of 410

 Table of Contents

     Master Business Cooperation Agreement
          We executed a master business cooperation agreement, or BCA, with Tencent on July 12, 2018. The following is a summary of the key terms of
     the BCA. For the complete text of the BCA, please see the English translation of the copy filed as an exhibit to the registration statement filed with the
     SEC of which this prospectus is a part.

            Pursuant to the BCA, Tencent and we agreed to cooperate with each other in various areas. Among others, the BCA states that (i) Tencent agrees
     to provide us with user traffic and access to its social graphs to support our platform; (ii) Tencent agrees to provide us with support for technology
     infrastructure on the most favored terms so long as Tencent remains our largest shareholder in terms of voting power; (iii) Tencent grants us the right to
     use its online advertising sales channel to sell advertisements on our platform based on an agreed revenue sharing mechanism; and (iv) in return for the
     traffic and other support we receive from Tencent under the BCA, we agree to share with Tencent revenues from sales of the premium memberships
     offered by QQ Music. Historically, the revenue that we shared with Tencent from sales of premium memberships offered by QQ Music was not material
     to us, and we currently do not expect such revenue to be shared with Tencent pursuant to the BCA to be material in the foreseeable future.

            Until the earlier of (i) Tencent ceasing to remain our largest shareholder in terms of voting power and (ii) the fifth anniversary of the completion of
     this offering, Tencent agrees not to operate any independent digital audio music streaming products, any independent online karaoke products, or any
     digital audio music copyright businesses, in each case, within China (including Hong Kong, Macau and Taiwan) (with the exception of the existing
     music-related business activities conducted by Tencent provided that any new functions shall be subject to the non-compete undertakings). Tencent
     undertook that in the event that Tencent produces any digital audio music copyright and proposes to license such copyright to a third party, it should
     conduct its copyright licensing business through us if we offer the same terms as such third party. Tencent and we further agreed that in the event
     Tencent acquires any interests in certain music label companies as set forth in the BCA, we shall have the right to acquire all such interests from Tencent
     at Tencent’s initial investment price in accordance with the terms and procedures set forth in the BCA.

          The cooperation terms under the BCA will expire on the fifth anniversary of the date of execution. The BCA may also be terminated by mutual
     consent.

                                                                                  91




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                97/409
12/3/2018                     Case 1:18-mc-00561-JMF Document 4-7 No.1
                                                         Amendment  Filed   12/05/18
                                                                       to Form F-1   Page 99 of 410

 Table of Contents

                                                                               SELECTED CONSOLIDATED FINANCIAL DATA

            The following selected consolidated statements of operations data for the years ended December 31, 2016 and 2017, selected consolidated balance
     sheet data as of January 1, 2016, December 31, 2016 and 2017 and selected consolidated cash flow data for the years ended December 31, 2016 and
     2017 have been derived from our audited consolidated financial statements included elsewhere in this prospectus. The following summary consolidated
     statements of operations data for the nine months ended September 30, 2017 and 2018, summary consolidated balance sheet data as of September 30,
     2018 and summary consolidated cash flow data for the nine months ended September 30, 2017 and 2018 have been derived from our unaudited
     condensed consolidated interim financial statements included elsewhere in this prospectus and have been prepared on the same basis as our audited
     consolidated financial statements and include all adjustments, consisting only of normal and recurring adjustments, that we consider necessary for a fair
     statement of our financial position and operating results for the periods presented. Our consolidated financial statements are prepared and presented in
     accordance with IFRS. We have not included selected financial information for the years ended December 31, 2013, 2014 and 2015, as we qualify as an
     issuer that adopts IFRS as issued by the IASB for the first time and are permitted to present selected financial information for the two most recent
     financial years as opposed to the five most recent financial years. Our historical results are not necessarily indicative of results expected for future
     periods. Tencent’s acquisition of CMC was completed on July 12, 2016. As a result, historical results of operations of CMC before July 12, 2016 are not
     included in our consolidated financial statements presented in this prospectus and our historical financial information for the years ended December 31,
     2016 and 2017 may not be directly comparable. See “Risk Factors—Risks Related to Our Business and Industry—Our historical financial information
     may not be directly comparable between different periods due to our consolidation of CMC’s financial results since July 2016, which may make it
     difficult for you to evaluate our business and prospects.” For a description of this acquisition, see “Corporate History and Structure” and Note 2.1 to the
     consolidated financial statements of Tencent Music Entertainment Group included elsewhere in this prospectus. You should read this section together
     with our consolidated financial statements and the related notes and “Management’s Discussion and Analysis of Financial Condition and Results of
     Operations” included elsewhere in this prospectus.

                                                                                               For the Year Ended December 31,                               For the Nine Months Ended September 30,
                                                                                        2016                             2017                               2017                           2018
                                                                                     RMB            %          RMB           US$          %            RMB            %          RMB           US$      %
                                                                                                                       (in millions, except for share and per share data)
     Selected Consolidated Statements of Operation Data:
     Revenues
          Online music services                                                           2,144     49.2            3,149        459     28.7             2,101     28.4            4,016        585     29.6
          Social entertainment services and others                                        2,217     50.8            7,832      1,140     71.3             5,294     71.6            9,572      1,394     70.4
     Total revenues                                                                       4,361    100.0           10,981      1,599    100.0             7,395    100.0           13,588      1,978    100.0
     Cost of revenues(1)                                                                 (3,129)   (71.7)          (7,171)    (1,044)   (65.3)           (4,979)   (67.3)          (8,147)    (1,186)   (60.0)
     Gross profit                                                                         1,232     28.3            3,810        555     34.7             2,416     32.7            5,441        792     40.0
     Operating expenses
          Selling and marketing expenses(1)                                                (365)    (8.3)            (913)     (133)     (8.3)             (555)    (7.5)           (1,172)     (171)    (8.6)
          General and administrative expenses(1)                                           (783)   (18.0)          (1,521)     (221)    (13.9)           (1,024)   (13.9)           (1,448)     (211)   (10.7)
     Total operating expenses                                                            (1,148)   (26.3)          (2,434)     (354)    (22.2)           (1,579)   (21.4)           (2,620)     (381)   (19.3)
     Interest income                                                                         32      0.7               93        14       0.9                69      0.9               182        27      1.3
     Other (losses)/gains, net                                                              (13)    (0.3)             124        18       1.1                37      0.5                 6         1      0.0
     Operating profit                                                                       103      2.4            1,593       232      14.5               943     12.8             3,009       438     22.1
     Share of net profit/(loss) of investments accounted for using equity
        method                                                                              11       0.2                4          1      0.0                 7      0.1               (11)       (2)    (0.1)
     Fair value change on liabilities of puttable shares
                                                                                           —        —                 —         —        —                 —        —                  (26)       (4)    (0.2)
     Profit before income tax                                                              114       2.6            1,597       233      14.5              950      12.8             2,972       433     21.9
     Income tax expenses                                                                   (29)     (0.7)            (278)      (40)     (2.5)            (165)     (2.2)             (265)      (39)    (2.0)
     Profit for the year/period                                                             85       1.9            1,319       192      12.0              785      10.6             2,707       394     19.9
     Earnings per share for profit attributable to the equity holders of the
       company
         Basic                                                                             0.04     —                0.51       0.07     —                 0.31      —                0.89      0.13     —
         Diluted                                                                           0.04     —                0.50       0.07     —                 0.30      —                0.86      0.13     —
     Shares used in calculating earnings per share
         Basic                                                                    1,831,604,053     —       2,593,157,207       —        —        2,566,013,473      —       3,060,847,486       —       —
         Diluted
                                                                                  1,899,419,825     —       2,639,466,412       —        —        2,613,356,328      —       3,139,115,477       —       —

                                                                                                            92




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                                           98/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 100 of 410

 Table of Contents


        Note: (1) Share-based compensation expenses were allocated as follows:

                                                                                                                                             For the Nine Months Ended
                                                                                 For the Year Ended December 31,                                    September 30,
                                                                       2016                              2017                           2017                    2018
                                                                       RMB                     RMB                    US$               RMB              RMB           US$
                                                                                                                    (in millions)
            Cost of revenues                                                10                     27                      4                16             13                2
            Selling and marketing expenses                                   6                     12                      2                 8             10                1
            General and administrative expenses                            154                    345                    50                216            322               47
            Total                                                          170                    384                    56                240            345               50


           The following table presents our selected consolidated balance sheet data as of January 1, 2016 and December 31, 2016 and 2017 and September
     30, 2018.

                                                                                    As of January 1,                   As of December 31,                       As of September 30,
                                                                                          2016               2016                      2017                             2018
                                                                                          RMB                RMB              RMB                US$            RMB            US$
                                                                                                                              (in millions)
     Selected Consolidated Balance Sheet Data:
     Cash and cash equivalents                                                                  —             3,071             5,174              753       11,529              1,679
     Short-term investments                                                                     —               261               —                —            —                  —
     Total current assets                                                                       437           4,997             7,467            1,087       15,408              2,243
     Non-current assets                                                                         282          18,538            22,533            3,281       24,287              3,536
     Total assets                                                                               719          23,535            30,000            4,368       39,695              5,780
     Current liabilities                                                                        263           2,523             3,527              514        5,173                753
     Non-current liabilities                                                                     —              378               325               47          399                 58
     Total liabilities                                                                          263           2,901             3,852              561        5,572                811
     Equity attributable to equity holders of the company                                       456          20,625            26,141            3,806       34,079              4,962

          The following table presents our selected consolidated cash flow data for the years ended December 31, 2016 and 2017 and the nine months ended
     September 30, 2017 and 2018.

                                                                                                             For the Year Ended                      For the Nine Months Ended
                                                                                                               December 31,                                 September 30,
                                                                                                        2016               2017                  2017                 2018
                                                                                                        RMB          RMB        US$              RMB            RMB          US$
                                                                                                                                        (in millions)
     Selected Consolidated Cash Flow Data:
     Net cash provided by operating activities                                                            873         2,500         364          2,753        3,700            539
     Net cash provided by/(used in) investing activities                                                  496          (483)        (70)          (731)        (240)           (35)
     Net cash provided by financing activities                                                          1,712            99          14             98        2,855            416
     Net increase in cash and cash equivalents                                                          3,081         2,116         308          2,120        6,315            919
     Cash and cash equivalents at beginning of the year/period                                            —           3,071         447          3,071        5,174            753
     Exchange (losses)/gains on cash and cash equivalents                                                 (10)          (13)         (2)            (7)          40              6
     Cash and cash equivalents at end of the year/period                                                3,071         5,174         753          5,184       11,529          1,679

                                                                                           93




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                    99/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 101 of 410

 Table of Contents

          The following selected consolidated financial statements of CMC for the period from January 1, 2016 to July 12, 2016 of CMC have been derived
     from CMC’s consolidated financial statements included elsewhere in this prospectus and are prepared and presented in accordance with U.S. GAAP.

            The following table presents CMC’s selected consolidated statement of operation for the period from January 1, 2016 to July 12, 2016.

                                                                                                                               For the Period from January 1,
                                                                                                                                    2016 to July 12, 2016
                                                                                                                                   RMB                      %
                                                                                                                             (in millions, except for percentage
                                                                                                                               and share and per share data)
     Selected Consolidated Statements of Operation Data:
     Net Revenues
          Music-centric live streaming services                                                                                         1,454               75.6
          Online advertising                                                                                                               90                4.7
          Online music services and others                                                                                                379               19.7
     Total net revenues                                                                                                                 1,923              100.0
     Cost of revenues                                                                                                                  (1,341)             (69.7)
     Gross profit                                                                                                                         582               30.3
     Operating expenses
          Sales and marketing expenses                                                                                                   (199)             (10.4)
          General and administrative expenses                                                                                            (323)             (16.8)
          Research and development expenses                                                                                              (201)             (10.5)
          Impairment loss of intangible assets                                                                                             (2)              (0.0)
          Impairment loss of long-term investment                                                                                         (15)              (0.8)
          Gain on disposal of a subsidiary                                                                                                 20                1.0
     Total operating expenses                                                                                                            (720)             (37.5)
     Loss from operations                                                                                                                (138)              (7.2)
     Interest and investment income                                                                                                         6                0.3
     Other expenses, net                                                                                                                   (1)              (0.0)
     Share of net income of equity investee                                                                                                 4                0.2
     Loss before income tax                                                                                                              (129)              (6.7)
     Income tax expenses                                                                                                                  (23)              (1.2)
     Loss for the period                                                                                                                 (152)              (7.9)
     Net loss attributable to non-controlling interests                                                                                     6                0.3
     Net loss attributable to the company                                                                                                (146)              (7.6)
     Net loss per share
          Basic                                                                                                                          (0.14)             —
          Diluted                                                                                                                        (0.14)             N/A
     Shares used in calculating net loss per share
          Basic                                                                                                               1,048,871,789                 N/A
          Diluted                                                                                                             1,041,871,789                 N/A

                                                                                94




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 100/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 102 of 410

 Table of Contents

            The following table presents CMC’s selected consolidated balance sheet data as of July 12, 2016.

                                                                                                                                                     As of July 12,
                                                                                                                                                         2016
                                                                                                                                                         RMB
                                                                                                                                                     (in millions)
     Selected Consolidated Balance Sheet Data:
     Cash and cash equivalents                                                                                                                                  674
     Short-term investments                                                                                                                                     633
     Total current assets                                                                                                                                     1,793
     Non-current assets                                                                                                                                       2,672
     Total assets                                                                                                                                             4,465
     Current liabilities                                                                                                                                      1,928
     None-current liabilities                                                                                                                                    39
     Total liabilities                                                                                                                                        1,967
     Equity attributable to equity holders of CMC                                                                                                             2,491
     Non-controlling interests                                                                                                                                    7

            The following table presents CMC’s selected consolidated cash flow data for the period from January 1, 2016 to July 12, 2016.

                                                                                                                                                 For the period from
                                                                                                                                                 January 1, 2016 to
                                                                                                                                                    July 12, 2016
                                                                                                                                                         RMB
                                                                                                                                                     (in millions)
     Selected Consolidated Cash Flow Data:
     Net cash provided by operating activities                                                                                                                  279
     Net cash used in investing activities                                                                                                                     (754)
     Net cash provided by financing activities                                                                                                                  629
     Effect of exchange rate changes on cash and cash equivalents                                                                                                22
     Net increase in cash and cash equivalents                                                                                                                  176
     Cash and cash equivalents at beginning of the period                                                                                                       498
     Cash and cash equivalents at end of the period                                                                                                             674


     Non-IFRS Financial Measure
           We use adjusted profit for the year/period, which is a non-IFRS financial measure, in evaluating our operating results and for financial and
     operational decision-making purposes. We believe that adjusted profit for the year/period helps identify underlying trends in our business that could
     otherwise be distorted by the effect of certain expenses that we include in our profit for the year/period. We believe that adjusted profit for the
     year/period provides useful information about our results of operations, enhances the overall understanding of our past performance and future prospects
     and allows for greater visibility with respect to key metrics used by our management in its financial and operational decision-making.

            Adjusted profit for the year/period should not be considered in isolation or construed as an alternative to operating profit, profit for the year/period
     or any other measure of performance or as an indicator of our operating performance. Investors are encouraged to review adjusted profit for the
     year/period and the reconciliation to its most directly comparable IFRS measure. Adjusted profit for the year/period presented here may not be
     comparable to similarly titled measures presented by other companies. Other companies may calculate similarly titled measures differently, limiting
     their usefulness as comparative measures to our data. We encourage investors and others to review our financial information in its entirety and not rely
     on a single financial measure.

                                                                                   95




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                    101/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 103 of 410

 Table of Contents

            Adjusted profit for the year/period represents profit for the year/period excluding share-based compensation expenses, net gains from equity
     investments, amortization related to intangible and other assets resulting from the business combinations, impairment provision for investments in
     associates, and fair value change on liabilities of puttable shares. The table below sets forth a reconciliation of our profit for the year/period to adjusted
     profit for the year/period for the periods indicated.

                                                                                                                                                          For the Nine Months Ended
                                                                                                     For the Year Ended December 31,                             September 30,
                                                                                                    2016                 2017                          2017                 2018
                                                                                                    RMB           RMB           US$                    RMB            RMB           US$
                                                                                                                                           (in millions)
     Profit for the year/period                                                                        85            1,319             192               785            2,707             394
     Adjustments:
       Share-based compensation expenses                                                             170               384               56              240               345            50
       Net gains from equity investments                                                              (4)              (72)             (10)             —                 —              —
       Amortization of intangible and other assets arising from business
         combinations(1)                                                                             175               271              39               212              179              26
       Impairment provision for investments in associates                                            —                   2               0                 2              —               —
       Fair value change on liabilities of puttable shares                                           —                 —               —                 —                 26               4
     Adjusted profit for the year/period                                                             426             1,904             277             1,239            3,257             474

       Note: (1)   Represents the amortization of identifiable assets, including intangible assets and prepayments for music content, resulting from Tencent’s acquisition of CMC in 2016 and
                   our acquisition of Ultimate Music in 2017, net of related deferred taxes.

                                                                                               96




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                          102/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 104 of 410

 Table of Contents

                                    MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION
                                                    AND RESULTS OF OPERATIONS

            You should read the following discussion and analysis of our financial condition and results of operations in conjunction with the section entitled
     “Selected Consolidated Financial Data” and our consolidated financial statements and the related notes included elsewhere in this prospectus. This
     discussion contains forward-looking statements that involve risks and uncertainties. Our actual results and the timing of events could differ materially
     from those anticipated in these forward-looking statements as a result of various factors, including those set forth under “Risk Factors” and elsewhere
     in this prospectus. You should note that Tencent’s acquisition of CMC was completed on July 12, 2016. As a result, the historical results of operations of
     CMC before July 12, 2016 are not included in our consolidated financial statements presented in this prospectus and our historical financial
     information for the years ended December 31, 2016 and 2017 may not be directly comparable. See “Risk Factors—Risks Related to Our Business and
     Industry—Our historical financial information for the years ended December 31, 2016 and 2017 may not be directly comparable due to our
     consolidation of CMC’s financial results since July 2016, which may make it difficult for you to evaluate our business and prospects.”


     Overview
           We are the largest online music entertainment platform in China, operating the top four music mobile apps in terms of mobile MAUs in the third
     quarter of 2018. Our platform comprises our online music, online karaoke and music-centric live streaming services, supported by our content offerings,
     technology and data. Our platform is an all-in-one music entertainment destination that allows users to seamlessly engage with music in many ways,
     including discovering, listening, singing, watching and socializing. On our platform, social interactions, such as sharing, liking, commenting, following
     and virtual gifting, are deeply integrated in our products and highly complementary to the core music experience, thereby enhancing our user
     experience, engagement and retention.

           We had over 800 million total unique MAUs in the third quarter of 2018, covering the full spectrum of user demographics in China. Our users are
     highly engaged, with each daily active user on average spending over 70 minutes per day on our platform in the third quarter of 2018. Our products
     allow users to discover and listen to music, sing and perform, as well as watch music videos and live music performances in a seamless and immersive
     way.

            We have China’s most comprehensive library of music content in recorded and live, audio and video formats. We have the largest music content
     library with over 20 million tracks from over 200 domestic and international music labels, as of September 30, 2018. We also offer a broad range of
     video content, such as music videos and live and recorded concerts and music shows. In addition, hundreds of millions of users have shared their
     singing, short videos, live streaming of music performances, comments and music-related articles on our platform.

           The scale and engagement of our user base generate extensive data that we use to develop innovative products that best cater to user preferences
     and enhance user experience. We also have developed technology that can monitor and protect copyrighted music, which empowers our artists and
     content partners to promote their music and protect their creative work.

            We have achieved growth and profitability at scale. In the nine months ended September 30, 2018, our revenue reached RMB13,588 million
     (US$1,978 million) compared to RMB7,395 million in the same period in 2017. For the nine months ended September 30, 2017 and 2018, our profit for
     the period amounted to RMB785 million and RMB2,707 million (US$394 million), respectively. Our adjusted profit increased from RMB1,239 million
     in the nine months ended September 30, 2017 to RMB3,257 million (US$474 million) in the nine months ended September 30, 2018. From 2016 to
     2017, our revenue increased from RMB4,361 million to RMB10,981 million (US$1,599 million). In 2016 and 2017, we reported profit for the year of
     RMB85 million and RMB1,319 million (US$192 million), respectively, and recorded adjusted profit for the year of RMB426 million and

                                                                                 97




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           103/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 105 of 410

 Table of Contents

     RMB1,904 million (US$277 million), respectively. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—
     Non-IFRS Financial Measure.”

           Tencent’s acquisition of CMC was completed on July 12, 2016. Since then, the results of operations of CMC have been consolidated with ours and
     had contributed materially to our total revenues since July 2016. For the period from January 1, 2016 to July 12, 2016, CMC’s total revenues and net
     loss were RMB1,923 million (US$288 million) and RMB152 million (US$23 million), respectively. For a more detailed discussion of the effects of the
     acquisition of CMC, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations—The Effects of the Acquisition of
     CMC.”

           On October 3, 2018, we issued a total of 68,131,015 ordinary shares to WMG China LLC, an affiliate of Warner Music Group, and Sony Music
     Entertainment for an aggregate cash consideration of approximately US$200 million. We recorded a share-based accounting charge upon the
     consummation of such share issuances in an amount equal to approximately US$220 million which represents the excess of the fair value of the ordinary
     shares on such date, based on the best estimate of the management and taking into account the related terms, over the aggregate consideration received
     by us. As a result of this material one-off, non-cash accounting charge, we expect to record a net loss for the three months ending December 31, 2018.
     For more information, see “Summary—Corporate History and Structure—Share Issuances to Music Label Partners.”


     The Impact of the Acquisition of CMC
           On July 12, 2016, Tencent acquired CMC, a major online music entertainment platform in China, through a series of transactions pursuant to
     which Tencent obtained a controlling interest in CMC and CMC’s operations were merged with Tencent’s QQ Music and WeSing businesses. We have
     consolidated the financial results of CMC into ours since July 12, 2016 upon the completion of the acquisition. See “Corporate History and Structure”
     for more information.

           For the period from January 1, 2016 to July 12, 2016, CMC’s total revenues and net loss was RMB1,923 million (US$288 million) and RMB152
     million (US$23 million), respectively. See CMC’s consolidated financial statements included elsewhere in this prospectus for more information about
     CMC’s historical financial results. Prior to the acquisition, CMC operated a leading online music entertainment platform with a large user base and
     content library. For the three months ended June 30, 2016, mobile MAUs of CMC’s online music services and live streaming services were
     approximately 343 million and 23 million, respectively, and the number of CMC’s paying users for its online music services and live streaming services
     were approximately 1.4 million and 0.4 million, respectively. As of March 31, 2016, CMC’s content library included approximately 3.8 million tracks.
     Therefore, we believe that CMC has contributed materially to our business.

            The consolidation of CMC’s businesses enlarged our user base and music content library, which we believe contributed to the substantial growth
     in our total revenues from 2016 to 2017. After Tencent’s acquisition of CMC in July 2016, our business and the business that was previously operated
     by CMC both grew substantially as a result of our combined content library and sharing of operational know-how. Post-acquisition, we: (i) operated our
     business on a combined basis with CMC’s business substantially integrated into our business; (ii) shared many costs and expenses, and (iii) ceased to
     maintain consolidated financial statements of CMC’s business on a standalone basis. Moreover, given the growth CMC’s business itself enjoyed from
     the merger, it would be impractical and not meaningful to quantify how much of our revenue growth was solely attributable to benefits realized from the
     acquisition. Similarly, while we believe that CMC’s surviving operations have been growing faster after the acquisition due to the integration, we are not
     able to precisely quantify such growth because our business has been integrated.

           While the consolidation of CMC has also contributed to the increase in our cost of revenues and operating expenses on an absolute basis, our
     operating margin has enjoyed favorable trends since the acquisition. Our operating expenses as a percentage of our total revenues decreased from 26.3%
     in 2016 to 22.2% in 2017, partly due to successful integration, and economies of scale achieved through the acquisition. However, we are unable

                                                                                98




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           104/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 106 of 410

 Table of Contents

     to precisely quantify CMC’s contribution to our cost of revenues and operating expenses since the acquisition because many costs and expenses items,
     such as content licensing costs, content delivery costs and various operating expenses, are shared by the combined business.

           After the acquisition, we have been operating CMC’s business as an integral part of the TME platform. Apart from the integration, the major
     factors that affected the historical performance of surviving CMC operations remain substantially identical to those that affect the performance of our
     combined platform, such as growth in user base and the number of paying users, as well as content costs. For a more detailed discussion about such
     factors and CMC’s impact on our historical results, see “—Specific Factors Affecting Our Results of Operations.” We expect that the integration with
     CMC will allow us to continue to drive the growth of the combined platform in the future. For example, the improved quality and quantity of our music
     content library are expected to continue to drive user base growth and paying user conversion for our combined online music business, which in turn
     could potentially bring more users to our social entertainment services. In terms of cost of revenues and operating expenses, we expect to continue to
     invest in content, sales and marketing and product development to drive the growth of our combined platform. As our integrated platform continues to
     grow and capitalize on the synergies with CMC, we expect our operating efficiency to continue to improve.


     General Factors Affecting Our Results of Operations
           Our business and results of operations are affected by a number of general factors affecting China’s online music entertainment industry, which
     include:
            •    China’s overall economic growth and level of per capita disposable income;
            •    growth in consumption of music and other entertainment content;
            •    entertainment habits and trends, including competition between different forms of music and non-music entertainment, and changes in
                 mobile-based consumption of digital content;
            •    government policies and initiatives affecting China’s online music entertainment industry;
            •    continued music copyright protection and enforcement efforts by music industry participants in China;
            •    increasing willingness of Chinese consumers to pay for quality online music entertainment content and experiences; and
            •    the competitive landscape in China’s online music entertainment industry.

            Unfavorable changes in any of these general conditions could negatively affect demand for our services and materially and adversely affect our
     results of operations.


     Specific Factors Affecting Our Results of Operations
        Our ability to maintain and grow our user base and further increase their engagement level
          We generate revenues primarily through the sales of paid music, virtual gifts and premium memberships. Therefore, our ability to generate
     revenues is affected by the number of our users and the level of their engagement.

            We believe mobile MAUs is the key metric to measure the scale of our user base as our services are predominately accessed via mobile devices.
     The following table sets forth details of our mobile MAUs for the periods indicated. These figures have not been adjusted to eliminate duplicate access
     of different products and services by the same user during any given period.

                                                                                                             For the Three Months Ended
                                                                                Dec. 31,   Mar. 31,   Jun. 30,    Sep. 30,    Dec. 31, Mar. 31,   Jun. 30,   Sep. 30,
                                                                                 2016       2017       2017        2017        2017     2018       2018       2018
                                                                                                                     (in millions)
     Online music mobile MAUs                                                        589      607        606        609        603        625        644        655
     Social entertainment mobile MAUs                                                151      180        200        214        209        224        228        225

                                                                                99




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                105/409
12/3/2018               Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                    Amendment Filed   12/05/18
                                                                  to Form F-1  Page 107 of 410

 Table of Contents

           We adopt a holistic approach to operating our online music services and social entertainment services to foster synergies between them. We
     leverage our strong product functions and content recommendation and technology capabilities to further enhance product integration between these two
     services. For example, we provide real-time recommendations of live streaming content based on what music our users are listening to on our online
     music apps. With our extensive music content library and comprehensive suite of services offerings, user engagement on our platform has steadily
     increased over time.

           We have recently upgraded our Kugou Music interface, which is expected to increase user stickiness across our online music services and social
     entertainment services and facilitate music discovery and personalized recommendations to benefit users and content providers in the long term. This
     upgrade temporarily diluted traffic directed to Kugou Music’s live streaming services from the second quarter to the third quarter of 2018. See “Business
     —Our Brands and Products.” This decrease was partially offset by an increase in the social entertainment mobile MAUs as a result of seasonal effects
     from higher user activity during the summer holidays and an increase in the mobile MAUs of WeSing as we launched certain new features and functions
     on WeSing that have been well received by our users.

            Our ability to continue to grow our user base and engagement is driven by various factors, including our ability to increase the breadth and
     attractiveness of our content offerings; deliver differentiated user experiences; encourage users to use multiple services across our platform; improve the
     social interaction features of our platform; and enhance our brand reputation. However, certain factors may cause the actual results to be materially
     different from our expectations. See “Risk Factors—If we fail to anticipate user preferences to provide online music entertainment content catering to
     user demands, our ability to attract and retain users may be materially and adversely affected.”


     Our ability to increase paying ratio and strengthen our monetization capability
            Our results of operations depend largely on our ability to convert our vast user base into paying users.

           The table below sets forth the number of paying users, paying ratio and monthly ARPPU for our online music services and social entertainment
     services for the periods indicated. These figures have not been adjusted to eliminate duplicate access of different products and services by the same user
     during any given period.

                                                                                                                     For the Three Months Ended
                                                                             Dec. 31,      Mar. 31,       Jun. 30,      Sep. 30,     Dec. 31,   Mar. 31,           Jun. 30,      Sep. 30,
                                                                              2016          2017           2017           2017        2017       2018               2018          2018
     Paying users(1) (in millions)
     Online music services                                                      13.5          15.3          16.6           18.3          19.4           22.3          23.3          24.9
     Social entertainment services                                               4.2           6.2           7.1            8.0           8.3            9.6           9.5           9.9
     Paying ratio(1)
     Online music services                                                       2.3%           2.5%          2.7%          3.0%          3.2%           3.6%          3.6%          3.8%
     Social entertainment services                                               2.8%           3.5%          3.5%          3.7%          4.0%           4.3%          4.2%          4.4%
     Monthly ARPPU(1) (RMB)
     Online music services(2)                                                    9.3           9.5           8.7            8.5          8.7             8.4          8.7           8.5
     Social entertainment services(3)                                           99.0          74.5          81.6           90.8        101.9            99.5        111.8         118.5

            Notes: (1) For the definitions, see “Conventions which Apply to this Prospectus.”
                   (2) The revenues used to calculate the monthly ARPPU of online music services include revenues from subscriptions only. The revenues from subscriptions for the quarters
                       indicated were RMB376 million, RMB437 million, RMB432 million, RMB467 million, RMB505 million, RMB565 million, RMB605 million and RMB635 million,
                       respectively.
                   (3) The revenues used to calculate the monthly ARPPU of social entertainment services include revenues from social entertainment and others.

         Our number of paying users and paying ratios generally increased in the past quarters except for slight seasonal fluctuations. For example, the
     number of paying users and paying ratios for our social entertainment

                                                                                              100




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                          106/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 108 of 410

 Table of Contents

     services declined slightly in the second quarter of 2018 primarily due to the seasonal effect associated with the winter and Chinese New Year holidays in
     the first quarter when our users tended to be more active on our social entertainment platforms. In addition, the annual awards ceremonies held by
     WeSing and Kugou Live in January 2018 also contributed to the improved user engagement during the first quarter of 2018. In addition, the numbers of
     our paying users and paying ratios of both of online music services and social entertainment services increased between the second quarter and the third
     quarter of 2018, which was primarily due to certain new features, functions, user privileges and promotions that have been well received by our users.
     See “Business—Our Brands and Products” for more information. Historically, the monthly ARPPU of our online music services has fluctuated from
     quarter to quarter, which was primarily due to changes in the mix of basic subscription packages and premium memberships. In the third quarter of
     2018, we began to offer more attractively priced packages to draw users to subscribe for automatic renewals of our premium membership. Despite the
     resulting short-term decline in monthly ARPPU of our online music services between the second quarter and the third quarter of 2018, we expect these
     promotions to increase paying user retention, conversion for premium memberships and the ARPPU of our online music services in the long term. The
     monthly ARPPU of our social entertainment services has generally been increasing for the quarters presented as a result of our users becoming
     increasingly engaged with our live streaming and online karaoke services. This monthly ARPPU declined however, between the fourth quarter of 2016
     and the first quarter of 2017, primarily due to the substantially increased popularity during this period of our online karaoke services whose users
     generally have a lower monthly ARPPU than users of live streaming services.

            Historically, while the number of mobile MAUs, paying users and paying ratio have generally been increasing for both of our online music
     services and social entertainment services, the smaller number of mobile MAUs and paying users for our social entertainment services have generated
     the majority of our revenues for two reasons. First, users in China historically had a relatively lower willingness to pay for music as compared with more
     developed markets, and therefore we, in the past, have mainly focused on providing attractive music content and functionalities for our online music
     services, with a view towards cultivating users’ habits and willingness to pay in the long term. Second, as compared with online music services where
     users typically only pay once a month for a subscription package, our social entertainment services provide more opportunities for user interactions and
     thus more paid consumption scenarios that allow users to pay without any limit (e.g., through purchasing and sending virtual gifts). Nevertheless, we
     believe that the integration between the online music services and the social entertainment services allows us to further drive user engagement and
     paying user conversion for both services in the future.

            Our ability to continue to monetize our user base is affected by a number of factors, such as our ability to enhance user engagement, our ability to
     cultivate users’ willingness to pay for online music services and social entertainment services, as well as our ability to integrate more monetization
     models into the overall user experience on our platform. Monetization of our user base is also affected by our ability to optimize our pricing strategy and
     fee models. We also seek to explore new monetization opportunities by leveraging our comprehensive content offerings, vast user base and strong
     relationships with music labels and other content providers. We expect the number of our paying users to continue to grow.


     Our ability to continue to deliver diverse, attractive and relevant content offerings
            We believe that users are attracted to our platform and choose to pay for our services primarily because of the diverse and attractive content we
     offer. Accordingly, we have focused our content strategies on offering a wide range of content catering to users’ tastes and preferences, as well as
     improving our platform, including our curation and recommendation capabilities.

            We currently have the largest library of music content in China across a wide range of content formats, including songs, karaoke songs, live
     streaming of music performances, recorded video, as well as reviews and articles. Our continued success largely depends on our ability to stay abreast of
     users’ evolving needs and preferences and dynamics in the entertainment industry. We seek to identify trend-setting and potentially viral content, which
     in turn allows us to offer more comprehensive content.

                                                                                 101




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              107/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 109 of 410

 Table of Contents

           We plan to continue to enrich our content portfolio. For example, in order to further diversify our content offerings and to capture potential
     opportunities in niche music markets, we intend to obtain more long-tail content, particularly those that belong to niche genres. Compared to tracks
     licensed from music labels, long-tail content can typically be sourced at lower costs, thereby providing us with cost-effective ways to diversify our
     content library.


     Our ability to enhance returns on our spending on content
           Our ability to enhance returns on our spending on content depends on our ability to identify new content and effectively monetize our content
     while maintaining our commitment to copyright protection.

           Our service costs mainly include content-related cost, which mainly comprise: (i) royalties paid to music labels and other content partners for
     music content used to support both our online music services and social entertainment services; and (ii) revenues shared with live streaming performers
     and their agencies which are primarily associated with our social entertainment services. Service costs have historically accounted for the majority of
     our cost of revenues as we have made substantial investments in building and enriching our portfolio of licensed content and attracting performers to
     perform on our platform.

           Our results of operations and our ability to sustain profitability may also be affected by our obligations to make payments for minimum guarantee
     and revenue-sharing incentive royalties to the licensors under our license agreements. See “Business—Content Sourcing Arrangements” for more
     information about the pricing structure of our licensed content. Historically we have been primarily paying minimum guarantees to our licensors. We
     expect our minimum guarantee and revenue-sharing incentive royalties to increase in absolute amounts in the near term as we continue to scale up our
     operations.

           We are committed to protecting music copyright, and our leading role in China’s music copyright protection efforts has made us a partner of
     choice for major domestic and international music labels and other content partners, as well as many live streaming performers and their agencies. This
     has helped us maintain long-term collaborative relationships with our content partners, which, in turn, enables us to source content on favorable terms.

           Our cost of revenues is expected to increase in absolute amounts in the near future as we continue to expand our content offerings to cater to the
     evolving customer needs. We believe, however, that our collaborative relationships with content partners and our diversified monetization models enable
     us to maintain and enhance returns on content spending without compromising our commitment to copyright protection.


     Key Components of Results of Operations
     Revenues
            We derive our revenues from (i) online music services; and (ii) social entertainment services and others.

            The following table sets forth a breakdown of our revenues, in absolute amounts and as percentages of total revenues, for the periods indicated.

                                                                    For the Year Ended December 31,                       For the Nine Months Ended September 30,
                                                                 2016                       2017                           2017                       2018
                                                             RMB       %          RMB        US$         %           RMB          %        RMB         US$        %
                                                                                              (in millions, except for percentages)
     Revenues
         Online music services                              2,144       49.2       3,149        459      28.7      2,101       28.4      4,016        585       29.6
         Social entertainment services and others           2,217       50.8       7,832      1,140      71.3      5,294       71.6      9,572      1,394       70.4
     Total revenues                                         4,361      100.0      10,981      1,599     100.0      7,395      100.0     13,588      1,978      100.0

                                                                                  102




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                    108/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 110 of 410

 Table of Contents

           Online music services. We generate revenues from our online music services primarily from subscriptions, namely from paid music through sale
     of subscription packages for a fixed monthly fee. In 2016, 2017 and the nine months ended September 30, 2018, revenue from subscriptions was
     RMB1,279 million, RMB1,841 million (US$268 million) and RMB1,805 million (US$263 million), respectively. In addition, we also generate revenues
     from: (i) selling digital music singles and albums to users on our platform; (ii) sublicensing music content licensed from content providers to other
     online music platforms and other third parties; (iii) offering display and performance-based advertising solutions on our platform with pricing
     arrangements based on various factors, including the form and size of the advertisements, level of sponsorship and popularity of the content; and (iv)
     providing various other music-related services, such as providing music solutions to smart device and automobile manufacturers.

           Social entertainment services and others. We generate our social entertainment and other services revenues through live streaming, online
     karaoke, sales of music-related merchandise and certain other services. We generate revenues from live streaming and online karaoke services primarily
     through sales of virtual gifts. Generally, a portion of the revenues is shared with the content creators, including live streaming performers and their
     agents, based on an agreed-upon percentage. We also generate a small portion of the revenues from selling premium memberships to our users.

           In addition, we also generate a small portion of revenues through the sales of music-related merchandise, including headsets, smart speakers and
     other hardware products. See “Business—Other Music Services.”

            Our chief operating decision maker has determined that we have only one reportable segment.


     Cost of revenues
           The following table sets forth the components of our cost of revenues, in absolute amounts and as percentages of total cost of revenues, for the
     periods indicated.

                                                                    For the Year Ended December 31,                      For the Nine Months Ended September 30,
                                                                  2016                      2017                           2017                      2018
                                                              RMB       %         RMB       US$          %           RMB         %        RMB        US$         %
                                                                                              (in millions, except for percentages)
     Cost of revenues
         Service costs                                        2,481      79.3      6,142        894      85.6      4,264       85.6     7,150      1,041       87.8
         Other cost of revenues                                 648      20.7      1,029        150      14.4        715       14.4       997        145       12.2
     Total cost of revenues                                   3,129     100.0      7,171      1,044     100.0      4,979      100.0     8,147      1,186      100.0

           Our cost of revenues primarily includes service costs, which mainly comprise (i) licensing costs, which primarily consist of royalties paid to music
     labels and other content partners and are used to support both our online music services and social entertainment services; (ii) fees paid to content
     creators pursuant to revenue sharing arrangements associated with our online social entertainment services, including live streaming performers, their
     agencies and other users who perform on our platform; and (iii) content delivery costs relating primarily to server, cloud services and bandwidth costs
     paid to telecommunications carriers and other related service providers which are used to support both our online music services and social
     entertainment services.

            Other cost of revenues also includes employee benefits expenses, advertising agency fees and others. Employee benefit expenses consist primarily
     of the salaries and other benefits paid to our employees supporting the operations of our platform. Advertising agency fees consist primarily of
     commissions paid to advertising agencies. Others mainly include fees paid to online payment gateways and costs associated with sales of music-related
     merchandise.

          Our music content is critical to expanding our product offerings, attracting users and driving monetization for our online music services over time.
     Music content also drives the growth of our social entertainment

                                                                                103




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                   109/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 111 of 410

 Table of Contents

     services. For example, users may engage in online karaoke singing of a track that they discover through listening to music via our online music services.
     As such, we believe music content helps drive user engagement and monetization opportunities for our social entertainment services.

           Based on these factors, we expect that our cost of revenues including, in particular, our service costs, will increase in absolute amount in the
     foreseeable future as we continue to acquire and offer attractive content to grow our user base and enhance engagement and returns from our content.


     Operating expenses
           The following table sets forth a breakdown of our operating expenses, in absolute amounts and as percentages of total operating expenses, for the
     periods indicated.

                                                                                                                                       For the Nine Months Ended
                                                                            For the Year Ended December 31,                                   September 30,
                                                                           2016                     2017                          2017                      2018
                                                                       RMB       %        RMB       US$         %           RMB          %         RMB      US$          %
                                                                                                     (in millions, except for percentages)
     Operating expenses
         Selling and marketing expenses                                  365       31.8        913      133        37.5        555       35.1      1,172      171       44.7
         General and administrative expenses(1)                          783       68.2      1,521      221        62.5      1,024       64.9      1,448      211       55.3
     Total operating expenses                                          1,148      100.0      2,434      354       100.0      1,579      100.0      2,620      381      100.0

      Note: (1)   Includes R&D expenses of RMB449 million, RMB797 million (US$116 million), RMB558 million and RMB618 million (US$90 million) in 2016, 2017 and the nine months
                  ended September 30, 2017 and 2018, respectively.

           Selling and marketing expenses. Our selling and marketing expenses consist primarily of (i) branding and user acquisition costs; (ii) salaries and
     other benefits paid to our sales and marketing personnel; and (iii) amortization of intangible assets resulting from Tencent’s acquisition of CMC in 2016
     and our acquisition of Ultimate Music in 2017. We expect our selling and marketing expenses to increase in absolute amount in the foreseeable future,
     as we engage in more activities to promote our brand, attract new users, convert existing users to paying users, and further increase user spending on our
     platform.

           General and administrative expenses. Our general and administrative expenses consist primarily of (i) R&D expenses, including salaries and other
     benefits paid to our R&D personnel; (ii) salaries and other benefits paid to our general and administrative personnel; (iii) fees and expenses associated
     with the legal, accounting and other professional services; and (iv) amortization of intangible assets resulting from Tencent’s acquisition of CMC in
     2016. We expect our general and administrative expenses to increase in absolute amount in the foreseeable future as we continue to introduce new
     products and services, improve our platform and technology to stay abreast of technological developments and innovations, expand our monetization
     channels, as well as to increase legal fees associated with copyright protection.


     Other (losses)/gains, net
           Our other (losses)/gains primarily include government grants and net foreign exchange gains/(losses). Our gains in 2017 include a gain on our
     step-up acquisition of Ultimate Music in 2017. We recorded other losses of RMB13 million in 2016, other gains of RMB124 million (US$18 million) in
     2017 and other gains of RMB6 million (US$1 million) in the nine months ended September 30, 2018.


     Taxation
           We had income tax expenses of RMB29 million, RMB278 million (US$40 million) and RMB265 million (US$39 million) in 2016, 2017 and the
     nine months ended September 30, 2018, respectively. We are subject to

                                                                                      104




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                           110/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 112 of 410

 Table of Contents

     various rates of income tax under different jurisdictions. The following summarizes major factors affecting our applicable tax rates in the Cayman
     Islands, Hong Kong and the PRC.


     Cayman Islands
           We are incorporated in the Cayman Islands. Under the current laws of the Cayman Islands, we are not subject to income, corporation or capital
     gains tax in the Cayman Islands.


     Hong Kong
           Our subsidiaries in Hong Kong, including Tencent Music Entertainment Hong Kong Limited, our wholly-owned subsidiary, are subject to Hong
     Kong profits tax on their activities conducted in Hong Kong at a uniform tax rate of 16.5%. Under Hong Kong tax law, our subsidiaries in Hong Kong
     are exempted from income tax on their foreign-derived income and there is no withholding tax in Hong Kong on remittance of dividends. No provision
     for Hong Kong profits tax was made as we had no estimated assessable profit that was subject to Hong Kong profits tax during 2016, 2017 or the nine
     months ended September 30, 2018.


     PRC
           Our subsidiaries and consolidated VIEs in China are companies incorporated under PRC law and, as such, are subject to PRC enterprise income
     tax on their taxable income in accordance with the relevant PRC income tax laws. Pursuant to the Enterprise Income Tax Law of the PRC, or PRC EIT
     Law, which became effective on January 1, 2008, a uniform 25% enterprise income tax rate is generally applicable to both foreign-invested enterprises
     and domestic enterprises, except where a special preferential rate applies. The enterprise income tax is calculated based on the entity’s global income as
     determined under PRC tax laws and accounting standards.

           Guangzhou Kugou and Beijing Kuwo obtained High and New Technology Enterprise, or HNTE, status to enjoy a preferential tax rate of 15%
     from 2016 to 2018, while Guangzhou Fanxing Entertainment Information Technology Co., Ltd. obtained HNTE status to enjoy a preferential tax rate of
     15% from 2017 to 2019, to the extent they have taxable income under the PRC EIT Law, as long as they re-apply for HNTE status every three years and
     meet the HNTE criteria during this three-year period. If an HNTE fails to meet the criteria for qualification as an HNTE in any year, (i) the enterprise
     cannot enjoy the 15% preferential tax rate in that year and must instead use the uniform 25% enterprise income tax rate and (ii) they will need to
     re-apply for HNTE status in 2019 or 2020.

           A Software Enterprise is entitled to an income tax exemption for two years beginning with its first profitable year and a 50% reduction to a rate of
     12.5% for the subsequent three years. Enterprises wishing to enjoy the status of a Software Enterprise must perform a self-assessment each year to
     ensure they meet the criteria for qualification and file required supporting documents with the tax authorities before using the preferential enterprise
     income tax rates. These enterprises will be subject to the tax authorities’ assessment each year as to whether they are entitled to use the relevant
     preferential treatments. If at any time during the preferential tax treatment years an enterprise uses the preferential rate but the relevant authorities
     determine that it fails to meet applicable criteria for qualification, the relevant authorities may revoke the enterprise’s Software Enterprise status. Yeelion
     Online and Tencent Music Entertainment Technology (Shenzhen) Co., Ltd. performed a self-assessment and filed required supporting documents in
     2018 for Software Enterprise status to qualify the first year of income tax exemption in 2017.

          We are subject to VAT at a rate of 3%, 6%, or 16% on the services we provide and related surcharges. We are also subject to surcharges on VAT
     payments in accordance with PRC law.

           As a Cayman Islands holding company, we may receive dividends from our PRC subsidiaries through Tencent Music Entertainment Hong Kong
     Limited. The PRC EIT Law and its implementing rules provide that

                                                                                  105




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               111/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 113 of 410

 Table of Contents

     dividends paid by a PRC entity to a nonresident enterprise for income tax purposes is subject to PRC withholding tax at a rate of 10%, subject to
     reduction by an applicable tax treaty with China. Pursuant to the Arrangement between Mainland China and the Hong Kong Special Administrative
     Region for the Avoidance of Double Taxation and the Prevention of Fiscal Evasion with respect to Taxes on Income, the withholding tax rate in respect
     to the payment of dividends by a PRC enterprise to a Hong Kong enterprise may be reduced to 5% from a standard rate of 10% if the Hong Kong
     enterprise directly holds at least 25% of the PRC enterprise. Pursuant to the Circular on Certain Issues with Respect to the Enforcement of Dividend
     Provisions in Tax Treaties, or SAT Circular 81, a Hong Kong resident enterprise must meet the following conditions, among others, in order to apply the
     reduced withholding tax rate: (i) it must be a company; (ii) it must directly own the required percentage of equity interests and voting rights in the PRC
     resident enterprise; and (iii) it must have directly owned such required percentage in the PRC resident enterprise throughout the 12 months prior to
     receiving the dividends. In August 2015, the State Administration of Taxation promulgated the Administrative Measures for Nonresident Taxpayers to
     Enjoy Treatment under Tax Treaties, or SAT Circular 60, which became effective on November 1, 2015. SAT Circular 60 provides that nonresident
     enterprises are not required to obtain pre-approval from the relevant tax authority in order to enjoy the reduced withholding tax. Instead, nonresident
     enterprises and their withholding agents may, by self-assessment and on confirmation that the prescribed criteria to enjoy the tax treaty benefits are met,
     directly apply the reduced withholding tax rate, and file necessary forms and supporting documents when performing tax filings, which will be subject
     to post-tax filing examinations by the relevant tax authorities. Accordingly, Tencent Music Entertainment Hong Kong Limited may be able to benefit
     from the 5% withholding tax rate for the dividends it receives from its PRC subsidiaries, if it satisfies the conditions prescribed under SAT Circular 81
     and other relevant tax rules and regulations. However, according to SAT Circular 81 and SAT Circular 60, if the relevant tax authorities consider the
     transactions or arrangements we have are for the primary purpose of enjoying a favorable tax treatment, the relevant tax authorities may adjust the
     favorable withholding tax in the future.

           If our holding company in the Cayman Islands or any of our subsidiaries outside of China were deemed to be a “resident enterprise” under the
     PRC EIT Law, it would be subject to enterprise income tax on its worldwide income at a rate of 25%. See “Risk Factors—Risks Related to Doing
     Business in China—We may be classified as a ‘PRC resident enterprise’ for PRC enterprise income tax purposes, which could result in unfavorable tax
     consequences to us and our non-PRC shareholders and ADS holders and have a material adverse effect on our results of operations and the value of your
     investment.”


     Critical Accounting Policies, Judgments and Estimates
           We prepare our consolidated financial statements in accordance with IFRS as issued by the IASB. Preparing these financial statements in
     conformity with IFRS as issued by the IASB requires the use of certain critical accounting estimates and also requires us to exercise judgments in the
     process of applying our accounting policies. We evaluate our estimates and judgments on an ongoing basis. Our estimates are based on historical
     experience and various other assumptions that we believe to be reasonable under the circumstances. Our actual results may differ from these estimates.

           The critical accounting policies, judgments and estimates that we believe to have the most significant impact on our consolidated financial
     statements are described below.


     Consolidation of VIEs
           PRC laws and regulations prohibit or restrict foreign ownership of companies that provide internet-based business, which include activities and
     services provided by us. We operate our business operations in the PRC through a series of contractual arrangements entered into among the Company,
     our wholly-owned subsidiaries, VIEs that are legally owned by our authorized individuals (collectively, “Contractual Arrangements”). Under the
     Contractual Arrangements, we have power to control the management, as well as financial and operating policies of the VIEs, have the rights or
     exposure to variable returns from the VIEs, and have ability to use our power over

                                                                                106




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           112/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 114 of 410

 Table of Contents

     the VIEs to affect the amount of our return. As a result, all these VIEs are accounted for as controlled structured entities of the Company and their
     financial statements have also been consolidated in our consolidated financial statements.


     Revenue recognition
        Revenue from online music services
           Our music service revenues primarily include revenues from paid subscriptions, sales of digital music singles and albums, content sublicensing
     and online advertising.

           We provide to our users certain subscription packages which entitle paying subscribers a fixed amount of non-accumulating downloads per month
     and unlimited “ad-free” streaming of our full music content offerings with certain privilege features on our music platforms. The subscription fee for
     these packages is time-based and is collected upfront from subscribers. The terms of time-based subscriptions range from one month to twelve months.
     The receipt of subscription fee is initially recorded as deferred revenue. We satisfy our various performance obligations by providing services
     throughout the subscription period and revenue is recognized accordingly.

           We also provide our users with services that allow them to purchase early release access to certain new digital music singles and albums. These
     singles and albums can be downloaded and streamed only through our platform. Such music singles and albums will be made available to all users to
     access after the initial launch period. We consider that we provide the early access to the newly launched singles and albums within our platform as
     opposed to providing functional intellectual property to the users. As a result, the performance obligation of providing early access is satisfied over time.

           The above services can be paid directly through online payment channels or through various third party platforms. We record revenue on a gross
     basis according to the criteria stated in “principal agent consideration” below and recognize service fees levied by online payment channels or third
     party platforms (“Channel Fees”) as the cost of revenues in the same period as the related revenue is recognized.

           We sublicense certain of our music content to other music platforms for a fixed period of time, typically one year, that falls within the original
     license period. We are obliged to replicate the licensed content library for any subsequent changes in the contents, including any new content or removal
     of existing content, updated by the content partners any time during the sublicense period. As a result, we determine sublicense of content as a single
     performance obligation. Revenues from sublicensing the content is recognized over the sublicense period. We only recognize revenue when it is highly
     probable that this will not result in a significant reversal of revenue when any uncertainty is resolved. We do not adjust the promised amount of
     consideration for the effects of any significant financing component as the sublicense period is typically one year.

           Advertising revenue is primarily generated through display ads on our platforms. Advertising contracts are signed to establish the fixed price and
     advertising services to be provided based on cost per display (“CPD”) or cost per mille (“CPM”) arrangements. When the collectability is reasonably
     assured, advertising revenues from the CPD arrangements are recognized ratably over the contract period of display based on a time-based measure of
     progress as the performance obligation is expended evenly over the period, while revenue from the CPM arrangements are recognized based on the
     number of times that the advertisement has been displayed. We allocate revenue to each performance obligation on a relative stand-alone selling price
     basis which is determined with reference to the prices charged to customers.

           We also enter into contracts with advertising agencies both third-party and controlled by Tencent, which represent us in negotiation and
     contracting with advertisers. We share with these advertising agencies a portion of the revenues we derive from our advertisers. Revenues are recognized
     on a gross or net basis based on

                                                                                 107




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             113/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 115 of 410

 Table of Contents

     assessment according to the criteria stated in “Principal agent consideration” below. If revenues for advertising through these advertising agencies are
     recorded at the gross amount, the portion remitted to advertising agencies, including any cash incentive in the form of commissions, is recorded as cost
     of revenues. If revenues for advertising through these advertising agencies are recorded at the net amount, cash incentives, in the form of commissions
     to any advertising agencies based on volume and performance, are accounted for as a reduction of revenue, based on expected performance.


        Revenue from social entertainment services and others
           We sell virtual gifts to users on our online karaoke and live streaming platforms. The virtual gifts are sold to users at different specified prices as
     pre-determined by us. The utilization of each virtual gift sold to users is considered as the performance obligation and we allocate revenue to each
     performance obligation on a relative stand-alone selling price basis, which are determined based on the prices charged to customers.

            Virtual gifts are categorized as consumable, time-based and durable. Consumable virtual gifts are consumed upon purchase and use while time-
     based virtual gifts can be used for a fixed period. We do not have further obligations to the user after the virtual gifts are consumed immediately or after
     the stated period of time for time-based items. The revenue for the sale of consumable virtual gifts on the online streaming platforms is recognized
     immediately when a virtual item is consumed or, in the case of a time-based virtual item, recognized ratably over the useful life of the items, which
     generally do not exceed one year. We do not have further obligations to the user after the virtual gifts are consumed. We recognize the revenue for sale
     of durable virtual gifts on the online karaoke platform over their estimated lifespans of not longer than six months, which are determined by the
     management based on the expected service period derived from past experiences, given there is an implicit obligation of us to maintain the virtual gifts
     operated on our platform.

           We may share with performers a portion of the revenues derived from the sale of the virtual gifts on the online karaoke and live streaming
     platforms. Revenues for the sale of virtual gifts are recorded at the gross amount while the portion remitted to performers is recorded as cost of revenues
     as we consider ourselves as the primary obligor in the sale of virtual gifts with the latitude in establishing prices, and the rights to determine the
     specifications or change the virtual gifts.

           In addition to virtual item sales, we also generate revenue from online karaoke and live streaming services by selling premium memberships that
     provide paying users with certain privileges. The fees for these packages are time-based ranging from one month to twelve months and are collected
     up-front from subscribers. The receipt of subscription fee is initially recorded as deferred revenue. We satisfy our performance obligation by providing
     services over the subscription period and revenue is recognized ratably over the subscription period.


        Principal agent consideration
            We report the revenue on a gross or net basis depending on whether we are acting as a principal or an agent in a transaction. The determination of
     whether to report our revenues on a gross or net basis is based on an evaluation of various factors, including but not limited to whether we (i) are the
     primary obligor in the arrangement; (ii) have latitude in establishing the selling price; (iii) change the product or perform part of the service; and
     (iv) have involvement in the determination of product and service specifications.

           We do not disclose the information about the remaining performance obligations as the our performance obligations have an expected duration of
     one year or less.


     Business combination
           In business combinations, we allocate the fair value of purchase consideration to the tangible assets acquired, liabilities assumed, and intangible
     assets acquired based on their estimated fair values. The excess of

                                                                                  108




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               114/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 116 of 410

 Table of Contents

     the fair value of purchase consideration over the fair values of these identifiable assets and liabilities is recorded as goodwill. Such valuations require us
     to make significant estimates and assumptions, especially with respect to intangible assets.


     Income taxes
           We are subject to income taxes in numerous jurisdictions. Judgement is required in determining the provision for income taxes. Where the final
     tax outcome of these matters is different from the amounts that were initially recorded, such differences will impact current income tax and deferred
     income tax in the period in which such determination is made.


     Share-based Compensation Expense and Valuation of Our Ordinary Shares
        Share-based compensation relating to TME Incentive Plans
            We maintain three share-based compensation plans, namely, the 2014 Share Incentive Plan (the “2014 Share Incentive Plan”) that was adopted in
     2014 and the 2017 Option Plan and 2017 Restricted Share Scheme that were adopted in 2017 (together with the 2014 Share Incentive Plan, the “TME
     Incentive Plans”). The share-based equity awards granted under the TME Incentive Plans are measured at fair value and recognized as an expense, net
     of estimated forfeitures, over the vesting period, which is the period over which all of the specified vesting conditions are to be satisfied, and credited to
     equity. Forfeitures are estimated at the time of grant and revised in the subsequent periods if actual forfeitures differ from those estimates.


            2014 Share Incentive Plan
           The 2014 Share Incentive Plan was approved by the then board of directors of our Company in October 2014 prior to Tencent’s acquisition of
     CMC. As of the date of this prospectus, according to the 2014 Share Incentive Plan, 101,785,456 ordinary shares have been reserved to be issued to
     qualified employees, directors, non-employee directors and consultants as determined by the board of directors of our Company. The options granted
     pursuant to the 2014 Share Incentive Plan will be exercisable only if the option holder continues employment or provides services through each vesting
     date. The maximum term of any issued stock option is ten years from the grant date.

           The fair values of the equity awards granted pursuant to the 2014 Share Incentive Plan were valued using the binomial model. Assumptions used
     in such determination of fair value are presented below.

                                                                                                                                           As of December 31,
                                                                                                                                         2016              2017
     Risk free interest rate                                                                                                                1.5%             1.5%
     Expected dividend yield                                                                                                                  0%               0%
     Expected volatility range                                                                                                         64%-65%          64%-65%
     Exercise multiples                                                                                                                 2.2-2.8          2.2-2.8
     Contractual life                                                                                                                  10 years         10 years

           The binomial model requires the input of highly subjective assumptions. The risk-free rate for periods within the contractual life of the option is
     based on the U.S. Treasury yield curve in effect at the time of grant. The expected dividend yield was estimated based on our expected dividend policy
     over the expected life of the options. We make estimates of the volatility of our common stock at the date of grant based on the historical volatility of
     similar U.S. and Hong Kong public companies for a period equal to the expected life preceding the grant date. The exercise multiples were estimated
     based on the vesting and contractual terms of the awards and management’s expectation of exercise behavior of the grantees.

                                                                                  109




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                115/409
12/3/2018               Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                    Amendment Filed   12/05/18
                                                                  to Form F-1  Page 117 of 410

 Table of Contents

           The following table sets forth the fair value of the options granted pursuant to the 2014 Share Incentive Plan estimated at the dates of grants
     indicated below with the assistance from an independent valuation firm.

                                                                                                                                                                           Fair Value of
                                                                                                                                                                        Ordinary Shares for
                                                                                     Number of                                                 Fair Value of                 Financial
     Date of Grant                                                                Options Granted(1)              Exercise Price(1)             Options(1)             Reporting Purposes(1)
     March 1, 2015                                                                        7,482,654                   US$0.35                    US$1.93                            US$2.27*
     March 1, 2015                                                                       12,361,040                 US$0.2664                    US$1.98                            US$2.27*
     March 1, 2015                                                                       27,666,140                 US$0.2664                    US$1.99                            US$2.27*
     March 1, 2015                                                                        2,862,650                 US$0.2664                     US$1.3                            US$1.56**
     March 1, 2015                                                                          272,110                 US$0.2664                    US$2.00                            US$2.27*
     March 1, 2015                                                                       13,532,090                US$0.000076                   US$2.27                            US$2.27*
     March 1, 2015                                                                        2,555,800                US$0.000076                   US$1.56                            US$1.56**
     March 30, 2015                                                                       4,212,080                 US$0.2664                    US$2.00                            US$2.27*
     July 1, 2015                                                                         3,600,000                 US$0.2664                    US$1.99                            US$2.27*
     July 1, 2015                                                                           217,690                 US$0.2664                    US$2.00                            US$2.27*
     October 1, 2015                                                                      1,019,140                 US$0.2664                    US$2.00                            US$2.27*
     December 31, 2015                                                                    3,753,220                 US$0.2664                    US$2.01                            US$2.27*
     December 31, 2015                                                                      375,840                US$0.000076                   US$2.27                            US$2.27*
     March 1, 2016                                                                          163,270                 US$0.2664                    US$1.98                            US$2.27*
     March 1, 2016                                                                           70,310                 US$0.2664                    US$1.99                            US$2.27*
     March 1, 2016                                                                          751,770                 US$0.2664                    US$2.00                            US$2.27*
     March 1, 2016                                                                          500,000                 US$0.2664                    US$2.01                            US$2.27*
     March 31, 2016                                                                         315,640                 US$0.2664                    US$2.01                            US$2.27*
     March 31, 2016                                                                         108,850                 US$0.2664                    US$1.99                            US$2.27*
     June 1, 2016                                                                         7,098,340                 US$0.2664                    US$1.99                            US$2.27*
     June 1, 2016                                                                           800,000                US$0.000076                   US$2.27                            US$2.27*
     June 30, 2016                                                                          653,070                US$0.000076                   US$2.27                            US$2.27*
     June 30, 2016                                                                       13,530,540                 US$0.2664                    US$2.10                            US$2.27*

       Notes: *      Represents the fair value of our company’s ordinary shares as of July 12, 2016, as the options were remeasured at the fair value as of the date of completion of Tencent’s
                     acquisition of CMC on July 12, 2016.
              **     Represents the fair value of CMC’s ordinary shares initially measured as of March 1, 2015, the date of grant; such options were not remeasured as they had been fully vested
                     prior to the completion of Tencent’s acquisition of CMC.
              (1)    In December 2017, we distributed a share dividend to certain of our shareholders. See “Dividend Policy.” In May 2018, to offset the dilution effect resulting from such share
                     dividend, we made certain adjustments to the number of awards outstanding, the applicable exercise price and the number of shares available for issuance for future awards
                     under our share incentive plans (the “2018 ESOP Adjustments”). The numbers of options granted and the exercise prices presented in this table have been adjusted to reflect
                     the effect of the 2018 ESOP Adjustments. Since the 2018 ESOP Adjustments were made pursuant to the anti-dilution clause under the 2014 Share Incentive Plan, the
                     increase in the number of options granted resulting from the 2018 ESOP Adjustments was not treated as new grants of awards and accordingly, the grant-date fair value of
                     options and grant-date fair value of underlying ordinary shares for reporting purposes presented in this table were not adjusted. The number of ordinary shares available for
                     issuance for future awards under the 2014 Share Incentive Plan immediately before and after the 2018 ESOP Adjustments were 57,442,193 and 62,522,802 ordinary shares,
                     respectively. For the impact of the 2018 ESOP Adjustments on the number of outstanding awards granted pursuant to the 2014 Share Incentive Plan, see Note 18 to the
                     condensed consolidated interim financial information for the nine months ended September 30, 2018 included elsewhere in this prospectus.


            2017 Option Plan and 2017 Restricted Share Scheme
           Binomial model is used to measure the fair value of equity awards granted pursuant to the 2017 Option Plan and 2017 Restricted Share Scheme.
     The determination of the fair value is affected by the share price as well as assumptions regarding a number of complex and subjective variables,
     including the expected share price volatility, expected forfeiture rate, risk-free interest rates, contract life and expected dividends.

                                                                                                 110




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                             116/409
12/3/2018               Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                    Amendment Filed   12/05/18
                                                                  to Form F-1  Page 118 of 410

 Table of Contents

            Assumptions used in such determination of fair value are presented below.

                                                                                                                                                                                      As of
                                                                                                                                             As of December 31,                   September 30,
                                                                                                                                           2016             2017                      2018
     Risk free interest rate                                                                                                                  1.6%           2.1%-2.5%                     2.97%
     Expected dividend yield                                                                                                                    0%                   0%                       0%
     Expected volatility range                                                                                                                55%             55%-60%                        60%
     Exercise multiples                                                                                                                       2.8              2.2-2.8                      2.8
     Contractual life                                                                                                                    10 years             10 years                 10 years

          The following table sets forth the fair value of the options granted pursuant to the 2017 Option Plan estimated at the dates of grants indicated
     below with the assistance from an independent valuation firm.

                                                                                                                                                                                   Fair Value of
                                                                                                                                                                                  Ordinary Shares
                                                                                                                                                                                   For Financial
                                                                                       Number of                                                    Fair Value of                   Reporting
     Date of Grant                                                                  Options Granted(1)               Exercise Price(1)               Options(1)                     Purposes(1)
     October 1, 2016                                                                        2,687,126                    US$2.3244                  US$ 0.99                      US$          2.14
     October 1, 2016                                                                       10,411,804                    US$2.3244                  US$ 1.04                      US$          2.14
     August 31, 2017                                                                        8,767,590                    US$0.2644                  US$ 3.39                      US$          3.66
     December 20, 2017                                                                      7,902,280                    US$2.3244                  US$ 2.78                      US$          4.04
     April 16, 2018                                                                         1,300,000                    US$4.0363                  US$ 2.49                      US$          4.04
     September 3, 2018                                                                        460,724                    US$2.6909                      — (2)                     US$          6.52
     October 17, 2018                                                                       2,319,000                    US$7.1411                  US$ 3.36                      US$          6.55
     October 17, 2018                                                                       3,697,500                    US$7.1411                  US$ 3.49                      US$          6.55

           The following table sets forth the fair value of the restricted shares granted pursuant to the 2017 Restricted Share Scheme estimated at the dates of
     grants indicated below with the assistance from an independent valuation firm:

                                                                                                                                                                                   Fair Value of
                                                                                                               Number of                                                          Ordinary Shares
                                                                                                               Restricted                                                          For Financial
                                                                                                                Shares                         Fair Value of                        Reporting
     Date of Grant                                                                                             Granted(1)                   Restricted Shares(1)                    Purposes(1)
     October 1, 2016                                                                                           7,806,700                    US$             2.14                  US$          2.14
     February 1, 2017                                                                                            440,970                    US$             2.14                  US$          2.14
     July 17, 2017                                                                                               473,400                    US$             3.66                  US$          3.66
     August 15, 2017                                                                                              42,150                    US$             3.66                  US$          3.66
     October 16, 2017                                                                                            387,200                    US$             3.66                  US$          3.66
     January 15, 2018                                                                                            303,590                    US$             4.04                  US$          4.04
     February 9, 2018                                                                                             50,000                    US$             4.04                  US$          4.04
     April 16, 2018                                                                                              521,460                    US$             4.04                  US$          4.04
     July 16, 2018                                                                                               638,530                    US$             4.27                  US$          4.27
     August 15, 2018                                                                                             304,570                    US$             6.52                  US$          6.52
     August 30, 2018                                                                                           2,870,170                    US$             6.52                  US$          6.52
     September 17, 2018                                                                                          140,660                    US$             6.52                  US$          6.52
     October 15, 2018                                                                                            367,230                    US$             6.55                  US$          6.55
     November 15, 2018                                                                                            38,110                    US$             7.00                  US$          7.00


       Note: (1)     For the options and restricted shares that were granted prior to January 1, 2018, the numbers of options granted and restricted shares granted and the exercise prices presented
                     in these tables have been adjusted to reflect the effect of the 2018 ESOP Adjustments. For more information about the 2018 ESOP Adjustments, see “—2014 Share Incentive
                     Plan.” Since the 2018 ESOP Adjustments were made pursuant to the anti-dilution clauses under the 2017 Option Plan and the 2017 Restricted Share Scheme, the increases in
                     the number of options granted and restricted shares granted resulting from the 2018 ESOP Adjustments was not treated as new grants of awards and accordingly, the grant-
                     date fair value of options and restricted shares and grant-date

                                                                                                  111




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                                117/409
12/3/2018                 Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                      Amendment Filed   12/05/18
                                                                    to Form F-1  Page 119 of 410

 Table of Contents

                       fair value of underlying ordinary shares for reporting purposes presented in these tables were not adjusted to reflect the effect of the 2018 ESOP Adjustments. The number of
                       ordinary shares available for issuance for future awards under the 2017 Option Plan immediately before and after the 2018 ESOP Adjustments were 34,826,662 and
                       37,906,988 ordinary shares, respectively. The number of restricted shares available for issuance for future awards under the 2017 Restricted Share Scheme immediately
                       before and after the 2018 ESOP Adjustments were 40,157,263 and 43,709,066 restricted shares, respectively. For the impact of the 2018 ESOP Adjustments on the number of
                       outstanding awards granted pursuant to the 2017 Option Plan and the 2017 Restricted Share Scheme, see Note 18 to the condensed consolidated interim financial information
                       for the nine months ended September 30, 2018 included elsewhere in this prospectus.
                (2)    The fair value of options granted on September 3, 2018 is not available because no valuation was performed for these options since, as agreed between our company and the
                       individuals as the optionees, these options were granted solely for the purpose of satisfying our company’s contractual obligation to issue options to these individuals and
                       such options were forfeited immediately after the grant.


        Fair value of ordinary shares
           Prior to our initial public offering, we were a private company with no quoted market prices for our ordinary shares. We therefore needed to make
     estimates of the fair value of our ordinary shares at various dates for the purpose of determining the fair value of our ordinary shares at the date of the
     grant of share-based compensation awards to our employees as one of the inputs into determining the grant date fair value of the award.

           With the assistance of an independent valuation firm, we evaluated the use of three generally accepted valuation approaches: market, cost and
     income approaches to estimate the ordinary shares of our company. For the award grant dates where there were equity financing transactions with
     independent third parties within half year after transaction, we adopted market approach by referring to the transaction prices as the fair value indication
     of our ordinary share prices. For the award grant dates where there were no equity financing transactions within half year, we applied an income
     approach, specifically a discounted cash flow, or DCF, analysis based on our projected cash flows using management’s best estimates as of the valuation
     date. The income approach involves applying appropriate discount rates to estimated cash flows that are based on earnings forecasts. However, these fair
     values are inherently uncertain and highly subjective.

            The major assumptions used in calculating the fair value of our ordinary shares using income approach include:
            •         Discount Rates. The discount rates listed out in the table below were based on the weighted average cost of capital, which was determined
                      based on a number of factors including risk-free rate, comparative industry risk, equity risk premium, company size and non-systemic risk
                      factors.
            •         Comparable Companies. In deriving the weighted average cost of capital used as the discount rates under the income approach as of
                      August 31, 2017 and July 12, 2018, seven and eleven publicly traded companies were respectively selected for reference as our guideline
                      companies. The guideline companies were selected based on the following criteria: (i) they operate in the digital entertainment industry and
                      (ii) their shares are publicly traded in the renowned stock markets, namely United States, Hong Kong and Korea.
            •         Discount for Lack of Marketability, or DLOM. DLOM was quantified by the Black-Scholes option pricing model. Under this option-pricing
                      method, the cost of the put option, which could be used to hedge the price change before the privately held shares can be sold, was
                      considered as a basis to determine the DLOM. The key assumptions of such model include risk-free rate, timing of a liquidity event (such as
                      an initial public offering), and estimated volatility of our shares. The further the valuation date is from an expected liquidity event, the
                      higher the put option value and thus the higher the implied DLOM. The lower DLOM is used for the valuation, the higher is the determined
                      fair value of the ordinary shares.

            The determination of the equity value requires complex and subjective judgments to be made regarding prospects of the industry and the products
     at the valuation date, our projected financial and operating results, our unique business risks and the liquidity of our shares.

                                                                                                  112




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                              118/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 120 of 410

 Table of Contents

            The following table sets forth the fair value of our ordinary shares estimated at different times prior to our initial public offering with the
     assistance from an independent valuation firm.

                                                   Fair Value per
                                                   Ordinary share                                                            Discount
     Date                                              (US$)                    Valuation Approach               DLOM          Rate             Type of Valuation
     July 12, 2016                                           2.27      Market Approach—weighted                 N/A          N/A           Contemporaneous
                                                                       average of transaction price and
                                                                       implied fair value of non-
                                                                       controlling interest
     October 1, 2016                                         2.27      Market Approach—weighted                 N/A          N/A           Contemporaneous
                                                                       average of transaction price and
                                                                       implied fair value of
                                                                       noncontrolling interest
     July 31, 2017                                           3.66      Income Approach—DCF                      20%          14%           Retrospective using
                                                                                                                                           contemporaneously
                                                                                                                                           prepared cash flow
                                                                                                                                           projections
     December 20, 2017                                       4.04      Market Approach based on                 N/A          N/A           Contemporaneous
                                                                       transaction price which was on a
                                                                       non-controlling basis
     April 16, 2018                                          4.04      Market Approach based on                 N/A          N/A           Contemporaneous
                                                                       transaction price which was on a
                                                                       non-controlling basis
     July 12, 2018                                           6.52      Income Approach—DCF                      5%           12%           Contemporaneous
     October 3, 2018                                         6.55      Income Approach—DCF                      5%           11.75%        Contemporaneous
     November 15, 2018                                       7.00      Mid-point of estimated IPO price         N/A          N/A           Contemporaneous
                                                                       range

           Fair value of our ordinary shares increased from US$2.27 on October 1, 2016 to US$3.66 on July 31, 2017, which was primarily due to the
     organic growth of our business and the continuous improvement in our financial performance and an updated business outlook based on a review of our
     actual financial performance. We completed a series of private financings between October and November 2016 where we issued ordinary shares to
     certain financial and strategic investors, which provided us with additional capital for business expansion and contributed to the increase in fair value of
     our ordinary shares during this period.

           Fair value of our ordinary shares further increased from US$3.66 on July 31, 2017 to US$4.04 on December 20, 2017, which was primarily due to
     the organic growth of our business and the continuous improvement in our financial performance and an updated business outlook based on a review of
     our actual financial performance. In connection with the ordinary shares issued to Spotify AB and certain other investors in December 2017, our
     ordinary shares were valued at US$4.04 per share.

           Fair value of our ordinary shares further increased from US$4.04 on December 20, 2017 to US$6.52 on July 12, 2018, which was primarily due to
     the organic growth of our business and the continuous improvement in our financial performance and an updated business outlook based on a review of
     our actual financial performance due to the continuous development of our businesses. In connection with the equity awards granted to our employees
     and ordinary shares issued to certain investors in 2018, our ordinary shares were valued at US$6.52 per share.

                                                                                   113




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  119/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 121 of 410

 Table of Contents

            Fair value of our ordinary shares further increased from US$6.55 on October 3, 2018 to US$7.00 on November 15, 2018, which is the mid-point
     of the estimated initial public offering price range shown on the cover page of this prospectus. This increase is primarily due to (i) the anticipated launch
     of this offering in December 2018, which significantly lowered the discount rate for lack of liquidity to 0.0% upon the completion of this offering; and
     (ii) the expectation that this offering will provide us with additional capital, enhance our ability to access capital markets to grow business and raise our
     profile.

            Once a public trading market of the ADSs has been established in connection with the completion of this offering, it will no longer be necessary
     for us to estimate the fair value of our ordinary shares in connection with our accounting for granted share options.


        Share-based compensation relating to Tencent Incentive Plans
            Prior to July 2016, certain of the employees associated with Tencent’s online music business in the PRC were granted equity awards pursuant to
     certain share-based compensation plans of Tencent (collectively, the “Tencent Incentive Plans”). In July 2016, after Tencent acquired the control of
     CMC, Tencent’s online music business in the PRC, together with the associated employees, was transferred to us and, accordingly, the share-based
     compensation expense arising from such grants was allocated to us and recognized as share-based compensation expense in our consolidated financial
     statements. Equity awards granted to our employees pursuant to the Tencent Incentive Plans are measured at the grant date based on the fair value of
     equity instruments and are recognized as an expense over the vesting period, which is the period over which all of the specified vesting conditions are to
     be satisfied, and credited to “contribution from shareholder” under equity.

            For share options granted to our employees under the Tencent Incentive Plans, the total amount to be expensed is determined by reference to the
     fair value of the share options granted by using the binomial model.

            Assumptions used in such determination of fair value are presented below.

                                                                                                                                           As of December 31,
                                                                                                                                         2016              2017
     Risk free interest rate                                                                                                               0.69%            1.39%
     Expected dividend yield                                                                                                               0.32%            0.33%
     Expected volatility range                                                                                                               35%              30%
     Exercise multiples                                                                                                                     2.5                7
     Contractual life                                                                                                                   7 years          7 years

            The determination of the fair value of share options is affected by the share price as well as assumptions regarding a number of complex and
     subjective variables, including the expected share price volatility, expected forfeiture rate, risk-free interest rates, contract life and expected dividends.
     These assumptions involve inherent uncertainty. Had different assumptions and estimates been used, the resulting fair value of the share options and the
     resulting share-based compensation expenses could have been different.

           The fair value of the awarded shares granted to our employees under the Tencent Incentive Plans was calculated based on the market price of the
     Tencent’s shares at the respective grant date. The expected dividends during the vesting period have been taken into account when assessing the fair
     value of these awarded shares. The weighted average fair value of awarded shares granted to our employees under the Tencent Incentive Plans during
     the years ended December 31, 2016 and 2017 and the nine months ended September 30, 2018 was HK$172.56 per share (equivalent to approximately
     RMB144.25 per share), HK$271.6 per share (equivalent to approximately RMB227.03 per share) and HK$271.6 per share (equivalent to approximately
     RMB227.03 per share), respectively.

                                                                                  114




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                120/409
12/3/2018                   Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                        Amendment Filed   12/05/18
                                                                      to Form F-1  Page 122 of 410

 Table of Contents

     Results of Operations
            The following table summarizes our consolidated results of operations and as percentages of total revenues for the periods presented. Tencent’s
     acquisition of the control of CMC was completed on July 12, 2016. For a description of this transaction, see “Corporate History and Structure.” As a
     result, we have consolidated the results of operations of CMC since July 12, 2016.

                                                                                                                                                       For the Nine Months Ended
                                                                                                 For the Year Ended December 31,                              September 30,
                                                                                                2016                    2017                       2017                     2018
                                                                                             RMB      %        RMB       US$         %        RMB        %        RMB        US$         %
                                                                                                                        (in millions, except for percentages)
     Revenues
          Online music services                                                               2,144     49.2     3,149       459      28.7      2,101       28.4     4,016       585     29.6
          Social entertainment services and others                                            2,217     50.8     7,832     1,140      71.3      5,294       71.6     9,572     1,394     70.4
     Total revenues                                                                           4,361    100.0    10,981     1,599     100.0      7,395      100.0    13,588     1,978    100.0
     Cost of revenues(1)                                                                     (3,129)   (71.7)   (7,171)   (1,044)    (65.3)    (4,979)     (67.3)   (8,147)   (1,186)   (60.0)
     Gross profit                                                                             1,232     28.3     3,810       555      34.7      2,416       32.7     5,441       792     40.0
     Operating expenses
          Selling and marketing expenses(1)                                                    (365)    (8.3)     (913)     (133)     (8.3)      (555)      (7.5)   (1,172)    (171)     (8.6)
          General and administrative expenses(1)                                               (783)   (18.0)   (1,521)     (221)    (13.9)    (1,024)     (13.9)   (1,448)    (211)    (10.7)
     Total operating expenses                                                                (1,148)   (26.3)   (2,434)     (354)    (22.2)    (1,579)     (21.4)   (2,620)    (381)    (19.3)
     Interest income                                                                             32      0.7        93        14       0.9         69        0.9       182       26       1.3
     Other (losses)/gains, net                                                                  (13)    (0.3)      124        18       1.1         37        0.5         6        1       0.0
     Operating profit                                                                           103      2.4     1,593       232      14.5        943       12.8     3,009      438      22.1
     Share of net profit/(loss) of investments accounted for using equity method                 11      0.2         4         1       0.0          7        0.1       (11)      (2)     (0.1)
     Fair value change on liabilities of puttable shares
                                                                                               —        —          —        —         —             —       —          (26)      (4)     (0.2)
     Profit before income tax                                                                  114       2.6     1,597      233       14.5          950     12.8     2,972      433      21.9
     Income tax expenses                                                                       (29)     (0.7)     (278)     (40)      (2.5)        (165)    (2.2)     (265)     (39)     (2.0)
     Profit for the year/period                                                                 85       1.9     1,319      192       12.0          785     10.6     2,707      394      19.9


       Note: (1)        Share-based compensation expenses were allocated as follows:

                                                                                                                   For the Year Ended                        For the Nine Months Ended
                                                                                                                     December 31,                                   September 30,
                                                                                                                2016            2017                      2017                2018
                                                                                                                RMB        RMB       US$                  RMB            RMB        US$
                                                                                                                                                   (in millions)
     Cost of revenues                                                                                              10           27             4               16           13          2
     Selling and marketing expenses                                                                                 6           12             2                8           10          1
     General and administrative expenses                                                                          154          345            50              216          322         47
     Total                                                                                                        170          384            56              240          345         50


     Nine Months Ended September 30, 2018 Compared to Nine Months Ended September 30, 2017
     Revenues
           Our revenues increased by 83.7% from RMB7,395 million for the nine months ended September 30, 2017 to RMB13,588 million (US$1,978
     million) for the nine months ended September 30, 2018.


         Online music services
           Our revenues generated from online music services increased by 91.1% from RMB2,101 million for the nine months ended September 30, 2017 to
     RMB4,016 million (US$585 million) for the nine months ended September 30, 2018, mainly driven by increased revenues from (i) subscriptions by our
     users; (ii) sales of digital music singles and albums to users on our platform; and (iii) sublicensing music content to third-party platforms.

          The increased revenues from sales of digital singles and albums and from subscriptions by our users were primarily driven by the continuous
     growth of the user base of our online music services and their increased

                                                                                       115




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                        121/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 123 of 410

 Table of Contents

     paying ratio. The increase in our sublicensing revenues was primarily due to the increased number of sublicensing arrangements we entered into with
     other online music platforms in China. From the third quarter of 2017 to the third quarter of 2018, the mobile MAUs of our online music services grew
     from approximately 609 million to 655 million, and the number of paying users of our online music services grew from approximately 18.3 million to
     24.9 million. During the same period, the paying ratio for our online music services grew from 3.0% to 3.8%. Such growth was primarily driven by the
     enhanced quantity and quality of our paid music content offerings.


        Social entertainment services and others
           Our revenues generated from social entertainment services and others increased by 80.8% from RMB5,294 million for the nine months ended
     September 30, 2017 to RMB9,572 million (US$1,394 million) for the nine months ended September 30, 2018, mainly driven by increased revenues
     generated from our online karaoke and live streaming services.

            The increase in the revenues generated from online karaoke and live streaming services was mainly due to (i) increased average revenue per
     paying user, which was attributable to the introduction of additional functions, such as virtual karaoke rooms and premium memberships on WeSing, that
     began to gain momentum in the second half of 2017; (ii) increased paying ratio, driven by the enhanced willingness of our users to purchase virtual
     gifts, primarily due to increase in the activity of performers and the enhanced quality of the live streaming content offered on our social entertainment
     platform; and (iii) growth of our user base, which was driven by our efforts to deliver an integrated music entertainment experience to effectively attract
     users of our online music services to use our online karaoke and live streaming services.

           From the third quarter of 2017 to the third quarter of 2018, the mobile MAUs of our social entertainment services grew from approximately 214
     million to 225 million, and the number of paying users of our social entertainment services grew from approximately 8.0 million to 9.9 million. During
     the same period, the paying ratio for our social entertainment services grew from 3.7% to 4.4%.


     Cost of revenues
           Our cost of revenues increased by 63.6% from RMB4,979 million for the nine months ended September 30, 2017 to RMB8,147 million
     (US$1,186 million) for the nine months ended September 30, 2018, primarily driven by increases in service costs by 67.7% from RMB4,264 million to
     RMB7,150 million (US$1,041 million) during the same period. The increase in service costs was primarily due to the increase in license fees and
     revenue sharing fees. The increase in license fees was mainly attributable to increased market price of music content and increased amount of music
     content licensed from music labels and other content partners. The increase in revenue sharing fees reflected the increased sales of virtual gifts driven by
     the growth in our online karaoke and live streaming services.

            Other cost of revenues increased by 39.4% from RMB715 million for the nine months ended September 30, 2017 to RMB997 million (US$145
     million) for the nine months ended September 30, 2018. Such increase was primarily attributable to higher payment channel costs and higher personnel
     costs.


     Gross profit
            As a result of the foregoing, our gross profit increased by 125.2% from RMB2,416 million for the nine months ended September 30, 2017 to
     RMB5,441 million (US$792 million) for the nine months ended September 30, 2018. During the same period, our gross margin increased from 32.7%
     for the nine months ended September 30, 2017 to 40.0% for the nine months ended September 30, 2018.

                                                                                 116




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            122/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 124 of 410

 Table of Contents

     Operating expenses
          Our operating expenses increased by 65.9% from RMB1,579 million for the nine months ended September 30, 2017 to RMB2,620 million
     (US$381 million) for the nine months ended September 30, 2018.


        Selling and marketing expenses
           Our selling and marketing expenses increased by 111.2% from RMB555 million for the nine months ended September 30, 2017 to RMB1,172
     million (US$171 million) for the nine months ended September 30, 2018, which was mainly driven by increased spending to promote our brands,
     products and content offerings and increased spending on user acquisition channels.


        General and administrative expenses
           Our general and administrative expenses increased by 41.4% from RMB1,024 million for the nine months ended September 30, 2017 to
     RMB1,448 million (US$211 million) for the nine months ended September 30, 2018, which was mainly attributable to (i) an increase in our employee
     benefit expenses in connection with our expansion of personnel to continually improve our product innovation and technology capabilities; and (ii) the
     increase in professional service expenses, which mainly included legal fees incurred in connection with our copyright protection activities and
     professional fees incurred in connection with this offering.


     Other gains, net
            Our other gains, net, was RMB6 million (US$1 million) for the nine months ended September 30, 2018, as compared to other gains, net of
     RMB37 million for the nine months ended September 30, 2017. The change was mainly due to net foreign exchange losses of RMB33 million (US$4.8
     million) for the nine months ended September 30, 2018 as opposed to net foreign exchange gains of RMB14 million for the same period of 2017 as a
     result of appreciation of US dollars against RMB, which was partially offset by an increase in government grants.


     Operating profit
          As a result of the foregoing, our operating profit for the period increased significantly from RMB943 million for the nine months ended
     September 30, 2017 to RMB3,009 million (US$438 million) for the nine months ended September 30, 2018.


     Income tax expense
            We had an income tax expense of RMB165 million for the nine months ended September 30, 2017 and RMB265 million (US$39 million) for the
     nine months ended September 30, 2018. Our income tax expense for the nine months ended September 30, 2017 and 2018 resulted from the net profit
     position of certain operating entities in the PRC. The increase in our income tax expense from the nine months ended September 30, 2017 to the same
     period of 2018 was mainly due to an increase in our income before income tax, partially offset by the preferential enterprise income tax rates applicable
     to certain of our PRC subsidiaries with Software Enterprise status. For more information about such preferential enterprise income tax rates, see “—
     Taxation—PRC.”


     Profit for the period
          As a result of the foregoing, our profit for the period increased significantly from RMB785 million for the nine months ended September 30, 2017
     to RMB2,707 million (US$394 million) for the nine months ended September 30, 2018.

                                                                                117




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          123/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 125 of 410

 Table of Contents

     Year Ended December 31, 2017 Compared to Year Ended December 31, 2016
     Revenues
            Our revenues increased by 151.8% from RMB4,361 million in 2016 to RMB10,981 million (US$1,599 million) in 2017.


        Online music services
            Our revenues generated from online music services increased by 46.9% from RMB2,144 million in 2016 to RMB3,149 million (US$459 million)
     in 2017, mainly driven by (i) increased revenues from paid online music services as a result of higher paying ratio of our online music services, as well
     as an enlarged paying user base as a result of consolidation of CMC’s results; (ii) increased revenues generated through sublicensing music content to
     third parties; and (iii) increased revenues generated from sales of digital music singles and albums. For the three months ended June 30, 2016, the
     number of CMC’s online music paying users was approximately 1.4 million.

            Specifically, the increased user base and paying ratio of our online music services was attributable to our continued efforts to expand our licensed
     music offerings and improve user experience to attract more paying users as well as to the enlarged music library resulting from consolidation of CMC’s
     results. As of March 31, 2016, CMC’s content library included approximately 3.8 million tracks. The increase in our sublicensing revenues was
     primarily due to increased price of licensed music content and, to a lesser extent, the increased number of sublicensing arrangements we entered into
     with other online music platforms in China.

           From the fourth quarter of 2016 to the fourth quarter of 2017, the mobile MAUs of our online music services grew from approximately
     589 million to 603 million, and the number of paying users of our online music services grew from approximately 13.5 million to 19.4 million. During
     the same period, the paying ratio for our online music services grew from 2.3% to 3.2%.


        Social entertainment services and others
           Our revenues generated from social entertainment services and others increased significantly by 253.3% from RMB2,217 million in 2016 to
     RMB7,832 million (US$1,140 million) in 2017, mainly driven by (i) an increase in the revenues generated from our online karaoke and live streaming
     services; and (ii) to a lesser extent, the revenues generated from our music merchandise sales and other music-related services.

            Our revenues generated from online karaoke and live streaming services increased primarily due to (i) Tencent’s acquisition of CMC’s live
     streaming business, with approximately 0.4 million paying users for the three months ended June 30, 2016, which constitutes a majority of our current
     live streaming service offerings; (ii) the substantial growth in our online karaoke user base, as well as increased paying user ratio for our online karaoke
     services which was primarily driven by the introduction of social networking features on our WeSing mobile app; and (iii) the substantial organic growth
     in our live streaming user base, which was driven by our enhanced efforts to direct users of our online music services to our live streaming services.

          From the fourth quarter of 2016 to the fourth quarter of 2017, the mobile MAUs of our social entertainment services grew from approximately
     151 million to 209 million, and the number of paying users of our social entertainment services grew from approximately 4.2 million to 8.3 million.
     During the same period, the paying ratio for our social entertainment services grew from 2.8% to 4.0%.


     Cost of revenues
           Our cost of revenues increased by 129.2% from RMB3,129 million in 2016 to RMB7,171 million (US$1,044 million) in 2017, primarily driven
     by increases in service costs from RMB2,481 million in 2016 to RMB6,142 million (US$894 million) in 2017.

                                                                                 118




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            124/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 126 of 410

 Table of Contents

             The increase in service costs was primarily due to the increase in license fees and revenue sharing fees. The increase in license fees was mainly
     attributable to (i) increased music content licensed from music labels and other content partners; (ii) increased market price of music content; and
     (iii) increased license fees as a result of the consolidation of CMC’s results. The increase in revenue sharing fees from 2016 to 2017 was primarily
     driven by increased sales of virtual gifts in live streaming services as a result of consolidation of results of CMC which constitutes a majority of our
     current live streaming services, as well as organic growth in our online karaoke and live streaming businesses in line with revenue growth.

             The increase in other cost of revenues from RMB648 million in 2016 to RMB1,029 million (US$150 million) in 2017 was primarily attributable
     to (i) the consolidation of CMC’s other cost of revenues after Tencent’s acquisition of CMC; and (ii) increased costs associated with sales of music-
     related merchandise.


     Gross profit
           As a result of the foregoing, our gross profit increased by 209.3% from RMB1,232 million in 2016 to RMB3,810 million (US$555 million) in
     2017. Our gross margin increased from 28.3% in 2016 to 34.7% in 2017.


     Operating expenses
            Our operating expenses increased by 112.0% from RMB1,148 million in 2016 to RMB2,434 million (US$354 million) in 2017.


        Selling and marketing expenses
           Our selling and marketing expenses increased by 150.1% from RMB365 million in 2016 to RMB913 million (US$133 million) in 2017, which
     was mainly attributable to the fact that our selling and marketing expenses for the period beginning on January 1, 2016 up to the completion of Tencent’s
     acquisition of CMC on July 12, 2016 did not include CMC’s selling and marketing expenses for the same period. The increase in our selling and
     marketing expenses was also driven by increased branding and promotion spending to promote TME as an integrated online music entertainment brand
     following our consolidation of CMC’s results and the resulting increased spending on user acquisition channels, as well as increased spending on
     promoting our mobile apps, including through holding music events.


        General and administrative expenses
           Our general and administrative expenses increased by 94.3% from RMB783 million in 2016 to RMB1,521 million (US$221 million) in 2017,
     which was mainly attributable to the fact that our general and administrative expenses for the period beginning on January 1, 2016 up to the completion
     of Tencent’s acquisition of CMC on July 12, 2016 did not include CMC’s general and administrative expenses for the same period.

            The increase in our general and administrative expenses was also driven by (i) an organic increase in our R&D expenses, which grew from
     RMB449 million in 2016 to reach RMB797 million (US$116 million) in 2017, as we expanded our R&D personnel to continually improve our product
     innovation and technology capabilities; (ii) the increase in the amortization of intangible assets, which was primarily because we recorded a higher
     amortization cost associated with the Kugou and Kuwo platforms operated by CMC in 2017 than in 2016 following our consolidation of CMC’s results
     of operations; (iii) the increase in professional service expenses, which mainly included legal fees incurred in connection with our copyright protection
     activities and accounting fees; and (iv) the increase in other general and administrative expenses, mainly including administrative fees and depreciation
     expenses.

                                                                                 119




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               125/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 127 of 410

 Table of Contents

     Other (losses)/gains, net
           Our other gains, net, was RMB124 million (US$18 million) in 2017, as compared to other losses, net of RMB13 million in 2016. The change was
     mainly due to (i) a gain on the step-up acquisition of Ultimate Music in the amount of RMB72 million (US$10 million), (ii) increased government
     grants, and (iii) net foreign exchange gains.


     Operating profit
             As a result of the foregoing, our operating profit increased significantly from RMB103 million in 2016 to RMB1,593 million (US$232 million) in
     2017.


     Income tax expense
           We had an income tax expense of RMB29 million in 2016 and RMB278 million (US$40 million) in 2017. Our income tax expense in 2016 and
     2017 resulted from the net profit position of certain operating entities in the PRC. The increase in our income tax expense from 2016 to 2017 was
     mainly due to an increase in our income before income tax.


     Profit for the year
             As a result of the foregoing, our profit for the year increased significantly from RMB85 million in 2016 to RMB1,319 million (US$192 million) in
     2017.

                                                                                120




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                        126/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 128 of 410

 Table of Contents

     Selected Quarterly Results of Operations
            The following table sets forth our unaudited consolidated quarterly results of operation for the periods indicated. You should read the following
     table in conjunction with our consolidated financial statements and related notes included elsewhere in this prospectus. We have prepared the unaudited
     consolidated quarterly financial information on the same basis as our consolidated financial statements. The unaudited consolidated quarterly financial
     information includes all adjustments, consisting only of normal and recurring adjustments, that we consider necessary for a fair statement of our
     operating results for the quarters presented.

                                                                                                                           For the Three Months Ended
                                                                                            Dec. 31,    Mar. 31,    Jun. 30,    Sep. 30,  Dec. 31,   Mar. 31,    Jun. 30,   Sep. 30,
                                                                                             2016        2017        2017         2017      2017      2018        2018       2018
                                                                                                                                 (RMB in millions)
     Revenues
          Online music services                                                                749         719          645         737       1,048     1,254     1,299      1,463
          Social entertainment services and others                                           1,252       1,386        1,735       2,173       2,538     2,862     3,204      3,506
     Total revenues                                                                          2,001       2,105        2,380       2,910       3,586     4,116     4,503      4,969
     Cost of revenues(1)                                                                    (1,317)     (1,426)      (1,677)     (1,876)     (2,192)   (2,433)   (2,708)    (3,006)
     Gross profit                                                                              684         679          703       1,034       1,394     1,683     1,795      1,963
     Operating expenses
          Selling and marketing expenses(1)                                                   (164)         (130)        (168)     (257)      (358)     (364)      (374)      (434)
          General and administrative expenses(1)                                              (326)         (326)        (356)     (342)      (497)     (446)      (459)      (543)
     Total operating expenses                                                                 (490)         (456)        (524)     (599)      (855)     (810)      (833)      (977)
     Interest income                                                                            27            21           20        28         24        37         63         82
     Other gains/(losses), net                                                                 (17)            7           29         1         87        23        (11)        (6)
     Operating profit                                                                          204           251          228       464        650       933      1,014      1,062
     Share of net profit/(loss) of investments accounted for using equity
        method                                                                                  (3)         —             (1)           8       (3)      —            (7)       (4)
     Fair value change on liabilities of puttable shares                                       —            —            —            —        —          (8)         (9)       (9)
     Profit/(loss) before income tax                                                           201          251          227          472      647       925         998     1,049
     Income tax expenses                                                                       (41)         (44)         (39)         (82)    (113)      (85)        (95)      (85)
     Profit/(loss) for the year/period                                                         160          207          188          390      534       840         903       964

      Note: (1)   Share-based compensation expenses were allocated as follows:

                                                                                                                         For the Three Months Ended
                                                                                 Dec. 31,       Mar. 31,      Jun. 30,       Sep. 30,    Dec. 31,   Mar. 31,     Jun. 30,    Sep. 30,
                                                                                  2016           2017          2017           2017        2017       2018         2018        2018
                                                                                                                              (RMB in millions)
     Cost of revenue                                                                   5                6            6            4           11          7           4           2
     Selling and marketing expenses                                                    4                3            2            3            4          4           2           4
     General and administrative expenses                                              81               84           81           51          129        121          97         104
     Total                                                                            90               93           89           58          144        132         103         110

           Our revenues generated from online music services continued to increase during these periods, primarily due to (i) increased revenues from paid
     online music services as a result of higher paying ratio of our online

                                                                                              121




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                127/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 129 of 410

 Table of Contents

     music services, as well as growth of our user base; (ii) increased revenues generated through sublicensing music content to third parties; (iii) increased
     advertising revenues; and (iv) increased revenues generated from sales of digital music singles and albums. Our revenues generated from social
     entertainment services and others also increased significantly during these periods, mainly driven by an increase in the revenues generated from our
     online karaoke and live streaming services as a result of higher paying ratio as well as growth of our user base; and, to a lesser extent, the revenues
     generated from our music merchandise sales and other music-related services.

           The revenues generated from online music services declined in the first quarter of 2017, primarily because we generated significant sublicensing
     revenues in the fourth quarter of 2016. The revenues generated from online music services was higher in the first quarter of 2017 as compared to the
     second quarter of 2017, which was primarily due to more revenues generated from sublicensing as well as revenues from sales of new music albums
     released in the first quarter.


     Non-IFRS Financial Measure
           We use adjusted profit for the year/period, which is a non-IFRS financial measure, in evaluating our operating results and for financial and
     operational decision-making purposes. We believe that adjusted profit for the year/period helps identify underlying trends in our business that could
     otherwise be distorted by the effect of certain expenses that we include in our profit for the year/period. We believe that adjusted profit for the
     year/period provides useful information about our results of operations, enhances the overall understanding of our past performance and future prospects
     and allows for greater visibility with respect to key metrics used by our management in its financial and operational decision-making.

            Adjusted profit for the year/period should not be considered in isolation or construed as an alternative to operating profit, profit for the year/period
     or any other measure of performance or as an indicator of our operating performance. Investors are encouraged to review adjusted profit for the
     year/period and the reconciliation to its most directly comparable IFRS measure. Adjusted profit for the year/period presented here may not be
     comparable to similarly titled measures presented by other companies. Other companies may calculate similarly titled measures differently, limiting
     their usefulness as comparative measures to our data. We encourage investors and others to review our financial information in its entirety and not rely
     on a single financial measure.

            Adjusted profit for the year/period represents profit for the year/period excluding share-based compensation expenses, net gains from equity
     investments, amortization related to intangible and other assets resulting from the business combinations, impairment provision for investment in
     associates, and fair value change on liabilities of puttable shares. The table below sets forth a reconciliation of our profit for the year/period to adjusted
     profit for the year/period for the periods indicated.

                                                                                                                           For the Year Ended             For the Nine Months Ended
                                                                                                                             December 31,                        September 30,
                                                                                                                       2016             2017             2017              2018
                                                                                                                       RMB        RMB        US$         RMB          RMB        US$
                                                                                                                                                (in millions)
     Profit for the year/period                                                                                           85       1,319         192            785         2,707         394
     Adjustments:
         Share-based compensation expenses                                                                              170          384          56           240            345          50
         Net gains from equity investments                                                                               (4)         (72)        (10)          —              —           —
         Amortization of intangible and other assets arising from business combinations(1)                              175          271          39           212            179          26
         Impairment provision for investment in associates                                                              —              2           0             2            —           —
         Fair value change on liabilities of puttable shares                                                            —            —           —             —               26           4
     Adjusted profit for the year/period                                                                                426        1,904         277         1,239          3,257         474

       Note: (1)   Represents the amortization of identifiable assets, including intangible assets and prepayments for music content, resulting from Tencent’s acquisition of CMC in 2016 and
                   our acquisition of Ultimate Music in 2017, net of related deferred taxes.

                                                                                              122




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                          128/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 130 of 410

 Table of Contents

     Liquidity and Capital Resources
     Cash flows and working capital
           Our principal sources of liquidity have been cash generated from operating activities and contributions from shareholders. As of September 30,
     2018, we had RMB11,529 million (US$1,679 million) in cash and cash equivalents, a significant portion of which were held by our PRC subsidiaries
     and VIEs and their subsidiaries in China and Tencent Music Entertainment Hong Kong Limited, our wholly-owned subsidiary in Hong Kong. Our cash
     and cash equivalents consist primarily of bank deposits and highly liquid investments, which have original maturities of three months or less when
     purchased. Our cash and cash equivalents are primarily denominated in Renminbi. We believe that our current cash and anticipated cash flow from
     operations will be sufficient to meet our anticipated cash needs, including our cash needs for working capital and capital expenditures, for at least the
     next 12 months. We collect the majority of our revenues from users who pay in advance.

           We intend to finance our future working capital requirements and capital expenditures from cash generated from operating activities and funds
     raised from financing activities, including the net proceeds we will receive from this offering. We may, however, require additional cash due to changing
     business conditions or other future developments, including any investments or acquisitions we may decide to pursue. If our existing cash is insufficient
     to meet our requirements, we may seek to issue debt or equity securities or obtain additional credit facilities. Financing may be unavailable in the
     amounts we need or on terms acceptable to us, if at all. Issuance of additional equity securities, including convertible debt securities, would dilute our
     earnings per share. The incurrence of debt would divert cash for working capital and capital expenditures to service debt obligations and could result in
     operating and financial covenants that restrict our operations and our ability to pay dividends to our shareholders. If we are unable to obtain additional
     equity or debt financing as required, our business operations and prospects may suffer.

            As a holding company with no material operations of our own, we conduct our operations primarily through our PRC subsidiaries and our
     consolidated VIEs in China. We are permitted under PRC laws and regulations to provide funding to our PRC subsidiaries in China through capital
     contributions or loans, subject to the approval of government authorities and limits on the amount of capital contributions and loans. In addition, our
     subsidiaries in China may provide Renminbi funding to our consolidated VIEs only through entrusted loans. See “Risk Factors—Risks Related to Doing
     Business in China—PRC regulation of loans to and direct investment in PRC entities by offshore holding companies and governmental control of
     currency conversion may delay or prevent us from using the proceeds of this offering to make loans to or make additional capital contributions to our
     PRC subsidiaries, which could materially and adversely affect our liquidity and our ability to fund and expand our business” and “Use of Proceeds.” The
     ability of our subsidiaries in China to make dividends or other cash payments to us is subject to various restrictions under PRC laws and regulations. See
     “Risk Factors—Risks Related to Doing Business in China—We may rely on dividends and other distributions on equity paid by our PRC subsidiaries to
     fund any cash and financing requirements we may have, and any limitation on the ability of our PRC subsidiaries to make payments to us could have a
     material and adverse effect on our ability to conduct our business” and “Risk Factors—Risks Related to Doing Business in China—We may be
     classified as a ‘PRC resident enterprise’ for PRC enterprise income tax purposes, which could result in unfavorable tax consequences to us and our
     non-PRC shareholders and ADS holders and have a material adverse effect on our results of operations and the value of your investment.”

                                                                                123




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          129/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 131 of 410

 Table of Contents

            The following table presents our selected consolidated cash flow data for the periods indicated.

                                                                                                       For the Year Ended              For the Nine Months Ended
                                                                                                         December 31,                         September 30,
                                                                                                   2016             2017             2017               2018
                                                                                                   RMB         RMB        US$        RMB          RMB         US$
                                                                                                                            (in millions)
     Selected Consolidated Cash Flow Data:
     Net cash provided by operating activities                                                      873        2,500      364      2,753        3,700         539
     Net cash provided by/(used in) investing activities                                            496         (483)     (70)      (731)        (240)        (35)
     Net cash provided by financing activities                                                    1,712           99       14         98        2,855         416
     Net increase in cash and cash equivalents                                                    3,081        2,116      308      2,120        6,315         919
     Cash and cash equivalents at beginning of the year/period                                      —          3,071      447      3,071        5,174         753
     Exchange (losses)/gains on cash and cash equivalents                                           (10)         (13)      (2)        (7)          40           6
     Cash and cash equivalents at end of the year/period                                          3,071        5,174      753      5,184       11,529       1,679


     Operating activities
           Net cash provided by operating activities was RMB3,700 million (US$539 million) for the nine months ended September 30, 2018. The difference
     between our profit before income tax of RMB2,972 million (US$433 million) and the net cash provided by operating activities was mainly due to (i) the
     increase in operating liabilities of RMB1,752 million (US$255 million) largely due to our overall business growth; (ii) depreciation and amortization of
     RMB267 million (US$39 million); and (iii) non-cash share-based compensation expense of RMB345 million (US$50 million), partially offset by (i) the
     increase in operating assets of RMB1,432 million (US$209 million), which was mainly driven by our overall business growth; and (ii) income taxes
     paid in an amount of RMB234 million (US$34 million).

          Net cash provided by operating activities increased from RMB873 million in 2016 to RMB2,500 million (US$364 million) in 2017. This increase
     was mainly driven by the increased revenues as our businesses continued to grow, partially offset by increased cost of revenues and operating expenses
     which was generally consistent with our business growth during the same period.

           Net cash provided by operating activities was RMB2,500 million (US$364 million) in 2017. The difference between our profit before income tax
     of RMB1,597 million (US$233 million) and the net cash provided by operating activities was mainly due to (i) the increase in other operating liabilities
     of RMB1,051 million (US$153 million) largely due to our overall business growth; (ii) depreciation and amortization of RMB379 million (US$55
     million); and (iii) non-cash share-based compensation expense of RMB362 million (US$53 million), partially offset by (i) the increase in account
     receivables of RMB447 million (US$65 million), which was mainly driven by our overall business growth; and (ii) income taxes paid in an amount of
     RMB207 million (US$30 million).

           Net cash provided by operating activities was RMB873 million in 2016. The difference between our profit before income tax of RMB114 million
     and the net cash provided by operating activities was mainly due to (i) the increase in accounts payables of RMB315 million, which was mainly due to
     our overall business growth; (ii) depreciation and amortization of RMB236 million; and (iii) the decrease in other operating assets of RMB193 million,
     which was generally due to changes in prepayments, partially offset by the increase in accounts receivables of RMB266 million. The increase in
     accounts receivables was largely due to our overall business growth.

                                                                                 124




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  130/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 132 of 410

 Table of Contents

     Investing activities
            Net cash used in investing activities was RMB240 million (US$35 million) for the nine months ended September 30, 2018, which was primarily
     attributable to (i) payment for acquired business, net of cash acquired of RMB271 million (US$39 million); (ii) payments for financial assets and equity
     investments in certain companies of RMB246 million (US$36 million); and (iii) our purchases of property, plant and equipment and intangible assets of
     RMB96 million (US$14 million), partially offset by net cash received for business combination under common control of RMB397 million (US$58
     million).

           Net cash used in investing activities was RMB483 million (US$70 million) in 2017, which was primarily attributable to (i) settlement of pre-
     acquisition dividend payables of RMB591 million (US$86 million); (ii) our purchase of property, plant and equipment of RMB75 million (US$11
     million); and (iii) our payment for business combination, net of cash acquired, of RMB72 million (US$10 million), in connection with our acquisition of
     Ultimate Music in 2017, partially offset by (i) net proceeds from short-term investments, which mainly included financial products offered by
     commercial banks and financial institutions in China, of RMB261 million (US$38 million); and (ii) proceeds from disposal of investments accounted for
     using equity method of RMB57 million (US$8 million).

            Net cash provided by investing activities was RMB496 million in 2016, which was primarily attributable to (i) cash received from CMC in
     connection with Tencent’s acquisition of CMC of RMB676 million; and (ii) proceeds from short term investments of RMB371 million, partially offset
     by (i) settlement of pre-acquisition dividend payables of RMB510 million; and (ii) our purchase of property, plant and equipment of RMB41 million.


     Financing activities
          Net cash provided by financing activities for the nine months ended September 30, 2018 was RMB2,855 million (US$416 million), which was
     mainly the proceeds we received from the issuance of ordinary shares of RMB2,433 million (US$354 million) and puttable shares of RMB422 million
     (US$61 million).

           Net cash provided by financing activities in 2017 was RMB99 million (US$14 million), which was mainly the proceeds we received from the
     exercise of certain employee share options of RMB79 million (US$12 million).

          Net cash provided by financing activities in 2016 was RMB1,712 million, which was primarily attributable to the issuance of our ordinary shares,
     from which we received proceeds of RMB1,901 million, and deemed return of contributions arising from the carve out of the PRC music business from
     Tencent for RMB189 million.


     Capital Expenditures
           Our capital expenditures are incurred primarily in connection with purchases of property and equipment and intangible assets. Our capital
     expenditures were RMB41 million, RMB77 million (US$11 million) and RMB96 million (US$14 million), in 2016, 2017 and the nine months ended
     September 30, 2018, respectively. We intend to fund our future capital expenditures with our existing cash balance and proceeds from this offering. We
     will continue to make capital expenditures to meet the expected growth of our business.

                                                                               125




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                         131/409
12/3/2018               Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                    Amendment Filed   12/05/18
                                                                  to Form F-1  Page 133 of 410

 Table of Contents

     Contractual Obligations
            The following table sets forth our contractual obligations and commitments as of September 30, 2018.

                                                                                                                                                        Payment Due by September 30,
                                                                                                                                                                 2020 and
                                                                                                                                                      2019      Thereafter       Total
                                                                                                                                                             (RMB in millions)
     Operating commitment(1)                                                                                                                           112                72             184
     Content royalties(2)                                                                                                                            4,371             3,341           7,712
     Capital commitment(3)                                                                                                                               4               —                 4
     Investment commitment(4)                                                                                                                           63                39             102
     Total                                                                                                                                           4,550             3,452           8,002

       Notes: (1)      Represents our future minimum commitments under non-cancelable operating arrangements, which are mainly related to leased facilities and rental of bandwidth.
                    (2) Represents the minimum royalty payments associated with license agreements to which we are subject.
                    (3) Represents commitments for non-cancelable agreements to leasehold improvements.
                    (4) Represents commitments to acquire the equity interests in certain entities.

           See “Specific Factors Affecting our Results of Operations—Our ability to enhance returns on our spending on content” for a discussion of the
     future trend of our content royalties.


     Holding Company Structure
            Tencent Music Entertainment Group is a holding company with no material operations of its own. We conduct our operations primarily through
     our PRC subsidiaries and our consolidated VIEs. As a result, our ability to pay dividends depends upon dividends paid by our subsidiaries which, in
     turn, depends on the payment of the service fees and royalty payments to our PRC subsidiaries by our consolidated VIEs in the PRC pursuant to certain
     contractual arrangements. See “Corporate History and Structure—Contractual Arrangements with Our VIEs and Their Respective Shareholders.” In
     2016, 2017 and the nine months ended September 30, 2018, the amount of such services fees and royalty payments paid to our PRC subsidiaries from
     our VIEs was RMB482.5 million, RMB2,535.5 million (US$369.2 million) and RMB4,242.6 million (US$617.7 million), respectively. We expect that
     the amounts of such service fees and royalty payments will increase in the foreseeable future as our business continues to grow. If our subsidiaries or
     any newly formed subsidiaries incur debt on their own behalf in the future, the instruments governing their debt may restrict their ability to pay
     dividends to us.

           In addition, our subsidiaries in China are permitted to pay dividends to us only out of their retained earnings, if any, as determined in accordance
     with the Accounting Standards for Business Enterprise as promulgated by the Ministry of Finance, or PRC GAAP. In accordance with PRC company
     laws, our consolidated VIEs in China must make appropriations from their after-tax profit to non-distributable reserve funds including (i) statutory
     surplus fund and (ii) discretionary surplus fund. The appropriation to the statutory surplus fund must be at least 10% of the after-tax profits calculated in
     accordance with PRC GAAP. Appropriation is not required if the statutory surplus fund has reached 50% of the registered capital of our consolidated
     VIEs. Appropriation to discretionary surplus fund is made at the discretion of our consolidated VIEs. Pursuant to the law applicable to China’s foreign
     investment enterprise, our subsidiaries that are foreign investment enterprise in the PRC have to make appropriation from their after-tax profit, as
     determined under PRC GAAP, to reserve funds including (i) general reserve fund, (ii) enterprise expansion fund; and (iii) staff bonus and welfare fund.
     The appropriation to the general reserve fund must be at least 10% of the after-tax profits calculated in accordance with PRC GAAP. Appropriation is
     not required if the reserve fund has reached 50% of the registered capital of our subsidiary. Appropriation to the other two reserve funds are at our
     subsidiary’s discretion.

           As an offshore holding company, we are permitted under PRC laws and regulations to provide funding from the proceeds of our offshore fund
     raising activities to our PRC subsidiaries only through loans or capital

                                                                                              126




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                        132/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 134 of 410

 Table of Contents

     contributions, and to our consolidated affiliated entity only through loans, in each case subject to the satisfaction of the applicable government
     registration and approval requirements. See “Risk Factors—Risks Related to Doing Business in China—PRC regulation of loans to and direct
     investment in PRC entities by offshore holding companies and governmental control of currency conversion may delay or prevent us from using the
     proceeds of this offering to make loans to or make additional capital contributions to our PRC subsidiaries, which could materially and adversely affect
     our liquidity and our ability to fund and expand our business.” As a result, there is uncertainty with respect to our ability to provide prompt financial
     support to our PRC subsidiaries and consolidated VIEs when needed. Notwithstanding the foregoing, our PRC subsidiaries may use their own retained
     earnings (rather than Renminbi converted from foreign currency denominated capital) to provide financial support to our consolidated affiliated entity
     either through entrustment loans from our PRC subsidiaries to our consolidated VIEs or direct loans to such consolidated affiliated entity’s nominee
     shareholders, which would be contributed to the consolidated variable entity as capital injections. Such direct loans to the nominee shareholders would
     be eliminated in our consolidated financial statements against the consolidated affiliated entity’s share capital.

           The table below sets forth the respective revenues contribution and assets of Tencent Music Entertainment Group and its wholly-owned
     subsidiaries and consolidated VIEs as of the dates and for the periods indicated:

                                                                                              Total Revenues (1)                                          Total Assets
                                                                                    For the Year              For the Year
                                                                                       Ended                     Ended                        As of                         As of
                                                                                    December 31,             December 31,                  December 31,                  December 31,
                                                                                        2016                      2017                         2016                          2017
     Tencent Music Entertainment Group                                                        —                          —                         67.0%                        53.6%
     Wholly-owned subsidiaries in Hong Kong                                                   —                          —                          1.0%                        12.6%
     Wholly-owned subsidiaries in the PRC                                                    31.0%                       0.3%                       3.9%                         3.5%
     Consolidated VIEs                                                                       69.0%                      99.7%                      28.1%                        30.3%
     Total                                                                                  100.0%                     100.0%                     100.0%                       100.0%

      Note: (1)    Percentages exclude inter-company transactions between Tencent Music Entertainment Group and its wholly-owned subsidiaries and the consolidated VIEs.

           In 2017, our wholly-owned PRC subsidiaries only generated a minimal portion of our total revenues because substantially all of our businesses are
     subject to foreign investment restrictions under PRC law and therefore can only be conducted through our consolidated VIEs. In contrast, most of our
     assets are held by our offshore incorporated entities and wholly-owned PRC subsidiaries, mostly in the forms of goodwill and cash that do not generate
     revenues.


     Off-Balance Sheet Commitments and Arrangements
            We have not entered into any financial guarantees or other commitments to guarantee the payment obligations of any third parties. We have not
     entered into any derivative contracts that are indexed to our shares and classified as shareholder’s equity or that are not reflected in our consolidated
     financial statements and the notes thereto. Furthermore, we do not have any retained or contingent interest in assets transferred to an unconsolidated
     entity that serves as credit, liquidity or market risk support to such entity. We do not have any variable interest in any unconsolidated entity that provides
     financing, liquidity, market risk or credit support to us or engages in leasing, hedging or product development services with us.


     Quantitative and Qualitative Disclosure about Market Risk
        Interest rate risk
          Our exposure to interest rate risk primarily relates to the interest income generated by excess cash, which is mostly held in interest-bearing bank
     deposits. We have not used any derivative financial instruments to manage

                                                                                           127




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                      133/409
12/3/2018                Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                     Amendment Filed   12/05/18
                                                                   to Form F-1  Page 135 of 410

 Table of Contents

     our interest risk exposure. Interest-earning instruments carry a degree of interest rate risk. We have not been exposed, nor do we anticipate being
     exposed, to material risks due to changes in interest rates. However, our future interest income may be lower than expected due to changes in market
     interest rates.


        Foreign exchange risk
            Substantially all of our revenues are denominated in Renminbi. The Renminbi is not freely convertible into foreign currencies for capital account
     transactions. The value of the Renminbi against the U.S. dollar and other currencies is affected by, among other things, changes in China’s political and
     economic conditions and China’s foreign exchange policies. On July 21, 2005, the PRC government changed its decade-old policy of pegging the value
     of the RMB to the U.S. dollar, and the Renminbi appreciated more than 20% against the U.S. dollar over the following three years. Between July 2008
     and June 2010, this appreciation halted and the exchange rate between the Renminbi and the U.S. dollar remained within a narrow band. Since June
     2010, the RMB has fluctuated against the U.S. dollar, at times significantly and unpredictably. It is difficult to predict how market forces or PRC or U.S.
     government policy may impact the exchange rate between the Renminbi and the U.S. dollar in the future.

            To date, we have not entered into any hedging transactions in an effort to reduce our exposure to foreign currency exchange risk.

            Based on an assumed initial public offering price of US$14.00 per ADS, the midpoint of the estimated public offering price range shown on the
     front cover of this prospectus, we expect to receive (i) net proceeds of approximately US$544 million in the aggregate (or net proceeds of approximately
     US$709 million in the aggregate if the underwriters exercise their over-allotment option in full in connection with this offering) from this offering, after
     deducting underwriting discounts and commissions and estimated offering expenses payable by us; and (ii) additional net proceeds of approximately
     US$32 million from the concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming Tencent’s full subscription of
     the Class A ordinary shares to be issued by us in such concurrent private placement). Assuming that we convert the full amount of the net proceeds from
     this offering and the concurrent private placement into RMB, a 10% appreciation of the U.S. dollar against the Renminbi, from a rate of RMB6.8680 to
     US$1.00, the rate in effect as of September 28, 2018, to a rate of RMB7.5548 to US$1.00, will result in an increase of RMB396 million in our net
     proceeds from this offering and the concurrent private placement. Conversely, a 10% depreciation of the U.S. dollar against the Renminbi, from a rate of
     RMB6.8680 to US$1.00, the rate in effect as of September 28, 2018, to a rate of RMB6.1812 to US$1.00, will result in a decrease of RMB396 million
     in our net proceeds from this offering and the concurrent private placement.


        Inflation risk
            Since our inception, inflation in China has not materially impacted our results of operations. According to the National Bureau of Statistics of
     China, the year-over-year percent changes in the consumer price index for December 2016 and 2017 were increases of 2.1% and 1.8%, respectively.
     Although we have not in the past been materially affected by inflation since our inception, we can provide no assurance that we will not be affected in
     the future by higher rates of inflation in China.


     Recent Accounting Pronouncements
           For detailed discussion on recent accounting pronouncements, see Note 2.2 to the consolidated financial statements of Tencent Music
     Entertainment Group included elsewhere in this prospectus.

                                                                                 128




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             134/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 136 of 410

 Table of Contents

                                                                     INDUSTRY OVERVIEW

            Certain information, including statistics and estimates, set forth in this section and elsewhere in this prospectus and all tables and graphs set forth
     in this section has been derived from an industry report commissioned by us and independently prepared by iResearch in connection with this offering.
     We believe that the sources of such information are appropriate, and we have taken reasonable care in extracting and reproducing such information. We
     have no reason to believe that such information is false or misleading in any material respect or that any fact has been omitted that would render such
     information false or misleading in any material respect. However, neither we nor any other party involved in this offering has independently verified
     such information, and neither we nor any other party involved in this offering makes any representation as to the accuracy or completeness of such
     information. Therefore, investors are cautioned not to place any undue reliance on the information, including statistics and estimates, set forth in this
     section or similar information included elsewhere in this prospectus.


     Overview of China’s Online Music Pan-Entertainment Market
           China’s music market is still at an early stage of development. According to iResearch, on a per capita basis, the recorded music market in the
     U.S. was more than 45 times that of China in 2017. As the consumption patterns of China’s population of 1.4 billion continue to evolve, China’s
     recorded music market is expected to grow rapidly and China’s per capita spending on recorded music is expected to more than quadruple between 2017
     and 2023, according to iResearch, supported by a secular upswing driven by strict copyright protection, increasing penetration of online music services
     and consumers’ increasing willingness to pay for music, demonstrating tremendous growth potential.

           Several online entertainment verticals in China have grown to similar maturity levels of monetization relative to developed markets over the past
     decade. According to iResearch, China became the world’s largest market for mobile games and the second largest market for online video, in each case
     as measured by revenues, in 2017. Despite the rapid growth, China’s online music services market remained small in size as compared to more
     developed economies. China’s online music services paying ratio was only 3.9% in 2017, according to iResearch.

            In China, the paying ratio for online music services is also significantly lower than that of the other online entertainment formats, such as online
     video (with a paying ratio of 22.5% in 2017) and mobile games (with a paying ratio of 30.5% in 2017). According to iResearch, in 2017 the average
     daily time spent per user on online music entertainment was 53.8 minutes, which was generally in line with other forms of online entertainment;
     however, in 2017 the average revenue per paying user for online music was RMB110, which was substantially lower than that of the other online
     entertainment formats, such as online video (RMB182) and mobile games (RMB810). According to iResearch, in 2017 online music services had a per
     capita spending of RMB2.9, which is relatively lower in comparison to RMB14.8 for online video, RMB107.1 for mobile games and RMB34.5 for
     movies.

            Key trends driving the growth of China’s online music pan-entertainment market include:


     Improved copyright protection environment
           China’s music industry has historically been hindered by rampant piracy that has resulted in a lower willingness by consumers to pay for music.
     For the past decade, the Chinese government has increased its efforts to improve the country’s copyright protection with a goal of encouraging the
     production of quality music content. Leading online music platforms have also joined such efforts by investing heavily in licensing from copyright
     owners and building technology to protect music copyright. The copyright protection efforts of the few leading online music platforms in China have
     made them the partners of choice for major music content partners.

                                                                                  129




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              135/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 137 of 410

 Table of Contents

     Fragmented music content providers and popularity of long-tail content
           China has a more fragmented music content creation and copyright ownership landscape as compared to developed economies. In contrast to the
     U.S. market where the top music labels have strong market positions, China provides a more conducive environment for online music platforms.
     According to iResearch, in terms of the volume of tracks streamed, the top five labels in China had a combined market share of less than 30% in 2017,
     while the top five labels globally had a combined market share of approximately 85%.

            China also has a fast growing market for long-tail, niche music content, including those that belong to niche genres, driven by an increasing
     demand for diversified and personalized online entertainment experiences. The market for such long-tail music content is constantly evolving, with
     some of them having the potential of becoming hits. Artists also benefit from innovations in online music entertainment formats, such as online karaoke,
     live streaming, online concerts, curated playlists and digital albums, which give them an efficient way to reach and grow their audience.

            The younger generation in China, represented by Generation Z (born between 1990 and 2009), is also a key driving force of the market for long-
     tail entertainment content. They are generally technology savvy, creative, expressive, and willing to pay for quality content. They are also actively
     involved in content creation through interactive online platforms, driving both the supply and demand for long-tail music content.


     Important role of online music services
           The importance of online music services in China is more pronounced compared to the U.S. market, partly due to the fragmentation of content
     providers. Major online music services that offer a wide array of content have become an attractive platform for both established and aspiring artists, as
     well as other music content creators to reach target audiences efficiently. Major online music services, in turn, are able to leverage their large user base
     and business model innovations to build long-term, mutually beneficial partnership with content providers to reinforce their leadership.


     Superior products offered by online music platforms
           Online music services in China have experienced intense competition with limited ability to differentiate by content due to the widespread piracy.
     As a result, Chinese online music services tend to be more motivated and capable of offering engaging, social and fun products as compared to their
     counterparts in developed economies. Major online music platforms have continually made substantial investments in creating superior user experiences
     through technology and product innovations.


     Innovation in music monetization models
           Consumer willingness to pay for music content is growing in China and online music platforms have introduced innovative business models to
     capitalize on the highly social and multi-format nature of music consumption in China. Online music platforms with access to social networks have also
     developed innovative online karaoke products. They leverage social graph to connect users with similar music and singing interests, allowing users to
     express themselves through singing, sharing with friends and sending virtual gifts.


     Market Size and Key Segments of China’s Online Music Pan-entertainment Market
           China’s online music pan-entertainment market mainly consists of online music services, online karaoke, music-centric live streaming, online
     advertising, and online music copyright operations. Online music services, online karaoke and music-centric live streaming are collectively referred to
     as online music entertainment services. It is also a highly dynamic market which enables Chinese consumers to engage with music in many ways,
     including music discovering, listening, watching, singing and socializing.

                                                                                 130




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             136/409
12/3/2018                Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                     Amendment Filed   12/05/18
                                                                   to Form F-1  Page 138 of 410

 Table of Contents

          The overall size of China’s online music pan-entertainment market reached approximately RMB33.0 billion in terms of revenue in 2017, and is
     expected to grow to RMB215.2 billion in 2023, representing a CAGR of 36.7% from 2017 to 2023, according to iResearch.


                                             Total Revenue of China Online Music Pan-Entertainment Market




     Source: iResearch


                             Ranking of China Online Music Entertainment Apps by Mobile MAUs in the Third Quarter of 2018




     Source: iResearch

            Key segments of China’s online music pan-entertainment market include:


     Online music services
            Online music services represent paid music services in China where users pay for music through a combination of membership subscriptions and
     digital music purchases.

        Overall market size of China’s online music services reached approximately RMB4.4 billion in terms of revenue in 2017, is expected to grow to
     RMB36.7 billion in 2023, representing a CAGR of 42.7% from 2017 to 2023, according to iResearch.

                                                                             131




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                      137/409
12/3/2018                Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                     Amendment Filed   12/05/18
                                                                   to Form F-1  Page 139 of 410

 Table of Contents

                                                   Total Revenue of China’s Online Music Services Market




     Source: iResearch

            China’s online music services have seen strong growth momentum in recent years, driven by increasing consumer spending on membership
     subscriptions and digital music, which in turn was attributable to the improved copyright protection. Between 2013 and 2017, the online music paying
     ratio in China increased from 0.4% to 3.9% and is expected to reach 28.7% in 2023. Currently, a large portion of online music streaming services
     revenue are generated through the download-based fee model, where users are allowed to download a certain number of songs over a specified period.
     Online music platforms have been exploring paid-streaming fee models which provide significant growth potential for the industry in the near future.


                                              Paying Ratios of China’s Online Music Services vs. Online Video




     Source: iResearch


     Online karaoke and music-centric live streaming services
           Online karaoke and music-centric live streaming has been gaining popularity in China, driven by the engaging user experiences and a large base of
     music talents and users who enjoy sharing their music performances with others. The overall size of China’s online karaoke and music-centric live
     streaming services reached approximately RMB22.0 billion in terms of revenue in 2017 and is expected to grow to RMB130.5 billion in 2023,
     representing a CAGR of 34.6% from 2017 to 2023, according to iResearch.

          Revenues from online karaoke and music-centric live streaming services in China are generated primarily through sales of virtual gifts, as well as
     premium memberships that entitle paying users to various additional privileges, such as higher soundtrack resolution and additional app themes.

                                                                               132




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                        138/409
12/3/2018                Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                     Amendment Filed   12/05/18
                                                                   to Form F-1  Page 140 of 410

 Table of Contents

                                    Total Revenue of China’s Online Karaoke and Music-centric Live Streaming Market




     Source: iResearch

           Karaoke singing has long been a popular way of enjoying music in China, and online karaoke services have accumulated a significant user base.
     The advent of online karaoke allows users to sing and perform, socialize in online singing communities and share their performances with friends and
     others who share common music interests.

           According to iResearch, on a per capita basis, the U.S. offline music performance market is approximately 43 times that of China in 2017, as live
     performances in China have historically been less accessible. The discrepancies in music performance consumption are expected to converge, mainly
     driven by music-centric live streaming performances. Live streaming is an iconic phenomenon in China’s online entertainment market. Fans show
     appreciation primarily by sending virtual gifts to popular live streaming performers. Additionally, driven by young generations’ strong demand for
     interactive experience and diverse content offerings, online performances on live streaming platforms in China have increased in number and popularity,
     demonstrating a higher growth potential than offline live performance market.


     Other online media for music content distribution
            Other online media for music content distribution covers those offering music-related video, audio and news content such as short and long-form
     video platforms, radio platforms, news feed and utility apps (other than online music streaming service platforms and online karaoke and music-centric
     live streaming platforms). Advertising represents the primary monetization model for this segment.

           Overall market size of China’s other online media for music content distribution reached approximately RMB4.5 billion in terms of revenue in
     2017, and is expected to grow to approximately RMB34.3 billion in 2023, representing a CAGR of 40.4% from 2017 to 2023, according to iResearch.
     The main catalysts for growth in this segment include growing user demand for music content across different media formats and efforts undertaken by
     diversified online platforms to capture user mindshare with rich content offerings.

                                                                               133




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                        139/409
12/3/2018                Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                     Amendment Filed   12/05/18
                                                                   to Form F-1  Page 141 of 410

 Table of Contents

                                       Total Revenue of Other Online Media for Music Content Distribution Market




     Source: iResearch


     Online Music Copyright Operations
           Online music copyright operations is another segment with strong potential that can also unlock the value of online music content through
     multiple avenues. This segment involves original music copyright licensing, sublicensing of music content, licensing of music related content generated
     from talent shows and live performances produced by online platforms, and the adaptation of online music content in the creation of derivative
     entertainment products such as musicals and movies.

          The overall market size of China’s online music copyright operations reached approximately RMB2.2 billion in terms of revenue in 2017 and is
     expected to grow to RMB13.7 billion in 2023, representing a CAGR of 36.1% from 2017 to 2023, according to iResearch.


                                                Total Revenue of Online Music Copyright Operations Market




     Source: iResearch

                                                                               134




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                        140/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 142 of 410

 Table of Contents

                                                                             BUSINESS


     Our Mission
            Our mission is to use technology to elevate the role of music in people’s lives, by enabling them to create, enjoy, share and interact with music.


     Overview
           Music is a universal passion. No matter who we are, or where we come from, we all have our favorite songs, albums or artists. We love music
     because it can inspire, uplift, motivate and enrich our lives. Music reaches us in deeply personal ways and connects us with each other through engaging,
     social and fun experiences.

           With over 1.4 billion people, China has a massive audience with a growing demand for music entertainment. Until recently, the music industry in
     China was relatively underdeveloped and highly fragmented largely due to deficiencies in copyright protection. Piracy was rampant. People didn’t see
     the value of paying for music. Spending on music entertainment in China has been relatively low. According to iResearch, while the recorded music
     market in the U.S. was more than 45 times that of China in 2017 on a per capita basis, China’s per capita spending on recorded music is expected to
     more than quadruple between 2017 and 2023, demonstrating tremendous growth potential.

           We are pioneering the way people enjoy online music and music-centric social entertainment services. We have demonstrated that users will pay
     for personalized, engaging and interactive music experiences. Just as we value our users, we also respect those who create music. This is why we
     champion copyright protection—because unless content creators are rewarded for their creative work, there won’t be a sustainable music entertainment
     industry in the long run. Our scale, technology and commitment to copyright protection make us a partner of choice for artists and content owners.


     Our Platform
           We are the largest online music entertainment platform in China, operating the top four music mobile apps in terms of mobile MAUs in the third
     quarter of 2018. Our platform comprises our online music, online karaoke and music-centric live streaming products, supported by our content offerings,
     technology and data.

            Our platform is an all-in-one music entertainment destination that allows users to seamlessly engage with music in many ways, including
     discovering, listening, singing, watching, performing and socializing. On our platform, social interactions such as sharing, liking, commenting,
     following and virtual gifting, are deeply integrated in our products and highly complementary to the core music experience, thereby enhancing our user
     experience, engagement and retention. As a result, we have built our platform into not just a music streaming platform, but a broad community for music
     fans to discover, listen, sing, watch, perform and socialize.

                                                                                 135




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               141/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 143 of 410

 Table of Contents




            We have worked tirelessly to build a vibrant and fast-growing music platform with the following elements:
            •    Users. With over 800 million total unique MAUs in the third quarter of 2018, our massive user base covers the full spectrum of user
                 demographics in China. Our users are highly engaged, with each daily active user on average spending over 70 minutes per day on our
                 platform in the third quarter of 2018.
            •    Products. We develop and operate a portfolio of products that are engaging, social and fun. Our products allow users to discover and listen
                 to music, sing and perform, as well as watch music videos and live music performances in a seamless and immersive way. With different
                 music entertainment services fully integrated into one platform, users don’t just listen to music on our platform – after listening to a song,
                 they may be inspired to sing that song and share the performance with friends or want to watch a live performance of the same song by a
                 popular live streaming performer.
            •    Content. We have China’s most comprehensive library of music content in recorded and live, audio and video formats. We have the largest
                 music content library with over 20 million tracks from over 200 domestic and international music labels, as of September 30, 2018. We also
                 offer a broad range of video content, such as music videos, live and recorded concerts and music shows. In addition, hundreds of millions of
                 users have shared their singing, short videos, live streaming of music performances, comments and music-related articles on our platform.
            •    Data and technology. The scale and engagement of our user base generate extensive data that we use to develop innovative products that
                 best cater to user preferences and enhance user experience. We have also developed technology that can monitor and protect copyrighted
                 music, which empowers our artists and content partners to promote their music and protect their creative work.
            •    Monetization. We have innovative and multi-faceted monetization models that mainly include paid subscriptions, sales of digital music,
                 virtual gifts and premium memberships. They are seamlessly integrated with our products and services in a way that enhances user
                 experience. Our strong monetization capability supports our long-term investments in content, technology and products. It also allows us to
                 attract more content creators and transform China’s music entertainment industry.

          We have achieved growth and profitability at scale. In the nine months ended September 30, 2018, our revenue reached RMB13,588 million
     (US$1,978 million) compared to RMB7,395 million in the same period in 2017. Our profit increased from RMB785 million in the nine months ended
     September 30, 2017 to RMB2,707

                                                                                 136




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            142/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 144 of 410

 Table of Contents

     million (US$394 million) in the nine months ended September 30, 2018. Our adjusted profit for the nine months ended September 30, 2017 and 2018
     amounted to RMB1,239 million and RMB3,257 million (US$474 million), respectively. From 2016 to 2017, our revenue increased from RMB4,361
     million to RMB10,981 million (US$1,599 million). In 2016 and 2017, we reported profit for the year of RMB85 million and RMB1,319 million
     (US$192 million), respectively, and recorded adjusted profit for the year of RMB426 million and RMB1,904 million (US$277 million), respectively.
     See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Non-IFRS Financial Measure.”

           Tencent’s acquisition of CMC was completed on July 12, 2016. Since then, the results of operations of CMC have been consolidated with ours and
     had contributed materially to our total revenues since July 2016. For the period from January 1, 2016 to July 12, 2016, CMC’s total net revenues and net
     loss were RMB1,923 million (US$288 million) and RMB152 million (US$23 million), respectively. After the acquisition of CMC in July 2016, our
     business and the business that was previously operated by CMC both grew substantially as a result of the combined content library and sharing of
     operational know-how. Post-acquisition, we: (i) operated our business on a combined basis, with CMC’s business substantially integrated into our
     business; (ii) shared many costs and expenses, and (iii) ceased to maintain consolidated financial statements of CMC’s business on a standalone basis.
     For a more detailed discussion of the impact of the acquisition of CMC, see “Management’s Discussion and Analysis of Financial Condition and Results
     of Operations—The Effects of the Acquisition of CMC.”


     Our Strengths
            We have developed an innovative business model with fundamental strengths that positions us for continued leadership.


     Largest online music entertainment platform in China
          We are the largest online music entertainment platform in China, with over 800 million total unique MAUs in the third quarter of 2018. Our QQ
     Music, Kugou Music, Kuwo Music and WeSing apps are the top four music mobile apps in China by mobile MAUs in the third quarter of 2018.


     Superior products creating engaging, social and fun user experience
          We offer a comprehensive suite of music entertainment products to let users engage interactively with music by discovering, listening, singing,
     watching, performing and socializing.
            •    Our online music services, QQ Music, Kugou Music and Kuwo Music, enable users to discover and listen to music in personalized ways.
                 We provide a broad range of features for music discovery, including music search and recommendations, music ranking charts, playlists,
                 official music accounts and digital releases. We also offer comprehensive music-related video content including music videos, live
                 performances and short videos.
            •    Our online karaoke social community, primarily WeSing, enables users to have fun by singing and interacting with friends, with most
                 activities taking place between users already connected on Weixin/WeChat or QQ. Each day, millions of users come to our platform to share
                 what they have sung and to discover their friends’ performances. They can also sing duets with celebrities or other users, have a karaoke
                 party in our virtual singing rooms, challenge each other in online sing-offs and request songs for artists or other users to sing live. We have
                 built WeSing into one of the largest social networks in China with over 40 billion connections between friends as of September 30, 2018.
                 WeSing allows users to share their singing performances with friends and discover songs that others have sung through a timeline feature
                 similar to WeChat Moments.
            •    Our music-centric live streaming services, primarily Kugou Live and Kuwo Live, provide an interactive online stage for performers and
                 users to showcase their talent and engage with those who are interested in their performance.

                                                                                 137




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            143/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 145 of 410

 Table of Contents

            The seamless integration of music content and services across our platform enables users to immerse themselves in the music they love. Users
     who hear a song on our platform may be inspired to sing that song and share the performance with friends, or watch a live stream of someone
     performing that song. This integration on our platform not only offers a comprehensive music entertainment experience but also enables us to acquire
     users in a cost-effective manner by attracting users from our online music services to social entertainment services.


     China’s most comprehensive music library and strong relationships with content partners
          We had over 20 million tracks licensed from over 200 domestic and international music labels, including through master distribution and licensing
     agreements with music labels, such as Sony Music Entertainment, Universal Music Group, Warner Music Group, Emperor Entertainment Group and
     China Record Group Co., Ltd., as of September 30, 2018. Our comprehensive music library caters to a broad range of user preferences, covering both
     popular chart-topping music and niche content across multiple genres and languages. Content owners consider us to be a partner of choice as we offer
     them access to China’s largest online music user base, work closely with them on copyright protection and provide them with diverse monetization
     opportunities through long-term relationships.

           Our music content is complemented by a vast library of user-generated content including millions of online karaoke songs, short videos, live
     streaming of music performances, user comments and music-related reviews and articles. This content further expands the breadth of our music content
     offering, enhancing our user experience and engagement. We’ve also created an online stage for everyday performers to become professional artists.

           As a result, we’ve developed a virtuous cycle of value creation—our comprehensive and differentiated music content attracts more users and
     enhances their engagement, which in turn allows us to offer a growing and more engaged audience for our content partners, who then provide us with
     wider access to content on more attractive terms.


     Extensive data and industry-leading technology
            We combine extensive data and industry-leading technology to provide superior user experiences and drive user engagement.

           Our data and powerful AI technology allow us to provide music content that best matches users’ preferences. We offer hundreds of proprietary
     audio settings that bring superior user listening experience, such as our industry-leading QQ Music Super Sound, Kugou Viper Sound and WeSing Super
     Voice audio settings that we developed ourselves. Our proprietary music recognition technology allows our apps to identify songs by playing a sample of
     a song track. Our technology also makes our products a part of everyday life, such as our QQ Music Running Station that recommends music to match a
     jogger’s running tempo.

           We also leverage technology to help our content partners protect copyright. For example, our real-time content monitoring system scans our
     platform as well as other online music platforms to detect potential copyright infringement.


     Innovative and proven monetization capabilities to capture the significant demand for music entertainment
           Our innovative and multi-faceted monetization models allow us to drive the growth of our platform and profitability, while promoting the
     development of the online music industry in China. We derive revenues primarily from online music services and music-centric social entertainment
     services.
            •    Our online music services primarily include subscriptions and digital music sales. We have transformed the online music industry in China
                 by being the first company of scale to successfully

                                                                              138




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          144/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 146 of 410

 Table of Contents

                 deploy a paid music model. Our paying user base grew from approximately 18.3 million in the third quarter of 2017 to 24.9 million in the
                 third quarter of 2018. We had a paying ratio of 3.8% in the third quarter of 2018, which is still very low compared to the paying ratios of
                 online games and video services in China and other online music services globally as quoted by iResearch, which indicates significant
                 growth potential.
            •    Music-centric social entertainment services primarily include virtual gift sales and premium memberships, both of which are seamlessly
                 integrated into the comprehensive user experience offered by our social entertainment services. For example, users can send virtual gifts to
                 show appreciation to those who share their karaoke or live performances, providing performers with an effective channel to interact with
                 their fans and an attractive way to monetize their performance. Our social entertainment paying user base grew from approximately
                 8.0 million in the third quarter of 2017 to 9.9 million in the same period in 2018, and the paying ratio was 4.4% in the third quarter of 2018,
                 demonstrating significant growth potential.

          Online music services and music-centric social entertainment services accounted for 28.7% and 71.3% of our revenues in 2017, respectively, and
     29.6% and 70.4% of our revenues in the nine months ended September 30, 2018, respectively.


     Significant synergies with Tencent
            We enjoy significant synergies with Tencent, our controlling shareholder, which further strengthen our competitive advantages. Tencent is a
     leading provider of internet value added services in China, offering a broad range of internet services, including communications and social, online
     games, digital content, online advertising, mobile payment, mobile utilities and other services. We benefit from unique access to Tencent’s massive user
     base, representing China’s largest online social community, with over one billion MAUs of Weixin and WeChat combined and 803 million MAUs of QQ
     in the third quarter of 2018, which facilitates the organic growth of our user base.

            The integration between Tencent’s social graph and our platform enables us to deliver a superior user experience and increase user engagement.
     For example, the music module embedded in the QQ mobile app allows QQ users to seamlessly access QQ Music. Tencent has strategically invested in
     a variety of content. It has built the largest digital content platforms in online video, online literature, and online music in China, developing strong
     synergies with each platform. For example, WeSing users can enjoy the recorded performances of their Weixin/WeChat and QQ friends and interact with
     them on our platform. In return, our users and their content enrich Tencent’s content ecosystem. In addition, we also benefit from opportunities to
     collaborate with other platforms in Tencent’s content ecosystem. For example, we have the unique opportunity to co-produce Tencent Video’s music
     talent shows, which enables us to promote our brands, drive user stickiness and expand our music content.


     Pioneering and visionary management team
            With extensive experience and leading industry knowledge, our management team are pioneers in the online music entertainment industry in
     China, leading product innovation, spearheading music copyright protection and building an extensive licensed online music library in China. They have
     built strong partnerships with industry participants and been recognized by industry and government organizations. Their success is demonstrated by our
     track record of strong user base growth, our sustained online music content leadership, and our success in leading the industry toward a paid music
     business model.


     Our Strategies
           We seek to lead the development of a vibrant music entertainment economy in China, creating long-term value for users, artists and content
     partners.

                                                                                 139




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             145/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 147 of 410

 Table of Contents

     Relentlessly innovate and develop superior products
           We aim to relentlessly innovate our products and services to further drive user engagement across our platform. We will further invest in product
     development to fulfill users’ evolving social and entertainment needs and develop more ways for users to discover and enjoy music, interact with each
     other and have fun. We will continue to enhance the personalized experience we offer to attract users and drive their engagement.


     Reinforce our content leadership
           We plan to expand both popular and long-tail music content offerings to reinforce our content leadership, as well as continue to widen our variety
     of content formats, including music talent shows, live events, music videos, short videos and podcasts. Leveraging our data and technology, we have
     insights into what users want, which shapes our focused content acquisition strategy and enables us to expand our content library cost-effectively. We
     will continue to attract more users to contribute user-generated content across different content formats.


     Be the partner of choice
           We strive to extend and deepen our collaboration with partners upstream and downstream in the value chain to strengthen our product offerings,
     enrich our content and drive user engagement. We plan to continue to work with domestic and international music labels to license music that our users
     love. We will continue to cooperate with producers of music talent shows to enrich our content library, attract more users and increase the user
     engagement. We also plan to invest alongside our content partners to explore new content formats. In addition, we intend to offer more live music
     events, which we believe will help cultivate aspiring artists, stimulate interactions between users and artists and lead to the cross selling of our online
     music services.


     Make our products ubiquitous in everyday life
           We want to make music a part of our users’ everyday lives, whether relaxing at home, driving or playing sports. We plan to continue to introduce
     great products and services that can be integrated into other smart devices such as television, smart speakers, headphones and internet connected
     automobiles to offer efficient and seamless music entertainment services to complement our existing mobile-based music entertainment platform.


     Grow our paying user base and develop new monetization models
           We aim to drive user engagement by continuing to offer a great music entertainment and social user experience. As engagement increases, we
     believe that monetization will follow. We’re a strong believer that users will pay to enjoy music if you make great products that offer seamless
     integration with other premium and interactive functions. We believe that the low paying ratios of our online music and social entertainments services
     represents significant potential when compared to developed markets.

           We will continue to invest to grow our paying user base while exploring other monetization models that we believe are complementary to our
     overall user experience.


     Our Value Propositions to Users, Artists and Content Partners
           Through the use of technology, we allow users to discover music to enjoy by themselves or together with others. We have been an industry
     pioneer, focused on promoting and sustaining a healthy industry environment by rewarding content creators and rights owners for their creative work
     and protecting intellectual property rights. We believe our efforts to empower and encourage creativity have made us a partner of choice for artists and
     content partners.


     We offer music fans a unique experience:
            •    Fun and engaging. We are an all-in-one online music entertainment destination. Our products allow users to enjoy and interact with music
                 dynamically and in different ways. Users can discover and listen

                                                                                 140




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            146/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 148 of 410

 Table of Contents

                 to music, sing songs and perform, as well as watch music videos and live music performances, seamlessly immersing themselves in a
                 complete music experience. Moreover, they can enjoy the experience with friends and in a variety of different settings. For example, users
                 listening to a song may be inspired to sing that song and share the performance with friends or be attracted to watch a live performance of
                 the same song by a popular live streaming performer.
            •    Content-rich. Content is the foundation of our platform. We have the largest library of music content in China across a multitude of genres
                 and formats produced by performers ranging from professional artists to people who love to sing.
            •    Personalized. Personalization is one of the features that users love, and it improves with increased usage. Our platform accumulates
                 extensive data, allowing us to better understand our users’ tastes and preferences. Our proprietary technology analyzes this data to improve
                 user engagement with content and experiences that we believe they will love to further increase user stickiness.
            •    Social. Music fosters and encourages social interaction. Our products and services were designed with social interaction specifically in
                 mind. We allow users to engage with their friends, other users and even performers and artists to form a strong community. Moreover, in
                 addition to direct social interaction, we make sharing easy. Users can share what they listen to, what they create and what they think, across
                 multiple online social channels.


     We empower artists and content partners and help them create music and find their audience:
            •    Reach. Artists and content creators can reach nearly the entire online music audience of China through our platform. As an essential partner
                 to both professional artists and other performers, we facilitate the discovery and sharing of their music and introduce them to our music
                 labels and content partners through our proprietary technology. We also provide a platform from which they can reach and interact with their
                 fans.
            •    Monetization and rights protections. We are the largest licensee of copyrighted music in China. We actively protect the value of the works
                 of millions of content creators and reward them for their creativity. As an industry leader, we promote broader industry awareness and
                 recognition of copyright protection. Through innovative monetization models, we help increase the value of these works over time. Content
                 creators are motivated to continue to create and share on our platform.
            •    Empowering content creators. We lower the barrier for people to create music, facilitating discovery of their work to audiences across
                 China. Our curation, recommendation and marketing capabilities help bring artists and fans together. We have become a unique online stage
                 for music performers by offering them a broad range of tools and functions to create and share music and interact with their fans.
            •    Data and technology. Our technology and data insight help artists optimize their performance to create more unique, exciting and inspiring
                 content that truly resonates with fans. Our analytical tools allow artists to assess data including user demographics, geographical locations
                 and song performance data.


     Our Brands and Products
           We have four major product brands—QQ Music, Kugou, Kuwo and WeSing—through which we provide online music and music-centric social
     entertainment services to address the diverse music entertainment needs of music audiences in China.

           Our products provide users with access to a comprehensive suite of service offerings, allowing them to listen, sing, watch and share music in a
     number of different ways and in a variety of settings. These services are fully integrated into our platform to give users a comprehensive music
     entertainment experience. Users can access these products through both mobile and PC as well as through in-car and smart, in-home entertainment
     systems.

                                                                                141




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           147/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 149 of 410

 Table of Contents

            Social interactions are deeply integrated in our products and highly complementary to the core music experience. Moreover, they help generate a
     strong network effect across our platform that enhances our user experience, engagement and retention. As a result, we are able to encourage music
     listeners to become singers and performers, and vice versa. As an illustration, a user who listens to a song on QQ Music frequently sings the same song
     on WeSing and then shares the performance with friends on Weixin/WeChat or QQ, which in turn attracts their friends to download the WeSing app.

            The following table summarizes the key attributes of our major product brands.

     Brands                                                                               Key Attributes
     QQ Music                     Leading online music services with nationwide popularity that offer a comprehensive music library and a broad range of
                                  music-related video content, with a focus on popular artists and leading mainstream hits for younger music fans in top-tier
                                  cities in China, providing a platform for initial and exclusive releases of digital music to promote interactions between fans
                                  and artists and develop a music fan economy centered around popular artists

     Kugou                        Pioneer and leader in online music entertainment industry with nationwide popularity and the broadest user base in China,
                                  recognized as a preferred destination for users to discover music content trending on the internet via:
                                       •    Kugou Music, leading online music services offering a comprehensive set of entertainment features, with a mass
                                            market focus and strong user penetration in lower-tier cities in addition to top-tier cities
                                       •    Kugou Live, a music-centric live streaming platform where users can watch live streaming of music
                                            performances, concerts, music variety shows in an interactive and engaging setting

     Kuwo                         Comprehensive online music entertainment services with a large user base in Northern China:
                                       •    Kuwo Music, online music services with a focus on selected genres and segments, such as DJ mixes and
                                            children’s songs, to cater to users’ diverse tastes
                                       •    Kuwo Live, a music-centric live streaming platform where users can watch live streaming of music performances,
                                            concerts, music variety shows in an interactive and engaging setting

     WeSing                       Largest online karaoke social community by mobile MAUs with nationwide popularity, offering unique social networking
                                  features that enable users to express themselves by sharing their singing performances and interacting with friends, singers
                                  and other users with similar interests in various online social settings

            From a content library perspective, QQ Music, Kugou Music and Kuwo Music are substantially integrated as they share access to all the tracks that
     we license from music labels. While QQ Music, Kugou Music and Kuwo Music are focused on different user segments with a low user overlap among
     themselves, we have a higher degree of user overlap between our online music services and social entertainment services as a result of the
     complementary nature of our products that attracts users from our online music services to our social entertainment services. We also adopt a holistic
     approach to operating our online music services and social entertainment services. For instance, we have recently upgraded the interface of Kugou
     Music by adding music-centric recommendation feeds and a personalized home page to allow users to access and manage their music content more
     conveniently. We believe that such upgrades help to increase user stickiness across our online music services and social entertainment services and
     facilitate music discovery and personalized recommendations to benefit users and content providers in the long term.

                                                                                142




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           148/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 150 of 410

 Table of Contents

     Unique Online Music Entertainment Experience
          While music can be enjoyed alone, it is inherently social—it has the unique power to bring people together, creating a bond between our users
     when they listen, sing or watch together with their friends or other fans. This is why we have built not just a music streaming platform, but a broader
     community for music fans to create, share, discover, participate, connect and have fun doing it.

           Our music entertainment services span a number of use cases, such as listening at home or in a vehicle, that are complementary to one another in
     terms of user experience and engagement. We cater to the varying needs of users through our flagship products. The following are screenshots of each of
     our mobile apps.




     Online Music Services
           We deliver our online music services primarily through QQ Music, Kugou Music and Kuwo Music, each of which has attracted a large and avid
     user base.

           Users may use basic features on QQ Music, including streaming, without logging in. To purchase subscription plans and enjoy additional features,
     such as creating personal playlists, users need to log into QQ Music, which requires a Weixin/Wechat or QQ account. Users may register with and access
     our online music services on Kugou Music and Kuwo Music using their mobile phone numbers, or through their Weixin/WeChat or QQ accounts.

                                                                                143




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             149/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 151 of 410

 Table of Contents

            We make listening to music simple and fun through discovery and personalization:
            •    Listening experience.
                 •       Personal homepage. Users have their own personal homepages where they can manage their playlists and access recently
                         downloaded and/or streamed music content. It also provides various functions, such as following artists, purchasing subscription
                         packages, tracking activity data and changing app themes. The following screenshots illustrate the key features of our personal
                         homepage.




                 •       Experience-enhancing music player. We offer various functions to enhance user experience, such as sound quality optimization,
                         shuffle play, day/night modes and music caching. We have also developed hundreds of audio settings that fit different songs,
                         environments, moods and output devices. Our cloud-based services enable users to synchronize their playlists on different devices.
                         The following screenshot illustrates the key features of the music player on the QQ Music mobile app.




                                                                               144




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          150/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 152 of 410

 Table of Contents

            •   Music discovery. Users can discover music through a comprehensive range of features and services we offer:
                •      Search. Users can discover content through our powerful search engine. They can search music content across playlists, music
                       charts, artists and genres. The following screenshots illustrate our search functions.




                •      Personalized recommendations. Using our algorithm and multi-dimensional data insights and metadata on our users’ music tastes,
                       we recommend music to users as part of their search as well as through daily songs, new songs, music radios and users’ favorite
                       songs based on what they listen to. Users can also customize their recommendation sources. As we expand our content library, we
                       continue to improve our knowledge about music and our users’ preferences by refining our music metadata tagging. This allows us
                       to further enhance our music discovery and recommendation capabilities. The following screenshots illustrate our personalized
                       recommendation functions.




                                                                            145




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                    151/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 153 of 410

 Table of Contents

               ¡       Music ranking charts. Leveraging our leading position in the industry, we have compiled a variety of music ranking charts across
                       different genres and languages that are widely recognized by fans, artists and other industry participants. Our music ranking charts
                       help users discover the latest, trendy music and help artists increase exposure and measure success. The following screenshots
                       illustrate examples of our music ranking charts.




               ¡       Playlists. We offer playlists covering a wide variety of genres, themes, languages and moods. Our playlist offerings include curated
                       playlists created by our music editorial team, machine-generated playlists supported by our AI capabilities, and user-generated
                       playlists. We also encourage users to create their own playlists to share, thereby further amplifying their exposure within our online
                       music community. The following screenshots illustrate examples of our playlists.




                                                                               146




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            152/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 154 of 410

 Table of Contents

                ¡      Official music accounts. Users can subscribe to their favorite official music accounts operated by both established and aspiring
                       artists, columnists and other music industry key opinion leaders. Through their official music accounts, owners can upload and share
                       songs, videos, literature, photos and other music-related content. The following screenshots illustrate the key features and content of
                       our official music accounts.




            •   Social experience. Our platform delivers a superior and uniquely social music experience. Users can share their songs or playlists via
                Weixin/WeChat or QQ and other major social platforms. While listening to a song, users can interact with others listening to the same song
                by posting and exchanging comments. They can also create their own lyrics posters and share them with friends. Additionally, we provide
                users with various exciting ways to interact with their favorite artists, particularly in connection with digital album releases on our platform.
                These all enable users to stay connected with their friends through music, to discover music that is trending around them and to share music
                with those they care about. This in turn allows us to gain more data insight to improve music discovery and recommendations on our
                platform. The following screenshots illustrate the key features of our social tools.




                                                                                147




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             153/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 155 of 410

 Table of Contents

     Music-centric Social Entertainment Services
           We offer users simple and entertaining ways to sing, watch and socialize on our platform, whether it is with a friend, a group of friends, or other
     users on our platform. Our music-centric social entertainment services include online karaoke social community and live streaming of music
     performances.


        Online Karaoke Social Community
            Karaoke singing is a popular way of enjoying music in China, whether at a weekend party, a family event or a simple social gathering.

           This is why we introduced our online karaoke social community in 2014—to make it easier for users to sing and have fun with friends. Our online
     karaoke social community is a platform for users who want a simple stage to share their love of music and singing, or a springboard to launch their
     careers as the stars of tomorrow.

            We deliver online karaoke services primarily through WeSing, China’s largest online karaoke social community in terms of mobile MAUs in the
     third quarter of 2018, as well as the “Sing” functions on Kugou Music and Kuwo Music. We currently offer millions of karaoke songs covering a broad
     range of genres, and we continue to review and update our karaoke song library to keep it fresh, current and popular.

           We currently require users to register with and access services and functions on WeSing using their Weixin/WeChat or QQ accounts, as WeSing is
     primarily used by users to socialize with their friends on Weixin/Wechat or QQ through music. Such linkage between WeSing and Weixin/WeChat or QQ
     has in turn also enriched Tencent’s content ecosystem by providing Weixin/WeChat or QQ users with convenient access to our content.

            Users can sing along from our vast library of karaoke songs and share their performances, either in audio or video formats, with friends, mostly
     with users already connected on Weixin/WeChat or QQ. Karaoke songs recorded by users significantly augment our user-generated music content
     library.

            The screenshots below illustrate the key features of our WeSing mobile app’s interface and functions.




                                                                                 148




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               154/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 156 of 410

 Table of Contents

            WeSing has functions and features designed to drive user engagement, social interaction and entertainment, including:
            •    Singing features. Users can record their karaoke songs in audio and video formats. They can not only sing along, but also sing duets with
                 celebrities or other users and then make a complete song to share with their friends. Users also receive a system-generated assessment of
                 their performance which helps them continue improving their singing. In addition, users may edit recordings of karaoke songs with a large
                 selection of special audio and visual effects, or record songs at offline mini-KTV booths and share their performances online.
            •    Singing timeline. Users can organize and display their singing performances into a timeline, which enables them to shape their music
                 performance in a personal narrative that is organized chronologically. Users can also choose to add comments and photos to their singing
                 timelines, and control with whom each piece of content is shared. Once a song is shared on one’s timeline, other users can give comments
                 and likes, share the song and send virtual gifts to the singer to encourage social interactions.
            •    Virtual karaoke rooms. Users can create virtual karaoke rooms and invite their friends or others to join an online karaoke party anytime and
                 anywhere. In a singing room, users can sing and interact with each other by voice and text chatting, sending virtual gifts, rating each other’s
                 performance and holding sing-offs for most likes and gifts.
            •    Online singing groups. Users can discover and join a larger online singing group of people sharing common music interests. Online singing
                 groups provide users with a great way to create online music communities, meet new like-minded friends, improve their singing
                 performances and have fun socializing online.
            •    Live performance. Users can stream their singing performance through interactive live streaming sessions where users can interact with
                 others by chatting, rating each other’s performance and giving virtual gifts.
            •    Value-added services. While users may access our basic karaoke functions free of charge, they can also purchase virtual gifts to send to their
                 favorite singers and subscribe for premium memberships that come with value-added functions, such as higher soundtrack resolution,
                 additional app themes and access to vocal singing tutorial programs.


        Live Streaming of Music Performances
           Live music performances provide a different fan experience than recorded content. They can be extremely exciting, exhilarating and engaging.
     Through technology, online live streaming has become a preferred entertainment alternative with huge and rapidly growing market potential to cater to
     millions of China’s music fans.

           This motivated us to provide a forum for performers to express themselves, share their creative work and for fans to enjoy a completely different,
     interactive, music entertainment experience.

           We offer live streaming of music performances primarily through the “Live Streaming” tab on Kugou Music, Kuwo Music and WeSing, as well as
     through Kugou Live and Kuwo Live. Professional artists and other performers alike can stream their singing and other performance to a vast online
     audience, fostering a vibrant online social music entertainment community.

          We offer users the option to register with and access our live streaming services using their Weixin/WeChat or QQ accounts. Alternatively, users
     may also register with and access our live streaming services using their mobile phone numbers, without Weixin/WeChat or QQ accounts.

                                                                                149




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           155/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 157 of 410

 Table of Contents

           Our live streaming content features a broad range of performance categories such as singing, instrument playing and DJ performances by both
     professional artists and other performers.

           Our live streaming platforms cultivate an engaging and interactive environment for both the live streaming performers and the audience to create,
     discover, socialize and have fun together, mainly featuring the following:
            •    Music-centric. Most of our live streaming users also use our online music or online karaoke services. Our data analytics and AI technology
                 enable us to provide recommendations of relevant live streaming content based on what our users are listening to or singing on our platform.
                 For example, when a live streaming performer on Kugou Live performs a song, a message bubble pops up instantaneously on Kugou Music
                 notifying users listing to the same song. This allows users to seamlessly access this performer’s live streaming sessions on Kugou Live.
            •    Social functions. Our social functions make everyone a part of the show. Performers and users interact in various formats, such as voice &
                 text chatting, video chatting, rating the performer’s performance and sending virtual gifts. We also rank popularity of performers by value of
                 virtual gifts. This validates and rewards good performances and lets the user base know what others enjoy, driving user engagement and
                 stickiness. At any time during a live streaming session, users may choose to follow the performer to receive notifications of future
                 performances.
            •    Sing-offs. Live streaming performers can engage in a variety of real time singing and performance contests against each other to boost their
                 popularity and rankings. Users can vote for and send virtual gifts to their favorite performers.
            •    Song requests. Users can request to have a favorite song performed in exchange for a virtual gift.
            •    Music events and talent shows. To further diversify our live streaming content offerings, we live stream concerts performed by professional
                 artists as well as music events, music variety shows and fan meetings on our live streaming platforms to allow our users to support and
                 interact with their favorite artists through various ways including online audience voting.

            Below are screenshots of live streaming sessions showing the above-mentioned features.




                                                                                150




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          156/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 158 of 410

 Table of Contents

          We encourage our live streaming performers to sing and engage in other music performance on our platform. Our live streaming platform
     becomes a large stage for performers to cultivate their fan base and easily access attractive revenue opportunities, enabling them to develop their artist
     image and pursue their goals of becoming popular artists.

           Live streaming performers include aspiring performers and ordinary people who want to share their music. We also have professional artists
     perform on our platform to further diversify our content offering and drive user retention.

            We seek to establish and maintain stable, mutually beneficial relationships with live streaming performers. In particular, as part of our content
     strategies, we nurture promising live streaming performers and help them grow their fan base and make a living from their performances. We provide
     them with performance training and promotion support to increase their exposure. Our platform further provides a unique way for live streaming
     performers to interactively engage with their fans and reach a larger potential fan base and to raise their profile in the industry.

          For those live streaming performers who become popular, we can assist them to release new singles and albums, enriching our comprehensive
     music content offerings and attracting more traffic to both of our music and live streaming services, thus creating a strong network effect that drives user
     engagement and stickiness on our platform.

           Live streaming performers are required to enter into a cooperation agreement with us. Some agreements contain provisions that require the
     performer to live stream exclusively on our platform, typically with a one- to three-year term. We have a revenue sharing model in which the performers
     (and their talent agency, if applicable) share a percentage of the virtual gift sales generated from their live streams. We also own the relevant intellectual
     property rights of the live streaming content they create.


     Other Music Services
           We offer other services to drive user traffic, deepen user engagement and increase monetization. Such services primarily include (i) sales of
     music-related merchandise, including Kugou M1 headset, smart speakers, WeSing karaoke microphones and Hi-Fi systems, (ii) services that help smart
     device and automobile makers to build and operate their branded music services on their devices and vehicles and (iii) online music event ticketing
     services.


     Our Content
          We are dedicated to building the most comprehensive and up-to-date library covering our users’ favorite music content across both genre and
     format.


     Our Diverse Music Content Library
           We offer a diverse range of professional as well as user-generated recorded and live music content across various formats. This content generally
     spans five different types:
            •    Songs. Largest music library in China, with over 20 million tracks as of September 30, 2018:
                 ¡       Features songs performed by both established and aspiring artists in China and around the world.
                 ¡       Represents a variety of themes such as latest top hits, all internet hits, time favorites and movie soundtracks.
                 ¡       Covers a broad range of music genres, including pop, rock, indie, hip hop, R&B, classical, jazz and electronic music in various
                         languages including Mandarin, Cantonese, English, Korean and Japanese.

                                                                                  151




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              157/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 159 of 410

 Table of Contents

                 ¡       Categorized by listening habits, settings and moods, such as workout, travel, study and work, relaxation and many more.
            •    Live streaming of music performances. Professional artists along with aspiring and other performers stream music and other performances
                 in real-time to our online audiences. These live streams allow users to experience and enjoy live music performances and interact with the
                 performers in a variety of ways. Additionally, we offer live streaming of more professionally organized online concerts and music events for
                 more established artists.
            •    Recorded video. Various recorded music-oriented video content, such as full-length music videos, short video clips, behind-the-scenes
                 footage, artist interviews, music-focused variety shows and music awards shows.
            •    Karaoke songs. Millions of online karaoke songs and the related user comments, which further expand the breadth of our music content
                 offering, enhancing our user experience and engagement.
            •    Reviews and articles. We supplement our music content offerings through an enormous library of reviews and articles about music, artists
                 and fans, written or curated by our in-house editorial team. We place links in the articles to the featured music to provide users with even
                 more choices of content.


     Our Content Strategies
        Partnering with Music Labels and Leading Industry Players
            Currently, we focus on licensing top hits and premium content from major domestic and international music labels for a broad audience base. All
     the tracks that we license from music labels are generally available to users across our online music apps and, to the extent permitted by the terms of our
     licensing agreements with the licensors, our social entertainment products, except under certain circumstances where the artists or rights owners require
     us to publish their content on a specific platform or in a specific format. See “—Content Sourcing Arrangements.”

           Given the reach of our platform and our ability to help users discover music, we have become one of the most preferred and effective ways for
     music labels and professional artists to gain exposure to and gauge the popularity of their music with their audience base. Over the years, we have
     developed long-term relationships with a broad range of music labels including major domestic and international labels that provide us unique
     opportunities to collaborate on new album releases, music events and other initiatives. For example, we collaborate with established artists and major
     music labels to promote and release digital albums for distribution to our massive user base.

           Additionally, we are continually diversifying across content type and format on our platform. For example, given our reach and understanding of
     China’s music audience, we have successfully co-produced music talent shows in collaboration with third parties such as Produce 101 (           ), which
     premiered on Tencent Video and attracted billions of video views. These productions help reinforce our brand as a leading online music entertainment
     platform.


        Cultivating Aspiring Artists
            We are not just a platform for established artists but also one for discovering and cultivating rising music talent. We provide opportunities for
     newer generations of aspiring artists to fulfill their singing ambitions by supporting them in areas such as marketing, promotion, monetization and career
     training. We are proud to have helped promote the singing careers of many new music stars who got their start on our platform. We also work closely
     together with music labels to identify and cultivate aspiring artists from the large base of content creators on our platform.

                                                                                152




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              158/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 160 of 410

 Table of Contents

           We identify aspiring artists through a number of different ways on our platform. On our online karaoke and live streaming platforms, we allow
     aspiring artists to create a personalized artist profile, reach the broadest audience in China, access attractive monetization opportunities and produce and
     promote their digital albums.

           Additionally, we launched the “Tencent Musician Program” in 2017, an online service for selected aspiring artists to upload original music content
     to our platform that can be streamed and downloaded by users on our platform.


        Fostering User Content Creation
           To further extend the breadth of our content offerings, we allow users to upload content in the forms of karaoke songs, live streaming
     performance, short- and long-form videos and other formats of music-related content. This user-generated music content engages users further and
     enhances their experience, both as content creators and as the audience.

           We promote user-generated content in similar manners as with our licensed content. We leverage our data analytics and AI technologies to
     recommend content generated by karaoke singers and live streaming performers to our users to help increase their exposure. We further use our
     proprietary music audio recognition system to identify qualified user-generated original soundtracks and make them easily accessible on our platform.


        Case Studies
            Lu Han (       ), a Chinese pop star, released his debut digital album “Reloaded I” exclusively on QQ Music, which broke China’s digital music
     sales record by selling more than 3.4 million copies. Since then, Lu Han has released seven digital albums via QQ Music with total sales of over 16.5
     million copies, topping QQ Music’s weekly best-seller chart 11 times and accumulating over 8.2 million followers. To boost Lu Han’s popularity and
     foster a vibrant fan economy around his fan base, we developed various online social events in connection with his album releases, including ranking of
     high-spending fans and holiday red packets. With the advent of music digitization, we believe that we are uniquely positioned to help established artists
     reach their full potential by connecting them with our highly active user base and involving them in our platform.

            One prominent example of how we helped an aspiring performer reach a nationwide audience is young pop star Ada Zhuang (               ). Ada
     started out as a talented singer on our live streaming platform. A few months later, she released her debut album on Kugou Music. Since then, Ada has
     released over 200 songs that have won numerous music awards. Her popularity continued to grow through concerts held across China. A single released
     by Ada in October 2015 has since then been played over three billon times on our platform. A live streaming session hosted by Ada on our platform in
     2018, where she performed her debut album, recorded a peak viewership of over 100,000, and more than one million copies of the album were sold
     within just one month of release. She often surpassed established artists to land on top spots of Kugou’s music ranking charts, and has amassed over
     4.3 million followers on our platform, far more than her followers on any other online platforms.

           Another example is Ai Chen (        ), who we identified as a talented young singer from our WeSing online karaoke social community. To date, Ai
     Chen has released three digital albums on our platform. More than 100,000 copies of his debut album were sold within one hour of release on WeSing,
     and the sales soon reached 300,000 in the next 24 hours. In the 11 months since its release, Ai Chen’s debut album had been played over 100 million
     times across WeSing and QQ Music. In November 2017, Ai Chen released a single on WeSing which was played over one million times within the
     following 24 hours. The total streams of his songs on our platform has exceeded one billion. Ai Chen currently has approximately 9.5 million followers
     on WeSing.


     How We Generate Revenue
            We generate revenue primarily from online music services and social entertainment services and others.

                                                                                 153




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             159/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 161 of 410

 Table of Contents

     Online Music Services
        Paid Music
            Currently, we offer users subscription packages across our QQ Music, Kugou Music and Kuwo Music products to download our licensed music
     content. Our basic subscription packages are priced at RMB8 per month for a fixed amount of downloads per month and unlimited “ad-free” streaming
     of our music content offerings. Users can also subscribe for our premium memberships at RMB15 per month to access a range of additional features and
     privileges including additional personalized app themes, more audio settings that enhance listening experiences, video downloading, unlimited playlist
     storage and faster streaming and download speed. Our users can also download single music titles and music albums on a paid on-demand basis. We
     also offer certain privileges and benefits that are only available to paying subscribers to encourage user spending and paying user conversion on our
     platform.

          We will continue to explore alternative subscription models and products, such as streaming-based fee models, to maximize the conversion and
     monetization potential of our user base.


        Content Sublicensing
           We sublicense certain of our licensed music content to other online music platforms in accordance with the terms of the relevant master license
     and distribution agreements. We sublicense such music content to other online music platforms at a fixed rate typically for a term of one year, renewable
     by mutual agreement of both parties. Unlike the long-term master distribution agreements, we typically enter into sublicensing agreements on relatively
     shorter terms to preserve more flexibility to respond to market changes. From a business strategy perspective, we believe that being a content sub-
     licensor under our master distribution agreements with music labels allows us to continue to work closely with music labels to drive the growth and
     development of China’s online music entertainment industry. Specifically, it enables us to further promote copyright protection by working closely with
     music labels and other online music platforms, and to continue cultivating Chinese consumers’ willingness to pay for music content. Our track record in
     such endeavors in turn reinforces our relationship with the music labels and makes us a go-to content partner in China for distribution of their content. In
     addition to sublicensing fees, being an original licensee also generally raises our industry prestige and reinforces our brand image among users, which
     benefits our sales and marketing strategy in the long term.


        Advertising
            We offer various advertising services across our platform, which accounted for a small portion of our revenues for the periods presented in this
     prospectus. Our advertising offerings mainly include industry standard banner ads of various sizes and placements on the interfaces of our platform; and
     full-screen display ads that automatically appear when a user opens our mobile apps.


     Social Entertainment Services and Others
            Users are attracted to our online karaoke and live streaming platforms primarily by engaging music performances from our online karaoke singers
     and live streaming performers. We generate revenues from online karaoke and live streaming services primarily from sales of virtual gifts, including
     consumable, time-based and durable virtual items. Consumable virtual items are mainly used as gifts sent to online karaoke singers and live streaming
     performers by users as a way for them to show support and appreciation for their performance. Special visual items, such as diamond rings or cars, will
     be displayed on the screen when these gifts are bought from us and sent to the singers or performers. We also offer users the option to purchase virtual
     items which provide them with certain privileges or recognized status over a period of time, such as badges displayed for a certain period of time on the
     users’ profile pages. While purchasing and using these virtual gifts is not a prerequisite for using the features in our products, it provides a way for users
     to participate in online karaoke and live streaming, which drives user engagement and stickiness. We believe we are still at an early stage of
     monetization with significant potential for future growth.

                                                                                  154




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              160/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 162 of 410

 Table of Contents

           In addition to virtual gift sales, we also generate revenue from online karaoke and live streaming services by selling premium memberships. For
     online karaoke, they include higher soundtrack resolution and access to video clips of vocal tutorials. For live streaming, these privileges include
     enhanced status and visibility when users interact with live streaming performers and other users. In addition, selected live streaming performers can
     produce and sell their own digital albums through our platform if they share a portion of their revenues with us. Revenues generated on our platform are
     shared with our karaoke singers and live streaming performers or their agents, typically based on a percentage of the revenue generated from the sales of
     virtual gifts attributable to their performance.

          Moreover, we generate revenues from sales of music-related merchandise, including our Kugou M1 headsets, smart speakers, WeSing karaoke
     microphones and Hi-Fi systems.


     Branding, Marketing and Sales
           The focus of our marketing efforts is to further strengthen our brands, including QQ Music, Kugou, Kuwo and WeSing, and to expand our
     entertainment ecosystem to connect more users, artists and content providers. We aim to deliver best-in-class entertainment content and services in order
     to garner strong word-of-mouth referrals and enhance our brand recognition.

           We primarily rely on word-of-mouth referrals and benefit from our strong brands to attract users to our platform. We also engage in diverse
     marketing campaigns both online and offline to enhance brand awareness. Specifically, our marketing campaigns increase platform traffic through
     search engine marketing and social media. Moreover, we host or participate in various forms of music-related events and activities to further boost our
     brand recognition, such as cooperation with established artists, singing competitions, TV and internet music talent shows, music festivals, campus
     campaigns, artist tours and fan events, to enhance our brand recognition.

           We continue to implement new technologies, introduce new features and tools, as well as improve user experience in order to encourage users to
     access our platform more frequently and for longer periods of time, and ultimately to increase their spending on our platform. We also use direct
     marketing tools deployed through our platform interfaces to convert our users into paying users.


     Content Sourcing Arrangements
          Content is the foundation of our platform. We license from, and pay royalties to, the following major rights holders to obtain the vast majority of
     the music content offered on our platform.
            •    Music labels and music copyright owners
                 ¡      We have strong partnerships with a wide range of music labels and other copyright owners. As of September 30, 2018, we licensed
                        musical recording rights and/or music publishing rights underlying music content on terms ranging from one to three years from
                        over 200 domestic and international music labels, including through master distribution and licensing agreements with Sony Music
                        Entertainment, Universal Music Group, Warner Music Group, Emperor Entertainment Group and China Record Group Co., Ltd.
                 ¡      We pay for music labels for licensed music content based on a minimum guaranteed licensing fee and revenue-sharing incentive
                        royalties. Under such fee arrangements, the amounts of minimum guaranteed licensing fees and incentive royalties depend on factors
                        including the type of content, the popularity of the performers, as well as our relationships with the licensors. Payments under the
                        licenses are generally made in installments throughout the duration of the licenses.
                 ¡      We have long-term arrangements with several online music platforms in China to cross-license our respective licensable or sub-
                        licensable rights in musical works.

                                                                                155




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          161/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 163 of 410

 Table of Contents

            •    Individual artists. We also enter into licenses with individual artists or their agencies to bring a broader and more diverse content offering
                 on our platform.
            •    User-generated content. User-generated content from live streaming performers (and their agencies, if applicable) is covered by revenue-
                 sharing arrangements. We are entitled to the intellectual property rights of the live streaming content they create. In addition, users
                 uploading user-generated content on our platform typically agree to grant us the associated copyright of such content. For additional details
                 concerning our copyright protection with respect to user-generated content, see “—Copyright Protection” and “Risk Factors—Risks
                 Relating to Our Business and Industry—We allow user-generated content to be uploaded on our platform; if users have not obtained all
                 necessary copyright licenses in connection with such uploaded content, we may be subject to potential disputes and liabilities.”
            •    Music Copyright Society of China (the “MCSC”). We have a framework agreement with the MCSC, a music collective copyright
                 organization in China, for an initial term of two years which automatically renews for one year upon the expiration of the initial term. The
                 primary purpose of our agreement with the MCSC is to secure the copyright with respect to musical compositions and lyrics underlying our
                 music content that is not covered by our licensing agreements with music labels and music copyright owners. Under such agreement, we are
                 granted the right to distribute through the internet the musical compositions and lyrics managed by the MCSC. The current license fee we
                 pay to the MCSC equals to a specified minimum guaranteed amount plus a percentage of revenues generated from the licensed music
                 content (net of certain costs). In the event of any copyright dispute or claims regarding music content covered by our agreement with the
                 MCSC, the MCSC undertakes to negotiate with, or pay compensation to, such third-party right owners.


     Copyright Protection
            We are committed to copyright protection and we strive to continue playing a leadership role in improving China’s music copyright environment.

             We take various measures to ensure content offered on our platform does not infringe upon copyright of third parties. Once it is licensed, we
     closely monitor copyrighted content on our platform for compliance with the scope of the licenses and to otherwise attempt to detect and remediate
     infringement of third-party copyrights on our platform in a timely manner. We also seek additional contractual protection from the agreements between
     us and the content creators or licensors, including the MCSC. For example, we typically require the licensors to represent in the licensing agreement that
     they have the legitimate right to license the content and require them to indemnify us for losses arising from any claims of infringement or violation of
     laws and regulations. With respect to user-generated content, we also rely on the safe harbor provision for online storage service providers under PRC
     copyright laws and regulations, and have adopted measures intended to minimize the likelihood that we may be held liable for copyright infringement as
     a result of distributing user-generated content on our platform. Such measures include (i) requiring users to acknowledge and agree that they will not
     upload or perform content which may infringe intellectual property rights, (ii) restricting users on our blacklists from uploading content, and
     (iii) implementing “notice and take-down” policies to be eligible for the safe harbor exemption for user-generated content.

          We also actively enforce our rights against third-party platforms that infringe upon our content rights, using a combination of human and machine
     monitoring to detect unauthorized use of copyrighted content on other online music platforms. More specifically:
            •    Monitoring. Leveraging our advanced audio fingerprinting technology and massive data base, we are able to continually screen and identify
                 infringing content displayed on third-party online music entertainment platforms in China.
            •    Enforcement of our rights. When our system identifies an infringing use of our content on a third-party platform, our system automatically
                 generates an alert email to our legal and copyright protection

                                                                                 156




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                162/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 164 of 410

 Table of Contents

                 department, which promptly serves a takedown notice to the infringing platforms requesting that the infringing content be removed.
                 Following the takedown notice, our legal and copyright protection department will review the relevant evidence and initiate the removal
                 procedures to ensure timely removal of infringing content, and they may also file complaints with the National Copyright Administration
                 and content providers or initiate legal proceedings.
            •    Follow-up. Once a takedown notice is served or a legal proceeding initiated, our copyright system starts to track the relevant platforms to
                 check if the infringing content has been timely removed.


     Content Monitoring
           We are committed to complying with the applicable laws and regulations regarding the provision of content through the internet. We leverage our
     technology to implement procedures to monitor and remove inappropriate or illegal content from our platform. Text, images and videos are screened by
     our content monitoring team, aided by systems that periodically filter our platform. We have also adopted various public reporting channels to identify
     and remove illegal or improper content. Our legal team may also take further actions to hold the content creators accountable for any illegal or
     inappropriate content.

           We are focused on the monitoring and screening of user-generated content. We require live streaming performers and users to register on a real-
     name basis to upload content to our platform and require them to agree not to distribute content in violation of any third-party rights or any applicable
     laws or regulations. In particular, we monitor the live streaming sessions and online karaoke performances delivered on our platform using a
     combination of human and machine screening.

           Due to the massive amount of content displayed on our platform, we may not always be able to promptly identify the content that is illegal,
     improper or may otherwise be found objectionable by the PRC government. See “Risk Factors—Risks Related to Our Business and Industry—The
     content available on our platform may be found objectionable by the PRC government, which may subject us to penalties and other regulatory or
     administrative actions.”


     Other Intellectual Property
            In addition to copyright in our music content, other intellectual property is also critical to our business. We rely on a combination of patent,
     copyright, trademark and trade secret laws in China and other jurisdictions, as well as confidentiality procedures and contractual provisions, to protect
     our intellectual property rights. As of September 30, 2018, we have applied for the registration of 1,723 patents, among which 676 patents have been
     registered with the State Intellectual Property Office. One of our patents has been recognized with the Nineteenth China Patent Award by the State
     Intellectual Property Office. As of the same date, we have applied for 2,010 trademarks, among which 1,028 had been registered with the Trademark
     Office of the State Administration for Industry & Commerce. We had also registered 362 software copyright with the Copyright Protection Center of the
     PRC. Our “        ” (Kugou) trademark has been recognized as a well-known trademark by the Beijing Higher People’s Court.

            Despite our efforts to protect ourselves from infringement or misappropriation of our intellectual property rights, unauthorized parties may attempt
     to copy or otherwise obtain and use our intellectual property in violation of our rights. In the event of a successful claim of infringement against us, or
     our failure or inability to develop non-infringing intellectual property or license the infringed or similar intellectual property on a timely basis, our
     business could be harmed. See “Risk Factors—Risks Related to Our Business and Industry—Assertions by third parties of infringement or other
     violation by us of their intellectual property rights could harm our business, operating results and financial condition” and “—Failure to protect our
     intellectual property could substantially harm our business, operating results and financial condition.”

                                                                                 157




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               163/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 165 of 410

 Table of Contents

     Technology and Data Capabilities
     Technology
           We focus on continually improving our technology to deliver superior user experience and enhance our operating efficiency. Over the years, we
     have been innovating and improving our technologies to help users discover and enjoy content and help artists find their target audience and realize
     greater value.

           We have a large dataset and we devote substantial resources to analyzing data in order to obtain useful insights into our users’ music entertainment
     and social behaviors. We believe our technology will allow us to better understand and respond to user preferences, deliver a superior user experience,
     and further differentiate our services from our competitors.
            •     Search and discovery engines. We provide users with a personalized music entertainment experience by leveraging our powerful music
                  search and discovery engines. Our advanced algorithms improve the accuracy and relevance of our search results. In addition, we have
                  developed various user functions including machine-generated playlists and intelligent recommendations of related music content to deliver
                  a highly personalized music discovery experience.
            •     User-experience enhancements. We offer a variety of sounds effects to enhance our users’ listening experience. Our award-winning
                  proprietary audio settings, such as QQ Music Super Sound, Kugou Viper Sound and WeSing Super Voice audio settings, not only bring
                  superior sound quality and best-in-class listening experience to users, but also foster a large, growing online community for them to share
                  user feedback about our sounds effects. In addition, we provide various special visual effects and camera filters for users recording videos on
                  our platform. Our proprietary music recognition technology allows our apps to identify songs by listening to a sample of a track. Our
                  technology also makes our products a part of everyday life, such as our QQ Music Running Station that recommends music to match a
                  jogger’s running tempo.
            •     Content monitoring. Our technology is also essential in helping our artists and label partners protect their copyright and ensuring the
                  integrity of our platform. For example, our video recognition technology enables us to effectively monitor live streaming for content
                  violations and copyright protection purposes. We have also developed an effective copyright infringement monitoring system that is able to
                  detect potential copyright infringement by other music platforms or our users.


     User Data Security and Privacy
           We believe data security is critical to our business operation because data is the foundation of our competitive advantages. We have internal rules
     and policy to govern how we may use and share personal information, as well as protocols, technologies and systems in place to ensure that such
     information will not be accessed or disclosed improperly. Users must acknowledge the terms and conditions of the user agreement before using our
     products, under which they consent to our collection, use and disclosure of their data in compliance with applicable laws and regulations.

           From an internal policy perspective, we limit access to our servers that store our user and internal data on a “need-to-know” basis. We also adopt a
     data encryption system intended to ensure the secured storage and transmission of data, and prevent any unauthorized member of the public or third
     parties from accessing or using our data in any unauthorized manner. Furthermore, we implement comprehensive data masking of user data for the
     purpose of fending off potential hacking or security attacks.


     Our People
          Our employees are caring, talented, creative and open. Our employees love music and developing technology to allow people to interact with
     music in innovative ways. We believe creativity and innovation is core to our corporate culture, which allows us to attract highly talented professionals.

                                                                                 158




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            164/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 166 of 410

 Table of Contents

           We had 2,361, 2,406 and 2,559 full-time employees as of December 31, 2016 and 2017 and September 30, 2018, respectively. Substantially all of
     our employees are based in China. The following table sets forth the number of our full-time employees as of September 30, 2018.

                                                                                                                                                      Number of
     Function                                                                                                                                         employees
     Research and development                                                                                                                             1,617
     Content management                                                                                                                                     358
     Sales and marketing                                                                                                                                    305
     Management and administration                                                                                                                          279
     Total                                                                                                                                                2,559

            We enter into employment contracts with our full-time employees which contain standard confidentiality and non-compete provisions. In addition
     to salaries and benefits, we provide performance-based bonuses for our full-time employees and commission-based compensation for our sales and
     marketing force.

           Under PRC law, we participate in various employee social security plans that are organized by municipal and provincial governments for our
     PRC-based full-time employees, including pension, unemployment insurance, work-related injury insurance, medical insurance and housing insurance.
     We are required under PRC law to make contributions from time to time to employee benefit plans for our PRC-based full-time employees at specified
     percentages of the salaries, bonuses and certain allowances of such employees, up to a maximum amount specified by the local governments in China.

          We believe that we maintain a good working relationship with our employees, and we have not experienced any material labor disputes in the past.
     None of our employees is represented by labor unions.


     Competition
           We face competition for users and their time and attention primarily from NetEase Music and other online music providers in China. We also face
     competition from online offerings of other forms of content, including karaoke services, live streaming, radio services, literature, games and long- and
     short-form videos provided by other online service providers. We compete to attract, engage and retain users based on a number of factors, such as the
     diversity of content, product features, social interaction features, quality of user experience, brand awareness and reputation. Some of our competitors
     may have greater financial, marketing or technology resources than we do, which could enable them to respond more quickly to technological
     innovations or changes in user demands and preferences, license more attractive content, and devote greater resources towards the development,
     promotion and sale of products than we can. For a discussion of risks relating to competition, see “Risk Factors—Risk Related to Our Business—We
     operate in a competitive industry. If we are unable to compete successfully, we may lose market share to our competitors.”


     Facilities
           Our principal executive offices are located in Shenzhen, China. We also have offices in Beijing and Guangzhou, China. These facilities have an
     aggregate of approximately 29,386 square meters and currently accommodate our management headquarters, as well as most of our product
     development, content acquisition and management, sales and marketing, as well as general and administrative activities. Our main IT infrastructure
     includes internet data centers (IDC) and content delivery networks (CDN). We lease IDC facilities from major telecommunication companies in China.

           We lease all of the facilities that we currently occupy. We believe that the facilities that we currently lease are adequate to meet our needs for the
     foreseeable future.

                                                                                  159




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              165/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 167 of 410

 Table of Contents

     Insurance
            We do not maintain any liability insurance or property insurance policies covering our equipment and facilities for injuries, death or losses due to
     fire, earthquake, flood or any other disaster. Consistent with customary industry practice in China, we do not maintain business interruption insurance,
     nor do we maintain key-man life insurance.


     Legal Proceedings
           We have been and may become a party to various legal or administrative proceedings arising in the ordinary course of our business, including
     matters relating to copyright infringement, commercial disputes and competition. We are currently not a party to, and we are not aware of any threat of,
     any legal or administrative proceedings that, in the opinion of our management, are likely to have any material and adverse effect on our business,
     financial condition, cash flow or results of operations. See also “Risk Factors—Risk Related to Our Business and Industry—Pending or future litigation
     could have a material and adverse impact on our business, financial condition and results of operations.”

                                                                                 160




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            166/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 168 of 410

 Table of Contents

                                                                        PRC REGULATION

           We are subject to a variety of PRC laws, rules and regulations across a number of aspects of our business. The following is a summary of the
     principal PRC laws and regulations relating to our business and operations within the territory of the PRC.


     Regulations on Foreign Investment
     Special Administrative Measures for Entrance of Foreign Investment (Negative List) (2018 Version)
           The Special Administrative Measures for Entrance of Foreign Investment (Negative List) (2018 Version), or the Negative List, which was
     promulgated jointly by the Ministry of Commerce and the National Development and Reform Commission on June 28, 2018 and became effective on
     July 28, 2018, replaced and partly abolished the Guidance Catalog of Industries for Foreign Investment (2017 Revision) regulating the access of foreign
     investors to China. Pursuant to the Negative List, foreign investors should refrain from making investing in any of prohibited sectors specified in the
     Negative List, and foreign investors are required to obtain the permit for access to other sectors that are listed in the Negative List but not classified as
     “prohibited”.

           We are a Cayman Islands company and our businesses by nature in China are mainly value-added telecommunication services and online culture
     services, which are restricted or prohibited for foreign investors by the Negative List. We conduct business operations that are restricted or prohibited for
     foreign investment through our variable interest entities, or VIEs.


     Regulations on Value-Added Telecommunication Services and Internet Content Services
     Licenses for Value-Added Telecommunications Services
           The Telecommunications Regulations of the PRC (2016 Revision), or the Telecom Regulations, promulgated on September 25, 2000 by the State
     Council and most recently amended on February 6, 2016, provide a regulatory framework for telecommunications services providers in the PRC. As
     required by the Telecom Regulations, a commercial telecommunications service provider in the PRC shall obtain an operating license from the Ministry
     of Industry and Information Technology, or the MIIT, or its counterparts at provincial level prior to its commencement of operations.

            The Telecom Regulations categorize all telecommunication businesses in the PRC as either basic or value-added. The Catalog of
     Telecommunications Business, or the Telecom Catalog, which was issued as an attachment to the Telecom Regulations and updated in February 21,
     2003 and December 28, 2015, further categorizes value-added telecommunication services into two classes: class I value-added telecommunication
     services and class II value-added telecommunication services. Information services provided via cable networks, mobile networks, or internet fall within
     class II value-added telecommunications services.

           Pursuant to the Measures on Telecommunications Business Operating Licenses (2017 Revision), or the Telecom License Measures, promulgated
     by the MIIT on March 1, 2009 and last amended on July 3, 2017, any approved telecommunications services provider shall conduct its business in
     accordance with the specifications in its license for value-added telecommunications services, or VATS License. The Telecom License Measures further
     prescribes types of requisite licenses for VATS Licenses together with qualifications and procedures for obtaining such VATS Licenses.

           Pursuant to the Administrative Measures on Internet Information Services (2011 Revision), promulgated on September 25, 2000 and amended on
     January 8, 2011 by the State Council, commercial internet information services providers, which mean providers of information or services to internet
     users with charge, shall obtain a VATS License with the business scope of internet information services, namely the Internet Content Provider License or
     the ICP License, from competent government authorities before providing any commercial internet content services within the PRC.

                                                                                  161




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              167/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 169 of 410

 Table of Contents

           We engage in business activities that are value-added telecommunications services as defined in the Telecom Regulations and the Telecom
     Catalog. To comply with the relevant laws and regulations, each of Guangzhou Kugou and Beijing Kuwo holds a valid ICP License, while Tencent
     Music Shenzhen has recently submitted an application for the ICP License. See “Risk Factors—Risks Related to Our Business and Industry—China’s
     internet and music entertainment industries are highly regulated. Our failure to obtain and maintain requisite licenses or permits applicable or to respond
     to any changes in government policies, laws or regulations may materially and adversely impact our business, financial condition and results of
     operation.”


     Restrictions on Foreign Direct Investment in Value-Added Telecommunications Services
           Foreign direct investment in telecommunications companies in China is governed by the Provisions on the Administration of Foreign-Invested
     Telecommunications Enterprises (2016 Revision), which was promulgated on December 11, 2001 and amended on September 10, 2008 and February 6,
     2016 by the State Council. The regulations require that foreign-invested value-added telecommunications enterprises in China to be established as Sino-
     foreign equity joint ventures and, with a few exceptions, the foreign investors may acquire up to 50% of the equity interests in such joint ventures. In
     addition, the major foreign investor, as defined therein, is required to demonstrate a good track record and experience in operating value-added
     telecommunications businesses. Moreover, foreign investors that meet these requirements must obtain approvals from the MIIT and the Ministry of
     Commerce, or their authorized local counterparts, which retain considerable discretion in granting approvals.

           On July 13, 2006, the Ministry of Information Industry (currently known as the MIIT), or the MII, released the Circular on Strengthening the
     Administration of Foreign Investment in the Operation of Value-added Telecommunications Business, or the MII Circular. The MII Circular prohibits
     domestic telecommunications enterprises from leasing, transferring or selling telecommunications business operation licenses to foreign investors in any
     form, or providing any resources, sites or facilities to any foreign investor for their illegal operation of a telecommunication business in China.
     Furthermore, under the MII Circular, the internet domain names and registered trademarks used by a foreign-invested value-added telecommunications
     services operator shall be legally owned by that operator (or its shareholders). If a license holder fails to comply with the requirements in the MII
     Circular and cure such non-compliance, the MII or its local counterparts have the discretion to take measures against such license holders, including
     revoking their VATS Licenses.


     Regulations on Transmitting Audio-Visual Programs through the Internet
            On December 20, 2007, the MII and the State Administration of Press, Publication, Radio, Film and Television, or the SAPPRFT, jointly issued
     the Administrative Provisions on the Internet Audio-Video Program Service, or the Audio-Video Program Provisions, which came into effect on
     January 31, 2008 and was amended on August 28, 2015. The Audio-Video Program Provisions defines “internet audio-video program services” as
     producing, editing and integrating audio-video programs, supplying audio-video programs to the public via the internet, and providing audio-video
     programs uploading and transmission services to a third party. Entities providing internet audio-video programs services must obtain an Audio and
     Video Service Permission, or AVSP. Applicants for the AVSP shall be state-owned or state-controlled entities unless an AVSP has been obtained prior to
     the effectiveness of the Audio-Video Program Provisions in accordance with the then-in-effect laws and regulations. In addition, foreign-invested
     enterprises are not allowed to engage in the above-mentioned services. According to the Audio-Video Program Provisions and other relevant laws and
     regulations, audio-video programs provided by the entities supplying internet audio-video program services shall not contain any illegal content or other
     content prohibited by the laws and regulations, such as any content against the basic principles in the PRC Constitution, any content that jeopardizes the
     sovereignty of the country or national security, and any content that disturbs social order or undermine social stability. A full copy of any audio-video
     program that has already been broadcasted shall be retained for at least 60 days. Movies, television programs and other media contents used as internet
     audio-video programs shall comply with applicable administrative regulations on programs transmitting through radio, movie and television channels.
     Entities providing services related to internet audio-video programs shall immediately remove the audio-video programs violating laws and regulations,
     keep relevant records, report to relevant authorities, and implement other regulatory requirements.

                                                                                162




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           168/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 170 of 410

 Table of Contents

           The Categories of the Internet Audio-Video Program Services, or the Audio-Video Program Categories, promulgated by SAPPRFT on March 10,
     2017, classifies internet audio-video programs into four categories: (I) Category I internet audio-video program service, which is carried out with a form
     of radio station or television station; (II) Category II internet audio-video program service, including (a) re-broadcasting service of current political news
     audio-video programs; (b) hosting, interviewing, reporting, and commenting service of arts, entertainment, technology, finance and economics, sports,
     education, and other specialized audio-video programs; (c) producing (interviewing not included) and broadcasting service of arts, entertainment,
     technology, finance and economics, sports, education, and other specialized audio-video programs; (d) producing and broadcasting service of internet
     films/dramas; (e) aggregating and broadcasting service of films, television dramas and cartoons; (f) aggregating and broadcasting service of arts,
     entertainment, technology, finance and economics, sports, education and other specialized audio-video programs; and (g) live audio-video broadcasting
     service of cultural activities of common social organizations, sport events or other organization activities; and (III) Category III internet audio-video
     program service, including (a) aggregating service of online audio-video content, and (b) re-broadcasting service of the audio-video programs uploaded
     by internet users; and (IV) Category IV internet audio-video program service, including (a) re-broadcasting of the radio or television program channels;
     and (b) re-broadcasting of internet audio-video program channels.

           On May 27, 2016, the SAPPRFT issued the Circular on Relevant Issues Concerning Implementing the Approval Granting for Mobile Internet
     Audio-Video Program Services, or the Mobile Audio-Video Program Circular. The Mobile Audio-Video Program Circular provides that the mobile
     internet audio-video program services shall be deemed a type of internet audio-video program services. Entities approved to provide mobile internet
     audio-video program services may use mobile WAP websites or mobile applications to provide audio-video program services, but the types of the
     programs operated by such entities shall be within the permitted scope as provided in their AVSPs and the said mobile applications shall be filed with
     the SAPPRFT.

            On November 4, 2016, the State Internet Information Office issued the Administrative Regulations on Online Live Streaming Services, or the
     Online Live Streaming Regulations, which came into effect on December 1, 2016. According to the Online Live Streaming Regulations, when providing
     internet news information services, both online live streaming service providers and online live streaming publishers must obtain the relevant licenses
     for providing internet news information service and may only carry out internet news information services within the scope of their AVSPs. All online
     live streaming service providers (whether or not providing internet news information) must take certain actions to operate their services, including
     establishing platforms for monitoring live streaming content.

           Each of Guangzhou Kugou and Beijing Kuwo holds a valid AVSP. As their AVSPs do not include the scope of providing mobile internet audio-
     video program services, Guangzhou Kugou and Beijing Kuwo plan to update their respective AVSPs to address this issue. Tencent Music Shenzhen may
     be required to obtain an AVSP. See “Risk Factors—Risks Related to Our Business and Industry—China’s internet and music entertainment industries
     are highly regulated. Our failure to obtain and maintain requisite licenses or permits applicable or to respond to any changes in government policies,
     laws, or regulations may materially and adversely impact our business, financial condition, and results of operation.”


     Regulations on Production and Operation of Radio and Television Programs
           On July 19, 2004, the SAPPRFT promulgated the Regulations on the Administration of Production and Operation of Radio and Television
     Programs, or the Radio and TV Programs Regulations, which came into effect on August 20, 2004 and was amended on August 28, 2015. Pursuant to
     the Radio and TV Programs Regulations, entities engaging in the production of radio and television programs must obtain a License for Production and
     Operation of Radio and TV Programs from the SAPPRFT or its counterparts at the provincial level. Holders of such licenses must conduct their business
     operations strictly in compliance within the approved scope as provided in the licenses.

                                                                                  163




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              169/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 171 of 410

 Table of Contents

          Each of Guangzhou Kugou and Beijing Kuwo holds a valid License for Production and Operation of Radio and TV Programs as required by the
     Radio and TV Programs Regulations.


     Regulations on Online Publication
           Publishing activities in China are mainly supervised and regulated by the SAPPRFT. On February 4, 2016, the SAPPRFT and the MIIT jointly
     promulgated the Regulations on the Administration of Online Publishing Services, or the Online Publishing Regulations, which came into effect on
     March 10, 2016. The Online Publishing Regulations define “online publications” as digital works that are edited, produced, or processed to be published
     and provided to the public through the internet, including (a) original digital works, such as pictures, maps, games and comics; (b) digital works with
     content that is consistent with the type of content that, prior to being released online, typically was published in offline media such as books,
     newspapers, periodicals, audio-visual products and electronic publications; (c) digital works in the form of online databases compiled by selecting,
     arranging and compiling other types of digital works; and (d) other types of digital works identified by the SAPPRFT. In addition, foreign-invested
     enterprises are not allowed to engage in the foregoing services. Under the Online Publishing Regulations, internet operators distributing online
     publications via internet are required to obtain an Online Publishing Service Permit from the SAPPRFT.

            Each of Guangzhou Kugou, Beijing Kuwo and Tencent Music Shenzhen plans to apply for the Online Publishing Service Permit.


     Regulations on Internet Culture Activities
            Pursuant to the Interim Administrative Provisions on Internet Culture, or the Internet Culture Provisions, promulgated by the Ministry of Culture
     on February 17, 2011 and amended on December 15, 2017, internet culture activities include: (i) production, reproduction, import, release or
     broadcasting of internet culture products (such as online music, online game, online performance and cultural products by certain technical means and
     copied to the internet for spreading); (ii) distribution or publication of cultural products on internet; and (iii) exhibitions, competitions and other similar
     activities concerning internet culture products. The Internet Culture Provisions further classifies internet cultural activities into commercial internet
     cultural activities and non-commercial internet cultural activities. Entities engaging in commercial internet cultural activities must apply to the relevant
     authorities for an Online Culture Operating Permit, while non-commercial cultural entities are only required to report to related culture administration
     authorities within 60 days of the establishment of such entity. If any entity engages in commercial internet culture activities without approval, the
     cultural administration authorities or other relevant government may order such entity to cease to operate internet culture activities as well as levying
     penalties including administrative warning and fines up to RMB30,000. In addition, foreign-invested enterprises are not allowed to engage in the above-
     mentioned services except online music. Currently, each of Guangzhou Kugou, Beijing Kuwo, Tencent Music Shenzhen and Shenzhen Ultimate Music
     holds a valid Online Culture Operating Permit.


     Regulations on Virtual Currency
            On January 25, 2007, the Ministry of Public Security, the Ministry of Culture, the MIIT and the GAPP jointly issued a circular regarding online
     gambling which has implications on the issuance and use of virtual currency. To curtail online games that involve online gambling while addressing
     concerns that virtual currency might be used for money laundering or illicit trade, the circular (a) prohibits online game operators from charging
     commissions in the form of virtual currency in connection with winning or losing of games; (b) requires online game operators to impose limits on use
     of virtual currency in guessing and betting games; (c) bans the conversion of virtual currency into real currency or property; and (d) prohibits services
     that enable game players to transfer virtual currency to other players. To comply with the relevant section of the circular that bans the conversion of
     virtual currency into real currency or property, in relation to online music and entertainment, our virtual currency currently can only be used by users to
     exchange into virtual items to be used to show support for performers or

                                                                                  164




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               170/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 172 of 410

 Table of Contents

     gain access to privileges and special features in the channels which are services in nature instead of “real currency or property.” Once the virtual
     currency is exchanged by users for virtual items or the relevant privileged services, the conversion transaction is completed and we immediately cancel
     the virtual item in our internal system.

           In February 2007, fourteen PRC regulatory authorities jointly issued a circular to further strengthen the oversight of internet cafes and online
     games. In accordance with the circular, the People’s Bank of China has the authority to regulate virtual currency, including: (a) setting limits on the
     aggregate amount of virtual currency that can be issued by online game operators and the amount of virtual currency that can be purchased by an
     individual; (b) stipulating that virtual currency issued by online game operators can only be used for purchasing virtual products and services within the
     online games and not for purchasing tangible or physical products; (c) requiring that the price for redemption of virtual currency shall not exceed the
     respective original purchase price; and (d) banning the trading of virtual currency.

            On June 4, 2009, the Ministry of Culture and the Ministry of Commerce jointly issued the Circular on Strengthening the Administration of Online
     Game Virtual Currency, or the Virtual Currency Circular. The Virtual Currency Circular requires businesses that (a) issue online game virtual currency
     (in the form of prepaid cards or pre-payment or prepaid card points), or (b) offer online game virtual currency trading services, to apply for approval
     from the Ministry of Culture through its provincial branches. Businesses that issue virtual currency for online games are prohibited from offering
     services of trading virtual currency, or vice versa. Any company that fails to file the necessary application for approval of the Ministry of Culture will be
     subject to sanctions, including but not limited to mandatory corrective actions and fines.

            Under the Virtual Currency Circular, online games virtual currency trading service provider refers to business that provides platform services
     related to trading virtual game of online games among game users. The Virtual Currency Circular further requires an online game virtual currency
     trading service provider to comply with relevant e-commerce regulations issued by the Ministry of Commerce. According to the Guiding Opinions on
     Online Trading (Interim) issued by the Ministry of Commerce on March 6, 2007, online platform services are trading services provided to online buyers
     and sellers through a computer information system operated by the service provider. The Virtual Currency Circular regulates, among others, the amount
     of virtual currency a business can issue, the retention period of user records, the function of virtual currency and the return of unused virtual currency
     upon the termination of online services. Online game operators are prohibited from distributing virtual items or virtual currencies to players through
     random selection methods such as lottery, betting or lottery, and the player directly pays cash or virtual currency. Game operators are prohibited from
     issuing virtual currency to game players in any way other than legal tender purchases. Any business that provides online game virtual currency trading
     services is required to adopt technical measures to restrict the transfer of online game virtual currency among accounts of different game players. In
     addition, the Online Game Measures promulgated in June 2010 further provide that (i) virtual currency may only be used to purchase services and
     products provided by the online service provider that issues the currency; (ii) the purpose of issuing virtual currency shall not be malicious appropriation
     of the user’s advance payment; (iii) the storage period of online gamers’ purchase record shall not be shorter than 180 days; (iv) the types, price and total
     amount of virtual currency shall be filed with the cultural administration department at the provincial level. The Online Game Measures stipulate that
     virtual currency service providers may not provide virtual currency trading services to minors or for online games that fail to obtain the necessary
     approval or filings, and that such providers should keep transaction records, accounting records and other relevant information for their users for at least
     180 days. On December 1, 2016, Ministry of Culture released the Circular on Regulating Online Game Operation and Strengthening Concurrent and
     Ex-Post Supervision, to be implemented from May 2017, which restate and introduce a series of regulatory requirements governing the online game
     operation, including clarifications on online game operation and operators, virtual items rules, random-event rules, user protection measures, and
     reiteration of Ministry of Culture’s approval and filing requirements.

            Each of Guangzhou Kugou and Beijing Kuwo holds a valid Online Culture Operating Permit covering the issuance of virtual currency. We issue
     different virtual currencies and prepaid tokens to users on our platform for

                                                                                 165




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             171/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 173 of 410

 Table of Contents

     them to purchase various virtual gifts to be used in live streaming or online game platforms; however, our service does not constitute virtual currency
     trading services because users may not transfer or trade virtual currency among themselves.


     Regulations on Online Music
           On November 20, 2006, the Ministry of Culture issued the Several Opinions of the Ministry of Culture on the Development and Administration of
     Online Music, or the Online Music Opinions, which became effective on the same date. The Online Music Opinions provide that, among other things,
     an internet music service provider must obtain an Online Culture Operating Permit. On October 23, 2015, the Ministry of Culture promulgated the
     Circular on Further Strengthening and Improving the Content Administration of Online Music, effective as of January 1, 2016, which provides that
     internet culture operating entities shall report to a nationwide administrative platform the details of its self-monitoring activities on a quarterly basis.

            In 2010 and 2011, the Ministry of Culture greatly intensified its regulations on online music products by issuing a series of circulars regarding
     online music industry, such as the Circular on Regulating the Market Order of Online Music Products and Renovating Illegal Conducts of Online Music
     Websites and the Circular on Investigating Illegal Online Music Websites in 2010. In addition, the Ministry of Culture issued the Circular on Clearing
     Illegal Online Music Products, which clarified that entities engaging in any of the following conducts will be subject to relevant penalties or sanctions
     imposed by the Ministry of Culture: (i) providing online music products or relevant services without obtaining corresponding qualifications;
     (ii) importing online music products that have not been reviewed by the Ministry of Culture; or (iii) providing domestically developed online music
     products that have not been filed with the Ministry of Culture.

            On July 8, 2015, the National Copyright Administration issued the Circular regarding Ceasing Transmitting Unauthorized Music Products by
     Online Music Service Providers, which requires that (i) all unauthorized music products on the platforms of online music services providers shall be
     removed prior to July 31, 2015, and (ii) the National Copyright Administration investigate and punish the online music services providers who continue
     to transmit unauthorized music products following July 31, 2015.


     Regulations on Commercial Performances
            The Administrative Regulations on Commercial Performances (2016 Revision) was promulgated by the State Council and put into effect on
     February 6, 2016. According to these regulations, to legally engage in commercial performances, a culture and arts performance group shall have full-
     time performers and equipment in line with its performing business, and file an application with the culture administrative department of the people’s
     government at the county level for approval. To legally engage in commercial performances, a performance brokerage agency shall have three or more
     full-time performance brokers and funds for the relevant business, and file an application with the culture administrative department of the people’s
     government of a province, autonomous region or municipality directly under central government. The culture administrative department shall make a
     decision within 20 days from the receipt of the application whether to approve the application, and upon approval, will issue a performance permit.
     Anyone or any entity engaging in commercial performance activities without approval may be imposed a penalty, in addition to being ordered to cease
     its actions. Such penalty may include confiscation of his or its performance equipment and illegal proceeds, and a fine of 8 to 10 times of the illegal
     proceeds. Where there are no illegal proceeds or the illegal proceeds are less than RMB10,000, a fine of RMB50,000 to RMB100,000 will be imposed.
     Currently, each of Guangzhou Kugou and Beijing Kuwo holds a valid Commercial Performance License.


     Regulations on Online Advertising Services
           On April 24, 2015, the Standing Committee of the National People’s Congress enacted the revised Advertising Law of the PRC, or the Advertising
     Law, effective on September 1, 2015 which was further

                                                                                 166




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             172/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 174 of 410

 Table of Contents

     amended on October 26, 2018. The Advertising Law increases the potential legal liability of advertising services providers and strengthens regulations
     of false advertising. The Advertising Law sets forth certain content requirements for advertisements including, among other things, prohibitions on false
     or misleading content, superlative wording, socially destabilizing content or content involving obscenities, superstition, violence, discrimination or
     infringement of the public interest.

            On July 4, 2016, the State Administration for Industry and Commerce (currently known as the State Administration for Market Regulations), or
     the SAIC, issued the Interim Measures on the Administration of Online Advertising, or the SAIC Interim Measures, which came into effect on
     September 1, 2016. The Advertising Law and the SAIC Interim Measures require that online advertisements may not affect users’ normal use of internet
     and internet pop-up ads must display a “close” sign prominently and ensure one-key closing of the pop-up windows. The SAIC Interim Measures
     provide that all online advertisements must be marked “advertisement” so that consumers can distinguish them from non-advertisement information.
     Moreover, the SAIC Interim Measures require that, among other things, sponsored search advertisements shall be prominently distinguished from
     normal research results and it is forbidden to send advertisements or advertisement links by email without the recipient’s permission or induce internet
     users to click on an advertisement in a deceptive manner.


     Regulations on Internet Security
            On December 28, 2000, the Standing Committee of the National People’s Congress enacted the Decision on the Protection of Internet Security, as
     amended on August 27, 2009, which provides that the following activities conducted through the internet are subject to criminal liabilities: (a) gaining
     improper entry into any of the computer information networks relating to state affairs, national defensive affairs, or cutting-edge science and technology;
     (b) spreading rumor, slander or other harmful information via the internet for the purpose of inciting subversion of the state political power; (c) stealing
     or divulging state secrets, intelligence or military secrets via internet; (d) spreading false or inappropriate commercial information; or (e) infringing on
     the intellectual property. The Ministry of Public Security issued the Administrative Measures on Security Protection for International Connections to
     Computer Information Networks on December 16, 1997 and amended it on January 8, 2011, which prohibits using internet to leak state secrets or to
     spread socially destabilizing content.

           On December 13, 2005, the Ministry of Public Security issued the Provisions on the Technical Measures for the Protection of the Security of the
     internet, which requires that internet services providers shall have the function of backing up the records for at least 60 days. Also, internet services
     providers shall (a) set up technical measures to record and keep the information as registered by users; (b) record and keep the corresponding relation
     between the internet web addresses and Intranet web addresses as applied by users; (c) record and follow up the net operation and have the functions of
     security auditing.

            On January 21, 2010, the MIIT promulgated the Administrative Measures for Communications Network Security Protection, which requires that
     all communication network operators including telecommunications services providers and internet domain name service providers divide their own
     communication networks into units. The unit category shall be classified in accordance with degree of damage to national security, economic operation,
     social order and public interest. In addition, the communication network operators must file the division and ratings of their communication network
     with MIIT or its local counterparts. If a communication network operator violates these measures, the MIIT or its local counterparts may order
     rectification or impose a fine up to RMB30,000 in case such violation is not duly rectified.


     Regulations on Privacy Protection
           On December 29, 2011, the MIIT promulgated the Several Provisions on Regulation of Order of Internet Information Service Market, which
     prohibit internet information service providers from collecting personal information of any user without prior consent. Internet information service
     providers shall explicitly inform the

                                                                                 167




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            173/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 175 of 410

 Table of Contents

     users of the means of collecting and processing personal information, the scope of contents, and purposes. In addition, internet information service
     providers shall properly keep the personal information of users, if the preserved personal information of users is divulged or may possibly be divulged,
     internet information service providers shall immediately take remedial measures and report any material leak to the telecommunications regulatory
     authority.

           On December 28, 2012, the Decision on Strengthening Network Information Protection promulgated by the Standing Committee of the National
     People’s Congress emphasizes the need to protect electronic information that contains individual identification information and other private data. The
     decision requires internet service providers to establish and publish policies regarding the collection and use of electronic personal information and to
     take necessary measures to ensure the security of the information and to prevent leakage, damage or loss.

           In July 2013, the MIIT promulgated the Regulations on Protection of Personal Information of Telecommunications and Internet Users, or the
     Regulations on Network Information Protection, effective on September 1, 2013, to enhance and enforce legal protection over user information security
     and privacy on the internet. The Regulations on Network Information Protection require internet operators to take various measures to ensure the
     privacy and confidentiality of users’ information.

           Pursuant to the Ninth Amendment to the Criminal Law of the PRC issued by the Standing Committee of the National People’s Congress on
     August 29, 2015, effective on November 1, 2015, any internet service provider that fails to fulfill the obligations related to internet information security
     as required by applicable laws and refuses to take corrective measures, will be subject to criminal liability for (i) any large-scale dissemination of illegal
     information; (ii) any severe effect due to the leakage of users’ personal information; (iii) any serious loss of evidence of criminal activities; or (iv) other
     severe situations, and any individual or entity that (a) sells or provides personal information to others unlawfully or (b) steals or illegally obtains any
     personal information will be subject to criminal liability in severe situations.

           On November 7, 2016, the Standing Committee of the National People’s Congress promulgated the Cybersecurity Law of the PRC, or the
     Cybersecurity Law, which came into effect on June 1, 2017. Pursuant to the Cybersecurity Law, network operators shall follow their cybersecurity
     obligations according to the requirements of the classified protection system for cybersecurity, including: (a) formulating internal security management
     systems and operating instructions, determining the persons responsible for cybersecurity, and implementing the responsibility for cybersecurity
     protection; (b) taking technological measures to prevent computer viruses, network attacks, network intrusions and other actions endangering
     cybersecurity; (c) taking technological measures to monitor and record the network operation status and cybersecurity incidents; (d) taking measures
     such as data classification, and back-up and encryption of important data; and (e) other obligations stipulated by laws and administrative regulations. In
     addition, network operators shall follow the principles of legitimacy to collect and use personal information and disclose their rules of data collection
     and use, clearly express the purposes, means and scope of collecting and using the information, and obtain the consent of the persons whose data is
     gathered.


     Regulations on Infringement upon Intellectual Property Rights via Internet
            The Tort Liability Law of the PRC, which was adopted by the Standing Committee of the National People’s Congress on December 26, 2009 and
     became effective on July 1, 2010, provides that (i) an online service provider should be held liable for its own tortious acts in providing online services;
     (ii) where an online user conducts tortious acts by utilizing online services provided by the online service provider, the infringed party has the right to
     request such online service provider to take necessary measures, including deleting, blocking and disconnecting the access to the infringing content
     promptly. If the online service provider fails to take necessary measures in a timely manner upon receipt of notice of such infringement, such online
     service provider will be held jointly liable with the relevant online users for the additional damages that should have not been incurred if the online
     service provider took proper actions; and (iii) where the online service provider is aware that online

                                                                                   168




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                174/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 176 of 410

 Table of Contents

     users are infringing upon the civil right or interest of third party and fail to take necessary measures, the online service provider should be jointly liable
     for such infringement with the online users.


     Regulations on Intellectual Property Rights
     Copyright
           China has enacted various laws and regulations relating to the protection of copyright. China is also a signatory to some major international
     conventions on protection of copyright and became a member of the Berne Convention for the Protection of Literary and Artistic Works, the Universal
     Copyright Convention in October 1992, and the Agreement on Trade-Related Aspects of Intellectual Property Rights upon its accession to the World
     Trade Organization in December 2001.

            The Copyright Law of the PRC, adopted in 1990 and revised in 2001 and 2010, or the Copyright Law, and its implementing regulations adopted in
     2002 and amended in 2011 and 2013, provide that Chinese citizens, legal persons, or other organizations will, whether published or not, enjoy copyright
     in their works, which include music works. Copyright will be generally conferred upon the authors, or in case of works made for hire, upon the
     employer of the author. Copyright holders enjoy personal and economic rights. The personal rights of a copyright holder include rights to publish works,
     right to be named as the author of works, right to amend the works and right to keep the works intact; while economic rights of a copyright holder
     include, but not limited to, reproduction right, distribution right, performance right, information network dissemination right, etc. In addition, the rights
     of performers with respect to their performance, rights of publishers with respect to their design of publications, rights of producers with respect to their
     video or audio productions, and rights of broadcasting or TV stations with respect to their broadcasting or TV programs are classified as copyright-
     related interest and protected by the Copyright Law. For a piece of music works, it may involve the copyright of lyricist and of composers, which are
     collectively referred to as the “music publishing rights” elsewhere in this prospectus, and the copyright-related interests of recording producers and of
     performers, which can be collectively referred to as the “musical recording rights” elsewhere in this prospectus.

           The copyright holders may license other to exercise, or assign all or part of their economic rights attaching to their works. The license can be
     made on an exclusive or non-exclusive basis. With a few exception, an exclusive license or an assignment of copyright should be evidenced in a written
     contract.

           Pursuant to the Copyright Law and its implementing regulations, copyright infringers are subject to various civil liabilities, such as stopping
     infringing activities, issuing apologies to the copyright owners and compensating the copyright owners for damages resulting from such infringement.
     The damages should be calculated based on actual loss or income made by an infringer.

            The Provisional Measures on Voluntary Registration of Works, promulgated by the National Copyright Administration on December 31, 1994 and
     effective on January 1, 1995, provides for a voluntary registration system as administered by the National Copyright Administration and its local
     counterparts.

            The Computer Software Copyright Registration Measures, or the Software Copyright Measures, promulgated by the State Council on February
     20, 2002, regulates registrations of software copyright, exclusive licensing contracts for software copyright and assignment agreements. The National
     Copyright Administration administers software copyright registration, and the Copyright Protection Center of China is designated as the software
     registration authority. The Copyright Protection Center of China shall grant registration certificates to the Computer Software Copyright applicants
     which meet the requirements of both the Software Copyright Measures and the Computer Software Protection Regulations (2013 Revision).

         The Measures for Administrative Protection of Copyright Related to Internet, which were jointly promulgated by the National Copyright
     Administration and the MIIT on April 29, 2005 and became effective on

                                                                                   169




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                175/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 177 of 410

 Table of Contents

     May 30, 2005, provide that upon receipt of an infringement notice from a legitimate copyright holder, an internet content service provider must take
     remedial actions immediately by removing or disabling access to the infringing content. If an internet content service provider knowingly transmits
     infringing content or fails to take remedial actions after receipt of a notice of infringement that harms public interest, the internet content service
     provider could be subject to administrative penalties, including an order to cease infringing activities, confiscation by the authorities of all income
     derived from the infringement activities, or payment of fines.

           On May 18, 2006, the State Council promulgated the Regulations on the Protection of the Right to Network Dissemination of Information, as
     amended in 2013. Under these regulations, an owner of the network dissemination rights with respect to written works or audio or video recordings who
     believes that information storage, search or link services provided by an internet service provider infringe his or her rights may require that the internet
     service provider delete, or disconnect the links to, such works or recordings.


     National Copyright Administration
            The Copyright Law provides that holders of copyright or copyright-related rights may authorize a collective copyright management organization
     to exercise their copyright or copyright-related rights. Upon authorization, the collective copyright administration organization is entitled to exercise the
     copyright or copyright-related rights in its own name for the holders of copyright or copyright-related rights, and participate as a party in court or
     arbitration proceedings concerning the copyright or copyright-related rights. On December 7, 2013, the State Council promulgated the Regulations on
     Collective Administration of Copyright, or the Collective Administration Regulations (2013 Revision). The Collective Administration Regulations
     clarified that the collective copyright management organization is allowed to (i) enter into license agreement with users of copyright or copyright-related
     rights, (ii) charge royalty from users, (iii) pay royalty to holders of copyright or copyright-related rights, and (iv) participate in court or arbitration
     proceedings concerning the copyright or copyright-related rights. Pursuant to the Collective Administration Regulations, performance right, filming
     right, broadcasting right, rental right, information network dissemination right, reproduction right and other rights stipulated by the Copyright Law
     which are hard to be exercised effectively by the right holders may be collectively administrated by a collective copyright administration organization.
     Foreigners and stateless persons may, through an overseas collective copyright management organization having a mutual representation contract with
     the collective copyright management organization in China, authorize the collective copyright management organization in China to manage copyright
     or copyright-related rights in China. The aforesaid mutual representation contract means a contract under which the collective copyright management
     organization in China and its overseas peers authorize each other to conduct collective copyright administration within their respective home countries
     or regions. In 1992, the National Copyright Administration and Chinese Musicians Association jointly established the Music Copyright Society of
     China.


     Trademark
           According to the Trademark Law of the PRC, adopted in 1982 and subsequently amended in 1993, 2001 and 2013, as well as the Implementation
     Regulation of the Trademark Law of the PRC adopted by the State Council in 2002 and subsequently amended in 2014, registered trademarks are
     granted a term of ten years which may be renewed for consecutive ten-year periods upon request by the trademark owner. Trademark license agreements
     must be filed with the Trademark Office for record. Conducts that shall constitute an infringement of the exclusive right to use a registered trademark
     include but not limited to: using a trademark that is identical with or similar to a registered trademark on the same or similar goods without the
     permission of the trademark registrant, selling goods that violate the exclusive right to use a registered trademark, etc. Pursuant to the Trademark Law of
     the PRC, in the event of any of the foregoing acts, the infringing party will be ordered to stop the infringement immediately and may be fined; the
     counterfeit goods will be confiscated. The infringing party may also be held liable for the right holder’s damages, which will be equal to gains obtained
     by the infringing party or the losses suffered by the right holder as a result of the infringement, including reasonable expenses incurred by the right
     holder for stopping the infringement.

                                                                                 170




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             176/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 178 of 410

 Table of Contents

     Patent
            In China, the Patent Administrative Department of the State Council is responsible for administering patents, uniformly receiving, examining and
     approving patent applications. In 1984, the National People’s Congress adopted the Patent Law of the PRC, and which was subsequently amended in
     1992, 2000 and 2008. In addition, the State Council promulgated the Implementing Rules of the Patent Law in 2001, as amended in 2002 and 2010
     respectively, pursuant to which a patentable invention and utility model must meet three conditions: novelty, inventiveness and practical applicability,
     and designs must be obviously different from current designs or combinations thereof. Patents cannot be granted for scientific discoveries, rules and
     methods for intellectual activities, methods used to diagnose or treat diseases, animal and plant breeds or substances obtained by means of nuclear
     transformation. A patent is valid for a term of twenty years with respect to an invention and a term of ten years with respect to a utility model or design,
     starting from the application date. Except under certain circumstances specifically provided by law, any third party user must obtain consent or a proper
     license from the patent owner to use the patent, or else the use will constitute an infringement of the rights of the patent holder.


     Domain Names
            In China, the administration of PRC internet domain names are mainly regulated by the MIIT, under supervision of the China Internet Network
     Information Center, or CNNIC. On August 24, 2017, the MIIT promulgated the Measures on Administration of Internet Domain Names, which became
     effective as of November 1, 2017 and replaced the Measures on Administration of Domain Names for the Chinese Internet issued by the MIIT on
     November 5, 2004, which adopt “first to file” rule to allocate domain names to applicants, and provide that the MIIT shall supervise the domain names
     services nationwide and publicize PRC’s domain name system. On May 28, 2012, the CNNIC issued a circular to authorize a domain name dispute
     resolution institution acknowledged by the CNNIC to decide relevant disputes. On January 1, 2018, the Circular of the Ministry of Industry and
     Information Technology on Regulating the Use of Domain Names in Providing Internet-based Information Services issued by the MIIT became
     effective, which stipulated that an internet access service provider shall, pursuant to requirements stated in the Anti-Terrorism Law of the PRC and the
     Cybersecurity Law of the PRC, verify the identities of internet-based information service providers, and the internet access service providers shall not
     provide access services for those who fail to provide their real identity information.


     Regulations on Taxation
     Enterprise Income Tax
            On March 16, 2007, the Standing Committee of the National People’s Congress promulgated the Enterprise Income Tax Law of the PRC which
     was amended on February 24, 2017 and on December 6, 2007, the State Council enacted the Implementation Regulations for the Enterprise Income Tax
     Law of the PRC, or collectively, the PRC EIT Law. Under the PRC EIT Law, both resident enterprises and non-resident enterprises are subject to tax in
     the PRC. Resident enterprises are defined as enterprises that are established in China in accordance with PRC laws, or that are established in accordance
     with the laws of foreign countries but are actually or in effect controlled from within the PRC. Non-resident enterprises are defined as enterprises that
     are organized under the laws of foreign countries and whose actual management is conducted outside the PRC, but have established institutions or
     premises in the PRC, or have no such established institutions or premises but have income generated from inside the PRC. Under the PRC EIT Law and
     relevant implementing regulations, a uniform enterprise income tax rate of 25% is applied. However, if non-resident enterprises have not formed
     permanent establishments or premises in the PRC, or if they have formed permanent establishment or premises in the PRC but there is no actual
     relationship between the relevant income derived in the PRC and the established institutions or premises set up by them, enterprise income tax is set at
     the rate of 10% with respect to their income sourced from inside the PRC.

          Pursuant to the PRC EIT Law, the EIT tax rate of a high and new technology enterprise or HNTE, is 15%. According to the Administrative
     Measures for the Recognition of HNTEs, effective on January 1, 2008 and

                                                                                 171




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             177/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 179 of 410

 Table of Contents

     amended on January 29, 2016, for each entity accredited as HNTE, its HNTE status is valid for three years if it meets the qualifications for HNTE on a
     continuing basis during such period. Each of Guangzhou Kugou, Beijing Kuwo and Guangzhou Fanxing Entertainment Information Technology Co.,
     Ltd. has been recognized as a HNTE.


     Value-added Tax
            The Provisional Regulations of on Value-added Tax of the PRC were promulgated by the State Council on December 13, 1993 and came into
     effect on January 1, 1994 which were subsequently amended on November 10, 2008 and came into effect on January 1, 2009, and were further amended
     on February 6, 2016 and November 19, 2017. The Detailed Rules for the Implementation of Provisional Regulations of on Value-added Tax of the PRC
     were promulgated by the Ministry of Finance on December 25, 1993 and subsequently amended on December 15, 2008 and October 28, 2011, or
     collectively, VAT Law. On November 19, 2017, the State Council promulgated The Order on Abolishing the Provisional Regulations of the PRC on
     Business Tax and Amending the Provisional Regulations of on Value-added Tax of the PRC, or Order 691. According to the VAT Law and Order 691,
     all enterprises and individuals engaged in the sale of goods, the provision of processing, repair and replacement services, sales of services, intangible
     assets, real property and the importation of goods within the territory of the PRC are the taxpayers of VAT. The VAT rates generally applicable are
     simplified as 17%, 11%, 6% and 0%, and the VAT rate applicable to the small-scale taxpayers is 3%.

           On April 4, 2018, the Ministry of Finance and the State Administration of Taxation issued the Circular on Adjustment of VAT Rates, which
     became effective as of May 1, 2018. According to the Circular on the Adjustment of VAT Rates, relevant VAT rates have been reduced from May 1,
     2018, such as: (i) VAT rates of 17% and 11% applicable to the taxpayers who have VAT taxable sales activities or imported goods are adjusted to 16%
     and 10%, respectively; (ii) VAT rate of 11% originally applicable to the taxpayers who purchase agricultural products is adjusted to 10% and so on.

            As of the date of this prospectus, our PRC subsidiaries and consolidated affiliated entities are generally subject to VAT rates of 3%, 6% or 16%.


     Dividend Withholding Tax
           The PRC EIT Law provides that since January 1, 2008, an enterprise income tax rate of 10% will normally be applicable to dividends declared to
     non-PRC resident investors which do not have an establishment or place of business in the PRC, or which have such establishment or place of business
     but the relevant income is not effectively connected with the establishment or place of business, to the extent such dividends are derived from sources
     within the PRC.

            Pursuant to the Arrangement Between the Mainland of China and the Hong Kong Special Administrative Region for the Avoidance of Double
     Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Incomes, or the Double Tax Avoidance Arrangement and other applicable PRC
     laws, if a Hong Kong resident enterprise is determined by the competent PRC tax authority to have satisfied the relevant conditions and requirements
     under such Double Tax Avoidance Arrangement and other applicable laws, the 10% withholding tax on the dividends the Hong Kong resident enterprise
     receives from a PRC resident enterprise may be reduced to 5%. However, based on the Circular on Certain Issues with Respect to the Enforcement of
     Dividend Provisions in Tax Treaties, or the SAT Circular 81, issued on February 20, 2009 by the State Administration of Taxation, or the SAT, if the
     relevant PRC tax authorities determine, in their discretion, that a company benefits from such reduced income tax rate due to a structure or arrangement
     that is primarily tax-driven, such PRC tax authorities may adjust the preferential tax treatment. According to the Circular on Several Issues regarding the
     “Beneficial Owner” in Tax Treaties, which was issued on February 3, 2018 by the SAT, effective as of April 1, 2018, when determining the applicant’s
     status of the “beneficial owner” regarding tax treatments in connection with dividends, interests or royalties in the tax treaties, several factors, including
     without limitation, whether the

                                                                                  172




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              178/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 180 of 410

 Table of Contents

     applicant is obligated to pay more than 50% of its income in twelve months to residents in third country or region, whether the business operated by the
     applicant constitutes the actual business activities, and whether the counterparty country or region to the tax treaties does not levy any tax or grant tax
     exemption on relevant incomes or levy tax at an extremely low rate, will be taken into account, and it will be analyzed according to the actual
     circumstances of the specific cases. This circular further provides that applicants who intend to prove his or her status of the “beneficial owner” shall
     submit the relevant documents to the relevant tax bureau according to the Announcement on Issuing the Measures for the Administration of
     Non-Resident Taxpayers’ Enjoyment of the Treatment under Tax Agreements.


     Tax on Indirect Transfer
            On February 3, 2015, the SAT issued the Circular on Issues of Enterprise Income Tax on Indirect Transfers of Assets by Non-PRC Resident
     Enterprises, or SAT Circular 7. Pursuant to SAT Circular 7, an “indirect transfer” of assets, including equity interests in a PRC resident enterprise, by
     non-PRC resident enterprises, may be recharacterized and treated as a direct transfer of PRC taxable assets, if such arrangement does not have a
     reasonable commercial purpose and was established for the purpose of avoiding payment of PRC enterprise income tax. As a result, gains derived from
     such indirect transfer may be subject to PRC enterprise income tax. When determining whether there is a “reasonable commercial purpose” of the
     transaction arrangement, features to be taken into consideration include, inter alia, whether the main value of the equity interest of the relevant offshore
     enterprise derives directly or indirectly from PRC taxable assets; whether the assets of the relevant offshore enterprise mainly consist of direct or
     indirect investment in China or if its income is mainly derived from China; and whether the offshore enterprise and its subsidiaries directly or indirectly
     holding PRC taxable assets have real commercial nature which is evidenced by their actual function and risk exposure. According to SAT Circular 7,
     where the payor fails to withhold any or sufficient tax, the transferor shall declare and pay such tax to the tax authority by itself within the statutory time
     limit. Late payment of applicable tax will subject the transferor to default interest. SAT Circular 7 does not apply to transactions of sale of shares by
     investors through a public stock exchange where such shares were acquired on a public stock exchange. On October 17, 2017, the SAT issued the
     Circular on Issues of Tax Withholding regarding Non-PRC Resident Enterprise Income Tax, or SAT Circular 37, which further elaborates the relevant
     implemental rules regarding the calculation, reporting and payment obligations of the withholding tax by the non-resident enterprises. Nonetheless, there
     remain uncertainties as to the interpretation and application of SAT Circular 7. SAT Circular 7 may be determined by the tax authorities to be applicable
     to our offshore transactions or sale of our shares or those of our offshore subsidiaries where non-resident enterprises, being the transferors, were
     involved.


     Regulations on Foreign Exchange Registration of Offshore Investment by PRC Residents
     General Rules
           The core regulations governing foreign currency exchange in China are the Foreign Exchange Administration Regulations of the PRC,
     promulgated by the State Council in 1996 and most recently amended in August 2008, or the Foreign Exchange Regulations. Under the Foreign
     Exchange Regulations, payments of current account items, such as profit distributions and trade and service-related foreign exchange transactions, can
     be made in foreign currencies without prior approval from SAFE by complying with certain procedural requirements. By contrast, the conversion of
     Renminbi into other currencies and remittance of the converted foreign currency outside the PRC to pay capital expenses such as the repayment of
     foreign currency-denominated loans or foreign currency is to be remitted into China under the capital account or foreign currency such as a capital
     increase or foreign currency loans to our PRC subsidiaries, prior approval from or registration with appropriate government authorities is required.

           Pursuant to the Circular of Further Improving and Adjusting Foreign Exchange Administration Policies on Foreign Direct Investment, or the
     SAFE Circular 59 promulgated by SAFE on November 19, 2012, which became effective on December 17, 2012 and was further amended on May 4,
     2015, the opening of various

                                                                                  173




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               179/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 181 of 410

 Table of Contents

     special purpose foreign exchange accounts, such as pre-establishment expenses accounts, foreign exchange capital accounts and guarantee accounts, the
     reinvestment of Renminbi proceeds by foreign investors in the PRC, and remittance of foreign exchange profits and dividends by a foreign invested
     enterprise to its foreign shareholders no longer require the approval or verification of SAFE, and multiple capital accounts for the same entity may be
     opened in different provinces, which was not possible previously.

           In February 2015, SAFE promulgated the Circular of Further Simplifying and Improving the Policies of Foreign Exchange Administration
     Applicable to Direct Investment, or SAFE Circular 13, which became effective on June 1, 2015. The SAFE Circular 13 cancels the administrative
     approval requirements of foreign exchange registration of foreign direct investment and overseas direct investment, and simplifies the procedure of
     foreign exchange-related registration, and foreign exchange registrations of foreign direct investment and overseas direct investment will be handled by
     the banks designated by the foreign exchange authority instead of SAFE and its branches.

            The Circular on the Reforming the Administration of Foreign Exchange Settlement of Capital of Foreign-invested Enterprises, or SAFE Circular
     19 which was issued by the SAFE on March 30, 2015 and effective from June 1, 2015, allows foreign-invested enterprises, within the scope of business,
     to settle their foreign exchange capital on a discretionary basis according to the actual needs of their business operation and provides the procedures for
     foreign-invested enterprises to use Renminbi converted from foreign currency-denominated capital for equity investment.

            In January 2017, SAFE promulgated the Circular on Further Improving Reform of Foreign Exchange Administration and Optimizing Genuineness
     and Compliance Verification, or SAFE Circular 3, which stipulates several capital control measures with respect to the outbound remittance of profit
     from domestic entities to offshore entities, including (i) under the principle of genuine transaction, banks shall check board resolutions regarding profit
     distribution, the original version of tax filing records and audited financial statements; and (ii) domestic entities shall hold income to account for
     previous years’ losses before remitting the profits. Further, according to SAFE Circular 3, domestic entities shall make detailed explanations of the
     sources of capital and utilization arrangements, and provide board resolutions, contracts and other proof when completing the registration procedures in
     connection with an outbound investment.


     Offshore Investment
            The Circular of the SAFE on Issues Concerning the Foreign Exchange Administration over the Overseas Investment and Financing and Round-
     trip Investment by Domestic Residents via Special Purpose Vehicles, or the SAFE Circular 37, which became effective on July 4, 2014 regulates foreign
     exchange matters in relation to the use of special purpose vehicles, or SPVs, by PRC residents or entities to seek offshore investment and financing or
     conduct round trip investment in China. Under the Circular 37, an SPV refers to offshore enterprises directly established or indirectly controlled by PRC
     residents for the purpose of seeking offshore equity financing or making offshore investment, using legitimate domestic or offshore assets or interests,
     while “round trip investment” refers to the direct investment in China by PRC residents or entities through SPVs, namely, establishing foreign-invested
     enterprises to obtain the ownership, control rights and management rights. SAFE Circular 37 requires that, before making contribution into an SPV, PRC
     residents or entities are required to register with the local SAFE branch.

           Pursuant to the SAFE Circular 13, PRC residents or entities can register with qualified banks instead of SAFE or its local branch in connection
     with their establishment of an SPV.

           An amendment to registration or subsequent filing with qualified banks by such PRC resident is also required if there is a material change with
     respect to the capital of the offshore company, such as any change of basic information (including change of such PRC residents, change of name and
     operation term of the SPV), increases or decreases in investment amount, transfers or exchanges of shares, or mergers or divisions. Failure to

                                                                                174




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           180/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 182 of 410

 Table of Contents

     comply with the registration procedures set forth in SAFE Circular 37 and SAFE Circular 13, misrepresent on or failure to disclose controllers of
     foreign-invested enterprise that is established through round-trip investment, may result in bans on the foreign exchange activities of the relevant
     onshore company, including the payment of dividends and other distributions to its offshore parent or affiliates, and may also subject relevant PRC
     residents to penalties under the Foreign Exchange Administration Regulations of the PRC.


     Employee Stock Incentive Plan
            SAFE issued the Circular of the SAFE on Issues Concerning the Administration of Foreign Exchange Used for Domestic Individuals’
     Participation in Equity Incentive Plans of Overseas Listed Companies, or SAFE Circular 7 in 2012. Pursuant to the SAFE Circular 7, employees,
     directors, supervisors, and other senior officers who participate in any equity incentive plan of publicly-listed overseas companies and who are PRC
     citizens or non-PRC citizens residing in China for a consecutive period of no less than one year, subject to a few exceptions, are required to register with
     SAFE or its local branches through a domestic qualified agent, which could be a PRC subsidiary of such overseas listed companies, and complete other
     procedures with respect to the equity incentive plan. In addition, the PRC agent is required to amend SAFE registration with respect to the equity
     incentive plan if there is any material change to the equity incentive plan, the PRC agent or other material changes. The PRC agent must, on behalf of
     these individuals who have the right to exercise the employee share options, apply to SAFE or its local branches for an annual quota for the payment of
     foreign currencies in connection with these individuals’ exercise of the employee share options. Such individuals’ foreign exchange income received
     from the sale of stocks and dividends distributed by the overseas listed company and any other income shall be fully remitted into a collective foreign
     currency account in China opened and managed by the PRC subsidiaries of the overseas listed company or the PRC agent before distribution to such
     individuals.

            We and our executive officers and other employees who are PRC citizens or non-PRC citizens residing in China for a consecutive period of not
     less than one year and have been granted awards will be subject to these regulations upon the completion of this offering. Failure of our PRC option
     holders or restricted shareholders to complete their SAFE registrations may subject us and these employees to fines and other legal sanctions.

           In addition, the State Administration of Taxation has issued certain notices concerning employee share options and restricted shares. Under these
     notices, employees working in China who exercise share options or are granted restricted shares will be subject to PRC individual income tax. Our PRC
     subsidiaries are required to file documents related to employee share options or restricted shares with relevant tax authorities and to withhold individual
     income taxes of employees who exercise their share options or purchase restricted shares. If the employees fail to pay or the PRC subsidiaries fail to
     withhold their income taxes in accordance with relevant laws and regulations, the PRC subsidiaries may face sanctions imposed by the tax authorities or
     other PRC governmental authorities.


     Loans by Foreign Companies to their PRC Subsidiaries
           Loans made by foreign investors as shareholders in foreign invested enterprises established in China are considered to be foreign debts and are
     mainly regulated by the Regulation of the People’s Republic of China on Foreign Exchange Administration, the Interim Provisions on the Management
     of Foreign Debts, the Statistical Monitoring of Foreign Debts Tentative Provisions, the Detailed Rules for the Implementation of Provisional
     Regulations on Statistics and Supervision of External Debt, and the Administrative Measures for Registration of Foreign Debts. Pursuant to these
     regulations and rules, a shareholder loan in the form of foreign debt made to a PRC entity does not require the prior approval of SAFE, but such foreign
     debt must be registered with and recorded by SAFE or its local branches within 15 business days after entering into the foreign debt contract. Under
     these regulations and rules, the balance of the foreign debts of a foreign invested enterprise shall not exceed the difference between the total investment
     and the registered capital of the foreign invested enterprise, or Total Investment and Registered Capital Balance.

                                                                                 175




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            181/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 183 of 410

 Table of Contents

            The Interim Provisions of the State Administration for Industry and Commerce on the Ratio of the Registered Capital to the Total Investment of a
     Sino-Foreign Equity Joint Venture Enterprise was promulgated by SAIC on February 17, 1987 and effective on March 1, 1987. According to these
     provisions, with respect to a sino-foreign equity join venture, the registered capital shall be (i) no less than seven-tenths of its total investment, if the
     total investment is US$3 million or under US$3 million; (ii) no less than one-half of its total investment, if the total investment is ranging from US$3
     million to US$10 million (including US$10 million), provided that the registered capital shall not be less than US$2.1 million if the total investment is
     less than US$4.2 million; (iii) no less than two-fifths of its total investment, if the total investment is ranging from US$10 million to US$30 million
     (including US$30 million), provided that the registered capital shall not be less than US$5 million if the total investment is less than US$12.5 million;
     and (iv) no less than one-third of its total investment, if the total investment exceeds US$30 million, provided that the registered capital shall not be less
     than US$12 million if the total investment is less than US$36 million.

            The Notice of the People’s Bank of China on Matters concerning the Macro-Prudential Management of Full-Covered Cross-Border Financing, or
     PBOC Notice No. 9, issued by the PBOC on January 12, 2017, provides that within a transition period of one year from January 12, 2017, the foreign
     invested enterprises may adopt the currently valid foreign debt management mechanism, or Current Foreign Debt Mechanism, or the mechanism as
     provided in PBOC Notice No. 9, or Notice No. 9 Foreign Debt Mechanism, at their own discretion. PBOC Notice No. 9 provides that enterprises may
     conduct independent cross-border financing in RMB or foreign currencies as required. According to the PBOC Notice No.9, the outstanding cross-
     border financing of an enterprise (the outstanding balance drawn, here and below) shall be calculated using a risk-weighted approach, or Risk-Weighted
     Approach, and shall not exceed the specified upper limit, namely: risk-weighted outstanding cross-border financing £ the upper limit of risk-weighted
     outstanding cross-border financing. Risk-weighted outstanding cross-border financing = S outstanding amount of RMB and foreign currency
     denominated cross-border financing × maturity risk conversion factor × type risk conversion factor + S outstanding foreign currency denominated cross-
     border financing × exchange rate risk conversion factor. Maturity risk conversion factor shall be 1 for medium- and long-term cross-border financing
     with a term of more than one year and 1.5 for short-term cross-border financing with a term of less than one year. Type risk conversion factor shall be 1
     for on-balance-sheet financing and 1 for off-balance-sheet financing (contingent liabilities) for the time being. Exchange rate risk conversion factor shall
     be 0.5. The PBOC Notice No. 9 further provides that the upper limit of risk-weighted outstanding cross-border financing for enterprises shall be 200%
     of its net assets, or Net Asset Limits. Enterprises shall file with SAFE in its capital item information system after entering into a cross-border financing
     agreement, but no later than three business days before making a withdrawal. As an example, the maximum amount of the loans that Yeelion Online,
     one of our PRC subsidiaries, may acquire from outside China is (i) US$9.5 million, under the total investment minus registered capital approach, which
     is calculated based on its total investment of US$29.5 million and registered capital of US$20 million as of September 30, 2018; and (ii)
     RMB959.7 million (US$139.7 million), under the net asset approach, calculated based on its net asset of RMB479.9 million (US$69.9 million) as of
     September 30, 2018 pursuant to PRC GAAP.

            Based on the foregoing, if we provide funding to our wholly foreign owned subsidiaries through shareholder loans, the balance of such loans shall
     not exceed the Total Investment and Registered Capital Balance and we will need to register such loans with SAFE or its local branches in the event that
     the Current Foreign Debt Mechanism applies, or the balance of such loans shall be subject to the Risk-Weighted Approach and the Net Asset Limits and
     we will need to file the loans with SAFE in its information system in the event that the Notice No. 9 Mechanism applies. Under the PBOC Notice No. 9,
     after a transition period of one year from January 11, 2017, the PBOC and SAFE will determine the cross-border financing administration mechanism
     for the foreign-invested enterprises after evaluating the overall implementation of PBOC Notice No. 9. As of the date hereof, neither the PBOC nor
     SAFE has promulgated and made public any further rules, regulations, notices or circulars in this regard. It is uncertain which mechanism will be
     adopted by the PBOC and SAFE in the future and what statutory limits will be imposed on us when providing loans to our PRC subsidiaries.

                                                                                  176




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               182/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 184 of 410

 Table of Contents

     Regulations on Employment and Social Welfare
     Employment
           The Labor Law of the PRC which was promulgated by the Standing Committee of the National People’s Congress on July 5, 1994, effective since
     January 1, 1995 and amended on August 27, 2009, the Labor Contract Law of the PRC which was promulgated by the Standing Committee of the
     National People’s Congress on June 29, 2007 and amended on December 28, 2012, and the Implementing Regulations of the Labor Contract Law of the
     PRC which was promulgated by the State Council on September 18, 2008, are the principal regulations that govern employment and labor matters in the
     PRC. Under the above regulations, labor relationships between employers and employees must be executed in written form, and wages shall not be
     lower than local standards on minimum wages and shall be paid to employees timely. In addition, employers must establish a system for labor safety and
     sanitation, strictly abide by state standards and provide relevant education to its employees. Employers are also prohibited from forcing employees to
     work above certain time limit and employers shall pay employees for overtime work in accordance to national regulations.


     Social Insurance and Housing Fund
            According to the Social Insurance Law of the PRC promulgated by the National People’s Congress of the PRC on October 28, 2010 and became
     effective on July 1, 2011, together with other relevant laws and regulations, the PRC establishes a social insurance system including basic pension
     insurance, basic medical insurance, occupational injury insurance, unemployment insurance and maternity insurance. Any employer shall register with
     the local social insurance agency within 30 days after its establishment and shall register for the employee with the local social insurance agency within
     30 days after the date of hiring. An employer shall declare and make social insurance contributions in full and on time. The occupational injury
     insurance and maternity insurance shall be only paid by employers while the contributions of basic pension insurance, medical insurance and
     unemployment insurance shall be paid by both employers and employees.

          According to the Regulation on the Administration of Housing Fund promulgated by the State Council on April 3, 1999 and amended on
     March 24, 2002, employers are required to register at the designated administrative centers, open bank accounts for depositing employees’ housing fund
     and make housing fund contributions for employees in the PRC. Employer who fails to make housing fund contributions may be ordered to rectify the
     noncompliance and pay the required contributions within a stipulated deadline.


     Regulations on Anti-Monopoly
            The Anti-Monopoly Law of the PRC promulgated by the Standing Committee of the National People’s Congress, which became effective on
     August 1, 2008, and the Guiding Opinions of the State Administration for Market Regulation on the Declaration of Concentration of Business Operators
     (2018 Revision) require that the anti-monopoly agency under the State Council shall be notified in advance of any concentration of undertaking if
     certain filing thresholds (i.e., during the previous fiscal year, (i) the total global turnover of all operators participating in the transaction exceeded
     RMB10 billion in the preceding fiscal year and at least two of these operators each had a turnover of more than RMB400 million within China in the
     preceding fiscal year, or (ii) the total turnover within China of all the operators participating in the concentration exceeded RMB2 billion in the
     preceding fiscal year, and at least two of these operators each had a turnover of more than RMB400 million within China in the preceding fiscal year)
     are triggered, and no concentration shall be implemented until the anti-monopoly enforcement agency clears the anti-monopoly filing.

            Pursuant to the Measures for Declaration of Concentration of Business Operators and the Measures for Examination and Approval of
     Concentration of Business Operators promulgated by the Ministry of Commerce in November 2009, concentration refers to (i) a merger of undertakings;
     (ii) acquiring control over other undertakings by acquiring equities or assets; or (iii) acquisition of control over, or the possibility of exercising decisive
     influence on, an undertaking by contract or by any other means.

                                                                                  177




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               183/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 185 of 410

 Table of Contents

          If business operators fail to comply with the mandatory declaration requirement, the anti-monopoly authority is empowered to terminate and/or
     unwind the transaction, dispose of relevant assets, shares or businesses within certain periods and impose fines of up to RMB500,000.


     Regulations on M&A and Overseas Listings
            In 2006, six PRC regulatory agencies, including the China Securities Regulatory Commission, or the CSRC, jointly adopted the M&A Rules,
     amended in 2009. The M&A Rules purport, among other things, to require an offshore special purpose vehicles controlled by PRC companies or
     individuals and formed for overseas listing purposes through acquisitions of PRC domestic interest held by such PRC companies or individuals, to
     obtain the approval from the CSRC prior to publicly listing their securities on an overseas stock exchange. In 2006, the CSRC published a notice on its
     official website specifying documents and materials required to be submitted to it by the offshore special purpose vehicle seeking CSRC approval of its
     overseas listing. While the application of the M&A Rules remains unclear, our PRC counsel, Han Kun Law Offices, has advised us that based on its
     understanding of current PRC laws, rules and regulations and the M&A Rules, prior approval from the CSRC is not required under the M&A Rules for
     the listing and trading of the ADSs given that (i) our PRC subsidiaries were directly established by us as wholly foreign-owned enterprises and we have
     not acquired any equity interest or assets of a PRC domestic company owned by PRC companies or individuals as defined under the M&A Rules that
     are our beneficial owners after the effective date of the M&A Rules, and (ii) no provision in the M&A Rules clearly classifies the contractual
     arrangements as a type of transaction subject to the M&A Rules.

            However, our PRC counsel has further advised us that uncertainties still exist as to how the M&A Rules will be interpreted and implemented and
     its opinions summarized above are subject to any new laws, rules and regulations or detailed implementations and interpretations in any form relating to
     the M&A Rules. If the CSRC or other PRC regulatory agencies subsequently determine that prior CSRC approval was required, we may face regulatory
     actions or other sanctions from the CSRC or other PRC regulatory agencies. See “Risk Factors—Risks Related to the ADSs and This Offering—The
     approval of the China Securities Regulatory Commission may be required in connection with this offering under PRC law.”

           The M&A Rules also establish procedures and requirements that could make some acquisitions of PRC companies by foreign investors more
     time-consuming and complex, including requirements in some instances that the anti-monopoly law enforcement agency be notified in advance of any
     change-of-control transaction in which a foreign investor takes control of a PRC domestic enterprise. In addition, the Rules on Implementation of
     Security Review System for the Merger and Acquisition of Domestic Enterprises by Foreign Investors issued by the Ministry of Commerce in 2011
     specify that mergers and acquisitions by foreign investors that raise “national defense and security” concerns and mergers and acquisitions through
     which foreign investors may acquire de facto control over domestic enterprises that raise “national security” concerns are subject to strict review by the
     Ministry of Commerce, and prohibit any activities attempting to bypass such security review, including by structuring the transaction through a proxy or
     contractual control arrangement. See “Risk Factors—Risks Related to Doing Business in China—The M&A Rules and certain other PRC regulations
     establish complex procedures for some acquisitions of Chinese companies by foreign investors, which could make it more difficult for us to pursue
     growth through acquisitions in China.”

                                                                                178




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          184/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 186 of 410

 Table of Contents

                                                                                      MANAGEMENT

     Directors and Executive Officers
            The following table sets forth information regarding our directors and executive officers as of the date of this prospectus.

     Directors and Executive Officers                                    Age      Position/Title
     Tong Tao Sang                                                        45      Chairman
     Cussion Kar Shun Pang                                                44      Chief Executive Officer, Director
     Zhenyu Xie                                                           43      Co-President, Director
     Guomin Xie                                                           44      Co-President, Director
     Martin Chi Ping Lau                                                  45      Director
     James Gordon Mitchell                                                44      Director Appointee**
     Brent Richard Irvin                                                  45      Director
     Tak-Wai Wong                                                         41      Independent Director
     Liang Tang                                                           40      Independent Director
     Edith Manling Ngan                                                   54      Independent Director Appointee**
     Haifeng Lin                                                          42      Director*
     Min Hu                                                               46      Chief Financial Officer
     Cheuk Tung Tony Yip                                                  37      Chief Strategy Officer
     Linlin Chen                                                          37      Group Vice President, Kugou
     Dennis Tak Yeung Hau                                                 43      Group Vice President, QQ Music and WeSing
     Lixue Shi                                                            44      Group Vice President, Kuwo
     Andy Wai Lam Ng                                                      45      Group Vice President, Copyright Management
     Tsai Chun Pan                                                        43      Group Vice President, Ultimate Music

     Notes: *      Mr. Haifeng Lin has tendered his resignation to directorship which is conditional and effective immediately upon the SEC’s declaration of effectiveness of our registration
                   statement on Form F-1, of which this prospectus is a part.
            **     Each of Mr. James Gordon Mitchell and Ms. Edith Manling Ngan has accepted appointment as a director, which will be immediately effective upon the SEC’s declaration of
                   effectiveness of our registration statement on Form F-1, of which this prospectus is a part.

           Tong Tao Sang currently serves as the Chairman of our board of directors. Mr. Tong currently also serves as the senior executive vice president of
     Tencent and the president of Cloud and Smart Industries Group. Starting as a technical architect, Mr. Tong led the product development of Tencent’s
     social network platform, Qzone. Since May 2012, Mr. Tong has been responsible for various product lines of Tencent, including the QQ messaging and
     Qzone social networking platforms, QQ Music and the Tencent Cloud services. Prior to joining Tencent, Mr. Tong worked for Sendmail, Inc. on the
     management of the product development of messaging systems. Mr. Tong also previously worked for Oracle Corporation (NYSE: ORCL). Mr. Tong
     received a bachelor’s degree in computer engineering from University of Michigan and a master’s degree in electrical engineering from Stanford
     University.

           Cussion Kar Shun Pang currently serves as our Chief Executive Officer and has been a member of our board of directors since May 2014. Prior to
     joining us, Mr. Pang served as a corporate vice president of Tencent and has extensive experience across multiple businesses within Tencent including
     online games, e-commerce and

                                                                                                   179




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                           185/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 187 of 410

 Table of Contents

     social networking since 2008. Besides, Mr. Pang served as the head of QQ Music since 2014 and has extensive experience in China’s online music
     entertainment industry. Prior to joining Tencent, Mr. Pang worked in a number of publicly listed companies in telecommunications, internet and media
     industries for over a decade. Mr. Pang received a bachelor’s degree in mathematics (honors), business administration and information systems from
     University of Waterloo.

           Zhenyu Xie currently serves as our Co-President and has been a member of our board of directors since April 2014 and is currently responsible for
     overseeing our Kugou business. Mr. Xie has 17 years of experience in management and operation in online music entertainment industry. He founded
     SoGua Music in 2001, which was the first digital music search engine in China, and then founded Kugou in 2004. Since then, he has served as the Chief
     Executive Officer of Kugou, in charge of product development, strategic planning and management. Mr. Xie served as a senior technical engineer from
     1998 to 2001 at China Merchants Bank Co., Ltd. and received a bachelor’s degree in computer science from Sun-Yat Sen University.

           Guomin Xie currently serves as our Co-President and has been a member of our board of directors since June 2012. He is currently responsible for
     overseeing our Kuwo business. Mr. Xie founded CMC in 2012, and had subsequently served as the Chairman of the board and the Chief Executive
     Officer of CMC. Mr. Xie joined SINA Corporation (NASDAQ: SINA) in 1999 and served as the vice president of public relations and general counsel
     of SINA Corporation as well as general manager of SINA Music, a unit of SINA Corporation. Prior to that, Mr. Xie was an attorney at Jingtian &
     Gongcheng, a leading PRC law firm. Mr. Xie received a bachelor of laws degree from Peking University.

           Martin Chi Ping Lau has served as a member of our board of directors since July 2016. Mr. Lau joined Tencent in 2005 and currently serves as an
     executive director and the president of Tencent. Prior to joining Tencent, Mr. Lau worked as an executive director at Goldman Sachs (Asia) L.L.C.’s
     investment banking division and the Chief Operating Officer of its Telecom, Media and Technology Group. Prior to that, Mr. Lau worked at McKinsey
     & Company, Inc. as a management consultant. On July 28, 2011, Mr. Lau was appointed as a non-executive director of Kingsoft Corporation Limited,
     an Internet-based software developer, distributor and software service provider listed in Hong Kong. On March 10, 2014, Mr. Lau was appointed as a
     director of JD.com, Inc., an online direct sales company in China, which has been listed on NASDAQ since May 2014. On March 31, 2014, Mr. Lau
     was appointed as a director of Leju Holdings Limited, an online-to-offline real estate services provider in China, which has been listed on the New York
     Stock Exchange since April 2014. On December 29, 2017, Mr. Lau was appointed as a director of Vipshop Holdings Limited, an online discount retailer
     company listed on the New York Stock Exchange. Mr. Lau received a bachelor’s degree in Electrical Engineering from University of Michigan, a
     master’s degree in Electrical Engineering from Stanford University and an MBA degree from Kellogg Graduate School of Management, Northwestern
     University.

           James Gordon Mitchell will serve as our director immediately upon the effectiveness of our registration statement on Form F-1, of which this
     prospectus is a part. Mr. Mitchell serves as a Senior Executive Vice President and Chief Strategy Officer of Tencent, where he has worked since July
     2011. Mr. Mitchell is also the chairman and a non-executive director of the board of China Literature Limited (HKEX: 0772) and serves as a director of
     several listed companies including Yixin Group Limited (HKEX: 2858), Frontier Developments (LSE AIM: FDEV) and NIO Inc. (NYSE: NIO). He
     also holds directorships in various unlisted companies. Prior to Tencent, Mr. Mitchell was a managing director at Goldman Sachs. He received a
     bachelor’s degree in history from the University of Oxford.

             Brent Richard Irvin has served as a member of our board of directors since July 2016. Mr. Irvin joined Tencent in January 2010 and currently
     serves as a vice president and the general counsel of Tencent. Prior to that, Mr. Irvin worked as a corporate lawyer in Silicon Valley from 2003 to 2009,
     first at Shearman & Sterling and later at Wilson Sonsini Goodrich & Rosati. Mr. Irvin received a bachelor’s degree in history from Carleton College in
     1994, a master’s degree in Asian Studies from Yale University in 1995, and a juris doctorate degree from Stanford Law School in 2003.

                                                                                180




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          186/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 188 of 410

 Table of Contents

           Tak-Wai Wong has served as a member of our board of directors since July 2016. Mr. Wong currently serves as a managing director with PAG Asia
     Capital, an affiliate of Pacific Alliance Group. Mr. Wong has also been a non-executive director at Yingde Gases Group Company Limited since 2017.
     Between 2006 and 2010, Mr. Wong worked at the Hong Kong and Beijing offices of TPG Capital. Between 1999 and 2005, Mr. Wong worked in
     Morgan Stanley’s investment banking division in Hong Kong, San Francisco and Beijing. Mr. Wong received a bachelor’s degree in business
     administration and a bachelor’s degree in Asian studies from University of California, Berkeley.

           Liang Tang has served as a member of our board of directors since April 2014. Mr. Tang currently serves as president of China Investment
     Financial Holdings Fund Management Company Limited since 2014. Mr. Tang is also the chairman of China HeFei FoF, the chairman of Zhongde
     Yangtze Financial Holdings, a founding shareholder of the Hubei Yangtze Industrial Fund, the chairman of China Film CICFH Cinema M&A Fund co-
     founded with China Film Co. Ltd., the chairman of Asia Culture and Entertainment Croup. Mr. Tang had previously worked as a corporate lawyer at
     Wilson Sonsini Goodrich & Rosati, headquartered in Silicon Valley. Mr. Tang has established a number of industrial funds, and led investments in
     internet, entertainment, AI, new energy and environmental protection sectors. Mr. Tang received a bachelor’s degree in law from Peking University, a
     master’s degree in law from Yale University and Stanford University.

           Edith Manling Ngan will serve as our director immediately upon the effectiveness of our registration statement on Form F-1, of which this
     prospectus is a part. From 2016 to 2017, Ms. Ngan served as the managing director of the East Asia branch of Royal Institute of Chartered Surveyors
     (RICS), a globally leading professional body for qualifications and standards in land, property, infrastructure and construction. From 2012 to 2016
     Ms. Ngan served as the chief executive of the Hong Kong Securities and Investment Institute. Prior to that, Ms. Ngan had worked for AMN AMRO
     Fund Services (Asia) Ltd, Principal International (Asia) Ltd. and Invesco Asia Limited. Ms. Ngan currently serves as a member of the investment
     committee of Quality Education Fund in Hong Kong. Ms. Ngan received her bachelor’s degree in industrial engineering and engineering management
     from Stanford University and is a fellow of the Institute of Chartered Accountants in England and Wales (ICAEW), the Hong Kong Institute of Certified
     Public Accountants (HKICPA) and the Hong Kong Institute of Directors (HKIoD).

           Haifeng Lin has served as a member of our board of directors since July 2016. Mr. Lin is currently a non-executive director of China Literature
     Limited (HKEx: 00772). Mr. Lin has also served as general manager of the merger and acquisitions department of Tencent, since November 2010, and
     has been an executive director of Huayi Tencent Entertainment Company Limited (HKEx: 00419) since February 2016 and a director of Walnut Street
     Group Holding Limited since June 2017. From July 2003 to November 2010, Mr. Lin served as a director of Microsoft China. Prior to that, Mr. Lin
     worked at Nokia China from 1999 to 2001. Mr. Lin received a bachelor’s degree in engineering from Zhejiang University and a master’s degree in
     business administration from the Wharton School of the University of Pennsylvania.

           Min Hu currently serves as our Chief Financial Officer, in charge of our finance and corporate IT functions. Ms. Hu served various controller roles
     in Tencent’s business groups, including the Interactive Entertainment Group, the Mobile Internet Group, the Social Network Group and the Technology
     and Engineering Group from 2007 to 2016. Prior to joining Tencent, Ms. Hu served as the director of internal audit department at Huawei. Ms. Hu has
     more than 20 years of comprehensive experience in finance. Ms. Hu is a member of CPA Australia, China Institute of Certified Public Accountants
     (CICPA), and a Certified Internal Auditor (CIA). Ms. Hu received a bachelor’s degree in Industrial Foreign Trade from Xi’an Jiaotong University in
     China and a master’s degree in system engineering from Beijing Jiaotong University in China.

           Cheuk Tung Tony Yip currently serves as our Chief Strategy Officer and is responsible for overseeing our strategic development, M&A,
     investments, investor relations and capital markets activities. Mr. Yip was vice president of Baidu.com Inc. (NASDAQ: BIDU) since September 2015
     where he served as the chief financial officer of Baidu’s search business group and Baidu’s head of investments, mergers and acquisitions. Mr. Yip

                                                                               181




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                         187/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 189 of 410

 Table of Contents

     served on the board of directors of Ctrip.com International, Ltd. (NASDAQ: CTRP) from October 2015 to November 2017. Prior to that, Mr. Yip
     worked at Goldman Sachs since 2007 and served as a managing director in technology, media and telecom investment banking. Mr. Yip has over 16
     years of experience originating, structuring and executing corporate transactions including initial public offerings, mergers and acquisitions, divestitures,
     corporate restructurings, and equity and debt financings. Mr. Yip obtained his bachelor of commerce degree in finance and accounting from University
     of Queensland in Australia.

           Linlin Chen currently serves as our Group Vice President. As one of the founding members of Kugou, Ms. Chen joined Kugou in 2004,
     responsible for its product operations, sales and marketing, finance, legal affairs, human resources, government relations and others. Ms. Chen holds an
     EMBA degree from Sun-Yat Sen University. Ms. Chen is the spouse of Mr. Zhenyu Xie, our Co-President and director.

           Dennis Tak Yeung Hau currently serves as our Group Vice President, in charge of QQ Music and WeSing. Prior to joining us, Mr. Hau had worked
     in Tencent for almost 10 years since 2007 as vice general manager of International Business Group and as general manager for Digital Music
     Department of Social Network Business. Before joining Tencent, Mr. Hau spent over 10 years at Oracle Corporation (NYSE: ORCL), focused on
     business intelligence, data analysis & research and management of BI products. Mr. Hau received an EMBA degree from Kellogg Graduate School of
     Management, Northwestern University and Hong Kong University of Science and Technology.

            Lixue Shi currently serves as our Group Vice President, responsible for Kuwo. Prior to joining TME in November 2012, Mr. Shi served as the
     assistant general manager of the Online Media Group at Tencent from 2008 to 2012. Prior to that, Mr. Shi was the general manager of Business Objects
     North China and sales head at SAS Institute China Inc. from 2004 to 2007. Mr. Shi was a senior customer representative and a regional sales manager of
     IBM China Company Limited from 1998 to 2004. Mr. Shi received a bachelor’s degree in mechanical engineering from Tsinghua University.

            Andy Wai Lam Ng currently serves as our Group Vice President responsible for copyright management. Mr. Ng has established strong
     relationships with our content partners (music labels, publishers and artists) and developed successful business strategies and models in the music
     industry, which transformed the ecosystem for artist development and fans engagement. Mr. Ng is currently overseeing all business affairs in global
     licensing as well as managing PR and promotional activities. Prior to joining Tencent, Mr. Ng worked for Nokia, PCCW Limited, American Online Inc
     and University of Southern California. Mr. Ng received a bachelor’s degree in business administration from University of Southern California.

           Tsai Chun Pan currently serves as our Group Vice President, responsible for Ultimate Music, working closely with various smart device and
     automobile manufacturers. Prior to joining us, Mr. Pan worked as senior director of entertainment services for Nokia from 2005 to 2013, and in 2014 he
     established Ultimate Music which was acquired by TME in 2017. Mr. Pan received a bachelor’s degree in Japanese studies from SOAS, University of
     London and a master’s degree in marketing management from Cranfield University.


     Employment Agreements and Indemnification Agreements
           We have entered into employment agreements with each of our executive officers. Each of our executive officers is employed for a specified time
     period, which can be renewed upon both parties’ agreement before the end of the current employment term. We may terminate an executive officer’s
     employment for cause at any time without advance notice in certain events. We may terminate an executive officer’s employment by giving a prior
     written notice or by paying certain compensation. An executive officer may terminate his or her employment at any time by giving a prior written
     notice.

          Each executive officer has agreed to hold, unless expressly consented to by us, at all times during and after the termination of his or her
     employment agreement, in strict confidence and not to use, any of our confidential

                                                                                 182




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             188/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 190 of 410

 Table of Contents

     information or the confidential information of our customers and suppliers. In addition, each executive officer has agreed to be bound by certain
     non-competition and non-solicitation restrictions during the term of his or her employment and for two years following the last date of employment.

           We have also entered into indemnification agreements with each of our directors and executive officers. Under these agreements, we agree to
     indemnify our directors and executive officers against certain liabilities and expenses incurred by such persons in connection with claims made by
     reason of their being a director or officer of our company.


     Board of Directors
           Our board of directors will consist of ten directors, including three independent directors, namely Mr. Tak-Wai Wong, Mr. Liang Tang and Ms.
     Edith Manling Ngan, upon the SEC’s declaration of effectiveness of our registration statement on Form F-1 of which this prospectus forms a part. A
     director is not required to hold any shares in our company to qualify to serve as a director. The Corporate Governance Rules of the NYSE generally
     require that a majority of an issuer’s board of directors must consist of independent directors. However, the Corporate Governance Rules of the NYSE
     permit foreign private issuers like us to follow “home country practice” in certain corporate governance matters. We rely on this “home country
     practice” exception and do not have a majority of independent directors serving on our board of directors.

           A director who is in any way, whether directly or indirectly, interested in a contract or proposed contract with our company is required to declare
     the nature of his or her interest at a meeting of our directors. A general notice given to the directors by any director to the effect that he or she is a
     member, shareholder, director, partner, officer or employee of any specified company or firm and is to be regarded as interested in any contract or
     transaction with that company or firm shall be deemed a sufficient declaration of interest for the purposes of voting on a resolution in respect to a
     contract or transaction in which he or she has an interest, and after such general notice it shall not be necessary to give special notice relating to any
     particular transaction. A director may vote in respect of any contract or proposed contract or arrangement notwithstanding that he or she may be
     interested therein and if he or she does so, his or her vote shall be counted and he or she may be counted in the quorum at any meeting of the directors at
     which any such contract or proposed contract or arrangement is considered, subject to any separate requirement for audit committee approval under
     applicable law or the Corporate Governance Rules of NYSE. Our board of directors may exercise all of the powers of our company to borrow money, to
     mortgage or charge its undertaking, property and uncalled capital, or any part thereof, and to issue debentures, debenture stock or other securities
     whenever money is borrowed or as security for any debt, liability or obligation of our company or of any third party. None of our directors has a service
     contract with us that provides for benefits upon termination of service as a director.

           Certain of our directors are also employees of Tencent. See “Risk—Risks Related to Our Relationship with Tencent—We may have conflicts of
     interest with Tencent and, because of Tencent’s controlling ownership interest in our company, we may not be able to resolve such conflicts on terms
     favorable to us.”


     Committees of the Board of Directors
           Prior to the completion of this offering, we intend to establish an audit committee and a compensation committee under our board of directors. We
     have adopted a charter for each committee prior to the completion of this offering. Each committee’s members and functions are described below.

           Audit Committee. Our audit committee will consist of Mr. Tak-Wai Wong and Ms. Edith Manling Ngan, and will be chaired by Ms. Edith Manling
     Ngan. We have determined that each of Mr. Tak-Wai Wong and Ms. Edith Manling Ngan satisfies the requirements of Section 303A of the Corporate
     Governance Rules of the NYSE and meets the independence standards under Rule 10A-3 under the Securities Exchange Act of 1934, as amended. We
     have determined that Ms. Edith Manling Ngan qualifies as an “audit committee financial expert.”

                                                                                183




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           189/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 191 of 410

 Table of Contents

     The audit committee oversees our accounting and financial reporting processes, the audits of the financial statements and the related party transactions
     of our company. The audit committee is responsible for, among other things:
            •    reviewing and recommending to our board for approval, the appointment, re-appointment or removal of the independent auditor, after
                 considering its annual performance evaluation of the independent auditor;
            •    approving the remuneration and terms of engagement of the independent auditor and pre-approving all auditing and non-auditing services
                 permitted to be performed by our independent auditors;
            •    obtaining a written report from our independent auditor describing matters relating to its independence and quality control procedures;
            •    reviewing with the independent registered public accounting firm any audit problems or difficulties and any significant disagreements with
                 the management;
            •    discussing with our independent auditor, among other things, the audits of the financial statements, including whether any material
                 information should be disclosed, issues regarding accounting and auditing principles and practices;
            •    reviewing and approving all proposed related party transactions, as defined in Item 404 of Regulation S-K under the Securities Act,
                 including those to be entered into with Tencent entities;
            •    reviewing and recommending the financial statements for inclusion within our quarterly and interim earnings releases and to our board for
                 inclusion in our annual reports;
            •    discussing the annual audited financial statements with management and the independent registered public accounting firm;
            •    reviewing the adequacy and effectiveness of our accounting and internal control policies and procedures and any special steps taken to
                 monitor and control major financial risk exposures;
            •    reviewing and reassessing the adequacy of the committee charter;
            •    at least annually, approving annual audit plans, and undertaking an annual performance evaluation of the internal audit function;
            •    overseeing and evaluating procedures for the handling of complaints and whistleblowing;
            •    meeting separately and periodically with management with internal auditors (or other personnel responsible for the internal audit function)
                 and the independent registered public accounting firm;
            •    monitoring compliance with our code of business conduct and ethics, including reviewing the adequacy and effectiveness of our procedures
                 to ensure proper compliance and reporting on such compliance to our board of directors; and
            •    reporting regularly to the board of directors.

           Compensation Committee. Our compensation committee will consist of Mr. Tong Tao Sang, Mr. Tak-Wai Wong and Mr. Liang Tang and will be
     chaired by Mr. Tong Tao Sang. We have determined that each of Mr. Tak-Wai Wong and Mr. Liang Tang satisfies the “independence” requirements of
     Section 303A of the Corporate Governance Rules of the NYSE. The compensation committee assists the board in reviewing and approving the
     compensation structure, including all forms of compensation, relating to our directors and executive officers. The compensation committee is
     responsible for, among other things:
            •    overseeing the development and implementation of management succession planning in consultation with our chief executive officer;
            •    at least annually, reviewing and approving, or recommending to the board for its approval, the compensation for our executive officers;

                                                                                184




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          190/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 192 of 410

 Table of Contents

            •    at least annually, reviewing periodically and approving our company’s executive compensation and benefits policies, including any incentive
                 compensation or equity plans, programs or other similar arrangements;
            •    at least annually, leading our board of directors in a self-evaluation to determine whether it and its committees are functioning effectively;
            •    at least annually, reviewing and reassessing the adequacy of the committee charter;
            •    selecting compensation consultant, legal counsel or other adviser only after taking into consideration all factors relevant to that person’s
                 independence from management; and
            •    reporting regularly to the board of directors.

            We will rely on the “foreign private issuer” exemption and will not have a standing nominating and corporate governance committee upon the
     completion of this offering, though we intend to form a corporate governance and nominating committee as and when required to do so by law or NYSE
     rules. As there is no standing nominating and corporate governance committee, we do not have a nominating and corporate governance committee
     charter in place.


     Duties and Functions of Directors
             Under Cayman Islands law, our directors owe fiduciary duties to our company, including a duty of loyalty, a duty to act honestly and a duty to act
     in what they consider in good faith to be in our best interests. Our directors must also exercise their powers only for a proper purpose. Our directors also
     owe to our company a duty to exercise the skill they actually possess and such care and diligence that a reasonable prudent person would exercise in
     comparable circumstances. It was previously considered that a director need not exhibit in the performance of his duties a greater degree of skill than
     may reasonably be expected from a person of his knowledge and experience. However, English and Commonwealth courts have moved towards an
     objective standard with regard to the required skill and care and these authorities are likely to be followed in the Cayman Islands. In fulfilling their duty
     of care to us, our directors must ensure compliance with our memorandum and articles of association, as amended and restated from time to time, and
     the class rights vested thereunder in the holders of the shares. Our company has the right to seek damages if a duty owed by our directors is breached. In
     limited exceptional circumstances, a shareholder may have the right to seek damages in our name if a duty owed by our directors is breached. In
     accordance with our post-offering amended and restated articles of association, the functions and powers of our board of directors include, among
     others, (i) convening shareholders’ annual general meetings and reporting its work to shareholders at such meetings, (ii) declaring dividends,
     (iii) appointing officers and determining their terms of offices and responsibilities, and (iv) approving the transfer of shares of our company, including
     the registering of such shares in our register of members.


     Terms of Directors and Officers
             Our officers are elected by and serve at the discretion of the board. Each director is not subject to a term of office and holds office until such time
     as his successor takes office or until the earlier of his death, resignation or removal from office by ordinary resolution or the affirmative vote of a simple
     majority of the other directors present and voting at a board meeting. A director will be removed from office automatically if, among other things, the
     director (i) becomes bankrupt or makes any arrangement or composition with his creditors; (ii) dies or is found by our company to be of unsound mind;
     (iii) resigns by notice in writing to our company; (iv) is prohibited by law from being a director; or (v) is removed from office pursuant to any other
     provisions of our post-offering amended and restated memorandum and articles of association.

                                                                                  185




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                191/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 193 of 410

 Table of Contents

     Interested Transactions
           A director may, subject to any separate requirement for audit committee approval under applicable law or applicable NYSE rules, vote in respect
     of any contract or transaction in which he or she is interested, provided that the nature of the interest of any directors in such contract or transaction is
     disclosed by him or her at or prior to its consideration and any vote in that matter.


     Compensation of Directors and Executive Officers
           For the fiscal year ended December 31, 2017, we paid an aggregate of RMB45.6 million (US$6.6 million) in cash to our executive officers, and
     we did not pay any cash compensation to our non-executive directors. For share incentive grants to our directors and executive officers, see “—Share
     Incentive Plans.”


     Share Incentive Plans
     2014 Share Incentive Plan
           Prior to Tencent’s acquisition of CMC, CMC adopted an employee share incentive plan on October 22, 2014, or the 2014 Share Incentive Plan.
     The purpose of the 2014 Share Incentive Plan is to promote the long-term success of the Company and the creation of shareholder value by offering
     employees, officers, directors and consultants the opportunity to share in such long-term success by acquiring a proprietary interest in the Company.
     Tencent’s acquisition of CMC in July 2016 constituted a “change of control” for the purpose of the 2014 Share Incentive Plan in which case, pursuant to
     the 2014 Share Incentive Plan, all the outstanding awards granted thereunder shall be subject to applicable agreement of merger or reorganization.
     Pursuant to the share subscription agreement entered into by and between CMC and Min River on July 6, 2016 in connection with Tencent’s acquisition
     of CMC, all the outstanding awards granted under the 2014 Share Incentive Plan shall remain and continue to be subject to the original vesting
     schedules under such awards and shall not be accelerated.

           Under the 2014 Share Incentive Plan, the maximum aggregate number of ordinary shares we are authorized to issue pursuant to all awards is
     101,785,456 ordinary shares. As of the date of this prospectus, options to purchase a total of 48,014,734 ordinary shares are outstanding under the 2014
     Share Incentive Plan.

            The following paragraphs summarize the terms of the 2014 Share Incentive Plan.

           Types of Awards. The 2014 Share Incentive Plan permits the awards of options (including incentive share options and nonstatutory share options),
     share appreciation rights, share grants and restricted share units, or RSUs.

            Plan Administration. The 2014 Share Incentive Plan shall be administered by our board or a committee appointed by the board. Members of any
     such committee shall serve for such period of time as the board may determine and shall be subject to removal by the board at any time. The board may
     also at any time terminate the functions of the committee and reassume all powers and authority previously delegated to the committee. With respect to
     the awards granted to non-employee directors, the board shall administer the 2014 Share Incentive Plan.

            Eligibility. Our employees, directors, non-employee directors and consultants are eligible to participate in the 2014 Share Incentive Plan.

          Award Agreement. Each award under the 2014 Share Incentive Plan shall be evidenced and governed exclusively by an award agreement
     executed by the company and the grantees, including any amendments thereto. The provisions of the various award agreements entered into under the
     2014 Share Incentive Plan need not to be identical.

                                                                                  186




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               192/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 194 of 410

 Table of Contents

            Conditions of Award. The plan administrator of the 2014 Share Incentive Plan shall determine the provisions, terms, and conditions of each award
     including, but not limited to, the award vesting schedule, number of options or shares to be granted, exercise price and form of payment upon settlement
     of the award.

          Acceleration of Awards upon Change in Control. The plan administrator may determine, at the time of grant or thereafter, that an award shall
     become vested and exercisable, in full or in part, in the event that a change in control of the Company occurs.

           Protection against Dilution. In the event of a subdivision of the outstanding shares of our company, a declaration of a dividend payable in our
     shares, a declaration of a dividend payable in a form other than shares in an amount that has a material effect on the price of our shares, a combination or
     consolidation of our outstanding shares (by reclassification or otherwise) into a lesser number of shares, a recapitalization, a spin-off or a similar
     occurrence, the plan administrator shall make appropriate adjustments to protect the participants from dilution.

            Transfer Restrictions. Except as otherwise provided in the applicable award agreement and then only to the extent such transfer is otherwise
     permitted by applicable laws, no awards or interest therein shall be transferred, assigned, pledged or hypothecated by the participant during his or her
     lifetime, whether by operation of law or otherwise, or be made subject to execution, attachment or similar process, other than by will or by the laws of
     descent and distribution.

           Amendment, Suspension or Termination of the 2014 Share Incentive Plan. The 2014 Share Incentive Plan shall terminate on October 22, 2024
     provided that our board may amend or terminate the 2014 Share Incentive Plan at any time and for any reason. Any such termination of the 2014 Share
     Incentive Plan, or any amendment thereof, shall not impair any award previously granted under the 2014 Share Incentive Plan. An amendment of the
     2014 Share Incentive Plan shall be subject to the approval of our shareholders only to the extent such approval is required by applicable laws,
     regulations or rules.


     2017 Option Plan
            We adopted an employee share incentive plan, or the 2017 Option Plan, on April 15, 2017. The purpose of the 2017 Option Plan is to motivate and
     reward our employees and other individuals who are expected to contribute significantly to our success to perform at the highest level and to further the
     best interests of the Company and our shareholders. Under the 2017 Option Plan, the maximum aggregate number of ordinary shares we are authorized
     to issue pursuant to equity awards granted thereunder is 37,906,988 ordinary shares. As of the date of this prospectus, options to purchase a total of
     36,092,020 ordinary shares are outstanding under the 2017 Option Plan, and none of such options had vested and become exercisable.

            The following paragraphs summarize the terms of the 2017 Option Plan.

            Types of Awards. The 2017 Option Plan permits the awards of options.

         Plan Administration. The 2017 Option Plan shall be administrated by the board or the compensation committee of the board, or such other
     committee as may be designated by the board.

           Eligibility. Any employee or any other individual who provides services to us or our affiliates as determined by the plan administrator and holders
     of options and other types of awards granted by a company acquired by us or with which we combine shall be eligible to be selected to receive an award
     under the 2017 Option Plan, to the extent an offer of an award or a receipt of such award is permitted by applicable law, stock market or exchange rules
     and regulations or accounting or tax rules and regulations.

           Award Agreement. Each award under the 2017 Option Plan shall be evidenced and governed exclusively by an award agreement executed by the
     company and the participants, including any amendments thereto. The provisions of the various award agreements entered into under the 2017 Option
     Plan need not to be identical.

                                                                                 187




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            193/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 195 of 410

 Table of Contents

           Conditions of Award. The administrator of the 2017 Option Plan shall determine the provisions, terms, and conditions of each award including,
     but not limited to, the types of awards, award vesting schedule, number of shares to be covered by the awards, exercise price, non-competition
     requirements, and term of each award.

           Acceleration of Awards upon Change in Control. The plan administrator may cause an award to be canceled in consideration of the full
     acceleration of such award or the grant of a substitute award, in the event that a change in control of our company occurs.

           Protection against Dilution. In the event of any division or other distribution (whether in the form of cash, shares or other securities),
     recapitalization, stock split, reverse stock split, reorganization, merger, consolidation, split-up, spin-off, combination, repurchase or exchange of shares
     or other securities of the Company, issuance of warrants or other rights to purchase shares or other securities of the company, or other similar corporate
     transaction or event affecting the shares, or of changes in applicable laws, regulations or accounting principles, the plan distributor may make
     appropriate equitable adjustments to the outstanding awards as well as number and types of shares available for future awards to prevent dilution or
     enlargement of the benefits or potential benefits intended to be made available under the 2017 Option Plan.

            Transfer Restrictions. Except as may be permitted by the plan administrator or as specifically provided in an award agreement, no award and no
     right under any award shall be assignable, alienable, saleable or transferable by a grantee otherwise than by will or by designating a beneficiary
     following procedures approved or accepted by the plan administrator.

           Amendment, Suspension or Termination of the 2017 Option Plan. Except to the extent prohibited by applicable law and unless otherwise
     expressly provided in an award agreement or in the 2017 Option Plan, the plan administrator may amend, alter, suspend, discontinue or terminate the
     Plan or any portion thereof at any time; provided, however, that no such amendment, alteration, suspension, discontinuation or termination shall be
     made without (i) shareholder approval if such approval is required by applicable law or the rules of the stock exchange, if any, on which the Shares are
     principally quoted or trade; or (ii) the consent of the affected grantee, if such action would materially and adversely affect the rights of such grantee
     under any outstanding Award.


     2017 Restricted Share Scheme
            We adopted a restricted share award scheme, or the 2017 Restricted Share Scheme, on May 17, 2017, which was amended on May 15, 2018. The
     purpose of the 2017 Restricted Share Scheme is to attract, motivate and reward suitable personnel with a view to achieving the objectives of increasing
     the value of the Company and aligning the interests of the selected personnel directly to the shareholders of the Company through ownership of equity
     interests. Under the 2017 Restricted Share Scheme, the maximum aggregate number of ordinary shares we are authorized to issue pursuant to all awards
     is 43,709,066 ordinary shares. As of the date of this prospectus, a total of 13,709,636 restricted shares are outstanding under the 2017 Restricted Share
     Scheme.

            The following paragraphs summarize the terms of the 2017 Restricted Share Scheme.

            Types of Awards. The 2017 Restricted Share Scheme permits the awards of restricted shares.

           Scheme Administration. The 2017 Restricted Share Scheme shall be administrated by the board and the management committee established by
     the board. The board and the management committee may appoint an independent trustee to assist in the administration of the 2017 Restricted Share
     Scheme.

           Eligibility. Any employee (whether full time or part time), executives or officers, directors (including executive, non-executive and independent
     non-executive directors) consultants, advisers or agents of any member of our group or any entity in which any member of our group holds an equity
     interest, have contributed or will contribute to the growth and development of the our group or any of our invested entity, to the extent an

                                                                                  188




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              194/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 196 of 410

 Table of Contents

     offer of an award or a receipt of such award is permitted by applicable law, stock market or exchange rules and regulations or accounting or tax rules
     and regulations.

          Grant Letter. Each award under the 2017 Restricted Share Scheme shall be evidenced by a written grant letter issued by the scheme administrator.
     The grantees are required to confirm their acceptance of the award by returning to the scheme administrator a notice of acceptance duly executed by
     them within 28 days after the date of grant.

           Conditions of Award. The administrator of the 2017 Restricted Share Scheme shall determine the provisions, terms, and conditions of each award
     including, but not limited to, vesting schedule, number of restricted shares to be granted, exercise price, and term of each award.

            Protection against Dilution. In the event of any division or other distribution (whether in the form of cash, shares or other securities),
     recapitalization, stock split, reverse stock split, reorganization, merger, consolidation, split-up, spin-off, combination, repurchase or exchange of shares
     or other securities of the Company, issuance of warrants or other rights to purchase shares or other securities of the company, or other similar corporate
     transaction or event affecting the shares, or of changes in applicable laws, regulations or accounting principles, the plan distributor may make
     appropriate equitable adjustments to the outstanding or vested awards, as well as number and types of shares available for future awards, to prevent
     dilution or enlargement of the benefits or potential benefits intended to be made available under the 2017 Restricted Share Scheme.

           Transfer Restrictions. Any award is personal to the grantee to whom it is made and is not assignable and no grantee may in any way sell, transfer,
     charge, mortgage, encumber or create any interest in favor of any other person over or in relation to the restricted shares referable to him pursuant to
     such award under the 2017 Restricted Share Scheme.

           Amendment of the 2017 Restricted Share Scheme. The 2017 Restricted Share Scheme may be amended in any respect by a resolution of the plan
     administrator provided that no such amendment may operate to affect adversely any subsisting rights of any grantees under the Scheme unless (i) the
     written consent of the relevant grantees is obtained; or (ii) the sanction of a special resolution passed at a meeting of the grantees.

           Term and Termination of the 2017 Restricted Share Scheme. The 2017 Restricted Share Scheme shall remain valid and effective unless and until
     being terminated on the earlier of: (i) the 10th anniversary date of the date it was adopted; or such date of early termination as determined by the scheme
     administrator provided that such termination does not affect any subsisting rights of any grantees.

                                                                                  189




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              195/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 197 of 410

 Table of Contents

           The following table summarizes, as of the date of this prospectus, the number of ordinary shares under outstanding options, restricted shares and
     other equity awards that we granted to our directors and executive officers.

                                                             Ordinary
                                                              Shares
                                                            Underlying
                                                           Equity Awards            Exercise Price
                                                            Granted(1)              (US$/Share)(1)                     Date of Grant                        Date of Expiration
     Tong Tao Sang                                                   —                           —                                    —                                       —
     Cussion Kar Shun Pang                                                                                    various dates from June 16,             various dates from June 16,
                                                                        *         2.3244 to 7.1411              2017 to October 17, 2018                2027 to October 17, 2028
     Zhenyu Xie                                                                                                 June 1, 2016 and October                June 1, 2026 and October
                                                                      *           0.2664 to 7.1411                              17, 2018                                17, 2028
     Guomin Xie                                                       *                     0.2664                           June 1, 2016                            June 1, 2026
     Martin Chi Ping Lau                                             —                         —                                      —                                       —
     James Gordon Mitchell                                           —                         —                                      —                                       —
     Brent Richard Irvin                                             —                         —                                      —                                       —
     Tak-Wai Wong                                                    —                         —                                      —                                       —
     Liang Tang                                                      —                         —                                      —                                       —
     Edith Manling Ngan                                              —                         —                                      —                                       —
     Haifeng Lin                                                     —                         —                                      —                                       —
     Min Hu                                                                                                   various dates from June 16,             various dates from June 16,
                                                                        *         2.3244 to 7.1411              2017 to October 17, 2018                2027 to October 17, 2028
     Cheuk Tung Tony Yip                                                                                      April 16, 2018 and October              April 16, 2028 and October
                                                                        *         4.0363 to 7.1411                              17, 2018                                17, 2028
     Linlin Chen                                                                                                     August 31, 2017 and                     August 31, 2027 and
                                                                        *         0.2664 to 7.1411                      October 17, 2018                        October 17, 2028
     Dennis Tak Yeung Hau                                                                                     various dates from June 16,             various dates from June 16,
                                                                        *         2.3244 to 7.1411              2017 to October 17, 2018                2027 to October 17, 2028
     Lixue Shi                                                          *                   7.1411                      October 17, 2018                        October 17, 2028
     Andy Wai Lam Ng                                                                                          various dates from June 16,             various dates from June 16,
                                                                      *           2.3244 to 7.1411              2017 to October 17, 2018                2027 to October 17, 2028
     Tsai Chun Pan                                                   —                         —                                      —                                       —
     All directors and executive officers as                                                                   Various dates from June 1,              Various dates from June 1,
       a group                                                          *         0.2664 to 7.1411              2016 to October 17, 2018                2026 to October 17, 2028

       Notes: *     Less than 1% of our total outstanding shares.
                   (1) The number of underlying ordinary shares and exercise prices presented herein have been adjusted to reflect the effect of the 2018 ESOP Adjustments; see
                       “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Critical Accounting Policies, Judgments and Estimates—Share-based
                       Compensation Expense and Valuation of Our Ordinary Shares—Share-based compensation relating to TME Incentive Plans.”

           As of the date of this prospectus, our employees other than members of our senior management as a group held options to purchase 59,145,354
     ordinary shares, with exercise prices ranging from US$0.000076 per share to US$7.1411 per share (after giving effect to the 2018 ESOP Adjustments).

           For discussions of our accounting policies and estimates for awards granted pursuant to the 2014 Share Incentive Plan, 2017 Option Plan and the
     2017 Restricted Share Scheme, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Critical Accounting
     Policies, Judgments and Estimates—Share-based compensation relating to TME Incentive Plans.”

                                                                                          190




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                196/409
12/3/2018               Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                    Amendment Filed   12/05/18
                                                                  to Form F-1  Page 198 of 410

 Table of Contents

                                                          PRINCIPAL AND SELLING SHAREHOLDERS

            The following table sets forth information concerning the beneficial ownership of our ordinary shares as of the date of this prospectus by:
            •      each of our directors and executive officers;
            •      each person known to us to beneficially own more than 5% of our ordinary shares, and
            •      the selling shareholders.

           We have adopted a dual-class ordinary share structure which will become effective immediately prior to the completion of this offering. All
     ordinary shares held by our shareholders other than the Pre-2018 Shareholders will be re-designated as Class A ordinary shares, and all ordinary shares
     held by the Pre-2018 Shareholders will be re-designated as Class B ordinary shares immediately prior to the completion of this offering.

           The calculations in the table below are based on 3,183,926,828 ordinary shares outstanding as of the date of this prospectus and, immediately after
     the completion of this offering and the concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming Tencent’s full
     subscription of the Class A ordinary shares to be issued by us in such concurrent private placement), 3,270,550,086 ordinary shares outstanding,
     comprising:
                (i) 606,024,839 Class A ordinary shares, comprising (a) 82,059,658 Class A ordinary shares to be issued and sold by us in this offering in the
                    form of ADSs (assuming the underwriters do not exercise their over-allotment option); (b) 4,563,600 Class A ordinary shares to be issued in
                    the concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming Tencent’s full subscription of the Class
                    A ordinary shares to be issued by us in such concurrent private placement); (c) 81,940,342 Class A ordinary shares to be re-designated from
                    the Class B ordinary shares upon the sales of such Class B ordinary shares in this offering by the selling shareholders who are Pre-2018
                    Shareholders; and (d) 437,461,239 Class A ordinary shares re-designated from outstanding ordinary shares held by shareholders other than
                    the Pre-2018 Shareholders; and
                (ii) 2,664,525,247 Class B ordinary shares, representing the number of Class B ordinary shares re-designated from outstanding ordinary shares
                     held by the Pre-2018 Shareholders minus the number of those Class B ordinary shares that are re-designated as Class A ordinary shares
                     upon the sales of such Class B ordinary shares by the selling shareholders who are Pre-2018 Shareholders in this offering.

           Beneficial ownership is determined in accordance with the rules and regulations of the SEC. In computing the number of shares beneficially
     owned by a person and the percentage ownership of that person, we have included shares that the person has the right to acquire within 60 days,
     including through the exercise of any option, warrant, or other right or the conversion of any other security. These shares, however, are not included in
     the computation of the percentage ownership of any other person.

                                                                                                                      Class A
                                                                                                    Class A       Ordinary Shares
                                                                          Ordinary Shares          Ordinary         Beneficially      Class B Ordinary
                                                                             Beneficially            Shares        Owned After       Shares Beneficially   Voting Power
                                                                            Owned Prior           Being Sold in        This          Owned After This       After This
                                                                           to this Offering       This Offering      Offering             Offering           Offering
                                                                          Number           %**   Number      %    Number       %      Number           %       %***
        Directors and Executive Officers:†
        Tong Tao Sang                                                            —         —        —       —        —       —              —        —             —
        Cussion Kar Shun Pang                                                     *          *      —       —           *       *           —        —             —
        Zhenyu Xie(1)                                                   133,469,633        4.2      —       —           *       *   130,408,383      4.9           4.8
        Guomin Xie(2)                                                   129,723,613        4.1      —       —           *       *   125,686,523      4.7           4.7
        Martin Chi Ping Lau                                                     —          —        —       —        —       —              —        —             —
        James Gordon Mitchell††                                                 —          —        —       —        —       —              —        —             —
        Brent Richard Irvin                                                     —          —        —       —        —       —              —        —             —

                                                                                     191




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                        197/409
12/3/2018               Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                    Amendment Filed   12/05/18
                                                                  to Form F-1  Page 199 of 410

 Table of Contents

                                                                                                            Class A            Class A Ordinary            Class B Ordinary
                                                                                                        Ordinary Shares       Shares Beneficially         Shares Beneficially        Voting Power
                                                                       Ordinary Shares Beneficially      Being Sold in        Owned After This            Owned After This            After This
                                                                       Owned Prior to this Offering      This Offering             Offering                    Offering                Offering
                                                                            Number            %**       Number         %       Number          %           Number            %           %***
        Tak-Wai Wong                                                                 —         —              —      —                —       —                    —       —                 —
        Liang Tang                                                                   —         —              —      —                —       —                    —       —                 —
        Edith Manling Ngan††                                                         —         —              —      —                —       —                    —       —                 —
        Haifeng Lin††                                                                —         —              —      —                —       —                    —       —                 —
        Min Hu                                                                          *         *           —      —                    *         *              —       —                 —
        Cheuk Tung Tony Yip                                                          —         —              —      —                —       —                    —       —                 —
        Linlin Chen                                                                     *         *           —      —                    *         *                 *          *             *
        Dennis Tak Yeung Hau                                                            *         *           —      —                    *         *              —       —                 —
        Lixue Shi                                                                       *         *           —      —                —       —                    *         *                 *
        Andy Wai Lam Ng                                                                 *         *           —      —                    *         *            —         —                 —
        Tsai Chun Pan                                                              —           —              —      —              —         —                  —         —                 —
        All directors and executive officers as a group                    274,632,767         8.6            —      —       11,849,821       1.9        262,782,946       9.9               9.8
        Principal and Selling Shareholders:
        Tencent(3)                                                       1,877,504,623        59.0            —      —      241,611,341       39.9      1,640,456,882     61.6              61.5
        PAG Capital Limited(4)                                             305,495,211         9.6      8,731,902    0.3            —          —          296,763,309     11.1              11.0
        Spotify(5)                                                         282,830,698         8.9            —      —      282,830,698       46.7                —        —                 —
        CICFH International Limited(6)                                     224,313,085         7.1     24,759,534    0.8            —          —          199,553,551      7.5               7.4
        Red Earth Innovation International Company
          Limited(7)                                                         74,350,232        2.3     25,000,000    0.8              —       —           49,350,232        1.9              1.8
        Best Tactic Global Limited(8)                                                 *          *     19,582,737    0.6              —       —                    *          *                *
        Brave Plus Holdings Limited(9)                                                *          *      2,710,761    0.1              —       —                    *          *                *
        Quantum Investments Limited(10)                                               *          *        755,408    0.0              —       —                    *          *                *
        Capital Star Holdings Limited(11)                                             *          *        400,000    0.0              —       —                    *          *                *

            Notes: *    Less than 1% of our total outstanding shares.
                   ** For each person and group included in this table, percentage ownership is calculated by dividing the number of shares beneficially owned by such person or group by the
                       sum of (i) 3,183,926,828, being the number of ordinary shares outstanding as of the date of this prospectus, and (ii) the number of ordinary shares underlying share
                       options held by such person or group that are exercisable within 60 days after the date of this prospectus.
                  *** For each person and group included in this column, percentage of voting power is calculated by dividing the voting power beneficially owned by such person or group by
                       the voting power of all of our ordinary shares as a single class.
                     † Except for Mr. Tong Tao Sang, Mr. Brent Richard Irvin, Mr. Tak-Wai Wong, Mr. Liang Tang, Mr. Haifeng Lin, Mr. Martin Chi Ping Lau, Mr. James Gordon Mitchell and
                       Ms. Edith Manling Ngan, the business address of our directors and executive officers is 17/F, Malata Building, Kejizhongyi Road, Midwest District of Hi-tech Park,
                       Nanshan District, Shenzhen, 518057, China. The business address of Mr. Tong Tao Sang, Mr. Brent Richard Irvin, Mr. Haifeng Lin, Mr. Martin Chi Ping Lau and Mr.
                       James Gordon Mitchell is Tencent Building, Kejizhongyi Road, Hi-tech Park, Nanshan District, Shenzhen, 518057, China. The business address of Mr. Tak-Wai Wong is
                       AIA Central, 1 Connaught Road Central, Hong Kong. The business address of Mr. Liang Tang is Building C08, Chuangye Road, Wuqing Development Zone, Tianjin,
                       301701, China. The business address of Ms. Edith Manling Ngan is Wu Yee Sun College Master’s Lodge, Chinese University of Hong Kong, Shatin, Hong Kong.
                   †† Mr. Haifeng Lin has tendered his resignation to directorship which is conditional and effective immediately upon the SEC’s declaration of effectiveness of our registration
                       statement on Form F-1, of which this prospectus is a part. Each of Mr. James Gordon Mitchell and Ms. Edith Manling Ngan has accepted appointment as a director,
                       which will be immediately effective upon the SEC’s declaration of effectiveness of our registration statement on Form F-1, of which this prospectus is a part.
                   (1) The number of ordinary shares beneficially owned prior to this offering represents (i) 130,408,383 ordinary shares held by Marvellous Mountain Investments Limited, a
                       British Virgin Islands company wholly owned by Mr. Zhenyu Xie and (ii) 3,061,250 share options granted to Mr. Zhenyu Xie that are expected to vest within 60 days
                       from the date of this prospectus.
                   (2) The number of ordinary shares beneficially owned prior to this offering represents (i) 125,686,523 ordinary shares held by Guomin Holdings Limited, a British Virgin
                       Islands company wholly owned by Mr. Guomin Xie and (ii) 4,037,090 share options granted to Mr. Guomin Xie that are expected to vest within 60 days from the date of
                       this prospectus.

                                                                                                 192




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                                  198/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 200 of 410

 Table of Contents

                (3) The number of ordinary shares beneficially owned prior to this offering represents (i) 1,635,501,849 ordinary shares held by Min River Investment Limited, a company
                    incorporated in British Virgin Islands, which is beneficially owned and controlled by Tencent; (ii) 4,955,033 ordinary shares held by Mega Wing Holding Limited, a
                    company incorporated in the Cayman Islands and beneficially owned by Tencent; (iii) 141,415,349 ordinary shares, or 50% of the 282,830,698 ordinary shares held of
                    record by Spotify AB; the voting power of such 141,415,349 ordinary shares held of record by Spotify AB is vested with Tencent pursuant to the Spotify Investor
                    Agreement and the Tencent Voting Undertaking, therefore Tencent is deemed to beneficially own such ordinary shares (pursuant to the Spotify Investor Agreement,
                    Spotify has given Tencent a sole and exclusive right to vote our securities beneficially owned by Spotify and its affiliates, while pursuant to the Tencent Voting
                    Undertaking, Tencent is obligated to vote 50% of the securities subject to the foregoing proxy from Spotify in proportion to votes cast for and against by non-Spotify
                    shareholders); and (iv) 95,632,392 ordinary shares held of record by certain minority shareholders of our company; the voting power of these ordinary shares is vested
                    with Tencent and therefore Tencent may be deemed to beneficially own these ordinary shares. Tencent disclaims beneficial ownership for the foregoing securities subject
                    to the Tencent Voting Undertaking and the foregoing 95,632,392 ordinary shares held by record by the minority shareholders. The Class A ordinary shares beneficially
                    owned by Tencent immediately following the completion of this offering represent (i) 237,047,741 Class A ordinary shares re-designated from the same number of
                    ordinary shares it beneficially owns immediately prior to this offering as a result of the proxy given by certain shareholders to Tencent as discussed above; and (ii)
                    4,563,600 Class A ordinary shares to be purchased by Tencent in the concurrent private placement to effect its Assured Entitlement Distribution, which number of shares
                    is calculated based on an assumed initial public offering price of US$14.00 per ADS, the mid-point of the estimated range of the initial public offering shown on the front
                    cover of this prospectus (assuming Tencent’s full subscription of the Class A ordinary shares to be issued by us in such concurrent private placement). The remaining
                    ordinary shares beneficially owned by Tencent immediately prior to the completion of this offering will be re-designated as Class B ordinary shares immediately
                    following this offering. The registered address of Min River Investment Limited is P.O. Box 957, Offshore Incorporation Centre, Road Town, Tortola, British Virgin
                    Islands. The registered address of Mega Wing Holding Limited is Maples Corporate Services Limited, PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman
                    Islands.
                (4) The number of ordinary shares beneficially owned prior to this offering represents (i) 244,047,346 ordinary shares held by PAGAC Music Holding II Limited, a company
                    incorporated in Cayman Islands; (ii) 29,106,339 ordinary shares held by PAGAC Music Holding II LP, a limited partnership incorporated in Cayman Islands; (iii)
                    10,780,509 ordinary shares held by PAGAC Music Holding II-A LP, a limited liability partnership incorporated in Cayman Islands; and (iv) 21,561,017 ordinary shares
                    held by PAGAC Music Holding III LP, a limited liability partnership incorporated in Cayman Islands. The total Class A ordinary shares being sold in this offering
                    represents 8,731,902 ordinary shares held by PAGAC Music Holding II LP. The Class B ordinary shares beneficially owned by PAG Capital Limited immediately
                    following the completion of this offering represent the number of Class B ordinary shares re-designated from the same number of ordinary shares beneficially owned by it
                    immediately prior to the completion of this offering minus the number of ordinary shares to be sold by it in this offering. PAGAC Music Holding II Limited, PAGAC
                    Music Holding II LP, PAGAC Music Holding II-A LP and PAGAC Music Holding III LP are controlled by PAG Capital Limited. The registered address of PAGAC
                    Music Holding II Limited is Floor 4, Willow House, Cricket Square, PO Box 2804, Grand Cayman, KY1-1112, Cayman Islands. The registered address of PAGAC
                    Music Holding II LP, PAGAC Music Holding II-A LP and PAGAC Music Holding III LP is c/o International Corporation Services Ltd., PO Box 472, 2nd Floor, Harbour
                    Place, 103 South Church Street, George Town, Grand Cayman KY1-1106, Cayman Islands.
                (5) The number of ordinary shares beneficially owned prior to this offering represents 282,830,698 ordinary shares held by Spotify AB, a company incorporated in Sweden,
                    which is beneficially owned and controlled by Spotify Technology S.A. (NYSE: SPOT). See Note (3) above for a description of the voting proxy granted by Spotify AB
                    with respect to such ordinary shares. The registered address of Spotify AB is Regeringsgatan 19, 111 53 Stockholm.
                (6) The number of ordinary shares beneficially owned prior to this offering represents (i) 54,272,547 ordinary shares held by CICFH Group Limited, a company incorporated
                    in British Virgin Islands; (ii) 38,486,189 ordinary shares held by China Investment Corporation Financial Holdings, a company incorporated in Cayman Islands; (iii)
                    37,425,515 ordinary shares held by CICFH Music Investment Limited, a company incorporated in British Virgin Islands; (iv) 17,688,947 ordinary shares held by Pan
                    Asia Venture Group Limited, a company incorporated in British Virgin Islands; (v) 54,505,171 ordinary shares held by Green Technology Holdings Limited, a company
                    incorporated in British Virgin Islands; (vi) 20,991,961 ordinary shares held by Hermitage Green Harbor Limited, a company incorporated in Hong Kong; and (vii)
                    942,755 ordinary shares held by CICFH Culture Entertainment Group, a company incorporated in Cayman Islands. The total Class A ordinary shares being sold in this
                    offering represents (i) 4,503,297 ordinary shares held by CICFH Group Limited; (ii) 8,200,114 ordinary shares held by CICFH Music Investment Limited; and
                    (iii) 12,056,123 ordinary shares held by Pan Asia Venture Group Limited. The Class B ordinary shares beneficially owned by CICFH International Limited immediately
                    following the completion of this offering represent the number of Class B ordinary shares re-designated from the same number of ordinary shares beneficially owned by it
                    immediately prior to the completion of this offering minus the number of ordinary shares to be sold by it in this offering. CICFH Group Limited, China Investment
                    Corporation Financial Holdings, CICFH Music Investment Limited, Pan Asia Venture Group Limited, Green Technology Holdings Limited, and Hermitage Green Harbor
                    Limited and CICFH Culture Entertainment Group are controlled by CICFH International Limited. The registered address of CICFH Group Limited is Sertus Chambers,
                    P.O. Box 905, Quastisky Building, Road Town, Tortola, British Virgin Islands. The registered address of China Investment Corporation Financial Holdings is Sertus
                    Chambers, Governors Square, Suite # 5-204, 23 Lime Tree Bay Avenue, P.O. Box 2547, Grand Cayman, KY1-1104, Cayman Islands. The registered address of CICFH
                    Music Investment Limited is Sertus Chambers, P.O.

                                                                                             193




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                         199/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 201 of 410

 Table of Contents

                  Box 905, Quastisky Building, Road Town, Tortola, British Virgin Islands. The registered address of Pan Asia Venture Group Limited is Sertus Chambers, P.O. Box 905,
                  Quastisky Building, Road Town, Tortola, British Virgin Islands. The registered address of Green Technology Holdings Limited is Ritter House, Wickhams Cay II, Road
                  Town, Tortola VG1110, British Virgin Islands. The registered address of Hermitage Green Harbor Limited is Room 1501, Grand Millennium Plaza (Lower Block), 181
                  Queen’s Road Central, Hong Kong. The registered address of CICFH Culture Entertainment Group is c/o International Corporation Services Ltd. P.O. Box 472 Harbour
                  Place, 2nd Floor 103 South Church Street, George Town, Grand Cayman KY1-1106, Cayman Islands.
                 (7) The Class B ordinary shares beneficially owned by Red Earth Innovation International Company Limited immediately following the completion of this offering represent
                      the number of Class B ordinary shares re-designated from the same number of ordinary shares beneficially owned by it immediately prior to the completion of this
                      offering minus the number of ordinary shares to be sold by it in this offering. The registered address of Red Earth Innovation International Company Limited, a company
                      incorporated in British Virgin Islands, is Akara Bldg, 24 De Castro Street, Wickhams Cay 1, Road Town, Tortola, British Virgin Islands.
                 (8) The registered address of Best Tactic Global Limited, a company incorporated in British Virgin Islands, is P.O. Box 957, Offshore Incorporations Centre, Road Town,
                      Tortola, British Virgin Islands.
                 (9) The registered address of Brave Plus Holdings Limited, a company incorporated in British Virgin Islands, is P.O. Box 957, Offshore Incorporations Centre, Road Town,
                      Tortola, British Virgin Islands.
                (10) The registered address of Quantum Investments Limited, a company incorporated in Republic of Mauritius, is Level 11, One Cathedral Square, Port Louis, Republic of
                      Mauritius.
                (11) The registered address of Capital Star Holdings Limited, a company incorporated in British Virgin Islands, is Trinity Chambers, PO Box 4301, Road Town, Tortola,
                      British Virgin Islands.

           We are not aware of any arrangement that may, at a subsequent date, result in a change of control of our company. See “Description of Share
     Capital—History of Securities Issuances” for a description of issuances of our ordinary shares that have resulted in significant changes in ownership
     held by our major shareholders. Upon the completion of this offering, Tencent will remain our controlling shareholder.

                                                                                             194




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                        200/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 202 of 410

 Table of Contents

                                                              RELATED PARTY TRANSACTIONS

     Transactions with Tencent
           We have a master business cooperation agreement with Tencent since July 2016 when Tencent acquired CMC, which had expired on July 12,
     2018. We then entered into a new master business cooperation agreement with Tencent, which became effective upon execution. See “Our Relationship
     with Tencent—Master Business Cooperation Agreement.”

            In December 2017, (i) we issued 282,830,698 ordinary shares to Spotify AB (a wholly-owned subsidiary of Spotify Technology S.A., or Spotify),
     and (ii) Spotify, in exchange, issued 8,552,440 ordinary shares (after giving effect to a 40-to-one share split of Spotify’s ordinary shares) to TME Hong
     Kong. In connection with its acquisition of our ordinary shares, Spotify agreed not to transfer our ordinary shares for a period of three years from
     December 15, 2017, subject to limited exceptions described elsewhere in this prospectus. We held an approximately 2.5% equity interest in Spotify
     immediately following the Spotify Transactions. See “Corporate History and Structure.”

           In connection with the Spotify Transactions, on December 15, 2017, an investor agreement was entered into by and among Spotify, TME, TME
     Hong Kong, Tencent and a wholly-owned subsidiary of Tencent (together with TME, TME Hong Kong and Tencent, the “Tencent Investors”) and
     certain Spotify parties, pursuant to which Spotify’s co-founder has the sole and exclusive right to vote, in his sole and absolute discretion, any of
     Spotify’s securities beneficially owned by the Tencent Investors or their controlled affiliates.

            For historical issuance of our securities to Tencent and its affiliates, see “Description of Share Capital—History of Securities Issuances.”


     Contractual Arrangements
           See “Corporate History and Structure” for a description of the contractual arrangements between our PRC subsidiaries, our VIEs and their
     respective shareholders.


     Employment Agreements and Indemnification Agreements
            See “Management—Employment Agreements and Indemnification Agreements.”


     Private Placements
            See “Description of Share Capital—History of Securities Issuances.”


     Share Incentives
            See “Management—Share Incentive Plans.”


     Other Related Party Transactions
           In the ordinary course of business, from time to time, we carry out transactions and enter into arrangements with related parties, none of which is
     considered to be material.

                                                                                  195




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           201/409
12/3/2018                Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                     Amendment Filed   12/05/18
                                                                   to Form F-1  Page 203 of 410

 Table of Contents

            The table below sets forth the major related parties and their relationships with us as of September 30, 2018.

     Name of related parties                                                                                                        Relationship with the Group
     Tencent and its subsidiaries other than the entities controlled by the Group                      The Group’s principal owner
       (“Tencent Group”)
     Beijing Quku Technology Co., Ltd (“Quku”)                                                         The Group’s associate
     Beijing Tianhao Shengshi Music Cultural Ltd. (“Tianhao”)                                          The Group’s associate
     Nanjing Jiyun Cultural Development Ltd. (“Jiyun”)                                                 The Group’s associate before May 31, 2018
     United Entertainment Corporation and its subsidiaries (“UEC Group”)                               The Group’s associate before August 31, 2018

            The table below sets forth our significant related party transactions for the periods indicated:

                                                                                                                                                                   For the nine months
                                                                                                                             For the year ended December 31,       ended September 30,
                                                                                                                              2016               2017             2017          2018
                                                                                                                             RMB            RMB         US$       RMB      RMB       US$
                                                                                                                                                    (in millions)
     Revenue
     Online music services to CMC before its acquisition and Tencent Group(1)                                                     90            33             5         15      42        6
     Social entertainment services and others to Quku(2)                                                                          15            20             3         16       5        1
     Expenses
     Operation expenses recharged by Tencent Group(3)                                                                           428           493            72      360        436       63
     Advertising agency fees to Tencent Group(4)                                                                                151           187            27      140        154       22
     Content royalties to the Group’s associates(5)                                                                              18            45             7       29         66       10

        Notes: (1)      Primarily include revenues from sublicensing content by Tencent Group to CMC prior to Tencent’s acquisition of CMC in July 2016 and the revenue from the advertising
                        services we provide to Tencent Group.
                     (2) Primarily include revenue from the provision of technical services by us to Quku.
                     (3) Primarily include expenses associated with cloud services and certain administrative functions provided to us by Tencent Group.
                     (4) Primarily include advertising fees paid to Tencent Group for our advertising services sold through Tencent Group.
                     (5) Primarily include content royalty we paid to music labels who are our associates.

            The table below sets forth the balances with our related parties as of the dates indicated.

                                                                                                                                                                              As of
                                                                                                                                               As of December 31,         September 30,
                                                                                                                                             2016         2017                2018
                                                                                                                                             RMB      RMB       US$       RMB       US$
                                                                                                                                                            (in millions)
     Included in accounts receivable from related parties:
     Tencent Group                                                                                                                            527       651         95        1,297     189
     The Group’s associates                                                                                                                     8         8          1           11       2
     Included in prepayments, deposits and other assets from related parties:
     Tencent Group                                                                                                                               1        59         9          21         3
     The Group’s associates                                                                                                                     17        26         4           1         0
     Included in accounts payable to related parties:
     Tencent Group                                                                                                                            653       104         15         407      59
     The Group’s associates                                                                                                                   —           5          1         —        —
     Included in other payables and accruals to related parties:
     Tencent Group                                                                                                                              94      59          9          55        8
     The Group’s associates                                                                                                                     15      —          —           —        —

            Outstanding balances are unsecured and are payable on demand.

                                                                                               196




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                                        202/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 204 of 410

 Table of Contents

            The table below sets forth our key management personnel compensations for the periods indicated.

                                                                                                                                      For the nine months ended
                                                                                   For the year ended December 31,                          September 30,
                                                                            2016                          2017                     2017                 2018
                                                                            RMB                   RMB               US$            RMB           RMB            US$
                                                                                                                   (in millions)
     Short-term employee benefits                                              24                   46                  7           34            36             5
     Share-based compensation                                                  54                  107                 16           63           163            24
                                                                               78                  153                 23           97           199            29

                                                                              197




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              203/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 205 of 410

 Table of Contents

                                                             DESCRIPTION OF SHARE CAPITAL

           We are a Cayman Islands company and our affairs are governed by our memorandum and articles of association, as amended and restated from
     time to time, the Companies Law (as amended) of the Cayman Islands, which we refer to as the “Companies Law” below, and the common law of the
     Cayman Islands.

           As of the date of this prospectus, our authorized share capital is US$398,400 divided into 4,800,000,000 ordinary shares with a par value of
     US$0.000083 each. As of the date of this prospectus, there are 3,183,926,828 ordinary shares issued and outstanding. All of our issued and outstanding
     ordinary shares are fully paid.

           We have adopted an amended and restated memorandum and articles of association, which will become effective and replace the current fifth
     amended and restated memorandum and articles of association in its entirety immediately prior to the completion of this offering. Our post-offering
     amended and restated memorandum and articles of association will provide that, upon the completion of this offering, we will have two classes of
     shares, the Class A ordinary shares and Class B ordinary shares. Our authorized share capital upon completion of the offering will be US$3,984,000
     divided into 4,800,000,000 Class A ordinary shares of a par value of US$0.000083 each, 4,800,000,000 Class B ordinary shares of a par value of
     US$0.000083 each and 38,400,000,000 ordinary shares with a par value of US$0.000083 each of such class or classes (however designated) as our
     board of directors may determine. All outstanding ordinary shares held, directly or indirectly, by the Pre-2018 Shareholders will be immediately and
     automatically re-designated or converted into Class B ordinary shares on a one-for-one basis, and all outstanding ordinary shares held by our
     shareholders other than the Pre-2018 Shareholders will be automatically re-designated or converted into Class A ordinary shares on a one-for-one basis
     immediately prior to the completion of this offering. Immediately upon the completion of this offering, we will have 606,024,839 Class A ordinary
     shares and 2,664,525,247 Class B ordinary shares outstanding, assuming the underwriters do not exercise their over-allotment option. We will issue in
     the aggregate 86,623,258 Class A ordinary shares in this offering and the concurrent private placement to Tencent to effect its Assured Entitlement
     Distribution (assuming Tencent’s full subscription of the Class A ordinary shares to be issued by us in such concurrent private placement). All incentive
     shares, including options, restricted shares and restricted share units, regardless of grant dates, will entitle holders thereof to an equivalent number of
     Class A ordinary shares once the vesting and exercising conditions, if applicable are met.

           The following are summaries of material provisions of our post-offering amended and restated memorandum and articles of association and the
     Companies Law insofar as they relate to the material terms of our ordinary shares that we expect will become effective upon the completion of this
     offering.


     Ordinary Shares
           General. Our ordinary shares are divided into Class A ordinary shares and Class B ordinary shares. Holders of our Class A ordinary shares and
     Class B ordinary shares will have the same rights except for voting and conversion rights. All of our issued and outstanding ordinary shares are fully
     paid and non-assessable. Our ordinary shares are issued in registered form and are issued when registered in our register of members. We may not issue
     share to bearer. Our shareholders who are non-residents of the Cayman Islands may freely hold and transfer their ordinary shares.

            A dual-class voting structure has been approved by our board of directors and the existing shareholders of the company in connection with their
     consideration and approval of our sixth amended and restated memorandum and articles of association that will become effective upon the completion of
     this offering. We believe that adopting a dual-class voting structure would enable us to create greater and more sustainable long-term value for our
     shareholders as it allows us to (i) strengthen our relationship with our long-term shareholders, including Tencent, a long-term strategic shareholder; (ii)
     obtain greater flexibility in exploring future equity and other financing options as well as potential M&A opportunities; and (iii) protect us from
     potentially disruptive takeovers. Immediately upon the completion of this offering, assuming no exercise of the over-allotment option by the
     underwriters, immediately following the completion of this offering, the holders of Class B ordinary

                                                                                 198




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            204/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 206 of 410

 Table of Contents

     shares will control the outcome of a shareholder vote, and assuming the underwriters do not exercise their option to purchase additional ADSs in this
     offering, such control will continue (i) with respect to matters requiring an ordinary resolution which requires the affirmative vote of a simple majority
     of shareholder votes, to the extent that the Class B ordinary shares represent at least 6.0% of our total issued and outstanding share capital; and (ii) with
     respect to matters requiring a special resolution which requires the affirmative vote of no less than two-thirds of shareholder votes, to the extent that the
     Class B ordinary shares represent at least 12.8% of our total issued and outstanding share capital. For risks associated with the dual-class voting
     structure, see “Risk Factors—Risks Related to the ADSs and This Offering—Our dual-class share structure with different voting rights will limit your
     ability to influence corporate matters and could discourage others from pursuing any change of control transactions that holders of our Class A ordinary
     shares and the ADSs may view as beneficial.”

            Dividends. The holders of our ordinary shares are entitled to such dividends as may be declared by our board of directors subject to our post-
     offering amended and restated memorandum and articles of association and the Companies Law. In addition, our shareholders may by ordinary
     resolution declare a dividend, but no dividend may exceed the amount recommended by our board of directors. Our post-offering amended and restated
     memorandum and articles of association provides that dividends may be declared and paid out of our profits, realized or unrealized, or from any reserve
     set aside from profits which our board of directors determine is no longer needed. Dividends may also be declared and paid out of share premium
     account or any other fund or account which can be authorized for this purpose in accordance with the Companies Law. No dividend may be declared and
     paid unless our board of directors determine that, immediately after the payment, we will be able to pay our debts as they become due in the ordinary
     course of business and we have funds lawfully available for such purpose.

           Re-designation. Class B ordinary shares may be converted into the same number of Class A ordinary shares by the holders thereof at any time,
     while Class A ordinary shares cannot be converted into Class B ordinary shares under any circumstances. Upon any sale, transfer, assignment or
     disposition of any Class B ordinary shares by a holder thereof to any non-affiliate to such holder, each of such Class B ordinary shares will be
     automatically and immediately converted into one Class A ordinary share. There is no limit on the circumstances where holders of Class B ordinary
     shares may transfer or otherwise dispose of their Class B ordinary shares.

           Voting Rights. Holders of Class A ordinary shares and Class B ordinary shares shall, at all times, vote together as one class on all matters
     submitted to a vote by the members at any such general meeting. Each Class A ordinary share shall be entitled to one vote on all matters subject to a
     vote at general meetings of the shareholders, and each Class B ordinary share shall be entitled to 15 votes on all matters subject to a vote at general
     meetings of the shareholders.

            A quorum required for a meeting of shareholders consists of one or more shareholders holding a majority of all votes attaching to the issued and
     outstanding shares entitled to vote at general meetings present in person or by proxy or, if a corporation or other non-natural person, by its duly
     authorized representative. As a Cayman Islands exempted company, we are not obliged by the Companies Law to call shareholders’ annual general
     meetings. Our post-offering memorandum and articles of association provides that we may (but are not obliged to) in each year hold a general meeting
     as our annual general meeting in which case we will specify the meeting as such in the notices calling it, and the annual general meeting will be held at
     such time and place as may be determined by our board of directors. We, however, will hold an annual shareholders’ meeting for each fiscal year,
     beginning from 2019, as required by the Listing Rules of the NYSE. Each general meeting, other than an annual general meeting, shall be an
     extraordinary general meeting. Shareholders’ annual general meetings and any other general meetings of our shareholders may be called by a majority
     of our board of directors or our chairman of the board or upon a requisition of shareholders holding at the date of deposit of the requisition not less than
     one-third of the votes attaching to the issued and outstanding shares entitled to vote at general meetings, in which case our board of directors are obliged
     to call such meeting and to put the resolutions so requisitioned to a vote at such meeting; however, our post-offering amended and restated memorandum
     and articles of association does not provide our shareholders with any right to put any proposals before annual general meetings

                                                                                  199




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              205/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 207 of 410

 Table of Contents

     or extraordinary general meetings not called by such shareholders. Advance notice of at least seven days is required for the convening of our annual
     general meeting and other general meetings unless such notice is waived in accordance with our articles of association.

           An ordinary resolution to be passed at a meeting by the shareholders requires the affirmative vote of a simple majority of the votes attaching to the
     ordinary shares cast by those shareholders entitled to vote who are present in person or by proxy at a general meeting, while a special resolution also
     requires the affirmative vote of no less than two-thirds of the votes attaching to the ordinary shares cast by those shareholders entitled to vote who are
     present in person or by proxy at a general meeting. A special resolution will be required for important matters such as a change of name or making
     changes to our post-offering amended and restated memorandum and articles of association.

           Transfer of Ordinary Shares. Subject to the restrictions in our post-offering amended and restated memorandum and articles of association as set
     out below, any of our shareholders may transfer all or any of its, his or her ordinary shares by an instrument of transfer in the usual or common form or
     any other form approved by our board of directors.

          Our board of directors may, in its absolute discretion, decline to register any transfer of any ordinary share which is not fully paid up or on which
     we have a lien. Our board of directors may also decline to register any transfer of any ordinary share unless:
            •    the instrument of transfer is lodged with us, accompanied by the certificate for the ordinary shares to which it relates and such other
                 evidence as our board of directors may reasonably require to show the right of the transferor to make the transfer;
            •    the instrument of transfer is in respect of only one class of shares;
            •    the instrument of transfer is properly stamped, if required;
            •    in the case of a transfer to joint holders, the number of joint holders to whom the ordinary share is to be transferred does not exceed four;
            •    the shares are free from any lien in favor of our company; and
            •    a fee of such maximum sum as the NYSE may determine to be payable or such lesser sum as our board of directors may from time to time
                 require is paid to us in respect thereof.

           If our board of directors refuses to register a transfer it shall, within two months after the date on which the instrument of transfer was lodged,
     send to each of the transferor and the transferee notice of such refusal.

           The registration of transfers may, after compliance with any notice required of the NYSE, be suspended and the register closed at such times and
     for such periods as our board of directors may from time to time determine, provided, however, that the registration of transfers shall not be suspended
     nor the register closed for more than 30 calendar days in any year.

           Liquidation. On a return of capital on winding up or otherwise (other than on conversion, redemption or purchase of ordinary shares), if the assets
     available for distribution amongst our shareholders shall be more than sufficient to repay the whole of the share capital at the commencement of the
     winding up, the surplus shall be distributed amongst our shareholders in proportion to the par value of the shares held by them at the commencement of
     the winding up, subject to a deduction from those shares in respect of which there are monies due, of all monies payable to our company for unpaid calls
     or otherwise. If our assets available for distribution are insufficient to repay all of the paid-up capital, the assets will be distributed so that the losses are
     borne by our shareholders in proportion to the par value of the shares held by them. Any distribution of assets or capital to a holder of ordinary share
     will be the same in any liquidation event.

                                                                                    200




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  206/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 208 of 410

 Table of Contents

           Calls on Ordinary Shares and Forfeiture of Ordinary Shares. Our board of directors may from time to time make calls upon shareholders for
     any amounts unpaid on their ordinary shares in a notice served to such shareholders at least 14 calendar days prior to the specified time of payment. The
     ordinary shares that have been called upon and remain unpaid are subject to forfeiture.

            Redemption, Repurchase and Surrender of Ordinary Shares. We may issue shares on terms that such shares are subject to redemption, at our
     option or at the option of the holders thereof, on such terms and in such manner as may be determined, before the issue of such shares, by our board of
     directors. We may also repurchase any of our shares provided that the manner and terms of such purchase have been approved by our board of directors,
     or are otherwise authorized by our post-offering amended and restated memorandum and articles of association. Under the Companies Law, the
     redemption or repurchase of any share may be paid out of our profits or out of the proceeds of a fresh issue of shares made for the purpose of such
     redemption or repurchase, or out of capital (including share premium account and capital redemption reserve) if we can, immediately following such
     payment, pay our debts as they fall due in the ordinary course of business. In addition, under the Companies Law no such share may be redeemed or
     repurchased (i) unless it is fully paid up, (ii) if such redemption or repurchase would result in there being no shares outstanding, or (iii) if we have
     commenced liquidation. In addition, we may accept the surrender of any fully paid share for no consideration.

            Variations of Rights of Shares. If at any time our share capital is divided into different classes or series of shares, the rights attached to any class
     or series of shares (unless otherwise provided by the terms of issue of the shares of that class or series), whether or not our company is being wound- up,
     may be varied with the consent in writing of the holders of not less than two-thirds of the issued shares of that class or series or with the sanction of a
     resolution passed at a separate meeting of the holders of the shares of the class or series by two-thirds of the votes cast at such a meeting. The rights
     conferred upon the holders of the shares of any class issued shall not, unless otherwise expressly provided by the terms of issue of the shares of that
     class, be deemed to be varied by the creation or issue of further shares ranking pari passu with such existing class of shares.

            Inspection of Books and Records. Holders of our ordinary shares have no general right under Cayman Islands law to inspect or obtain copies of
     our list of shareholders or our corporate records.

           Issuance of Additional Shares. Our post-offering amended and restated memorandum of association authorizes our board of directors to issue
     additional ordinary shares, to the extent authorized but unissued, from time to time as our board of directors shall determine.

          Our post-offering amended and restated memorandum of association also authorizes our board of directors to establish from time to time one or
     more series of preferred shares and to determine, with respect to any series of preferred shares, the terms and rights of that series, including:
            •    the designation of the series;
            •    the number of shares of the series;
            •    the dividend rights, dividend rates, conversion rights, voting rights; and
            •    the rights and terms of redemption and liquidation preferences.

           Our board of directors may issue preferred shares without action by our shareholders to the extent authorized but unissued. Issuance of these
     shares may dilute the voting power of holders of ordinary shares.

           Anti-Takeover Provisions. Some provisions of our post-offering amended and restated memorandum and articles of association may discourage,
     delay or prevent a change of control of our company or management that shareholders may consider favorable, including provisions that authorize our
     board of directors to issue preferred shares in one or more series and to designate the price, rights, preferences, privileges and restrictions of such
     preferred shares without any further vote or action by our shareholders.

                                                                                  201




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               207/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 209 of 410

 Table of Contents

           However, under Cayman Islands law, our directors may only exercise the rights and powers granted to them under our post-offering memorandum
     and articles of association for a proper purpose and for what they believe in good faith to be in the best interests of our company.

           Exempted Company. We are an exempted company with limited liability under the Companies Law. The Companies Law distinguishes between
     ordinary resident companies and exempted companies. Any company that is registered in the Cayman Islands but conducts business mainly outside of
     the Cayman Islands may apply to be registered as an exempted company. The requirements for an exempted company are essentially the same as for an
     ordinary resident company except that an exempted company:
            •    does not have to file an annual return of its shareholders with the Registrar of Companies;
            •    is not required to open its register of members for inspection;
            •    does not have to hold an annual general meeting;
            •    may issue negotiable or bearer shares or shares with no par value;
            •    may obtain an undertaking against the imposition of any future taxation (such undertakings are usually given for 20 years in the first
                 instance);
            •    may register by way of continuation in another jurisdiction and be deregistered in the Cayman Islands;
            •    may register as a limited duration company; and
            •    may register as a segregated portfolio company.

           “Limited liability” means that the liability of each shareholder is limited to the amount unpaid by the shareholder on that shareholder’s shares of
     the company (except in exceptional circumstances, such as involving fraud, the establishment of an agency relationship or an illegal or improper
     purpose or other circumstances in which a court may be prepared to pierce or lift the corporate veil).


     Register of Members
            Under the Companies Law, we must keep a register of members and it should be entered therein:
            •    the names and addresses of our members, a statement of the shares held by each member, and of the amount paid or agreed to be considered
                 as paid, on the shares of each member;
            •    the date on which the name of any person was entered on the register as a member; and
            •    the date on which any person ceased to be a member.

            Under the Companies Law, the register of members of our company is prima facie evidence of the matters set out therein (that is, the register of
     members will raise a presumption of fact on the matters referred to above unless rebutted) and a member registered in the register of members is deemed
     as a matter of the Companies Law to have legal title to the shares as set against its name in the register of members. Upon completion of this offering,
     we will perform the procedure necessary to immediately update the register of members to record and give effect to the issuance of shares by us to the
     depositary or its nominee. Once our register of members has been updated, the shareholders recorded in the register of members will be deemed to have
     legal title to the shares set against their respective names.

           If the name of any person is incorrectly entered in or omitted from our register of members, or if there is any default or unnecessary delay in
     entering on the register the fact of any person having ceased to be a member of our company, the person or member aggrieved (or any member of our
     company or our company itself) may apply to the Grand Court of the Cayman Islands for an order that the register be rectified, and the court may either
     refuse such application or it may, if satisfied of the justice of the case, make an order for the rectification of the register.

                                                                                   202




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           208/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 210 of 410

 Table of Contents

     Differences in Corporate Law
            The Companies Law is derived, to a large extent, from the older Companies Acts of England, but does not follow many recent English law
     statutory enactments. In addition, the Companies Law differs from laws applicable to United States corporations and their shareholders. Set forth below
     is a summary of the significant differences between the provisions of the Companies Law applicable to us and the laws applicable to companies
     incorporated in the State of Delaware.

            Mergers and Similar Arrangements. The Companies Law permits mergers and consolidations between Cayman Islands companies and between
     Cayman Islands companies and non-Cayman Islands companies. For these purposes, (i) “merger” means the merging of two or more constituent
     companies and the vesting of their undertaking, property and liabilities in one of such companies as the surviving company, and (ii) a “consolidation”
     means the combination of two or more constituent companies into a consolidated company and the vesting of the undertaking, property and liabilities of
     such companies to the consolidated company. In order to effect such a merger or consolidation, the directors of each constituent company must approve
     a written plan of merger or consolidation, which must then be authorized by (i) a special resolution of the shareholders of each constituent company, and
     (ii) such other authorization, if any, as may be specified in such constituent company’s articles of association. The written plan of merger or
     consolidation must be filed with the Registrar of Companies of the Cayman Islands together with a declaration as to the solvency of the consolidated or
     surviving company, a declaration as to the assets and liabilities of each constituent company and an undertaking that a copy of the certificate of merger
     or consolidation will be given to the members and creditors of each constituent company and that notification of the merger or consolidation will be
     published in the Cayman Islands Gazette. Court approval is not required for a merger or consolidation which is effected in compliance with these
     statutory procedures.

           A merger between a Cayman Islands parent company and its Cayman Islands subsidiary or subsidiaries does not require authorization by a
     resolution of shareholders of that Cayman Islands subsidiary if a copy of the plan of merger is given to every member of that Cayman Islands subsidiary
     to be merged unless that member agrees otherwise. For this purpose a company is a “parent” of a subsidiary if it holds issued shares that together
     represent at least ninety percent (90%) of the votes at a general meeting of the subsidiary.

            The consent of each holder of a fixed or floating security interest over a constituent company is required unless this requirement is waived by a
     court in the Cayman Islands.

            Save in certain limited circumstances, a shareholder of a Cayman Islands constituent company who dissents from the merger or consolidation is
     entitled to payment of the fair value of its, his or her shares (which, if not agreed between the parties, will be determined by a Cayman Islands court)
     upon dissenting to the merger or consolidation, provided that the dissenting shareholder complies strictly with the procedures set out in the Companies
     Law. The exercise of dissenter rights will preclude the exercise by the dissenting shareholder of any other rights to which it, he or she might otherwise
     be entitled by virtue of holding shares, save for the right to seek relief on the ground that the merger or consolidation is void or unlawful.

           Separate from the statutory provisions relating to mergers and consolidations, the Companies Law also contains statutory provisions that facilitate
     the reconstruction and amalgamation of companies by way of schemes of arrangement, provided that the arrangement is approved by a majority in
     number of each class of shareholders and creditors with whom the arrangement is to be made, and who must in addition represent three-fourths in value
     of each such class of shareholders or creditors, as the case may be, that are present and voting either in person or by proxy at a meeting, or meetings,
     convened for that purpose. The convening of the meetings and subsequently the arrangement must be sanctioned by the Grand Court of the Cayman
     Islands. While a dissenting shareholder has the right to express to the court the view that the transaction ought not to be approved, the court can be
     expected to approve the arrangement if it determines that:
            •    the statutory provisions as to the required majority vote have been met;

                                                                                 203




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              209/409
12/3/2018               Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                    Amendment Filed   12/05/18
                                                                  to Form F-1  Page 211 of 410

 Table of Contents

            •       the shareholders have been fairly represented at the meeting in question and the statutory majority are acting bona fide without coercion of
                    the minority to promote interests adverse to those of the class;
                •   the arrangement is such that may be reasonably approved by an intelligent and honest man of that class acting in respect of his interest; and
                •   the arrangement is not one that would more properly be sanctioned under some other provision of the Companies Law.

            The Companies Law also contains a statutory power of compulsory acquisition which may facilitate the “squeeze out” of a dissenting minority
     shareholder upon a tender offer. When a tender offer is made and accepted by holders of 90% of the shares affected within four months, the offeror may,
     within a two-month period commencing on the expiration of such four-month period, require the holders of the remaining shares to transfer such shares
     to the offeror on the terms of the offer. An objection can be made to the Grand Court of the Cayman Islands but this is unlikely to succeed in the case of
     an offer which has been so approved unless there is evidence of fraud, bad faith or collusion.

           If an arrangement and reconstruction by way of scheme of arrangement is thus approved and sanctioned, or if a tender offer is made and accepted,
     in accordance with the foregoing statutory procedures, a dissenting shareholder would have no rights comparable to appraisal rights, which would
     otherwise ordinarily be available to dissenting shareholders of Delaware corporations, providing rights to receive payment in cash for the judicially
     determined value of the shares.

           Shareholders’ Suits. In principle, we will normally be the proper plaintiff to sue for a wrong done to us as a company, and as a general rule a
     derivative action may not be brought by a minority shareholder. However, based on English authorities, which would in all likelihood be of persuasive
     authority in the Cayman Islands, a Cayman Islands court can be expected to follow and apply the common law principles (namely the rule in Foss v.
     Harbottle and the exceptions thereto) which permit a minority shareholder to commence a class action against or derivative actions in the name of a
     company to challenge actions where:
            •       the company acts or proposes to act illegally or ultra vires;
            •       the act complained of, although not ultra vires, could only be effected duly if authorized by more than a simple majority vote that has not
                    been obtained; and
            •       those who control the company are perpetrating a “fraud on the minority.”

            Indemnification of Directors and Executive Officers and Limitation of Liability. Cayman Islands law does not limit the extent to which a
     company’s memorandum and articles of association may provide for indemnification of officers and directors, except to the extent any such provision
     may be held by the Cayman Islands courts to be contrary to public policy, such as to provide indemnification against civil fraud or the consequences of
     committing a crime. Our post-offering amended and restated memorandum and articles of association provides that that we shall indemnify our officers
     and directors against all actions, proceedings, costs, charges, expenses, losses, damages or liabilities incurred or sustained by such directors or officers,
     other than by reason of such person’s dishonesty, willful default or fraud, in or about the conduct of our company’s business or affairs (including as a
     result of any mistake of judgment) or in the execution or discharge of his or her duties, powers, authorities or discretions, including without prejudice to
     the generality of the foregoing, any costs, expenses, losses or liabilities incurred by such directors or officers in defending (whether successfully or
     otherwise) any civil proceedings concerning our company or our affairs in any court whether in the Cayman Islands or elsewhere. This standard of
     conduct is generally the same as permitted under the Delaware General Corporation Law for a Delaware corporation.

          In addition, we have entered into indemnification agreements with our directors and executive officers that provide such persons with additional
     indemnification beyond that provided in our post-offering amended and restated memorandum and articles of association.

                                                                                    204




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                210/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 212 of 410

 Table of Contents

           Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors, officers or persons controlling us under
     the foregoing provisions, we have been informed that in the opinion of the SEC, such indemnification is against public policy as expressed in the
     Securities Act and is therefore unenforceable.

            Directors’ Fiduciary Duties. Under Delaware corporate law, a director of a Delaware corporation has a fiduciary duty to the corporation and its
     shareholders. This duty has two components: the duty of care and the duty of loyalty. The duty of care requires that a director act in good faith, with the
     care that an ordinarily prudent person would exercise under similar circumstances. Under this duty, a director must inform himself or herself of, and
     disclose to shareholders, all material information reasonably available regarding a significant transaction. The duty of loyalty requires that a director acts
     in a manner he reasonably believes to be in the best interests of the corporation. He or she must not use his or her corporate position for personal gain or
     advantage. This duty prohibits self-dealing by a director and mandates that the best interest of the corporation and its shareholders take precedence over
     any interest possessed by a director, officer or controlling shareholder and not shared by the shareholders generally. In general, actions of a director are
     presumed to have been made on an informed basis, in good faith and in the honest belief that the action taken was in the best interests of the corporation
     and its shareholders. However, this presumption may be rebutted by evidence of a breach of one of the fiduciary duties. Should such evidence be
     presented concerning a transaction by a director, the director must prove the procedural fairness of the transaction, and that the transaction is fair to the
     corporation and its shareholders.

           As a matter of Cayman Islands law, a director of a Cayman Islands company is in the position of a fiduciary with respect to the company and
     therefore it is considered that he or she owes the following duties to the company: (i) a duty to act bona fide in the best interests of the company; (ii) a
     duty not to make a profit based on his or her position as director (unless the company permits him or her to do so); (iii) a duty not to put himself or
     herself in a position where the interests of the company conflict with his or her personal interest or his or her duty to a third party; and (iv) a duty to
     exercise powers for the purpose for which such powers were intended. A director of a Cayman Islands company also owes to the company a duty to act
     with skill and care. It was previously considered that a director need not exhibit in the performance of his or her duties a greater degree of skill than may
     reasonably be expected from a person of his or her knowledge and experience. However, English and Commonwealth courts have moved towards an
     objective standard with regard to the required skill and care and these authorities are likely to be followed in the Cayman Islands.

           Shareholder Action by Written Consent. Under the Delaware General Corporation Law, a corporation may eliminate the right of shareholders to
     act by written consent by amendment to its certificate of incorporation. The Companies Law and our post-offering amended and restated articles of
     association provides that our shareholders may approve corporate matters by way of a unanimous written resolution signed by or on behalf of each
     shareholder who would have been entitled to vote on such matter at a general meeting without a meeting being held.

           Shareholder Proposals. Under the Delaware General Corporation Law, a shareholder has the right to put any proposal before the annual meeting
     of shareholders, provided that it complies with the notice provisions in the governing documents. A special meeting may be called by the board of
     directors or any other person authorized to do so in the governing documents, but shareholders may be precluded from calling special meetings.

            The Companies Law provides shareholders with only limited rights to requisition a general meeting, and does not provide shareholders with any
     right to put any proposal before a general meeting. However, these rights may be provided in a company’s articles of association. Our post-offering
     amended and restated articles of association allows any one or more of our shareholders who together hold shares which carry in aggregate not less than
     one-third of the total number of votes attaching to all issued and outstanding shares of our company entitled to vote at general meetings to requisition an
     extraordinary general meeting of our shareholders, in which case our board of directors is obliged to convene an extraordinary general meeting and to
     put the proposals so

                                                                                  205




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              211/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 213 of 410

 Table of Contents

     requisitioned to a vote at such meeting. Other than this right to requisition a shareholders’ meeting, our post-offering amended and restated articles of
     association does not provide our shareholders with any other right to put proposals before annual general meetings or extraordinary general meetings not
     called by such shareholders. As an exempted Cayman Islands company, we are not obliged by law to call shareholders’ annual general meetings.

            Cumulative Voting. Under the Delaware General Corporation Law, cumulative voting for elections of directors is not permitted unless the
     corporation’s certificate of incorporation specifically provides for it. Cumulative voting potentially facilitates the representation of minority shareholders
     on a board of directors since it permits the minority shareholder to cast all the votes to which the shareholder is entitled on a single director nominee,
     which increases the shareholder’s voting power with respect to electing such director nominee. There are no prohibitions in relation to cumulative voting
     under the laws of the Cayman Islands but our post-offering amended and restated articles of association does not provide for cumulative voting. As a
     result, our shareholders are not afforded any less protections or rights on this issue than shareholders of a Delaware corporation.

           Removal of Directors. Under the Delaware General Corporation Law, a director of a corporation with a classified board may be removed only for
     cause with the approval of a majority of the outstanding shares entitled to vote, unless the certificate of incorporation provides otherwise. Under our
     post-offering amended and restated articles of association, directors may be removed with or without cause, by an ordinary resolution of our
     shareholders. A director shall hold office until the expiration of his or her term or his or her successor shall have been elected and qualified, or until his
     or her office is otherwise vacated. In addition, a director’s office shall be vacated if the director (i) becomes bankrupt or makes any arrangement or
     composition with his or her creditors; (ii) is found to be or becomes of unsound mind or dies; (iii) resigns his or her office by notice in writing to our
     company; (iv) is prohibited by law from being a director; or (v) is removed from office pursuant to any other provisions of our post-offering amended
     and restated articles of association.

            Transactions with Interested Shareholders. The Delaware General Corporation Law contains a business combination statute applicable to
     Delaware corporations whereby, unless the corporation has specifically elected not to be governed by such statute by amendment to its certificate of
     incorporation, it is prohibited from engaging in certain business combinations with an “interested shareholder” for three years following the date that
     such person becomes an interested shareholder. An interested shareholder generally is a person or a group who or which owns or owned 15% or more of
     the corporation’s outstanding voting shares within the past three years. This has the effect of limiting the ability of a potential acquirer to make a
     two-tiered bid for a Delaware corporation in which all shareholders would not be treated equally. The statute does not apply if, among other things, prior
     to the date on which such shareholder becomes an interested shareholder, the board of directors approves either the business combination or the
     transaction which resulted in the shareholder becoming an interested shareholder. This encourages any potential acquirer of a Delaware corporation to
     negotiate the terms of any acquisition transaction with the corporation’s board of directors.

            Cayman Islands law has no comparable statute. As a result, we cannot avail ourselves of the types of protections afforded by the Delaware
     business combination statute. However, although Cayman Islands law does not regulate transactions between a company and its significant shareholders,
     the directors of the company are required to comply with fiduciary duties which they owe to the company under Cayman Islands laws, including the
     duty to ensure that, in their opinion, any such transactions must be entered into bona fide in the best interests of the company, and are entered into for a
     proper corporate purpose and not with the effect of constituting a fraud on the minority shareholders.

            Dissolution; Winding up. Under the Delaware General Corporation Law, unless the board of directors approves the proposal to dissolve,
     dissolution must be approved by shareholders holding 100% of the total voting power of the corporation. Only if the dissolution is initiated by the board
     of directors may it be approved by a simple majority of the corporation’s outstanding shares. Delaware law allows a Delaware corporation to include in
     its certificate of incorporation a supermajority voting requirement in connection with dissolutions initiated by the board of directors.

                                                                                  206




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               212/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 214 of 410

 Table of Contents

           Under Cayman Islands law, a company may be wound up by either an order of the courts of the Cayman Islands or by a special resolution of its
     members or, if the company is unable to pay its debts as they fall due, by an ordinary resolution of its members. A court has authority to order winding
     up in a number of specified circumstances including where it is, in the opinion of the court, just and equitable to do so. Under the Companies Law and
     our post-offering amended and restated articles of association, our company may be dissolved, liquidated or wound up by a special resolution of our
     shareholders.

           Variation of Rights of Shares. Under the Delaware General Corporation Law, a corporation may vary the rights of a class of shares with the
     approval of a majority of the outstanding shares of such class, unless the certificate of incorporation provides otherwise. Under Cayman Islands law and
     our post-offering amended and restated articles of association, if our share capital is divided into more than one class of shares, we may vary the rights
     attached to any class with the written consent of the holders of not less than two-thirds of the issued shares of that class or with the sanction of a
     resolution passed at a general meeting of the holders of the shares of that class by two-thirds of the votes cast at such a meeting.

           Amendment of Governing Documents. Under the Delaware General Corporation Law, a corporation’s governing documents may be amended
     with the approval of a majority of the outstanding shares entitled to vote, unless the certificate of incorporation provides otherwise. Under the
     Companies Law and our post-offering amended and restated memorandum and articles of association, our memorandum and articles of association may
     only be amended by a special resolution of our shareholders.

            Rights of Nonresident or Foreign Shareholders. There are no limitations imposed by our post-offering amended and restated memorandum and
     articles of association on the rights of nonresident or foreign shareholders to hold or exercise voting rights of our shares. In addition, there are no
     provisions in our post-offering amended and restated memorandum and articles of association governing the ownership threshold above which
     shareholder ownership must be disclosed.


     History of Securities Issuances
            The following is a summary of our securities issuances in the past three years.


     Ordinary Shares
          On May 20, 2016, we issued a total of 2,700,000 ordinary shares to Sony/ATV Music Publishing (Hong Kong) and EMI Music Publishing Group
     Hong Kong Limited in exchange for a total of 900,000 ordinary shares of China Publishing Corporation.

            On May 21, 2016, we issued 40,255,459 ordinary shares to Baofeng Poseidon Limited for a consideration of US$97,700,000.

           On July 12, 2016, we issued an aggregate of 1,290,862,550 ordinary shares to Min River Investment Limited in consideration of the execution and
     delivery of certain business collaboration agreement and certain transaction agreements by affiliates of Min River Investment Limited in connection
     with the acquisition of CMC.

           In October 2016, we issued a total of 82,406,022 ordinary shares to AlanDing Holding Limited, Green Technology Holdings Limited, Best Tactic
     Global Limited, Cagico Technology Limited, Time Heritage Enterprises Limited, Red Earth Innovation International Company Limited, PAGAC Music
     Holding II Limited, Pan Asia Venture Group Limited, CICFH Group Limited, China Investment Corporation Financial Holdings, Cityway Investments
     Limited, Lofty Times Investments Limited, Min River Investment Limited, EMI Music Publishing Group Hong Kong Limited, Sony/ATV Music
     Publishing (Hong Kong), Marvellous Mountain Investments Limited (formerly known as XieZhenYu Holding Limited) and Guomin Holdings Limited
     for an aggregate consideration of US$200,000,000.

                                                                                 207




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           213/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 215 of 410

 Table of Contents

           On October 30, 2016, we issued 41,203,011 ordinary shares to CICFH Music Investment Limited for a consideration of US$100,000,000, and in
     connection with such issuance, issued 45,323,312 ordinary shares to Min River Investment Limited pursuant to certain anti-dilution clause as set forth in
     the then current shareholders agreement.

           In November 2016, we issued 900,000 ordinary shares to Sony/ATV Music Publishing (Hong Kong) in consideration of the delivery of certain
     license agreement by and among Sony/ATV Music Publishing (Hong Kong), China Publishing Corporation and the other party thereto and issued
     900,000 ordinary shares to EMI Music Publishing Group Hong Kong Limited in consideration of the delivery of certain license agreement by and
     among EMI Music Publishing Group Hong Kong Limited, China Publishing Corporation and the other party thereto and, in connection with such
     issuance, issued 1,980,000 ordinary shares to Min River Investment Limited pursuant to certain anti-dilution clause as set forth in the then current
     shareholders agreement.

           On February 15, 2017, we issued 7,590,000 ordinary shares to Capital Star Holdings Limited in consideration of the performance by Capital Star
     Holdings Limited and Mr. Jiang Shan under certain agreements and, in connection with such issuance, issued 8,349,000 ordinary shares to Min River
     Investment Limited pursuant to certain anti-dilution clause as set forth in the then current shareholders agreement.

            On May 15, 2017, we issued 3,600,000 ordinary shares to Balaena Investment Limited for a consideration of US$1,044,000.

           On August 8, 2017, we issued an aggregate of 35,662,654 ordinary shares to Guomin Holdings Limited, Marvellous Mountain Investments
     Limited (formerly known as XieZhenYu Holding Limited), Capital Star Holdings Limited, FeiYang Holdings Limited, RamCity Investments Limited
     and AI Stone Limited for an aggregate of consideration of US$10,559,195.30.

           On December 15, 2017, we issued 282,830,698 ordinary shares to Spotify AB, a wholly-owned Subsidiary of Spotify Technology S.A., in
     exchange of approximately 4.92% of the share capital of Spotify Technology S.A. on a fully diluted basis after giving effect to such issuance. On the
     same day, we also issued a total of 88,726,036 ordinary shares to Guomin Holdings Limited, EMI Group Limited, PAGAC Music Holding II Limited,
     CICFH Group Limited, China Investment Corporation Financial Holdings, Quantum Investments Limited, Brave Plus Holdings Limited, Marvellous
     Mountain Investments Limited (formerly known as XieZhenYu Holding Limited), AlanDing Holding Limited, Polycon Investment Limited, Green
     Technology Holdings Limited, Power Stream Holdings Limited, Best Tatic Global Limited, Pan Asia Venture Group Limited, Cagico Technology
     Limited, Qifei International Development Co. Limited, Red Earth Innovation International Company Limited, Cityway Investments Limited, Lofty
     Times Investments Limited, Time Heritage Enterprises Limited, EMI Music Publishing Group Hong Kong Limited, Sony/ATV Music Publishing (Hong
     Kong), CICFH Music Investment Limited, PAGAC Music Holding II LP, Capital Star Holdings Limited, Balaena Investment Limited, FeiYang
     Holdings Limited, Ramcity Investments Limited and AI Stone Limited as share dividends.

           In January 2018, we issued a total of 65,869,444 ordinary shares to Coatue PE Asia IX LLC, RSV-QM Holdings Limited, SCC Growth IV Holdco
     A, Ltd., Internet Fund IV Pte. Ltd., Esta Investments Pte. Ltd., East Light Investment Pte Ltd, CT Entertainment Investment Limited, Tenor DF
     Investments, LP, CMS Technology Limited Partnership, Hundreds ANTA Fund Limited Partnership (formerly known as Hundreds TWC Fund Limited
     Partnership), AI SMS L.P., Hermitage Green Harbor Limited (formerly known as CICFH Glory Limited), Dan Capital I Limited Partnership, Skycus
     China Fund, L.P., DE Capital Limited, Cubract Ventures Limited, Eastern Eagle Investment Co., Ltd., YG Entertainment Inc., YG Plus, Inc., Emperor
     Entertainment Investment Limited, Interesting Development Inc., B’in Music International Limited, Huayi Brothers International Limited, Begins
     Studio Entertainment Limited and Remarkable Stone Culture Holdings Limited for an aggregate consideration of US$234,579,999.15.

           In February 2018, we issued a total of 1,501,357 ordinary shares to Canxing International Media Limited and Social Hub Entertainment (Asia)
     Limited for an aggregate consideration of US$4,040,001.55.

                                                                               208




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          214/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 216 of 410

 Table of Contents

           In March 2018, we issued a total of 52,024,094 ordinary shares to Min River Investment Limited, PAGAC Music Holding II Limited, PAGAC
     Music Holding II LP, CICFH Group Limited, China Investment Corporation Financial Holdings, CICFH Music Investment Limited, Pan Asia Venture
     Group Limited, Green Technology Holdings Limited, Marvellous Mountain Investments Limited (formerly known as XieZhenYu Holding Limited),
     Guomin Holdings Limited, Red Earth Innovation International Company Limited, Cagico Technology Limited, Time Heritage Enterprises Limited,
     Polycon Investment Limited, Power Stream Holdings Limited, Best Tactic Global Limited, Cityway Investments Limited, Lofty Times Investments
     Limited, AlanDing Holding Limited, Capital Star Holdings Limited, Brave Plus Holdings Limited, AI Stone Limited, RamCity Investments Limited,
     FeiYang Holdings Limited, Balaena Investments Limited, EMI Music Publishing Group Hong Kong Limited, Sony/ATV Music Publishing (Hong
     Kong) and Quantum Investments Limited for an aggregate consideration of US$209,984,850.62.

            In connection with our acquisition in October 2017 of 100% equity interests in Ultimate Music Inc., or Ultimate, we assumed the obligation of
     Ultimate to issue ordinary shares to Wind Music International Corporation, Eastern Eagle Investment Co., Ltd., Interesting Development Inc. and B’in
     Music International Limited, and in August 2018, we issued a total of 2,743,860 ordinary shares to these entities in consideration for their performance
     of certain license contracts with Ultimate.

           In September 2018, we issued a total of 23,084,008 ordinary shares to Min River Investment Limited, PAGAC Music Holding II Limited, CICFH
     Culture Entertainment Group, Guomin Holdings Limited and Cityway Investments Limited and a total of 460,724 options to purchase our ordinary
     shares to certain individuals to acquire all the remaining interests in UEC, an investment holding company that invests in and manages a portfolio of
     companies in the music industry and an associate of our company.

           On October 3, 2018, we issued a total of 68,131,015 ordinary shares to WMG China LLC, an affiliate of Warner Music Group, and Sony Music
     Entertainment for an aggregate cash consideration of approximately US$200 million.


     Option and Restricted Share Grants
         We have granted options to purchase our ordinary shares and restricted shares to certain of our executive officers and employees. See
     “Management—Share Incentive Plans.”


     Shareholders Agreement
           Our currently effective third amended and restated shareholders agreement was entered into on January 8, 2018 by and among our company, our
     shareholders (except Spotify AB), Mr. Zhenyu Xie and Mr. Guomin Xie. On September 26, 2018, our company and certain of our shareholders entered
     into an amendment agreement to our third amended and restated shareholders agreement. The third amended and restated shareholders agreement, as
     amended by this amendment, constitutes our current shareholders agreement.

           The current shareholders agreement provides for certain special rights, including right of first refusal, right of co-sale, and drag-along right and
     contains provisions governing the board of directors and other corporate governance matters. Those special rights, as well as the corporate governance
     provisions, will terminate upon the earlier of: (i) the date of the completion of this offering; and (ii) the date on which we become subject to the
     reporting requirements of the Exchange Act, except that the parties to the shareholders agreement shall negotiate in good faith to terminate or amend
     certain covenants regarding the composition of the board of directors and the management upon the earlier of the foregoing dates.


     Registration Rights
           Pursuant to the current shareholders agreement, we have granted certain registration rights to our shareholders, except Spotify AB, provided that
     no shareholder shall be entitled to exercise any such registration

                                                                                 209




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            215/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 217 of 410

 Table of Contents

     right after the earlier of (i) five years following the consummation of a qualified IPO; or (ii) such time as Rule 144 is available for the sale of all (and not
     less than all) of such shareholder’s ordinary shares (with all transfer restrictions and restrictive legends removed upon such sale) to the public during a
     ninety day period without registration.

            Set forth below is a description of the registration rights granted under the current shareholders agreement. For the purposes of such description:
     (i) holders means any shareholder holding registrable securities or certain party assigned by a holder, and registrable securities include, among others,
     any ordinary shares held by any shareholder including any ordinary shares issued as (or issuable upon the exchange, conversion or exercise of any
     warrant, right or other security which is issued as) a dividend or other distribution); and (ii) references to “holders” or “shareholders” do not include
     Spotify AB.

            Demand Registration Rights. At any time upon six months following the effective date of a qualified IPO, upon a written request from the holders
     of at least 30% of the registrable securities then outstanding, we shall, within thirty days after the receipt thereof, give a written notice of such request to
     all holders and shall, use our best efforts to effect as soon as practicable, the registration under the Securities Act of all registrable securities which the
     holders request to be registered within 20 days after the mailing of such notice by us. If the underwriter advises the holders initiating the registration
     request pursuant to the demand registration rights in writing that marketing factors require a limitation on the number of shares to be underwritten, then
     the initiating holders shall so advise all holders of the registrable securities which would otherwise be underwritten pursuant hereto, and the amount of
     registrable securities that may be included in the underwriting shall be allocated among all holders thereof, including the initiating holders, in proportion
     (as nearly as practicable) to the amount of our registrable securities held by each holder, subject to certain limitations. If the reduction reduces the total
     amount of registrable securities included in such underwriting to less than 30% of the registrable securities initially requested for registration, such
     offering shall not be counted as a demand registration. However, we are not obligated to proceed with a demand registration, in each case subject to
     certain exceptions: (i) after we have effected two registrations pursuant to any exercise of demand registration rights and such registrations have been
     declared or ordered effective, or have been closed or withdrawn at the request of the initiating holders; (ii) during the period commencing on the date 60
     days prior to the date of filing of, and ending on the date 180 days after the effective date of a company registration; or (iii) if the initiating holders
     propose to dispose of registrable securities that may be immediately registered on Form F-3 or Form S-3 (or any successor form that provides for short-
     form registration). In addition, we have the right to defer filing of a registration statement, subject to certain exceptions, for a period of more than 120
     days after receipt of the request from the initiating holders if our president or chief executive officer stating that in good faith judgement of our board of
     directors, that the filing of a registration statement would be seriously detrimental to us and our shareholders.

            Piggyback Registration Rights. If we propose to file a registration statement for a public offering of our securities, we must offer holders of our
     registrable securities an opportunity to include in the registration the registrable securities that the holders have requested to be registered. There shall be
     no limit on the number of times the holders may request registration of registrable securities pursuant to such piggyback registration rights. If the
     managing underwriters of any underwritten offering determine in good faith that marketing factors require a limitation on the number of shares to be
     underwritten, then such managing underwriters may exclude shares (including registrable securities) from the registration and the underwriting, subject
     to certain limitations.

           Form F-3 or S-3 Registration Rights. In case we receive from holders of at least 30% of registrable securities then outstanding written requests
     that we effect a registration on Form F-3 or Form S-3, as the case may be, we shall, subject to certain limitations, file a registration statement on Form
     F-3 or Form S-3 covering the registrable securities and other securities so requested to be registered as soon as practicable after receipt of the request or
     requests of the holders.

           Expenses of Registration. We will bear all registration expenses incurred in connection with any demand, piggyback or F-3 registration, subject to
     certain limitations.

                                                                                   210




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                216/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 218 of 410

 Table of Contents

     Spotify Investor Agreement
           On December 15, 2017, as part of the Spotify Transactions, an investor agreement (the “Spotify Investor Agreement”) was entered into by and
     among Tencent, Spotify, Spotify AB, a wholly-owned subsidiary of Spotify (together with Spotify and their respective controlled affiliates, the “Spotify
     Investors”), and us in connection with the issuance of certain number of our ordinary shares to Spotify AB. See “Corporate History and Structure—Our
     Corporate History—Spotify Transactions” for more information about the Spotify Transactions, including the purpose behind such transactions.

           Pursuant to the Spotify Investor Agreement, the Spotify Investors agreed that (i) Tencent shall have the sole and exclusive right to vote, in its sole
     and absolute discretion, any of our securities beneficially owned by the Spotify Investors; and (ii) the Spotify Investors shall not vote on our securities
     they beneficially own unless Tencent provides explicit written instructions as to voting on such securities or Tencent provides explicit written notice that
     the Spotify Investors shall be permitted to vote on such securities without regard to any instructions of Tencent. The Spotify Investors also irrevocably
     appointed Tencent their true and lawful proxy and attorney to vote on our securities beneficially owned by them. These limitations, however, do not
     prevent the Spotify Investors to vote our securities they beneficially own with respect to any proposal by us to make changes to any of the contractual
     arrangements through which we obtain effective control over, and are able to consolidate the results of operations of, our VIEs in the PRC.

            The Spotify Investors also agreed not to transfer our ordinary shares for a period of three years from December 15, 2017, subject to limited
     exceptions, including (i) transfers with our prior consent; (ii) transfers to certain permitted transferees; transfers pursuant to a tender offer or exchange
     offer recommended by our board of directors for a majority of our issued and outstanding securities; (iii) transfers pursuant to mergers, consolidations,
     or other business combination transactions approved by our board of directors; (iv) transfers to us or any of our subsidiaries; or (v) transfers to the extent
     necessary to avoid regulation as an “investment company” under the U.S. Investment Company Act of 1940, as amended.

           In addition, Spotify and Spotify AB agreed that, subject to limited exceptions, for a period of five years from December 15, 2017, unless invited to
     do so by our board of directors or with our written consent, neither Spotify nor Spotify AB shall, directly or indirectly or alone or in concert with any
     other person, engage in a number of activities, including, among other things:
            •    acquire, offer or propose to acquire, or agree to acquire any economic interest in any of our securities;
            •    enter into, engage in, or participate in any acquisition, merger or other business combination, recapitalization, restructuring, or other
                 extraordinary transaction relating to us or a transaction for all or a substantial portion of our consolidated assets;
            •    make, or in any way participate in, any “solicitation” of “proxies” to vote, or seek or propose to advise, influence or encourage any person
                 with respect to the voting of any of our securities;
            •    initiate, induce or attempt to induce, cooperate or collaborate with, any other person in connection with any shareholder proposal or
                 withhold vote campaigns or any tender or exchange offer for our equity securities, any change of control of us or the convening of a meeting
                 of shareholders;
            •    seek or propose to influence, advise, change or control our management, board of directors, or governing instruments or policies, affairs or
                 strategies; or
            •    make any statement or publicly disclose any intention, plan, arrangement or other contract that is prohibited by, or inconsistent with, any of
                 the foregoing.

           Subject to limited exceptions, the Spotify Investor Agreement shall terminate upon the earlier to occur of (i) the mutual written agreement of
     Spotify or Spotify AB, as applicable, and us; and (ii) the date on which Spotify or Spotify AB, as applicable, and its controlled affiliates, taken together,
     no longer beneficially own any of our securities.

                                                                                  211




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              217/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 219 of 410

 Table of Contents

           In connection with the Spotify Investor Agreement, Tencent signed a voting undertaking in which it agreed and undertook that, to the extent it
     exercises the rights assigned to it by the Spotify Investors in respect of the Subject Shares (as defined below) pursuant to the Spotify Investor
     Agreement, Tencent will vote, or cause to be voted, such shares in proportion to the votes for and against cast by holders of our securities other than the
     Spotify Investors. “Subject Shares” for the purpose of such voting undertaking refer to (i) 50% of the number of our ordinary shares acquired by Spotify
     pursuant to the Spotify Transactions, minus (ii) the number of our securities (if any) that have been transferred and no longer beneficially owned by the
     Spotify Investors.

                                                                                212




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           218/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 220 of 410

 Table of Contents

                                                  DESCRIPTION OF AMERICAN DEPOSITARY SHARES

     American Depositary Shares
           The Bank of New York Mellon, as depositary, will register and deliver American Depositary Shares, also referred to as ADSs. Each ADS will
     represent two Class A ordinary shares (or a right to receive two Class A ordinary shares) deposited with The Hongkong and Shanghai Banking
     Corporation Limited, as custodian for the depositary in Hong Kong. Each ADS will also represent any other securities, cash or other property which
     may be held by the depositary. The deposited shares together with any other securities, cash or other property held by the depositary are referred to as
     the deposited securities. The depositary’s office at which the ADSs will be administered and its principal executive office are located at 240 Greenwich
     Street, New York, New York 10286.

            You may hold ADSs either (A) directly (i) by having an American Depositary Receipt, also referred to as an ADR, which is a certificate
     evidencing a specific number of ADSs, registered in your name, or (ii) by having uncertificated ADSs registered in your name, or (B) indirectly by
     holding a security entitlement in ADSs through your broker or other securities intermediary that is a direct or indirect participant in The Depository
     Trust Company, also called DTC. If you hold ADSs directly, you are a registered ADS holder, also referred to as an ADS holder. This description
     assumes you are an ADS holder. If you hold the ADSs indirectly, you must rely on the procedures of your broker or other securities intermediary to
     assert the rights of ADS holders described in this section. You should consult with your securities intermediary to find out what those procedures are.

            Registered holders of uncertificated ADSs will receive statements from the depositary confirming their holdings.

            As an ADS holder, we will not treat you as one of our shareholders and you will not have shareholder rights. Cayman Islands law governs
     shareholder rights. The depositary will be the holder of the shares underlying the ADSs. As a registered holder of ADSs, you will have ADS holder
     rights. A deposit agreement among us, the depositary, ADS holders and all other persons indirectly or beneficially holding ADSs sets out ADS holder
     rights as well as the rights and obligations of the depositary. New York law governs the deposit agreement and the ADSs.

           The following is a summary of the material provisions of the deposit agreement. For more complete information, you should read the entire
     deposit agreement and the form of ADR. For directions on how to obtain copies of those documents, see “Where You Can Find Additional
     Information.”


     Dividends and Other Distributions
     How will you receive dividends and other distributions on the shares?
           The depositary has agreed to pay or distribute to ADS holders the cash dividends or other distributions it or the custodian receives on shares or
     other deposited securities, upon payment or deduction of its fees and expenses. You will receive these distributions in proportion to the number of shares
     your ADSs represent.

           Cash. The depositary will convert any cash dividend or other cash distribution we pay on the shares into U.S. dollars, if it can do so on a
     reasonable basis and can transfer the U.S. dollars to the United States. If that is not possible or if any government approval is needed and cannot be
     obtained, the deposit agreement allows the depositary to distribute the foreign currency only to those ADS holders to whom it is possible to do so. It will
     hold the foreign currency it cannot convert for the account of the ADS holders who have not been paid. It will not invest the foreign currency and it will
     not be liable for any interest.

           Before making a distribution, any withholding taxes, or other governmental charges that must be paid will be deducted. See “Taxation.” The
     depositary will distribute only whole U.S. dollars and cents and will round fractional cents to the nearest whole cent. If the exchange rates fluctuate
     during a time when the depositary cannot convert the foreign currency, you may lose some of the value of the distribution.

                                                                                 213




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             219/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 221 of 410

 Table of Contents

            Shares. The depositary may distribute additional ADSs representing any shares we distribute as a dividend or free distribution. The depositary
     will only distribute whole ADSs. It will sell shares which would require it to deliver a fraction of an ADS (or ADSs representing those shares) and
     distribute the net proceeds in the same way as it does with cash. If the depositary does not distribute additional ADSs, the outstanding ADSs will also
     represent the new shares. The depositary may sell a portion of the distributed shares (or ADSs representing those shares) sufficient to pay its fees and
     expenses in connection with that distribution.

            Rights to purchase additional shares. If we offer holders of our securities any rights to subscribe for additional shares or any other rights, the
     depositary may (i) exercise those rights on behalf of ADS holders, (ii) distribute those rights to ADS holders or (iii) sell those rights and distribute the
     net proceeds to ADS holders, in each case after deduction or upon payment of its fees and expenses. To the extent the depositary does not do any of
     those things, it will allow the rights to lapse. In that case, you will receive no value for them. The depositary will exercise or distribute rights only if we
     ask it to and provide satisfactory assurances to the depositary that it is legal to do so. If the depositary will exercise rights, it will purchase the securities
     to which the rights relate and distribute those securities or, in the case of shares, new ADSs representing the new shares, to subscribing ADS holders, but
     only if ADS holders have paid the exercise price to the depositary. U.S. securities laws may restrict the ability of the depositary to distribute rights or
     ADSs or other securities issued on exercise of rights to all or certain ADS holders, and the securities distributed may be subject to restrictions on
     transfer.

            Other Distributions. The depositary will send to ADS holders anything else we distribute on deposited securities by any means it thinks is legal,
     fair and practical. If it cannot make the distribution in that way, the depositary has a choice. It may decide to sell what we distributed and distribute the
     net proceeds, in the same way as it does with cash. Or, it may decide to hold what we distributed, in which case ADSs will also represent the newly
     distributed property. However, the depositary is not required to distribute any securities (other than ADSs) to ADS holders unless it receives satisfactory
     evidence from us that it is legal to make that distribution. The depositary may sell a portion of the distributed securities or property sufficient to pay its
     fees and expenses in connection with that distribution. U.S. securities laws may restrict the ability of the depositary to distribute securities to all or
     certain ADS holders, and the securities distributed may be subject to restrictions on transfer.

            The depositary is not responsible if it decides that it is unlawful or impractical to make a distribution available to any ADS holders. We have no
     obligation to register ADSs, shares, rights or other securities under the Securities Act. We also have no obligation to take any other action to permit the
     distribution of ADSs, shares, rights or anything else to ADS holders. This means that you may not receive the distributions we make on our shares or
     any value for them if it is illegal or impractical for us to make them available to you.


     Deposit, Withdrawal and Cancellation
     How are ADSs issued?
             The depositary will deliver ADSs if you or your broker deposits shares or evidence of rights to receive shares with the custodian. Upon payment
     of its fees and expenses and of any taxes or charges, such as stamp taxes or stock transfer taxes or fees, the depositary will register the appropriate
     number of ADSs in the names you request and will deliver the ADSs to or upon the order of the person or persons that made the deposit.


     How can ADS holders withdraw the deposited securities?
            You may surrender the ADSs for the purpose of withdrawal at the depositary’s office. Upon payment of its fees and expenses and of any taxes or
     charges, such as stamp taxes or stock transfer taxes or fees, the depositary will deliver the shares and any other deposited securities underlying the ADSs
     to the ADS holder or a person the ADS holder designates at the office of the custodian. Or, at your request, risk and expense, the depositary will deliver
     the deposited securities at its office, if feasible. However, the depositary is not required to accept surrender of ADSs to the extent it would require
     delivery of a fraction of a deposited share or other security. The depositary may charge you a fee and its expenses for instructing the custodian regarding
     delivery of deposited securities.

                                                                                    214




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  220/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 222 of 410

 Table of Contents

     How do ADS holders interchange between certificated ADSs and uncertificated ADSs?
           You may surrender your ADR to the depositary for the purpose of exchanging your ADR for uncertificated ADSs. The depositary will cancel that
     ADR and will send to the ADS holder a statement confirming that the ADS holder is the registered holder of uncertificated ADSs. Upon receipt by the
     depositary of a proper instruction from a registered holder of uncertificated ADSs requesting the exchange of uncertificated ADSs for certificated ADSs,
     the depositary will execute and deliver to the ADS holder an ADR evidencing those ADSs.


     Voting Rights
     How do you vote?
            ADS holders may instruct the depositary how to vote the number of deposited shares their ADSs represent. If we request the depositary to solicit
     your voting instructions (and we are not required to do so), the depositary will notify you of a shareholders’ meeting and send or make voting materials
     available to you. Those materials will describe the matters to be voted on and explain how ADS holders may instruct the depositary how to vote. For
     instructions to be valid, they must reach the depositary by a date set by the depositary. The depositary will try, as far as practical, subject to the laws of
     the Cayman Islands and the provisions of our articles of association or similar documents, to vote or to have its agents vote the shares or other deposited
     securities as instructed by ADS holders. If we do not request the depositary to solicit your voting instructions, you can still send voting instructions, and,
     in that case, the depositary may try to vote as you instruct, but it is not required to do so.

           Except by instructing the depositary as described above, you won’t be able to exercise voting rights unless you surrender the ADSs and withdraw
     the shares. However, you may not know about the meeting enough in advance to withdraw the shares. In any event, the depositary will not exercise any
     discretion in voting deposited securities and it will only vote or attempt to vote as instructed.

           We cannot assure you that you will receive the voting materials in time to ensure that you can instruct the depositary to vote your shares. In
     addition, the depositary and its agents are not responsible for failing to carry out voting instructions or for the manner of carrying out voting instructions.
     This means that you may not be able to exercise voting rights and there may be nothing you can do if your shares are not voted as you requested.

           In order to give you a reasonable opportunity to instruct the depositary as to the exercise of voting rights relating to Deposited Securities, if we
     request the Depositary to act, we agree to give the depositary notice of any such meeting and details concerning the matters to be voted upon at least 45
     days in advance of the meeting date.

                                                                                  215




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               221/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 223 of 410

 Table of Contents

     Fees and Expenses

     Persons depositing or withdrawing shares or ADS holders must pay:                                                       For:
     •      $5.00 (or less) per 100 ADSs (or portion of 100 ADSs)                          •   Issuance of ADSs, including issuances resulting from a
                                                                                               distribution of shares or rights or other property
                                                                                           •   Cancellation of ADSs for the purpose of withdrawal, including if
                                                                                               the deposit agreement terminates
     •      $.05 (or less) per ADS                                                         •   Any cash distribution to ADS holders
     •      A fee equivalent to the fee that would be payable if securities distributed    •   Distribution of securities distributed to holders of deposited
            to you had been shares and the shares had been deposited for issuance of           securities (including rights) that are distributed by the depositary
            ADSs                                                                               to ADS holders
     •      $.05 (or less) per ADS per calendar year                                       •   Depositary services
     •      Registration or transfer fees                                                  •   Transfer and registration of shares on our share register to or from
                                                                                               the name of the depositary or its agent when you deposit or
                                                                                               withdraw shares
     •      Expenses of the depositary                                                     •   Cable and facsimile transmissions (when expressly provided in the
                                                                                               deposit agreement)
                                                                                           •   Converting foreign currency to U.S. dollars
     •      Taxes and other governmental charges the depositary or the custodian           •   As necessary
            has to pay on any ADSs or shares underlying ADSs, such as stock
            transfer taxes, stamp duty or withholding taxes
     •      Any charges incurred by the depositary or its agents for servicing the         •   As necessary
            deposited securities

            The depositary collects its fees for delivery and surrender of ADSs directly from investors depositing shares or surrendering ADSs for the purpose
     of withdrawal or from intermediaries acting for them. The depositary collects fees for making distributions to investors by deducting those fees from the
     amounts distributed or by selling a portion of distributable property to pay the fees. The depositary may collect its annual fee for depositary services by
     deduction from cash distributions or by directly billing investors or by charging the book-entry system accounts of participants acting for them. The
     depositary may collect any of its fees by deduction from any cash distribution payable (or by selling a portion of securities or other property
     distributable) to ADS holders that are obligated to pay those fees. The depositary may generally refuse to provide fee-attracting services until its fees for
     those services are paid.

           From time to time, the depositary may make payments to us to reimburse us for costs and expenses generally arising out of establishment and
     maintenance of the ADS program, waive fees and expenses for services provided to us by the depositary or share revenue from the fees collected from
     ADS holders. In performing its duties under the deposit agreement, the depositary may use brokers, dealers, foreign currency dealers or other service
     providers that are owned by or affiliated with the depositary and that may earn or share fees, spreads or commissions.

           The depositary may convert currency itself or through any of its affiliates and, in those cases, acts as principal for its own account and not as
     agent, advisor, broker or fiduciary on behalf of any other person and

                                                                                     216




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                222/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 224 of 410

 Table of Contents

     earns revenue, including, without limitation, transaction spreads, that it will retain for its own account. The revenue is based on, among other things, the
     difference between the exchange rate assigned to the currency conversion made under the deposit agreement and the rate that the depositary or its
     affiliate receives when buying or selling foreign currency for its own account. The depositary makes no representation that the exchange rate used or
     obtained in any currency conversion under the deposit agreement will be the most favorable rate that could be obtained at the time or that the method by
     which that rate will be determined will be the most favorable to ADS holders, subject to the depositary’s obligations under the deposit agreement. The
     methodology used to determine exchange rates used in currency conversions is available upon request.


     Payment of Taxes
           You will be responsible for any taxes or other governmental charges payable on the ADSs or on the deposited securities represented by any of the
     ADSs. The depositary may refuse to register any transfer of the ADSs or allow you to withdraw the deposited securities represented by the ADSs until
     those taxes or other charges are paid. It may apply payments owed to you or sell deposited securities represented by your American Depositary Shares to
     pay any taxes owed and you will remain liable for any deficiency. If the depositary sells deposited securities, it will, if appropriate, reduce the number of
     ADSs to reflect the sale and pay to ADS holders any proceeds, or send to ADS holders any property, remaining after it has paid the taxes.


     Tender and Exchange Offers; Redemption, Replacement or Cancellation of Deposited Securities
           The depositary will not tender deposited securities in any voluntary tender or exchange offer unless instructed to do by an ADS holder
     surrendering ADSs and subject to any conditions or procedures the depositary may establish.

           If deposited securities are redeemed for cash in a transaction that is mandatory for the depositary as a holder of deposited securities, the depositary
     will call for surrender of a corresponding number of ADSs and distribute the net redemption money to the holders of called ADSs upon surrender of
     those ADSs.

           If there is any change in the deposited securities such as a sub-division, combination or other reclassification, or any merger, consolidation,
     recapitalization or reorganization affecting the issuer of deposited securities in which the depositary receives new securities in exchange for or in lieu of
     the old deposited securities, the depositary will hold those replacement securities as deposited securities under the deposit agreement. However, if the
     depositary decides it would not be lawful and to hold the replacement securities because those securities could not be distributed to ADS holders or for
     any other reason, the depositary may instead sell the replacement securities and distribute the net proceeds upon surrender of the ADSs.

            If there is a replacement of the deposited securities and the depositary will continue to hold the replacement securities, the depositary may
     distribute new ADSs representing the new deposited securities or ask you to surrender your outstanding ADRs in exchange for new ADRs identifying
     the new deposited securities.

         If there are no deposited securities underlying ADSs, including if the deposited securities are cancelled, or if the deposited securities underlying
     ADSs have become apparently worthless, the depositary may call for surrender or of those ADSs or cancel those ADSs upon notice to the ADS holders.


     Amendment and Termination
     How may the deposit agreement be amended?
           We may agree with the depositary to amend the deposit agreement and the ADRs without your consent for any reason. If an amendment adds or
     increases fees or charges, except for taxes and other governmental charges or expenses of the depositary for registration fees, facsimile costs, delivery
     charges or similar items, or prejudices

                                                                                  217




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               223/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 225 of 410

 Table of Contents

     a substantial right of ADS holders, it will not become effective for outstanding ADSs until 30 days after the depositary notifies ADS holders of the
     amendment. At the time an amendment becomes effective, you are considered, by continuing to hold the ADSs, to agree to the amendment and to be
     bound by the ADRs and the deposit agreement as amended.


     How may the deposit agreement be terminated?
          The depositary will initiate termination of the deposit agreement if we instruct it to do so. The depositary may initiate termination of the deposit
     agreement if
            •    60 days have passed since the depositary told us it wants to resign but a successor depositary has not been appointed and accepted its
                 appointment;
            •    we delist the ADSs from an exchange on which they were listed and do not list the ADSs on another exchange;
            •    we appear to be insolvent or enter insolvency proceedings
            •    all or substantially all the value of the deposited securities has been distributed either in cash or in the form of securities;
            •    there are no deposited securities underlying the ADSs or the underlying deposited securities have become apparently worthless; or
            •    there has been a replacement of deposited securities.

           If the deposit agreement will terminate, the depositary will notify ADS holders at least 90 days before the termination date. At any time after the
     termination date, the depositary may sell the deposited securities. After that, the depositary will hold the money it received on the sale, as well as any
     other cash it is holding under the deposit agreement, unsegregated and without liability for interest, for the pro rata benefit of the ADS holders that have
     not surrendered their ADSs. Normally, the depositary will sell as soon as practicable after the termination date.

            After the termination date and before the depositary sells, ADS holders can still surrender their ADSs and receive delivery of deposited securities,
     except that the depositary may refuse to accept a surrender for the purpose of withdrawing deposited securities or reverse previously accepted surrenders
     of that kind if it would interfere with the selling process. The depositary may refuse to accept a surrender for the purpose of withdrawing sale proceeds
     until all the deposited securities have been sold. The depositary will continue to collect distributions on deposited securities, but, after the termination
     date, the depositary is not required to register any transfer of ADSs or distribute any dividends or other distributions on deposited securities to the ADSs
     holder (until they surrender their ADSs) or give any notices or perform any other duties under the deposit agreement except as described in this
     paragraph.


     Limitations on Obligations and Liability
     Limits on our obligations and the obligations of the depositary; limits on liability to holders of ADSs
          The deposit agreement expressly limits our obligations and the obligations of the depositary. It also limits our liability and the liability of the
     depositary. We and the depositary:
            •    are only obligated to take the actions specifically set forth in the deposit agreement without negligence or bad faith, and the depositary will
                 not be a fiduciary or have any fiduciary duty to holders of ADSs;
            •    are not liable if we are or it is prevented or delayed by law or by events or circumstances beyond our or its ability to prevent or counteract
                 with reasonable care or effort from performing our or its obligations under the deposit agreement;

                                                                                   218




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                224/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 226 of 410

 Table of Contents

            •    are not liable if we or it exercises discretion permitted under the deposit agreement;
            •    are not liable for the inability of any holder of ADSs to benefit from any distribution on deposited securities that is not made available to
                 holders of ADSs under the terms of the deposit agreement, or for any special, consequential or punitive damages for any breach of the terms
                 of the deposit agreement;
            •    have no obligation to become involved in a lawsuit or other proceeding related to the ADSs or the deposit agreement on your behalf or on
                 behalf of any other person;
            •    are not liable for the acts or omissions of any securities depository, clearing agency or settlement system;
            •    may rely upon any documents we believe or it believes in good faith to be genuine and to have been signed or presented by the proper
                 person; and
            •    the depositary has no duty to make any determination or provide any information as to our tax status, or any liability for any tax
                 consequences that may be incurred by ADS holders as a result of owning or holding ADSs or be liable for the inability or failure of an ADS
                 holder to obtain the benefit of a foreign tax credit, reduced rate of withholding or refund of amounts withheld in respect of tax or any other
                 tax benefit.

            In the deposit agreement, we and the depositary agree to indemnify each other under certain circumstances.

            In addition, the deposit agreement provides that each party to the deposit agreement (including each holder, beneficial owner and holder of
     interests in the ADSs) irrevocably waives, to the fullest extent permitted by applicable law, any right it may have to a trial by jury in any lawsuit or
     proceeding against the depositary or our company related to our shares, the ADSs or the deposit agreement. If we or the depositary were to oppose a jury
     trial demand based on the waiver, the court would determine whether the waiver is enforceable based on the facts and circumstances of that case in
     accordance with applicable law.


     Requirements for Depositary Actions
           Before the depositary will deliver or register a transfer of ADSs, make a distribution on ADSs, or permit withdrawal of shares, the depositary may
     require:
            •    payment of stock transfer or other taxes or other governmental charges and transfer or registration fees charged by third parties for the
                 transfer of any shares or other deposited securities;
            •    satisfactory proof of the identity and genuineness of any signature or other information it deems necessary; and
            •    compliance with regulations it may establish, from time to time, consistent with the deposit agreement, including presentation of transfer
                 documents.

            The depositary may refuse to deliver ADSs or register transfers of ADSs when the transfer books of the depositary or our transfer books are closed
     or at any time if the depositary or we think it advisable to do so.


     Your Right to Receive the Shares Underlying the ADSs
            ADS holders have the right to cancel their ADSs and withdraw the underlying shares at any time except:
            •    when temporary delays arise because: (i) the depositary has closed its transfer books or we have closed our transfer books; (ii) the transfer of
                 shares is blocked to permit voting at a shareholders’ meeting; or (iii) we are paying a dividend on our shares;
            •    when you owe money to pay fees, taxes and similar charges; or

                                                                                 219




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            225/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 227 of 410

 Table of Contents

            •    when it is necessary to prohibit withdrawals in order to comply with any laws or governmental regulations that apply to ADSs or to the
                 withdrawal of shares or other deposited securities.

            This right of withdrawal may not be limited by any other provision of the deposit agreement.


     Direct Registration System
            In the deposit agreement, all parties to the deposit agreement acknowledge that the Direct Registration System, also referred to as DRS, and
     Profile Modification System, also referred to as Profile, will apply to the ADSs. DRS is a system administered by DTC that facilitates interchange
     between registered holding of uncertificated ADSs and holding of security entitlements in ADSs through DTC and a DTC participant. Profile is feature
     of DRS that allows a DTC participant, claiming to act on behalf of a registered holder of uncertificated ADSs, to direct the depositary to register a
     transfer of those ADSs to DTC or its nominee and to deliver those ADSs to the DTC account of that DTC participant without receipt by the depositary
     of prior authorization from the ADS holder to register that transfer.

            In connection with and in accordance with the arrangements and procedures relating to DRS/Profile, the parties to the deposit agreement
     understand that the depositary will not determine whether the DTC participant that is claiming to be acting on behalf of an ADS holder in requesting
     registration of transfer and delivery as described in the paragraph above has the actual authority to act on behalf of the ADS holder (notwithstanding any
     requirements under the Uniform Commercial Code). In the deposit agreement, the parties agree that the depositary’s reliance on and compliance with
     instructions received by the depositary through the DRS/Profile system and in accordance with the deposit agreement will not constitute negligence or
     bad faith on the part of the depositary.


     Shareholder Communications; Inspection of Register of Holders of ADSs
           The depositary will make available for your inspection at its office all communications that it receives from us as a holder of deposited securities
     that we make generally available to holders of deposited securities. The depositary will send you copies of those communications or otherwise make
     those communications available to you if we ask it to. You have a right to inspect the register of holders of ADSs, but not for the purpose of contacting
     those holders about a matter unrelated to our business or the ADSs.

                                                                                 220




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            226/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 228 of 410

 Table of Contents

                                                           SHARES ELIGIBLE FOR FUTURE SALE

            Upon completion of this offering and the concurrent private placement to Tencent to effect its Assured Entitlement Distribution (assuming
     Tencent’s full subscription of the Class A ordinary shares to be issued by us in such concurrent private placement), we will have 84,281,800 ADSs
     outstanding, representing 168,563,600 Class A ordinary shares, or approximately 5.2% of our outstanding ordinary shares, assuming the underwriters do
     not exercise their option to purchase additional ADSs. All of the ADSs sold in this offering will be freely transferable by persons other than our
     “affiliates” without restriction or further registration under the Securities Act. Sales of substantial amounts of the ADSs in the public market could
     adversely affect prevailing market prices of the ADSs. Prior to this offering, there has been no public market for our Class A ordinary shares or the
     ADSs, and while the ADSs have been approved for listing on the NYSE, we cannot assure you that a regular trading market will develop in the ADSs.
     We do not expect that a trading market will develop for our ordinary shares not represented by the ADSs.


     Lock-up Agreements
            We, our directors, executive officers and existing shareholders holding substantially all of our issued ordinary shares prior to this offering have
     agreed, subject to some exceptions (including an exception for Assured Entitlement Distribution, an exception for issuance of securities by us in
     connection with acquisitions, joint ventures or other strategic corporate transactions where the recipients of such securities agree to enter into a lock-up
     agreement in favor of the underwriters containing substantially the same restrictions, and certain exceptions where the transferee (including, in the case
     of certain existing shareholders, the lender providing a financing facility under any share pledge by such shareholders) agrees to the same restrictions),
     not to transfer or dispose of, directly or indirectly, any of our ordinary shares, in the form of ADSs or otherwise, or any securities convertible into or
     exchangeable or exercisable for our ordinary shares, in the form of ADSs or otherwise, for a period of 180 days after the date of this prospectus. After
     the expiration of the 180-day period, the ordinary shares or ADSs held by our directors, executive officers and our existing shareholders may be sold
     subject to the restrictions under Rule 144 under the Securities Act or by means of registered public offerings.

            Pursuant to the share subscription agreement entered into between us and one of our existing shareholders, such shareholder has agreed not to, and
     to cause its affiliates not to, transfer any of our ordinary shares during a period ending on December 31, 2020, subject to certain exceptions, and; as of
     the date of this prospectus, such shareholder held 119,298 of our ordinary shares. In addition, pursuant to the share subscription agreements with certain
     of our existing shareholders, each of these shareholders has agreed not to, and to cause their respective affiliates not to, transfer any of our ordinary
     shares during a period of three years commencing on January 15, 2018, subject to limited exceptions, including transfer pursuant to the exercise of such
     shareholder’s put right to cause us to purchase all or a portion of the ordinary shares owned by it at an agreed-upon price in accordance with the
     respective share subscription agreement. Such put right shall terminate upon the expiration of the foregoing three-year lock-up period. As of the date of
     this prospectus, these shareholders in the aggregate held 27,382,079 of our ordinary shares.

           On October 3, 2018, we issued a total of 68,131,015 ordinary shares for an aggregate cash consideration of approximately US$200 million to
     WMG China LLC (“Warner”), an affiliate of Warner Music Group, and Sony Music Entertainment (“Sony”), in reliance on Section 4(a)(2) of the
     Securities Act regarding private sales of securities. Under the agreements pursuant to which these shares were issued, all shares held by Warner and
     certain shares held by Sony will be subject to a lock-up period that will expire on October 1, 2021, subject to limited exceptions. The remaining shares
     held by Sony will be subject to a lock-up that will continue for 180 days after the date of this prospectus, subject to limited exceptions, pursuant to the
     lock-up agreement entered into by Sony in connection with this offering.

                                                                                 221




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             227/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 229 of 410

 Table of Contents

     Rule 144
            All of our ordinary shares outstanding prior to this offering are “restricted shares” as that term is defined in Rule 144 under the Securities Act and
     may be sold publicly in the United States only if they are subject to an effective registration statement under the Securities Act or pursuant to an
     exemption from the registration requirements. Under Rule 144 as currently in effect, a person who has beneficially owned our restricted shares for at
     least six months is generally entitled to sell the restricted securities without registration under the Securities Act beginning 90 days after the date of the
     final prospectus, subject to certain additional restrictions.

            Our affiliates may sell within any three-month period a number of restricted shares that does not exceed the greater of the following:
            •    1% of the then outstanding ordinary shares of the same class, in the form of ADSs or otherwise, which will equal approximately 6,060,248
                 Class A ordinary shares immediately after completion of this offering, assuming the underwriters do not exercise their option to purchase
                 additional ADSs and the completion of the concurrent private placement with Tencent; or
            •    the average weekly trading volume of our Class A ordinary shares in the form of ADSs or otherwise on the NYSE during the four calendar
                 weeks preceding the date on which notice of the sale is filed with the SEC.

           Affiliates who sell restricted securities under Rule 144 may not solicit orders or arrange for the solicitation of orders, and they are also subject to
     notice requirements and the availability of current public information about us.

           Persons who are not our affiliates are only subject to one of these additional restrictions, the requirement of the availability of current public
     information about us, and this additional restriction does not apply if they have beneficially owned our restricted shares for more than one year.


     Rule 701
            In general, under Rule 701 of the Securities Act as currently in effect, each of our employees, consultants or advisors who purchases our ordinary
     shares from us in connection with a compensatory stock or option plan or other written agreement relating to compensation is eligible to resell such
     ordinary shares 90 days after we became a reporting company under the Exchange Act in reliance on Rule 144, but without compliance with some of the
     restrictions, including the holding period, contained in Rule 144.


     Registration Rights
           Upon completion of this offering, certain holders of our ordinary shares or their transferees will be entitled to request that we register their shares
     under the Securities Act, following the expiration of the lock-up agreements described above. See “Description of Share Capital—Registration Rights.”

                                                                                  222




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               228/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 230 of 410

 Table of Contents

                                                                            TAXATION

           The following discussion of Cayman Islands, PRC and United States federal income tax consequences of an investment in the ADSs or Class A
     ordinary shares is based upon laws and relevant interpretations thereof in effect as of the date of this prospectus, all of which are subject to change. This
     discussion does not deal with all possible tax consequences relating to an investment in the ADSs or Class A ordinary shares, such as the tax
     consequences under state, local and other tax laws. To the extent that the discussion relates to matters of Cayman Islands tax law, it represents the
     opinion of Maples and Calder (Hong Kong) LLP, our Cayman Islands counsel. To the extent that the discussion relates to matters of PRC tax law, it
     represents the opinion of Han Kun Law Offices, our PRC legal counsel.


     Cayman Islands Taxation
           The Cayman Islands currently levies no taxes on individuals or corporations based upon profits, income, gains or appreciation, and there is no
     taxation in the nature of inheritance tax or estate duty. There are no other taxes likely to be material to us or holders of the ADSs or Class A ordinary
     shares levied by the government of the Cayman Islands, except for stamp duties which may be applicable on instruments executed in, or after execution
     brought within the jurisdiction of the Cayman Islands. The Cayman Islands is not party to any double tax treaties that are applicable to any payments
     made to or by our company. There are no exchange control regulations or currency restrictions in the Cayman Islands.

            Payments of dividends and capital in respect of the ADSs or Class A ordinary shares will not be subject to taxation in the Cayman Islands and no
     withholding will be required on the payment of a dividend or capital to any holder of the ADSs or Class A ordinary shares, nor will gains derived from
     the disposal of the ADSs or Class A ordinary shares be subject to Cayman Islands income or corporation tax.


     People’s Republic of China Taxation
           Under the PRC EIT Law, which became effective on January 1, 2008 and amended on February 24, 2017, an enterprise established outside the
     PRC with “de facto management bodies” within the PRC is considered a “resident enterprise” for PRC enterprise income tax purposes and is generally
     subject to a uniform 25% enterprise income tax rate on its worldwide income. Under the implementation rules to the PRC EIT Law, a “de facto
     management body” is defined as a body that has material and overall management and control over the manufacturing and business operations,
     personnel and human resources, finances and properties of an enterprise.

            In addition, the SAT Circular 82 issued by the SAT in April 2009 specifies that certain offshore incorporated enterprises controlled by PRC
     enterprises or PRC enterprise groups will be classified as PRC resident enterprises if the following are located or resident in the PRC: (a) senior
     management personnel and departments that are responsible for daily production, operation and management; (b) financial and personnel decision
     making bodies; (c) key properties, accounting books, company seal, minutes of board meetings and shareholders’ meetings; and (d) half or more of the
     senior management or directors having voting rights. Our company is a company incorporated outside the PRC. As a holding company, its key assets are
     its ownership interests in its subsidiaries, and its key assets are located, and its records (including the resolutions of its board of directors and the
     resolutions of its shareholders) are maintained, outside the PRC. As such, we do not believe that our company meets all of the conditions above or is a
     PRC resident enterprise for PRC tax purposes. For the same reasons, we believe our other entities outside of China are not PRC resident enterprises
     either. However, the tax resident status of an enterprise is subject to determination by the PRC tax authorities and uncertainties remain with respect to
     the interpretation of the term “de facto management body.” There can be no assurance that the PRC government will ultimately take a view that is
     consistent with us. If the PRC tax authorities determine that our Cayman Islands holding company is a PRC resident enterprise for PRC enterprise
     income tax purposes, a number of unfavorable PRC tax consequences could follow. For example, a 10% withholding tax would be imposed on
     dividends we pay to our non-PRC enterprise shareholders (including the ADS holders). In addition,

                                                                                 223




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             229/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 231 of 410

 Table of Contents

     nonresident enterprise shareholders (including the ADS holders) may be subject to PRC tax on gains realized on the sale or other disposition of ADSs or
     Class A ordinary shares, if such income is treated as sourced from within the PRC. Furthermore, if we are deemed a PRC resident enterprise, dividends
     paid to our non-PRC individual shareholders (including the ADS holders) and any gain realized on the transfer of ADSs or Class A ordinary shares by
     such shareholders may be subject to PRC tax at a rate of 20% (which, in the case of dividends, may be withheld at source by us). These rates may be
     reduced by an applicable tax treaty, but it is unclear whether non-PRC shareholders of our company would be able to claim the benefits of any tax
     treaties between their country of tax residence and the PRC in the event that we are treated as a PRC resident enterprise. See “Risk Factors—Risks
     Related to Doing Business in China—We may be classified as a ‘PRC resident enterprise’ for PRC enterprise income tax purposes, which could result in
     unfavorable tax consequences to us and our non-PRC shareholders and ADS holders and have a material adverse effect on our results of operations and
     the value of your investment.”


     U.S. Federal Income Taxation
           The following are material U.S. federal income tax consequences to the U.S. Holders described below of owning and disposing of the ADSs or
     Class A ordinary shares, but this discussion does not purport to be a comprehensive description of all of the tax considerations that may be relevant to a
     particular person’s decision to acquire the ADSs or Class A ordinary shares.

           This discussion applies only to a U.S. Holder that acquires the ADSs in this offering and holds the ADSs or Class A ordinary shares as capital
     assets for U.S. federal income tax purposes. In addition, it does not describe all of the tax consequences that may be relevant in light of a U.S. Holder’s
     particular circumstances, including the alternative minimum tax, the Medicare contribution tax on net investment income and tax consequences
     applicable to U.S. Holders subject to special rules, such as:
            •    certain financial institutions;
            •    dealers or traders in securities that use a mark-to-market method of tax accounting;
            •    persons holding ADSs or Class A ordinary shares as part of a straddle, conversion transaction, integrated transaction or similar transaction;
            •    persons whose functional currency for U.S. federal income tax purposes is not the U.S. dollar;
            •    entities classified as partnerships for U.S. federal income tax purposes and their partners;
            •    tax-exempt entities, including “individual retirement accounts” or “Roth IRAs”;
            •    Tencent shareholders that receive ADSs as part of the Assured Entitlement Distribution;
            •    persons that own or are deemed to own ADSs or Class A ordinary shares representing 10% or more of our voting power or value; or
            •    persons holding ADSs or Class A ordinary shares in connection with a trade or business outside the United States.

           If a partnership (or other entity that is classified as a partnership for U.S. federal income tax purposes) owns ADSs or Class A ordinary shares, the
     U.S. federal income tax treatment of a partner will generally depend on the status of the partner and the activities of the partnership. Partnerships owning
     ADSs or Class A ordinary shares and their partners should consult their tax advisers as to the particular U.S. federal income tax consequences of owning
     and disposing of ADSs or Class A ordinary shares.

           This discussion is based on the Internal Revenue Code of 1986, as amended, or the Code, administrative pronouncements, judicial decisions, final,
     temporary and proposed Treasury regulations, and the income tax treaty between the United States and the PRC, or the Treaty, all as of the date hereof,
     any of which is subject to

                                                                                 224




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             230/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 232 of 410

 Table of Contents

     change, possibly with retroactive effect. This discussion is also based, in part, on representations by the depositary and assumes that each obligation
     under the deposit agreement and any related agreement will be performed in accordance with its terms.

            As used herein, a “U.S. Holder” is a beneficial owner of the ADSs or Class A ordinary shares that is, for U.S. federal income tax purposes:
            •    a citizen or individual resident of the United States;
            •    a corporation, or other entity taxable as a corporation, created or organized in or under the laws of the United States, any state therein or the
                 District of Columbia; or
            •    an estate or trust the income of which is subject to U.S. federal income taxation regardless of its source.

           In general, a U.S. Holder who owns American depositary shares will be treated as the owner of the underlying shares represented by those ADSs
     for U.S. federal income tax purposes. Accordingly, no gain or loss will be recognized if a U.S. Holder exchanges ADSs for the underlying Class A
     ordinary shares represented by those ADSs.

            The U.S. Treasury has expressed concern that parties to whom American depositary shares are released before the underlying shares are delivered
     to the depositary (a “pre-release”), or intermediaries in the chain of ownership between holders of American depositary shares and the issuer of the
     security underlying the American depositary shares, may be taking actions that are inconsistent with the claiming of foreign tax credits by holders of
     American depositary shares. These actions would also be inconsistent with the claiming of the favorable rates of tax, described below, applicable to
     dividends received by certain non-corporate holders. Accordingly, the creditability of PRC taxes, and the availability of the reduced tax rates for
     dividends received by certain non-corporate U.S. Holders, each described below, could be affected by actions taken by such parties or intermediaries.

         U.S. Holders should consult their tax advisers concerning the U.S. federal, state, local and non-U.S. tax consequences of owning and disposing of
     ADSs or Class A ordinary shares in their particular circumstances.

           Except as described below under “—Passive Foreign Investment Company Rules,” this discussion assumes that we are not, and will not become, a
     passive foreign investment company (a “PFIC”) for any taxable year.


     Taxation of Distributions
           Distributions paid on the ADSs or Class A ordinary shares, other than certain pro rata distributions of ADSs or Class A ordinary shares, will be
     treated as dividends to the extent paid out of our current or accumulated earnings and profits, as determined under U.S. federal income tax principles.
     Because we do not maintain calculations of our earnings and profits under U.S. federal income tax principles, it is expected that distributions generally
     will be reported to U.S. Holders as dividends. Dividends will not be eligible for the dividends-received deduction generally available to U.S.
     corporations under the Code. Subject to applicable limitations and the discussion above regarding concerns expressed by the U.S. Treasury, dividends
     paid to certain non-corporate U.S. Holders may be taxable at favorable rates. Non-corporate U.S. Holders should consult their tax advisers regarding the
     availability of these favorable rates in their particular circumstances.

           Dividends will be included in a U.S. Holder’s income on the date of the U.S. Holder’s, or in the case of ADSs, the depositary’s, receipt. The
     amount of any dividend income paid in foreign currency will be the U.S. dollar amount calculated by reference to the spot rate in effect on the date of
     receipt, regardless of whether the payment is in fact converted into U.S. dollars on such date. If the dividend is converted into U.S. dollars on the date of
     receipt, a U.S. Holder generally should not be required to recognize foreign currency gain or loss in respect of the amount received. A U.S. Holder may
     have foreign currency gain or loss if the dividend is converted into U.S. dollars after the date of receipt.

                                                                                  225




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              231/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 233 of 410

 Table of Contents

           Dividends will be treated as foreign-source income for foreign tax credit purposes. As described in “—People’s Republic of China Taxation”,
     dividends paid by us may be subject to PRC withholding tax. For U.S. federal income tax purposes, the amount of the dividend income will include any
     amounts withheld in respect of PRC withholding tax. Subject to applicable limitations, which vary depending upon the U.S. Holder’s circumstances, and
     subject to the discussion above regarding concerns expressed by the U.S. Treasury, PRC taxes withheld from dividend payments (at a rate not exceeding
     the applicable rate provided in the Treaty in the case of a U.S. Holder that is eligible for the benefits of the Treaty) generally will be creditable against a
     U.S. Holder’s U.S. federal income tax liability. The rules governing foreign tax credits are complex and U.S. Holders should consult their tax advisers
     regarding the creditability of foreign tax credits in their particular circumstances. In lieu of claiming a credit, a U.S. Holder may elect to deduct such
     PRC taxes in computing its taxable income, subject to applicable limitations. An election to deduct foreign taxes instead of claiming foreign tax credits
     must apply to all foreign taxes paid or accrued in the taxable year.


     Sale or Other Taxable Disposition of ADSs or Class A Ordinary Shares
           A U.S. Holder will generally recognize capital gain or loss on a sale or other taxable disposition of ADSs or Class A ordinary shares in an amount
     equal to the difference between the amount realized on the sale or disposition and the U.S. Holder’s tax basis in the ADSs or Class A ordinary shares
     disposed of, in each case as determined in U.S. dollars. The gain or loss will be long-term capital gain or loss if, at the time of the sale or disposition, the
     U.S. Holder has owned the ADSs or Class A ordinary shares for more than one year. Long-term capital gains recognized by non-corporate U.S. Holders
     may be subject to tax rates that are lower than those applicable to ordinary income. The deductibility of capital losses is subject to limitations.

           As described in “—People’s Republic of China Taxation” gains on the sale of ADSs or Class A ordinary shares may be subject to PRC taxes. A
     U.S. Holder is entitled to use foreign tax credits to offset only the portion of its U.S. federal income tax liability that is attributable to foreign-source
     income. Because under the Code capital gains of U.S. persons are generally treated as U.S.-source income, this limitation may preclude a U.S. Holder
     from claiming a credit for all or a portion of any PRC taxes imposed on any such gains. However, U.S. Holders that are eligible for the benefits of the
     Treaty may be able to elect to treat the gain as PRC-source and therefore claim foreign tax credits in respect of PRC taxes on such disposition gains.
     U.S. Holders should consult their tax advisers regarding their eligibility for the benefits of the Treaty and the creditability of any PRC tax on disposition
     gains in their particular circumstances.


     Passive Foreign Investment Company Rules
             In general, a non-U.S. corporation is a PFIC for any taxable year in which (i) 75% or more of its gross income consists of passive income or (ii)
     50% or more of the average quarterly value of its assets consists of assets that produce, or are held for the production of, passive income. For purposes
     of the above calculations, a non-U.S. corporation that owns, directly or indirectly, at least 25% by value of the shares of another corporation is treated as
     if it held its proportionate share of the assets of the other corporation and received directly its proportionate share of the income of the other corporation.
     Passive income generally includes dividends, interest, rents, royalties and certain gains. Cash is a passive asset for these purposes.

            Based on the expected composition of our income and assets and the value of our assets, including goodwill, which is based on the expected price
     of the ADSs in this offering, we do not expect to be a PFIC for our current taxable year. However it is not entirely clear how the contractual
     arrangements between us and our VIEs will be treated for purposes of the PFIC rules, and we may be or become a PFIC if our VIEs are not treated as
     owned by us for these purposes. Because the treatment of our contractual arrangements with our VIEs is not entirely clear, because we will hold a
     substantial amount of cash following this offering, and because our PFIC status for any taxable year will depend on the composition of our income and
     assets and the value of our assets from time to time (which may be determined, in part, by reference to the market price of the ADSs, which could be
     volatile), there can be no assurance that we will not be a PFIC for our current taxable year or any future taxable year.

                                                                                   226




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                232/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 234 of 410

 Table of Contents

            If we were a PFIC for any taxable year and any of our subsidiaries, VIEs or other companies in which we own or are treated as owning equity
     interests were also a PFIC (any such entity, a “Lower-tier PFIC”), U.S. Holders would be deemed to own a proportionate amount (by value) of the
     shares of each Lower-tier PFIC and would be subject to U.S. federal income tax according to the rules described in the subsequent paragraph on
     (i) certain distributions by a Lower-tier PFIC and (ii) dispositions of shares of Lower-tier PFICs, in each case as if the U.S. Holders held such shares
     directly, even though the U.S. Holders did not receive the proceeds of those distributions or dispositions.

            In general, if we were a PFIC for any taxable year during which a U.S. Holder holds ADSs or Class A ordinary shares, gain recognized by such
     U.S. Holder on a sale or other disposition (including certain pledges) of its ADSs or Class A ordinary shares would be allocated ratably over that U.S.
     Holder’s holding period. The amounts allocated to the taxable year of the sale or disposition and to any year before we became a PFIC would be taxed
     as ordinary income. The amount allocated to each other taxable year would be subject to tax at the highest rate in effect for individuals or corporations,
     as appropriate, for that taxable year, and an interest charge would be imposed on the resulting tax liability for each such year. Furthermore, to the extent
     that distributions received by a U.S. Holder in any year on its ADSs or Class A ordinary shares exceed 125% of the average of the annual distributions
     on the ADSs or Class A ordinary shares received during the preceding three years or the U.S. Holder’s holding period, whichever is shorter, such
     distributions would be subject to taxation in the same manner. In addition, if we were a PFIC (or with respect to a particular U.S. Holder were treated as
     a PFIC) for a taxable year in which we paid a dividend or for the prior taxable year, the favorable tax rates described above with respect to dividends
     paid to certain non-corporate U.S. Holders would not apply.

            Alternatively, if we were a PFIC and if the ADSs were “regularly traded” on a “qualified exchange,” a U.S. Holder could make a mark-to-market
     election that would result in tax treatment different from the general tax treatment for PFICs described in the preceding paragraph. The ADSs would be
     treated as “regularly traded” for any calendar year in which more than a de minimis quantity of the ADSs were traded on a qualified exchange on at least
     15 days during each calendar quarter. The New York Stock Exchange, where the ADSs are expected to be listed, is a qualified exchange for this
     purpose. If a U.S. Holder makes the mark-to-market election, the U.S. Holder generally will recognize as ordinary income any excess of the fair market
     value of the ADSs at the end of each taxable year over their adjusted tax basis, and will recognize an ordinary loss in respect of any excess of the
     adjusted tax basis of the ADSs over their fair market value at the end of the taxable year (but only to the extent of the net amount of income previously
     included as a result of the mark-to-market election). If a U.S. Holder makes the election, the U.S. Holder’s tax basis in the ADSs will be adjusted to
     reflect the income or loss amounts recognized. Any gain recognized on the sale or other disposition of ADSs in a year in which we are a PFIC will be
     treated as ordinary income and any loss will be treated as an ordinary loss (but only to the extent of the net amount of income previously included as a
     result of the mark-to-market election, with any excess treated as capital loss). If a U.S. Holder makes the mark-to-market election, distributions paid on
     ADSs will be treated as discussed under “—Taxation of Distributions” above. U.S. Holders will not be able to make a mark-to-market election with
     respect to our Class A ordinary shares, or with respect to any shares of a Lower-tier PFIC, because such shares will not trade on any stock exchange.

           If we are a PFIC for any taxable year during which a U.S. Holder owns ADSs or Class A ordinary shares, we will generally continue to be treated
     as a PFIC with respect to the U.S. Holder for all succeeding years during which the U.S. Holder owns the ADSs or Class A ordinary shares, even if we
     cease to meet the threshold requirements for PFIC status.

           If we were a PFIC for any taxable year during which a U.S. Holder owned any ADSs or Class A ordinary shares, the U.S. Holder would generally
     be required to file annual reports with the Internal Revenue Service. U.S. Holders should consult their tax advisers regarding the determination of
     whether we are a PFIC for any taxable year and the potential application of the PFIC rules to their ownership of ADSs or Class A ordinary shares.

                                                                                 227




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              233/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 235 of 410

 Table of Contents

     Information Reporting and Backup Withholding
            Payments of dividends and sales proceeds that are made within the United States or through certain U.S.-related financial intermediaries may be
     subject to information reporting and backup withholding, unless (i) the U.S. Holder is a corporation or other “exempt recipient” and (ii) in the case of
     backup withholding, the U.S. Holder provides a correct taxpayer identification number and certifies that it is not subject to backup withholding. The
     amount of any backup withholding from a payment to a U.S. Holder will be allowed as a credit against the U.S. Holder’s U.S. federal income tax
     liability and may entitle it to a refund, provided that the required information is timely furnished to the Internal Revenue Service.

                                                                                228




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          234/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 236 of 410

 Table of Contents

                                                                         UNDERWRITING

            We, the selling shareholders and the underwriters named below have entered into an underwriting agreement with respect to the ADSs being
     offered. Under the terms and subject to the conditions contained in the underwriting agreement, each underwriter has severally agreed to purchase the
     number of ADSs indicated in the following table. Morgan Stanley & Co. LLC, Goldman Sachs (Asia) L.L.C., J.P. Morgan Securities LLC, Deutsche
     Bank Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated are acting as joint bookrunners of this offering and as the representatives
     of the underwriters.

                                                                  Underwriters                                                 Number of ADSs
                        Morgan Stanley & Co. LLC
                        Goldman Sachs (Asia) L.L.C.
                        J.P. Morgan Securities LLC
                        Deutsche Bank Securities Inc.
                        Merrill Lynch, Pierce, Fenner & Smith
                           Incorporated
                        Credit Suisse Securities (USA) LLC
                        China International Capital Corporation Hong Kong Securities Limited
                        Allen & Company LLC
                        BOCI Asia Limited
                        China Renaissance Securities (Hong Kong) Limited
                        HSBC Securities (USA) Inc.
                        KeyBanc Capital Markets Inc.
                        Stifel, Nicolaus & Company, Incorporated
                        Total                                                                                                      82,000,000

            The underwriters are offering the ADSs subject to their acceptance of the ADSs from us and the selling shareholders and subject to prior sale. The
     underwriting agreement provides that the obligations of the several underwriters to pay for and accept delivery of the ADSs offered by this prospectus
     are subject to the approval of certain legal matters by their counsel and to certain other conditions. The underwriters are obligated, severally and not
     jointly, to take and pay for all of the ADSs offered by this prospectus if any such ADSs are taken, other than the ADSs covered by the underwriters’
     option to purchase additional ADSs described below. The underwriting agreement also provides that if an underwriter defaults, the purchase
     commitments of non-defaulting underwriters may be increased or the offering may be terminated.

           The underwriters initially propose to offer part of the ADSs directly to the public at the public offering price listed on the cover page of this
     prospectus and part of the ADSs to certain dealers at a price that represents a concession not in excess of US$            per ADS from the initial public
     offering price. After the initial offering of the ADSs, the offering price and other selling terms may from time to time be varied by the underwriters.

            Certain of the underwriters are expected to make offers and sales both inside and outside the United States through their respective selling agents.
     Any offers or sales in the United States will be conducted by broker-dealers registered with the SEC. Goldman Sachs (Asia) L.L.C. will offer ADSs in
     the United States through its SEC-registered broker-dealer affiliate in the United States, Goldman Sachs & Co. LLC. China Renaissance Securities
     (Hong Kong) Limited will offer ADSs in the United States through its registered broker-dealer affiliate in the United States, China Renaissance
     Securities (US) Inc. Each of BOCI Asia Limited and China International Capital Corporation Hong Kong Securities Limited is not a broker-dealer
     registered with the SEC. Therefore, BOCI Asia Limited and China International Capital Corporation Hong Kong Securities Limited will not make any
     offers or sales of ADSs within the United States.

                                                                                  229




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                235/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 237 of 410

 Table of Contents

            The address of Morgan Stanley & Co. LLC is 1585 Broadway, New York, New York 10036, U.S.A. The address of Goldman Sachs (Asia) L.L.C.
     is 68th Floor, Cheung Kong Center, 2 Queen’s Road Central, Hong Kong. The address of J.P. Morgan Securities LLC is 383 Madison Avenue, New
     York, New York 10179, U.S.A. The address of Deutsche Bank Securities Inc. is 60 Wall Street, 2nd Floor, New York, New York 10005, U.S.A. The
     address of Merrill Lynch, Pierce, Fenner & Smith Incorporated is 50 Rockefeller Plaza, NY1-050-12-01, New York, New York 10020, U.S.A.


     Option to Purchase Additional ADSs
           We have granted to the underwriters an option, exercisable for 30 days after the date of this prospectus, to purchase up to an aggregate of
     12,300,000 additional ADSs from us at the public offering price listed on the cover page of this prospectus, less underwriters discounts and
     commissions. To the extent the option is exercised, each underwriter will become severally obligated, subject to certain conditions, to purchase
     additional ADSs approximately proportionate to each underwriter’s initial amount reflected in the table above.


     Commissions and Expenses
            Total underwriting discounts and commissions to be paid to the underwriters represent     % of the total amount of the offering. The following
     table shows the per ADS and total underwriting discounts and commissions to be paid to the underwriters by us and the selling shareholders. Such
     amounts are shown assuming both no exercise and full exercise of the underwriters’ option to purchase additional ADSs.

                                                                                                                                               Total
                                                                                                             Per ADS            No exercise            Full exercise
     Public offering price
     Discounts and commissions paid by us and the selling shareholders

           The estimated offering expenses payable by us, exclusive of the underwriting discounts and commissions, are approximately US$               million,
     which includes legal, accounting, and printing costs and various other fees associated with the registration of our Class A ordinary shares and the ADSs.
     See “Expenses Relating to This Offering.”


     Lock-Up Agreements
            We have agreed that, without the prior written consent of the representatives on behalf of the underwriters and subject to certain exceptions,
     including an exception for the Assured Entitlement Distribution and an exception for issuance of securities in connection with acquisitions, joint
     ventures or other strategic corporate transactions where the recipients of such securities agree to enter into a lock-up agreement in favor of the
     underwriters containing substantially the same restrictions, we will not, during the period ending 180 days after the date of this prospectus, (i) issue,
     offer, pledge, sell, contract to sell, offer or issue, contract to purchase or grant any option, right or warrant to purchase, or otherwise dispose of, any
     ordinary shares or ADSs or any securities convertible into or exercisable or exchangeable for such ordinary shares or ADSs or enter into a transaction
     which would have the same effect; (ii) enter into any swap, hedge or other arrangement that transfers to another, in whole or in part, any of the economic
     consequences of ownership of the ordinary shares or ADSs; (iii) establish or increase a put equivalent position or liquidate or decrease a call equivalent
     position in the ordinary shares or ADSs within the meaning of Section 16 of the Exchange Act; (iv) file any registration statement with the SEC relating
     to the offering of any ordinary shares, ADSs or any securities convertible into or exercisable or exchangeable for ordinary shares or ADSs; or
     (v) publicly disclose the intention to make any offer, sale, pledge, disposition or filing, in each case regardless of whether any such transaction described
     above is to be settled by delivery of ordinary shares, ADSs or such other securities, in cash or otherwise.

           Each of our directors and executive officers, and existing shareholders holding substantially all of our issued ordinary shares prior to this offering
     has agreed that, without the prior written consent of the representatives on

                                                                                 230




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               236/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 238 of 410

 Table of Contents

     behalf of the underwriters and subject to certain exceptions where the transferee (including, in the case of certain existing shareholders, the lender
     providing a financing facility under any share pledge by such shareholders) agrees to the same restrictions and an exception for the Assured Entitlement
     Distribution, it will not, during the period ending 180 days after the date of this prospectus, (i) offer, pledge, sell, contract to sell, sell any option or
     contract to purchase, purchase any option or contract to sell, grant any option, right or warrant to purchase, lend or otherwise transfer or dispose of
     directly or indirectly, any ordinary shares or ADSs or any securities convertible into or exercisable or exchangeable for such ordinary shares or ADSs,
     (ii) enter into a transaction which would have the same effect or enter into any swap, hedge or other arrangement that transfers to another, in whole or in
     part, any of the economic consequences of ownership of the ordinary shares, ADSs or any of our securities that are substantially similar to the ADSs or
     ordinary shares or any options or warrants to purchase any of the ADSs or ordinary shares or any securities convertible into, exchangeable for or that
     represent the right to receive the ADSs or ordinary shares, whether now owned or hereinafter acquired, owned directly by it or with respect to which it
     has beneficial ownership within the rules and regulations of the SEC, whether any of these transaction is to be settled by delivery of ordinary shares or
     ADSs or such other securities, in cash or otherwise or (iii) publicly disclose the intention to make any such offer, sale, pledge or disposition, or enter into
     any such transaction, swap, hedge or other arrangement.


     Listing
            We have been approved to list the ADSs on the New York Stock Exchange under the symbol “TME.”


     Stabilization, Short Positions and Penalty Bids
            In connection with the offering, the underwriters may purchase and sell ADSs in the open market. These transactions may include short sales in
     accordance with Regulation M under the Exchange Act, stabilizing transactions and purchases to cover positions created by short sales. Short sales
     involve the sale by the underwriters of a greater number of ADSs than they are required to purchase in the offering. “Covered” short sales are sales made
     in an amount not greater than the underwriters’ option to purchase additional ADSs in the offering. The underwriters may close out any covered short
     position by either exercising their option to purchase additional ADSs or purchasing ADSs in the open market. In determining the source of ADSs to
     close out the covered short position, the underwriters will consider, among other things, the price of ADSs available for purchase in the open market as
     compared to the price at which they may purchase additional ADSs pursuant to the option granted to them. “Naked” short sales are any sales in excess
     of such option. The underwriters must close out any naked short position by purchasing ADSs in the open market. A naked short position is more likely
     to be created if the underwriters are concerned that there may be downward pressure on the price of the ADSs in the open market after pricing that could
     adversely affect investors who purchase in the offering. Stabilizing transactions consist of various bids for, or purchases of, ADSs made by the
     underwriters in the open market prior to the completion of the offering.

          The underwriters may also impose a penalty bid. This occurs when a particular underwriter repays to the underwriters a portion of the
     underwriting discounts and commissions received by it because the representatives have repurchased ADSs sold by, or for the account of, such
     underwriter in stabilizing or short covering transactions.

            Purchases to cover a short position and stabilizing transactions, as well as other purchases by the underwriters for their own accounts, may have
     the effect of preventing or retarding a decline in the market price of the ADSs, and together with the imposition of the penalty bid, may stabilize,
     maintain or otherwise affect the market price of the ADSs. As a result, the price of the ADSs may be higher than the price that otherwise might exist in
     the open market. If these activities are commenced, they are required to be conducted in accordance with applicable laws and regulations, and they may
     be discontinued at any time. These transactions may be effected on the New York Stock Exchange, the over-the-counter market or otherwise.

                                                                                  231




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               237/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 239 of 410

 Table of Contents

           Neither we nor any of the underwriters make any representation or prediction as to the direction or magnitude of any effect that the transactions
     described above may have on the price of the ADSs. In addition, neither we nor any of the underwriters make any representation that the representatives
     will engage in these transactions or that these transactions, once commenced, will not be discontinued without notice.


     Electronic Distribution
            A prospectus in electronic format will be made available on the websites maintained by one or more of the underwriters or one or more securities
     dealers. One or more of the underwriters may distribute prospectuses electronically. The underwriters may agree to allocate a number of ADSs for sale
     to their online brokerage account holders. ADSs to be sold pursuant to an internet distribution will be allocated on the same basis as other allocations. In
     addition, ADSs may be sold by the underwriters to securities dealers who resell ADSs to online brokerage account holders.


     Directed ADS Program
            At our request, the underwriters have reserved up to 5% of the ADSs being offered by this prospectus (assuming no exercise by the underwriters
     of their option to purchase additional ADSs) for sale at the initial public offering price to certain of our directors, executive officers, employees, business
     associates and members of their families. The directed ADS program will be administered by China International Capital Corporation Hong Kong
     Securities Limited. We do not know if these individuals will choose to purchase all or any portion of these reserved ADSs, but any purchases they do
     make will reduce the number of ADSs that are available to the general public. Any reserved ADSs that are not so purchased will be offered by the
     underwriters to the general public on the same terms as the other ADSs offered by this prospectus.


     Discretionary Sales
            The underwriters do not intend sales to discretionary accounts to exceed 5% of the total number of ADSs offered by them.


     Indemnification
           We and the selling shareholders have agreed to indemnify the several underwriters against certain liabilities, including liabilities under the
     Securities Act.


     Relationships
            The underwriters and their respective affiliates are full service financial institutions engaged in various activities, which may include the sales and
     trading of securities, commercial and investment banking, advisory, investment management, investment research, principal investment, hedging,
     market making, financing, brokerage and other financial and non-financial activities and services. Certain of the underwriters and their respective
     affiliates may have, from time to time, performed, and may in the future perform, a variety of such activities and services for us and for persons or
     entities with relationships with us for which they received or will receive customary fees, commissions and expenses.

            In the ordinary course of their various business activities, the underwriters and their respective affiliates, directors, officers and employees may at
     any time purchase, sell or hold a broad array of investments, and actively trade securities, derivatives, loans, commodities, currencies, credit default
     swaps and other financial instruments for their own account and for the accounts of their customers. Such investment and trading activities may involve
     or relate to the assets, securities and/or instruments of us (directly, as collateral securing other obligations or otherwise) and/or persons and entities with
     relationships with us. The underwriters and their respective affiliates may also communicate independent investment recommendations, market color or
     trading

                                                                                   232




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                238/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 240 of 410

 Table of Contents

     ideas and/or publish or express independent research views in respect of such assets, securities or instruments. In addition, the underwriters and their
     respective affiliates may at any time hold, or recommend to clients that they should acquire, long and short positions in such assets, securities and
     instruments.

           A person associated with one of the underwriters has an economic interest in approximately 8,064 shares of our Class A ordinary shares. Such
     shares were acquired in a private placement prior to the filing of the registration statement of which this prospectus forms a part with the Securities and
     Exchange Commission (the “Acquired Shares”). The Acquired Shares will be deemed to be underwriting compensation in connection with this offering.


     Pricing of the Offering
           Prior to this offering, there has been no public market for our ordinary shares or ADSs. The initial public offering price was determined by
     negotiations between us and the representatives of the underwriters. Among the factors considered in determining the initial public offering price of the
     ADSs, in addition to prevailing market conditions, were our historical performance, estimates of our business potential and earnings prospects, an
     assessment of our management and the consideration of the above factors in relation to market valuation of companies in related businesses.

          An active trading market for the ADSs may not develop. It is also possible that after the offering the ADSs will not trade in the public market at or
     above the initial public offering price.


     Selling Restrictions
           No action has been taken in any jurisdiction (except in the United States) that would permit a public offering of the ADSs, or the possession,
     circulation or distribution of this prospectus or any other material relating to us or the ADSs in any jurisdiction where action for that purpose is required.
     Accordingly, the ADSs may not be offered or sold, directly or indirectly, and neither this prospectus nor any other material or advertisements in
     connection with the ADSs may be distributed or published, in or from any country or jurisdiction except in compliance with any applicable laws, rules
     and regulations of any such country or jurisdiction.

            Australia. This prospectus:
            •    does not constitute a product disclosure document or a prospectus under Chapter 6D.2 of the Corporations Act 2001 (Cth) (the
                 “Corporations Act”);
            •    has not been, and will not be, lodged with the Australian Securities and Investments Commission (“ASIC”), as a disclosure document for the
                 purposes of the Corporations Act and does not purport to include the information required of a disclosure document under Chapter 6D.2 of
                 the Corporations Act;
            •    does not constitute or involve a recommendation to acquire, an offer or invitation for issue or sale, an offer or invitation to arrange the issue
                 or sale, or an issue or sale, of interests to a “retail client” (as defined in section 761G of the Corporations Act and applicable regulations) in
                 Australia; and
            •    may only be provided in Australia to select investors who are able to demonstrate that they fall within one or more of the categories of
                 investors, or Exempt Investors, available under section 708 of the Corporations Act.

           The ADSs may not be directly or indirectly offered for subscription or purchased or sold, and no invitations to subscribe for or buy the ADSs may
     be issued, and no draft or definitive offering memorandum, advertisement or other offering material relating to any ADSs may be distributed in
     Australia, except where disclosure to investors is not required under Chapter 6D of the Corporations Act or is otherwise in compliance with all
     applicable Australian laws and regulations. By submitting an application for the ADSs, you represent and warrant to us that you are an Exempt Investor.

                                                                                  233




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               239/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 241 of 410

 Table of Contents

           As any offer of ADSs under this prospectus will be made without disclosure in Australia under Chapter 6D.2 of the Corporations Act, the offer of
     those securities for resale in Australia within 12 months may, under section 707 of the Corporations Act, require disclosure to investors under Chapter
     6D.2 if none of the exemptions in section 708 applies to that resale. By applying for the ADSs you undertake to us that you will not, for a period of 12
     months from the date of issue of the ADSs, offer, transfer, assign or otherwise alienate those securities to investors in Australia except in circumstances
     where disclosure to investors is not required under Chapter 6D.2 of the Corporations Act or where a compliant disclosure document is prepared and
     lodged with ASIC.

           This prospectus contains general information only and does not take account of the investment objectives, financial situation or particular needs of
     any particular person. It does not contain any securities recommendations or financial product advice. Before making an investment decision, investors
     need to consider whether the information in this prospectus is appropriate to their needs, objectives and circumstances, and, if necessary, seek expert
     advice on those matters.

           Canada. The ADSs may be sold only to purchasers purchasing, or deemed to be purchasing, as principal that are accredited investors, as defined
     in National Instrument 45-106 Prospectus Exemptions or subsection 73.3(1) of the Securities Act (Ontario), and are permitted clients, as defined in
     National Instrument 31-103 Registration Requirements, Exemptions and Ongoing Registrant Obligations. Any resale of the ADSs must be made in
     accordance with an exemption from, or in a transaction not subject to, the prospectus requirements of applicable securities laws.

           Securities legislation in certain provinces or territories of Canada may provide a purchaser with remedies for rescission or damages if this
     prospectus (including any amendment thereto) contains a misrepresentation, provided that the remedies for rescission or damages are exercised by the
     purchaser within the time limit prescribed by the securities legislation of the purchaser’s province or territory. The purchaser should refer to any
     applicable provisions of the securities legislation of the purchaser’s province or territory for particulars of these rights or consult with a legal advisor.

           Pursuant to section 3A.3 of National Instrument 33-105 Underwriting Conflicts (NI 33-105), the underwriters are not required to comply with the
     disclosure requirements of NI 33-105 regarding underwriter conflicts of interest in connection with this offering.

         Cayman Islands. This prospectus does not constitute a public offer of the ADSs or ordinary shares, whether by way of sale or subscription, in the
     Cayman Islands. ADSs or ordinary shares have not been offered or sold, and will not be offered or sold, directly or indirectly, in the Cayman Islands.

            Dubai International Financial Centre (“DIFC”). This prospectus relates to an Exempt Offer in accordance with the Markets Rules 2012 of the
     Dubai Financial Services Authority (the “DFSA”). This prospectus is intended for distribution only to persons of a type specified in the Markets Rules
     2012 of the DFSA. It must not be delivered to, or relied on by, any other person. The DFSA has no responsibility for reviewing or verifying any
     documents in connection with Exempt Offers. The DFSA has not approved this prospectus supplement nor taken steps to verify the information set forth
     herein and has no responsibility for this prospectus. The securities to which this prospectus relates may be illiquid and/or subject to restrictions on their
     resale. Prospective purchasers of the securities offered should conduct their own due diligence on the securities. If you do not understand the contents of
     this prospectus you should consult an authorized financial advisor.

           In relation to its use in the DIFC, this prospectus is strictly private and confidential and is being distributed to a limited number of investors and
     must not be provided to any person other than the original recipient, and may not be reproduced or used for any other purpose. The interests in the
     securities may not be offered or sold directly or indirectly to the public in the DIFC.

                                                                                   234




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                   240/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 242 of 410

 Table of Contents

            European Economic Area. In relation to each Member State of the European Economic Area which has implemented the Prospectus Directive
     (each, a Relevant Member State), with effect from and including the date on which the Prospectus Directive was implemented in that Relevant Member
     State (the Relevant Implementation Date), an offer of the ADSs to the public may not be made in that Relevant Member State prior to the publication of
     a prospectus in relation to the ADSs which has been approved by the competent authority in that Relevant Member State or, where appropriate,
     approved in another Relevant Member State and notified to the competent authority in that Relevant Member State, all in accordance with the
     Prospectus Directive, except that, with effect from and including the Relevant Implementation Date, an offer of ADSs may be made to the public in that
     Relevant Member State at any time:
            •    to any legal entity which is a qualified investor as defined under the Prospectus Directive;
            •    to fewer than 100 or, if the Relevant Member State has implemented the relevant provision of the 2010 PD Amending Directive, 150 natural
                 or legal persons (other than qualified investors as defined in the Prospectus Directive); or
            •    in any other circumstances falling within Article 3(2) of the Prospectus Directive,

     provided that no such offer of securities described in this prospectus shall result in a requirement for the publication by us of a prospectus pursuant to
     Article 3 of the Prospectus Directive.

           For the purposes of the above paragraph, the expression “an offer of the ADSs to the public” in relation to any ADS in any Relevant Member
     State means the communication in any form and by any means of sufficient information on the terms of the offer and the ADSs to be offered so as to
     enable an investor to decide to purchase or subscribe the ADSs, as the same may be varied in that Member State by any measure implementing the
     Prospectus Directive in that Member State. The expression Prospectus Directive means Directive 2003/71/EC (and any amendments thereto, including
     the 2010 PD Amending Directive, to the extent implemented in the Relevant Member State) and includes any relevant implementing measure in each
     Relevant Member State, and the expression “2010 PD Amending Directive” means Directive 2010/73/EU.

            Hong Kong. The ADSs may not be offered or sold by means of any document other than (i) in circumstances which do not constitute an offer to
     the public within the meaning of the Companies Ordinance (Cap.32, Laws of Hong Kong), (ii) to “professional investors” within the meaning of the
     Securities and Futures Ordinance (Cap.571, Laws of Hong Kong) and any rules promulgated thereunder, or (iii) in other circumstances which do not
     result in the document being a “prospectus” within the meaning of the Companies Ordinance (Cap.32, Laws of Hong Kong), and no advertisement,
     invitation or document relating to the ADSs may be issued or may be in the possession of any person for the purpose of issue (in each case whether in
     Hong Kong or elsewhere), which is directed at, or the contents of which are likely to be accessed or read by, the public in Hong Kong (except if
     permitted to do so under the laws of Hong Kong) other than with respect to ADSs which are or are intended to be disposed of only to persons outside
     Hong Kong or only to “professional investors” within the meaning of the Securities and Futures Ordinance (Cap. 571, Laws of Hong Kong) and any
     rules promulgated thereunder.

           Japan. ADSs have not been and will not be registered under the Financial Instruments and Exchange Law of Japan (Law No. 25 of 1948, as
     amended) and, accordingly, will not be offered or sold directly or indirectly in Japan or to, or for the benefit of any Japanese person or to others, for
     re-offering or re-sale directly or indirectly in Japan or to any Japanese person, except in each case pursuant to an exemption from the registration
     requirements of, and otherwise in compliance with, the Securities and Exchange Law of Japan and any other applicable laws, rules and regulations of
     Japan. For purposes of this paragraph, “Japanese person” means any person resident in Japan, including any corporation or other entity organized under
     the laws of Japan.

          Kuwait. Unless all necessary approvals from the Kuwait Ministry of Commerce and Industry required by Law No. 31/1990 “Regulating the
     Negotiation of Securities and Establishment of Investment Funds,” its

                                                                                 235




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                241/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 243 of 410

 Table of Contents

     Executive Regulations and the various Ministerial Orders issued pursuant thereto or in connection therewith, have been given in relation to the
     marketing and sale of the ADSs, these may not be marketed, offered for sale, nor sold in the State of Kuwait. Neither this prospectus (including any
     related document), nor any of the information contained therein is intended to lead to the conclusion of any contract of whatsoever nature within
     Kuwait.

            Malaysia. No prospectus or other offering material or document in connection with the offer and sale of the ADSs has been or will be registered
     with the Securities Commission of Malaysia (the “Commission”) for the Commission’s approval pursuant to the Capital Markets and Services Act 2007.
     Accordingly, this prospectus and any other document or material in connection with the offer or sale, or invitation for subscription or purchase, of the
     ADSs may not be circulated or distributed, nor may the ADSs be offered or sold, or be made the subject of an invitation for subscription or purchase,
     whether directly or indirectly, to persons in Malaysia other than (i) a closed end fund approved by the Commission; (ii) a holder of a Capital Markets
     Services Licence; (iii) a person who acquires the ADSs, as principal, if the offer is on terms that the ADSs may only be acquired at a consideration of
     not less than RM250,000 (or its equivalent in foreign currencies) for each transaction; (iv) an individual whose total net personal assets or total net joint
     assets with his or her spouse exceeds RM3 million (or its equivalent in foreign currencies), excluding the value of the primary residence of the
     individual; (v) an individual who has a gross annual income exceeding RM300,000 (or its equivalent in foreign currencies) per annum in the preceding
     twelve months; (vi) an individual who, jointly with his or her spouse, has a gross annual income of RM400,000 (or its equivalent in foreign currencies),
     per annum in the preceding twelve months; (vii) a corporation with total net assets exceeding RM10 million (or its equivalent in a foreign currencies)
     based on the last audited accounts; (viii) a partnership with total net assets exceeding RM10 million (or its equivalent in foreign currencies); (ix) a bank
     licensee or insurance licensee as defined in the Labuan Financial Services and Securities Act 2010; (x) an Islamic bank licensee or takaful licensee as
     defined in the Labuan Financial Services and Securities Act 2010; and (xi) any other person as may be specified by the Commission; provided that, in
     the each of the preceding categories (i) to (xi), the distribution of the ADSs is made by a holder of a Capital Markets Services Licence who carries on
     the business of dealing in securities. The distribution in Malaysia of this prospectus is subject to Malaysian laws. This prospectus does not constitute and
     may not be used for the purpose of public offering or an issue, offer for subscription or purchase, invitation to subscribe for or purchase any securities
     requiring the registration of a prospectus with the Commission under the Capital Markets and Services Act 2007.

           People’s Republic of China. This prospectus may not be circulated or distributed in the PRC and the ADSs may not be offered or sold, and will
     not offer or sell to any person for re-offering or resale directly or indirectly to any resident of the PRC except pursuant to applicable laws, rules and
     regulations of the PRC. For the purpose of this paragraph only, the PRC does not include Taiwan and the special administrative regions of Hong Kong
     and Macau.

            Qatar. In the State of Qatar, the offer contained herein is made on an exclusive basis to the specifically intended recipient thereof, upon that
     person’s request and initiative, for personal use only and shall in no way be construed as a general offer for the sale of securities to the public or an
     attempt to do business as a bank, an investment company or otherwise in the State of Qatar. This prospectus and the underlying securities have not been
     approved or licensed by the Qatar Central Bank or the Qatar Financial Centre Regulatory Authority or any other regulator in the State of Qatar. The
     information contained in this prospectus shall only be shared with any third parties in Qatar on a need to know basis for the purpose of evaluating the
     contained offer. Any distribution of this prospectus by the recipient to third parties in Qatar beyond the terms hereof is not permitted and shall be at the
     liability of such recipient.

           Saudi Arabia. This prospectus may not be distributed in the Kingdom of Saudi Arabia except to such persons as are permitted under the Offers of
     Securities Regulations issued by the Capital Market Authority. The Capital Market Authority does not make any representation as to the accuracy or
     completeness of this prospectus, and expressly disclaims any liability whatsoever for any loss arising from, or incurred in reliance upon, any part

                                                                                 236




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             242/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 244 of 410

 Table of Contents

     of this prospectus. Prospective purchasers of the securities offered hereby should conduct their own due diligence on the accuracy of the information
     relating to the securities. If you do not understand the contents of this prospectus you should consult an authorized financial adviser.

           Singapore. This prospectus or any other offering material relating to the ADSs has not been registered as a prospectus with the Monetary
     Authority of Singapore under the Securities and Futures Act, Chapter 289 of Singapore, or the SFA. Accordingly, (a) the ADSs have not been, and will
     not be, offered or sold or made the subject of an invitation for subscription or purchase of such ADSs in Singapore, and (b) this prospectus or any other
     document or material in connection with the offer or sale, or invitation for subscription or purchase, of the ADSs have not been and will not be
     circulated or distributed, whether directly or indirectly, to the public or any member of the public in Singapore other than (i) to an institutional investor
     as specified in Section 274 of the SFA, (ii) to a relevant person (as defined in Section 275 of the SFA) and in accordance with the conditions specified in
     Section 275 of the SFA or (iii) otherwise pursuant to, and in accordance with the conditions of, any other applicable provision of the SFA.

            Where the ADSs are subscribed or purchased under Section 275 of the SFA by a relevant person which is:
             (a) a corporation (which is not an accredited investor (as defined in Section 4A of the SFA)) the sole business of which is to hold investments
                 and the entire share capital of which is owned by one or more individuals, each of whom is an accredited investor; or
             (b) a trust (where the trustee is not an accredited investor) whose sole purpose is to hold investments and each beneficiary of the trust is an
                 individual who is an accredited investor,

     securities (as defined in Section 239(1) of the SFA) of that corporation or the beneficiaries’ rights and interest (howsoever described) in that trust shall
     not be transferred within six months after that corporation or that trust has acquired the ADSs pursuant to an offer made under Section 275 of the SFA
     except:
             (a) to an institutional investor or to a relevant person defined in Section 275(2) of the SFA, or to any person arising from an offer referred to in
                 Section 275(1A) or Section 276(4)(i)(B) of the SFA;
             (b) where no consideration is or will be given for the transfer;
             (c) where the transfer is by operation of law;
             (d) as specified in Section 276(7) of the SFA; or
            (e)   as specified in Regulation 32 of the Securities and Futures (Offers of Investments) (Shares and Debentures) Regulations 2005 of Singapore.

            Switzerland. The ADSs will not be publicly offered in Switzerland and will not be listed on the SIX Swiss Exchange, or SIX, or on any other
     stock exchange or regulated trading facility in Switzerland. This prospectus has been prepared without regard to the disclosure standards for issuance
     prospectuses under art. 652a or art. 1156 of the Swiss Code of Obligations or the disclosure standards for listing prospectuses under art. 27 ff. of the SIX
     Listing Rules or the listing rules of any other stock exchange or regulated trading facility in Switzerland. Neither this prospectus nor any other offering
     or marketing material relating to our company or the ADSs have been or will be filed with or approved by any Swiss regulatory authority. In particular,
     this prospectus will not be filed with, and the offer of the ADSs will not be supervised by, the Swiss Financial Market Supervisory Authority, and the
     offer of the ADSs has not been and will not be authorized under the Swiss Federal Act on Collective Investment Schemes (the “CISA”). The investor
     protection afforded to acquirers of interests in collective investment schemes under the CISA does not extend to acquirers of the ADSs.

           Taiwan. The ADSs have not been and will not be registered with the Financial Supervisory Commission of Taiwan pursuant to relevant securities
     laws and regulations and may not be sold, issued or offered within Taiwan through a public offering or in circumstances which constitutes an offer
     within the meaning of the Securities and

                                                                                  237




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              243/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 245 of 410

 Table of Contents

     Exchange Act of Taiwan that requires a registration or approval of the Financial Supervisory Commission of Taiwan. No person or entity in Taiwan has
     been authorized to offer, sell, give advice regarding or otherwise intermediate the offering and sale of the ADSs in Taiwan.

           United Arab Emirates. The ADSs have not been offered or sold, and will not be offered or sold, directly or indirectly, in the United Arab
     Emirates, except: (i) in compliance with all applicable laws and regulations of the United Arab Emirates; and (ii) through persons or corporate entities
     authorized and licensed to provide investment advice and/or engage in brokerage activity and/or trade in respect of foreign securities in the United Arab
     Emirates. The information contained in this prospectus does not constitute a public offer of securities in the United Arab Emirates in accordance with
     the Commercial Companies Law (Federal Law No. 8 of 1984 (as amended)) or otherwise and is not intended to be a public offer and is addressed only
     to persons who are sophisticated investors.

            United Kingdom. This prospectus is only being distributed to and is only directed at, and any offer subsequently made may only be directed at:
     (i) persons who are outside the United Kingdom; (ii) investment professionals falling within Article 19(5) of the Financial Services and Markets Act
     2000 (Financial Promotion) Order 2005 (the “Order”); or (iii) high net worth companies, and other persons to whom it may lawfully be communicated,
     falling within Article 49(2)(a) to (d) of the Order (all such persons falling within (1)-(3) together being referred to as “relevant persons”). The ADSs are
     only available to, and any invitation, offer or agreement to subscribe, purchase or otherwise acquire the ADSs will be engaged in only with, relevant
     persons. Any person who is not a relevant person should not act or rely on this prospectus or any of its contents.

                                                                                 238




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             244/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 246 of 410

 Table of Contents

                                                        EXPENSES RELATING TO THIS OFFERING

            Set forth below is an itemization of the total expenses, excluding underwriting discounts and commissions, that we expect to incur in connection
     with this offering. With the exception of the SEC registration fee, the Financial Industry Regulatory Authority, or FINRA, filing fee and the NYSE
     listing fee, all amounts are estimates.

     SEC Registration Fee                                                                                                                   US$ 171,437.40
     NYSE Listing Fee                                                                                                                       US$ 223,000.00
     FINRA Filing Fee                                                                                                                       US$ 225,500.00
     Printing and Engraving Expenses                                                                                                        US$ 400,000.00
     Legal Fees and Expenses                                                                                                                US$3,250,000.00
     Accounting Fees and Expenses                                                                                                           US$1,850,000.00
     Miscellaneous                                                                                                                          US$1,300,000.00
     Total                                                                                                                                  US$7,419,937.40

                                                                               239




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                         245/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 247 of 410

 Table of Contents

                                                                     LEGAL MATTERS

           We are being represented by Davis Polk & Wardwell LLP with respect to certain legal matters of U.S. federal securities and New York state law.
     Certain legal matters with respect to U.S. federal and New York state law in connection with this offering will be passed upon for the underwriters by
     Skadden, Arps, Slate, Meagher & Flom LLP. The validity of the Class A ordinary shares represented by the ADSs offered in this offering and other
     certain legal matters as to Cayman Islands law will be passed upon for us by Maples and Calder (Hong Kong) LLP. Legal matters as to PRC law will be
     passed upon for us by Han Kun Law Offices and for the underwriters by Grandall Law Firm (Shanghai). Davis Polk & Wardwell LLP may rely upon
     Maples and Calder (Hong Kong) LLP with respect to matters governed by Cayman Islands law and Han Kun Law Offices with respect to matters
     governed by PRC law. Skadden, Arps, Slate, Meagher & Flom LLP may rely upon Grandall Law Firm (Shanghai) with respect to matters governed by
     PRC law.

                                                                              240




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                       246/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 248 of 410

 Table of Contents

                                                                          EXPERTS

           The consolidated financial statements of Tencent Music Entertainment Group as of December 31, 2016 and December 31, 2017 and for each of
     the two years in the period ended December 31, 2017 included in this prospectus have been so included in reliance on the report of
     PricewaterhouseCoopers Zhong Tian LLP, an independent registered public accounting firm, given on the authority of said firm as experts in auditing
     and accounting.

            The consolidated statements of China Music Corporation as of July 12, 2016 and for the period from January 1, 2016 to July 12, 2016 included in
     this prospectus have been so included in reliance on the report of PricewaterhouseCoopers Zhong Tian LLP, an independent registered public accounting
     firm, given on the authority of said firm as experts in auditing and accounting.

           The registered business address of PricewaterhouseCoopers Zhong Tian LLP is 6/F DBS Bank Tower, 1318, Lu Jia Zui Ring Road, Pudong New
     Area, Shanghai, People’s Republic of China.

                                                                              241




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                         247/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 249 of 410

 Table of Contents

                                                 WHERE YOU CAN FIND ADDITIONAL INFORMATION

            We have filed a registration statement, including relevant exhibits, with the SEC on Form F-1 under the Securities Act with respect to underlying
     Class A ordinary shares represented by the ADSs to be sold in this offering. We have also filed a related registration statement on Form F-6 with the
     SEC to register the ADSs. This prospectus, which constitutes a part of the registration statement on Form F-1, does not contain all of the information
     contained in the registration statement. You should read our registration statements and their exhibits and schedules for further information with respect
     to us and the ADSs.

            Immediately upon the effectiveness of the registration statement on Form F-1 to which this prospectus is a part, we will become subject to
     periodic reporting and other informational requirements of the Exchange Act as applicable to foreign private issuers. Accordingly, we will be required to
     file reports, including annual reports on Form 20-F, and other information with the SEC. All information filed with the SEC can be inspected over the
     internet at the SEC’s website at www.sec.gov and copied at the public reference facilities maintained by the SEC at 100 F Street, N.E., Washington, D.C.
     20549. You can request copies of these documents, upon payment of a duplicating fee, by writing to the SEC.

                                                                                242




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           248/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 250 of 410

 Table of Contents

                                               INDEX TO CONSOLIDATED FINANCIAL STATEMENTS

     Tencent Music Entertainment Group

                                                                                                                                                  Page
     Audited Consolidated Financial Statements for the Years Ended December 31, 2016 and 2017
     Report of Independent Registered Public Accounting Firm                                                                                        F-2
     Consolidated Income Statements for the years ended December 31, 2016 and 2017                                                                  F-3
     Consolidated Statements of Comprehensive Income for the years ended December 31, 2016 and 2017                                                 F-4
     Consolidated Balance Sheets as of December 31, 2017 and 2016, and January 1, 2016                                                              F-5
     Consolidated Statements of Changes in Equity for the years ended December 31, 2016 and 2017                                                    F-6
     Consolidated Statements of Cash Flows for the years ended December 31, 2016 and 2017                                                           F-8
     Notes to the Consolidated Financial Statements                                                                                                 F-9

     Unaudited Interim Condensed Consolidated Financial Information for the Nine Months Ended September 30, 2017 and 2018
     Condensed Consolidated Income Statements for the nine months ended September 30, 2017 and 2018                                                F-73
     Condensed Consolidated Statements of Comprehensive Income for the nine months ended September 30, 2017 and 2018                               F-74
     Condensed Consolidated Balance Sheets as of December 31, 2017 and September 30, 2018                                                          F-75
     Condensed Consolidated Statements of Changes in Equity for the nine months ended September 30, 2017 and 2018                                  F-76
     Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2017 and 2018                                         F-78
     Notes to the Condensed Consolidated Interim Financial Information                                                                             F-79

     China Music Corporation (note)
     Consolidated Financial Statements
     Report of Independent Auditors                                                                                                               F-104
     Consolidated Balance Sheet as of July 12, 2016                                                                                               F-105
     Consolidated Statement of Comprehensive Loss for the Period from January 1, 2016 to July 12, 2016                                            F-107
     Consolidated Statement of Changes in Shareholders’ Equity for the Period from January 1, 2016 to July 12, 2016                               F-108
     Consolidated Statement of Cash Flows for the Period from January 1, 2016 to July 12, 2016                                                    F-109
     Notes to the Consolidated Financial Statements                                                                                               F-110


     Note:
     The audited financial statements of China Music Corporation (“CMC”) for the period from January 1, 2016 to July 12, 2016 are required to be filed
     under Rule 3.05 of Regulation S-X as CMC is deemed as the accounting acquiree in the reverse acquisition of CMC which was completed on July 12,
     2016.


                                                                             F-1




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                       249/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 251 of 410

 Table of Contents

                                                   Report of Independent Registered Public Accounting Firm

     To the Board of Directors and Shareholders of Tencent Music Entertainment Group


     Opinion on the Financial Statements
     We have audited the accompanying consolidated balance sheets of Tencent Music Entertainment Group and its subsidiaries (the “Company”) as of
     December 31, 2017 and 2016, and the related consolidated income statements, and statements of comprehensive income, of changes in equity and of
     cash flows for each of the two years in the period ended December 31, 2017, including the related notes (collectively referred to as the “consolidated
     financial statements”). In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of the Company
     as of December 31, 2017 and 2016, and the results of their operations and their cash flows for each of the two years in the period ended December 31,
     2017 in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board.


     Basis for Opinion
     These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the
     Company’s consolidated financial statements based on our audits. We are a public accounting firm registered with the Public Company Accounting
     Oversight Board (United States) (“PCAOB”) and are required to be independent with respect to the Company in accordance with the U.S. federal
     securities laws and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

     We conducted our audits of these consolidated financial statements in accordance with the standards of the PCAOB. Those standards require that we
     plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement, whether
     due to error or fraud.

     Our audits included performing procedures to assess the risks of material misstatement of the consolidated financial statements, whether due to error or
     fraud, and performing procedures that respond to those risks. Such procedures included examining, on a test basis, evidence regarding the amounts and
     disclosures in the consolidated financial statements. Our audits also included evaluating the accounting principles used and significant estimates made
     by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that our audits provide a reasonable
     basis for our opinion.

     /s/ PricewaterhouseCoopers Zhong Tian LLP
     Shenzhen, the People’s Republic of China
     July 6, 2018

     We have served as the Company’s auditor since 2018.

                                                                                  F-2




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              250/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 252 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONSOLIDATED INCOME STATEMENTS

                                                                                                                    Year ended December 31,
                                                                                                          Note     2016               2017
                                                                                                                 RMB’million       RMB’million
     Revenue from online music services                                                                               2,144             3,149
     Revenue from social entertainment services and others                                                            2,217             7,832
     Total revenues                                                                                        5          4,361            10,981
     Cost of revenues                                                                                                (3,129)           (7,171)
     Gross profit                                                                                                     1,232             3,810
     Selling and marketing expenses                                                                                    (365)             (913)
     General and administrative expenses                                                                               (783)           (1,521)
     Total operating expenses                                                                                        (1,148)           (2,434)
     Interest income                                                                                                     32                93
     Other (losses)/gains, net                                                                             5            (13)              124
     Operating profit                                                                                                   103             1,593
     Share of net profit of investments accounted for using equity method                                 12             11                 4
     Profit before income tax                                                                                           114             1,597
     Income tax expense                                                                                   7(a)          (29)             (278)
     Profit for the year                                                                                                 85             1,319
     Attributable to:
          Equity holders of the Company                                                                                  82             1,326
          Non-controlling interests                                                                                       3                (7)
                                                                                                                         85             1,319
     Earnings per share for profit attributable to the equity holders of the company (in RMB per share)
     —Basic                                                                                                8           0.04              0.51
     —Diluted                                                                                              8           0.04              0.50

     The accompanying notes are an integral part of these consolidated financial statements.

                                                                               F-3




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                          251/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 253 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME

                                                                                                   Year ended December 31,
                                                                                                 2016                   2017
                                                                                               RMB’million         RMB’million
     Profit for the year                                                                               85               1,319
     Other comprehensive income:
     Items that may be subsequently reclassified to profit or loss
          Currency translation differences                                                             42                (143)
     Total comprehensive income for the year                                                          127               1,176
     Attributable to:
          Equity holders of the Company                                                               124               1,183
          Non-controlling interests                                                                     3                  (7)
                                                                                                      127               1,176

     The accompanying notes are an integral part of these consolidated financial statements.

                                                                               F-4




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                          252/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 254 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONSOLIDATED BALANCE SHEETS

                                                                                                      As at January 1,        As at December 31,
                                                                                               Note         2016           2016                2017
                                                                                                       RMB’million       RMB’million       RMB’million
     ASSETS
     Non-current assets
     Property, plant and equipment                                                               9                 3            108               127
     Intangible assets                                                                          10               —            2,007             1,717
     Goodwill                                                                                   11               —           15,762            16,262
     Investments accounted for using equity method                                              12               —              292               378
     Available-for-sale financial assets                                                        13               —               10             3,740
     Prepayments, deposits and other assets                                                     14               279            272               204
     Deferred tax assets                                                                       7(b)              —               87               105
                                                                                                                 282         18,538            22,533
     Current assets
     Inventories                                                                                                 —               14                30
     Accounts receivable                                                                       15                318            719             1,161
     Prepayments, deposits and other assets                                                    14                119            932             1,102
     Short-term investments                                                                                      —              261               —
     Cash and cash equivalents                                                                 16                —            3,071             5,174
                                                                                                                 437          4,997             7,467
     Total assets                                                                                                719         23,535            30,000
     EQUITY
     Share capital                                                                             17                  1              2                 2
     Additional paid-in capital                                                                17                —           20,063            23,915
     Other reserves                                                                            18                577            617               997
     (Accumulated deficits)/Retained earnings                                                                   (122)           (57)            1,227
     Equity attributable to equity holders of the Company                                                        456         20,625            26,141
     Non-controlling interests                                                                                   —                9                 7
     Total equity                                                                                                456         20,634            26,148
     LIABILITIES
     Non-current liabilities
     Deferred tax liabilities                                                                  7(b)              —              350               304
     Deferred government grants                                                                                  —               28                21
                                                                                                                 —              378               325
     Current liabilities
     Accounts payable                                                                                             63            998             1,045
     Other payables and accruals                                                               20                 74          1,107             1,312
     Current tax liabilities                                                                                     —               46               192
     Deferred revenue                                                                          21                126            372               978
                                                                                                                 263          2,523             3,527
     Total liabilities                                                                                           263          2,901             3,852
     Total equity and liabilities                                                                                719         23,535            30,000

     The accompanying notes are an integral part of these consolidated financial statements.

                                                                               F-5




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                  253/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 255 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY

                                                                         Attributable to equity holders of the Company
                                                                                                            (Accumulated                         Non-
                                                                        Additional                        deficits)/retained                  controlling
                                                      Share capital   paid-in capital Other reserves           earnings          Total         interests    Total equity
                                                      RMB’million     RMB’million       RMB’million         RMB’million        RMB’million   RMB’million    RMB’million
     Balance at January 1, 2016                                  1              —                 577                 (122)           456            —              456
     Comprehensive income
     Profit for the year                                      —                 —                 —                    82              82             3              85
     Currency translation differences                         —                 —                 42                   —               42            —               42
     Total comprehensive income for the
        year                                                  —                 —                  42                    82           124              3            127
     Transactions with equity holders:
     Issuance of ordinary shares for the
        reverse acquisition                   22(a)            1            17,992                —                    —           17,993             6         17,999
     Issuance of ordinary shares               17             —              2,071                —                    —            2,071            —           2,071
     Appropriation to statutory reserve                       —                —                  17                   (17)           —              —             —
     Deemed distribution arising from
        carve out of Tencent PRC Music
        Business                               2.1            —                 —                (189)                 —             (189)           —             (189)
     Share-based compensation—value of
        employee services                      19             —                 —                 170                  —              170            —              170
     Total transactions with equity
        holders at their capacity as equity
        holders for the year                                     1          20,063                 (2)                  (17)       20,045              6        20,051
     Balance at December 31, 2016                                2          20,063                617                   (57)       20,625              9        20,634

                                                                                    F-6




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                    254/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 256 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY

                                                                      Attributable to equity holders of the Company
                                                                                                          (Accumulated                          Non-
                                                                    Additional                           deficits)/retained                  controlling      Total
                                         Note     Share capital   paid-in capital    Other reserves          earnings           Total         interests      equity
                                                  RMB’million     RMB’million        RMB’million          RMB’million         RMB’million   RMB’million    RMB’million
     Balance at January 1, 2017                            2            20,063                  617                   (57)        20,625              9        20,634
     Profit for the year                                  —                —                    —                   1,326          1,326             (7)        1,319
     Currency translation differences                     —                —                   (143)                  —             (143)           —            (143)
     Total comprehensive income
        for the year                                      —                 —                  (143)                1,326          1,183             (7)        1,176
     Transactions with equity
        holders:
     Business combination                22(b)            —                 —                    99                   —               99            —              99
     Appropriation to statutory
        reserve                                           —                 —                    42                   (42)           —              —             —
     Deemed contribution arising
        from carve out of Tencent
        PRC Music Business                2.1             —                 —                    20                   —               20            —              20
     Issuance of ordinary shares in
        exchange for equity
        investments                      13               —               7,547                 —                     —            7,547            —           7,547
     Distribution to Tencent            13, 17            —              (3,774)                —                     —           (3,774)           —          (3,774)
     Issuance of ordinary shares for
        stock dividend                  13, 17            —                 —                   —                     —              —              —             —
     Share-based compensation
           —value of employee
             services                     19              —                 —                   362                   —              362            —             362
           —proceeds from shares
             issued                                       —                   79                —                     —               79            —              79
     Capital contribution from
        non-controlling interests                         —                 —                   —                     —              —                5             5
     Total transactions with equity
        holders at their capacity as
        equity holders for the year                       —              3,852                  523                   (42)         4,333              5         4,338
     Balance at December 31, 2017                          2            23,915                  997                 1,227         26,141              7        26,148

     The accompanying notes are an integral part of these consolidated financial statements.

                                                                                    F-7




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  255/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 257 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONSOLIDATED STATEMENTS OF CASH FLOWS

                                                                                                           Year ended December 31,
                                                                                                Note      2016                2017
                                                                                                        RMB’million        RMB’million
     Cash flows from operating activities
     Cash generated from operations                                                             23(a)          908              2,614
     Interest received                                                                                          32                 93
     Income taxes paid                                                                                         (67)              (207)
     Net cash inflow from operating activities                                                                 873              2,500
     Cash flows from investing activities
     New cash acquired from/(payment) for business combination                                   22            676                (72)
     Payments for settlement of pre-acquisition dividends payables                                            (510)              (591)
     Purchase of property, plant and equipment                                                                 (41)               (75)
     Proceeds from short term investments                                                                      371                261
     Proceeds from disposal of investments accounted for using equity method                                   —                   57
     Payments for acquisition investments accounted for using equity method                                    —                  (61)
     Purchase of intangible assets                                                                             —                   (2)
     Net cash inflow/(outflow) from investing activities                                                       496               (483)
     Cash flows from financing activities
     Proceeds from issues of ordinary shares                                                     17          1,901                —
     Deemed (distribution)/contributions arising from carve out of Tencent PRC Music Business                 (189)                20
     Exercise of share options                                                                   17            —                   79
     Net cash inflow from financing activities                                                               1,712                 99
     Net increase in cash and cash equivalents                                                               3,081              2,116
     Cash and cash equivalents at the beginning of the year                                                    —                3,071
     Exchange losses on cash and cash equivalents                                                              (10)               (13)
     Cash and cash equivalents at end of year                                                                3,071              5,174

     The accompanying notes are an integral part of these consolidated financial statements.

                                                                               F-8




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                  256/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 258 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     1      General information, organization and basis of preparation
     1.1    General information
            Tencent Music Entertainment Group (the “Company” or “TME”), formerly known as China Music Corporation (“CMC”), was incorporated under
            the laws of the Cayman Islands on June 6, 2012 as an exempted company with limited liability under the Companies Law (2010 Revision) of the
            Cayman Islands. The address of its registered office is Cricket Square, P.O. Box 2582, Grand Cayman KY1-1112, Cayman Islands. The Company
            is currently controlled by Tencent Holdings Limited (“Tencent”), a company incorporated in the Cayman Islands with limited liability and the
            shares of Tencent are listed on the Main Board of The Stock Exchange of Hong Kong Limited.
            The Company, its subsidiaries, its controlled structured entities (“variable interest entities”, or “VIEs”) and their subsidiaries (“Subsidiaries of
            VIEs”) are collectively referred to as the “Group”. The Group is principally engaged in operating online music entertainment platforms to provide
            music streaming, online karaoke and live streaming services in the People’s Republic of China (“PRC”). The Company does not conduct any
            substantive operations of its own but conducts its primary business operations through its wholly-owned subsidiaries, VIEs and subsidiaries of
            VIEs in the PRC.


     1.2    Organization and principal activities
            Prior to the completion of the merger of the Company with the music business of Tencent in the PRC (“Tencent PRC Music Business”) through a
            reverse acquisition of the Company by Tencent PRC Music Business on July 12, 2016 as described below (the “Merger”), Tencent PRC Music
            Business, mainly comprise QQ Music and WeSing platforms, was operated through a number of entities controlled by Tencent while the Company
            prior to the Merger mainly operated two online platforms, namely Kugou and Kuwo (“CMC Music Business”). Immediately prior to the Merger,
            Tencent, through a wholly-owned subsidiary, Min River Investment Limited (“Min River”), held approximately 15.8% of the outstanding ordinary
            shares of the Company.
            On July 12, 2016, the Company and Min River entered into a share subscription agreement (the “Agreement”), pursuant to which the Company
            conditionally agreed to issue and sell to Min River, and Min River agrees to subscribe for and purchase from the Company, an aggregate of
            1,290,862,550 Ordinary Shares (the “Consideration Shares”), representing 54.4% of the outstanding ordinary shares of the Company immediately
            after the issuance of Consideration Shares, in exchange for Tencent PRC Music Business’s related operating assets and liabilities. Upon the
            completion of the Merger, Min River held approximately 61.6% of the outstanding ordinary shares of the Company. The platforms of Tencent
            PRC Music Business are operated under sub-domains of a domain controlled by Tencent.
            The Merger is accounted for as a reverse acquisition under International Financial Reporting Standard (“IFRS”) 3 (Revised) “Business
            Combination” as detailed in Note 2.1, under which Tencent PRC Music Business is regarded as the accounting acquirer, and these consolidated
            financial statements have been presented as a continuation of the financial statements of Tencent PRC Music Business.
            Immediately upon the completion of the Merger, Tencent and the Group entered into a business cooperation agreement (the “Business
            Cooperation Agreement”) and transferring the rights and obligations of existing contracts of Tencent PRC Music Business, which were signed by
            entities controlled by Tencent with other parties, to the Group.

                                                                                 F-9




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           257/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 259 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     1      General information, organization and basis of preparation (Continued)
     1.2    Organization and principal activities (Continued)
            Pursuant to a special resolution in relation to the change of company name passing at the special general meeting of the Company on
            December 14, 2016, the name of the Company was changed from China Music Corporation to Tencent Music Entertainment Group with
            immediate effect.
            As of December 31, 2016 and 2017, the Company’s significant subsidiaries, VIEs, and subsidiaries of VIEs were as follows:

                                                                            Date of             Equity
                                                           Place of      incorporation       interest held
                                                        incorporation    or acquisition   (direct or indirect)         Principal activities   Note
            Subsidiaries
            Tencent Music Entertainment Hong Kong
              Limited (“TME Hong Kong”)
              (formerly known as “Ocean Music
              Hong Kong Limited”)
                                                         Hong Kong         July 2016                    100%     Investment holding             (i)
                                                                                                                 and music content
                                                                                                                 distribution
            Tencent Music (Beijing) Co., Ltd. (“TME
              Beijing”) (formerly known as “Ocean
              Interactive (Beijing) Information
              Technology Co., Ltd.”)                         PRC           July 2016                    100%     Technical support and          (i)
                                                                                                                 consulting
                                                                                                                 services
            Yeelion Online Network Technology
              (Beijing) Co., Ltd. (“Yeelion Online”)         PRC           July 2016                    100%     Technical support and        (i), (ii)
                                                                                                                 consulting
                                                                                                                 services
            Tencent Music Entertainment Technology
              (Shenzhen) Co., Ltd (“TME Tech
              Shenzhen”)                                     PRC           February                     100%     Online music and               (iv)
                                                                             2017                                entertainment related
                                                                                                                 services
            Variable Interest Entities
            Guangzhou Kugou Computer Technology
              Co., Ltd. (“Guangzhou Kugou”)                  PRC           July 2016                    100%     Online music and             (i), (ii)
                                                                                                                 entertainment related
                                                                                                                 services

                                                                              F-10




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                        258/409
12/3/2018                 Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                      Amendment Filed   12/05/18
                                                                    to Form F-1  Page 260 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     1      General information, organization and basis of preparation (Continued)
     1.2    Organization and principal activities (Continued)
                                                                                   Date of             Equity
                                                                   Place of     incorporation       interest held
                                                                incorporation   or acquisition   (direct or indirect)          Principal activities    Note
             Beijing Kuwo Technology Co., Ltd.(“Beijing
               Kuwo”)                                              PRC          July 2016                      100%     Online music and              (i), (ii)
                                                                                                                        entertainment related
                                                                                                                        services
             Subsidiaries of Variable Interest Entities
             Tencent Music Entertainment (Shenzhen) Co.,
               Ltd (“TME Shenzhen”)                                PRC          July 2016                      100%     Online music and               (iii)
                                                                                                                        entertainment related
                                                                                                                        services

           Notes: (i)      Representing the entities comprising the CMC Music Business immediately prior to the Merger completed on July 12, 2016.
                   (ii)    CMC Music Business acquired Yeelion Online and Guangzhou Kugou in December 2013 and April 2014, respectively. All these
                           entities were deemed acquired by the Company on July 12, 2016 because of the Merger.
                  (iii)    In July 2016, TME Shenzhen was established by the Group for the purpose of operating Tencent PRC Music Business.
                  (iv)     In February 2017, TME Tech Shenzhen was established by the Group for the purpose of operating Tencent PRC Music Business.
             Apart from the significant subsidiaries, VIEs and subsidiaries of VIEs listed above, there are certain non-wholly owned subsidiaries of the Group,
             of which management of the Group considered that these non-wholly owned subsidiaries are not significant to the Group, accordingly, no
             summarized financial information of these non-wholly owned subsidiaries is presented separately.
             PRC laws and regulations prohibit or restrict foreign ownership of companies that provide Internet-based business, which include activities and
             services provided by the Group. The Group operates its business operations in the PRC through a series of contractual arrangements entered into
             among the Company, wholly-owned subsidiaries of the Company, VIEs that legally owned by individuals (“Nominee Shareholders”) authorized
             by the Group (collectively, “Contractual Arrangements”). The Contractual Arrangements including Exclusive Technology Services Agreement,
             Exclusive Business Cooperation Agreement, Loan Agreement, Exclusive Purchase Option Agreement, Equity Interest Pledge Agreement, and
             Powers of Attorney Agreement.
             Under the Contractual Arrangements, the Company has the power to control the management, and financial and operating policies of the VIEs,
             has exposure or rights to variable returns from its involvement with the VIEs, and has the ability to use its power over the VIEs to affect the
             amount of the returns. As a result, all these VIEs are accounted for as consolidated structured entities of the Company and their financial
             statements have also been consolidated by the Company.

                                                                                  F-11




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                259/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 261 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     1      General information, organization and basis of preparation (Continued)
     1.2    Organization and principal activities (Continued)
            The Contractual Arrangements were in place prior to the Merger while have been updated at the time of the Merger. The principal terms of the
            Contractual Arrangements are further described below:


            (a)   Contractual agreements with Beijing Kuwo
                  Voting Trust Agreement
                  Pursuant to the Voting Trust Agreement, signed in July 2016, the shareholders of Beijing Kuwo each irrevocably granted Yeelion Online or
                  any individual designated by Yeelion Online in writing as their attorney-in-fact to vote, the rights to vote on their behalf on all matters of
                  Beijing Kuwo requiring shareholder approval under PRC laws and regulations and Beijing Kuwo’s articles of association. The term of this
                  agreement will remain effective as long as the shareholders continue to hold equity interests in Beijing Kuwo.


                  Exclusive Technical Service Agreement
                  Pursuant to the exclusive technical service agreement between Yeelion Online and Beijing Kuwo, signed in July 2016, Yeelion Online or its
                  designated party has the exclusive right to provide business support, technical services and consulting services in return for a service fee,
                  which represents 90% of net operating income of Beijing Kuwo together with other service fees charged for other ad hoc services provided.
                  Yeelion has the discretion to change the charge rate. During the term of the agreement, without Yeelion Online’s prior written consent,
                  Beijing Kuwo shall not engage any third party for any of such services provided under this agreement. The term for the agreement is 20
                  years.


                  Loan Agreement
                  Under the loan agreement between Yeelion Online and the shareholders of Beijing Kuwo in place at the time of the Merger, Yeelion Online
                  provided interest-free loans to the shareholders of Beijing Kuwo solely for the subscription of newly registered capital of Beijing Kuwo.
                  Yeelion Online has the sole discretion to determine the way of repayment, including requiring the shareholders to transfer their equity shares
                  in Beijing Kuwo to Yeelion Online according to the terms indicated in the Exclusive Share Purchase Option as aftermentioned. The term for
                  the loan was extended to 20 years starting from July 2016.


                  Exclusive Option agreement
                  Pursuant to the exclusive purchase option agreement amongst Yeelion Online, Beijing Kuwo and its shareholders, the shareholders of
                  Beijing Kuwo granted Yeelion Online or its designated party, an exclusive irrevocable option to purchase, all or part of the equity interests
                  held by its shareholders, when and to the extent permitted under PRC law, at a price equal to the proportional amount of registered capital of
                  Beijing Kuwo. Without the consent of Yeelion Online or its designated party, the shareholders of Beijing Kuwo may not transfer, donate,
                  pledge, or otherwise dispose of their equity shareholdings in any way. In addition, the shareholders granted TME Beijing or its designated
                  party, an exclusive irrevocable option to purchase, all or part of the assets of Beijing Kuwo at a price equal to the carrying amount of Beijing
                  Kuwo at the time of purchase. The exclusive purchase option agreement remains effective until the options are exercised.

                                                                                 F-12




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             260/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 262 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     1      General information, organization and basis of preparation (Continued)
     1.2    Organization and principal activities (Continued)
            (a)   Contractual agreements with Beijing Kuwo (Continued)
                  Equity Interest Pledge Agreement
                  Pursuant to the equity interest pledge agreement amongst Yeelion Online, Beijing Kuwo and its shareholders, the shareholders of Beijing
                  Kuwo pledge all of their equity interests in Beijing Kuwo to Yeelion Online, to guarantee Beijing Kuwo and its shareholders’ performance
                  of their obligations under exclusive purchase option agreement, exclusive business cooperation agreement, loan agreement, and powers of
                  attorney. If Beijing Kuwo and/or any of its shareholders breach their contractual obligations under this agreement, Yeelion Online, as
                  pledgee, will be entitled to certain rights, including the right to sell the pledged equity interests. Without Yeelion Online’s prior written
                  consent, shareholders of Beijing Kuwo shall not transfer or assign the pledged equity interests, or create or allow any encumbrance that
                  would prejudice Yeelion Online’s interests.
                  During the term of this agreement, Yeelion Online is entitled to receive all of the dividends and profits paid on the pledged equity interests.
                  The equity interest pledge will be effective upon the completion of the registration of the pledge with the competent local branch of the
                  State Administration for Industry and Commerce (“SAIC”), and will remain effective until Beijing Kuwo and its shareholders discharge all
                  their obligations under the Contractual Arrangements.


                  Capital subscription agreement
                  Pursuant to the capital subscription agreement amongst Beijing Kuwo and Linzhi Lichuang Information Technology Co., Ltd (“Linzhi
                  Lichuang”), an affiliate of Tencent, signed in July 2016, Linzhi Lichuang shall provide capital to Beijing Kuwo for share subscription of
                  Beijing Kuwo in connection with the Agreement. Linzhi Lichuang, as a shareholder of Beijing Kuwo, also signed aforementioned
                  Contractual Agreements except for the loan agreement accordingly.


            (b)   Contractual agreements with Guangzhou Kugou
                  Agreement on authorization to exercise shareholders voting right
                  Pursuant to the powers of attorney agreement, signed in July 2016, the shareholders of Guangzhou Kugou each irrevocably granted TME
                  Beijing or any individual designated by TME Beijing in writing as their attorney-in-fact to vote, the rights to vote on their behalf on all
                  matters of Guangzhou Kugou requiring shareholder approval under PRC laws and regulations and Guangzhou Kugou’s articles of
                  association. The term of this agreement will remain effective as long as the shareholders continue to hold equity interests in Guangzhou
                  Kugou.


                  Exclusive technical service agreement
                  Pursuant to the exclusive technical service agreement between TME Beijing and Guangzhou Kugou, signed in July 2016, TME Beijing or
                  its designated party has the exclusive right to provide technical and consulting services in return for a service fee, which represents 90% of
                  net operating income of Guangzhou Kugou, together with other service fees charged for other ad hoc services provided. TME Beijing has
                  the discretion to change the charge rate. During the term of the agreement, without TME

                                                                                 F-13




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              261/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 263 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     1      General information, organization and basis of preparation (Continued)
     1.2    Organization and principal activities (Continued)
            (b)   Contractual agreements with Guangzhou Kugou (Continued)
                  Exclusive technical service agreement (Continued)
                  Beijing’s prior written consent, Guangzhou Kugou shall not engage any third party for any of such services provided under this agreement.
                  The term of this agreement is 20 years.


                  Loan agreement
                  Under the loan agreement between TME Beijing and the shareholders of Guangzhou Kugou, signed in April 2014, TME Beijing provided
                  interest-free loans to the shareholders of Guangzhou Kugou solely for the subscription of newly registered capital of Guangzhou Kugou.
                  The loans can be repaid only with the proceeds from the sale of all of the equity interest in Guangzhou Kugou to TME Beijing or its
                  designated representative(s). The term of each loan is 20 years from the first withdrawal of such loan by Guangzhou Kugou’s shareholders.
                  Under the loan agreement between TME Beijing and the shareholders of Guangzhou Kugou, signed in April 2014, TME Beijing provided
                  interest-free loans to the shareholders of Guangzhou Kugou solely for the subscription of newly registered capital of Guangzhou Kugou.
                  The loans can be repaid only with the proceeds from the sale of all of the equity interest in Guangzhou Kugou to TME Beijing or its
                  designated representative(s). The term of each loan is 20 years from the first withdrawal of such loan by Guangzhou Kugou’s shareholders.


                  Exclusive purchase option agreement
                  Pursuant to the exclusive purchase option agreement amongst TME Beijing, Guangzhou Kugou and its shareholders, the shareholders
                  granted TME Beijing or its designated party, an exclusive irrevocable option to purchase, all or part of the equity interests held by its
                  shareholders, when and to the extent permitted under PRC law, at a price equal to the proportional amount of registered capital of
                  Guangzhou Kugou. Without the consent of TME Beijing or its designated party, the shareholders may not transfer, donate, pledge, or
                  otherwise dispose of their equity shareholdings in any way. In addition, the shareholders granted TME Beijing or its designated party, an
                  exclusive irrevocable option to purchase, all or part of the assets of Guangzhou Kugou at a price equal to the carrying amount of Guangzhou
                  Kugou at the time of purchase. The exclusive purchase option agreement remains effective until the options are exercised.


                  Equity interest pledge agreement
                  Pursuant to the equity interest pledge agreement amongst TME Beijing, Guangzhou Kugou and its shareholders, the shareholders of
                  Guangzhou Kugou pledge all of their equity interests in Guangzhou Kugou to TME Beijing, to guarantee Guangzhou Kugou and its
                  shareholders’ performance of their obligations under exclusive purchase option agreement, exclusive technical service agreement, loan
                  agreement, and powers of attorney. If Guangzhou Kugou and/or any of its shareholders breach their contractual obligations under this
                  agreement, TME Beijing, as pledgee, will be entitled to certain rights, including the right to sell the pledged equity interests. Without TME
                  Beijing’s prior written consent, shareholders of Guangzhou Kugou shall not transfer or assign the pledged equity interests, or create or allow
                  any encumbrance that would prejudice TME Beijing’s interests.

                                                                                F-14




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           262/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 264 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     1      General information, organization and basis of preparation (Continued)
     1.2    Organization and principal activities (Continued)
            (b)   Contractual agreements with Guangzhou Kugou (Continued)
                  Equity interest pledge agreement (Continued)
                  During the term of this agreement, TME Beijing is entitled to receive all the dividends and profits paid on the pledged equity interests. The
                  equity interest pledge will be effective upon the completion of the registration of the pledge with the competent local branch of the State
                  Administration for Industry and Commerce (“SAIC”), and will remain effective until Guangzhou Kugou and its shareholders discharge all
                  their obligations under the contractual arrangements.


                  Capital subscription agreement
                  Pursuant to the capital subscription agreement amongst Guangzhou Kugou and Linzhi Lichuang Information Technology Co., Ltd (“Linzhi
                  Lichuang”), an affiliate of Tencent, signed in July 2016, Linzhi Lichuang shall provide capital to Guangzhou Kugou for share subscription
                  of Guangzhou Kugou in connection with the Agreement. Linzhi Lichuang, as a shareholder of Guangzhou Kugou, also signed
                  aforementioned Contractual Agreements except for loan agreement accordingly.


            (c)   Risks in relation to the VIEs
                  In the opinion of the Company’s management, the contractual arrangements discussed above have resulted in the Company, Yeelion Online,
                  and TME Beijing having the power to direct activities that most significantly impact the VIEs, including appointing key management,
                  setting up operating policies, exerting financial controls and transferring profit or assets out of the VIEs at its discretion. The Company has
                  the power to direct activities of the VIEs and can have assets transferred out of the VIEs under its control. Therefore, the Company
                  considers that there is no asset in any of the VIEs that can be used only to settle obligations of the VIEs, except for registered capital, capital
                  reserve and PRC statutory reserves of the VIEs totaling RMB3,212 million and RMB3,249 million as of December 31, 2016 and 2017,
                  respectively. Currently there is no contractual arrangement that could require the Company to provide additional financial support to the
                  VIEs. As the Company is conducting its Internet-related business mainly through the VIEs, the Company may provide such support on a
                  discretional basis in the future, which could expose the Company to a loss. As the VIEs organized in the PRC were established as limited
                  liability companies under PRC law, their creditors do not have recourse to the general credit of TME Beijing and Yeelion Online for the
                  liabilities of the VIEs, and TME Beijing and Yeelion Online does not have the obligation to assume the liabilities of these VIEs.
                  The Company determines that the Contractual Arrangements are in compliance with PRC law and are legally enforceable. However,
                  uncertainties in the PRC legal system could limit the Group’s ability to enforce the Contractual Arrangements.
                  On January 19, 2015, the Ministry of Commerce of the PRC (“MOFCOM”), released for public comment a proposed PRC law, the Draft
                  FIE Law, that appears to include Consolidated VIEs within the scope of entities that could be considered as foreign invested enterprises, or
                  FIEs, that would be subject to restrictions under existing PRC law on foreign investment in certain categories of industry. Specifically, the
                  Draft FIE Law introduces the concept of “actual control” for determining whether an entity is considered to be an FIE. In addition to control
                  through direct or indirect ownership or equity, the Draft FIE Law includes control through contractual arrangements within the definition of
                  “actual

                                                                                  F-15




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                263/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 265 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     1      General information, organization and basis of preparation (Continued)
     1.2    Organization and principal activities (Continued)
            (c)   Risks in relation to the VIEs (Continued)
                  control.” The Draft FIE Law includes provisions that would exempt from the definition of foreign invested enterprises entities where the
                  ultimate controlling shareholders are either entities organized under PRC law or individuals who are PRC citizens. The Draft FIE Law is
                  silent as to what type of enforcement action might be taken against existing entities that operate in restricted or prohibited industries and are
                  not controlled by entities organized under PRC law or individuals who are PRC citizens. If the restrictions and prohibitions on foreign
                  invested enterprises included in the Draft FIE Law are enacted and enforced in their current form, the Company’s ability to use the
                  Contractual Arrangements and the Company’s ability to conduct business through them could be severely limited.
                  The Company’s ability to control VIEs also depends on rights provided to TME Beijing and Yeelion Online, under the powers of attorney
                  agreement, to vote on all matters requiring shareholder approval. As noted above, the Company believes these powers of attorney
                  agreements are legally enforceable, but they may not be as effective as direct equity ownership. In addition, if the corporate structure of the
                  Group or the contractual arrangements between the TME Beijing or Yeelion Online, the VIEs and their respective shareholders were found
                  to be in violation of any existing PRC laws and regulations, the relevant PRC regulatory authorities could:
                   •     revoke the Group’s business and operating licenses;
                   •     require the Group to discontinue or restrict its operations;
                   •     restrict the Group’s right to collect revenues;
                   •     block the Group’s websites;
                   •     require the Group to restructure the operations, re-apply for the necessary licenses or relocate its businesses, staff and assets;
                   •     impose additional conditions or requirements with which the Group may not be able to comply; or
                   •     take other regulatory or enforcement actions against the Group that could be harmful to the Group’s business.
                  The following are major financial statements amounts and balances of the Group’s VIEs and subsidiaries of VIEs as of and for the years
                  ended December 31, 2016 and 2017.

                                                                                                                    As at December 31,
                                                                                                              2016                     2017
                                                                                                            RMB’million            RMB’million
                        Total current assets                                                                      2,138                  6,205
                        Total non-current assets                                                                  4,480                  3,872
                        Total assets                                                                              6,618                 10,077
                        Total current liabilities                                                                (1,763)                (4,661)
                        Total non-current liabilities                                                              (348)                  (304)
                        Total liabilities                                                                        (2,111)                (4,965)

                                                                                  F-16




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              264/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 266 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     1      General information, organization and basis of preparation (Continued)
     1.2    Organization and principal activities (Continued)
            (c)   Risks in relation to the VIEs (Continued)
                                                                                                                                 Year ended December 31,
                                                                                                                              2016                    2017
                                                                                                                            RMB’million           RMB’million
                        Total net revenues                                                                                        3,007                    10,948
                        Net profit                                                                                                   61                       340
                        Net cash generated from operating activities                                                                842                     1,763
                        Net cash generated from investing activities                                                                570                       131
                        Net cash generated from financing activities                                                                —                         —
                        Net increase in cash and cash equivalents                                                                 1,412                     1,894
                        Cash and cash equivalents, beginning of the period                                                          —                       1,412
                        Cash and cash equivalents, end of the period                                                              1,412                     3,306

                  The above financial statements amounts and balances have included intercompany transactions which have be eliminated on the Company’s
                  consolidated financial statements.
                  As of December 31, 2016 and 2017, the total assets of Group’s VIEs were mainly consisting of cash and cash equivalents, accounts
                  receivable, prepayments, deposits and other current assets and intangible assets. As of December 31, 2016 and 2017, the total liabilities of
                  VIEs were mainly consisting of accounts payable, accrued expenses and other current liabilities.
                  The recognized revenue-producing assets held by the Group’s VIEs include intangible assets acquired through business combination,
                  prepaid content royalties and domain names, servers and leasehold improvements relating to office facilities. The balances of these assets as
                  of December 31, 2016 and 2017 were included in the line of “Total non-current assets” in the table above.
                  The unrecognized revenue-producing assets held by the Group’s VIEs mainly consist of intellectual property, licenses, and trademarks that
                  the Group relies on to operate its businesses.


     2      Summary of significant accounting policies
            The principal accounting policies applied in the preparation of these consolidated financial statements are set out below. These policies have been
            consistently applied to all the years presented, unless otherwise stated.


     2.1    Basis of preparation
            These consolidated financial statements are the first consolidated financial statements prepared by the Group in accordance with the International
            Financial Reporting Standards (“IFRSs”) as issued by International Accounting Standards Board (“IASB”). The consolidated financial statements
            have been prepared under the historical cost convention, as modified by the revaluation of available-for-sale financial assets and short-term
            investments, which are carried at fair value.
            The preparation of financial statements in conformity with IFRSs requires the use of certain critical accounting estimates. It also requires
            management to exercise its judgement in the process of applying the Group’s accounting policies. The areas involving a higher degree of
            judgement or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are disclosed in
            Note 4.

                                                                                F-17




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             265/409
12/3/2018                 Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                      Amendment Filed   12/05/18
                                                                    to Form F-1  Page 267 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.1    Basis of preparation (Continued)
            (a)   First-time adoption of IFRSs
                  IFRS 1 “First-time adoption of International Financial Reporting Standards” has been applied in preparing the consolidated financial
                  statements for the years ended December 31, 2016 and 2017. Since the Group become a first-time adopter later than its controlling
                  shareholder, Tencent, therefore, the Group adopted the exemption to measure its assets and liabilities at the carrying amounts that would be
                  included in Tencent’s consolidated financial statements. No reconciliation of the Group’s equity and profits reported under the previous
                  accounting standards to its equity and profits under IFRSs was prepared as the Group has not issued any financial statements prior to this
                  report.


            (b)   Carve out financial information of Tencent PRC Music Business
                  As stated in Note 1.2 above, immediately prior to the Merger, the Tencent PRC Music Business was held and operated by a number of
                  entities controlled by Tencent, and did not exist as a separate legally constituted group. For the purpose of this report, the Tencent PRC
                  Music Business is prepared using the carrying values of Tencent PRC Music Business from Tencent’s perspective to present the financial
                  position and performance of the Tencent PRC Music Business on a standalone basis throughout the period from January 1, 2016 to July 12,
                  2016 (the “Carve-out Period”).
                  During the Carve-out Period, the financial information of Tencent PRC Music Business is derived from the historical accounting records of
                  Tencent on the following basis:
                  (i)       Income statement of the Tencent PRC Music Business for the Carve-out Period includes all revenues, related costs, expenses and
                            charges directly generated or incurred by the Tencent PRC Music Business. Balance sheet of the Tencent PRC Music Business
                            include the assets and liabilities that are directly related and clearly identified to the Tencent PRC Music Business.
                  (ii)      Any funding received from/paid to Tencent and its group entities/operations other than the Tencent PRC Music Business in the
                            Carve-out Period are treated as deemed capital contribution or return of contributions within the equity. Accounts receivables and
                            other current assets, and accounts payable and other current liabilities received or settled by Tencent are also treated as deemed
                            capital contribution or return of contributions within the equity.
                  (iii)     Certain common operating and administrative expense incurred by the Tencent PRC Music Business in conjunction with other
                            business operations of Tencent, including financial, human resources, office administration and other support functions are
                            reallocated to the Tencent PRC Music Business primarily based on certain pre-determined charge rates per headcount of the Tencent
                            PRC Music Business, which management believes represent a reasonable allocation methodology as these charge rates are consistent
                            across Tencent.
                  (iv)      The retained earnings/accumulated deficits within the equity represents the deficit or excess of total assets over total liabilities during
                            the Carve-out Period.
                  The financial information for the Carve-out Period may not necessarily be indicative of the Tencent PRC Music Business’ financial position,
                  results of operating activities or cash flows had it operated as a separate entity throughout the Carve-out Period presented or for future
                  periods.

                                                                                    F-18




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  266/409
12/3/2018                 Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                      Amendment Filed   12/05/18
                                                                    to Form F-1  Page 268 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.1    Basis of preparation (Continued)
            (c)   Reverse Acquisition of CMC
                  Under the reverse acquisition accounting, the consolidated financial statements represent the continuation of the financial statements of the
                  Tencent PRC Music Business (being the legal acquiree and accounting acquirer) except for its capital structure, which reflect the following:
                  (i)       the assets and liabilities of the legal acquiree (the accounting acquirer) recognized and measured at their pre-combination carrying
                            amounts;
                  (ii)      the assets and liabilities of the legal parent (the accounting acquiree) recognized and measured at their fair value as at July 12, 2016,
                            the date of the reverse acquisition in accordance with IFRS 3;
                  (iii)     the retained earnings and other equity balances of the legal acquiree before the Merger; and
                  (iv)      the amount recognized as issued equity interests in the consolidated financial statements determined by adding the issued equity
                            interest of the legal acquiree (the accounting acquirer) outstanding immediately before the business combination to the fair value of
                            the legal parent (accounting acquiree) measured at fair value as at July 12, 2016. However, the equity structure reflects the equity
                            structure of the legal parent (the accounting acquiree), including the equity interests the legal parent issued to effect the Merger.
                            Accordingly, the equity structure of the legal acquiree (the accounting acquirer) is restated using the exchange ratio established in the
                            acquisition agreement to reflect 1,290,862,550 shares of the legal parent (the accounting acquiree) issued in the Merger.
                  In applying the reverse acquisition accounting, the consideration deemed to be given by the Tencent PRC Music Business was
                  RMB17,999 million, which is the fair value of the Company immediately prior to the Merger. The separately identifiable assets and
                  liabilities of the accounting acquiree recognized in the consolidated statement of financial position were at their fair value as at the date of
                  the reverse acquisition. Goodwill arising from the Merger was recognized on the same date. The results and cash flows of the accounting
                  acquiree are included in the Company’s consolidated financial statements from the date of the Merger. Further details are disclosed in Note
                  22(a).


     2.2    Recent accounting pronouncements
            (a)   All new standards, amendments to standards and interpretations, which are mandatory for the financial year beginning January 1, 2016 and
                  2017, are consistently applied to the Group throughout the years presented. The adoption of these amendments does not have any significant
                  impact on the consolidated financial statements of the Group.
            (b)   The Group has elected to early apply IFRS 15, “Revenue from contracts with customers” which has been applied consistently throughout the
                  years presented. IFRS 15 replaces the previous revenue standards IAS 18 “Revenue” and IAS 11 “Construction Contracts” and related
                  interpretations.

                                                                                    F-19




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 267/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 269 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.2    Recent accounting pronouncements (Continued)
            (c)   New standards, amendments and interpretations to existing standards have been issued but are not effective for the financial year beginning
                  January 1, 2017 and have not been early adopted by the Group:

                  New standards, interpretations and amendments                                                                       Effective date
                  IFRS 9, Financial Instruments                                                                                       January 1, 2018
                  IFRS 16, Leases                                                                                                     January 1, 2019


                  IFRS 9 Financial Instruments
                  IFRS 9 “Financial instruments” addresses the classification, measurement and derecognition of financial assets and financial liabilities,
                  introduces new rules for hedge accounting and a new impairment model for financial assets.
                  The Group has reviewed its financial assets and liabilities and is expecting the following impact from the adoption of the new standard on
                  January 1, 2018:


                  Classification and measurement of financial instruments
                  The Group’s investments in available-for-sale financial assets to the extent of RMB10 million will be reclassified to financial assets at fair
                  value through profit or loss, however there is no cumulative fair values change of these available-for-sale financial assets as at December 31,
                  2017 to be reclassified from other reserves to retained earnings on January 1, 2018. The remaining available-for-sale financial assets of the
                  Group to the extent of RMB3,730 million will be reclassified to financial assets at fair value through other comprehensive income and not
                  recycling to income statement.
                  There will be no impact on the Group’s accounting for financial liabilities, as the new requirements only affect the accounting for financial
                  liabilities that are designated at fair value through profit or loss, while the Group does not have any such liabilities.


                  Impairment of financial assets
                  The new impairment model requires the recognition of impairment provisions based on expected credit losses rather than only incurred
                  credit losses as is the case under IAS 39. It applies to financial assets classified at amortized cost, debt instruments measured at fair value
                  through other comprehensive income, contract assets under IFRS 15, lease receivables, loan commitments and certain financial guarantee
                  contracts. Based on the assessments undertaken to date, the Group expects changes in the loss allowance for account receivables to be
                  insignificant.
                  The new standard also introduces expanded disclosure requirements and changes in presentation. These are expected to change the nature
                  and extent of the Group’s disclosures about its financial instruments.


                  IFRS 16 Leases
                  IFRS 16 will result in almost all leases being recognized on the statement of financial position, as the distinction between operating and
                  finance leases is removed. Under the new standard, an asset (the right to use the leased item) and a financial liability to pay rentals are
                  recognized. The only exceptions are short-term and low-value leases.

                                                                                  F-20




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  268/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 270 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.2    Recent accounting pronouncements (Continued)
                  The accounting for lessors will not be significantly changed. The standard will affect primarily the accounting for Group’s operating leases.
                  The Group has just commenced its assessment and have not yet determined to what extent its commitments will result in the recognition of
                  an asset and a liability for future payments and how this will affect the Group’s profit and classification of cash flows.


     2.3    Principles of consolidation and equity accounting
            (a)   Subsidiaries
                  Subsidiaries are all entities (including VIEs as stated in Note 1.2 above) over which the Group has control. The Group controls an entity
                  when the Group is exposed to, or has rights to, variable returns from its involvement with the entity and has the ability to affect those returns
                  through its power to direct the activities of the entity. Subsidiaries are fully consolidated from the date on which control is transferred to the
                  group. They are deconsolidated from the date that control ceases.
                  Intercompany transactions, balances and unrealised gains on transactions between group companies are eliminated. Unrealised losses are
                  also eliminated unless the transaction provides evidence of an impairment of the transferred asset. Accounting policies of subsidiaries have
                  been changed where necessary to ensure consistency with the policies adopted by the Group.
                  Non-controlling interests in the results and equity of subsidiaries are shown separately in the consolidated income statement, statement of
                  comprehensive income, statement of changes in equity and balance sheet, respectively.


            (b)   Associates
                  Associates are all entities over which the group has significant influence but not control or joint control. This is generally the case where the
                  Group holds between 20% and 50% of the voting rights. Investments in associates are accounted for using the equity method of accounting
                  (see (d) below), after initially being recognized at cost. Interests in associates are accounted for using the equity method of accounting (see
                  (d) below), after initially being recognized at cost in the consolidated balance sheet.


            (c)   Joint ventures
                  Interests in joint ventures are accounted for using the equity method (see (d) below), after initially being recognized at cost in the
                  consolidated balance sheet.


            (d)   Equity accounting
                  Under the equity method of accounting, the investments are initially recognized at cost and adjusted thereafter to recognize the Group’s
                  share of the post-acquisition profits or losses of the investee in profit or loss, and the Group’s share of movements in other comprehensive
                  income of the investee in other comprehensive income. Dividends received or receivable from associates and joint ventures are recognized
                  as a reduction in the carrying amount of the investment.

                                                                                  F-21




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               269/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 271 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.3    Principles of consolidation and equity accounting (Continued)
            (d)   Equity accounting (Continued)
                  When the Group’s share of losses in an equity-accounted investment equals or exceeds its interest in the entity, including any other
                  unsecured long-term receivables, the Group does not recognize further losses, unless it has incurred obligations or made payments on behalf
                  of the other entity.
                  Unrealised gains on transactions between the group and its associates and joint ventures are eliminated to the extent of the Group’s interest
                  in these entities. Unrealized losses are also eliminated unless the transaction provides evidence of an impairment of the asset transferred.
                  Accounting policies of equity accounted investees have been changed where necessary to ensure consistency with the policies adopted by
                  the Group.
                  The carrying amount of equity-accounted investments is tested for impairment in accordance with the policy described in note 2.10
                  whenever there is an indication that the carrying amount may be impaired in accordance with note 2.11(e).


     2.4    Business combinations
            The acquisition method of accounting is used to account for all business combinations, regardless of whether equity instruments or other assets are
            acquired. The consideration transferred for the acquisition of a subsidiary comprises the:
             •    fair values of the assets transferred
             •    liabilities incurred to the former owners of the acquired business
             •    equity interests issued by the group
             •    fair value of any asset or liability resulting from a contingent consideration arrangement, and
             •    fair value of any pre-existing equity interest in the subsidiary.
            Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are, with limited exceptions, measured
            initially at their fair values at the acquisition date. The group recognizes any non-controlling interest in the acquired entity on an
            acquisition-by-acquisition basis either at fair value or at the non-controlling interest’s proportionate share of the acquired entity’s net identifiable
            assets.
            Acquisition-related costs are expensed as incurred.
            The excess of the
             •    consideration transferred,
             •    amount of any non-controlling interest in the acquired entity, and
             •    acquisition-date fair value of any previous equity interest in the acquired entity,
            over the fair value of the net identifiable assets acquired is recorded as goodwill.
            If the business combination is achieved in stages, the acquisition date carrying value of the acquirer’s previously held equity interest in the
            acquiree is remeasured to fair value at the acquisition date. Any gains or losses arising from such remeasurement are recognized in profit or loss.

                                                                                      F-22




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 270/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 272 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.5    Segment reporting
            Operating segments are reported in a manner consistent with the internal reporting provided to the chief operating decision makers, who are
            responsible for allocating resources and assessing performance of the operating segments and making strategic decisions. The Group’s chief
            operating decision makers have been identified as the executive directors of the Company, who review the consolidated results of operations when
            making decisions about allocating resources and assessing performance of the Group as a whole.
            For the purpose of internal reporting and management’s operation review, the chief operating decision-makers and management personnel do not
            segregate the Group’s business by product or service lines. Hence, the Group has only one operating segment. In addition, the Group does not
            distinguish between markets or segments for the purpose of internal reporting. As the Group’s assets and liabilities are substantially located in the
            PRC, substantially all revenues are earned and substantially all expenses incurred in the PRC, no geographical segments are presented.


     2.6    Foreign currency translation
            (a)   Functional and presentation currency
                  Items included in the financial statements of each of the Group’s entities are measured using the currency of the primary economic
                  environment in which the entity operates (the “functional currency”). The functional currency of the Company is United States Dollars
                  (“US$”). As the major operations of the Group are within the PRC, the Group presents its consolidated financial statements in Renminbi
                  (“RMB”), unless otherwise stated


            (b)   Transactions and balances
                  Foreign currency transactions are translated into the functional currency using the exchange rates at the dates of the transactions. Foreign
                  exchange gains and losses resulting from the settlement of such transactions and from the translation of monetary assets and liabilities
                  denominated in foreign currencies at year end exchange rates are generally recognized in the income statement.
                  Foreign exchange gains and losses that relate to borrowings are presented in the income statement, within fair value change on liabilities of
                  puttable shares. All other foreign exchange gains and losses are presented in the income statement on a net basis within other gains/losses.


            (c)   Group companies
                  The results and financial position of foreign operations (none of which has the currency of a hyperinflationary economy) that have a
                  functional currency different from the presentation currency are translated into the presentation currency as follows:
                   •     assets and liabilities for each balance sheet presented are translated at the closing rate at the date of that balance sheet,
                   •     income and expenses for each statement of profit or loss and statement of comprehensive income are translated at average exchange
                         rates (unless this is not a reasonable approximation of the cumulative effect of the rates prevailing on the transaction dates, in which
                         case income and expenses are translated at the dates of the transactions), and
                   •     all resulting exchange differences are recognized in other comprehensive income.

                                                                                  F-23




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               271/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 273 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.6    Foreign currency translation (Continued)
            (c)   Group companies (Continued)
                  On consolidation, exchange differences arising from the translation of any net investment in foreign entities are recognized in other
                  comprehensive income. When a foreign operation is sold or any borrowings forming part of the net investment are repaid, the associated
                  exchange differences are reclassified to profit or loss, as part of the gain or loss on sale.
                  Goodwill and fair value adjustments arising on the acquisition of a foreign operation are treated as assets and liabilities of the foreign
                  operation and translated at the closing rate. Currency translation differences arising are recognized in other comprehensive income.


     2.7    Property, plant and equipment
            Property, plant and equipment are stated at historical cost less accumulated depreciation. Historical cost includes expenditure that is directly
            attributable to the acquisition of the items
            Subsequent costs are included in the asset’s carrying amount or recognized as a separate asset, as appropriate, only when it is probable that future
            economic benefits associated with the item will flow to the group and the cost of the item can be measured reliably. The carrying amount of any
            component accounted for as a separate asset is derecognized when replaced. All other repairs and maintenance are charged to profit or loss during
            the reporting period in which they are incurred.
            Depreciation is calculated using the straight-line method to allocate their cost or revalued amounts, net of their residual values, over their
            estimated useful lives or, in the case of leasehold improvements and certain leased plant and equipment, the shorter lease term as follows:

            Servers and network equipment                                        3 – 5 years
            Office furniture, equipment and others                               3 – 5 years
            Leasehold improvement                                                Shorter of expected lives of leasehold improvements and lease term
            The assets’ residual values and useful lives are reviewed, and adjusted if appropriate, at the end of each reporting period.
            An asset’s carrying amount is written down immediately to its recoverable amount if the asset’s carrying amount is greater than its estimated
            recoverable amount (Note 2.10).
            Gains and losses on disposals are determined by comparing the proceeds with the carrying amount and are recognized in the income statement.


     2.8    Goodwill
            Goodwill is measured as described in Note 2.10. Goodwill on acquisitions of subsidiaries is included in intangible assets. Goodwill is not
            amortized but it is tested for impairment annually, or more frequently if events or changes in circumstances indicate that it might be impaired, and
            is carried at cost less accumulated impairment losses. Gains and losses on the disposal of an entity include the carrying amount of goodwill
            relating to the entity sold.

                                                                                  F-24




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             272/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 274 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.8    Goodwill (Continued)
            Goodwill is allocated to cash-generating units for the purpose of impairment testing. The allocation is made to those cash-generating units or
            groups of cash-generating units that are expected to benefit from the business combination in which the goodwill arose. The units or groups of
            units are identified at the lowest level at which goodwill is monitored for internal management purposes, being the operating segments.


     2.9    Other intangible assets
            (a)   Domain name, trademark and Internet audio/video program transmission license
                  Separately acquired domain name, trademark and Internet audio/video program transmission license are shown at historical cost. These
                  assets acquired in a business combination are recognized at fair value at the acquisition date. Domain name, trademark and Internet
                  audio/video program transmission license have a finite useful life and are carried at cost less accumulated amortization. Amortization is
                  calculated using the straight-line method to allocate the cost of these assets and over their respective useful live of no more than 12 years.
                  The useful lives of these assets are the periods over which they are expected to be available for use by the Group, and the management of
                  the Group also take into account of past experience when estimating the useful lives.


            (b)   Other intangible assets acquired in a business combination
                  Other intangible assets acquired in a business combination are recognized initially at fair value at the acquisition date and subsequently
                  carried at the amount initially recognized less accumulated amortization and impairment loss, if any. Amortization is calculated using the
                  straight-line method to allocate the costs of acquired intangible assets over the following estimated useful lives:

                              Online users                                                                                        1 year
                              Corporate customer relationship                                                                3 – 4 years
                              Supplier resources                                                                             3 – 6 years
                              Non-compete agreements                                                                         4 – 5 years


     2.10 Impairment of non-financial assets
            Goodwill and intangible assets that have an indefinite useful life are not subject to amortization and are tested annually for impairment, or more
            frequently if events or changes in circumstances indicate that they might be impaired. Other assets are tested for impairment whenever events or
            changes in circumstances indicate that the carrying amount may not be recoverable. Impairment review on the goodwill of the Group is conducted
            by the management as at December 31 according to IAS 36 “Impairment of assets”. An impairment loss is recognized for the amount by which
            the asset’s carrying amount exceeds its recoverable amount. The recoverable amount is the higher of an asset’s fair value less costs of disposal and
            value in use. For the purposes of assessing impairment, assets are grouped at the lowest levels for which there are separately identifiable cash
            inflows which are largely independent of the cash inflows from other assets or groups of assets (cash-generating units). Non-financial assets other
            than goodwill that suffered an impairment are reviewed for possible reversal of the impairment at the end of each reporting period.

                                                                                 F-25




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 273/409
12/3/2018                 Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                      Amendment Filed   12/05/18
                                                                    to Form F-1  Page 275 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.11 Investments and other financial assets
            (a)   Classification
                  The Group classifies its financial assets in the following categories: financial assets at fair value through profit or loss, loans and
                  receivables, and available-for-sale financial assets.
                  The classification depends on the purpose for which the investments were acquired. Management determines the classification of its
                  investments at initial recognition and, in the case of assets classified as held-to-maturity, re-evaluates this designation at the end of each
                  reporting period. See Note 24 for details about each type of financial asset.


                  (i)       Financial assets at fair value through profit or loss
                            The Group classifies financial assets at fair value through profit or loss if they are acquired principally for the purpose of selling in
                            the short term, i.e. are held for trading. They are presented as current assets if they are expected to be sold within 12 months after the
                            end of the reporting period; otherwise they are presented as non-current assets. The Group’s short-term investments were classified
                            as financial assets at fair value through profit or loss.


                  (ii)      Loans and receivables
                            Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active
                            market. If collection of the amounts is expected in one year or less they are classified as current assets. If not, they are presented as
                            non-current assets. The Group’s loans and receivables comprise of trade and other receivables and cash and cash equivalents.


                  (iii)     Available-for-sale financial assets
                            Investments are designated as available-for-sale financial assets if they do not have fixed maturities and fixed or determinable
                            payments, and management intends to hold them for the medium to long-term. Financial assets that are not classified into any of the
                            other categories (at fair value through profit or loss, loans and receivables or held-to-maturity investments) are also included in the
                            available-for-sale category.
                            The financial assets are presented as non-current assets unless they mature, or management intends to dispose of them within 12
                            months of the end of the reporting period.


            (b)   Recognition and derecognition
                  Regular way purchases and sales of financial assets are recognized on trade-date, the date on which the group commits to purchase or sell
                  the asset. Financial assets are derecognized when the rights to receive cash flows from the financial assets have expired or have been
                  transferred and the group has transferred substantially all the risks and rewards of ownership.
                  When securities classified as available-for-sale are sold, the accumulated fair value adjustments recognized in other comprehensive income
                  are reclassified to profit or loss as gains and losses from investment securities.

                                                                                    F-26




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  274/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 276 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.11 Investments and other financial assets (Continued)
            (c)   Measurement
                  At initial recognition, the group measures a financial asset at its fair value plus, in the case of a financial asset not at fair value through profit
                  or loss, transaction costs that are directly attributable to the acquisition of the financial asset. Transaction costs of financial assets carried at
                  fair value through profit or loss are expensed in the income statement.
                  Loans and receivables are subsequently carried at amortized cost using the effective interest method.
                  Available-for-sale financial assets and financial assets at fair value through profit or loss are subsequently carried at fair value. Gains or
                  losses arising from changes in the fair value are recognized as follows:
                   •     for “financial assets at fair value through profit or loss”—in profit or loss within other gains/losses
                   •     for “available-for-sale financial assets” that are monetary securities denominated in a foreign currency—translation differences
                         related to changes in the amortized cost of the security are recognized in the income statement and other changes in the carrying
                         amount are recognized in other comprehensive income
                   •     for other monetary and non-monetary securities classified as available-for-sale—in other comprehensive income.
                  Dividends on financial assets at fair value through profit or loss and available-for-sale equity instruments are recognized in the income
                  statement when the Group’s right to receive payments is established.
                  Interest income from financial assets at fair value through profit or loss and on loans and receivables calculated using the effective interest
                  method are recognized as interest income in the income statement.
                  Details on how the fair value of financial instruments is determined are disclosed in Note 3.3.


            (d)   Offsetting financial instruments
                  Financial assets and liabilities are offset and the net amount reported in the balance sheet where the Company currently has a legally
                  enforceable right to offset the recognized amounts, and there is an intention to settle on a net basis or realize the asset and settle the liability
                  simultaneously. The Company has also entered into arrangements that do not meet the criteria for offsetting but still allow for the related
                  amounts to be set off in certain circumstances, such as bankruptcy or the termination of a contract.


            (e)   Impairment of financial assets
                  The Group assesses at the end of each reporting period whether there is objective evidence that a financial asset or group of financial assets
                  is impaired. A financial asset or a group of financial assets is impaired and impairment losses are incurred only if there is objective evidence
                  of impairment as a result of one or more events that occurred after the initial recognition of the asset (a ‘loss event’) and

                                                                                    F-27




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                   275/409
12/3/2018                Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                     Amendment Filed   12/05/18
                                                                   to Form F-1  Page 277 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.11 Investments and other financial assets (Continued)
            (e)   Impairment of financial assets (Continued)
                  that loss event (or events) has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be
                  reliably estimated. In the case of equity investments classified as available-for-sale, a significant or prolonged decline in the fair value of the
                  security below its cost is considered an indicator that the assets are impaired.


                  (i)      Assets carried at amortized cost
                           For loans and receivables, the amount of the loss is measured as the difference between the asset’s carrying amount and the present
                           value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the financial asset’s
                           original effective interest rate. The carrying amount of the asset is reduced and the amount of the loss is recognized in income
                           statement. If a loan or held-to-maturity investment has a variable interest rate, the discount rate for measuring any impairment loss is
                           the current effective interest rate determined under the contract. As a practical expedient, the group may measure impairment on the
                           basis of an instrument’s fair value using an observable market price.
                           If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event
                           occurring after the impairment was recognized (such as an improvement in the debtor’s credit rating), the reversal of the previously
                           recognized impairment loss is recognized in income statement. Impairment testing of accounts receivable is described in Note 15.


                  (ii)     Assets classified as available-for-sale
                           If there is objective evidence of impairment for available-for-sale financial assets, the cumulative loss—measured as the difference
                           between the acquisition cost and the current fair value, less any impairment loss on that financial asset previously recognized in
                           income statement—is removed from equity and recognized in the income statement.
                           Impairment losses on equity instruments that were recognized in income statement are not reversed through profit or loss in a
                           subsequent period.
                           If the fair value of a debt instrument classified as available-for-sale increases in a subsequent period and the increase can be
                           objectively related to an event occurring after the impairment loss was recognized in the income statement, the impairment loss is
                           reversed through income statement.


     2.12 Inventories
            Inventories, mainly consisting of merchandise for sale, are primarily accounted for using the weighted average method and are stated at the lower
            of cost and net realizable value.

                                                                                  F-28




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                276/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 278 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.13 Accounts receivable
            Accounts receivable are amounts due from customers for goods sold or services performed in the ordinary course of business. Accounts receivable
            is generally due for settlement within 30 to 90 days and therefore are all classified as current.


     2.14 Short-term investments
            Short-term investments are investments issued by commercial banks in the PRC with a variable interest rate indexed to performance of underlying
            assets. Since these investments’ maturity dates are within one year, they are classified as current assets.


     2.15 Cash and cash equivalents
            For the purpose of presentation in the statement of cash flows, cash and cash equivalents includes cash on hand, deposits held at call with financial
            institutions, and other short-term deposits with original maturities of three months or less.


     2.16 Share capital
            Ordinary shares are classified as equity.
            Incremental costs directly attributable to the issue of new shares or options are shown in equity as a deduction, net of tax, from the proceeds.


     2.17 Accounts and other payables
            These amounts represent liabilities for goods and services provided to the Group prior to the end of financial year which are unpaid. The amounts
            are unsecured and are usually paid within 1 year of recognition. Accounts and other payables are presented as current liabilities unless payment is
            not due within 12 months after the reporting period.


     2.18 Current and deferred income tax
            The income tax expense or credit for the period is the tax payable on the current period’s taxable income based on the applicable income tax rate
            for each jurisdiction adjusted by changes in deferred tax assets and liabilities attributable to temporary differences and to unused tax losses.


            (a)   Current income tax
                  The current income tax charge is calculated on the basis of the tax laws enacted or substantively enacted at the end of the reporting period in
                  the countries where the company’s subsidiaries and associates operate and generate taxable income. Management periodically evaluates
                  positions taken in tax returns with respect to situations in which applicable tax regulation is subject to interpretation. It establishes
                  provisions where appropriate on the basis of amounts expected to be paid to the tax authorities.

                                                                                 F-29




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             277/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 279 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.18 Current and deferred income tax (Continued)
            (b)   Deferred income tax
                  Deferred income tax is provided in full, using the liability method, on temporary differences arising between the tax bases of assets and
                  liabilities and their carrying amounts in the consolidated financial statements. However, deferred tax liabilities are not recognized if they
                  arise from the initial recognition of goodwill. Deferred income tax is also not accounted for if it arises from initial recognition of an asset or
                  liability in a transaction other than a business combination that at the time of the transaction affects neither accounting nor taxable
                  profit/loss. Deferred income tax is determined using tax rates (and laws) that have been enacted or substantially enacted by the end of the
                  reporting period and are expected to apply when the related deferred income tax asset is realized or the deferred income tax liability is
                  settled.
                  Deferred tax assets are recognized only if it is probable that future taxable amounts will be available to utilize those temporary differences
                  and losses.
                  Deferred tax liabilities and assets are not recognized for temporary differences between the carrying amount and tax bases of investments in
                  foreign operations where the company is able to control the timing of the reversal of the temporary differences and it is probable that the
                  differences will not reverse in the foreseeable future.


            (c)   Offsetting
                  Deferred tax assets and liabilities are offset when there is a legally enforceable right to offset current tax assets and liabilities and when the
                  deferred tax balances relate to the same taxation authority. Current tax assets and tax liabilities are offset where the entity has a legally
                  enforceable right to offset and intends either to settle on a net basis, or to realize the asset and settle the liability simultaneously.


            (d)   Uncertain tax positions
                  In determining the amount of current and deferred income tax, the Group takes into account the impact of uncertain tax positions and
                  whether additional taxes, interest or penalties may be due. This assessment relies on estimates and assumptions and may involve a series of
                  judgments about future events. New information may become available that causes the Group to change its judgment regarding the
                  adequacy of existing tax liabilities. Such changes to tax liabilities will impact tax expense in the period that such a determination is made.


     2.19 Employee benefits
            (a)   Employee leave entitlements
                  Employee entitlements to annual leave are recognized when they accrue to employees. A provision is made for the estimated liability for
                  annual leave as a result of services rendered by employees up to the end of the reporting period. Employee entitlements to sick and
                  maternity leave are not recognized until the time of leave.

                                                                                   F-30




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 278/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 280 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.19 Employee benefits (Continued)
            (b)   Pension obligations
                  The Group participates in various defined contribution retirement benefit plans which are available to all relevant employees. These plans
                  are generally funded through payments to schemes established by governments or trustee-administered funds. A defined contribution plan is
                  a pension plan under which the Group pays contributions on a mandatory, contractual or voluntary basis into a separate fund. The Group has
                  no legal or constructive obligations to pay further contributions if the fund does not hold sufficient assets to pay all employees the benefits
                  relating to employee services in the current and prior periods. The Group’s contributions to the defined contribution plans are expensed as
                  incurred and not reduced by contributions forfeited by those employees who leave the plan prior to vesting fully in the contributions.


     2.20 Share-based payments
            The Group operates a number of equity-settled share-based compensation plan (including share option schemes and share award schemes), under
            which the Group receives services from employees as consideration for equity instruments (including stock options and restricted shares units
            (“RSUs”)) of the Group. In addition, the controlling shareholder, Tencent, also operates certain share-based compensation plans (mainly share
            option schemes and share award schemes) which may cover the employees of the Group. Share awards granted to the employees of the Group are
            measured at the grant date based on the fair value of equity instruments and are recognized as an expense over the vesting period, which is the
            period over which all of the specified vesting conditions are to be satisfied, and credited to equity as “share-based compensation reserve” if it is
            related to equity instruments of the Company or as “contribution from ultimate holding company” if it is related to equity instruments of Tencent.
            For grant of share options, the total amount to be expensed is determined by reference to the fair value of the options granted by using the
            binomial model. The determination of the fair value is affected by the share price as well as assumptions regarding a number of complex and
            subjective variables, including the expected share price volatility, expected forfeiture rate, risk-free interest rates, contract life and expected
            dividends. For grant of award shares, the total amount to be expensed is determined by reference to the fair value of the Company or market price
            of Tencent’s shares at the grant date.
            Forfeitures are estimated at the time of grant and revised in the subsequent periods if actual forfeitures differ from those estimates.


     2.21 Provisions
            Provisions for legal claims and service warranties are recognized when the group has a present legal or constructive obligation as a result of past
            events, it is probable that an outflow of resources will be required to settle the obligation and the amount can be reliably estimated. Provisions are
            not recognized for future operating losses.
            Where there are a number of similar obligations, the likelihood that an outflow will be required in settlement is determined by considering the
            class of obligations as a whole. A provision is recognized even if the likelihood of an outflow with respect to any one item included in the same
            class of obligations may be small.

                                                                                  F-31




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              279/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 281 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.21 Provisions (Continued)
            Provisions are measured at the present value of management’s best estimate of the expenditure required to settle the present obligation at the end
            of the reporting period. The discount rate used to determine the present value is a pre-tax rate that reflects current market assessments of the time
            value of money and the risks specific to the liability. The increase in the provision due to the passage of time is recognized as interest expense.


     2.22 Revenue recognition
            The Group generates revenues primarily from provision of music entertainment services, such as paid music, virtual gifts sales and content
            sublicensing, and online advertising. Revenue is recognized when or as the control of the services or goods is transferred to the customer.
            Depending on the terms of the contract and the laws that apply to the contract, control of the services and goods may be transferred over time or at
            a point in time.


            (a)   Revenue from online music services
                  Online music services revenues primarily include revenues from paid subscriptions, sale of digital music singles and albums, content
                  sublicensing and online advertising.
                  The Group provides to users certain subscription packages which entitle paying subscribers a fixed amount of non-accumulating downloads
                  per month and unlimited “ad-free” streaming of the Group’s full music content offerings with certain privilege features on its music
                  platforms. The subscription fee for these packages is time-based and is collected upfront from subscribers. The terms of time-based
                  subscriptions range from one month to twelve months. The receipt of subscription fee is initially recorded as deferred revenue. The Group
                  satisfies its various performance obligations by providing services throughout the subscription period and revenue is recognized
                  accordingly.
                  The Group also provides its users to purchase early release access to certain new digital music singles and albums. These singles and albums
                  can be downloaded and streamed only through the Group’s platform. Such music singles and albums will be made available to all users to
                  access after the initial launch period which is generally 3 months. The Group considers that it provides the early access to the newly
                  launched singles and albums within its platform as opposed to providing functional intellectual property to the users. As a result, the
                  performance obligation of providing early access is satisfied over time.
                  The above services can be paid directly by users by way of online payment channels or through various third party platforms. The Group
                  records revenue on gross basis according to the criteria stated in (c) below and recognizes service fees levied by online payment channels or
                  third party platforms (“Channel Fees”) as the cost of revenues in the same period as the related revenue is recognized.
                  The Group sublicenses certain of the Group’s music content to other music platforms for a fixed period of time, typically one year, that falls
                  within the original license period. The Group is obliged to replicate the licensed content library for any subsequent changes in the contents,
                  including any new contents or removal of existing contents, updated by the contents partners any time during the sublicense period. As a
                  result, the Group determines sublicense of contents as a single performance obligation. Revenues from sublicensing the contents is
                  recognized over the sublicense period. The Group only recognizes revenue when it is highly probable that this will not result in a significant

                                                                                 F-32




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              280/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 282 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.22 Revenue recognition (Continued)
            (a)   Revenue from online music services (Continued)
                  reversal of revenue when any uncertainty is resolved. The Group do not adjust the promised amount of consideration for the effects of any
                  significant financing component as the sublicense period is typically one year.
                  Advertising revenue is primarily generated through display ads on the Group’s platforms. Advertising contracts are signed to establish the
                  fixed prices and advertising services to be provided based on cost per display (“CPD”) or cost per mille (“CPM”) arrangements. When the
                  collectability is reasonably assured, advertising revenues from the CPD arrangements that are display ads for an agreed period of time, are
                  recognized ratably over the contract period of display based on a time-based measure of progress as the performance obligation is expended
                  evenly over the period, while revenue from the CPM arrangements are recognized based on the number of times that the advertisement has
                  been displayed. The Group allocates revenue to each performance obligation on a relative stand-alone selling price basis which is
                  determined with reference to the prices charged to customers.
                  The Group also entered into contracts with advertising agencies both third-party and controlled by Tencent, which represent the Group in
                  negotiation and contracting with advertisers. The Group shares with these advertising agencies a portion of the revenues the Group derives
                  from the advertisers. Revenues are recognized on a gross or net basis based on assessment according to the criteria stated in (c) below. If
                  revenue for advertising through these advertising agencies are recorded at the gross amount, the portion remitted to advertising agencies,
                  including any cash incentive in the form of commissions, is recorded as cost of revenues. If revenue for advertising through these
                  advertising agencies are recorded at the net amount, cash incentives, in the form of commissions to any advertising agencies based on
                  volume and performance, are accounted for as a reduction of revenue, based on expected performance.


            (b)   Revenue from social entertainment services and others
                  The Group offers virtual gifts to users for free or sell virtual gifts to users on the Group’s online karaoke and live streaming platforms. The
                  virtual gifts are sold to users at different specified prices as pre-determined by the Group. The utilization of each virtual gift sold to users is
                  considered as the performance obligation and the Group allocates revenue to each performance obligation on a relative stand-alone selling
                  price basis, which are determined based on the prices charged to customers.
                  Virtual gifts are categorized as consumable, time-based and durable. Consumable items are consumed upon purchase and use while time-
                  based items could be used for a fixed period. The Group does not have further obligations to the user after the virtual gifts are consumed
                  immediately or after the stated period for time-based items. The revenue for the sale of consumable virtual gifts on the online streaming
                  platforms is recognized immediately when a virtual item is consumed or, in the case of a time-based virtual item, recognized ratably over
                  the useful life of the items, which generally does not exceed one year. The Group does not have further obligations to the user after the
                  virtual gifts are consumed. The Group recognizes the revenue for sale of durable virtual gifts on the online karaoke platform over their
                  estimated lifespans of not longer than six months, which are determined by the management based on the expected service period derived
                  from past experiences, given there is an implicit obligation of the Group to maintain the virtual gifts operated on its platforms.

                                                                                   F-33




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 281/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 283 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.22 Revenue recognition (Continued)
            (b)   Revenue from social entertainment services and others (Continued)
                  The Group may share with performers a portion of the revenues derived from the sale of the virtual gifts on the online karaoke and live
                  streaming platforms. Revenues for the sale of virtual gifts are recorded at the gross amount with the portion remitted to performers is
                  recorded as cost of revenues as the Group considers itself the primary obligor in the sale of virtual gifts with the latitude in establishing
                  prices, and the rights to determine the specifications or change the virtual gifts.
                  In addition to virtual item sales, the Group also generates revenue from online karaoke and live streaming services by selling premium
                  memberships that provide paying users with certain privileges. The fees for these packages are time-based ranging from one month to
                  twelve months and are collected up-front from subscribers. The receipt of subscription fee is initially recorded as deferred revenue. The
                  Group satisfies its performance obligation by providing services over the subscription period and revenue is recognized ratably over the
                  subscription period.


            (c)   Principal agent consideration
                  The Group reports the revenue on a gross or net basis depending on whether the Group is acting as a principal or an agent in a transaction.
                  The determination of whether to report the revenues of the Group on a gross or net basis is based on an evaluation of whether various
                  factors, including but not limited to whether the Group (i) is the primary obligor in the arrangement; (ii) has latitude in establishing the
                  selling price; (iii) changes the product or performs part of the service; (iv) has involvement in the determination of product and service
                  specifications.
                  The Group does not disclose the information about the remaining performance obligations as the performance obligations of the Group have
                  an expected duration of one year or less.


     2.23 Interest income
            Interest income is recognized using the effective interest method.


     2.24 Cost of revenues
            Cost of revenues mainly consists of service costs, bandwidth and server costs, advertising agency fees, channel fees, amortization of intangible
            assets, salaries and benefits for operation personnel (including related share-based compensation) and others.
            Service costs include royalty payments to music content providers and revenue sharing with performers on the online karaoke and live streaming
            platforms. Payment arrangements with music content providers are mainly calculated under pre-determined revenue sharing based on actual usage
            of content. Certain arrangements require the Group to pay certain non-recoupable royalty in advance. The Group expenses the non-recoupable
            royalty on a straight-line basis over the relevant contractual periods and accrues additional royalty costs when revenue sharing during a contractual
            period is expected to exceed the non-recoupable royalty amounts.

                                                                                  F-34




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                282/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 284 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     2      Summary of significant accounting policies (Continued)
     2.25 Sales and marketing expenses
            Sales and marketing expenses mainly consist of advertising expenses to acquire user traffic for our online music show platforms, salaries and
            commissions for our sales and marketing personnel (including related share-based compensation) and intangible assets amortization. Advertising
            costs are included in “Sales and marketing” and are expensed when the service is received.


     2.26 General and Administrative Expenses
            General and administrative expenses mainly consist of salaries and benefits for management and administrative personnel and research and
            development personnel (including related share-based compensation), rental and depreciation expenses related to facilities and equipment used by
            our research and development team, professional service expense, amortization of intangible assets, allowance for doubtful debts and other
            general corporate expenses. The Group recognizes research and development related costs as expense when incurred as the amount of costs
            qualifying for capitalization has been immaterial.


     2.27 Government grants
            Grants from the government are recognized at their fair value where there is a reasonable assurance that the grant will be received and the Group
            will comply with all attached conditions.


     2.28 Leases
            Leases in which a significant portion of the risks and rewards of ownership are not transferred to the group as lessee are classified as operating
            leases (Note 25). Payments made under operating leases (net of any incentives received from the lessor) are charged to profit or loss on a straight-
            line basis over the period of the lease.


     2.29 Dividends distribution
            Dividend distribution to the Company’s shareholders is recognized as a liability in the consolidated financial statements in the period in which the
            dividends are approved by the Company’s shareholders or directors, where appropriate.
            Distribution of non-cash assets to the Company’s shareholders is recognized and measured at the fair value of the non-cash assets to be
            distributed. Any difference between the fair value and the carrying amount of the non-cash assets to be distributed is recognized in the income
            statement.


     3      Financial risk management
     3.1    Financial risk factors
            The Group’s activities expose it to a variety of financial risks: market risk (including foreign exchange risk, price risk and interest rate risk), credit
            risk and liquidity risk. The Group’s overall risk management strategy seeks to minimize the potential adverse effects on the financial performance
            of the Group. Risk management is carried out by the senior management of the Group.

                                                                                   F-35




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 283/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 285 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     3      Financial risk management (Continued)
     3.1    Financial risk factors (Continued)
     (a)    Market risk
            (i)   Foreign exchange risk
                  The Group is exposed to foreign exchange risk arising from various currency exposures, primarily with respect to RMB and US$. Foreign
                  exchange risk arises when future commercial transactions or recognized assets and liabilities are denominated in a currency that is not the
                  respective functional currency of the Group’s subsidiaries. The functional currency of the Company and majority of its overseas subsidiaries
                  is US$ whereas the functional currency of the subsidiaries which operate in the PRC is RMB. The Group currently does not hedge
                  transactions undertaken in foreign currencies but manages its foreign exchange risk by performing regular reviews of the Group’s net
                  foreign exchange exposures.
                  If RMB had strengthened/weakened by 5% against US$ with all other variables held constant, the post-tax profit would have been RMB23
                  million higher/lower and RMB14 million higher/lower, for the years ended December 31, 2016 and 2017, respectively, as a result of net
                  foreign exchange gains/losses on translation of net monetary assets denominated in RMB/US$ which is not the functional currencies of the
                  respective Group’s entities.


             (ii) Price risk
                  The Group is exposed to price risk because of investments held by the Group, which are classified as available-for-sale financial assets. The
                  Group is not exposed to commodity price risk.
                  The sensitivity analysis is determined based on the exposure to equity price risk of available-for-sale financial assets at the end of each
                  reporting period. If equity prices of the respective instruments held by the Group had been 5% higher/lower, the other comprehensive
                  income would have been approximately RMB1 million and RMB187 million higher/lower, for the years ended December 31, 2016 and
                  2017, respectively.


            (iii) Interest rate risk
                  Other than term deposits with initial terms of over three months and cash and cash equivalents, the Group has no other significant interest-
                  bearing assets. The directors of the Company do not anticipate there is any significant impact to interest-bearing assets resulted from the
                  changes in interest rates, because the interest rates of these assets are not expected to change significantly.


     (b)    Credit risk
            The Group is exposed to credit risk in relation to its cash and cash deposits (including term deposits) placed with banks and financial institutions,
            short-term investments, as well as accounts and other receivables. The carrying amount of each class of these financial assets represents the
            Group’s maximum exposure to credit risk in relation to the corresponding class of financial assets.
            The Group has policies in place to ensure that credit terms are granted to counterparties, including customers for contents sublicenses, advertising
            agencies, third parties platforms as well as entities under Tencent, with an appropriate credit history and the Group performs periodic credit
            evaluations of these counterparties. Management does not expect any loss arising from non-performance by these counterparties.

                                                                                 F-36




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              284/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 286 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     3      Financial risk management (Continued)
     3.1    Financial risk factors (Continued)
     (b)    Credit risk (Continued)
            Customers for contents sublicenses and the third parties platforms are reputable corporations with sound financial position. The credit quality of
            the advertising agencies are assessed on a regular basis based on historical settlement records and past experience. Provisions are made for past
            due balances when management considers the loss from the counterparties is likely. The Group’s historical experience in collection of receivables
            falls within the recorded allowances.
            In addition, deposits are only placed with reputable domestic or international financial institutions. There has been no recent history of default in
            relation to these financial institutions.
            Top five customers accounted for 30% of gross accounts receivables comprise of 12%, 12%, 3%, 2% and 1% from these top five customers.
            Nevertheless no single external customer amount to more than 10% of the revenue of the Group.


     (c)    Liquidity risk
            The Group aims to maintain sufficient cash and cash equivalents and short-term investments to meet financial obligations when due. Management
            monitors rolling forecasts of the Group’s liquidity requirements on the basis of expected cash flows and considering the maturities of financial
            assets and financial liabilities.
            As of December 31, 2016 and 2017, the Group did not have any external borrowings and majority of its financial liabilities, mainly comprise of
            accounts payable and other payables and accruals, are due for settlement contractually within 12 months and the contractual undiscounted cash
            outflow of the Group’s financial liabilities approximates their carrying amounts included in the consolidated balance sheet.


     3.2    Capital risk management
            The Group’s objectives on managing capital are to safeguard the Group’s ability to continue as a going concern and support the sustainable growth
            of the Group in order to provide returns for shareholders and benefits for other stakeholders and to maintain an optimal capital structure to
            enhance shareholders’ value in the long term.
            In order to maintain or adjust the capital structure, the group may adjust the amount of dividends paid to shareholders, return capital to
            shareholders, issue new shares or sell assets to reduce debt. In the opinion of the directors of the Company, the Group’s capital risk is low.


     3.3    Fair value estimation
            The table below analyses the Group’s financial instruments carried at fair value as of December 31, 2016 and 2017 by level of the inputs to
            valuation techniques used to measure fair value. Such inputs are categorized into three levels within a fair value hierarchy as follows:
             •    Quoted prices (unadjusted) in active markets for identical assets or liabilities (level 1);

                                                                                   F-37




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              285/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 287 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     3      Financial risk management (Continued)
     3.3    Fair value estimation (Continued)
             •    Inputs other than quoted prices included within level 1 that are observable for the asset or liability, either directly (that is, as prices) or
                  indirectly (that is, derived from prices) (level 2); and
             •    Inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs) (level 3).
            The Group’s financial instruments carried at fair values comprised short-term investments and available-for-sale financial assets stated in the
            consolidated balance sheets as of December 31, 2016 and 2017 were measured at level 2 and level 3 fair value hierarchy, respectively.
            The fair value of financial instruments that are not traded in an active market is determined by using valuation techniques. These valuation
            techniques maximize the use of observable market data where it is available and rely as little as possible on entity specific estimates. If all
            significant inputs required for evaluating the fair value of a financial instrument are observable, the instrument is included in level 2. If one or
            more of the significant inputs are not based on observable market data, the instrument is included in level 3.
            The Group performs valuation on these level 3 instruments for financial reporting purposes. The Group adopts various valuation techniques to
            determine the fair value of the level 3 instruments. External valuation experts may also be involved and consulted when it is necessary.
            The components of the level 3 instruments mainly include investments in private investment funds and unlisted companies. As these instruments
            are not traded in an active market, their fair values have been determined using various applicable valuation techniques, including discounted cash
            flows approach and comparable transactions approach, etc. Major assumptions used in the valuation include historical financial results,
            assumptions about future growth rates, estimates of weighted average cost of capital (WACC), recent market transactions, discount for lack of
            marketability and other exposure etc. The fair value of these instruments determined by the Group requires significant judgement, including the
            likelihood of non-performing by the investee companies, financial performance of the investee companies, market value of comparable companies
            as well as discount rate, etc.
            During the year ended December 31, 2016 and 2017, there was no transfer between level 1 and 2 for recurring fair value measurements.
            Movement of the available-for-sale financial assets that using level 3 measurements see the following table have been presented in Note 13.


     4      Critical accounting estimates and judgments
            The preparation of financial statements requires the use of accounting estimates which, by definition, will seldom equal the actual results.
            Management also needs to exercise judgement in applying the group’s accounting policies.
            Estimates and judgements are continually evaluated. They are based on historical experience and other factors, including expectations of future
            events that may have a financial impact on the entity and that are believed to be reasonable under the circumstances.


            (a)   Consolidation of VIEs
                  As disclosed in Note 1.2, the Group exercises control over the VIEs and has the right to recognize and receive substantially all the economic
                  benefits through the Contractual Arrangements. The Group

                                                                                    F-38




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  286/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 288 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     4      Critical accounting estimates and judgments (Continued)
            (a)   Consolidation of VIEs (Continued)
                  considers that it controls the VIEs notwithstanding the fact that it does not hold direct equity interests in the VIEs, as it has power over the
                  financial and operating policies of the VIEs and receive substantially all the economic benefits from the business activities of the VIEs
                  through the Contractual Arrangements. Accordingly, all these VIEs are accounted for as controlled structured entities and their financial
                  statements have also been consolidated by the Company.


            (b)   The estimates of the lifespans of durable virtual gifts
                  Users purchase certain durable virtual gifts on the Group’s online karaoke and live streaming platforms and the relevant revenue is
                  recognized based on the estimated lifespans of the virtual gifts. The estimated lifespans are determined by the management based on the
                  expected service period derived from historical data of user relationship period.
                  Significant judgements are required in determining the expected user relationship periods, including but not limited to historical users’
                  activities patterns and churn out rate. The Group has adopted a policy of assessing the estimated lifespans of virtual gifts on a regular basis
                  whenever there is any indication of change in the expected user relationship periods. Any change in the estimates may result in the revenue
                  being recognized on a different basis from that in prior periods.


            (c)   Business combination
                  In business combinations, the Group allocates the fair value of purchase consideration to the tangible assets acquired, liabilities assumed,
                  and intangible assets acquired based on their estimated fair values. The excess of the fair value of purchase consideration over the fair
                  values of these identifiable assets and liabilities is recorded as goodwill. Such valuations require management to make significant estimates
                  and assumptions, especially with respect to intangible assets. See Note 22.


            (d)   Share-based compensation arrangements
                  The Group measures the cost of equity-settled transactions with employees and non-employees by reference to the fair value of the equity
                  instruments at the date at which they are granted. The fair value is estimated using a model which requires the determination of the
                  appropriate inputs. The Group has to estimate the expected yearly percentage of grantees that will stay within the Group at the end of
                  vesting periods of the options and awarded shares (the “Expected Retention Rate”) in order to determine the amount of share-based
                  compensation expenses charged to the consolidated income statement. The assumptions and models used for estimating the fair value of
                  share-based payment transactions are disclosed in Note 19.


            (e)   Income taxes
                  The Group is subject to income taxes in numerous jurisdictions. Judgement is required in determining the provision for income taxes. Where
                  the final tax outcome of these matters is different from the amounts that were initially recorded, such differences will impact current income
                  tax and deferred income tax in the period in which such determination is made.

                                                                                  F-39




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               287/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 289 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     5      Revenues and gains
            (a)   Revenues
                  During the years ended December 31, 2016 and 2017, revenue from subscription packages contributed RMB1,279 million and RMB1,841
                  million, respectively.


            (b)   Other (losses)/gains, net
                                                                                                                      Year ended December 31,
                                                                                                                  2016                      2017
                                                                                                                RMB’million             RMB’million
                  Government grants (note)                                                                                 9                        30
                  Impairment provision for investments in associates                                                     —                          (2)
                  Net foreign exchange gains/(losses)                                                                    (23)                       18
                  Gain on step-up acquisition arising from business combination (Note 22(b))                             —                          72
                  Other                                                                                                    1                         6
                                                                                                                         (13)                      124

                  Note: There are no unfulfilled conditions or contingencies related to these subsidies.


     6      Expense by nature
                                                                                                                              Year ended December 31,
                                                                                                                            2016                   2017
                                                                                                                          RMB’million          RMB’million
            Service costs (note i)                                                                                               2,481                    6,142
            Advertising agency fees                                                                                                151                      188
            Employee benefits expenses (note ii and note iii)                                                                      721                    1,373
            Promotion and advertising expenses                                                                                     193                      660
            Operating lease rentals in respect of office buildings                                                                  23                       48

            Notes:
            (i)   Service costs mainly comprise of licensing costs, revenue sharing fees paid to content creators and content delivery costs relating primarily to
                  server, cloud services and bandwidth costs.
            (ii) During the year ended December 31, 2016 and 2017, the Group incurred expenses for the purpose of research and development of approximately
                  RMB449 million and RMB797 million, which comprised employee benefits expenses of RMB402 million and RMB724 million, respectively.
                  No significant development expenses had been capitalized for the years ended December 31, 2016 and 2017.
            (iii) Employee benefits expenses

                                                                                                                        Year ended December 31,
                                                                                                                     2016                    2017
                                                                                                                   RMB’million           RMB’million
                  Wages, salaries and bonuses                                                                              335                      723
                  Welfare, medical and other expenses                                                                      184                      204
                  Share-based compensation expenses                                                                        170                      384
                  Contribution to pension plans                                                                             32                       62
                                                                                                                           721                    1,373

                                                                                    F-40




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                   288/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 290 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     6      Expense by nature (Continued)
                   Majority of the Group’s contributions to pension plans are related to the local employees in the PRC. All local employees of the subsidiaries
                   in the PRC participate in employee social security plans established in the PRC, which cover pension, medical and other welfare benefits.
                   The plans are organized and administered by the governmental authorities. Except for the contributions made to these social security plans,
                   the Group has no other material commitments owing to the employees. According to the relevant regulations, the portion of premium and
                   welfare benefit contributions that should be borne by the companies within the Group as required by the above social security plans are
                   principally determined based on percentages of the basic salaries of employees, subject to certain ceilings imposed. These contributions are
                   paid to the respective labor and social welfare authorities and are expensed as incurred.


     7      Taxation
     (a)    Income tax expense
            Income tax expense is recognized based on management’s best knowledge of the income tax rates expected for the financial year.


            (i)    Cayman Islands
                   Under the current laws of the Cayman Islands, the Company is not subject to tax on income or capital gains. Additionally, upon payment of
                   dividends by the Company to its shareholders, no Cayman Islands withholding tax will be imposed.


            (ii)   Hong Kong
                   Under the current tax laws of Hong Kong, TME HK is subject to Hong Kong profits tax at 16.5% on its taxable income generated from the
                   operation in Hong Kong. Dividends from TME HK is exempt from withholding tax.


            (iii) PRC
                   Under the Corporate Income Tax (“CIT”) Law, foreign invested enterprises and domestic enterprises are subject to a unified CIT rate of
                   25%. In accordance with the implementation rules of the CIT Law, a qualified “High and New Technology Enterprise” (“HNTE”) is eligible
                   for a preferential tax rate of 15% and a “Software Enterprise”(“SE”) is entitled exemption from income taxation for the first two years,
                   counting from the year the enterprise makes profit, and reduction half for the next three years. Shenzhen Qianhai Shenzhen-Hong Kong
                   Modern Service Industry Cooperation Zone (“Qianhai”) receives quality support in piloting the exploration of tax reforms in the modern
                   service industry within the framework of national tax system reform. For eligible enterprises in Qianhai, CIT shall be levied at a reduced tax
                   rate of 15%.
                   Guangzhou Kugou and Beijing Kuwo have been recognized as HNTE under the CIT law by relevant government authorities entitled to
                   preferential tax rate of 15% for the years ended December 31, 2016 and 2017. Guangzhou Fanxing Entertainment Information Technology
                   Co., Ltd has been recognized as HNTE under the CIT law by relevant government authorities entitled to preferential tax rate of 15% for

                                                                                 F-41




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            289/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 291 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     7      Taxation (Continued)
     (a)    Income tax expense (Continued)
            (iii) PRC (Continued)
                 the year ended December 31, 2017. Yeelion Online was qualified as a SE and has enjoyed the relevant tax holiday starting from the year
                 ended December 31, 2017 (i.e. its first profitable year). Tencent Music Entertainment Technology (Shenzhen) Co., Ltd has been entitled to
                 preferential tax rate of 15% as an eligible enterprise in Qianhai. The other PRC subsidiaries and Consolidated VIEs are subject to a 25%
                 CIT rate.
                 The CIT Law also provides that an enterprise established under the laws of a foreign country or region but whose “de facto management
                 body” is located in the PRC be treated as a resident enterprise for PRC tax purposes and consequently be subject to the PRC income tax at
                 the rate of 25% for its global income. The Implementing Rules of the CIT Law merely define the location of the “de facto management
                 body” as “the place where the exercising, in substance, of the overall management and control of the production and business operation,
                 personnel, accounting, properties, etc., of a non-PRC company is located.” Based on a review of surrounding facts and circumstances, the
                 Group does not believe that it is likely that its operations outside of the PRC should be considered as a resident enterprise for PRC tax
                 purposes.
            The income tax expense of the Group are analyzed as follows:

                                                                                                                      Year ended December 31,
                                                                                                                  2016                       2017
                                                                                                                RMB’million             RMB’million
            Current income tax                                                                                          105                      353
            Deferred income tax (note b)                                                                                (76)                     (75)
            Total income tax expense                                                                                     29                      278

                                                                              F-42




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                       290/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 292 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     7      Taxation (Continued)
     (a)    Income tax expense (Continued)
            (iii) PRC (Continued)
            The taxation on the Group’s profit before income tax differs from the theoretical amount that would arise using the tax rate of 25% for the year
            ended December 31, 2016 and 2017, being the tax rate of the major subsidiaries of the Group before enjoying preferential tax treatments, as
            follows:

                                                                                                                         Year ended December 31,
                                                                                                                      2016                     2017
                                                                                                                    RMB’million           RMB’million
            Profit before income tax expense                                                                                114                   1,597
            Tax calculated at a tax rate of 25%                                                                              28                     399
            Effects of difference tax rates applicable to different subsidiaries of the Group                                28                     (56)
            Effects of tax holiday on assessable profit of certain subsidiaries                                             —                       (39)
            Effects of preferential tax rate on assessable profit of certain subsidiaries                                   (20)                   (161)
            Expense not deductible for tax purposes                                                                          63                     107
            Income not subject to tax                                                                                       (44)                    (10)
            Tax savings from additional deductions on certain research and development expenses
              available for PRC incorporated subsidiaries                                                                    (5)                    (19)
            Withholding tax paid                                                                                            —                        22
            Unrecognized deferred income tax assets                                                                          36                      81
            Utilization of previously unrecognized tax assets                                                               (48)                    (45)
            Others                                                                                                           (9)                     (1)
                                                                                                                             29                     278
            The aggregate amount and per share effect of the tax holiday are as follows:

                                                                                                                          Year ended December 31,
                                                                                                                      2016                      2017
                                                                                                                    RMB’million             RMB’million
            Effects of tax holiday on assessable profit of certain subsidiaries                                             —                         39
            Per share effect—basic                                                                                          —                       0.01
            Per share effect—diluted                                                                                        —                       0.01
            The Group’s profit before tax consists of:

                                                                                                                           Year ended December 31,
                                                                                                                        2016                    2017
                                                                                                                      RMB’million           RMB’million
            Non-PRC                                                                                                          (178)                   266
            PRC                                                                                                               292                  1,331
                                                                                                                              114                  1,597

                                                                                  F-43




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             291/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 293 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     7      Taxation (Continued)
     (b)    Deferred income tax

                                                                                                    As of December 31,
                                                                                             2016                      2017
                                                                                           RMB’million              RMB’million
            The deferred tax assets comprise temporary differences attributable to:
            Deferred revenue                                                                      35                        24
            Accruals                                                                               11                       45
            Deemed distribution                                                                   36                        25
            Others                                                                                  5                       12
            Total deferred tax assets                                                             87                       106
            Set-off of deferred tax liabilities pursuant to set-off provisions                    —                         (1)
            Net deferred tax assets                                                               87                       105
            The deferred tax liabilities comprise temporary differences attributable to:
            Intangible assets acquired in business combinations                                   347                      298
            Others                                                                                  3                        7
            Total deferred tax liabilities                                                        350                      305
            Set-off of deferred tax liabilities pursuant to set-off provisions                    —                         (1)
            Net deferred liabilities                                                              350                      304
            The recovery of deferred income tax:

                                                                                                           As of December 31,
                                                                                                   2016                       2017
                                                                                                 RMB’million               RMB’million
            Deferred tax assets:
                to be recovered after more than 12 months                                                 31                       26
                to be recovered within 12 months                                                          56                       79
                                                                                                          87                      105
            Deferred tax liabilities:
                to be recovered after more than 12 months                                               292                       250
                to be recovered within 12 months                                                         58                        54
                                                                                                        350                       304

                                                                                 F-44




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                 292/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 294 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     7      Taxation (Continued)
     (b)    Deferred income tax (Continued)
            The movements of deferred income tax assets were as follows:

                                                                      Deferred                                    Deemed
                                                                      revenue              Accruals             distribution
                                                                     RMB’million          RMB’million           RMB’million          Others          Total
            At January 1, 2016                                                —                      —                   —               —             —
            Credited to income statement                                      31                     11                  —                1            43
            Recognized in equity                                              —                      —                   36              —             36
            Business combination (Note 22)                                     4                     —                   —                4             8
            At December 31, 2016                                              35                     11                  36               5            87
            Credited/(charged) to income statement                           (11)                    34                 (11)              7            19
            At December 31, 2017                                              24                     45                  25              12           106
            The Group only recognizes deferred income tax assets for cumulative tax losses if it is probable that future taxable amounts will be available to
            utilize those tax losses. Management will continue to assess the recognition of deferred income tax assets in future reporting periods. As of
            December 31, 2016 and 2017, the Group did not recognize deferred income tax assets of RMB89 million and RMB125 million in respect of
            cumulative tax losses amounting to, RMB449 million and RMB496 million. These tax losses will expire from 2018 to 2022.
            The movements of deferred income tax liabilities were as follows:

                                                                                        Intangible assets             Others                    Total
                                                                                          RMB’million               RMB’million               RMB’million
            At January 1, 2016                                                                       —                         —                      —
            (Credited)/charged to income statement                                                  (36)                        3                    (33)
            Business combination (Note 22)                                                          383                        —                     383
            At December 31, 2016                                                                    347                         3                    350
            (Credited)/charged to income statement                                                  (58)                        2                    (56)
            Business combination (Note 22)                                                           11                        —                      11
            At December 31, 2017                                                                    300                         5                    305

     (c)    Uncertain tax position
            The Group evaluates the level of authority for each uncertain tax position (including the potential application of interest and penalties) based on
            the technical merits, and measures the unrecognized benefits associated with the tax positions. As of December 31, 2016 and 2017, the Group did
            not have any significant unrecognized uncertain tax positions. The Group does not anticipate any significant increase to our liability for
            unrecognized tax benefit within the next 12 months. Interest and penalties related to income tax matters, if any, is included in income tax expense.

                                                                                F-45




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              293/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 295 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     8      Earning per share
     (a)    Basic earnings per share
            Basic earnings per share (“EPS”) is calculated by dividing the profit attributable to equity holders of the Company by the weighted average
            number of ordinary shares in issue during the year.


     (b)    Diluted earnings per share
            For the calculation of diluted earnings per share, net income attributable to ordinary shareholders for basic earnings per share is adjusted by the
            effect of dilutive securities, including share-based awards, under the treasury stock method. Potentially dilutive securities, of which the amounts
            are insignificant, have been excluded from the computation of diluted net income per share if their inclusion is anti-dilutive.
            The following table sets forth the computation of basic and diluted net income per share:

                                                                                                                              Year ended December 31,
                                                                                                                           2016                    2017
                                                                                                                         RMB’million           RMB’million
            Basic income per share calculation
            Numerator:
            Net income attributable to the Company                                                                                    82                   1,326
            Denominator:
            Weighted average ordinary shares outstanding                                                                  1,831,604,053           2,593,157,207
            Basic net income per share attributable to the Company                                                                 0.04                    0.51
            Diluted net income per share calculation
            Numerator:
            Net income attributable to the Company                                                                                    82                   1,326
            Denominator:
            Weighted average ordinary shares outstanding                                                                  1,831,604,053           2,593,157,207
            Adjustments for share options and RSU                                                                            67,815,772              46,309,205
            Shares used in computing diluted net loss per share attributable to the Company                               1,899,419,825           2,639,466,412
            Diluted net income per share attributable to the Company                                                               0.04                    0.50

                                                                                 F-46




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                294/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 296 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     9      Property, plant and equipment
                                                                                                                Office
                                                                   Servers and                                furniture,
                                                                     network            Leasehold           equipment and
                                                                    equipment          improvement              others               Total
                                                                   RMB million         RMB million           RMB million           RMB million
            At January 1, 2016
            Cost                                                          —                   —                        4                    4
            Accumulated depreciation                                      —                   —                       (1)                  (1)
            Net book amount                                               —                   —                        3                    3
            Year ended December 31, 2016
            Opening net book amount                                       —                   —                        3                    3
            Additions                                                      31                   6                      4                   41
            Business combination (Note 22)                                 52                  36                      8                   96
            Disposals                                                      (1)                —                       (1)                  (2)
            Depreciation charge                                           (17)                (10)                    (3)                 (30)
            Closing net book amount                                        65                  32                     11                  108
            At December 31, 2016
            Cost                                                           82                   42                    15                  139
            Accumulated depreciation                                      (17)                 (10)                   (4)                 (31)
            Net book amount                                                65                   32                    11                  108
            Year ended December 31, 2017
            Opening net book amount                                        65                  32                     11                  108
            Additions                                                      43                  33                      7                   83
            Disposals                                                      (1)                —                       (1)                  (2)
            Depreciation charge                                           (35)                (22)                    (5)                 (62)
            Closing net book amount                                        72                  43                     12                  127
            At December 31, 2017
            Cost                                                          123                   75                    22                  220
            Accumulated depreciation                                      (51)                 (32)                  (10)                 (93)
            Net book amount                                                72                   43                    12                  127
            During the year ended December 31, 2016, depreciation of RMB15 million, RMB2 million and RMB13 million were charged to cost of revenues,
            selling and marketing expenses and general and administrative expenses, respectively.
            During the year ended December 31, 2017, depreciation of RMB33 million, RMB2 million and RMB27 million were charged to cost of revenues,
            selling and marketing expenses and general and administrative expenses, respectively

                                                                           F-47




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                295/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 297 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     10     Intangible assets
                                               Domain name,
                                                 trademark
                                                and Internet
                                                 audio/video
                                                  program
                                                transmission     Supplier          Customer       Non-compete
                                                   license       resources        relationships    agreement       Others          Total
                                               RMB’million      RMB’million       RMB’million     RMB’million    RMB’million     RMB’million
            At January 1, 2016
            Cost                                        —              —                  —              —              —               —
            Accumulated amortization                    —              —                  —              —              —               —
            Net book amount                             —              —                  —              —              —               —
            Year ended December 31, 2016
            Opening net book amount                     —              —                  —              —              —                —
            Additions                                   —              —                  —              —              —                —
            Business combination (Note 22)            1,340            315                235            131            192            2,213
            Amortization charge                         (55)           (23)               (29)           (14)           (85)            (206)
            Closing net book amount                   1,285            292                206            117            107            2,007
            At December 31, 2016
            Cost                                      1,340            315                235            131            197            2,218
            Accumulated amortization                    (55)           (23)               (29)           (14)           (90)            (211)
            Net book amount                           1,285            292                206            117            107            2,007
            Year ended December 31, 2017
            Opening net book amount                   1,285            292                206            117            107            2,007
            Additions                                   —              —                  —              —                 4               4
            Business combination (Note 22)              —               16                  3              1               4              24
            Disposals                                   —              —                  —              —               (1)              (1)
            Amortization charge                        (116)           (49)               (61)           (29)           (62)            (317)
            Closing net book amount                   1,169            259                148             89             52            1,717
            At December 31, 2017
            Cost                                      1,340            331                238            131              81           2,121
            Accumulated amortization                   (171)           (72)               (90)           (42)            (29)           (404)
            Net book amount                           1,169            259                148             89              52           1,717
            During the year ended December 31, 2016, amortization of RMB27 million, RMB109 million and RMB70 million were charged to cost of
            revenues, selling and marketing expenses and general and administrative expenses, respectively.
            During the year ended December 31, 2017, amortization of RMB60 million, RMB109 million and RMB148 million were charged to cost of
            revenues, selling and marketing expenses and general and administrative expenses, respectively.

                                                                           F-48




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                              296/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 298 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     11     Goodwill
                                                                                                                                Year ended December 31,
                                                                                                                              2016                   2017
                                                                                                                            RMB’million         RMB’million
            Balance as of January 1                                                                                                 —                  15,762
            Goodwill acquired (Note 22)                                                                                          15,762                   500
            Balance as of December 31                                                                                            15,762                16,262
            Goodwill is tested for impairment on an annual basis or when there are indications the carrying amount may be impaired. In 2016 and 2017, the
            Group had only one operating segment, for the purpose of impairment testing, goodwill is regarded as attributable to the Group as a whole.
            Value-in-use is calculated based on discounted cash flows. The discounted cash flows calculations use cash flow projections developed based on
            financial budgets approved by management of the Group covering a five-year period. Cash flows beyond the five-year period are extrapolated
            using an estimated annual growth of not more than 3%. Pre-tax discount rates of 15% adopted, which reflects market assessments of time value
            and the specific risks relating to the industry that the Group operates. The financial projections were determined by the management based on past
            performance and its expectation for market development.
            No impairment is recognized for the year ended December 31, 2016 and 2017.


     12     Investments accounted for using equity method
                                                                                                                                   As of December 31,
                                                                                                                           2016                       2017
                                                                                                                         RMB’million               RMB’million
            Investments in associates                                                                                            282                      324
            Investments in joint ventures                                                                                         10                       54
                                                                                                                                 292                      378

                                                                                                                                  As of December 31,
                                                                                                                          2016                       2017
                                                                                                                        RMB’million               RMB’million
            Share of profits/(losses) of investments accounted for using equity method:
                Associates                                                                                                       12                       13
                Joint ventures                                                                                                   (1)                      (9)
                                                                                                                                 11                        4

                                                                               F-49




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          297/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 299 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     12     Investments accounted for using equity method (Continued)
                                                                                                                                      Year ended December 31,
                                                                                                                                   2016                     2017
                                                                                                                                 RMB’million            RMB’million
            At beginning of the year                                                                                                    —                         292
            Additions                                                                                                                   —                          89
            Business combination (Note 22)                                                                                              290                         1
            Share of profit of investments accounted for using equity method                                                             11                         4
            Disposal                                                                                                                    (12)                      —
            Impairment provision                                                                                                        —                          (2)
            Currency translation differences                                                                                              3                        (6)
            At the end of the year                                                                                                      292                       378
            The principal associates and joint ventures of the Group are set out below:

                                                                                                     Place of business/country              % of ownership interest
            Name of entity                                                                               of incorporation                     As of December 31,
                                                                                                                                            2016              2017
                                                                                                                                             %                 %
            United Entertainment Corporation                                                     Cayman                                     30.00%             30.00%
            Liquid State Limited                                                                 Hong Kong                                    —                50.00%
            Beijing New Sound Entertainment Ltd.                                                 China                                      70.00%             70.00%
            Beijing Quku Technology Co., Ltd.                                                    China                                      38.00%             38.00%
            Beijing Tianhaoshengshi Entertainment Culture Co., Ltd.                              China                                      43.90%             43.90%
            Shenzhen United Entertainment Equity Investment Center (Limited
              Partnership)                                                                       China                                          —              50.00%
            The tables below provide summarized financial information of the Group’s investments accounted for using equity method. The information
            disclosed reflects the amounts presented in the financial statements of the relevant associates and joint ventures and not the Company’s share of
            those amounts. They have been amended to reflect adjustments made by the entity when using the equity method, including fair value adjustments
            and modifications for differences in accounting policies.

                                                                                                                                       Year ended December 31,
                                                                                                                                    2016                    2017
                                                                                                                                  RMB’million           RMB’million
            Revenue                                                                                                                      260                      403
            Cost of revenue                                                                                                             (141)                    (280)
            Income from operations                                                                                                        65                       16
            Net income                                                                                                                    38                       17
            Current assets                                                                                                               709                      786
            Non-current assets                                                                                                           160                      201
            Current liabilities                                                                                                          168                      200
            Non-current liabilities                                                                                                        5                        1
            There are no material contingent liabilities relating to the Group’s interests in the investments accounted for using equity method.

                                                                                 F-50




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                    298/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 300 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     13     Available-for-sale financial assets
                                                                                                                                    As of December 31,
                                                                                                                             2016                      2017
                                                                                                                           RMB’million              RMB’million
            Equity investments in unlisted securities                                                                               10                   3,740
            Movement of available-for-sale financial assets is analyzed as follows:

                                                                                                                                Year ended December 31,
                                                                                                                             2016                    2017
                                                                                                                           RMB’million           RMB’million
            At beginning of the year                                                                                               —                       10
            Additions (note)                                                                                                       —                    7,547
            Business combination (Note 22)                                                                                         10                     —
            Deemed distribution (note)                                                                                             —                   (3,774)
            Currency translation differences                                                                                       —                      (43)
            At the end of the year                                                                                                 10                   3,740

            Note:
            In December 2017, the Group entered into a share subscription agreement (“Spotify Subscription Agreement”) with Spotify Technology S.A.
            (“Spotify”) to subscribe for 8,552,440 ordinary shares or approximately 4.92% of issued ordinary shares of Spotify, at valuation of
            RMB7,547 million (US$1,142 million), by issuance of 282,830,698 ordinary shares of the Company as consideration. Immediately after the
            completion of the subscription, the Company transferred 50% of its ordinary shares in Spotify amounting to approximately RMB3,774 million to
            its controlling shareholder, Tencent, as part of the distribution of stock dividend as described below.
            On December 7, 2017, the board of directors of the Company resolved to offer 255,185,879 ordinary shares as fully paid stock dividend to all
            shareholders of the Company on a pro rata basis and after giving effect to the wavier of stock dividend by Spotify and Tencent, as detailed below,
            88,726,036 ordinary shares as fully paid stock dividend have been issued to the Company’s shareholders other than Spotify and Tencent. The
            stock dividend paid was credited to share capital at the par value of the stock dividend paid with corresponding debited to additional paid-in
            capital of the same amount.
            Pursuant to the Spotify Subscription Agreement, Spotify has waived its right to receive any bonus shares of the Company. In consideration for the
            waiver to receive stock dividend by Tencent, a certain number of ordinary shares of Spotify acquired by the Company were transferred to Tencent
            at US$1, which are accounted for as distribution in equity within additional paid-in capital (Note 17).

                                                                                F-51




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          299/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 301 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     14     Prepayments, deposits and other receivables
                                                                                                   As of December 31,
                                                                                            2016                      2017
                                                                                          RMB’million              RMB’million
            Included in non-current assets
                 Prepayment for leasehold improvement                                              9                      —
                 Prepaid content royalties                                                       263                      191
                 Others                                                                          —                         13
                                                                                                 272                      204
            Included in current assets
                 Prepaid content royalties                                                       781                      831
                 Value-added tax recoverable                                                      89                       82
                 Prepaid vendors deposits and other receivables                                   26                       39
                 Prepaid promotion expenses                                                      —                         40
                 Receivable from Tencent (Note 26(b))                                              1                       59
                 Others                                                                           35                       51
                                                                                                 932                    1,102


     15     Accounts receivable
                                                                                                   As of December 31,
                                                                                            2016                      2017
                                                                                          RMB’million             RMB’million
            Accounts receivable                                                                  725                   1,170
            Less: provision for impairment of trade receivables                                   (6)                     (9)
            Accounts receivable, net                                                             719                   1,161
            Ageing analysis of the accounts receivables based on invoice date:
            Up to 3 months                                                                       679                   1,123
            3 to 6 months                                                                         36                      31
            Over 6 months                                                                         10                      16
                                                                                                 725                   1,170
            Ageing analysis of the accounts receivables that past due but not impaired:
            Up to 6 months                                                                        16                      44
            Over 6 months                                                                          4                       7
                                                                                                  20                      51

                                                                                 F-52




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                         300/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 302 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     15     Accounts receivable (Continued)
            Movements in the provision for impairment of accounts receivables that are assessed for impairment collectively are as follows:

                                                                                                                                 As of December 31,
                                                                                                                         2016                       2017
                                                                                                                       RMB’million               RMB’million
            At January 1                                                                                                       —                            6
            Provision for impairment recognized in income statement                                                              7                          6
            Receivables written off during the year as uncollectible                                                            (1)                        (3)
            At December 31                                                                                                       6                          9
            As of December 31, 2016 and 2017, the amounts of accounts receivables that are past due and impaired were insignificant to the Group.


     16     Cash and cash equivalents
                                                                                                                                    As of December 31,
                                                                                                                             2016                      2017
                                                                                                                           RMB’million             RMB’million
            Cash at bank                                                                                                         3,071                  3,419
            Term deposits with initial terms within three months                                                                   —                    1,755
                                                                                                                                 3,071                  5,174
            The effective interest rate of the term deposits of the Group with initial terms within three months during the year ended December 31, 2016 and
            2017 was 2.56% and 2.91%.


     17     Share capital
                                                                                                                                              Additional paid-
                                                                                                   Number of             Share capital          in capital
                                                                                                    shares               RMB’million           RMB’million
            Balance January 1, 2016                                                              1,290,862,550                    1                      —
            Issuance of ordinary shares for the reverse acquisition (Note 22(a))                 1,080,239,767                    1                   17,992
            Issuance of ordinary shares (note (i))                                                 172,712,345                   —                     2,071
            Balance December 31, 2016                                                            2,543,814,662                    2                   20,063
            Issuance of ordinary shares                                                             15,939,000                   —                       —
            Issuance of stock dividend (Note 13)                                                    88,726,036                   —                       —
            Exercise of share options                                                               39,262,654                   —                        79
            Issuance of ordinary shares in exchange for ordinary shares in an investee
               (note ii) (Note 13)                                                                 282,830,698                   —                     7,547
            Distribution to Tencent (Note 13)                                                              —                     —                    (3,774)
            Balance December 31, 2017                                                            2,970,573,050                    2                   23,915

            Notes:
            (i) In November 2016, 172,712,345 ordinary shares of the Company were allotted and issued to existing shareholders for an aggregated
                 consideration of approximately RMB1,901 million. These shares rank

                                                                                F-53




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          301/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 303 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     17     Share capital (Continued)
                   pari passu in all respects with the shares in issue. The excess over the par value was credited to the additional paid-in capital.
            (ii)   These shares rank pari passu in all respects with the shares in issue. The excess over the par value was credited to the additional paid-in
                   capital.


     18     Other reserves
                                                                                   Contribution
                                                                                        from/
                                                                                  (Distribution to)                                Foreign
                                                              Share based             ultimate                                    currency
                                                             compensation              holding            PRC statutory          translation           Total other
                                                                reserve               company               reserve                reserve              reserves
                                                             RMB’million           RMB’million            RMB’million           RMB’million           RMB’million

            At January 1, 2016                                       —                        577                  —                    —                     577
            Other currency translation differences                   —                        —                    —                    42                     42
            Share-based compensation                                 142                       28                  —                    —                     170
            Deemed distribution                                      —                       (189)                 —                    —                    (189)
            Profit appropriations to PRC statutory
              reserves                                               —                        —                    17                   —                      17
            At December 31, 2016                                     142                      416                  17                    42                   617
            Other currency translation differences                   —                        —                    —                   (143)                 (143)
            Business combination
              (Note 22(b))                                            99                      —                    —                    —                         99
            Deemed contribution                                      —                        20                   —                    —                         20
            Share-based compensation                                 335                      27                   —                    —                        362
            Profit appropriations to PRC statutory
              reserves                                               —                        —                      42                 —                         42
            At December 31, 2017                                     576                      463                    59                (101)                     997


     19     Share-based compensation
     (a)    Share-based compensation plans of the Company
            The Group has adopted three share-based compensation plans, namely, the 2014 Share Incentive Plan, the 2017 Restricted Share Scheme and the
            2017 Option Plan.


            (i)    2014 Share Incentive Plan
                   2014 Share Incentive Plan was approved by the then board of directors of the Company in October 2014 prior to the Reverse Acquisition.
                   According to the 2014 Share Incentive Plan, 96,704,847 ordinary shares have been reserved to be issued to any qualified employees,
                   directors, non-employee directors, and consultants as determined by the board of directors of the Company. The options will be exercisable
                   only if option holder continues employment or provide services through each vesting date. The maximum term of any issued stock option is
                   ten years from the grant date.

                                                                                  F-54




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                302/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 304 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     19     Share-based compensation (Continued)
     (a)    Share-based compensation plans of the Company (Continued)
            (i)   2014 Share Incentive Plan (Continued)
                  Some granted options follow the first category vesting schedule, one-fourth (1/4) of which shall vest and become exercisable upon the first
                  anniversary of the date of grant and one-eighth (1/8) of which shall vest and become exercisable on each half of a year anniversary
                  thereafter. Some granted options follow the second category vesting schedule, one-fourth (1/4) of which shall vest upon the first anniversary
                  of the grant date and one-sixteenth (1/16) of which shall vest on each three months thereafter. Under the second category vesting schedule,
                  in the event of the Company’s completion of an Initial Public Offering (IPO) or termination of the option holder’s employment agreement
                  by the Company without cause, the vesting schedule shall be accelerated by a one year period (which means that the whole vesting schedule
                  shall be shortened from four years to three years). For the third category vesting schedule, all options shall vest upon the first anniversary of
                  the grant date, and in the event of the Company’s completion of an IPO.
                  The option holders may elect at any time to exercise any part or all of the vested options before the expiry date.

                                                                                                                                                       Weighted-
                                                                                                  Number of             Weighted-average           average grant date
                                                                                                   options               exercise price                fair value
                                                                                                                             (US$)                       (US$)
                  Outstanding as of January 1, 2016                                                     —                          —                           —
                  Arising from business combination                                              98,821,647                        0.25                        2.04
                  Forfeited                                                                       2,116,800                        0.29                        1.98
                  Outstanding as of December 31, 2016                                            96,704,847                        0.25                        2.05
                  Vested and expected to vest as of December 31, 2016                            87,734,832                        0.24                        2.04
                  Exercisable as of December 31, 2016                                            59,808,852                        0.25                        2.03
                  Non vested as of December 31, 2016                                             36,895,995                        0.24                        2.08
                  Outstanding as of January 1, 2017                                              96,704,847                        0.25                        2.05
                  Exercised                                                                      39,262,654                        0.30                        1.98
                  Forfeited                                                                       3,943,920                        0.24                        2.08
                  Outstanding as of December 31, 2017                                            53,498,273                        0.21                        2.09
                  Vested and expected to vest as of December 31, 2017                            49,573,551                        0.20                        2.09
                  Exercisable as of December 31, 2017                                            33,196,944                        0.18                        2.11
                  Non vested as of December 31, 2017                                             20,301,329                        0.26                        2.06

                                                                                 F-55




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                303/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 305 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     19     Share-based compensation (Continued)
     (a)    Share-based compensation plans of the Company (Continued)
            (i)   2014 Share Incentive Plan (Continued)
                  The fair values of employee stock options were valued using the Binomial option-pricing model. Assumptions used in the Binomial option-
                  pricing model are presented below:

                                                                                                                                     As of December 31,
                                                                                                                                   2016             2017
                  Risk free interest rate                                                                                             1.5%            1.5%
                  Expected dividend yield                                                                                               0%              0%
                  Expected volatility range                                                                                      64%-65%         64%-65%
                  Exercise multiples                                                                                              2.2-2.8         2.2-2.8
                  Contractual life                                                                                               10 years        10 years
                  The Binomial Model requires the input of highly subjective assumptions. The risk-free rate for periods within the contractual life of the
                  option is based on the U.S. Treasury yield curve in effect at the time of grant. The expected dividend yield was estimated based on the
                  Company’s expected dividend policy over the expected life of the options. The Company estimates the volatility of its common stock at the
                  date of grant based on the historical volatility of similar U.S. and Hong Kong public companies for a period equal to the expected life
                  preceding the grant date. The exercise multiples was estimated based on the vesting and contractual terms of the awards and management’s
                  expectation of exercise behavior of the grantees.

                                                                              F-56




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                         304/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 306 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     19     Share-based compensation (Continued)
     (a)    Share-based compensation plans of the Company (Continued)
            (i)    2014 Share Incentive Plan (Continued)
                   Share options outstanding at the end of the year have the following expiry date and exercise prices:

                                                                                                         Exercise           Share options       Share options
                   Grant Date                                                Expiry date                  price           December 31, 2016   December 31, 2017
                   March 1, 2015                                           February 28, 2025           US$0.000083              2,348,099           2,348,099
                   March 1, 2015                                           February 28, 2025              US$0.29               2,630,000           2,630,000
                   March 1, 2015                                           February 28, 2025           US$0.000083             12,432,336          11,924,136
                   March 1, 2015                                           February 28, 2025              US$0.29              10,441,960           9,939,200
                   March 1, 2015                                           February 28, 2025              US$0.29              26,880,000                 —
                   March 1, 2015                                           February 28, 2025              US$0.35               7,482,654                 —
                   March 30, 2015                                            March 29, 2025               US$0.29               3,869,842           3,444,042
                   July 1, 2015                                                 June 30, 2025             US$0.29                 200,000             200,000
                   July 1, 2015                                                 June 30, 2025             US$0.29               3,600,000                 —
                   October 1, 2015                                       September 30, 2025               US$0.29                 908,800             780,600
                   December 31, 2015                                      December 30, 2025               US$0.29               3,448,491           2,933,281
                   December 31, 2015                                      December 30, 2025            US$0.000083                345,300             212,000
                   March 1, 2016                                           February 28, 2026              US$0.29                 875,000             761,000
                   March 1, 2016                                           February 28, 2026              US$0.29                 500,000                 —
                   March 31, 2016                                            March 30, 2026               US$0.29                 390,000             340,500
                   June 1, 2016                                                 May 30, 2026              US$0.00                 800,000                 —
                   June 1, 2016                                                 May 30, 2026              US$0.29               6,521,513           6,521,513
                   June 30, 2016                                                June 29, 2026          US$0.000083                600,000             600,000
                   June 30, 2016                                                June 29, 2026             US$0.29              12,430,852          10,863,902
                   Total                                                                                                       96,704,847          53,498,273
                   Weighted average remaining contractual life of options outstanding at end of period:                              7.84                7.22


            (ii)   2017 Restricted Share Scheme and 2017 Option Plan
                   Followed the completion of the Reverse Acquisition, the Company have reserved certain ordinary shares to be issued to any qualified
                   employees of Tencent PRC Music Business transferred to the Group.
                   In October 2016, the Group agreed to grant certain restricted shares and share options of the Company to certain employees of Tencent PRC
                   Music Business that transferred to the Group, mutual understanding of the key terms and conditions of relevant restricted shares and share
                   options have been reached between the Company and qualified employees. 7,172,472 restricted shares and 12,034,480 share options have
                   been granted during 2016 while formal grant letters were signed subsequently in May 2017. The Group recognizes the share-based
                   compensation expenses of these restricted shares and share options since October 2016.
                   Pursuant to the restricted shares agreements under 2017 Restricted Share Scheme, subject to grantee’s continued services to the Group
                   through the applicable vesting date, some restricted shares follow the

                                                                                 F-57




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          305/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 307 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     19     Share-based compensation (Continued)
     (a)    Share-based compensation plans of the Company (Continued)
            (ii)   2017 Restricted Share Scheme and 2017 Option Plan (Continued)
                   first category of vesting schedule, one-fourth(1/4) of which shall vest eighteen months after grant date, and one-fourth (1/4) every year after.
                   Other granted restricted shares shall follow the second vesting schedule, half (1/2) shall vest six months after grant date, and the other half
                   shall vest six months thereafter.
                   Movements in the number of restricted shares for the years ended December 31, 2016 and 2017 are as follows:

                                                                                                                                                Number of awarded
                                                                                                                                                     shares
                   Outstanding as of January 1, 2016                                                                                                          —
                   Granted                                                                                                                              7,172,472
                   Outstanding as of December 31, 2016                                                                                                  7,172,472
                   Expected to vest as of December 31, 2016                                                                                             4,583,524
                   Outstanding as of January 1, 2017                                                                                                    7,172,472
                   Granted                                                                                                                              1,234,514
                   Forfeited                                                                                                                              265,322
                   Outstanding as of December 31, 2017                                                                                                  8,141,664
                   Expected to vest as of December 31, 2017                                                                                             5,797,563
                   The fair value of the restricted shares was calculated based on the fair value of ordinary shares of the Company. The weighted average fair
                   value of restricted shares granted during the year ended December 31, 2016 and 2017 was US$2.14 per share (equivalent to approximately
                   RMB13.98 per share) and US$3.26 per share (equivalent to approximately RMB21.27 per share).

                                                                                  F-58




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              306/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 308 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     19     Share-based compensation (Continued)
     (a)    Share-based compensation plans of the Company (Continued)
            (ii)   2017 Restricted Share Scheme and 2017 Option Plan (Continued)
                   Share options granted are generally subject to a four batches vesting schedule as determined by the board of directors of the grant. One-
                   fourth (1/4) of which shall vest nine months or eighteen months after grant date, respectively, as provided in the grant agreement, and
                   one-fourth (1/4) of which vest upon every year thereafter. The vested options shall become exercisable in the event of the Company’s
                   completion of an IPO.

                                                                                                                                                      Weighted-
                                                                                                  Number of             Weighted-average            average grant
                                                                                                   options               exercise price             date fair value
                                                                                                                             (US$)                      (US$)
                   Outstanding as of January 1, 2016                                                    —                          —                           —
                   Granted                                                                       12,034,480                        2.53                        1.03
                   Outstanding as of December 31, 2016                                           12,034,480                        2.53                        1.03
                   Vested and expected to vest as of December 31, 2016                            7,944,083                        2.53                        1.03
                   Exercisable as of December 31, 2016                                                  —                          —                           —
                   Non vested as of December 31, 2016                                            12,034,480                        2.53                        1.03
                   Outstanding as of January 1, 2017                                             12,034,480                        2.53                        1.03
                   Granted                                                                       15,315,256                        1.35                        3.10
                   Forfeited                                                                        388,350                        0.29                        3.39
                   Outstanding as of December 31, 2017                                           26,961,386                        1.89                        2.17
                   Vested and expected to vest as of December 31, 2017                           18,362,420                        1.87                        2.18
                   Exercisable as of December 31, 2017                                                  —                          —                           —
                   Non vested as of December 31, 2017                                            26,961,386                        1.89                        2.17
                   The fair value of share options were valued using the Binomial option-pricing model. Assumptions used in the Binomial option-pricing
                   model are presented below:

                                                                                                                                        As of December 31,
                                                                                                                                     2016               2017
                   Risk free interest rate                                                                                              1.6%         2.1%-2.5%
                   Expected dividend yield                                                                                                0%                 0%
                   Expected volatility                                                                                                  55%           55%-60%
                   Exercise multiples                                                                                                   2.8            2.2-2.8
                   Contractual life                                                                                                10 years           10 years

                                                                                 F-59




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               307/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 309 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     19     Share-based compensation (Continued)
     (a)    Share-based compensation plans of the Company (Continued)
            (ii)   2017 Restricted Share Scheme and 2017 Option Plan (Continued)
                   Share options outstanding at the end of the year have the following expiry date and exercise prices:

                                                                                                                                   Share options      Share options
                                                                                                                  Exercise         December 31,       December 31,
                   Grant Date                                                             Expiry date              price               2016               2017
                   October 1, 2016                                                        June 15, 2027           US$2.53           12,034,480        12,034,480
                   August 31, 2017                                                     August 31, 2027            US$0.29                  —           7,666,803
                   December 20, 2017                                                December 20, 2027             US$2.53                  —           7,260,103
                   Total                                                                                                            12,034,480        26,961,386
                   Weighted average remaining contractual life of options outstanding at end of period:                                   9.75              9.21


     (b)    Share-based compensation plans of Tencent
            Tencent operates a number of share-based compensation plans (including share option scheme and share award scheme) covering certain
            employees of the Group.
            Share options granted are generally subject to a four-year or five-year vesting schedule as determined by the board of directors of Tencent. Under
            the four-year vesting schedule, share options in general vest one-fourth (1/4) upon the first anniversary of the grant date, and one-fourth (1/4)
            every year after. Under the five-year vesting schedule, depending on the nature and purpose of the grant, share options in general vest one-fifth
            (1/5) upon the first or second anniversary of the grant date, respectively, as provided in the grant agreement, and one-fifth (1/5) every year after.
            RSUs are subject to a three-year or four-year vesting schedule, and each year after the grant date, one-third (1/3) or one-fourth (1/4) shall vest
            accordingly.

                                                                                  F-60




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               308/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 310 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     19     Share-based compensation (Continued)
     (b)    Share-based compensation plans of Tencent (Continued)
            No outstanding share options or RSUs will be exercisable or subject to vesting after the expiry of a maximum of seven years from the date of
            grant. Movements in the number of share options of Tencent relevant to the Group outstanding is as follows:

                                                                                                                                                     Weighted-
                                                                                                       Number of             Average               average grant
                                                                                                        shares             exercise price          date fair value
                                                                                                                              (HK$)                    (HK$)
            Outstanding as of January 1, 2016                                                             67,500                 55.18                     50.90
            Granted                                                                                       53,160                174.86                     55.42
            Exercised                                                                                     35,000                 54.14                     51.09
            Outstanding as of December 31, 2016                                                           85,660                129.88                     53.63
            Vested and expected to vest as of December 31, 2016                                           67,803                119.12                     53.52
            Exercisable as of December 31, 2016                                                           22,500                 26.08                     56.00
            Non vested as of December 31, 2016                                                            63,160                166.85                     52.79

                                                                                                                                                     Weighted-
                                                                                                       Number of             Average               average grant
                                                                                                        shares             exercise price          date fair value
                                                                                                                              (HK$)                    (HK$)
            Outstanding as of January 1, 2017                                                             85,660                129.88                     53.63
            Granted                                                                                       32,410                272.36                     81.70
            Exercised                                                                                     32,735                 64.88                     53.28
            Outstanding as of December 31, 2017                                                           85,335                208.93                     64.43
            Vested and expected to vest as of December 31, 2017                                           57,795                208.52                     64.25
            Exercisable as of December 31, 2017                                                            8,055                174.86                     55.42
            Non vested as of December 31, 2017                                                            77,280                212.48                     65.37
            The fair values of employee stock options were valued using the Binomial option-pricing model. Assumptions used in the Binomial option-pricing
            model are presented below:

                                                                                                                                        As of December 31,
                                                                                                                                      2016              2017
            Risk free interest rate                                                                                                     0.69%            1.39%
            Expected dividend yield                                                                                                     0.32%            0.33%
            Expected volatility range                                                                                                     35%              30%
            Exercise multiples                                                                                                           2.5                7
            Contractual life                                                                                                         7 years          7 years

                                                                               F-61




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             309/409
12/3/2018                Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                     Amendment Filed   12/05/18
                                                                   to Form F-1  Page 311 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     19     Share-based compensation (Continued)
     (b)    Share-based compensation plans of Tencent (Continued)
            Share options outstanding at the end of the year have the following expiry date and exercise prices:

                                                                                         Exercise               Share options             Share options
            Grant Date                                         Expiry date                price               December 31, 2016         December 31, 2017
            July 5, 2010                                       July 4, 2017            HK$ 26.08                       22,500                       —
            July 10, 2014                                      July 9, 2021            HK$124.30                       10,000                     5,000
            July 6, 2016                                       July 5, 2023            HK$174.86                       53,160                    47,925
            July 10, 2017                                      July 9, 2024            HK$272.36                          —                      32,410
            Total                                                                                                      85,660                    85,335
            Movements in the number of awarded shares for the years ended December 31, 2016 and 2017 are as follows:

                                                                                                                                     Year ended December 31,
                                                                                                                                      2016             2017
                                                                                                                                     Number of awarded shares
            Outstanding as of January 1                                                                                              797,355          731,814
            Granted                                                                                                                  222,800           24,503
            Lapsed                                                                                                                     1,707            9,013
            Vested and transferred                                                                                                   286,634          316,886
            Outstanding as of December 31                                                                                            731,814          430,418
            Expected to vest as of December 31                                                                                       658,633          361,943
            The fair value of the awarded shares was calculated based on the market price of the Tencent’s shares at the respective grant date. The expected
            dividends during the vesting period have been taken into account when assessing the fair value of these awarded shares.
            The weighted average fair value of awarded shares granted during the year ended December 31, 2016 and 2017 was HK$172.56 per share
            (equivalent to approximately RMB144.25 per share) and HK$271.6 per share (equivalent to approximately RMB227.03 per share).
            The outstanding awarded shares as of December 31, 2017 were divided into two to five tranches on an equal basis as at their grant dates. The first
            tranche can be exercised immediately or after a specified period ranging from four months to four years from the grant date, and the remaining
            tranches will become exercisable in each subsequent year. The optionee may elect at any time while remains an employee, to exercise any part or
            all of the vested options before the expiry date.


     (c)    Expected retention rate of grantees
            The Group has to estimate the expected yearly percentage of grantees that will stay within the Group at the end of vesting periods of the options
            and awarded shares (the “Expected Retention Rate”) in order to determine the amount of share-based compensation expenses charged to the
            consolidated income statement. As at December 31, 2016 and 2017, the Expected Retention Rate of the Group was assessed to be 90%.

                                                                                F-62




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              310/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 312 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     20     Other payables and accruals
                                                                                                                                    As of December 31,
                                                                                                                             2016                      2017
                                                                                                                           RMB’million             RMB’million
            Dividend payable                                                                                                       637                     31
            Payroll payable                                                                                                        209                    419
            Accrued advertising and promotion expenses                                                                              49                    188
            Advances from customers                                                                                                 43                     69
            Investment payables                                                                                                     19                    303
            Other tax liabilities                                                                                                   28                     37
            Others                                                                                                                 122                    265
                                                                                                                                 1,107                  1,312


     21     Deferred revenue
            Deferred revenue mainly represents service fees prepaid by customers for time-based virtual gifts, membership subscriptions, and digital music
            albums or single songs, for which the related services had not been rendered as at December 31, 2016 and 2017.


     22     Business combination
     (a)    Acquisition of CMC in 2016
            As detailed in Notes 1.2 and 2.1, the Merger is accounted for as a reverse acquisition under IFRS 3 of which Tencent PRC Music Business is
            regarded as the accounting acquirer, whereas the CMC music business is regarded as the accounting acquiree.
            As a result of the Merger, the Group is expected to increase its presence in online music industry in China. Goodwill arising from the Merger was
            attributable to increased presence in the online music in China, operating synergies and economies of scale expected from the combined
            operations of the Group and CMC. The goodwill recognized was not expected to be deductible for income tax purpose.
            In applying the reverse acquisition accounting, the consideration deemed to be given by the Tencent PRC Music Business was
            RMB17,999 million, which is the fair value of the Company immediately prior to the Merger using income approach, the discounted cash flow
            model.

                                                                               F-63




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           311/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 313 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     22     Business combination (Continued)
     (a)    Acquisition of CMC in 2016 (Continued)
            The following table summarizes the consideration transferred and the amount of identified assets acquired and liabilities assumed at the
            acquisition date, as well as the fair value of the non-controlling interest in CMC at the acquisition date.

                                                                                                                                                  RMB’ million

            Purchase consideration                                                                                                                     17,999
            Fair value of non-controlling interest                                                                                                          6
            Recognized amounts of identifiable assets acquired and liabilities assumed:
            Cash and cash equivalents                                                                                                                     676
            Short-term investments                                                                                                                        632
            Accounts and other receivables                                                                                                                207
            Intangible assets                                                                                                                           2,213
            Available-for-sale financial assets                                                                                                            10
            Property, equipment and software                                                                                                               96
            Prepayments, deposits and other assets                                                                                                        744
            Dividend payable                                                                                                                           (1,251)
            Other payables, accruals and other current liabilities                                                                                       (640)
            Deferred revenue                                                                                                                              (26)
            Deferred tax liabilities                                                                                                                     (383)
            Other liabilities                                                                                                                             (35)
            Goodwill                                                                                                                                   15,762

            The revenue and profit before income tax, without taking into account the additional amortization on intangible assets recognized at the
            acquisition date, of accounting acquiree, CMC that have been included in the consolidated financial statements for the year ended December 31,
            2016 since July 12, 2016 are amounted to RMB2,474 million and RMB731 million, respectively.
            The Group’s selected pro forma financial performance for the year as if the Merger had occurred at the beginning of the year is presented below:

                                                                                                                                                  RMB’ million
                                                                                                                                                   (Unaudited)

            Revenue                                                                                                                                      6,143
                 Online music services                                                                                                                   2,417
                 Social entertainment services and others                                                                                                3,726
            Gross profit                                                                                                                                 1,728
            Operating profit                                                                                                                                58
            Profit before income tax                                                                                                                        73
            Profit after tax                                                                                                                                41
            The Group did not have any material pro forma adjustments directly attributable to the business combination included in the reported pro forma
            revenue and profit before income tax. These pro forma results have been prepared for comparative purposes only and do not purport to be
            indicative of what

                                                                                F-64




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           312/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 314 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     22     Business combination (Continued)
     (a)    Acquisition of CMC in 2016 (Continued)
            operating results would have been had the acquisition taken place as of the beginning of the periods presented and may not be indicative of future
            operating results.
            Transaction costs of the acquisition of CMC were not significant and were charged to general and administrative expenses in the consolidated
            income statement during the year ended December 31, 2016.


     (b)    Acquisition of Ultimate Music Inc.
            In October 2017, the Group completed the acquisition of 100% ordinary shares of Ultimate Music Inc. (the “Ultimate”) of which the Group
            already entitled certain interest in Ultimate prior to the acquisition. Ultimate is principally engaged in online music operations.
            According to the terms agreed among the sellers and the Group, the purchase consideration of the acquisition comprise of (i) an aggregate amount
            of approximately RMB463 million to be settled unconditionally, including cash and certain ordinary shares of the Company to be issued before
            June 30, 2018 (“Unconditional Consideration”), and (ii) cash of US$26 million to be paid in certain instalments in 4 years and approximately
            26,543,339 or ordinary shares of the Company to be issued in several tranches in coming years, subject to certain services condition mainly from
            the sellers management for their continuing employment post acquisition (“Contingent Consideration”). The Contingent Consideration will be
            forfeited if the employment terminates, therefore, was accounted for post-acquisition employment compensation and only the unconditional
            consideration was accounted for as purchase consideration.
            As a result of the acquisition, the Group is expected to increase its presence in online music industry in China. Goodwill arising from the
            acquisition was attributable to expected operating synergies as well as increase the coverage in the online music market in China. The goodwill
            recognized was not expected to be deductible for income tax purpose.
            The following table summarizes the consideration transferred and the amount of identified assets acquired and liabilities assumed at the
            acquisition date.

                                                                                                                                                  RMB’million

            Purchase consideration                                                                                                                        463
            Fair value of existing interest in Ultimate                                                                                                    72
                                                                                                                                                          535
            Recognized amounts of identifiable assets acquired and liabilities assumed:
            Cash and cash equivalents                                                                                                                      33
            Accounts and other receivables                                                                                                                  9
            Intangible assets                                                                                                                              24
            Prepayments, deposits and other assets                                                                                                         21
            Deferred revenue                                                                                                                               (1)
            Other payables and accruals                                                                                                                   (41)
            Deferred tax liabilities                                                                                                                      (10)
            Goodwill                                                                                                                                      500

                                                                                F-65




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            313/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 315 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     22     Business combination (Continued)
     (b)    Acquisition of Ultimate Music Inc. (Continued)
            The revenue and the results contributed by Ultimate to the Group for the period since the completion date were insignificant. The Group’s revenue
            and results for the year would not be materially different should the acquisition of Ultimate otherwise occur on January 1, 2017.
            Transaction costs of the acquisition of Ultimate were not significant and were charged to general and administrative expenses in the consolidated
            income statement during the year ended December 31, 2017.


     23     Cash flow information
     (a)    Cash generated from operations

                                                                                                                            2016                    2017
                                                                                                                          RMB’million             RMB’million
            Profit before income tax                                                                                              114                  1,597
            Adjustments for:
                Depreciation and amortization                                                                                     236                    379
                Impairment of long-term investment (Note 5)                                                                       —                        2
                Provision for doubtful accounts (Note 15)                                                                           7                      6
                Non-cash employee benefits expense—share-based payments (Note 6)                                                  170                    362
                Net gains on disposal of equity investment and step-up acquisition (Note 5)                                        (4)                   (72)
                Share of profits of associates and joint ventures (Note 12)                                                       (11)                    (4)
                Interest income                                                                                                   (13)                   (33)
                Investment income from short-term investments                                                                     (19)                   (60)
                Net exchange differences (Note 5)                                                                                  23                    (18)
                Increase in accounts receivables                                                                                 (266)                  (447)
                Increase in inventories                                                                                           (11)                   (16)
                Decrease/(increase) in other operating assets                                                                     193                   (137)
                Increase in accounts payables                                                                                     315                      4
                Increase in other operating liabilities                                                                           174                  1,051
            Cash generated from operations                                                                                        908                  2,614

                                                                                F-66




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          314/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 316 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     23     Cash flow information (Continued)
     (b)    Non-cash investing and financing activities

                                                                                                                          2016               2017
                                                                                                                        RMB’million        RMB’million
            Issuance of ordinary shares for business combinations                                                            17,999                —
            Issuance of ordinary shares for equity investments                                                                  —                7,547
            Distribution to Tencent                                                                                             —               (3,774)
            Other payable for business combinations                                                                             —                  277
            Issuing restricted shares for business combinations                                                                 —                  149
            Settlement of dividend by issuance of shares                                                                        138                 58
            Other receivables from disposal of long term investments                                                             16                —
            Other payable for acquisition of investments in joint ventures                                                      —                   46
            Issuance of ordinary shares for licensing of contents                                                                30                —


     24     Financial instruments by category
            The group holds the following financial instruments:

                                                                                            Financial assets
                                                                                              at fair value
                                                                              Loans and     through profit     Available-for-sale
                                                                              receivables        or loss        financial assets        Total
                                                                             RMB’million     RMB’million         RMB’million          RMB’million
            Financial assets
            As at December 31, 2016
            Accounts receivables (Note 15)                                           719               —                    —                719
            Other receivables (Note 14)                                               40               —                    —                 40
            Available-for-sale financial assets (Note 13)                            —                 —                    10                10
            Short-term investments                                                   —                 261                  —                261
            Cash and cash equivalents (Note 16)                                    3,071               —                    —              3,071
                                                                                   3,830               261                  10             4,101
            As at December 31, 2017
            Accounts receivables (Note 15)                                         1,161               —                    —              1,161
            Other receivables (Note 14)                                              133               —                    —                133
            Available-for-sale financial assets (Note 13)                            —                 —                  3,740            3,740
            Cash and cash equivalents (Note 16)                                    5,174               —                    —              5,174
                                                                                   6,468               —                  3,740           10,208

                                                                                   F-67




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                  315/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 317 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     24     Financial instruments by category (Continued)
                                                                                                                                          Liabilities at
                                                                                                                                         amortized cost
                                                                                                                                          RMB’million
            Financial liabilities
            As at December 31, 2016
            Accounts payable                                                                                                                       998
            Other payables and accruals (excluding prepayment received from customers and others, staff costs, welfare
              accruals and other tax liabilities) (Note 20)                                                                                        827
                                                                                                                                                 1,825
            As at December 31, 2017
            Accounts payable                                                                                                                     1,045
            Other payables and accruals (excluding prepayment received from customers and others, staff costs, welfare
              accruals and other tax liabilities) (Note 20)                                                                                        787
                                                                                                                                                 1,832


     25     Commitments
     (a)    Non-cancellable operating leases
            The following table summarizes future minimum commitments of the Group under non-cancellable operating arrangements, which are mainly
            related to leased facilities and rental of bandwidth:

                                                                                                                           2016                    2017
                                                                                                                         RMB’million             RMB’million
            Within one year                                                                                                      61                          61
            Later than one year but not later than five years                                                                    77                          44
                                                                                                                                138                         105


     (b)    Contents royalty
            The Group is subject to the following minimum royalty payments associated with its license agreements:

                                                                                                                             2016                  2017
                                                                                                                           RMB’million           RMB’million
            Within one year                                                                                                       920                      1,821
            Later than one year but not later than five years                                                                     362                      3,102
                                                                                                                                1,282                      4,923

            Pursuant to the Business Cooperation Agreement signed upon the Merger, the Group succeeded the right and obligation of certain license
            agreements, which were signed by other entities controlled by Tencent Group, giving rise to the minimum royalty payments to the extent of
            RMB256 million and RMB73 million as of December 31, 2016 and 2017, respectively.

                                                                              F-68




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            316/409
12/3/2018               Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                    Amendment Filed   12/05/18
                                                                  to Form F-1  Page 318 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     25     Commitments (Continued)
     (c)    Capital commitments
            As of December 31, 2016 and 2017, the Company had commitments for non-cancelable agreements to leasehold improvements of nil and RMB
            4 million, respectively.


     (d)    Investment commitments
            As of December 31, 2016 and 2017, the Group had commitments to invest approximately nil and RMB52 million in certain entities to hold the
            equity interest in such entities.


     26     Related party transactions
            The table below sets forth the major related parties and their relationships with the Group as of December 31, 2017:

     Name of related parties                                                                                          Relationship with the Group
     Tencent and its subsidiaries other than the entities controlled by the Group (“Tencent
       Group”)                                                                                                                      The Group’s principal owner
     Beijing Quku Technology Co., Ltd (“Quku”)                                                                                            The Group’s associate
     Nanjing Jiyun Cultural Development Ltd. (“Jiyun”)                                                                                    The Group’s associate
     United Entertainment Corporation and its subsidiaries (“UEC Group”)                                                                  The Group’s associate
     Tian Hao Entertainment Cultural Ltd. (“Tian Hao”)                                                                                    The Group’s associate


     (a)    Transactions
            For the years ended December 31, 2016 and 2017, significant related party transactions were as follows:

                                                                                                                            2016                      2017
                                                                                                                          RMB’million               RMB’million
            Revenue
            Online music services to CMC and Tencent Group                                                                           90                     33
            Social entertainment services and others to Quku                                                                         15                     20
            Expenses
            Operation expenses recharged by Tencent Group                                                                          428                     493
            Advertising agency fees to Tencent Group                                                                               151                     187
            Content royalties to the Group’s associates                                                                             18                      45

                                                                                F-69




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           317/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 319 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     26     Related party transactions (Continued)
     (b)    Balances with related parties

                                                                                                                            2016                      2017
                                                                                                                          RMB’million               RMB’million
            Included in accounts receivable from related parties:
            Tencent Group(note)                                                                                                   527                        651
            The Group’s associates                                                                                                  8                          8
            Included in prepayments, deposits and other assets from related parties:
            Tencent Group                                                                                                           1                        59
            The Group’s associates                                                                                                 17                        26
            Included in accounts payable to related parties:
            Tencent Group                                                                                                         653                        104
            The Group’s associates                                                                                                —                            5
            Included in other payables and accruals to related parties:
            Tencent Group                                                                                                          94                        59
            The Group’s associates                                                                                                 15                        —
            Outstanding balances are unsecured and are repayable on demand.
            Note:    The balance is mainly arising from user payments collected through various payment channels of Tencent Group pursuant to the Business
                     Cooperation Agreement signed upon the Merger. In addition, the balance also includes amounts arising from the Group revenue
                     generated from music copyrights sublicensing contracts that signed by Tencent Group prior to the Merger of RMB56 million and nil as of
                     December 31, 2016 and 2017, respectively.


     (c)    Key management personnel compensation

                                                                                                                            2016                      2017
                                                                                                                          RMB’million               RMB’million
            Short-term employee benefits                                                                                           24                         46
            Share-based compensation                                                                                               54                        107
                                                                                                                                   78                        153


     27     Contingent liabilities
            The Group is involved in a number of claims pending in various courts, in arbitration, or otherwise unresolved as of December 31, 2017. These
            claims are mainly related to alleged copyright infringement as well as routine and incidental matters to its business, among others. Adverse results
            in these claims may include awards of damages and may also result in, or even compel, a change in the Company’s business practices, which
            could impact the Company’s future financial results. The Group has made accruals of RMB76 million in “Other payables and accruals” in the
            consolidated balance sheet as of December 31, 2017 and recognized related expenses for the year ended December 31, 2017.
            The Company is unable to estimate the reasonably possible loss or a range of reasonably possible losses for proceedings in the early stages or
            where there is a lack of clear or consistent interpretation of laws specific

                                                                                F-70




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            318/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 320 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     27     Contingent liabilities (Continued)
            to the industry-specific complaints among different jurisdictions. Although the results of unsettled litigations and claims cannot be predicted with
            certainty, the Company does not believe that, as of December 31, 2017, there was at least a reasonable possibility that the Company may have
            incurred a material loss, or a material loss in excess of the accrued expenses, with respect to such loss contingencies. The losses accrued include
            judgments handed down by the court and out-of-court settlements after December 31, 2017, but related to cases arising on or before December 31,
            2017. The Company is in the process of appealing certain judgments for which losses have been accrued. However, the ultimate timing and
            outcome of pending litigation is inherently uncertain. Therefore, although management considers the likelihood of a material loss for all pending
            claims, both asserted and unasserted, to be remote, if one or more of these legal matters were resolved against the Company in the same reporting
            period for amounts in excess of management’s expectations, the Company’s consolidated financial statements of a particular reporting period
            could be materially adversely affected.
            In March 2018, the Group has reached a consensus and entered into an agreement with an independent third party in relation to certain dispute by
            sublicensing its music contents to that party totaling RMB185 million with license period from January 2016 to January 2018 and sublicensing
            from that party totaling RMB35 million for the same period. These amounts have been settled as of report date.


     28     Events occurring after the reporting period
     (a)    Subsequent to December 31, 2017 and up to July 6, 2018, the Company issued an aggregate of 119,394,895 ordinary shares of the Company to
            certain existing shareholders, financial and strategic investors for an aggregate cash proceeds of approximately US$449 million, of which certain
            strategic investors also agreed to license certain contents to the Group and is accounted for as a share-based compensation arrangement. The
            licensed contents under the share-based compensation arrangement measured at fair value by the Company of approximately US$56 million will
            be charged to income statement up to five years. These issuances were completed by March 2018.


     (b)    Acquisition of a subsidiary (unaudited)
            On September 1, 2018, the Company acquired all the remaining interest of an associate, United Music Entertainment Corporation (“UEC”), from
            Tencent, a director of the Company, other shareholders and management of UEC for a consideration of 23,084,008 ordinary shares and 460,724
            share options of the Company.


     (c)    Share Issuances to Music Label Partners (unaudited)
            On October 3, 2018, the Company issued a total of 68,131,015 ordinary shares WMG China LLC (“Warner”), an affiliate of Warner Music Group,
            and Sony Music Entertainment (“Sony”) for an aggregate cash consideration of approximately US$200 million. Under the share subscription
            agreements, shares held by Warner and certain shares held by Sony will be subject to a lock-up that will expire upon the earlier of the third
            anniversary of the completion of the initial public offering of the Company or October 1, 2021, subject to limited exceptions. The remaining
            shares held by Sony will be subject to a lock-up that will expire upon the earlier of the end of six months following the completion of the initial
            public offering of the Company or April 1, 2019, subject to limited exceptions. Warner and Sony can request the Company to repurchase the
            shares held by them at their subscription price if there is no qualified IPO by the end of 2019.

                                                                                F-71




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           319/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 321 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE YEARS ENDED DECEMBER 31, 2016 AND 2017

     28     Events occurring after the reporting period (Continued)
     (c)    Share Issuances to Music Label Partners (unaudited) (Continued)
            The Company will record a share-based accounting charge of approximately US$220 million in October 2018 as a result of the issuance of the
            above shares, which is assessed, based on the best estimate of management, to be equal to the excess of the fair value of the shares, taking into
            account the related terms and conditions, over the aggregate consideration to be received by the Company.
     (d)    In October 2018, the Company acquired the entire equity interest of a music contents company at cash to enhance its music contents library.
            Due to the timing of the completion of the acquisition, the Group is still in the process of preparing the necessary information for the accounting
            purpose. Consequently, certain disclosures in relation to the business combination, such as the fair value of net assets acquired, have not been
            presented.

                                                                                 F-72




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              320/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 322 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONDENSED CONSOLIDATED INCOME STATEMENTS

                                                                                                                              Nine months ended
                                                                                                                                 September 30,
                                                                                                                 Note      2017                2018
                                                                                                                        (Unaudited)         (Unaudited)
                                                                                                                        RMB’million        RMB’million
     Revenue from online music services                                                                                      2,101              4,016
     Revenue from social entertainment services and others                                                                   5,294              9,572
     Total revenues                                                                                               6          7,395             13,588
     Cost of revenues                                                                                                        (4,979)            (8,147)
     Gross profit                                                                                                             2,416              5,441
     Selling and marketing expenses                                                                                            (555)            (1,172)
     General and administrative expenses                                                                                     (1,024)            (1,448)
     Total operating expenses                                                                                                (1,579)            (2,620)
     Interest income                                                                                                            69                 182
     Other gains, net                                                                                             7             37                   6
     Operating profit                                                                                                          943               3,009
     Share of net gains/(losses) of investments accounted for using equity method                                 12             7                 (11)
     Fair value change on liabilities of puttable shares                                                                       —                   (26)
     Profit before income tax                                                                                                  950               2,972
     Income tax expense                                                                                           9            (165)              (265)
     Profit for the period                                                                                                      785              2,707
     Attributable to:
          Equity holders of the Company                                                                                        790               2,709
          Non-controlling interests                                                                                             (5)                 (2)
                                                                                                                               785               2,707
     Earnings per share for profit attributable to the equity holders of the Company (in RMB per
       share)
     —Basic                                                                                                       10           0.31               0.89
     —Diluted                                                                                                     10           0.30               0.86
     The accompanying notes are an integral part of this condensed consolidated interim financial information.

                                                                              F-73




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                   321/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 323 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME

                                                                                                                          Nine months ended
                                                                                                                            September 30,
                                                                                                                    2017                   2018
                                                                                                                 (Unaudited)            (Unaudited)
                                                                                                                 RMB’million            RMB’million
     Profit for the period                                                                                              785                   2,707
     Other comprehensive income:
     Item that will not be reclassified subsequently to profit or loss
          Fair value gains on financial assets at fair value through other comprehensive income                         —                     1,318
     Items that may be subsequently reclassified to profit or loss
          Currency translation differences                                                                              (76)                    580
     Total comprehensive income for the period                                                                          709                   4,605
     Attributable to:
          Equity holders of the Company                                                                                 714                   4,605
          Non-controlling interests                                                                                      (5)                    —
                                                                                                                        709                   4,605

     The accompanying notes are an integral part of this condensed consolidated interim financial information.

                                                                              F-74




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                               322/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 324 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONDENSED CONSOLIDATED BALANCE SHEETS

                                                                                                                                     As at
                                                                                                                 December 31, 2017           September 30, 2018
                                                                                                                     (Audited)                  (Unaudited)
                                                                                                   Note            RMB’million                  RMB’million
     ASSETS
     Non-current assets
     Property, plant and equipment                                                                  11                       127                          146
     Intangible assets                                                                              11                     1,717                        1,535
     Goodwill                                                                                       11                    16,262                       16,289
     Investments accounted for using equity method                                                  12                       378                          173
     Available-for-sale financial assets                                                           5(c)                    3,740                          —
     Financial assets at fair value through other comprehensive income                              13                       —                          5,319
     Financial assets at fair value through profit or loss                                                                   —                            170
     Prepayments, deposits and other assets                                                         14                       204                          576
     Deferred tax assets                                                                                                     105                           79
                                                                                                                          22,533                       24,287
     Current assets
     Inventories                                                                                                              30                           36
     Accounts receivable                                                                                                   1,161                        1,776
     Prepayments, deposits and other assets                                                         14                     1,102                        2,067
     Cash and cash equivalents                                                                      15                     5,174                       11,529
                                                                                                                           7,467                       15,408
     Total assets                                                                                                         30,000                       39,695
     EQUITY
     Share capital                                                                                  16                         2                            2
     Additional paid-in capital                                                                     16                    23,915                       27,375
     Other reserves                                                                                 17                       997                        2,766
     Retained earnings                                                                                                     1,227                        3,936
     Equity attributable to equity holders of the Company                                                                 26,141                       34,079
     Non-controlling interests                                                                                                 7                           44
     Total equity                                                                                                         26,148                       34,123
     LIABILITIES
     Non-current liabilities
     Deferred tax liabilities                                                                                                 304                         379
     Deferred government grants                                                                                                21                          20
                                                                                                                              325                         399
     Current liabilities
     Accounts payable                                                                                                      1,045                        1,738
     Other payables and accruals                                                                    19                     1,312                        1,937
     Current tax liabilities                                                                                                 192                          133
     Deferred revenue                                                                               20                       978                        1,365
                                                                                                                           3,527                        5,173
     Total liabilities                                                                                                     3,852                        5,572
     Total equity and liabilities                                                                                         30,000                       39,695
     The accompanying notes are an integral part of this condensed consolidated interim financial information.

                                                                              F-75




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          323/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 325 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY

                                                                         Attributable to equity holders of the Company
                                                                                                              Retained                        Non-
                                                                          Additional                          (deficits)/                  controlling
                                                 Note   Share capital   paid-in capital Other reserves         earnings       Total         interests    Total equity
                                                        RMB’million     RMB’million       RMB’million       RMB’million     RMB’million   RMB’million    RMB’million
     (Unaudited)
     Balance at January 1, 2017                                    2          20,063               617               (57)       20,625              9        20,634
     Comprehensive income
     Profit for the period                                      —                 —                —                790            790             (5)           785
     Other comprehensive income
     Currency translation differences                           —                 —                 (76)            —              (76)           —              (76)
     Total comprehensive income for the
       period                                                   —                 —                 (76)            790            714             (5)           709
     Transactions with equity holders:
     Deemed contribution arising from carve
       out of Tencent PRC Music Business                        —                 —                  19             —               19            —               19
     Share-based compensation—value of
       employee services                          18            —                 —                240              —              240            —              240
     Exercise of share options                                  —                 79               —                —               79            —               79
     Capital contribution from non-controlling
       interests                                                —                 —                —                —              —                5              5
     Total transactions with equity holders at
       their capacity as equity holders for
       the period                                               —                 79               259              —              338              5           343
     Balance at September 30, 2017                               2            20,142               800              733         21,677              9        21,686

                                                                                  F-76




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 324/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 326 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY

                                                                       Attributable to equity holders of the Company
                                                                                                                                         Non-
                                                                       Additional                         Retained                    controlling      Total
                                            Note     Share capital   paid-in capital    Other reserves    earnings       Total         interests      equity
                                                     RMB’million     RMB’million        RMB’million      RMB’million   RMB’million   RMB’million    RMB’million
     (Unaudited)
     Balance at January 1, 2018                                 2          23,915                997           1,227       26,141              7        26,148
     Comprehensive income
     Profit for the period                                   —                 —                 —             2,709        2,709             (2)        2,707
     Other comprehensive income
     Fair value gains on financial
        assets at fair value through
        other comprehensive income                           —                 —               1,318              —         1,318            —           1,318
     Currency translation differences                        —                 —                 580              —           580            —             580
     Total comprehensive income for
        the period                                           —                 —               1,898           2,709        4,607             (2)        4,605
     Transactions with equity
        holders:
     Issuance of ordinary shares               16            —               2,433               —                —         2,433            —           2,433
     Issuance of ordinary shares for
        acquisition of the remaining
        interests in an associate              21            —               1,027              (827)             —           200             22           222
     Share-based compensation—
        value of employee services and
        business cooperation
        arrangements                      18 &16             —                 —                 698              —           698            —             698
     Business combination of an
        associate                                            —                 —                 —                —           —               17            17
     Total transactions with equity
        holders at their capacity as
        equity holders for the period                        —              3,460               (129)            —          3,331             39         3,370
     Balance at September 30, 2018                            2            27,375              2,766           3,936       34,079             44        34,123

     The accompanying notes are an integral part of this condensed consolidated interim financial information.

                                                                                 F-77




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           325/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 327 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP
     CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS

                                                                                                                              Nine months ended
                                                                                                                                 September 30,
                                                                                                                 Note      2017                2018
                                                                                                                        (Unaudited)         (Unaudited)
                                                                                                                        RMB’million        RMB’million
     Cash flows from operating activities
     Cash generated from operations                                                                                          2,862               3,794
     Interest received                                                                                                          59                 140
     Income taxes paid                                                                                                        (168)               (234)
     Net cash inflow from operating activities                                                                               2,753               3,700
     Cash flows from investing activities
     Payment for acquired business, net of cash acquired                                                                        (67)              (271)
     Cash acquired from business combinations under common control                                                              —                  397
     Payments for settlement of pre-acquisition dividends payables of CMC                                                      (591)               (19)
     Purchase of property, plant and equipment                                                                                  (50)               (91)
     Purchase of intangible assets                                                                                              —                   (5)
     Net proceeds from short term investments                                                                                     1                —
     Proceeds from disposal of investments accounted for using equity method                                                     37                —
     Payments for acquisition of investments accounted for using equity method                                                  (61)               (86)
     Payments for acquisition of investments accounted for as financial assets at fair value through profit or
        loss                                                                                                                    —                 (160)
     Loan to a third party                                                                                                      —                   (5)
     Net cash outflow from investing activities                                                                                (731)              (240)
     Cash flows from financing activities
     Proceeds from issues of ordinary shares                                                                      16           —                 2,433
     Proceeds from issues of puttable shares                                                                      16           —                   422
     Deemed contributions arising from carve out of Tencent PRC Music Business                                                  19                 —
     Exercise of share options                                                                                    16            79                 —
     Net cash inflow from financing activities                                                                                  98               2,855
     Net increase in cash and cash equivalents                                                                               2,120               6,315
     Cash and cash equivalents at the beginning of the period                                                                3,071               5,174
     Exchange (losses)/gains on cash and cash equivalents                                                                       (7)                 40
     Cash and cash equivalents at end of period                                                                              5,184              11,529

     The accompanying notes are an integral part of this condensed consolidated interim financial information.

                                                                                F-78




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                   326/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 328 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     1      General information
     1.1    General information
            Tencent Music Entertainment Group (the “Company” or “TME”), formerly known as China Music Corporation (“CMC”), was incorporated under
            the laws of the Cayman Islands on June 6, 2012 as an exempted company with limited liability under the Companies Law (2010 Revision) of the
            Cayman Islands. The address of its registered office is Cricket Square, P.O. Box 2582, Grand Cayman KY1-1112, Cayman Islands. The Company
            is controlled by Tencent Holdings Limited (“Tencent”), a company incorporated in the Cayman Islands with limited liability and the shares of
            Tencent are listed on the Main Board of The Stock Exchange of Hong Kong Limited.
            The Company, its subsidiaries, its controlled structured entities (“Structured Entities”, “Variable Interest Entities” or “VIEs”) and their subsidiaries
            (“Subsidiaries of VIEs”) are collectively referred to as the “Group”. The Group is principally engaged in operating online music entertainment
            platforms to provide music streaming, online karaoke and live streaming services in the People’s Republic of China (“PRC”). The Company does
            not conduct any substantive operations of its own but conducts its primary business operations through its wholly-owned subsidiaries, VIEs and
            subsidiaries or VIEs in the PRC.
            The condensed consolidated interim financial information comprises the consolidated statement of financial position as at September 30, 2018, the
            related condensed consolidated income statement, the condensed consolidated statement of comprehensive income, the condensed consolidated
            statement of changes in equity and the condensed consolidated statement of cash flows for the nine-month period then ended, and a summary of
            significant accounting policies and other explanatory notes (the “Interim Financial Information”). The Interim Financial Information is presented
            in Renminbi (“RMB”), unless otherwise stated. The Interim Financial Information has not been audited.


     1.2    Significant transactions
            During the nine months period ended September 30, 2018, the Group completed a series of ordinary shares issuance to certain existing
            shareholders, financial investors as well as strategic investors, details of which have been disclosed in Note 16.
            On September 1, 2018, the Company acquired all the remaining interest of an associate, United Music Entertainment Corporation (“UEC”), from
            Tencent, a director of the Company, other shareholders and management of UEC. As the Company and UEC are under common control of
            Tencent, this acquisition was accounted for as a business combination under common control, details of which have been disclosed in Note 21.


     1.3    Consolidation of VIEs
            PRC laws and regulations prohibit or restrict foreign ownership of companies that provide Internet-based business, which include activities and
            services provided by the Group. The Group operates its business operations in the PRC through a series of contractual arrangements entered into
            among the Company, wholly-owned subsidiaries of the Company, VIEs that legally owned by individuals (“Nominee Shareholders”) authorized
            by the Group (collectively, “Contractual Arrangements”). Under the Contractual Arrangements, the Company has the power to control the
            management, and financial and operating policies of the VIEs, has exposure or rights to variable returns from its involvement with the VIEs, and
            has the ability to use its power over the VIEs to affect the amount of the returns. As a result, all these VIEs are

                                                                                  F-79




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               327/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 329 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     1      General information (Continued)
     1.3    Consolidation of VIEs (Continued)
            accounted for as consolidated structured entities of the Company and their financial statements have also been consolidated by the Company.


     2      Basis of preparation and presentation
            The Interim Financial Information has been prepared in accordance with International Accounting Standard (“IAS”) 34 ‘Interim Financial
            Reporting’ issued by the International Accounting Standards Board and should be read in conjunction with the 2016 and 2017 Financial
            Statements, which have been prepared in accordance with International Financial Reporting Standards as issued by International Accounting
            Standards Board (“IFRS as issued by IASB”).


     3      Significant accounting policies
            Except as described below, the accounting policies and method of computation used in the preparation of the Interim Financial Information are
            consistent with those used in the Annual Financial Statements, which have been prepared in accordance with IFRS as issued by IASB under the
            historical cost convention, as modified by the revaluation of financial assets at fair value through profit or loss and financial assets at fair value
            through other comprehensive income, which are carried at fair values.
            Taxes on income for the interim period are accrued using the tax rates that would be applicable to expected total annual assessable profit.


     (a)    New and amendments to standards adopted by the Group
            New and amendments to the standards that effective for the financial year ending December 31, 2018 do not have a material impact on the
            Group’s Interim Financial Information except IFRS 9 “Financial Instruments”, details of which are set out below:
            IFRS 9 “Financial instruments” addresses the classification, measurement and derecognition of financial assets and financial liabilities, introduces
            new rules for hedge accounting and a new impairment model for financial assets.
            The Group has reviewed its financial assets and liabilities and adopted the IFRS 9 on January 1, 2018:


            Classification and measurement of financial instruments
            From January 1, 2018, the Group classifies its financial assets in the following categories:
             •    those to be measured subsequently at fair value (either through other comprehensive income or through profit or loss), and
             •    those to be measured at amortized cost.
            The classification depends on the Group’s business model for managing the financial assets and the contractual terms of the cash flows.

                                                                                  F-80




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                   328/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 330 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     3      Significant accounting policies (Continued)
     (a)    New and amendments to standards adopted by the Group (Continued)
            For assets measured at fair value, gains and losses will either be recorded in profit or loss or other comprehensive income. For investments in debt
            instruments, this will depend on the business model in which the investment is held. For investments in equity instruments that are not held for
            trading, this will depend on whether the Group has made an irrevocable election at the time of initial recognition to account for the equity
            investment at fair value through other comprehensive income.
            The Group reclassifies debt investments when and only when its business model for managing those assets changes.
            The effects of the reclassification upon the adoption of IFRS 9 are as below:

                                                                                                                Financial assets at
                                                                                                                fair value through            Financial assets
                                                                                                                       other                    at fair value
                                                                                   Available-for-sale             comprehensive               through profit
                                                                                    financial assets                  income                       or loss
                                                                                     RMB’ Million                 RMB’ Million                 RMB’ Million
                                                                                                                     (Note 13)
            At December 31, 2017, as previously reported                                      3,740                           —                          —
            Reclassification                                                                 (3,740)                        3,730                        10
            At January 1, 2018                                                                  —                           3,730                        10
            There was no impact on the Group’s accounting for financial liabilities as the new requirements only affect the accounting for financial liabilities
            that are designated at fair value through profit or loss, while the Group does not have any such liabilities.


            Impairment of financial assets
            The new impairment model requires the recognition of impairment provisions based on expected credit losses rather than only incurred credit
            losses as is the case under IAS 39. It applies to financial assets classified at amortized cost, debt instruments measured at fair value through other
            comprehensive income, contract assets under IFRS 15, lease receivables, loan commitments and certain financial guarantee contracts. The
            changes in the loss allowance for account receivables under the new impairment model was immaterial.


     (b)    Recent accounting pronouncements
            A number of new standards and amendments to standards have not come into effect for the financial year beginning January 1, 2018, and have not
            been early adopted by the Group in preparing the condensed consolidated interim financial information.
            IFRS 16 will result in almost all leases being recognized on the statement of financial position, as the distinction between operating and finance
            leases is removed. Under the new standard, an asset (the right to use the leased item) and a financial liability to pay rentals are recognized. The
            only exceptions are short-term and low-value leases.
            The accounting for lessors will not be significantly changed. The standard will affect primarily the accounting for Group’s operating leases. The
            Group has commenced its assessment and have not yet

                                                                                  F-81




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                329/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 331 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     3      Significant accounting policies (Continued)
     (b)    Recent accounting pronouncements (Continued)
            determined to what extent its commitments will result in the recognition of an asset and a liability for future payments and how this will affect the
            Group’s profit and classification of cash flows.
            The new standard is mandatory for financial years commencing on or after January 1, 2019.
            IFRS 3 (amendment) clarifies the definition of business. Under the new amendment, to be considered a business, an acquisition would have to
            include an input and a substantive process that together significantly contribute to the ability to create outputs. The new amendment is mandatory
            for which the acquisition date is on or after January 1, 2020. The Group does not intend to adopt this standard before its effective date.
            Apart from the above, other new standards and amendments to standards are not expected to have a significant effect on the condensed
            consolidated interim financial information of the Group.


     4      Estimates
            The preparation of the Interim Financial Information requires management to make judgments, estimates and assumptions that affect the
            application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these
            estimates.
            In preparing the Interim Financial Information, the nature of significant judgments made by management in applying the Group’s accounting
            policies and the key sources of estimation uncertainty were consistent with those described in the 2016 and 2017 Financial Statements.


     5      Financial risk management
     (a)    Financial risk factors
            The Group’s activities expose it to a variety of financial risks: market risk (including foreign exchange risk, price risk and interest rate risk), credit
            risk and liquidity risk.
            The Interim Financial Information does not include all financial risk management information and disclosures required in the annual financial
            statements, and should be read in conjunction with the Annual Financial Statements.
            There were no changes in any material risk management policies during the nine months ended September 30, 2018.


     (b)    Capital risk management
            The Group’s objectives on managing capital are to safeguard the Group’s ability to continue as a going concern and support the sustainable growth
            of the Group in order to provide returns for shareholders and benefits for other stakeholders and to maintain an optimal capital structure to
            enhance shareholders’ value in the long term.
            Capital refers to equity and external debts (including borrowings and notes payable). In order to maintain or adjust the capital structure, the Group
            may adjust the amount of dividends paid to shareholders, return capital to shareholders, issue new shares, repurchase the Company’s shares or
            raise/repay debts.

                                                                                   F-82




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 330/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 332 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     5      Financial risk management (Continued)
     (c)    Fair value estimation
            The table below analyses financial instruments carried at fair value, by valuation method. The different levels have been defined as follows:
             •    Quoted prices (unadjusted) in active markets for identical assets or liabilities (level 1).
             •    Inputs other than quoted prices included within level 1 that are observable for the asset or liability, either directly (that is, as prices) or
                  indirectly (that is, derived from prices) (level 2).
             •    Inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs) (level 3).
            The following table presents the Group’s financial assets that are measured at fair value at September 30, 2018.

                                                                                                      Level 1                 Level 2                  Level 3
                                                                                                    RMB’million             RMB’million              RMB’million
            As at September 30, 2018
            Financial assets at fair value through profit or loss                                           —                       —                        170
            Financial assets at fair value through other comprehensive income                             5,319                     —                        —
            As at December 31, 2017
            Available-for-sale financial assets (Note 13)                                                   —                       —                      3,740
            The fair value of financial instruments traded in active markets is determined based on quoted market prices at the end of the reporting period. A
            market is regarded as active if quoted prices are readily and regularly available from an exchange, dealer, broker, industry group, pricing service,
            or regulatory agency, and those prices represent actual and regularly occurring market transactions on an arm’s length basis. The quoted market
            price used for financial assets held by the Group is the current bid price. These instruments are included in level 1.
            The fair value of financial instruments that are not traded in an active market is determined by using valuation techniques. These valuation
            techniques maximize the use of observable market data where it is available and rely as little as possible on entity specific estimates. If all
            significant inputs required for evaluating the fair value of a financial instrument are observable, the instrument is included in level 2.
            If one or more of the significant inputs are not based on observable market data, the instrument is included in level 3.
            The Group adopts various valuation techniques to determine the fair value of the level 3 instruments. There were no changes in valuation
            techniques during the period.
            The components of the level 3 instruments represents investments in unlisted companies. As these instruments are not traded in an active market,
            their fair values have been determined using applicable valuation technique, the recent transactions approach. Major assumptions used in the
            valuation include recent market transactions, discount for lack of marketability and other exposure.

                                                                                    F-83




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                  331/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 333 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     5      Financial risk management (Continued)
     (c)    Fair value estimation (Continued)
            The transfers between levels 1 and 3 during the period are as follows:

                                                                                                Level 1                              Level 3
                                                                                              Financial              Financial
                                                                                             assets at fair         assets at fair              Financial
                                                                                            value through          value through               assets at fair
                                                                                                 other                  other                      value
                                                                                            comprehensive          comprehensive                 through
                                                                                                income                 income                  profit or loss
                                                                                             RMB’million            RMB’million                RMB’million
            As at January 1, 2018 upon reclassification from available-for-sale
              financial assets                                                                        —                    3,730                         10
            Transfer upon the successful listing of the underlying investment,
              Spotify Technology S.A. (“Spotify”) (Note 13)                                         3,730                 (3,730)                       —
            Fair value changes                                                                      1,318                    —                          —
            Additions                                                                                 —                      —                          160
            Exchange difference                                                                       271                    —                          —
            As at September 30, 2018                                                                5,319                    —                          170
            Upon a successful initial public offering of Spotify on April 3, 2018, the Company’s investment in Spotify was transferred from level 3 to level 1
            as from this time it was valued based on an unadjusted quoted market price. There were no other transfers between levels 1 and 2 or levels 2 and 3
            during the nine months ended September 30, 2018. There was no transfer between level 1, 2 or 3 during the nine months ended September 30,
            2017.


     6      Revenues
            Subscription packages contributed RMB1,336 million and RMB1,805 million to the revenues from online music services during the nine months
            ended September 30, 2017 and 2018 respectively.


     7      Other gains, net

                                                                                                                             Nine months ended
                                                                                                                               September 30,
                                                                                                                    2017                         2018
                                                                                                                  RMB’million                  RMB’million
            Government grants (note)                                                                                        20                          37
            Impairment provision for investments in associates                                                              (2)                        —
            Net foreign exchange gains/(losses)                                                                             14                         (33)
            Other                                                                                                            5                           2
                                                                                                                            37                           6

            Note:      There are no unfulfilled conditions or contingencies related to these subsidies.

                                                                                  F-84




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              332/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 334 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     8      Expense by nature

                                                                                                                              Nine months ended
                                                                                                                                 September 30,
                                                                                                                        2017                    2018
                                                                                                                      RMB’million            RMB’million
            Service costs (note i)                                                                                          4,264                 7,150
            Advertising agency fees                                                                                           140                   150
            Employee benefits expenses (note ii)                                                                              951                 1,338
            Promotion and advertising expenses                                                                                363                 1,025

            Notes:
            (i) Service costs mainly comprise of licensing costs, revenue sharing fees paid to content creators and content delivery costs relating primarily
                 to server, cloud services and bandwidth costs.
            (ii) During the nine months ended September 30, 2017 and 2018, the Group incurred expenses for the purpose of research and development of
                 approximately RMB567 million and RMB618 million, respectively, which comprised employee benefits expenses of RMB524 million and
                 RMB546 million, respectively.
                   No significant development expenses had been capitalized for the nine months ended September 30, 2017 and 2018.


     9      Taxation

            Income tax expense is recognized based on management’s best knowledge of the income tax rates expected for the financial year.


            (i)    Cayman Islands
                   Under the current laws of the Cayman Islands, the Company is not subject to tax on income or capital gains. Additionally, upon payment of
                   dividends by the Company to its shareholders, no Cayman Islands withholding tax will be imposed.


            (ii)   Hong Kong
                   Under the current tax laws of Hong Kong, Tencent Music Entertainment Hong Kong Limited (“TME HK”) is subject to Hong Kong profits
                   tax at 16.5% on its taxable income generated from the operation in Hong Kong. Dividends from TME HK is exempted from withholding
                   tax.


            (iii) PRC
                   Under the Corporate Income Tax (“CIT”) Law, foreign invested enterprises and domestic enterprises are subject to a unified CIT rate of
                   25%. In accordance with the implementation rules of the CIT Law, a qualified “High and New Technology Enterprise” (“HNTE”) is eligible
                   for a preferential tax rate of 15% and a “Software Enterprise” (“SE”) is entitled to an exemption from income taxation for the first two
                   years, counting from the year the enterprise makes profit, and a reduction of 50% for the next three years. Shenzhen Qianhai
                   Shenzhen-Hong Kong Modern Service Industry Cooperation Zone (“Qianhai”) receives quality support in piloting the exploration of tax
                   reforms in the modern service industry within the framework of national tax system reform. For eligible enterprises in Qianhai, CIT shall be
                   levied at a reduced tax rate of 15%.

                                                                                F-85




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          333/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 335 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     9      Taxation (Continued)

            (iii) PRC (Continued)
                  Guangzhou Kugou Computer Technology Co., Ltd. and Beijing Kuwo Technology Co., Ltd. have been recognized as HNTE under the CIT
                  law by the relevant government authorities and were entitled to preferential tax rate of 15% for the years ended December 31, 2016, 2017
                  and 2018. Guangzhou Fanxing Entertainment Information Technology Co., Ltd has been recognized as HNTE under the CIT law by the
                  relevant government authorities and was entitled to preferential tax rate of 15% for the year ended December 31, 2017 and 2018. Yeelion
                  Online was qualified as a SE and has enjoyed the relevant tax holiday starting from the year ended December 31, 2017 (i.e. its first
                  profitable year). Tencent Music Entertainment Technology (Shenzhen) Co., Ltd. (“TME Shenzhen Technology”) has been entitled to
                  preferential tax rate of 15% as an eligible enterprise in Qianhai. In addition, TME Shenzhen Technology was approved as a SE in 2018 and
                  have been entitled to the relevant preferential tax rate since year ended December 31, 2017 (i.e. its first profitable year). Income tax for
                  TME Shenzhen Technology has been provided for at its preferential tax treatment during the period. The other PRC subsidiaries and
                  Consolidated VIEs are subject to a CIT rate of 25%.
                  The CIT Law also provides that an enterprise established under the laws of a foreign country or region but whose “de facto management
                  body” is located in the PRC should be treated as a resident enterprise for PRC tax purposes and consequently be subject to the PRC income
                  tax at the rate of 25% for its global income. The Implementing Rules of the CIT Law merely define the location of the “de facto
                  management body” as “the place where the exercising, in substance, of the overall management and control of the production and business
                  operation, personnel, accounting, properties, etc., of a non-PRC company is located.” Based on a review of surrounding facts and
                  circumstances, the Group does not believe that it is likely that its operations outside of the PRC should be considered as a resident enterprise
                  for PRC tax purposes.
            The income tax expense of the Group for the nine months ended September 30, 2018 and 2017 are analyzed as follows:

                                                                                                                                Nine months ended
                                                                                                                                  September 30,
                                                                                                                        2017                     2018
                                                                                                                      RMB’million              RMB’million
            Current income tax                                                                                               224                       170
            Deferred income tax                                                                                              (59)                       95
            Total income tax expense                                                                                         165                       265


     10     Earnings per share
     (a)    Basic earnings per share
            Basic earnings per share (“EPS”) is calculated by dividing the profit attributable to equity holders of the Company by the weighted average
            number of ordinary shares in issue during the period.


     (b)    Diluted earnings per share
            For the calculation of diluted earnings per share, net income attributable to ordinary shareholders for basic earnings per share is adjusted by the
            effect of dilutive securities, including share-based awards in respect of

                                                                                 F-86




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                334/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 336 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     10     Earnings per share (Continued)
     (b)    Diluted earnings per share (Continued)
            share options and restricted share units (“RSU”), under the treasury stock method. Potentially dilutive securities, including certain share-based
            awards of which the amounts are insignificant and puttable shares, have been excluded from the computation of diluted net income per share as
            their inclusion is anti-dilutive.
            The following table sets forth the computation of basic and diluted net income per share:

                                                                                                                    Nine months ended September 30,
                                                                                                                     2017                   2018
                                                                                                                   RMB’million           RMB’million
            Earnings
            Net income attributable to the Company                                                                              790                    2,709
                                                                                                                              Number of shares

            Shares
            Weighted average ordinary shares outstanding, used in in computing basic earnings per share            2,566,013,473           3,060,847,486
            Dilution effect—share options and RSU                                                                     47,342,855              78,267,991
            Shares used in computing diluted earnings per share                                                    2,613,356,328           3,139,115,477
                                                                                                                       RMB                       RMB
            Basic net income per share attributable to the Company                                                             0.31                     0.89
            Diluted net income per share attributable to the Company                                                           0.30                     0.86


     11     Property, plant and equipment, intangible assets and goodwill

                                                                                        Property, plant
                                                                                        and equipment             Intangible assets               Goodwill
                                                                                         RMB’million                RMB’million                  RMB’million
            Net book amounts at January 1, 2017                                                   108                       2,007                    15,762
            Additions                                                                              35                           2                       —
            Disposals                                                                              (2)                         (1)                      —
            Depreciation and amortization                                                         (44)                       (250)                      —
            Net book amounts at September 30, 2017                                                 97                       1,758                    15,762
            Net book amounts at January 1, 2018                                                   127                       1,717                    16,262
            Additions                                                                              76                           6                       —
            Business combination (Note 12(ii))                                                      2                          23                        27
            Disposals                                                                              (2)                         (1)                      —
            Depreciation and amortization                                                         (57)                       (210)                      —
            Net book amounts at September 30, 2018                                                146                       1,535                    16,289

                                                                                F-87




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              335/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 337 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     12     Investments accounted for using equity method

                                                                                                                            As of
                                                                                                     December 31, 2017                 September 30, 2018
                                                                                                       RMB’million                        RMB’million
            Investments in associates                                                                             324                               123
            Investments in joint ventures                                                                          54                                50
                                                                                                                  378                               173
            Movement of investments in associates and joint ventures is analyzed as follows:

                                                                                                                             Nine months ended
                                                                                                                               September 30,
                                                                                                                      2017                    2018
                                                                                                                    RMB’million             RMB’million
            At beginning of the period                                                                                     292                      378
            Additions                                                                                                       42                       47
            Share of profit/(loss) of investments accounted for using equity method                                          7                      (11)
            Disposal (note i)                                                                                              —                        (50)
            Step acquisition accounted for as business combination under common control (Note 21)                          —                       (184)
            Step acquisition (note ii)                                                                                     —                        (14)
            Impairment provision                                                                                            (2)                     —
            Currency translation differences                                                                                (4)                       7
            At end of the period                                                                                           335                      173

            Notes:
            (i) Disposal consideration was received by the Group in 2017.
            (ii) On June 1, 2018, the Group acquired 25.4% of additional equity interest in an associate at a consideration of RMB13 million, of which
                 the Group held 40.7% equity interest (the “Step Acquisition”). Upon completion of the Step Acquisition, the associate became a
                 non-wholly-owned subsidiary of the Group and the Group recorded a gain on Step Acquisition of RMB6 million for remeasuring its
                 40.7% equity interest held before the business combination at fair value of RMB20 million. Goodwill arising from the Step Acquisition
                 of RMB27 million is not expected to be deductible for income tax purpose. The fair value of identifiable assets acquired and liabilities
                 assumed at the acquisition date are insignificant to the Group. The revenue and the results contributed by the acquiree to the Group for
                 the period since the acquisition date were insignificant. The Group’s revenue and results for the nine months period would not be
                 materially different should the Step Acquisition otherwise occur on January 1, 2018.

                                                                                F-88




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          336/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 338 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     13     Financial assets at fair value through other comprehensive income

            Movement of financial assets at fair value through other comprehensive income is analyzed as follows:

                                                                                                                  Nine months ended September 30,
                                                                                                                 2017                        2018
                                                                                                               RMB’million                RMB’million
            Listed equity investments
            At beginning of the period                                                                                    —                        —
            Reclassification from available-for-sale financial assets (Note 3 (a))                                        —                      3,730
            Fair value change                                                                                             —                      1,318
            Currency translation differences                                                                              —                        271
            At end of the period                                                                                          —                      5,319

            Note:      The Group’s financial assets at fair value through other comprehensive income represented its equity investment in Spotify.
                       Spotify was listed on the New York Stock Exchange in April 2018.


     14     Prepayments, deposits and other receivables

                                                                                                                              As of
                                                                                                      December 31, 2017               September 30, 2018
                                                                                                        RMB’million                      RMB’million
            Included in non-current assets
            Prepaid content royalties                                                                               191                              576
            Others                                                                                                   13                              —
                                                                                                                    204                              576
            Included in current assets
            Prepaid content royalties                                                                              831                           1,689
            Value-added tax recoverable                                                                             82                             113
            Prepaid vendors deposits and other receivables                                                          39                              42
            Prepaid promotion expenses                                                                              40                              63
            Receivable from Tencent Group (Note 23)                                                                 59                              21
            Others                                                                                                  51                             139
                                                                                                                 1,102                           2,067
                                                                                                                 1,306                           2,643


     15     Cash and cash equivalents

                                                                                                                              As of
                                                                                                      December 31, 2017               September 30, 2018
                                                                                                        RMB’million                      RMB’million
            Cash at bank                                                                                         3,419                           3,144
            Term deposits with initial terms within three months                                                 1,755                           8,385
                                                                                                                 5,174                          11,529

                                                                                     F-89




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                         337/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 339 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     16     Share capital

                                                                                                                                             Additional
                                                                                           Number of shares          Share capital         paid-in capital
                                                                                                                     RMB’million           RMB’million
            Balance January 1, 2017                                                        2,543,814,662                      2                  20,063
            Issuance of ordinary shares                                                       15,939,000                     —                      —
            Exercise of share options                                                         39,262,654                     —                       79
            Balance September 30, 2017                                                     2,599,016,316                      2                  20,142
            Balance January 1, 2018                                                        2,970,573,050                      2                  23,915
            Issuance of ordinary shares (i)                                                   97,381,238                     —                    2,433
            Issuance of ordinary shares for acquiring the remaining interest in
               UEC (Note 21)                                                                  23,084,008                     —                    1,027
            Issuance of puttable ordinary shares to strategic investors (ii)                  24,757,517                     —                      —
            Balance September 30, 2018                                                     3,115,795,813                      2                  27,375

            Notes:
            (i) During the nine months ended September 30, 2018, 97,381,238 ordinary shares of the Company were allotted and issued to certain existing
                 shareholders and new financial investors for an aggregated consideration of US$382 million (equivalents to approximately RMB2,433
                 million). These shares rank pari passu in all respects with the shares in issue. The excess over the par value was credited to the additional
                 paid-in capital.
            (ii) In addition, the Company also allotted and issued 24,757,517 ordinary shares of the Company to certain strategic investors for an aggregate
                 consideration of US$123 million (equivalents to approximately RMB775 million) comprising of cash proceeds of US$67 million
                 (equivalents to approximately RMB422 million) and business cooperation arrangements, in turn of contents cooperation, valued at
                 approximately US$56 million (equivalents to approximately RMB353 million). These shares rank pari passu in all respects with the shares
                 in issue except that there is a lock up period of 3 years on these shares and the holders have the right to sell their shares to the Company
                 during the lock up period at a pre-determined price (“Put Right”). This arrangement is accounted for as compound instrument under share-
                 based compensation arrangement with debt component, representing the holders’ right to demand payment by exercise the Put Right, which
                 is accounted for as cash-settled share-based compensation and the residual is equity component accounted for as equity-settled shared-based
                 compensation.
                  The present value of the outflows of cash in relation to the Put Right of approximately US$67 million (equivalents to approximately
                  RMB422 million) is recognized as a liability (Note 19) and subsequently measured at fair value. The residual balance of approximately
                  US$56 million (equivalents to approximately RMB353 million) is accounted for as an equity-settled share-based compensation and
                  recognized in equity.

                                                                                  F-90




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           338/409
12/3/2018                Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                     Amendment Filed   12/05/18
                                                                   to Form F-1  Page 340 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     17     Other reserves

                                                                                                                                              Fair value
                                                                                                                                              reserve of
                                                                                                                                           financial assets
                                                           Contribution                                                        Foreign       at fair value
                                             Share based   from ultimate                                         PRC          currency      through other
                                            compensation      holding        Capital              Merger       statutory     translation   comprehensive       Total other
                                               reserve       company         reserve              reserve       reserve        reserve          income          reserves
                                            RMB’million    RMB’million     RMB’million          RMB’million   RMB’million   RMB’million     RMB’million       RMB’million
     At January 1, 2017                             142             416           —                    —              17             42               —               617
     Other currency translation
       differences                                  —               —             —                    —             —              (76)              —               (76)
     Share based compensation                       240             —             —                    —             —              —                 —               240
     Deemed contribution                            —                19           —                    —             —              —                 —                19
     At September 30, 2017                          382             435           —                    —             17             (34)              —               800
     At January 1, 2018                             576             463           —                    —             59            (101)              —               997
     Other currency translation
       differences                                  —               —             —                    —             —              580               —               580
     Fair value gains on financial assets
       at fair value through other
       comprehensive income                         —               —             —                    —             —              —               1,318           1,318
     Share based compensation                       698             —                                                —              —                 —               698
     Acquisition of the remaining
       interests in an associate                    —               —            (369)                (458)          —              —                 —              (827)
     At September 30, 2018                        1,274             463          (369)                (458)          59             479             1,318           2,766



     18     Share based compensation
     (a)    Share-based compensation plans of the Company
            The Group has adopted three share-based compensation plans, namely, the 2014 Share Incentive Plan, the 2017 Restricted Share Scheme and the
            2017 Option Plan.
            (i)     2014 Share Incentive Plan
                    2014 Share Incentive Plan was approved by the then board of directors of the Company in October 2014. According to the 2014 Share
                    Incentive Plan, 104,760,000 ordinary shares have been reserved to be issued to any qualified employees, directors, non-employee directors,
                    and consultants as determined by the board of directors of the Company. The options will be exercisable only if option holder continues
                    employment or provide services through each vesting date. The maximum term of any issued stock option is ten years from the grant date.
                    Some granted options follow the first category vesting schedule, one-fourth (1/4) of which shall vest and become exercisable upon the first
                    anniversary of the date of grant and one-eighth (1/8) of which shall vest and become exercisable on each half of a year anniversary
                    thereafter. Some granted options follow the second category vesting schedule, one-fourth (1/4) of which shall vest upon the first anniversary
                    of the grant date and one-sixteenth (1/16) of which shall vest on each three months

                                                                                         F-91




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                      339/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 341 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     18     Share based compensation (Continued)

     (a)    Share-based compensation plans of the Company (Continued)

            (i)   2014 Share Incentive Plan (Continued)
                  thereafter. Under the second category vesting schedule, in the event of the Company’s completion of an Initial Public Offering (IPO) or
                  termination of the option holder’s employment agreement by the Company without cause, the vesting schedule shall be accelerated by a one
                  year period (which means that the whole vesting schedule shall be shortened from four years to three years). For the third category vesting
                  schedule, all options shall vest upon the first anniversary of the grant date, and in the event of the Company’s completion of an IPO.
                  The option holders may elect at any time to exercise any part or all of the vested options before the expiry date.

                                                                                                                  Weighted-              Weighted-
                                                                                         Number of             average exercise        average grant
                                                                                          options                    price             date fair value
                                                                                                                    (US$)                  (US$)
                  Outstanding as of January 1, 2017                                      96,704,847                      0.25                   2.05
                  Exercised                                                             (39,262,654)                     0.30                   1.98
                  Forfeited                                                              (3,943,920)                     0.24                   2.08
                  Outstanding as of December 31, 2017                                    53,498,273                      0.21                   2.09
                  Vested and expected to vest as of December 31, 2017                   49,573,551                       0.20                   2.09
                  Exercisable as of December 31, 2017                                   33,196,944                       0.18                   2.11
                  Non vested as of December 31, 2017                                    20,301,329                       0.26                   2.06
                  Outstanding as of January 1, 2018                                     53,498,273                       0.21                   2.09
                  Anti-dilution adjustments                                              4,731,938
                  Forfeited                                                             (1,422,610)                      0.22                   2.06
                  Outstanding as of September 30, 2018                                  56,807,601                       0.19                   1.94
                  Vested and expected to vest as of September 30, 2018                  54,488,160                       0.19                   1.94
                  Exercisable as of September 30, 2018                                  40,905,439                       0.16                   1.96
                  Non vested as of September 30, 2018                                   15,902,162                       0.26                   1.87
                  No new grants during the nine months ended September 30, 2017 and 2018.

                                                                                 F-92




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                        340/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 342 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     18     Share based compensation (Continued)
     (a)    Share-based compensation plans of the Company (Continued)
            (i)    2014 Share Incentive Plan (Continued)
                   Share options outstanding at the end of the period have the following expiry date and exercise prices:

                                                                                                                    Share options     Share options
                                                                                                  Exercise          December 31,      September 30,
                   Grant Date                                          Expiry date                 price                2017              2018
                   March 1, 2015                                  February 28, 2025          US$ 0.000076            2,348,099          2,348,099
                   March 1, 2015                                  February 28, 2025          US$        0.27         2,630,000          2,729,970
                   March 1, 2015                                  February 28, 2025          US$ 0.000076           11,924,136         12,945,345
                   March 1, 2015                                  February 28, 2025          US$        0.27         9,939,200         10,776,631
                   March 30, 2015                                  March 29, 2025            US$        0.27         3,444,042          3,748,650
                   July 1, 2015                                     June 30, 2025            US$        0.27           200,000             75,100
                   October 1, 2015                               September 30, 2025          US$        0.27           780,600            791,880
                   December 31, 2015                             December 30, 2025           US$        0.27         2,933,281          3,060,248
                   December 31, 2015                             December 30, 2025           US$ 0.000076              212,000            230,750
                   March 1, 2016                                  February 28, 2026          US$        0.27           761,000            746,643
                   March 31, 2016                                  March 30, 2026            US$        0.27           340,500            370,040
                   June 1, 2016                                     May 30, 2026             US$        0.27         6,521,513          7,098,340
                   June 30, 2016                                    June 29, 2026            US$ 0.000076              600,000            653,070
                   June 30, 2016                                    June 29, 2026            US$        0.27        10,863,902         11,232,835
                   Total                                                                                            53,498,273         56,807,601
                   Weighted average remaining contractual life of options outstanding at end of period:                   7.22               6.49


            (ii)   2017 Restricted Share Scheme and 2017 Option Plan
                   Pursuant to the RSUs agreements under 2017 Restricted Share Scheme, subject to grantee’s continued services to the Group through the
                   applicable vesting date, some RSUs follow the first category of vesting schedule, one-fourth (1/4) of which shall vest eighteen months after
                   grant date, and one-fourth (1/4) every year after. Other granted RSUs shall follow the second vesting schedule, half (1/2) shall vest six
                   months after grant date, and the other half shall vest six months thereafter.

                                                                                     F-93




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           341/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 343 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     18     Share based compensation (Continued)
     (a)    Share-based compensation plans of the Company (Continued)
            (ii)   2017 Restricted Share Scheme and 2017 Option Plan (Continued)
                   Movements in the number of RSUs for the period ended December 31, 2017 and September 30, 2018 are as follows:

                                                                                                                             Number of awarded
                                                                                                                                  shares
                   Outstanding as of January 1, 2017                                                                                7,172,472
                   Granted                                                                                                          1,234,514
                   Forfeited                                                                                                         (265,322)
                   Outstanding as of December 31, 2017                                                                              8,141,664
                   Expected to vest as of December 31, 2017                                                                         5,797,563
                   Outstanding as of January 1, 2018                                                                                8,141,664
                   Anti-dilution adjustments                                                                                          719,968
                   Granted                                                                                                          4,828,980
                   Forfeited                                                                                                         (660,151)
                   Outstanding as of September 30, 2018                                                                            13,030,461
                   Expected to vest as of September 30, 2018                                                                        9,798,062
                   The fair value of the RSUs was calculated based on the fair value of ordinary shares of the Company. The weighted average fair value of
                   RSUs granted during the year ended December 31, 2017 and nine months ended September 30, 2018 was US$3.31 per share (equivalent to
                   approximately RMB21.90 per share) and US$6.07 per share (equivalent to approximately RMB39.57 per share).

                                                                               F-94




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                      342/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 344 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     18     Share based compensation (Continued)
     (a)    Share-based compensation plans of the Company (Continued)
            (ii)   2017 Restricted Share Scheme and 2017 Option Plan (Continued)
                   Share options granted are generally subject to a four batches vesting schedule as determined by the board of directors of the grant. One-
                   fourth (1/4) of which shall vest nine months or eighteen months after grant date, respectively, as provided in the grant agreement, and
                   one-fourth (1/4) of which vest upon every year thereafter. The vested options shall become exercisable in the event of the Company’s
                   completion of an IPO.

                                                                                                                     Weighted-           Weighted-
                                                                                               Number of              average          average grant
                                                                                                options            exercise price      date fair value
                                                                                                                       (US$)               (US$)
                   Outstanding as of January 1, 2017                                          12,034,480                   2.53                  1.03
                   Granted                                                                    15,315,256                   1.35                  3.10
                   Forfeited                                                                    (388,350)                  0.29                  3.39
                   Outstanding as of December 31, 2017                                        26,961,386                   1.89                  2.17
                   Vested and expected to vest as of December 31, 2017                        18,362,420                   1.87                  2.18
                   Exercisable as of December 31, 2017                                               —                     —                     —
                   Non vested as of December 31, 2017                                         26,961,386                   1.89                  2.17
                   Outstanding as of January 1, 2018                                          26,961,386                   1.89                  2.17
                   Anti-dilution adjustments                                                   2,384,714
                   Granted                                                                     1,760,724                   3.68                  3.54
                   Forfeited                                                                  (1,023,150)                  1.36                  4.77
                   Outstanding as of September 30, 2018                                       30,083,674                   1.87                  2.02
                   Vested and expected to vest as of September 30, 2018                       23,405,358                   1.80                  2.04
                   Exercisable as of September 30, 2018                                        6,912,484                   1.44                  1.97
                   Non vested as of September 30, 2018                                        23,171,190                   1.99                  2.04
                   The fair value of share options were valued using the Binomial option-pricing model. Assumptions used in the Binomial option-pricing
                   model are presented below:

                                                                                                              Nine months ended September 30,
                                                                                                            2017                          2018
                   Risk free interest rate                                                                       2.1%                        2.97%
                   Expected dividend yield                                                                         0%                           0%
                   Expected volatility                                                                           60%                           60%
                   Exercise multiples                                                                        2.2-2.8                          2.8
                   Contractual life                                                                         10 years                     10 years

                                                                                 F-95




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             343/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 345 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     18     Share based compensation (Continued)
     (a)    Share-based compensation plans of the Company (Continued)
            (ii)   2017 Restricted Share Scheme and 2017 Option Plan (Continued)
                   Share options outstanding as at December 31, 2017 and September 30, 2018 have the following expiry date and exercise prices:

                                                                                                                       Share options     Share options
                                                                                                      Exercise         December 31,      September 30,
                   Grant Date                                              Expiry date                 price               2017              2018
                   June 16, 2017                                             June 15, 2027           US$2.32           12,034,480         13,098,930
                   August 31, 2017                                         August 31, 2027           US$0.27            7,666,803          7,782,464
                   December 20, 2017                                    December 20, 2027            US$2.32            7,260,103          7,902,280
                   April 16, 2018                                           April 16, 2028           US$4.04                  —            1,300,000
                   September 3, 2018                                    September 3, 2028            US$2.69                  —                  —
                   Total                                                                                               26,961,386         30,083,674
                   Weighted average remaining contractual life of options outstanding at end of period:                      9.21               8.63


     (b)    Share-based compensation plans of Tencent
            Tencent operates a number of share-based compensation plans (including share option scheme and share award scheme) covering certain
            employees of the Group.
            Share options granted are generally subject to a four-year or five-year vesting schedule as determined by the board of directors of Tencent. Under
            the four-year vesting schedule, share options in general vest one-fourth (1/4) upon the first anniversary of the grant date, and one-fourth (1/4)
            every year after. Under the five-year vesting schedule, depending on the nature and purpose of the grant, share options in general vest one-fifth
            (1/5) upon the first or second anniversary of the grant date, respectively, as provided in the grant agreement, and one-fifth (1/5) every year after.
            RSUs are subject to a three-year or four-year vesting schedule, and each year after the grant date, one-third (1/3) or one-fourth (1/4) shall vest
            accordingly.

                                                                                  F-96




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               344/409
12/3/2018                Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                     Amendment Filed   12/05/18
                                                                   to Form F-1  Page 346 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     18     Share based compensation (Continued)
     (b)    Share-based compensation plans of Tencent (Continued)
            No outstanding share options or RSUs will be exercisable or subject to vesting after the expiry of a maximum of seven years from the date of
            grant. Movements in the number of share options of Tencent relevant to the Group outstanding is as follows:

                                                                                                                                                 Weighted-
                                                                                                     Number of              Average            average grant
                                                                                                      shares              exercise price       date fair value
                                                                                                                             (HK$)                 (HK$)
            Outstanding as of January 1, 2017                                                          85,660                  129.88                  53.63
            Granted                                                                                    32,410                  271.60                  81.70
            Exercised                                                                                 (32,735)                  64.88                  53.28
            Outstanding as of December 31, 2017                                                        85,335                  208.93                  64.43
            Vested and expected to vest as of December 31, 2017                                        57,795                  208.52                  64.25
            Exercisable as of December 31, 2017                                                         8,055                  174.86                  55.42
            Non vested as of December 31, 2017                                                         77,280                  212.48                  65.37

                                                                                                                                                 Weighted-
                                                                                                   Number of              Average              average grant
                                                                                                    shares              exercise price         date fair value
                                                                                                                           (HK$)                   (HK$)
            Outstanding as of January 1, 2018                                                        85,335                   208.93                   64.43
            Exercised                                                                                (7,600)                  141.60                   44.49
            Outstanding as of September 30, 2018                                                     77,735                   215.51                   66.38
            Vested and expected to vest as of September 30, 2018                                     60,907                   228.03                   69.75
            Exercisable as of September 30, 2018                                                     26,848                   204.29                   63.35
            Non vested as of September 30, 2018                                                      50,887                   221.43                   67.97
            Share options outstanding at the end of the period have the following expiry date and exercise prices:

                                                                                        Exercise                 Share options               Share options
            Grant Date                                        Expiry date                price                 December 31, 2017           September 30, 2018
            July 10, 2014                                    July 9, 2021              HK$124.30                         5,000                           —
            July 6, 2016                                     July 5, 2023              HK$174.86                        47,925                       45,325
            July 10, 2017                                    July 9, 2024              HK$272.36                        32,410                       32,410
            Total                                                                                                       85,335                       77,735

                                                                                F-97




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               345/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 347 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     18     Share based compensation (Continued)
     (b)    Share-based compensation plans of Tencent (Continued)
            Movements in the number of awarded shares for the period ended December 31, 2017 and September 30, 2018 are as follows:

                                                                                                                                Number of awarded shares
                                                                                                                                   December 31, 2017
            Outstanding as of January 1                                                                                                        731,814
            Granted                                                                                                                             24,503
            Forfeited                                                                                                                           (9,013)
            Vested and transferred                                                                                                            (316,886)
            Outstanding as of December 31                                                                                                      430,418
            Expected to vest as of December 31                                                                                                 361,943

                                                                                                                                   September 30, 2018
            Outstanding as of January 1                                                                                                        430,418
            Forfeited                                                                                                                           (4,718)
            Vested and transferred                                                                                                            (237,752)
            Outstanding as of September 30                                                                                                     187,948
            Expected to vest as of September 30                                                                                                161,997
            The fair value of the awarded shares was calculated based on the market price of the Tencent’s shares at the respective grant date. The expected
            dividends during the vesting period have been taken into account when assessing the fair value of these awarded shares.
            The weighted average fair value of awarded shares granted during the nine months ended September 30, 2017 was HK$271.6 per share
            (equivalent to approximately RMB227.03 per share).
            The outstanding awarded shares as of September 30, 2018 were divided into two to five tranches on an equal basis as at their grant dates. The first
            tranche can be exercised immediately or after a specified period ranging from four months to four years from the grant date, and the remaining
            tranches will become exercisable in each subsequent year.


     (c)    Expected retention rate of grantees
            The optionee may elect at any time while remains an employee, to exercise any part or all of the vested options before the expiry date.
            The Group has to estimate the expected yearly percentage of grantees that will stay within the Group at the end of vesting periods of the options
            and awarded shares (the “Expected Retention Rate”) in order to determine the amount of share-based compensation expenses charged to the
            consolidated income statement. As at December 31, 2017 and September 30, 2018, the Expected Retention Rate of the Group was assessed to be
            90%.

                                                                                F-98




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             346/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 348 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     19     Other payables and accruals

                                                                                                                          As of                    As of
                                                                                                                       December 31             September 30
                                                                                                                          2017                     2018
                                                                                                                       RMB’million             RMB’million
            Dividend payable                                                                                                    31                       12
            Payroll payable                                                                                                    419                      516
            Accrued advertising and promotion expenses                                                                         188                      439
            Advances from customers                                                                                             69                       83
            Investment payables (note)                                                                                         303                        2
            Other tax liabilities                                                                                               37                       72
            Present value of liability of puttable shares (Note 16(ii))                                                        —                        486
            Others                                                                                                             265                      327
                                                                                                                             1,312                    1,937

            Note:      During the nine months ended September 30, 2018, investment payable of RMB247 million for the acquisition of Ultimate
                       Music Inc. in 2017 was settled.


     20     Deferred revenue
            Deferred revenue mainly represents contract liabilities in relation to service fees prepaid by customers for time-based virtual gifts, membership
            subscriptions, and digital music albums or single songs, for which the related services had not been rendered as at September 30, 2018.


     21     Acquisition of subsidiaries accounted for as business combination under common control
            On September 1, 2018, the Company acquired all the remaining interest of an associate, UEC, from Tencent and other shareholders, which
            comprised a director of the Company and other shareholders, for consideration of 12,781,204 and 10,302,804 ordinary shares of the Company,
            respectively amounted to approximately US$151 million (equivalents to approximately RMB1,027 million). 460,724 share options of the
            Company also granted to employee of UEC to replace their outstanding share options. Upon completion of the acquisition, UEC became a wholly-
            owned subsidiary of the Company.
            As the Company and UEC are under common control of Tencent, the acquisition to the extent of the acquired interest from Tencent was accounted
            for as a business combination under common control. Accordingly, the Group incorporate the book value of the assets and liabilities of UEC in its
            financial statements which mainly comprise of cash and cash equivalents of RMB397 million, accounts receivable of RMB39 million, accounts
            payable of RMB16 million, other payables and accruals of RMB34 million, other net assets of RMB20 million and non-controlling interests of
            RMB22 million. Any difference between the purchase price paid to Tencent and the attributable portion of net book value of net assets acquired
            was recognized in equity as merger reserve. The acquisition of the remaining interest from other shareholders was accounted for as a transaction
            with non-controlling interests. Any difference between the purchase price paid to other shareholders and the attributable portion of net book value
            of net assets acquired was recognized in equity as capital reserve.
            The Group accounts for the business combination between entities under common control using the predecessor accounting. The Group does not
            restate any assets and liabilities of the acquired entity the assets and liabilities of the acquired are consolidated using the predecessor’s amounts
            from the controlling party’s

                                                                                  F-99




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              347/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 349 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     21     Acquisition of subsidiaries accounted for as business combination under common control (Continued)
            perspective. No new goodwill is recorded. Any difference between the cost of investment and the carrying value of the net assets is recorded in
            equity as merger reserve.
            The Group elects to incorporate the acquired entity’s results only from the date on which the business combination between entities under
            common control occurred. Consequently, the consolidated financial statements do not reflect the results of the acquired entity for the period before
            the transaction occurred. The corresponding amount for the previous year are also not restated.


     22     Commitments
     (a)    Non-cancellable operating lease
            The following table summarizes future minimum commitments of the Group under non-cancellable operating arrangements, which are mainly
            related to lease facilities and rental of bandwidth:
                                                                                                                        As of                   As of
                                                                                                                     December 31,           September 30,
                                                                                                                         2017                   2018
                                                                                                                     RMB’million            RMB’million
            Within one year                                                                                                   61                     112
            Later than one year but not later than five years                                                                 44                      72
                                                                                                                             105                     184


     (b)    Contents royalty
            The Group is subject to the following minimum royalty payments associated with its license agreements:
                                                                                                                          As of                 As of
                                                                                                                       December 31,         September 30,
                                                                                                                           2017                 2018
                                                                                                                       RMB’million          RMB’million
            Within one year                                                                                                  1,821                 4,371
            Later than one year but not later than five years                                                                3,102                 3,341
                                                                                                                             4,923                 7,712


     (c)    Capital commitments
            As of December 31, 2017 and September 30, 2018, the Company had commitments for non-cancelable agreements to leasehold improvements of
            RMB4 million and RMB4 million, respectively.


     (d)    Investment commitments
            As of December 31, 2017 and September 30, 2018, the Group had commitments to invest approximately RMB52 million and RMB102 million in
            certain entities to hold the equity interest in such entities.

                                                                               F-100




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            348/409
12/3/2018               Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                    Amendment Filed   12/05/18
                                                                  to Form F-1  Page 350 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     23     Related party transactions
            The table below sets forth the major related parties and their relationships with the Group as of September 30, 2018:

            Name of related parties                                                                         Relationship with the Group
            Tencent and its subsidiaries other than the entities controlled by the
              Group (“Tencent Group”)                                                                                 The Company’s principal owner
            Beijing Quku Technology Co., Ltd (“Quku”)                                                                       The Company’s associate
            Beijing Tianhao Shengshi Music Cultural Ltd. (“Tianhao”)                                                        The Company’s associate
            Nanjing Jiyun Cultural Development Ltd. (“Jiyun”)                                           The Company’s associate, before May 31, 2018
            UEC and its subsidiaries                                                                  The Company’s associate, before August 31, 2018


     (a)    Transactions
            For the nine months ended September 30, 2017 and 2018, significant related party transactions were as follows:

                                                                                                                     Nine months ended September 30,
                                                                                                                   2017                          2018
                                                                                                                 RMB’million                 RMB’million
            Revenue
            Online music services to Tencent Group                                                                         15                         42
            Social entertainment services and others to Quku                                                               16                          5
            Expenses
            Operation expenses recharged by Tencent Group                                                                 360                        436
            Advertising agency cost to Tencent Group                                                                      140                        154
            Content royalties to the Group’s associates                                                                    29                         66

            These related party transactions were conducted at prices and terms as agreed by parties involved.

                                                                                     F-101




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                         349/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 351 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     23     Related party transactions (Continued)
     (b)    Balances with related parties

                                                                                                     As of December 31,                 As of September 30,
                                                                                                            2017                                2018
                                                                                                        RMB’million                        RMB’million
            Included in accounts receivable from related parties:
            Tencent Group (note)                                                                                   651                              1,297
            The Group’s associates                                                                                   8                                 11
            Included in prepayments, deposits and other assets from related
              parties:
            Tencent Group                                                                                           59                                  21
            The Group’s associates                                                                                  26                                   1
            Included in accounts payable to related parties:
            Tencent Group                                                                                          104                                407
            The Group’s associates                                                                                   5                                —
            Included in other payables and accruals to related parties:
            Tencent Group                                                                                          59                                 55
            The Group’s associates                                                                                 —                                  —
            Outstanding balances are unsecured and are repayable on demand.
            Note:        The balance is mainly arising from user payments collected through various payment channels of Tencent Group pursuant to
                         the Business Cooperation Agreement signed between the Group and Tencent Group.


     (c)    Key management personnel compensation

                                                                                                                               Nine months ended
                                                                                                                                 September 30,
                                                                                                                       2017                     2018
                                                                                                                     RMB’million              RMB’million
            Short-term employee benefits                                                                                      34                       36
            Share-based compensation                                                                                          63                      163
                                                                                                                              97                      199


     24     Contingent liabilities
            The Group is involved in a number of claims pending in various courts, in arbitration, or otherwise unresolved as of September 30, 2018. These
            claims are mainly related to alleged copyright infringement as well as routine and incidental matters to its business, among others. Adverse results
            in these claims may include awards of damages and may also result in, or even compel, a change in the Company’s business practices, which
            could impact the Company’s future financial results. The Group has made accruals within “Other payables and accruals” in the consolidated
            balance sheet as of September 30, 2018.

                                                                                F-102




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            350/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 352 of 410

 Table of Contents

     TENCENT MUSIC ENTERTAINMENT GROUP

     NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION
     FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2018

     24     Contingent liabilities (Continued)
            The Company is unable to estimate the reasonably possible loss or a range of reasonably possible losses for proceedings in the early stages or
            where there is a lack of clear or consistent interpretation of laws specific to the industry-specific complaints among different jurisdictions.
            Although the results of unsettled litigations and claims cannot be predicted with certainty, the Company does not believe that, as of September 30,
            2018, there was at least a reasonable possibility that the Company may have incurred a material loss, or a material loss in excess of the accrued
            expenses, with respect to such loss contingencies. The losses accrued include judgments handed down by the court and out-of-court settlements
            after September 30, 2018, but related to cases arising on or before September 30, 2018. The Company is in the process of appealing certain
            judgments for which losses have been accrued. However, the ultimate timing and outcome of pending litigation is inherently uncertain. Therefore,
            although management considers the likelihood of a material loss for all pending claims, both asserted and unasserted, to be not probable, if one or
            more of these legal matters were resolved against the Company in the same reporting period for amounts in excess of management’s expectations,
            the Company’s consolidated financial statements of a particular reporting period could be materially adversely affected.


     25     Events occurring after the reporting period
     (a)    On October 3, 2018, the Company issued a total of 68,131,015 ordinary shares to WMG China LLC (“Warner”), an affiliate of Warner Music
            Group, and Sony Music Entertainment (“Sony”) for an aggregate cash consideration of approximately US$200 million. Under the share
            subscription agreements, shares held by Warner and certain shares held by Sony will be subject to a lock-up that will expire upon the earlier of the
            third anniversary of the completion of the initial public offering of the Company or October 1, 2021, subject to limited exceptions. The remaining
            shares held by Sony will be subject to a lock-up that will expire upon the earlier of the end of six months following the completion of the initial
            public offering of the Company or April 1, 2019, subject to limited exceptions. Warner and Sony can request the Company to repurchase the
            shares held by them at their subscription price if there is no qualified IPO by the end of 2019.
            The Company will record a share-based accounting charge of approximately US$220 million in October 2018 as a result of the issuance of the
            above shares, which is assessed, based on the best estimate of management, to be equal to the excess of the fair value of the shares, taking into
            account the related terms and conditions, over the aggregate consideration to be received by the Company.
     (b)    In October 2018, the Company acquired the entire equity interest of a music contents company at cash to enhance its music contents library.
            Due to the timing of the completion of the acquisition, the Group is still in the process of preparing the necessary information for the accounting
            purpose. Consequently, certain disclosures in relation to the business combination, such as the fair value of net assets acquired, have not been
            presented.

                                                                                F-103




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              351/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 353 of 410

 Table of Contents

                                                                  Report of Independent Auditors

     To the Board of Directors of China Music Corporation

     We have audited the accompanying consolidated financial statements of China Music Corporation and its subsidiaries (the “Company”), which comprise
     the consolidated balance sheet as of July 12, 2016, and the related consolidated statements of comprehensive loss, of changes in shareholders’ equity
     and of cash flows for the period from January 1, 2016 to July 12, 2016.


     Management’s Responsibility for the Consolidated Financial Statements
     Management is responsible for the preparation and fair presentation of the consolidated financial statements in accordance with accounting principles
     generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the
     preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error.


     Auditors’ Responsibility
     Our responsibility is to express an opinion on the consolidated financial statements based on our audits. We conducted our audits in accordance with
     auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable
     assurance about whether the consolidated financial statements are free from material misstatement.

     An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The
     procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements,
     whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the Company’s preparation and fair presentation
     of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of
     expressing an opinion on the effectiveness of the Company’s internal control. Accordingly, we express no such opinion. An audit also includes
     evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as
     evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and
     appropriate to provide a basis for our audit opinion.


     Opinion
     In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of China Music
     Corporation and its subsidiaries as of July 12, 2016, and the results of their operations and their cash flows for the period from January 1, 2016 to
     July 12, 2016 in accordance with accounting principles generally accepted in the United States of America.

     /s/ PricewaterhouseCoopers Zhong Tian LLP
     Shenzhen, the People’s Republic of China
     July 6, 2018

                                                                                F-104




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             352/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 354 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     CONSOLIDATED BALANCE SHEET
     AS OF JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

                                                                                                                                     As of July 12,
                                                                                                                         Note     2016            2016
                                                                                                                                  RMB              US$
                                                                                                                                              (Note 2(c))
     ASSETS
     Current assets
         Cash and cash equivalents                                                                                                674,464       100,903
         Short-term investments                                                                                                   633,318        94,747
         Accounts receivable, net                                                                                                 141,743        21,205
         Licensed copyrights (including amounts from a related party of RMB16,622 (US$2,487))                                     172,748        25,844
         Inventories                                                                                                                3,295           493
         Prepayments and other current assets                                                                              7      167,752        25,096
     Total current assets                                                                                                       1,793,320       268,288

     Non-current assets
         Property, equipment and software, net                                                                             9      124,288        18,594
         Licensed copyrights                                                                                                       79,750        11,931
         Intangible assets, net                                                                                            8      527,723        78,950
         Goodwill                                                                                                               1,596,527       238,847
         Long-term investments                                                                                             5      299,704        44,837
         Prepayments and other non-current assets                                                                          7       35,264         5,276
         Deferred tax assets, net                                                                                                   8,485         1,269
     Total non-current assets                                                                                                   2,671,741       399,704
     TOTAL ASSETS                                                                                                               4,465,061       667,992

     LIABILITIES AND SHAREHOLDERS’ EQUITY
     Current liabilities
         Accounts payable (including amounts of the Consolidated Affiliated Entities without recourse to the primary
            beneficiaries of RMB84,196 (US$12,596) (Note 1))                                                                     165,485          24,756
         Advances from customers and deferred revenue (including amounts of the Consolidated Affiliated Entities
            without recourse to the primary beneficiaries of RMB157,687 (US$23,591)) (Note 1)                                    205,628          30,763
         Income tax payable (including amounts of the Consolidated Affiliated Entities without recourse to the primary
            beneficiaries of RMB7,866 (US$1,177) (Note 1))                                                                          7,866         1,177
         Dividend payables                                                                                                      1,250,803       187,126
         Accrued expenses and other current liabilities (including amounts of the Consolidated Affiliated Entities
            without recourse to the primary beneficiaries of RMB347,359 (US$51,966) and amounts due to related
            parties of RMB44,851 (US$6,710) (Note 1))                                                                     10      298,097        44,597
     Total current liabilities                                                                                                  1,927,879       288,419

                                                                            F-105




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                       353/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 355 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     CONSOLIDATED BALANCE SHEET
     AS OF JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

                                                                                                                                         As of July 12,
                                                                                                                            Note     2016              2016
                                                                                                                                     RMB                US$
                                                                                                                                                  (Note 2(c))
     Non-current liabilities
         Deferred tax liabilities, net (including amounts of the Consolidated Affiliated Entities without recourse to the
            primary beneficiaries of RMB16,026 (US$2,398)) (Note 1)                                                                   16,026            2,398
         Deferred government grants (including amounts of the Consolidated Affiliated Entities without recourse to
            the primary beneficiaries of RMB23,543 (US$3,522)) (Note 1)                                                               23,543           3,522
     Total non-current liabilities                                                                                                    39,569           5,920
     TOTAL LIABILITIES                                                                                                             1,967,448         294,339
     Commitments and contingencies (Note 12)
     Shareholders’ equity
         Ordinary shares ($0.000083 par value; 1,800,000,000 shares authorized, 1,080,239,767 shares issued and
            outstanding)                                                                                                     13          555              83
         Additional paid-in capital                                                                                                3,419,723         511,605
         Statutory reserves                                                                                                           15,344           2,296
         Accumulated deficit                                                                                                        (989,835)       (148,084)
         Accumulated other comprehensive income                                                                                       45,354           6,785
     The Company’s shareholders’ equity                                                                                            2,491,141         372,685
         Non-controlling interests                                                                                                     6,472             968
     Total shareholders’ equity                                                                                                    2,497,613         373,653
     TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY                                                                                    4,465,061         667,992

     The accompanying notes are in integral part of the consolidated financial statements.

                                                                               F-106




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            354/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 356 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     CONSOLIDATED STATEMENT OF COMPREHENSIVE LOSS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

                                                                                                                            For the Period from
                                                                                                               Note         January 1 to July 12,
                                                                                                                         2016                  2016
                                                                                                                         RMB                   US$
     Net revenues
          Revenue from music-centric live streaming services                                                             1,453,977              217,521
          Revenue from online advertising                                                                                   90,273               13,505
          Revenue from online music services and others (including revenue from a related party of RMB39,925
            (US$5,973)) (Note 17)                                                                                           378,459              56,620
     Total net revenues                                                                                                   1,922,709             287,646
          Cost of revenues (including cost to a related party of RMB8,005 (US$1,198)) (Note 17)                          (1,341,290)           (200,663)
     Gross profit                                                                                                           581,419              86,983
     Operating expenses
          Sales and marketing expenses                                                                                    (199,068)             (29,781)
          General and administrative expenses                                                                             (323,116)             (48,341)
          Research and development expenses                                                                               (201,320)             (30,118)
          Impairment loss of intangible assets                                                                              (2,000)                (299)
          Impairment loss of long-term investment                                                                5         (15,317)              (2,291)
          Gain on disposal of a subsidiary                                                                       4          20,670                3,092
     Total operating expenses                                                                                             (720,151)            (107,738)
     Loss from operations                                                                                                 (138,732)              (20,755)
     Non-operating items
         Government grant income                                                                                            13,133                    1,965
         Interest expenses                                                                                                  (6,080)                    (910)
         Interest and investment income                                                                                      6,026                      901
         Foreign currency exchange loss, net                                                                                (6,624)                    (991)
         Other expenses, net                                                                                                (1,362)                    (204)
         Share of net income of equity investee                                                                              4,422                      662
     Loss before income tax                                                                                               (129,217)              (19,332)
          Income tax expense                                                                                    11         (22,644)               (3,388)
     Net loss                                                                                                             (151,861)              (22,720)
          Add: Net loss attributable to non-controlling interests                                                            6,405                   958
     Net loss attributable to the Company                                                                                 (145,456)              (21,762)
     Net loss                                                                                                             (151,861)              (22,720)
          Foreign currency translation adjustment                                                                           30,490                 4,562
     Total comprehensive loss                                                                                             (121,371)              (18,158)
          Add: Comprehensive loss attributable to non-controlling interests                                                  6,405                   958
     Comprehensive loss attributable to the Company                                                                       (114,966)              (17,200)
            Net loss per share                                                                                  15
            —Basic                                                                                                            (0.14)                  (0.02)
            —Diluted                                                                                                          (0.14)                  (0.02)
            Weighted average shares outstanding used in computing loss per share attribute to the Company’s
             ordinary shareholders
            —Basic                                                                                                    1,048,871,789      1,048,871,789
            —Diluted                                                                                                  1,048,871,789      1,048,871,789

     The accompanying notes are an integral part of the consolidated financial statements.

                                                                              F-107




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                        355/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 357 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

                                                                                                               Accumulated
                                                            Ordinary Shares         Additional                    other                        Non-
                                                                                     paid-in      Statutory   comprehensive   Accumulated   controlling   Shareholders’
                                                            Shares       Amount      capital      reserves       income          deficit     interests       equity
                                                                          RMB         RMB           RMB           RMB            RMB           RMB           RMB
     Balances at January 1, 2016                        1,037,284,308         532    3,768,445    13,043           14,864      (842,078)      12,569       2,967,375
     Net loss                                                     —           —            —       2,301              —        (147,757)      (6,405)       (151,861)
     Share-based compensation                                     —           —        272,251       —                —             —            —           272,251
     Issuance of shares                                    42,955,459          23      632,138       —                —             —            —           632,161
     Dividend declared                                            —           —     (1,250,803)      —                —             —            —        (1,250,803)
     Transactions with non-controlling interests                  —           —         (2,308)      —                —             —            308          (2,000)
     Foreign currency translation adjustments                     —           —            —         —             30,490           —            —            30,490
     Balances at July 12, 2016                          1,080,239,767         555    3,419,723    15,344           45,354      (989,835)       6,472       2,497,613

     The accompanying notes are an integral part of the consolidated financial statements.

                                                                                F-108




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                   356/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 358 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     CONSOLIDATED STATEMENT OF CASH FLOWS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

                                                                                                For the Period from
                                                                                               January 1 to July 12,
                                                                                               2016              2016
                                                                                               RMB               US$
     Cash flows from operating activities:
          Net loss                                                                            (151,861)        (22,719)
     Adjustments to reconcile net loss to net cash used in operating activities
          Depreciation and amortization expenses                                                49,198           7,360
          Allowance for doubtful accounts                                                       14,261           2,134
          Loss on disposal of property and equipment                                               576              86
          Gain on disposal of a subsidiary                                                     (20,670)         (3,092)
          Foreign exchange loss                                                                  6,624             991
          Share-based compensation                                                             273,151          40,730
          Share of net income of equity investee                                                (4,422)           (662)
          Impairment of long-term investments                                                   15,317           2,291
          Impairment of intangible assets                                                        2,000             299
          Deferred tax benefit                                                                 (10,824)         (1,619)
     Changes in operating assets and liabilities, net of assets and liabilities acquired
          Accounts receivable                                                                  (52,259)         (7,819)
          Inventory                                                                             (3,295)           (493)
          Licensed copyrights                                                                  (66,472)         (9,944)
          Prepayments and other assets                                                         (71,719)        (10,729)
          Accounts payable                                                                      96,163          14,386
          Advances from customers and deferred revenue                                         124,138          18,572
          Accrued expenses and other liabilities                                                78,856          11,932
          Income tax payable                                                                     2,080             311
          Deferred government grants                                                            (2,307)           (345)
     Net cash generated from operating activities                                              278,535          41,670
     Cash flows from investing activities:
          Acquisition of property, equipment and software                                      (20,024)         (2,996)
          Maturity of short-term investments                                                     3,000             449
          Purchase of short-term investments                                                  (632,000)        (94,550)
          Acquisition of long-term investments                                                 (98,416)        (14,723)
          Acquisition of intangible assets                                                      (3,274)           (490)
          Disposal of a subsidiary, net of cash proceeds                                        (2,981)           (446)
     Net cash used in investing activities                                                    (753,695)       (112,756)
     Cash flows from financing activities:
          Proceeds from short-term loans                                                       304,000          45,480
          Principal repayments on short-term loans                                            (304,000)        (45,480)
          Issuance of ordinary shares                                                          631,261          94,439
          Acquisition of non-controlling interests                                              (2,000)           (299)
     Net cash provided by financing activities                                                 629,261          94,140
          Effect of exchange rate changes on cash and cash equivalents                          22,391           3,350
          Net increase in cash and cash equivalents                                            176,492          26,404
          Cash and cash equivalents at the beginning of the period the period                  497,972          74,499
          Cash and cash equivalents at the end of the period                                   674,464         100,903
     Supplemental disclosures of cash flow information:
         Cash paid for income taxes                                                             31,388            4,696
         Cash paid for interest expenses                                                         6,080              910
     Major non-cash supplemental investing and financing activities
        Declaration of dividend                                                               1,250,803        187,126
        Other payables for acquisition of long-term investments                                  19,198          2,872

     The accompanying notes are an integral part of the consolidated financial statements.

                                                                                      F-109




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                      357/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 359 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     1      ORGANIZATION AND PRINCIPAL ACTIVITIES
            China Music Corporation. (“CMC”, the “Company”) was incorporated under the laws of the Cayman Islands on June 6, 2012.
            The Company, its subsidiaries, consolidated affiliated entities and their subsidiaries (“Consolidated Affiliated Entities”) are collectively referred to
            as the “Group”. The Group is principally engaged in operating digital music platforms to provide music and entertainment related services. The
            Group’s principal geographic market is in the People’s Republic of China (“PRC”). The Company does not conduct any substantive operations of
            its own but conducts its primary business operations through its wholly-owned subsidiaries and Consolidated Affiliated Entities in the PRC.
            In connection to the transaction that Tencent Music Entertainment Group (“TME”) acquired the Group on July 12, 2016, the Group’s financial
            statements for the two years ended December 31, 2017 are required to be disclosed when TME files its initial registration Form F-1 with the U.S.
            SEC in accordance with Rule 3-05 of Regulation S-X. Since the Group’s post acquisition financial results from July 12, 2016 to December 31,
            2017 have been included in TME’s consolidated financial statements, the Group’s has prepared its pre-acquisition financial statements for the
            period from January 1, 2016 to July 12, 2016 to satisfy the Rule 3-05 requirement. The comparative financial information are not required by Rule
            3-05.
            As of July 12, 2016, the Company’s significant subsidiaries and Consolidated Affiliated Entities were as follows:

                                                                                         Date of              Equity
                                                                      Place of        incorporation        interest held
                                                                   incorporation      or acquisition    (direct or indirect)           Principal activities
            Subsidiaries
            Ocean Music Hong Kong Limited (“Ocean Music
              Hong Kong”)                                          Hong Kong           July 2012                      100%     Investment holding
            Ocean Interactive (Beijing) Information
              Technology Co., Ltd.                                     PRC          September 2012                    100%     Technical support and
                                                                                                                               consulting services
            Yeelion Online Network Technology (Beijing)
              Co., Ltd. (“Yeelion Online”)                             PRC            Acquired in                     100%     Technical support and
                                                                                     December 2013                             consulting services
            R2G Limited (“R2G”)                                      Cayman           Acquired in                   99.71%     Investment holding
                                                                     Islands         February 2014
            Consolidated Affiliated Entities
            Variable interest entities
            Guangzhou Kugou Computer Technology Co.,
              Ltd. (“Guangzhou Kugou”)                                 PRC            Acquired in                     100%     Online music and
                                                                                      April 2014                               entertainment related services
            Beijing Kuwo Technology Co., Ltd. (“Beijing
              Kuwo”)                                                   PRC            Acquired in                     100%     Online music and
                                                                                     December 2013                             entertainment related services

                                                                                   F-110




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               358/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 360 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     1      ORGANIZATION AND PRINCIPAL ACTIVITIES (Continued)
                                                                                       Date of               Equity
                                                                    Place of        incorporation         interest held
                                                                 incorporation      or acquisition     (direct or indirect)           Principal activities

            Subsidiaries of variable interest entities
            Ocean Interactive (Beijing) Culture Co., Ltd.
              (“Ocean Culture”)                                     PRC             July 2012                        100%      Copyright agency services
            Ocean Interactive (Beijing) Technology Co.,
              Ltd. (“Ocean Technology”)                             PRC             May 2012                         100%      Copyright agency services
            Tianjin Kuwo Technology Co., Ltd. (“Tianjin
              Kuwo”)                                                PRC           Acquired in                        100%      Online music and
                                                                                 December 2013                                 entertainment related services
            Rainbow Century (Beijing) Culture Media
              Co., Ltd. (“Rainbow”)                                 PRC           Acquired in                          80%     Copyright agency services
                                                                                 November 2014
            In order to comply with PRC laws and regulations which prohibit or restrict foreign ownership of Internet content, the Group operates its
            platforms and provides online music, online advertising, mobile value-added services and music content sublicensing services in the PRC through
            the Consolidated Affiliated Entities, the PRC entities that were legally owned by individuals (“Nominee Shareholders”) authorized by the Group.
            The Company obtained control over the Consolidated Affiliated Entities by entering into a series of contractual arrangements with them and the
            Nominee Shareholders. These contractual agreements include Exclusive Technology Services Agreement, Exclusive Business Cooperation
            Agreement, Loan Agreement, Exclusive Purchase Option Agreement, Equity Pledge Agreement, and Powers of Attorney (“Contractual
            Agreements”).
            As a result of these Contractual Arrangements, the Group maintains the ability to exercise effective control over the Consolidated Affiliated
            Entities, receive substantially all of the economic benefits and have an exclusive option to purchase all or part of the equity interests in
            Consolidated Affiliated Entities when and to the extent permitted by PRC law at the minimum price possible. The Group concluded that the
            Consolidated Affiliated Entities are Consolidated Affiliated Entities of the Group, of which the Company is the ultimate primary beneficiary. As
            such, the Group consolidated the financial results of Consolidated Affiliated Entities in the Group’s consolidated financial statements. Refer to
            Note 2(a) to the consolidated financial statements for the principles of consolidation.
            The principal terms of the Contractual Agreements are further described below:


     (a)    Contractual agreements with Beijing Kuwo
            KuwoPowers of attorney
            Pursuant to the powers of attorney agreement, signed in October 2012, the shareholders of Beijing Kuwo each irrevocably granted Yeelion Online
            or any individual or entity designated by Yeelion Online in writing as their attorney-in-fact to vote, the rights to vote on their behalf on all matters
            of Beijing Kuwo requiring shareholder approval under PRC laws and regulations and Beijing Kuwo’s articles of association. This agreement will
            remain effective as long as the shareholders continue to hold equity interests in Beijing Kuwo.

                                                                                  F-111




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               359/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 361 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     1      ORGANIZATION AND PRINCIPAL ACTIVITIES (Continued)
     (a)    Contractual agreements with Beijing Kuwo (Continued)
            Exclusivebusiness cooperation agreement
            Pursuant to the exclusive technical service agreement between Yeelion Online and Beijing Kuwo, signed in October 2012, Yeelion Online or its
            designated party has the exclusive right to provide business support, technical services and consulting services in return for a service fee
            determined according to a set formula defined in the agreement. During the term of the agreement, without Yeelion Online’s prior written consent,
            Beijing Kuwo shall not engage any third party for any of such services provided under this agreement. The exclusive technical service agreement
            remain effective unless otherwise Yeelion Online requests to terminate.


            Loan agreement
            Under the loan agreement between Yeelion Online and the shareholders of Beijing Kuwo, signed in October 2012, Yeelion Online provided loans
            to the shareholders of Beijing Kuwo solely for the subscription of new registered capital of Beijing Kuwo. Yeelion Online has the sole discretion
            to determine the way of repayment, including requiring the shareholders to transfer their equity shares in Beijing Kuwo to Yeelion Online
            according to the terms indicated in the Exclusive Share Purchase Option as aforementioned. The term for the loan is 10 years, which is renewable
            at an agreement by both parties.


            Exclusivepurchase option agreement
            Pursuant to the exclusive purchase option agreement amongst Yeelion Online, Beijing Kuwo and its shareholders, signed in October 2012, the
            shareholders of Beijing Kuwo granted Yeelion Online or its designated party, an exclusive irrevocable option to purchase, all or part of the equity
            interests held by its shareholders, when and to the extent permitted under PRC law, at the higher price of (i) the lowest price then permitted by
            PRC law and (ii) the price equal to the proportional amount of registered capital of Beijing Kuwo. Without the consent of Yeelion Online or its
            designated party, the shareholders of Beijing Kuwo may not transfer, donate, pledge, or otherwise dispose of their equity shareholdings in any
            way. The exclusive purchase option agreement remain effective until the options are exercised.


            Equityinterest pledge agreement
            Pursuant to the equity interest pledge agreement amongst Yeelion Online, Beijing Kuwo and its shareholders, signed in October 2012, the
            shareholders of Beijing Kuwo pledge all of their equity interests in Beijing Kuwo to Yeelion Online, to guarantee Beijing Kuwo and its
            shareholders’ performance of their obligations under exclusive purchase option agreement, exclusive business cooperation agreement, loan
            agreement, and powers of attorney. If Beijing Kuwo and/or any of its shareholders breach their contractual obligations under this agreement,
            Yeelion Online, as pledgee, will be entitled to certain rights, including the right to sell the pledged equity interests. Without Yeelion Online’s prior
            written consent, shareholders of Beijing Kuwo shall not transfer or assign the pledged equity interests, or create or allow any encumbrance that
            would prejudice Yeelion Online’s interests.
            During the term of this agreement, Yeelion Online is entitled to receive all of the dividends and profits paid on the pledged equity interests. The
            equity interest pledge will be effective upon the completion of the registration of the pledge with the competent local branch of the State
            Administration for Industry and Commerce (“SAIC”), and will remain effective until Beijing Kuwo and its shareholders discharge all their
            obligations under the Contractual Arrangements.

                                                                                  F-112




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                360/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 362 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     1      ORGANIZATION AND PRINCIPAL ACTIVITIES (Continued)
     (b)    Contractual agreements with Guangzhou Kugou
            Agreementon authorization to exercise shareholders voting right
            Pursuant to the powers of attorney agreement, signed in April 2014, the shareholders of Guangzhou Kugou each irrevocably granted Ocean
            Information or any individual or entity designated by Ocean Information in writing as their attorney-in-fact to vote, the rights to vote on their
            behalf on all matters of Guangzhou Kugou requiring shareholder approval under PRC laws and regulations and Guangzhou Kugou’s articles of
            association. This agreement will remain effective for twenty years and both Ocean Information and Guangzhou Kugou shall complete the
            approval and registration of extension of their respective terms of operations three months prior to their respective expiration dates during the term
            of this agreement if necessary.


            Exclusivetechnical service agreement
            Pursuant to the exclusive technical service agreement between Ocean Information and Guangzhou Kugou, signed in April 2014, Ocean
            Information or its designated party has the exclusive right to provide technical and consulting services in return for a service fee determined
            according to a set formula defined in the agreement. During the term of the agreement, without Ocean Information’s prior written consent,
            Guangzhou Kugou shall not engage any third party for any of such services provided under this agreement. The term of this agreement is 20 years,
            which is renewable on as needed basis.


            Loan agreement
            Under the loan agreement between Ocean Information and the shareholders of Guangzhou Kugou, signed in April 2014, Ocean Information
            provided interest-free loans to the shareholders of Guangzhou Kugou solely for the subscription of new registered capital of Guangzhou Kugou.
            The loans can be repaid only with the proceeds from the sale of all of the equity interest in Guangzhou Kugou to Ocean Information or its
            designated representative(s). The term of each loan is 20 years from the first withdrawal of such loan by Guangzhou Kugou’s shareholders.


            Exclusivepurchase option agreement
            Pursuant to the exclusive purchase option agreement amongst Ocean Interactive (Beijing) Information Technology Co., Ltd. (“Ocean
            Information”), Guangzhou Kugou and its shareholders, signed in April 2014, the shareholders granted Ocean Information or its designated party,
            an exclusive irrevocable option to purchase, all or part of the equity interests held by its shareholders, when and to the extent permitted under PRC
            law, at a price equal to the proportional amount of registered capital of Guangzhou Kugou. Without the consent of Ocean Information or its
            designated party, the shareholders may not transfer, donate, pledge, or otherwise dispose of their equity shareholdings in any way. In addition, the
            shareholders granted Ocean Information or its designated party, an exclusive irrevocable option to purchase, all or part of the assets of Guangzhou
            Kugou at a price equal to the carrying amount of Guangzhou Kugou at the time of purchase. The exclusive purchase option agreement remain
            effective until the options are exercised.


            Equityinterest pledge agreement
            Pursuant to the equity interest pledge agreement amongst Ocean Information, Guangzhou Kugou and its shareholders, signed in April 2014, the
            shareholders of Guangzhou Kugou pledge all of their equity interests

                                                                                F-113




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             361/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 363 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     1      ORGANIZATION AND PRINCIPAL ACTIVITIES (Continued)
     (b)    Contractual agreements with Guangzhou Kugou (Continued)
            Equityinterest pledge agreement (Continued)
            in Guangzhou Kugou to Ocean Information, to guarantee Guangzhou Kugou and its shareholders’ performance of their obligations under
            exclusive purchase option agreement, exclusive technical service agreement, loan agreement, and powers of attorney. If Guangzhou Kugou and/or
            any of its shareholders breach their contractual obligations under this agreement, Ocean Information, as pledgee, will be entitled to certain rights,
            including the right to sell the pledged equity interests. Without Ocean Information’s prior written consent, shareholders of Guangzhou Kugou shall
            not transfer or assign the pledged equity interests, or create or allow any encumbrance that would prejudice Ocean Information’s interests.
            During the term of this agreement, Ocean Information is entitled to receive all of the dividends and profits paid on the pledged equity interests.
            The equity interest pledge will be effective upon the completion of the registration of the pledge with the competent local branch of the State
            Administration for Industry and Commerce (“SAIC”), and will remain effective until Guangzhou Kugou and its shareholders discharge all their
            obligations under the contractual arrangements.


            Risksin relation to the VIE structure
            In the opinion of the Company’s management, the contractual arrangements discussed above have resulted in the Company, Yeelion Online, and
            Ocean Information having the power to direct activities that most significantly impact the Consolidated Affiliated Entities, including appointing
            key management, setting up operating policies, exerting financial controls and transferring profit or assets out of the Consolidated Affiliated
            Entities at its discretion. The Company has the power to direct activities of the Consolidated Affiliated Entities and can have assets transferred out
            of the Consolidated Affiliated Entities under its control. Therefore, the Company considers that there is no asset in any of the Consolidated
            Affiliated Entities that can be used only to settle obligations of the Consolidated Affiliated Entities, except for registered capital, capital reserve
            and PRC statutory reserves of the Consolidated Affiliated Entities totaling RMB427,915 (US$ 64,018) as of July 12, 2016.
            Currently there is no contractual arrangement that could require the Company to provide additional financial support to the Consolidated
            Affiliated Entities. As the Company is conducting its Internet-related business mainly through the Consolidated Affiliated Entities, the Company
            may provide such support on a discretional basis in the future, which could expose the Company to a loss. As the Consolidated Affiliated Entities
            organized in the PRC were established as limited liability companies under PRC law, their creditors do not have recourse to the general credit of
            Ocean Information and Yeelion Online for the liabilities of the Consolidated Affiliated Entities, and Ocean Information and Yeelion Online does
            not have the obligation to assume the liabilities of these Consolidated Affiliated Entities.
            The Company determine that the Contractual Arrangements are in compliance with PRC law and are legally enforceable. However, uncertainties
            in the PRC legal system could limit the Group’s ability to enforce the VIE agreements.
            On January 19, 2015, the Ministry of Commerce of the PRC (“MOFCOM”), released for public comment a proposed PRC law, the Draft FIE Law,
            that appears to include Consolidated Affiliated Entities within the scope of entities that could be considered to be foreign invested enterprises, or
            FIEs, that would be subject to restrictions under existing PRC law on foreign investment in certain categories of industry. Specifically,

                                                                                 F-114




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               362/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 364 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     1      ORGANIZATION AND PRINCIPAL ACTIVITIES (Continued)
     (b)    Contractual agreements with Guangzhou Kugou (Continued)
            Risksin relation to the VIE structure (Continued)
            the Draft FIE Law introduces the concept of “actual control” for determining whether an entity is considered to be an FIE. In addition to control
            through direct or indirect ownership or equity, the Draft FIE Law includes control through contractual arrangements within the definition of
            “actual control.” If the Draft FIE Law is passed by the People’s Congress of the PRC and goes into effect in its current form, these provisions
            regarding control through contractual arrangements could be construed to reach our Contractual Arrangements, and as a result our PRC-organized
            Consolidated Affiliated Entities could become explicitly subject to the current restrictions on foreign investment in certain categories of industry.
            The Draft FIE Law includes provisions that would exempt from the definition of foreign invested enterprises entities where the ultimate
            controlling shareholders are either entities organized under PRC law or individuals who are PRC citizens. The Draft FIE Law is silent as to what
            type of enforcement action might be taken against existing entities that operate in restricted or prohibited industries and are not controlled by
            entities organized under PRC law or individuals who are PRC citizens. If the restrictions and prohibitions on foreign invested enterprises included
            in the Draft FIE Law are enacted and enforced in their current form, our ability to use our Contractual Arrangements and our ability to conduct
            business through them could be severely limited.
            The Company’s ability to control Consolidated Affiliated Entities also depends on rights provided to Ocean Information and Yeelion Online,
            under the powers of attorney agreement, to vote on all matters requiring shareholder approval. As noted above, the Company believes these
            powers of attorney agreements are legally enforceable, but yet they may not be as effective as direct equity ownership. In addition, if the corporate
            structure of the Group or the contractual arrangements between the Ocean Information or Yeelion Online, the Consolidated Affiliated Entities and
            their respective shareholders were found to be in violation of any existing PRC laws and regulations, the relevant PRC regulatory authorities
            could:
             •    revoke the Group’s business and operating licenses;
             •    require the Group to discontinue or restrict its operations;
             •    restrict the Group’s right to collect revenues;
             •    block Group websites;
             •    require the Group to restructure the operations, re-apply for the necessary licenses or relocate its businesses, staff and assets;
             •    impose additional conditions or requirements with which the Group may not be able to comply; or
             •    take other regulatory or enforcement actions against the Group that could be harmful to the Group’s business.

                                                                                  F-115




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            363/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 365 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     1      ORGANIZATION AND PRINCIPAL ACTIVITIES (Continued)
     (b)    Contractual agreements with Guangzhou Kugou (Continued)
            Risksin relation to the VIE structure (Continued)
            The following are major financial statements amounts and balances of the Group’s Consolidated Affiliated Entities for the period from January 1
            to July 12, 2016 and as of July 12, 2016.

                                                                                                                          As of July 12,
                                                                                                                     2016                2016
                                                                                                                     RMB                 US$
                        Total current assets                                                                         980,437           141,334
                        Total non-current assets                                                                   2,457,479           354,257
                        Total assets                                                                               3,437,916           495,591
                        Total current liabilities                                                                    597,108             86,076
                        Total non-current liabilities                                                                 16,026              2,310
                        Total liabilities                                                                            613,134             88,386

                                                                                                                       For the period from
                                                                                                                      January 1 to July 12,
                                                                                                                    2016                 2016
                                                                                                                    RMB                  US$
                        Total net revenues                                                                        1,804,801           260,170
                        Net profit                                                                                  157,774            22,744
                        Net cash provided by operating activities                                                   552,468            79,641
                        Net cash used in investing activities                                                      (726,116)         (104,673)
                        Net cash provided by financing activities                                                       —                 —
                        Net decrease in cash and cash equivalents                                                  (173,648)          (25,032)
                        Cash and cash equivalents, beginning of the period                                          442,635            63,808
                        Cash and cash equivalents, end of the period                                                268,987            38,776
            The above financial statements amounts and balances have included intercompany transactions which have be eliminated on the Company’s
            consolidated financial statements.
            As of July 12, 2016, the total assets of Group’s Consolidated Affiliated Entities were mainly consisting of cash and cash equivalents, accounts
            receivable, licensed copyrights, prepayments and other current assets, goodwill and intangible assets, and the total liabilities of Consolidated
            Affiliated Entities were mainly consisting of accounts payable, accrued expenses and other current liabilities.
            The recognized revenue-producing assets held by the Group’s Consolidated Affiliated Entities include intangible assets acquired through business
            combination, purchased copyrights and domain names, servers and leasehold improvements relating to office facilities. The balances of these
            assets as of July 12, 2016 were included in the line of “Total non-current assets” in the table above.
            The unrecognized revenue-producing assets held by the Group’s Consolidated Affiliated Entities mainly consist of intellectual property, licenses,
            and trademarks that the Group relies on to operate its businesses.

                                                                                F-116




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             364/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 366 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES
     (a)    Basis of presentation and principles of consolidation
            The consolidated financial statements of the Group have been prepared in accordance with United States generally accepted accounting principles
            (“U.S. GAAP”). The consolidated financial statements include the financial statements of the Company, its subsidiaries, Consolidated Affiliated
            Entities for which the Company is the primary beneficiary and has control through contracts. The results of the subsidiaries are consolidated from
            the date on which the Group obtained control and continue to be consolidated until the date that such control ceases. A controlling financial
            interest is typically determined when the Company holds a majority of the voting equity interest in an entity. However, if the Company
            demonstrates its ability to control the Consolidated Affiliated Entities through power to govern the activities that most significantly impact its
            economic performance and is obligated to absorb substantially all of the expected losses or receive substantially all the economic benefits of the
            Consolidated Affiliated Entities, then the entity is consolidated. All significant intercompany balances and transactions between the Company, its
            subsidiaries and Consolidated Affiliated Entities have been eliminated upon consolidation. The Company has included the results of operations of
            acquired businesses from the respective dates of acquisition.
            The Group’s ability to fund operations is primarily based on its ability to generate cash from operating activities. Despite that the Group have net
            current liabilities of RMB134,559 (US$20,131) preliminarily as a result of the dividend declared during the period and accumulated deficit of
            RMB822,663 (US$123,074) as of July 12, 2016, cash flows from operating activities have been substantially improved and reported positive cash
            flows from operating activities of RMB278,535 (US$41,670). On July 12, 2016, the Company was acquired by TME (Note 1), which will monitor
            the operation of its subsidiaries and provide financial support to the Company when needed. Based on the above considerations, the Company’s
            consolidated financial statements have been prepared on a going concern basis.


     (b)    Use of estimates
            The preparation of the consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions
            that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and
            the reported amounts of revenues and expenses during the period. Actual results could differ materially from those estimates.
            Significant accounting estimates and assumption reflected in the Group’s consolidated financial statements mainly include consolidation of
            Consolidated Affiliated Entities, allowance for doubtful accounts, recoverability and useful lives of long-lived assets, goodwill and intangible
            assets impairments, fair value of assets and liabilities acquired in business acquisition, share-based compensation, valuation allowances on
            deferred tax assets and income tax uncertainties. Management bases the estimates on historical experience and on various other assumptions that
            are believed to be reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities. Changes
            in fact and circumstance may result in revised estimates.


     (c)    Convenience translation
            Translations of amounts from Renminbi (“RMB”) into United States dollars (“US$”) are solely for the convenience of the reader and were
            calculated at the noon buying rate of US$1.00 to RMB6.6843 on July 12, 2016 in the City of New York for cable transfers of RMB as certified for
            customs purposes by the

                                                                                  F-117




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                365/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 367 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (c)    Convenience translation (Continued)
            Federal Reserve Bank of New York. No representation is made that the RMB amounts could have been, or could be, converted, realized or settled
            into US$ at that rate on July 12, 2016, or at any other rate.


     (d)    Foreign currency translation and transactions
            The Group’s reporting currency is Renminbi (“RMB”). The functional currency of the Company and Group’s entities incorporated in Hong Kong
            and the Cayman Islands is the United States dollars (“US$”). The functional currency of the Group’s PRC subsidiaries and Consolidated Affiliated
            Entities is RMB.
            Transactions denominated in foreign currencies other than the functional currency are translated into the functional currency at the exchange rates
            prevailing on the transaction dates. The resulting exchange differences are included in “Other income, net” in the consolidated statement of
            comprehensive loss. Total exchange loss was RMB6,624 (US$991) for the period from January 1 to July 12, 2016.
            The financial statements of the Group’s entities with functional currency other than RMB are translated from the functional currency into RMB.
            Assets and liabilities are translated into RMB using the applicable exchange rates at the balance sheet date. Equity accounts other than earnings
            generated in the current period are translated into RMB using the appropriate historical rates. Revenues, expenses, gains and losses are translated
            into RMB using the average exchange rates for the relevant period. The resulting foreign currency translation adjustments are recorded as a
            component of other comprehensive income or loss in the consolidated statement of comprehensive loss, and the accumulated foreign currency
            translation adjustments are recorded as a component of accumulated other comprehensive income in the consolidated statement of changes in
            shareholders’ equity. Total foreign currency translation adjustment gain was RMB30,490 (US$4,561) for the period from January 1 to July 12,
            2016.


     (e)    Fair value measurements
            Financial instruments include cash and cash equivalents, short-term investments, net accounts receivable, accounts payable, income tax payable,
            and accrued expenses and other current liabilities. The carrying values of these financial instruments approximate their fair values due to their
            short-term maturities.
            ASC subtopic 820-10 (“ASC 820-10”), Fair Value Measurements: Overall, establishes a three-tier fair value hierarchy, which prioritizes the inputs
            used in measuring fair value as follows:
            Level 1—Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets
            Level 2—Include other inputs that are directly or indirectly observable in the marketplace
            Level 3—Unobservable inputs which are supported by little or no market activity
            ASC 820-10 describes three main approaches to measuring the fair value of assets and liabilities: (1) market approach; (2) income approach and
            (3) cost approach. The market approach uses prices and other relevant information generated from market transactions involving identical or
            comparable assets or liabilities. The income approach uses valuation techniques to convert future amounts to a single present value amount. The
            measurement is based on the value indicated by current market expectations about those future amounts. The cost approach is based on the
            amount that would currently be required to replace an asset.

                                                                                 F-118




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            366/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 368 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (f)    Cash and cash equivalents and short-term investments
            Cash and cash equivalents represent cash on hand and time deposits as well as highly liquid investments placed with banks, which are unrestricted
            as to withdrawal or use, and which have original maturities of three months or less and are readily convertible to known amounts of cash.
            Short-term investments comprise of the time deposits as well as highly liquid investments placed with banks with original maturities longer than
            three months but within one year.


     (g)    Accounts receivable, net
            Accounts receivables, net is carried at realizable value. The Group considers many factors in assessing the collectability of its receivables due
            from its customers, such as the age of the amounts due, the customer’s payment history and credit-worthiness. An allowance for doubtful accounts
            is recorded in the period in which a loss is determined to be probable. Accounts receivable balances are written off after all collection efforts have
            been exhausted.


     (h)    Property, equipment and software, net
            Property and equipment are stated at cost, except for the software arising from the valuation in connection to business combination which were
            determined based on its fair value, less accumulated depreciation and impairment. Property and equipment are depreciated using the straight-line
            method over the estimated useful lives of the assets. The estimated useful lives are as follows:

            Office computer equipment                                                  3 years
            Office furniture and equipment                                             5 years
            Software                                                                   3 – 5 years
            Servers and network equipment                                              3 years
            Motor vehicles                                                             5 years
            Leasehold improvement                                                      Shorter of expected lives of leasehold improvements
                                                                                       and lease term
            Expenditure for repair and maintenance are charged to expense as incurred, whereas the cost of renewals and betterments that extend the useful
            life of the assets are capitalized as additions to the related assets. Retirements, sales and disposals of assets are recorded by removing the cost and
            accumulated depreciation from the asset and accumulated depreciation accounts with any resulting gain or loss reflected as other gain of loss in
            the consolidated statement of comprehensive loss.


     (i)    Long-term investments
            The Company’s long-term investments consist of investments in privately-held companies.
            For investments in entities over which the Company does not have significant influence, or investments in shares that are not ordinary shares or
            in-substance ordinary shares and that do not have readily determinable fair value, the cost method of accounting is used. For common-stock-
            equivalent equity investments over which the Company can exercise significant influence but does not own a majority equity interest or control,
            the equity method of accounting is used Management regularly evaluates the cost method and equity method

                                                                                  F-119




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               367/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 369 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (i)    Long-term investments (Continued)
            investments for other-than-temporary impairment based on performance and financial position of the investee as well as other evidence of market
            value. Such evaluation includes, but is not limited to, reviewing the investee’s cash position, recent financing, projected and historical financial
            performance, cash flow forecasts and financing needs. An impairment loss is recognized in earnings equal to the excess of the investment’s cost
            over its fair value at the balance sheet date of the reporting period for which the assessment is made. The fair value would then become the new
            cost basis of investment.
            For the period from January 1 to July 12, 2016, the Group recognized impairment losses on long-term investments of RMB15,317 (US$2,291).


     (j)    Licensed copyrights
            Licensed copyrights represent the prepaid license fee related to the music contents licensed from third parties. The music contents generally
            include existing music contents and music contents to be provided by the content owners during the license period.
            The Group has two types of licensed copyrights, 1) non-exclusive licensed copyrights and 2) exclusive licensed copyrights. With non-exclusive
            licensed copyrights, the Group has the right to use the copyrights for its own operations. While, with exclusive licensed copyrights, in addition to
            its own use, the Group also has the right to sublicense the underlying copyrights to third parties. The terms of the licenses typically range from
            two to three years. The cost of licensed copyrights are initially capitalized when it is prepaid and then amortized according to the pattern that the
            Group derives the benefit from the licensed copyrights, which is straight line over the relevant license period as the benefits of its own use or
            sublicensing revenue are both derived evenly throughout the period.
            Licensed copyrights are carried at the lower of unamortized cost or net recoverable value. Licensed copyrights are presented on the balance sheet
            as current and non-current based on estimated time of usage. No impairment charges were recorded in any of the periods presented.
            As of July 12, 2016, licensed copyrights have weighted-average remaining useful lives of 1.51 years.


     (k)    Goodwill and intangible assets
            Goodwill
            Goodwill represents the excess of the purchase price over the fair value of the identifiable net assets acquired in a business combination.
            Goodwill is not depreciated or amortized but is tested for impairment on an annual basis as of October 1st, and in between annual tests when an
            event occurs or circumstances change that could indicate that the asset might be impaired. Commencing in September 2011, in accordance with
            the FASB revised guidance on “Testing of Goodwill for Impairment,” a company first has the option to assess qualitative factors to determine
            whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If the company decides, as a result of its
            qualitative assessment, that it is more likely-than-not that the fair value of a reporting unit is less than its carrying amount, the quantitative
            impairment test is mandatory. Otherwise, no further testing is required.

                                                                                  F-120




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                    368/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 370 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (k)    Goodwill and intangible assets (Continued)
            Goodwill (Continued)
            In performing the two-step quantitative impairment test, the first step compares the fair values of each reporting unit to its carrying amount,
            including goodwill. If the fair value of each reporting unit exceeds its carrying amount, goodwill is not considered to be impaired and the second
            step will not be required. If the carrying amount of a reporting unit exceeds its fair value, the second step compares the implied fair value of
            goodwill to the carrying value of a reporting unit’s goodwill. The implied fair value of goodwill is determined in a manner similar to accounting
            for a business combination with the allocation of the assessed fair value determined in the first step to the assets and liabilities of the reporting
            unit. The excess of the fair value of the reporting unit over the amounts assigned to the assets and liabilities is the implied fair value of goodwill.
            This allocation process is only performed for the purposes of evaluating goodwill impairment and does not result in an entry to adjust the value of
            any assets or liabilities. Application of a goodwill impairment test requires significant management judgment, including the identification of
            reporting units, allocation of assets, liabilities and goodwill to reporting units, and determination of the fair value of each reporting unit.
            There has been no impairment of goodwill for the period from January 1 to July 12, 2016 based on the qualitative impairment test performed by
            the Group.


            Intangibleassets
            The Group performs valuation of the intangible assets arising from business acquisition to determine the relative fair value to be assigned to each
            assets acquired. The acquired intangible assets are recognized and measured at fair value and are expensed or amortized using the straight-line
            approach over the assets estimated economic useful lives.
            As of July 12, 2016, intangible assets have weighted-average useful lives as follows:

                                                                                                      Estimated weighted average useful lives
            Online game paying users                                                                  1.83 years
            Customer relationship                                                                     2.05 years
            Supplier resources                                                                        5.56 years
            Domain name, trademark and Internet audio/video program transmission license              indefinite
            Intangible assets with definite useful lives are carried at cost less accumulated amortization.
            Intangible assets with an indefinite useful life are not amortized, instead, they are tested for impairment annually or more frequently if events or
            changes in circumstances indicate that it is more likely than not that the assets are impaired. The Company assess indefinite-lived intangible assets
            for impairment in accordance with ASC subtopic 350-30 (“ASC 350-30”), Intangibles—Goodwill and Other: General Intangibles Other than
            Goodwill on October 1st of each year. The Company performs a qualitative assessment to determine whether it is more likely than not that an
            indefinite-lived intangible asset is impaired based on guidance in ASU No. 2012—02, Intangibles—Goodwill and Other (Topic 350): Testing
            Indefinite-Lived Intangible Assets for Impairment. If it is more likely than not the fair value of such an asset exceeds its carrying value, the
            Company would not need to calculate the fair value of the asset that year. However, if the Company

                                                                                 F-121




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               369/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 371 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (k)    Goodwill and intangible assets (Continued)
            Intangibleassets (Continued)
            concludes otherwise, a quantitative impairment test is performed. The quantitative impairment test consists of calculating the fair value of the
            asset and comparing it to the carrying amount. If the carrying amount exceeds its fair value, an impairment loss in an amount equal to that excess
            will be recognized. There has been no impairment charges realized on the Company’s indefinite-lived intangible assets for the period presented.
            Amortization expense for the period from January 1 to July 12, 2016 was RMB18,807 (US$2,814).


     (l)    Impairment of long-lived assets other than goodwill
            Long-lived assets are evaluated for impairment whenever events or changes in circumstances (such as a significant adverse change to market
            conditions that will impact the future use of the assets) indicate that the carrying value of an asset may not be fully recoverable or that the useful
            life is shorter than the Group had originally estimated. When these events occur, the Group evaluates the impairment for the long-lived assets by
            comparing the carrying value of the assets to an estimate of future undiscounted cash flows expected to be generated from the use of the assets and
            their eventual disposition. If the sum of the expected future undiscounted cash flows is less than the carrying value of the assets, the Group
            recognizes an impairment loss based on the excess of the carrying value of the assets over the fair value of the assets.
            For the period from January 1 to July 12, 2016, the Group recognized impairment losses on intangible assets RMB2,000 (US$299).


     (m) Revenue recognition
            The Group generates revenues primarily from music-centric live streaming services, online games, online advertising and online music services.
            Revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed and
            collectability of the related fee is reasonably assured under ASC subtopic 605-10, Revenue Recognition: Overall.


            Revenuefrom music-centric live streaming services
            The Group creates and offers virtual items to users on the Group’s live streaming platforms which the Group operates and maintains. The virtual
            items are offered free of charge or sold to users at different specified prices as pre-determined by the Group.
            The Group shares with performers, who have entered into revenue sharing arrangements through third party agents with the Group, a portion of
            the revenues the Group derives from the sale of the virtual items on the live streaming. The determination of whether to record these revenues
            using gross or net method is based on an assessment of various factors, including but not limited to whether the Group (i) is the primary obligor in
            the arrangement; (ii) has latitude in establishing the selling price; (iii) changes the product or performs part of the service, (iv) has involvement in
            the determination of product and service specifications. The Group considers itself the primary obligor in the sale of virtual items, with the latitude
            in establishing prices, the rights to determine the specifications or change the virtual items. Therefore, revenues for the sale of virtual items are
            recorded at the gross amount of sales, and the portion remitted to performers is recorded as cost of revenues.

                                                                                 F-122




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               370/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 372 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (m) Revenue recognition (Continued)
            Revenuefrom music-centric live streaming services (Continued)
            The revenue for the sale of virtual items on the live streaming platform is recognized immediately when the virtual item is consumed or, in the
            case of time-based virtual items, recognized ratably over the useful life of the each virtual item, which does not exceed one year. The Group does
            not have further obligations to the user after the virtual items are consumed. Customers are not entitled to a refund for unconsumed virtual items
            or currency.


            Revenuefrom online advertising services
            Advertising contracts are signed to establish the fixed price and advertising services to be provided. Pursuant to the advertising contracts, the
            Group provides advertisement placements on its web pages or within its mobile apps in different formats, including but not limited to video,
            banners, links, logos and buttons. The Group makes a credit assessment of the customer to assess the collectability of the contract price prior to
            entering into contracts.

            The Company provides the advertising service primarily in the forms of display advertisements through cost per day (“CPD”) and cost per mille
            (“CPM”) arrangements. Display advertising allow advertisers to place advertisements on particular areas of the Company’s websites or platform,
            in particular formats and over particular periods of time.

            Advertising revenues from the CPD arrangements are recognized ratably over the contract period of display, when the collectability is reasonably
            assured. The Company also enters into CPM advertising arrangements with the customers, under which the Company recognizes revenues based
            on the number of times that the advertisement has appeared. For those contracts for which the collectability was assessed as not reasonably
            assured, the Group recognizes revenue only when the cash is received and all other revenue recognition criteria are met.
            For contracts where the Group provides customers with advertising services that contain multiple deliverables (e.g., advertisements in different
            formats to be delivered over different periods of time), the Group recognizes revenue pursuant to ASC subtopic 605-25, Revenue Recognition:
            Multiple-Element Arrangements, as amended by ASU No. 2009-13 (“ASU 2009-13”), Multiple Deliverable Revenue Arrangements, Multiple-
            Deliverable Revenue Arrangements. For deliverables in multiple-element arrangements, the total consideration of the arrangements is allocated
            based on their relative selling price, with the selling price of each deliverable determined using vendor-specific objective evidence (“VSOE”) of
            selling price, third-party evidence (“TPE”) of selling price, or management’s best estimate of the selling price (“BESP”). The selling price for a
            deliverable must be determined using a hierarchy of (1) VSOE, (2) TPE, then (3) BESP. The Group uses VSOE to allocate the arrangement
            consideration as each advertising element has been sold separately.
            The Group provides cash incentives in the form of commissions to certain third-party advertising agencies based on volume and performance, and
            accounts for such incentives as a reduction of revenue in accordance with ASC subtopic 605-50, Revenue Recognition: Customer Payments and
            Incentives.

                                                                                F-123




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               371/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 373 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (m) Revenue recognition (Continued)
            Onlinemusic services
            Online music service revenues primarily include revenues from sub-licensing of its exclusive licensed copyrights and mobile value-added
            services. The Group recognizes revenues for sublicensing its exclusive licensed copyrights over the sublicense period as the sublicense fees are
            not only for the existing music contents but also for the new music contents produced by the contents owners during the sublicense period and it is
            impractical to bifurcate the fees between existing contents and new contents.
            The Group provides music contents to telecommunication operators in connection to their mobile value-added services. The Group recognizes
            revenues from mobile value-added services when the music contents have been delivered to telecommunication operators, the amount attributable
            to the Group is fixed or determinable, and the collectability is reasonably assured. The Group consider itself as the agent to the telecommunication
            operators, and as a result the mobile value-added services are recognized on net basis.


     (n)    Cost of revenues
            Cost of revenues mainly consists of payments to our online music show performers, licensed music copyrights, bandwidths, share-based
            compensation, sales tax and surcharges, and others.


     (o)    Sales and marketing expenses
            Sales and marketing expenses mainly consist of advertising expenses to acquire user traffic for our online music show platforms, salaries and
            commissions for our sales and marketing personnel, intangible assets amortization and share-based compensation. Advertising costs are included
            in “Sales and marketing” and are expensed when the service is received. Advertising expense for the period from January 1 to July 12, 2016 was
            RMB21,085 (US$3,154).


     (p)    General and Administrative Expenses
            General and administrative expenses mainly consist of share-based compensation, salaries and benefits for management and administrative
            personnel, professional service expense, allowance for doubtful debts and other general corporate expenses.


     (q)    Research and development expenses
            Research and development expenses mainly consist of salaries and benefits for research and development personnel, share-based compensation,
            rental and depreciation expenses related to facilities and equipments used by our research and development team. The Group recognizes research
            and development costs as expense when incurred as the amount of costs qualifying for capitalization has been immaterial.


     (r)    Share-based compensation
            The Group has accounted for stock options granted to employees in accordance with ASC 718 Compensation-Stock Compensation. All stock
            options granted to the employees are measured at the grant date based on the fair value of the stock options and are recognized as expenses using
            straight line method, net of estimated forfeitures, over the requisite service period, which is generally the vesting period.

                                                                                F-124




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           372/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 374 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (r)    Share-based compensation (Continued)
            Forfeitures are estimated at the time of grant and revised in the subsequent periods if actual forfeitures differ from those estimates.
            The Group has accounted for stock options granted to non-employees in accordance with ASC 505-50 Equity-Based Payments to Non-Employee.
            Stock options granted to non-employees are recognized as compensation expenses ratably over the requisite service periods. The Group measures
            the cost of non-employee services received in exchange for share-based awards based on the fair value of the awards issued. The Group measures
            the fair value of the awards in these transactions using the fair value of underlying common shares and other measurement assumptions on the
            measurement date, which is determined as the earlier of the date at which a commitment for performance by the counterparty to earn the awards is
            reached, or the date at which the counterparty’s performance is complete. The Group measures the awards at their then-current fair values at each
            of the financial reporting dates, and attributes the changes in those fair values over the future services period.
            The Binomial option pricing model is used to measure the fair value of stock options. The determination of the fair value is affected by the share
            price as well as assumptions regarding a number of complex and subjective variables, including the expected share price volatility, expected
            forfeiture rate, risk-free interest rates, contract life and expected dividends.


     (s)    Employee benefits
            The Group’s entities in the Mainland China participate in a government mandated, multi-employer, defined contribution plan, pursuant to which
            certain retirement, medical, housing and other welfare benefits are provided to employees. Chinese labor laws require the entities incorporated in
            the PRC to pay to the local labor bureau a monthly contribution at a stated contribution rate based on the monthly basic compensation of qualified
            employees. The Group has no further commitments beyond its monthly contribution. Employee social benefits included as expenses in the
            consolidated statement of comprehensive loss amounted to RMB46,885 (US$7,014) for the period from January 1 to July 12, 2016.


     (t)    Government subsidies
            Generally, a government grant is recognized as other income when the grant is received and the requirements associated with receipt of the grant
            have been complied with. If the government grant is tied to the acquisition of long-lived assets, the grant is recognized as deduction of the
            carrying value of the long-lived assets, when the conditions specified in the grant have been met. For the period from January 1 to July 12, 2016,
            the Group recorded government grant income of RMB13,133 (US$1,965).


     (u)    Leases
            Leases have been classified as either capital or operating leases. A lease is classified at the inception date as either a capital lease or an operating
            lease. A lease is a capital lease if any of the following conditions exist: a) ownership is transferred to the lessee by the end of the lease term, b)
            there is a bargain purchase option, c) the lease term is at least 75% of the property’s estimated remaining economic life or d) the present value of
            the minimum lease payments at the beginning of the lease term is 90% or more of the fair value of the leased property at the inception date. A
            capital lease is accounted for as if there was an acquisition of an

                                                                                  F-125




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 373/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 375 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (u)    Leases (Continued)
            asset and an incurrence of an obligation at the inception of the lease. All other leases are accounted for as operating leases. Payments made under
            operating leases are charged to the consolidated statement of comprehensive loss on a straight-line basis over the lease term. The Group had no
            capital leases as of July 12, 2016. The Group leases facilities in the PRC under non-cancelable operating lease arrangements. The rental expenses
            was RMB13,932 (US$2,100) for the period from January 1 to July 12, 2016.


     (v)    Income taxes
            The Group follows the liability method of accounting for income taxes. Under this method, deferred tax assets and liabilities are determined based
            on the difference between the financial reporting and tax bases of assets and liabilities using enacted tax rates that will be in effect in the period in
            which the differences are expected to reverse. The Group records a valuation allowance to offset deferred tax assets if, based on the weight of
            available evidence, it is more-likely-than-not that some portion, or all, of the deferred tax assets will not be realized. The effect of a change in tax
            rate is recognized in tax expense in the period that includes the enactment date of the change in tax rate.
            The Group applies the provisions of ASC subtopic 740 (“ASC 740”), Accounting for Income Taxes, to account for uncertainty in income taxes.
            ASC 740 prescribes a recognition threshold a tax position is required to meet before being recognized in the financial statements. The Group
            recognizes in its consolidated financial statements the benefit of a tax position if a tax return position or future tax position is “more likely than
            not” to be sustained under examination based solely on the technical merits of the position. Tax positions that meet the “more likely than not”
            recognition threshold are measured, using a cumulative probability approach, at the largest amount of tax benefit that has a greater than fifty
            percent likelihood of being realized upon settlement. The Group’s estimated liability for unrecognized tax benefits are periodically assessed for
            adequacy and may be affected by changing interpretations of laws, rulings by tax authorities, changes and or developments with respect to tax
            audits, and the expiration of the statute of limitations. As each audit is concluded, adjustments, if any, are recorded in the Group’s financial
            statements. Additionally, in future periods, changes in facts and circumstances, and new information may require the Group to adjust the
            recognition and measurement estimates with regard to changes in individual tax position. Changes in recognition and measurement estimates are
            recognized in the period which the change occurs. The Group has elected to classify interest and penalties related to an uncertain tax position, if
            and when required, as part of income tax expense in the consolidated statement of comprehensive loss.


     (w)    Statutory reserves
            The Group’s subsidiaries and Consolidated Affiliated Entities established in the PRC are required to make appropriations to certain
            non-distributable reserve funds.
            In accordance with the laws applicable to the Foreign Investment Enterprises established in the PRC, the Group’s subsidiaries registered as wholly
            owned foreign enterprise have to make appropriations from its after-tax profit (as determined under generally accepted accounting principles in
            the PRC (“PRC GAAP”)) to reserve funds including general reserve fund, the enterprise expansion fund and staff bonus and welfare fund. The
            appropriation to the general reserve fund must be at least 10% of the after-tax profits calculated in accordance with PRC GAAP. Appropriation is
            not required if the general reserve fund has reached 50% of

                                                                                  F-126




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                374/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 376 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (w)    Statutory reserves (Continued)
            the registered capital of the company. Appropriation to the enterprise expansion fund and staff bonus and welfare fund is made at the company’s
            discretion.
            In addition, in accordance with the PRC Company Laws, the Group’s VIEs and VIEs’ subsidiaries registered as Chinese domestic company must
            make appropriations from its after-tax profit as determined under the PRC GAAP to non-distributable reserve funds including statutory surplus
            fund and discretionary surplus fund. The appropriation to the statutory surplus fund must be at least 10% of the after-tax profits as determined
            under PRC GAAP. Appropriation is not required if the statutory surplus fund has reached 50% of the registered capital of the company.
            Appropriation to the discretionary surplus fund is made at the discretion of the company.
            The use of the general reserve fund, enterprise expansion fund, statutory surplus fund and discretionary surplus fund are restricted to the offsetting
            of losses or increases the registered capital of the respective company. The staff bonus and welfare fund is a liability in nature and is restricted to
            fund payments of special bonus to employees and for the collective welfare of employees. All these reserves are not allowed to be transferred to
            the company in terms of cash dividends, loans or advances, nor can they be distributed except under liquidation.
            For the period from January 1 to July 12, 2016, profit appropriation to statutory funds for the Group’s entities incorporated in the PRC was
            RMB2,301 (US$344). No appropriation to other reserves was made for the period.


     (x)    Earnings per share
            The Company computes earnings per ordinary shares in accordance with ASC subtopic 260-10 (“ASC 260-10”), Earnings Per Share: Overall.
            Basic earnings per share is computed by dividing net loss attributable to holders of ordinary shares by the weighted-average number of ordinary
            shares outstanding during the period.
            Diluted earnings per share is calculated by dividing net loss attributable to ordinary shareholders as adjusted for the effect of dilutive ordinary
            share equivalents, if any, by the weighted-average number of ordinary and dilutive ordinary share equivalents outstanding during the period. The
            dilutive effect of outstanding share-based awards is reflected in the diluted earnings per share by application of the treasury stock method. Dilutive
            ordinary share equivalents are excluded from the computation of diluted earnings per share if their effects would be anti-dilutive.


     (y)    Segment reporting
            In accordance with ASC subtopic 280-10, Segment Reporting: Overall, the Group’s chief operating decision maker has been identified as the
            Chief Executive Officers, who review the consolidated results of operations when making decisions about allocating resources and assessing
            performance of the Group as a whole; For the purpose of internal reporting and management’s operation review, the Company’s Chief Executive
            Officers and management personnel do not segregate the Company’s business by product or service lines. Hence, the Group has only one
            operating segment. In addition, the Group does not distinguish between markets or segments for the purpose of internal reporting. As the Group’s
            assets and liabilities are

                                                                                 F-127




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              375/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 377 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (y)    Segment reporting (Continued)
            substantially located in the PRC, substantially, all revenues are earned and substantially all expense incurred in the PRC, no geographical
            segments are presented.


     (z)    Comprehensive loss
            Comprehensive loss is defined as the changes in equity of the Group during a period from transactions and other events and circumstances
            excluding transactions resulting from investments by owners and distributions to owners. Among other disclosures, ASC 220, Comprehensive
            Income, requires that all items that are required to be recognized under current accounting standards as components of comprehensive loss be
            reported in a financial statement that is displayed with the same prominence as other financial statements. The Company’s comprehensive loss
            includes net loss and foreign currency translation adjustments and is presented in the consolidated statement of comprehensive loss.


     (aa) Recent accounting pronouncements
            In November 2015, the FASB issued ASU 2015-17, Income Taxes: Balance Sheet Classification of Deferred Taxes. ASU 2015-17 simplifies the
            presentation of deferred income taxes, which require the deferred tax liabilities and assets be classified as noncurrent in a classified statement of
            financial position. ASU 2015-17 is effective for fiscal years and interim periods within those years beginning after December 15, 2016. The Group
            has early adopted this ASU for the period ended December 31, 2015 and present the deferred tax assets and liabilities as non-current.
            In February 2016, the FASB issued ASU 2016-02 (“ASU 2016-02”), Leases. This guidance requires an entity to recognize lease liabilities and a
            right-of-use asset for all leases on the balance sheet and to disclose key information about the entity’s leasing arrangements. ASU 2016-02 is
            effective for annual reporting periods beginning after December 15, 2018, including interim periods within that reporting period, with earlier
            adoption permitted. ASU 2016-02 must be adopted using a modified retrospective approach for all leases existing at, or entered into after the date
            of initial adoption, with an option to elect to use certain transition relief. The Group is evaluating the impact of this new standard on its financial
            position, results of operations, cash flows and related disclosures.
            In March 2016, the FASB issued ASU 2016-07 (“ASU 2016-07”), Investments—Equity Method and Joint Ventures: Simplifying the Transition to
            the Equity Method of Accounting, to simplify the accounting for equity method investments, which eliminates the requirement in ASC 323
            “Investments—Equity method and Joint 161 Ventures” that an entity retroactively adopts the equity method of accounting if an investment
            qualifies for use of the equity method as a result of an increase in the level of ownership or degree of influence. The amendments require that the
            equity method investor adds the cost of acquiring the additional interest in the investee to the current basis of the investor’s previously held
            interest and adopts the equity method of accounting as of the date the investment becomes qualified for equity method accounting. The new
            guidance is effective for us for the year beginning after December 15, 2016, including interim periods within those fiscal years. The Group is
            currently evaluating the impact of adopting this standard on its consolidated financial statements.
            In May 2014, the FASB issued ASU No. 2014-09, “Revenue from Contracts with Customers (Topic 606).” This guidance supersedes current
            guidance on revenue recognition in Topic 605, “Revenue Recognition.” In

                                                                                 F-128




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               376/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 378 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (aa) Recent accounting pronouncements (Continued)
            addition, there are disclosure requirements related to the nature, amount, timing, and uncertainty of revenue recognition. This guidance will be
            effective for annual reporting periods beginning after December 15, 2016, including interim reporting periods, and will be required to be applied
            either retrospectively or modified retrospectively. Early application of the guidance is not permitted. In August 2015, the FASB issued ASU
            No. 2015-14 to defer the effective date of ASU No. 2014-09 for all entities by one year.
            In 2016, the FASB and IASB issued several amendments and clarifications to the new revenue standards, including ASU 2016-08, ASU 2016-10,
            ASU 2016-12 and ASU 2016-20, primarily as a result of issues raised by stakeholders and discussed by the Transition Resource Group.
            Amendments were made to the guidance related to the principal versus agent assessment, identifying performance obligations, accounting for
            licenses of intellectual property, and other matters (such as the definition of completed contracts at transition, the addition of new practical
            expedients, and various technical corrections). As amended, the FASB’s standard is effective for public entities for the first interim period within
            annual reporting periods beginning after December 15, 2017 (nonpublic companies have an additional year). The FASB’s standard will allow early
            adoption, but no earlier than the original effective date for public entities (reporting periods beginning after December 15, 2016).
            The company will adopt the new standard effective January 1, 2018, using the modified retrospective method. The cumulative effect of initially
            applying the guidance will be recognized at the date of initial application is not expected to be material and prior periods will not be
            retrospectively adjusted.
            The Company has substantially completed the assessment and implementation work, and the main impact is the change from presentation of
            value-added tax (“VAT”) on a gross basis to a net basis. Under the new standard, the Group determined VAT are collected from the customers on
            behalf of the government and as an agent, the Group will report VAT on a net basis. Other than the change above, the Group expects revenue
            recognition for its major revenue streams to remain substantially consistent with the historical revenue recognition practices.
            On March 30, 2016, the FASB issued ASU 2016-09 (“ASU 2016-09”), Compensation—Stock Compensation: Improvements to Employee Share-
            Based Payment Accounting, which relates to the accounting for employee share-based payments. This standard addresses several aspects of the
            accounting for share-based payment award transactions, including: (a) income tax consequences; (b) classification of awards as either equity or
            liabilities; and (c) classification on the statement of cash flows. This standard will be effective for publicly-traded companies for fiscal years
            beginning after December 15, 2016, including interim periods within those fiscal years. The Group is currently evaluating the impact of adopting
            this standard on its consolidated financial statements.
            The FASB issued ASU 2016-15, Statement of Cash Flows (Topic 230), Classification of Certain Cash Receipts and Cash Payments (a consensus
            of the Emerging Issues Task Force), on August 26, 2016, and ASU 2016-18, Statement of Cash Flows (Topic 230), Restricted Cash (a consensus
            of the Emerging Issues Task Force), on November 17, 2016. The new guidance is intended to reduce diversity in practice in how certain
            transactions are classified in the statement of cash flows. For public business entities, both ASUs are effective for financial statements issued for
            fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. For all other entities, the guidance is effective for
            financial statements issued for fiscal years beginning after December 15, 2018, and interim periods within fiscal years beginning after
            December 15, 2019. Early adoption is permitted for ASU 2016-18. Early adoption is also permitted for

                                                                                 F-129




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              377/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 379 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     2      SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)
     (aa) Recent accounting pronouncements (Continued)
            ASU 2016-15 provided that all of the amendments are adopted in the same period. Both ASUs require application using a retrospective transition
            method. The Group believes the adoption will not have material impact on the Group cash flows and related disclosures.
            In January 2017, the FASB issued Accounting Standards Update (“ASU”) No. 2017-01, Business Combinations (Topic 805): Clarifying the
            Definition of a Business, which clarifies the definition of a business with the objective of adding guidance to assist entities with evaluating
            whether transactions should be accounted for as acquisitions or disposals of assets or businesses. The standard is effective for fiscal years
            beginning after December 15, 2017, including interim periods within those fiscal years. Early adoption is permitted. The standard should be
            applied prospectively on or after the effective date. The Group is currently evaluating the impact ASU2017-01 will have on the Groups
            consolidated balance sheet, results of operations, cash flows and related disclosures.
            In January 2017, the FASB issued Accounting Standards Update (“ASU”) 2017-04, Simplifying the Test for Goodwill Impairment. The guidance
            removes Step 2 of the goodwill impairment test, which requires a hypothetical purchase price allocation. A goodwill impairment will now be the
            amount by which a reporting unit’s carrying value exceeds its fair value, not to exceed the carrying amount of goodwill. The guidance should be
            adopted on a prospective basis for the annual or any interim goodwill impairment tests beginning after December 15, 2019. Early adoption is
            permitted for interim or annual goodwill impairment tests performed on testing dates after January 1, 2017. The Group believes the adoption will
            not have material impact.
            In May 2017, the FASB issued ASU 2017-09, Compensation—Stock Compensation (Topic 718): Scope of Modification Accounting, which
            provides guidance about which changes to the terms or conditions of a share-based payment award require an entity to apply modification
            accounting in ASC 718. Under the new guidance, modification accounting is required only if the fair value, the vesting conditions, or the
            classification of the award (as equity or liability) changes as a result of the change in terms or conditions. The new guidance is effective for annual
            periods, and interim periods within those annual periods, beginning after December 15, 2017. Early adoption is permitted. The Group is
            evaluating the effects, if any, of the adoption of this guidance on the Groups consolidated balance sheet, results of operations, cash flows and
            related disclosures.


     3      CONCENTRATION AND RISKS
            Concentration of customers
            There are no customers from whom revenue individually represent greater than 10% of the total revenues of the Group for the period from
            January 1 to July 12, 2016.


            Concentration of credit risks
            Financial instruments that potentially subject the Group to significant concentration of credit risk primarily consist of cash and cash equivalents,
            short-term investments and accounts receivable. The Group expects that there is no significant credit risk associated with cash and cash
            equivalents and short-term investments which were held by reputable financial institutions in the jurisdictions where the Company, its
            subsidiaries, the Consolidated Affiliated Entities are located. The Group believes that it is not exposed to unusual risks as these financial
            institutions have high credit quality.

                                                                                 F-130




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              378/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 380 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     3      CONCENTRATION AND RISKS (Continued)
            Concentration of credit risks (Continued)
            Accounts receivable are typically unsecured and denominated in RMB, derived from revenue earned from customers and agencies in the PRC,
            which are exposed to credit risk. The risk is mitigated by credit evaluations the Group performs on its customers and its ongoing monitoring
            process of outstanding balances. The Group maintains an allowance for doubtful accounts and actual losses have generally been within
            management’s expectations. Top five customers accounted for 42.2% of gross accounts receivable as of July 12, 2016, with 13.7% from Shanghai
            Jingdao Advertising Co., Ltd., and 9.2%, 7.5%, 6.7% and 5.1%, from the other four customers, respectively.


            Foreign currency exchange rate risk
            The Group’s exposure to foreign currency exchange rate risk primarily relates to cash and cash equivalents denominated in U.S. dollars. The
            functional currency of the Company is the U.S. dollar, and the reporting currency is RMB. Since July 21, 2005, the RMB has been permitted to
            fluctuate within a narrow and managed band against a basket of certain foreign currencies. As a result, an appreciation of RMB against the U.S.
            dollar would result in foreign currency translation losses when translating the cash and cash equivalents denominated in U.S. dollar into RMB.


     4      DISPOSAL OF GUANGZHOU LECHANG SOFTWARE TECHNOLOGY CO., LTD. (“LECHANG”)
            In March 2016, the Company completed the disposal of the Company’s entire equity in Lechang, a subsidiary operating online game platform, to
            Beijing Quku Technology Co., Ltd (“Quku”), a then independent third party, however the Group acquired 38% equity interest in Quku at a
            consideration of RMB10,333 (US$1,546) in April 2016. The total disposal consideration was RMB12,256 (US$1,833) and the disposal resulted in
            a gain of RMB20,670 (US$3,092).
            The following table presents the aggregate carrying amount of the major classes of assets and liabilities disposed:

                                                                                                                          RMB        US$
                        Assets:
                        Cash                                                                                              15,237     2,358
                        Accounts receivables                                                                               9,924     1,485
                        Prepayments and other current assets                                                              10,980     1,643
                        Property, equipment and software, net                                                                  9         1
                        Intangible assets, net                                                                               351        53
                        Other non-current assets                                                                             155        23
                        Total assets                                                                                      36,656     5,563

                        Liabilities:
                        Accounts payable                                                                                  11,623     1,739
                        Advances from customers and deferred revenue                                                      19,481     2,914
                        Income tax payable                                                                                    53         8
                        Accrued expenses and other current liabilities                                                    13,913     2,081
                        Total liabilities                                                                                 45,070     6,742

                                                                                F-131




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            379/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 381 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     5      LONG-TERM INVESTMENTS
            The Company’s long-term investments consist of cost method investments and equity method investments.

                                                                                            Cost Method        Equity Method                Total
                                                                                               RMB                 RMB                      RMB
                 Balance at January 1, 2016 (RMB)                                               11,670              180,913                192,583
                 Addition of investments                                                           —                117,614                117,614
                 Disposal of investments                                                           —                 (2,250)                (2,250)
                 Share in net income of investee                                                   —                  4,422                  4,422
                 Exchange realignment                                                              —                  2,652                  2,652
                 Impairment charges                                                             (1,670)             (13,647)               (15,317)
                 Balance at July 12, 2016 (RMB)                                                 10,000              289,704                299,704
                 Balance at July 12, 2016 (US$)                                                  1,496               43,341                 44,837


            Equity method investments
            In January 2016, the Group made an investment of RMB92,060 (US$13,774) in Shenzhen United Cultural & Entertainment Investment LP
            (“Shenzhen United”) to acquire 42.86% of its limited partnership.
            In February 2016, the Group and JYP Entertainment Corporation jointly formed Beijing Xin Sheng Entertainment Co., Ltd (“Beijing Xin Sheng”)
            with an investment of RMB10,500 (US$1,571), representing 70% of its ordinary shares
            In April 2016, the Group made an investment of RMB10,133 (US$1,516) in Beijing Quku Technology Co., Ltd to acquire 38% of its ordinary
            shares. Beijing Quku is primarily engaged in online content providing activities.
            Other investments under equity method consist of common stock equity investments in private companies, over which the Group considered it has
            significant influence.


     6      ACCOUNTS RECEIVABLE, NET
            The following summarizes the Group’s accounts receivable as of July 12, 2016:

                                                                                                                       As of July 12,
                                                                                                                    2016            2016
                                                                                                                    RMB             US$
                       Accounts receivable                                                                       147,331          22,041
                       Allowance for doubtful accounts                                                            (5,588)           (836)
                       Accounts receivable, net                                                                  141,743          21,205

                                                                             F-132




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                    380/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 382 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     6      ACCOUNTS RECEIVABLE, NET (Continued)
            The following table presents movement of the allowance for doubtful accounts:

                                                                                                                 As of July 12,
                                                                                                               2016           2016
                                                                                                               RMB            US$
                        Balance at the beginning of the period                                                (21,416)      (3,204)
                        Additional provisions charged to expense                                              (14,261)      (2,134)
                        Write-offs                                                                             30,089        4,502
                        Balance at the end of the period                                                       (5,588)        (836)


     7      PREPAYMENTS AND OTHER ASSETS
            The current and non-current portions of prepayments and other assets consist of the following:

                                                                                                                As of July 12,
                                                                                                             2016             2016
                                                                                                             RMB               US$
                        Current portion
                        Vendor deposits                                                                       61,126         9,145
                        Deposits for licensed copyrights                                                      49,445         7,397
                        VAT receivable                                                                        39,779         5,951
                        Rental deposits                                                                        3,930           588
                        Others                                                                                13,472         2,015
                                                                                                             167,752        25,096
                        Non-current portion
                        Deposits for licensed copyrights and rental fees                                      34,974          5,232
                        Others                                                                                   290             44
                                                                                                              35,264          5,276

                                                                               F-133




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                    381/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 383 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     8      INTANGIBLE ASSETS, NET

                                                                                                                As of July 12, 2016
                                                                                               Gross                               Net         Net
                                                                                              Carrying      Accumulated          carrying    carrying
                                                                                               value        amortization          value       value
                                                                                               RMB             RMB                RMB          US$
            Intangible assets with definite useful years
            Customer relationships                                                             41,700          (26,121)          15,579       2,331
            Online game paying users                                                           20,800          (11,420)           9,380       1,403
            Online music show platform active users                                               —                —                —           —
            Supplier resources                                                                 25,300           (6,860)          18,440       2,759
            Others                                                                              9,456           (5,232)           4,224         632
            Intangible assets with indefinite useful years
            Domain name, trademark and Internet audio/video program transmission
              license                                                                         480,100              —            480,100      71,825
            Intangible assets-noncurrent                                                      577,356          (49,633)         527,723      78,950

            Amortization expense was RMB18,807 (US$2,814) for period from January 1 to July 12, 2016. Estimated amortization expense relating to the
            existing intangible assets for the future years is as follows:

                                                                                                                     RMB              US$
                        Within 1 year                                                                               15,386           2,302
                        Between 1 and 2 years                                                                       11,234           1,681
                        Between 2 and 3 years                                                                        6,405             958
                        Between 3 and 4 years                                                                        5,534             828
                        Over 4 years                                                                                 9,064           1,356


     9      PROPERTY, EQUIPMENT AND SOFTWARE, NET
            Property, equipment and software consist of the following:

                                                                                                                    As of July 12,
                                                                                                                 2016             2016
                                                                                                                 RMB               US$
                        Office computer equipment                                                                27,108             4,055
                        Office furniture and equipment                                                           42,288             6,326
                        Software                                                                                 51,280             7,672
                        Servers and network equipment                                                            56,737             8,488
                        Motor vehicles                                                                              602                90
                        Leasehold improvements                                                                   49,223             7,364
                        Total                                                                                   227,238            33,995
                        Less: Accumulated depreciation                                                         (102,950)          (15,401)
                                                                                                                124,288            18,594

            Depreciation expense was RMB30,391(US$ 4,546) for the period from January 1 to July 12, 2016.

                                                                            F-134




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                      382/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 384 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     10     ACCRUED EXPENSES AND OTHER LIABILITIES

                                                                                                                          As of July 12,
                                                                                                                       2016             2016
                                                                                                                       RMB               US$
                        Payroll payable                                                                               103,754           15,522
                        Accrued advertising and promotion expenses                                                     36,086            5,399
                        Tax and surcharges payable                                                                     30,207            4,519
                        Accrued copyrights cost                                                                        25,114            3,757
                        Investment payable                                                                             19,198            2,872
                        Anchor deposits                                                                                14,236            2,130
                        Accrued professional fees                                                                      13,237            1,980
                        Accrued internet connection costs                                                               9,290            1,390
                        Interest payable                                                                                6,392              956
                        Legal cost                                                                                      2,434              364
                        Online game sharing cost                                                                        4,696              703
                        Accrued sales rebates                                                                           2,337              350
                        Others                                                                                         31,116            4,655
                                                                                                                      298,097           44,597


     11     TAXATION
     (a)    Value-added tax and business tax
            The Group’s revenues from online music show platform and mobile value-added services, online games and sub-licensing of music copyright are
            subject to VAT at 6% plus surcharges as a general VAT taxpayer.
            Online advertising revenues is subject to VAT at a rate of 6% plus surcharges and cultural business construction fee.
            VAT for the period from January 1 to July 12, 2016 of RMB92,889 (US$13,897), was recorded in cost of revenues in the consolidated statement
            of comprehensive loss.


     (b)    Income Taxes
            The Group conducts its primary business operations in the PRC. Income tax expense of the Group for the period from January 1 to July 12, 2016
            consisted of:

                                                                                                                           For period from
                                                                                                                         January 1 to July 12,
                                                                                                                         2016            2016
                                                                                                                         RMB              US$
                        Current income tax expense                                                                       33,468          5,007
                        Deferred income tax benefit                                                                     (10,824)        (1,619)
                        Total                                                                                            22,644          3,388

                                                                                F-135




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                      383/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 385 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     11     TAXATION (Continued)
     (b)    Income Taxes (Continued)
            CaymanIslands
            Under the current laws of the Cayman Islands, the Company is not subject to tax on income or capital gains. Additionally, upon payment of
            dividends by the Company to its shareholders, no Cayman Islands withholding tax will be imposed.


            HongKong
            Under the current tax laws of Hong Kong, Ocean Music Hong Kong is subject to Hong Kong profits tax at 16.5% on its assessable profits
            generated from the operation in Hong Kong. Dividends from Ocean Music Hong Kong are exempt from withholding tax.


            PRC
            Under the Corporate Income Tax (“CIT”) Law, which became effective on January 1, 2008, foreign invested enterprises and domestic enterprises
            are subject to a unified CIT rate of 25%. In accordance with the implementation rules of the CIT Law, a qualified “High and New Technology
            Enterprise” (“HNTE”) is eligible for a preferential tax rate of 15% and a “Software Enterprise”(“SE”) is entitled exemption from income taxation
            for the first two years, counting from the year the enterprise makes profit, and reduction half for the next three years.
            Guangzhou Kugou and Beijing Kuwo have been recognized as HNTE under the CIT law by relevant government authorities in 2013 and were
            entitled to preferential tax rate of 15% for the period from January 1 to July 12, 2016. Yeelion Online was qualified as a SE and will enjoy the
            relevant tax holiday from its first profitable year. As of July 12, 2016, Yeelion Online was still in accumulative loss position.
            The other PRC subsidiaries and Consolidated Affiliated Entities are subject to a 25% EIT rate.
            The CIT Law also provides that an enterprise established under the laws of a foreign country or region but whose “de facto management body” is
            located in the PRC be treated as a resident enterprise for PRC tax purposes and consequently be subject to the PRC income tax at the rate of 25%
            for its global income.
            The Implementing Rules of the CIT Law merely define the location of the “de facto management body” as “the place where the exercising, in
            substance, of the overall management and control of the production and business operation, personnel, accounting, properties, etc., of a non-PRC
            company is located.” Based on a review of surrounding facts and circumstances, the Group does not believe that it is likely that its operations
            outside of the PRC should be considered a resident enterprise for PRC tax purposes.
            The Group’s income/(loss) before income taxes consists of:

                                                                                                                        For the period from
                                                                                                                       January 1 to July 12,
                                                                                                                      2016               2016
                                                                                                                      RMB                US$
                        Non-PRC                                                                                     (330,240)         (49,405)
                        PRC                                                                                          201,023           30,073
                                                                                                                    (129,217)         (19,332)

                                                                                F-136




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             384/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 386 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     11     TAXATION (Continued)
     (b)    Income Taxes (Continued)
            PRC (Continued)
            The reconciliation of total tax expense of the Group computed by applying the respective statutory income tax rate to pre-tax loss is as follows:

                                                                                                                    For the period from
                                                                                                                 January 1 to July 12, 2016
                               Income tax benefit at PRC statutory rate                                                                 25%
                               International tax rate difference                                                                        64%
                               Effect on tax holiday and preferential tax rate                                                         (16)%
                               Permanent difference                                                                                    (68)%
                               Valuation allowance                                                                                     (23)%
                               Effective tax rate                                                                                      (18)%
            The aggregate amount and per share effect of the tax holiday are as follows:

                                                                                                                                For the period from
                                                                                                                               January 1 to July 12,
                                                                                                                              2016               2016
                                                                                                                              RMB                US$
                        Tax holiday effect                                                                                    1,526              228
                        Per share effect—basic                                                                                0.001              0.00
                        Per share effect—diluted                                                                              0.001              0.00
            The tax effects of temporary differences that give rise to the deferred tax asset balances and deferred tax liability balances at July 12, 2016 are as
            follows:

                                                                                                                                              As of July 12,
                                                                                                                                          2016               2016
                                                                                                                                          RMB                US$
            Deferred tax assets:
                 Bad debt provision                                                                                                       3,463               518
                 Net operating losses carried forward                                                                                   129,720            19,407
                 Government grant                                                                                                         3,366               502
                 Deferred revenue                                                                                                         3,867               579
                 Others                                                                                                                   1,748               262
            Less: valuation allowance                                                                                                  (133,679)          (19,999)
            Deferred tax assets, net                                                                                                      8,485             1,269
            Deferred tax liabilities:
                 Intangible assets arising from business combination                                                                      16,026             2,398
            Deferred tax liabilities, net                                                                                                 16,026             2,398

                                                                                 F-137




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                   385/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 387 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     11     TAXATION (Continued)
     (b)    Income Taxes (Continued)
            PRC (Continued)
            The movement of valuation allowance for deferred tax assets is as follows:

                                                                                                                            As of July 12,
                                                                                                                         2016             2016
                                                                                                                         RMB               US$
                        Valuation allowance
                        Balance at beginning of the year                                                                104,290         16,061
                        Current period addition                                                                          29,389          3,938
                        Balance at the end of the year                                                                  133,679         19,999

            Valuation allowances have been provided on the net deferred tax assets where, based on all available evidence, it was considered more likely than
            not that some portion or all of the recorded deferred tax assets will not be realized in future periods. Realization of the net deferred tax assets is
            dependent on factors including future reversals of existing taxable temporary differences and adequate future taxable income, exclusive of
            reversing deductible temporary differences and tax loss or credit carry forwards. The Company evaluates the potential realization of deferred tax
            assets on an entity-by-entity basis. As of July 12, 2016, valuation allowances was provided against deferred tax assets in entities where it was
            determined it was more likely than not that the benefits of the deferred tax assets will not be realized.
            As of July 12, 2016, the Company had net operating loss available carry forwards of RMB580,113 (US$86,787) per income tax returns filed,
            which can be carried forward to offset future taxable income. The remaining net operating losses will expire between 2016 and 2020 if not
            utilized.


            Uncertain tax position
            The Group evaluates the level of authority for each uncertain tax position (including the potential application of interest and penalties) based on
            the technical merits, and measure the unrecognized benefits associated with the tax positions. As of July 12, 2016, the Group did not have any
            significant unrecognized uncertain tax positions. The Group does not anticipate any significant increase to our liability for unrecognized tax
            benefit within the next 12 months. Interest and penalties related to income tax matters, if any, is included in income tax expense.


            Withholding tax on undistributed dividends
            The CIT Law also imposes a withholding income tax of 10% on dividends distributed by an Foreign Investment Enterprise (“FIE”) to its
            immediate holding company outside of China, if such immediate holding company is considered as a non-resident enterprise without any
            establishment or place within China or if the received dividends have no connection with the establishment or place of such immediate holding
            company within China, unless such immediate holding company’s jurisdiction of incorporation has a tax treaty with China that provides for a
            different withholding arrangement. The Cayman Islands, where the Company incorporated, does not have such tax treaty with China. According
            to the arrangement between the mainland China and Hong Kong.

                                                                                 F-138




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                386/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 388 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     11     TAXATION (Continued)
     (b)    Income Taxes (Continued)
            PRC (Continued)
            Withholding tax on undistributed dividends (Continued)
            Special Administrative Region on the Avoidance of Double Taxation and Prevention of Fiscal Evasion in August 2006, dividends paid by an FIE
            in China to its immediate holding company in Hong Kong will be subject to withholding tax at a rate of no more than 5% (if the foreign investor
            owns directly at least 25% of the shares of the FIE). In accordance with accounting guidance, all undistributed earnings are presumed to be
            transferred to the parent company and are subject to the withholding taxes. All FIEs are subject to the withholding tax from January 1, 2008.
            Under U.S. GAAP, undistributed earnings are presumed to be transferred to the parent company and are subject to the withholding taxes. The
            presumption may be overcome if the Company has sufficient evidence to demonstrate that the undistributed dividends will be re-invested and the
            remittance of the dividends will be postponed indefinitely.
            The Group intends to re-invest all earnings indefinitely or be subject to a significant withholding tax should its policy change to allow for earnings
            distribution offshore. As of July 12, 2016, the Group did not record any withholding tax on the retained earnings of its FIEs in the PRC, which
            amounted to RMB160,278 thousand, as the Company intends to permanently re-invest its earnings for use in the operation and expansion of its
            business in China.


     12     COMMITMENTS AND CONTINGENCIES
     (a)    Operating lease commitments
            The following table summarizes future minimum commitments of the Group as of July 12, 2016 under non-cancelable operating arrangements,
            which are mainly related to leased facilities and rental of bandwidth:

                                                                                                                           Future Minimum
                                                                                                                          Commitments Under
                                                                                                                            Non-cancelable
                                                                                                                             Agreements
                                                                                                                         RMB            US$
                        2017                                                                                             37,268         5,575
                        2018                                                                                             29,428         4,403
                        2019                                                                                             11,600         1,735
                        2020                                                                                              7,053         1,055
                        2021 and thereafter                                                                              11,111         1,662
                                                                                                                         96,460        14,430

                                                                                F-139




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             387/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 389 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     12     COMMITMENTS AND CONTINGENCIES (Continued)
     (b)    Licensed copyrights commitments
            The following table summarizes future minimum commitments of the Group as of July 12, 2016 under non-cancelable licensing arrangements:

                                                                                                                        Future Minimum
                                                                                                                       Commitments Under
                                                                                                                         Non-cancelable
                                                                                                                          Agreements
                                                                                                                      RMB             US$
                        2017                                                                                         705,759         105,585
                        2018                                                                                         178,738          26,740
                        2019                                                                                          27,290           4,083
                        2020                                                                                          13,400           2,005
                        2021 and thereafter                                                                           15,400           2,304
                                                                                                                     940,587         140,717


     (c)    Investment commitments
            As of July 12, 2016, the Company had commitments to invest approximately RMB3,440 (US$515) in certain entities to hold the equity interest in
            such entities.


     (d)    Contingencies
            The Company is involved in a number of claims pending in various courts, in arbitration, or otherwise unresolved as of July 12, 2016. These
            claims are substantially related to alleged copyright infringement as well as routine and incidental matters to its business, among others. Adverse
            results in these claims may include awards of damages and may also result in, or even compel, a change in the Company’s business practices,
            which could impact the Company’s future financial results. The Group has accrued contingent loss of RMB183 (US$27) in the consolidated
            statement of comprehensive loss for the period from January 1 to July 12, 2016.
            The Company is unable to estimate the reasonably possible loss or a range of reasonably possible losses for proceedings in the early stages or
            where there is a lack of clear or consistent interpretation of laws specific to the industry-specific complaints among different jurisdictions.
            Although the results of unsettled litigations and claims cannot be predicted with certainty, the Company does not believe that, as of July 12, 2016,
            there was at least a reasonable possibility that the Company may have incurred a material loss, or a material loss in excess of the accrued
            expenses, with respect to such loss contingencies. The losses accrued include judgments handed down by the court and out-of-court settlements
            after July 12, 2016, but related to cases arising on or before July 12, 2016. The Company is in the process of appealing certain judgments for
            which losses have been accrued. However, the ultimate timing and outcome of pending litigation is inherently uncertain. Therefore, although
            management considers the likelihood of a material loss for all pending claims, both asserted and unasserted, to be remote, if one or more of these
            legal matters were resolved against the Company in the same reporting period for amounts in excess of management’s expectations, the
            Company’s consolidated financial statements of a particular reporting period could be materially adversely affected.

                                                                                F-140




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            388/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 390 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     13     ORDINARY SHARES
            The Company’s Memorandum and Articles of Association authorizes the Company to issue 1,800,000,000 shares and 1,080,239,767 shares of
            US$0.000083 par value per common share were outstanding as of July 12, 2016. Each common share is entitled to one vote. The holders of
            common shares are also entitled to receive dividends whenever funds are legally available and when declared by the Board of Directors, which is
            subject to the approval by the holders of the common shares representing a majority of the aggregate voting power of all outstanding shares.
            During the period from January 1 to July 12, 2016, 40,255,459 common shares were issued to Baofeng Poseiden Limited for an aggregate
            consideration approximate RMB 631,261 thousand (US$97,700 thousand equivalent).


     14     NON-CONTROLLING INTEREST
            In February and October 2014, the Company acquired 99.71% and 80% of equity interests of R2G and Rainbow, with the remaining 0.29% and
            20% equity interest accounted for as non-controlling interest, respectively.
            In August 2015, the Company set up a new subsidiary named With Faith Music Corporation (“With Faith”) and holds 51% of its equity interest.
            The shareholder who holds 49% equity interest in With Faith was accounted for as non-controlling interest.


     15     LOSS PER SHARE
            The following table sets forth the computation of basic and diluted net loss per share:

                                                                                                                                For the period from
                                                                                                                               January 1 to July 12,
                                                                                                                        2016                           2016
                                                                                                                        RMB                            US$
            Basic net loss per share:
            Numerator:
                 Net loss attributable to the Company                                                                     (145,456)                       (21,762)
            Denominator:
                 Weighted average ordinary shares outstanding                                                       1,048,871,789               1,048,871,789
            Basic loss per share attributable to the Company                                                                (0.14)                      (0.02)
            Diluted net loss per share calculation
            Numerator:
                 Net loss attributable to the Company                                                                     (145,456)                       (21,762)
            Denominator:
                 Weighted average ordinary shares outstanding                                                       1,048,871,789               1,048,871,789
                 Shares used in computing diluted loss per share attributable to the Company                        1,048,871,789               1,048,871,789
            Diluted loss per share attributable to the Company                                                              (0.14)                      (0.02)
            The potentially dilutive securities that were not included in the calculation of dilutive loss per share in those periods where their inclusion would
            be anti-dilutive are share options of 5,465,579 for the period from January 1 to July 12, 2016.

                                                                                 F-141




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                   389/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 391 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     16     SHARE-BASED COMPENSATION
            In October 2014, the Company’s Board of Directors approved 2014 Share Incentive Plan (the “2014 Plan”). 116,400,000 ordinary shares have
            been reserved to be issued to any qualified employees, directors, non-employee directors, and consultants as determined by the Board. The options
            will be exercisable only if option holder continues employment or provide services through each vesting date. The maximum term of any issued
            stock option is ten years from the grant date.
            Some granted options follow the first category vesting schedule, one fourth (1/4) of which shall vest and become exercisable upon the first
            anniversary of the date of grant and one-eighth (1/8) of which shall vest and become exercisable on each half an year anniversary thereafter. Some
            granted options follow the second category vesting schedule, one-fourth of which shall vest upon the first anniversary of the grant date and
            one-sixteenth (1/16) of which shall vest on each three months thereafter. Other options shall vest and become exercisable on the first year
            anniversary of the grant date.
            Under the second category vesting schedule, in the event of the Company’s completion of an Initial Public Offering (IPO) or termination of the
            option holder’s employment agreement by the Company without cause, the vesting schedule shall be accelerated by a one year period (which
            means that the whole vesting schedule shall be shortened from four years to three years). 39,262,654 granted options under the second category
            vesting schedule shall become fully vested and exercisable in the event of change in control.
            For the period from January 1 to July 12, 2016, the Company granted 17,675,326 stock options to employees. The following table summarizes the
            employees and non-employees stock option activities under the 2014 Plan for the period from January 1 to July 12, 2016.

                                                                                                                                  Weighted-
                                                                                                  Weighted-       Weighted-        average
                                                                                                   average         average        remaining        Aggregate
                                                                                Number of          exercise       grant date      contractual       intrinsic
                                                                                 shares              price        fair value          life            value
                                                                                                    (US$)           (US$)           (years)          (US$)
            Outstanding as of January 1, 2016                                  81,618,521             0.23            1.43             8.41        177,158
            Granted                                                            17,675,326             0.25            1.55             —               —
            Exercised                                                                 —               —               —                —               —
            Forfeited                                                             472,200             0.29            1.29             —               —
            Outstanding as of July 12, 2016                                    98,821,647             0.25            1.51             8.37        212,955
            Vested and expected to vest as of July 12, 2016                    87,612,840             0.24            1.51             8.22        188,910
            Exercisable as of July 12, 2016                                    42,049,925             0.24            1.00             9.13         90,962
            Non-vested as of July 12, 2016                                     56,771,722             0.25            1.36             7.80        121,993
            The aggregate intrinsic value in the table above represents the difference between the fair value of the Company’s ordinary shares and the exercise
            price of the options. Forfeitures are estimated at the time of grant. If necessary, forfeitures are revised in subsequent periods if actual forfeitures
            differ from those estimates.

                                                                                 F-142




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                              390/409
12/3/2018               Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                    Amendment Filed   12/05/18
                                                                  to Form F-1  Page 392 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     16     SHARE-BASED COMPENSATION (Continued)
            The fair values of employee stock options and non-employees stock options were valued using the Binomial option-pricing model. Assumptions
            used in the Binomial option-pricing model are presented below:

                                                                                                                           2016
                                  Risk free interest rate                                                                 1.9% – 2.4%
                                  Expected dividend yield                                                                           0%
                                  Expected volatility range                                                                59% – 61%
                                  Exercise multiples                                                                    2.2 – 2.8 times
                                  Contractual life                                                                             10 years
            The binomial model requires the input of highly subjective assumptions. The risk-free rate for periods within the contractual life of the option is
            based on the U.S. Treasury yield curve in effect at the time of grant. The expected dividend yield was estimated based on the Company’s expected
            dividend policy over the expected life of the options. The Company estimates the volatility of its common stock at the date of grant based on the
            historical volatility of similar U.S. and Hong Kong public companies for a period equal to the expected life preceding the grant date. The exercise
            multiples was estimated based on the vesting and contractual terms of the awards and management’s expectation of exercise behavior of the
            grantees.
            For the period from January 1 to July 12, 2016, the compensation cost recognized for stock options granted to employees were
            RMB272,251(US$40,730). There was no compensation cost capitalized for the period from January 1 to July 12, 2016. As of July 12, 2016, the
            unamortized compensation costs related to unvested stock options granted to employees was RMB454,845(US$68,046), adjusted for estimated
            forfeitures, and weighted average period over which it would be recognized was 3.2 years.
            For the period from January 1 to July 12, 2016, the compensation cost recognized for stock options granted to nonemployees was nil. There was
            no compensation cost capitalized for the period from January 1 to July 12, 2016. As of July 12, 2016, the unamortized compensation costs related
            to unvested stock options granted to nonemployees were nil.
            No income tax benefit was recognized in the consolidated statement of comprehensive loss for share-based compensation arrangements for period
            from January 1 to July 12, 2016, as no tax deduction was claimed.


     17     RELATED PARTY TRANSACTIONS
            The table below sets forth the major related parties and their relationships with the Group as of July 12, 2016:

            Name of related parties                                                                                      Relationship with the Group
            Shenzhen Tencent Computer Systems Company Limited (“Tencent Computer”)(a)                          Subsidiary of the Company’s
                                                                                                               principal owner
            PAGAC Music Holding II Limited (“PAG”)                                                             The Company’s principal owner
            Tencent Technology (Shenzhen) Limited (“Tencent Shenzhen”)                                         Subsidiary of the Company’s
                                                                                                               principal owner
            United Entertainment Corporation (“UEC”)                                                           The Company’s associate
            Beijing Kubo Technology Limited (“Kubo”)                                                           The Company’s associate
            Beijing Quku Technology CO., Ltd (“Quku”)                                                          The Company’s associate

                                                                                F-143




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          391/409
12/3/2018               Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                    Amendment Filed   12/05/18
                                                                  to Form F-1  Page 393 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     17     RELATED PARTY TRANSACTIONS (Continued)
            For the period from January 1 to July 12, 2016, significant related party transactions were as follows:

                                                                                                                              For the period from
                                                                                                                             January 1 to July 12,
                                                                                                                            2016                2016
                                                                                                                            RMB                 US$
                   Short-term loan made by PAG                                                                             304,000             45,480
                   Repayment of short-term loan to PAG                                                                     304,000             45,480
                   Copyrights sublicense to Tencent Shenzhen                                                                39,925              5,973
                   Platform charge to Tencent                                                                                8,005              1,198
                   Revenue from technical services from Quku                                                                 5,446                815
                   Digital album revenue sharing to Tencent Shenzhen                                                         3,044                455
                   Promotion & marketing expense to Quku                                                                     1,058                158
            As of July 12, 2016, material outstanding amount due from/to related parties were as follows:

                                                                                                                                  As at July 12,
                                                                                                                               2016            2016
                                                                                                                               RMB              US$
                   Due to Quku for collected recharge                                                                          25,653            3,838
                   Due to UEC for outstanding capital injection                                                                19,198            2,872
                   Due to Kubo for outstanding capital injection                                                                9,000            1,346
                   Due from Quku for gaming receivable                                                                          6,217              930
                   Due to Tencent Shenzhen for sublicense of music copyrights                                                   3,976              595
                   Due to Tencent Shenzhen for share of revenue                                                                 2,935              439
            (a)    Tencent Computer is a subsidiary of the parent company of the Company’s principal owner Min River Investment Limited, which held
                   15.8% of the Company’s ordinary shares as of July 12, 2016. In April 2014, the Company signed business cooperation agreement with
                   Tencent, pursuant to which the Company and Tencent agreed to sublicense their respective music copyrights to each other at a mutually
                   agreed price based on the same pricing principle used for transactions with third parties.


     18     FAIR VALUE MEASUREMENT
            As of July 12, 2016, information about inputs into the fair value measurements of the Group’s assets that are measured at fair value on a recurring
            basis in periods subsequent to their initial recognition is as follows:

                                                                                                                                         As of July 12,
            Financial instruments                                                                           Fair value            2016                    2016
                                                                                                                                  RMB                     US$
            Bank time deposits and short-term investments original maturity more than three            Significant other
              months but less than one year                                                            observable Inputs
                                                                                                       (Level 2)                632,000                   94,550


     19     SUBSEQUENT EVENT
            On July 12, 2016, the Company and Min River entered into a share subscription agreement pursuant to which the Company conditionally agreed
            to issue and sell to Min River, and Min River agrees to subscribe

                                                                                F-144




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                                 392/409
12/3/2018             Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                  Amendment Filed   12/05/18
                                                                to Form F-1  Page 394 of 410

 Table of Contents

     CHINA MUSIC CORPORATION
     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
     FOR THE PERIOD FROM JANUARY 1, 2016 TO JULY 12, 2016
     (All amounts in thousands, except for share and per share data)

     19     SUBSEQUENT EVENT (Continued)
            for and purchase from the Company, an aggregate of 1,290,862,550 Ordinary Shares (the “Purchased Shares”), representing 55% of the
            outstanding ordinary shares of the Company immediately after the issue of Purchased Shares, in exchange for Tencent PRC Music Business’s
            related operating assets and liabilities (the “Acquisition”). Upon the completion of the Acquisition, Min River held approximately 61.6% of the
            outstanding ordinary shares of the Company.
            The Acquisition is accounted for as a reverse acquisition under ASC Subtopic 805-40: Reverse acquisitions, under which Tencent PRC Music
            Business is regarded as the accounting acquirer, whereas the Company immediately prior to the completion of the Acquisition, is regarded as the
            accounting acquiree.


     20     RESTRICTED NET ASSETS
            Relevant PRC laws and regulations permit payments of dividends by the subsidiaries and the Consolidated Affiliated Entities incorporated in the
            PRC only out of their retained earnings, if any, as determined in accordance with PRC accounting standards and regulations. In addition, each of
            the Company’s subsidiaries and the Consolidated Affiliated Entities is required to annually appropriate 10% of net after-tax income to the
            statutory general reserve fund prior to payment of any dividends, unless such reserve funds have reached 50% of its respective registered capital.
            As a result of these and other restrictions under PRC laws and regulations, the subsidiaries and the Consolidated Affiliated Entities are restricted
            in their ability to transfer a portion of their net assets to the Company either in the form of dividends, loans or advances of the Group’s total
            consolidated net assets. As of July 12, 2016, the total restricted net assets of the Company’s subsidiaries and the Consolidated Affiliated Entities
            incorporated in PRC and subjected to restriction amounted to approximately RMB356,739 (US$53,370). Even though the Company currently
            does not require any such dividends, loans or advances from the PRC entities for working capital and other funding purposes, the Company may
            in the future require additional cash resources from them due to changes in business conditions, to fund future acquisitions and development, or
            merely to declare and pay dividends or distributions to its shareholders. Except for the above, there is no other restriction on the use of proceeds
            generated by the Company’s subsidiaries and the Consolidated Affiliated Entities to satisfy any obligations of the Company.
            The Company performed a test on the restricted net assets of the Company’s subsidiaries and the Consolidated Affiliated Entities in accordance
            with Securities and Exchange Commission Regulation S-X Rule 4-08(a)(3), “General Notes to Financial Statements” and concluded that the
            restricted net assets did not exceed 25% of the consolidated net assets of the Company as of July 12, 2016.

                                                                                F-145




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                             393/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 395 of 410

 Table of Contents

                                                                              PART II

                                                     INFORMATION NOT REQUIRED IN PROSPECTUS

     ITEM 6. INDEMNIFICATION OF DIRECTORS AND EXECUTIVE OFFICERS.
           Cayman Islands law does not limit the extent to which a company’s articles of association may provide for indemnification of officers and
     directors, except to the extent any such provision may be held by the Cayman Islands courts to be contrary to public policy, such as to provide
     indemnification against civil fraud or the consequences or committing a crime. Under our post-offering memorandum and articles of association, which
     will become effective immediately prior to the completion of this offering, to the fullest extent permissible under Cayman Islands law every director and
     officer of our company shall be indemnified against all actions, proceedings, costs, charges, expenses, losses, damages or liabilities incurred or sustained
     by him in connection with the execution or discharge of his duties, powers, authorities or discretions as a director or officer of our company, including
     without prejudice to the generality of the foregoing, any costs, expenses, losses or liabilities incurred by him in defending (whether successfully or
     otherwise) any civil proceedings concerning our company or its affairs in any court whether in the Cayman Islands or elsewhere.

            Pursuant to the form of indemnification agreements which is filed as Exhibit 10.1 to this Registration Statement, we will agree to indemnify our
     directors and executive officers against certain liabilities and expenses that they incur in connection with claims made by reason of their being a director
     or officer of our company.

           The Underwriting Agreement, the form of which is filed as Exhibit 1.1 to this Registration Statement, will also provide for indemnification of us
     and our officers and directors.

           Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to directors, officers or persons
     controlling us pursuant to the foregoing provisions, we have been informed that in the opinion of the SEC such indemnification is against public policy
     as expressed in the Securities Act and is therefore unenforceable.


     ITEM 7. RECENT SALES OF UNREGISTERED SECURITIES.
           During the past three years, we have issued the following securities (including options to acquire our ordinary shares) without registering the
     securities under the Securities Act. We believe that each of the following issuances was exempt from registration under the Securities Act in reliance on
     Regulation S under the Securities Act regarding sales by an issuer in offshore transactions, pursuant to Section 4(a)(2) of the Securities Act regarding
     transactions not involving a public offering and/or Rule 701 of the Securities Act. None of the transactions involved an underwriter.

                                                             Date of                         Number of
     Purchaser                                              Issuance                         Securities                                Consideration
     Ordinary Shares
     Sony/ATV Music Publishing (Hong Kong)             May 20, 2016           1,350,000 ordinary shares                   in exchange of 450,000 ordinary
                                                                                                                          shares of China Publishing
                                                                                                                          Corporation
     EMI Music Publishing Group Hong Kong
      Limited                                          May 20, 2016           1,350,000 ordinary shares                   in exchange of 450,000 ordinary
                                                                                                                          shares of China Publishing
                                                                                                                          Corporation
     Baofeng Poseidon Limited                          May 21, 2016           40,255,459 ordinary shares                  US$97,700,000

                                                                                 II-1




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                            394/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 396 of 410

 Table of Contents

                                                       Date of                   Number of
     Purchaser                                        Issuance                   Securities                     Consideration
     Min River Investment Limited              July 12, 2016        1,290,862,550 ordinary shares   the execution and delivery of certain
                                                                                                    business collaboration agreement and
                                                                                                    certain transaction agreements by
                                                                                                    affiliates of Min River Investment
                                                                                                    Limited
     AlanDing Holding Limited                  October 28, 2016     397,677 ordinary shares         US$965,164.90
     Green Technology Holdings Limited         October 28, 2016     445,691 ordinary shares         US$1,081,695.22
     Best Tactic Global Limited                October 28, 2016     886,864 ordinary shares         US$2,152,425.22
     Cagico Technology Limited                 October 28, 2016     945,989 ordinary shares         US$2,295,922.01
     Time Heritage Enterprises Limited         October 28, 2016     462,399 ordinary shares         US$1,122,245.65
     Red Earth Innovation International
       Company Limited                         October 28, 2016     2,364,972 ordinary shares       US$5,739,803.82
     PAGAC Music Holding II Limited            October 28, 2016     9,337,950 ordinary shares       US$22,663,270.90
     Pan Asia Venture Group Limited            October 28, 2016     1,182,486 ordinary shares       US$2,869,901.91
     CICFH Group Limited                       October 28, 2016     1,888,954 ordinary shares       US$4,584,504.76
     China Investment Corporation Financial
       Holdings                                October 28, 2016     1,654,213 ordinary shares       US$4,014,786.69
     Cityway Investments Limited               October 28, 2016     549,115 ordinary shares         US$1,332,706
     Lofty Times Investments Limited           October 28, 2016     469,183 ordinary shares         US$1,138,710.47
     Min River Investment Limited              October 28, 2016     53,507,452 ordinary shares      US$129,862,965.60
     EMI Music Publishing Group Hong Kong
       Limited                                 October 28, 2016     46,918 ordinary shares          US$113,870.32
     Sony/ATV Music Publishing (Hong Kong)     October 28, 2016     46,918 ordinary shares          US$113,870.32
     Marvellous Mountain Investments Limited
       (formerly known as XieZhenYu Holding
       Limited)                                October 29, 2016     4,741,515 ordinary shares       US$11,507,690.54
     Guomin Holdings Limited                   October 29, 2016     3,477,726 ordinary shares       US$8,440,465.67
     CICFH Music Investment Limited            October 30, 2016     41,203,011 ordinary shares      US$100,000,000

                                                                     II-2




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                    395/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 397 of 410

 Table of Contents

                                                     Date of                      Number of
     Purchaser                                      Issuance                      Securities                             Consideration
     Min River Investment Limited           October 30, 2016        45,323,312 ordinary shares (issued       N/A
                                                                    pursuant to anti-dilution provision in
                                                                    the shareholders’ agreement)
     Sony/ATV Music Publishing (Hong
       Kong)                                November 1, 2016        900,000 ordinary shares                  the delivery of certain license
                                                                                                             agreement by and among Sony/ATV
                                                                                                             Music Publishing (Hong Kong),
                                                                                                             China Publishing Corporation and the
                                                                                                             other parties thereto
     EMI Music Publishing Group Hong Kong
      Limited                               November 1, 2016        900,000 ordinary shares                  the delivery of certain license
                                                                                                             agreement by and among EMI Music
                                                                                                             Publishing Group Hong Kong
                                                                                                             Limited, China Publishing
                                                                                                             Corporation and the other parties
                                                                                                             thereto
     Min River Investment Limited           November 1, 2016        1,980,000 ordinary shares (issued        N/A
                                                                    pursuant to anti-dilution provision in
                                                                    the shareholders’ agreement)
     Capital Star Holdings Limited          February 15, 2017       7,590,000 ordinary shares                the performance by the Capital Star
                                                                                                             Holdings Limited and Mr. Jiang Shan
                                                                                                             under certain agreements
     Min River Investment Limited           February 15, 2017       8,349,000 ordinary shares (issued        N/A
                                                                    pursuant to anti-dilution provision in
                                                                    the shareholders’ agreement)
     Balaena Investments Limited            May 15, 2017            3,600,000 ordinary shares                US$1,044,000
     Guomin Holdings Limited                August 8, 2017          10,186,062 ordinary shares               US$3,143,921.70
     Marvellous Mountain Investments
       Limited (formerly known as
       XieZhenYu Holding Limited)           August 8, 2017          11,336,592 ordinary shares               US$3,546,607.20
     Capital Star Holdings Limited          August 8, 2017          1,500,000 ordinary shares                US$435,000
     FeiYang Holdings Limited               August 8, 2017          3,740,000 ordinary shares                US$1,084,600
     RamCity Investments Limited            August 8, 2017          4,040,000 ordinary shares                US$939,666.40

                                                                     II-3




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                            396/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 398 of 410

 Table of Contents

                                                       Date of                    Number of
     Purchaser                                        Issuance                    Securities                         Consideration
     AI Stone Limited                         August 8, 2017        4,860,000 ordinary shares           US$1,409,400
     Spotify AB                               December 15, 2017     282,830,698 ordinary shares         4.91706% (on a fully diluted basis) of
                                                                                                        the share capital of Spotify
                                                                                                        Technology S.A.
     Guomin Holdings Limited                  December 15, 2017     9,622,115 ordinary shares (share    N/A
                                                                    dividend)
     EMI Group Limited                        December 15, 2017     1,992,362 ordinary shares (share    N/A
                                                                    dividend)
     PAGAC Music Holding II Limited           December 15, 2017     18,771,560 ordinary shares (share   N/A
                                                                    dividend)
     CICFH Group Limited                      December 15, 2017     6,197,481 ordinary shares (share    N/A
                                                                    dividend)
     China Investment Corporation Financial
       Holdings                               December 15, 2017     4,273,559 ordinary shares (share    N/A
                                                                    dividend)
     Quantum Investments Limited              December 15, 2017     21,506 ordinary shares (share       N/A
                                                                    dividend)
     Brave Plus Holdings Limited              December 15, 2017     700,022 ordinary shares (share      N/A
                                                                    dividend)
     Marvellous Mountain Investments
      Limited (formerly known as
      XieZhenYu Holding Limited)              December 15, 2017     11,564,610 ordinary shares (share   N/A
                                                                    dividend)
     AlanDing Holding Limited                 December 15, 2017     1,048,442 ordinary shares (share    N/A
                                                                    dividend)
     Polycon Investment Limited               December 15, 2017     2,082,071 ordinary shares (share    N/A
                                                                    dividend)
     Green Technology Holdings Limited        December 15, 2017     1,117,537 ordinary shares (share    N/A
                                                                    dividend)
     Power Stream Holdings Limited            December 15, 2017     1,430,144 ordinary shares (share    N/A
                                                                    dividend)
     Best Tactic Global Limited               December 15, 2017     2,223,748 ordinary shares (share    N/A
                                                                    dividend)
     Pan Asia Venture Group Limited           December 15, 2017     2,964,997 ordinary shares (share    N/A
                                                                    dividend)

                                                                     II-4




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                         397/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 399 of 410

 Table of Contents

                                                    Date of                       Number of
     Purchaser                                     Issuance                       Securities                      Consideration
     Cagico Technology Limited             December 15, 2017        2,246,257 ordinary shares (share   N/A
                                                                    dividend)
     Qifei International Development Co.
       Limited                             December 15, 2017        4,279,620 ordinary shares (share   N/A
                                                                    dividend)
     Red Earth Innovation International
       Company Limited                     December 15, 2017        5,929,994 ordinary shares (share   N/A
                                                                    dividend)
     Cityway Investments Limited           December 15, 2017        1,376,865 ordinary shares (share   N/A
                                                                    dividend)
     Lofty Times Investments Limited       December 15, 2017        1,236,963 ordinary shares (share   N/A
                                                                    dividend)
     Time Heritage Enterprises Limited     December 15, 2017        1,159,431 ordinary shares (share   N/A
                                                                    dividend)
     EMI Music Publishing Group Hong
      Kong Limited                         December 15, 2017        203,391 ordinary shares (share     N/A
                                                                    dividend)
     Sony/ATV Music Publishing (Hong
       Kong)                               December 15, 2017        203,391 ordinary shares (share     N/A
                                                                    dividend)
     CICFH Music Investment Limited        December 15, 2017        3,648,503 ordinary shares (share   N/A
                                                                    dividend)
     PAGAC Music Holding II LP             December 15, 2017        2,321,334 ordinary shares (share   N/A
                                                                    dividend)
     Capital Star Holdings Limited         December 15, 2017        672,090 ordinary shares (share     N/A
                                                                    dividend)
     Balaena Investments Limited           December 15, 2017        318,778 ordinary shares (share     N/A
                                                                    dividend)
     FeiYang Holdings Limited              December 15, 2017        331,175 ordinary shares (share     N/A
                                                                    dividend)
     RamCity Investments Limited           December 15, 2017        357,740 ordinary shares (share     N/A
                                                                    dividend)
     AI Stone Limited                      December 15, 2017        430,350 ordinary shares (share     N/A
                                                                    dividend)
     RSV-QM Holdings Limited               January 16, 2018         4,955,033 ordinary shares          US$19,999,999.70

                                                                     II-5




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                398/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 400 of 410

 Table of Contents

                                                        Date of                  Number of
     Purchaser                                         Issuance                  Securities                 Consideration
     Internet Fund IV Pte. Ltd.                 January 16, 2018    4,955,033 ordinary shares    US$19,999,999.70
     Esta Investments Pte. Ltd.                 January 16, 2018    2,477,516 ordinary shares    US$9,999,997.83
     Hundreds ANTA Fund Limited Partnership
        (formerly known as Hundreds TWC
        Fund Limited Partnership)               January 16, 2018    2,477,517 ordinary shares    US$10,000,001.87
     Skycus China Fund, L.P.                    January 16, 2018    1,238,757 ordinary shares    US$4,999,994.88
     DE Capital Limited                         January 16, 2018    495,502 ordinary shares      US$1,999,994.72
     Cubract Ventures Limited                   January 16, 2018    10 ordinary shares           US$40.36
     Coatue PE Asia IX LLC                      January 17, 2018    4,955,033 ordinary shares    US$19,999,999.70
     SCC Growth IV Holdco A, Ltd.               January 17, 2018    4,955,033 ordinary shares    US$19,999,999.70
     EAST LIGHT INVESTMENT PTE LTD              January 17, 2018    2,477,517 ordinary shares    US$10,000,001.87
     CT Entertainment Investment Limited        January 17, 2018    2,477,517 ordinary shares    US$10,000,001.87
     Tenor DF Investments, LP                   January 17, 2018    2,477,517 ordinary shares    US$10,000,001.87
     CMS Technology Limited Partnership         January 17, 2018    2,477,517 ordinary shares    US$10,000,001.87
     AI SMS L.P.                                January 17, 2018    2,477,517 ordinary shares    US$10,000,001.87
     Dan Capital I Limited Partnership          January 17, 2018    1,238,748 ordinary shares    US$4,999,958.55
     Emperor Entertainment Investment Limited   January 17, 2018    1,902,709 ordinary shares    US$5,119,999.65
     YG Entertainment Inc.                      January 25, 2018    3,716,229 ordinary shares    US$10,000,000.62
     YG Plus, Inc.                              January 25, 2018    743,246 ordinary shares      US$2,000,000.66
     Huayi Brothers International Limited       January 25, 2018    758,111 ordinary shares      US$2,040,000.89
     B’in Music International Limited           January 26, 2018    1,564,532 ordinary shares    US$4,209,999.16
     Eastern Eagle Investment Co., Ltd.         January 26, 2018    11,148,686 ordinary shares   US$29,999,999.16
     Interesting Development Inc.               January 30, 2018    1,564,532 ordinary shares    US$4,209,999.16
     Begins Studio Entertainment Limited        January 30, 2018    371,623 ordinary shares      US$1,000,000.33
     Remarkable Stone Culture Holdings
        Limited                                 January 31, 2018    1,486,492 ordinary shares    US$4,000,001.32
     Hermitage Green Harbor Limited (formerly
        known as CICFH Glory Limited)           January 31, 2018    2,477,517 ordinary shares    US$10,000,001.87

                                                                     II-6




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                          399/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 401 of 410

 Table of Contents

                                                      Date of                   Number of
     Purchaser                                       Issuance                   Securities                 Consideration
     Canxing International Media Limited       February 5, 2018    772,976 ordinary shares      US$2,080,001.12
     Social Hub Entertainment (Asia) Limited   February 5, 2018    728,381 ordinary shares      US$1,960,000.43
     Min River Investment Limited              March 14, 2018      31,892,669 ordinary shares   US$128,728,379.88
     PAGAC Music Holding II Limited            March 14, 2018      4,608,322 ordinary shares    US$18,600,570.09
     PAGAC Music Holding II LP                 March 14, 2018      569,876 ordinary shares      US$2,300,190.50
     CICFH Group Limited                       March 14, 2018      1,521,450 ordinary shares    US$6,141,028.64
     China Investment Corporation Financial
       Holdings                                March 14, 2018      1,049,137 ordinary shares    US$4,234,631.67
     CICFH Music Investment Limited            March 14, 2018      895,689 ordinary shares      US$3,615,269.51
     Pan Asia Venture Group Limited            March 14, 2018      727,892 ordinary shares      US$2,937,990.48
     Green Technology Holdings Limited         March 14, 2018      274,349 ordinary shares      US$1,107,354.87
     Marvellous Mountain Investments
       Limited (formerly known as
       XieZhenYu Holding Limited)              March 14, 2018      2,839,053 ordinary shares    US$11,459,269.62
     Guomin Holdings Limited                   March 14, 2018      2,362,180 ordinary shares    US$9,534,467.14
     Red Earth Innovation International
       Company Limited                         March 14, 2018      1,452,048 ordinary shares    US$5,860,901.34
     Cagico Technology Limited                 March 14, 2018      509,074 ordinary shares      US$2,054,775.39
     Time Heritage Enterprises Limited         March 14, 2018      262,764 ordinary shares      US$1,060,594.33
     Polycon Investment Limited                March 14, 2018      509,826 ordinary shares      US$2,057,810.68
     Power Stream Holdings Limited             March 14, 2018      324,117 ordinary shares      US$1,308,233.45
     Best Tactic Global Limited                March 14, 2018      545,919 ordinary shares      US$2,203,492.86
     Cityway Investments Limited               March 14, 2018      338,014 ordinary shares      US$1,364,325.91
     Lofty Times Investments Limited           March 14, 2018      303,668 ordinary shares      US$1,225,695.15
     AlanDing Holding Limited                  March 14, 2018      257,387 ordinary shares      US$1,038,891.14
     Capital Star Holdings Limited             March 14, 2018      164,995 ordinary shares      US$665,969.32
     Brave Plus Holdings Limited               March 14, 2018      157,490 ordinary shares      US$635,676.88
     AI Stone Limited                          March 14, 2018      105,649 ordinary shares      US$426,431.06

                                                                     II-7




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                         400/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 402 of 410

 Table of Contents

                                                          Date of                            Number of
     Purchaser                                           Issuance                            Securities                              Consideration
     RamCity Investments Limited                    March 14, 2018             87,823 ordinary shares                   US$354,479.98
     FeiYang Holdings Limited                       March 14, 2018             81,302 ordinary shares                   US$328,159.26
     Balaena Investments Limited                    March 14, 2018             78,259 ordinary shares                   US$315,876.80
     EMI Music Publishing Group Hong
       Kong Limited                                 March 14, 2018             49,931 ordinary shares                   US$201,536.49
     Sony/ATV Music Publishing (Hong
       Kong)                                        March 14, 2018             49,931 ordinary shares                   US$201,536.49
     Quantum Investments Limited                    March 14, 2018             5,280 ordinary shares                    US$21,311.66
     Wind Music International Corporation,
       Eastern Eagle Investment Co., Ltd.,
       Interesting Development Inc. and B’in
       Music International Limited                  August 23, 2018            2,743,860 ordinary shares                The performance of the purchasers of
                                                                                                                        certain license contracts with
                                                                                                                        Ultimate Music Inc.
     Min River Investment Limited, PAGAC
      Music Holding II Limited, CICFH
      Culture Entertainment Group, Guomin
      Holdings Limited, Cityway
      Investments Limited                           September 1, 2018          23,084,008 ordinary shares               All the remaining interest in United
                                                                                                                        Music Entertainment Corporation, an
                                                                                                                        associate of our company
     WMG China LLC and Sony Music
      Entertainment                                 October 3, 2018            68,131,015 ordinary shares               Approximately US$200 million
     Options and Restricted Share Units
     Certain employees and other individuals        Between                    Outstanding options to purchase          Past and future services provided by
                                                    November 29, 2015          52,137,379 ordinary shares and           these individuals to us
                                                    and November 29,           13,709,636 outstanding restricted
                                                    2018                       share units

            Pursuant to Practice Note 15 of the Rules Governing The Listing of Securities on The Stock Exchange of Hong Kong Limited, in connection with
     this offering, Tencent intends to make available to its shareholders an “assured entitlement” to a certain portion of our ordinary shares. As our ordinary
     shares are not expected to be listed on any stock exchange, Tencent is required by the relevant Hong Kong listing rules to effect its Assured Entitlement
     Distribution by providing to its eligible shareholders a “distribution in specie,” or distribution of the ADSs in kind. The distribution will be made
     without any consideration being paid by Tencent’s shareholders. Tencent’s shareholders who are entitled to fractional ADSs, who elect to receive cash in
     lieu of ADSs and who are located in the United States or are U.S. persons, or are otherwise ineligible holders, will only receive cash in the Assured
     Entitlement Distribution.

                                                                                II-8




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          401/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 403 of 410

 Table of Contents

            Tencent has agreed, concurrently with, and subject to, the completion of this offering, to purchase from us certain Class A ordinary shares with an
     aggregate value of up to HK$250 million (US$32 million) at the public offering price per share for distribution to its eligible shareholders, which is the
     public offering price per ADS divided by the number of Class A ordinary shares represented by one ADS. The Assured Entitlement Distribution will
     only be made if this offering is completed and will not involve an underwriter. The distribution in specie of ADSs by Tencent is not part of this offering.
     Each of Tencent and the company will bear all expenses incurred by itself in connection with such concurrent private placement and the Assured
     Entitlement Distribution. We do not expect to use any proceeds from this offering to pay for or facilitate the Assured Entitlement Distribution.

           We believe that the Assured Entitlement Distribution described above is exempt from registration in reliance on Regulation S under the Securities
     Act regarding sales by an issuer in offshore transactions.


     ITEM 8. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES.
     (a)    Exhibits
            See Exhibit Index for a complete list of all exhibits filed as part of this registration, which Exhibit Index is incorporated herein by reference.


     (b)    Financial Statement Schedules
           Schedules have been omitted because the information required to be set forth therein is not applicable or is shown in the consolidated financial
     statements and the notes thereto.


     ITEM 9. UNDERTAKINGS.
           The undersigned registrant hereby undertakes to provide to the underwriters at the closing specified in the underwriting agreements, certificates in
     such denominations and registered in such names as required by the underwriters to permit prompt delivery to each purchaser.

            Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the
     registrant pursuant to the provisions described in Item 6, or otherwise, the registrant has been advised that in the opinion of the SEC such
     indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. In the event that a claim for indemnification
     against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant
     in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities
     being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of
     appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed
     by the final adjudication of such issue.

            The undersigned registrant hereby undertakes that:
             (a) For purposes of determining any liability under the Securities Act, the information omitted from the form of prospectus filed as part of this
                 registration statement in reliance upon Rule 430A and contained in a form of prospectus filed by the registrant under Rule 424(b)(1) or
                 (4) or 497(h) under the Securities Act shall be deemed to be part of this registration statement as of the time it was declared effective.
             (b) For the purpose of determining any liability under the Securities Act, each post-effective amendment that contains a form of prospectus shall
                 be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be
                 deemed to be the initial bona fide offering thereof.

                                                                                   II-9




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               402/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 404 of 410

 Table of Contents

                                                     TENCENT MUSIC ENTERTAINMENT GROUP

                                                                      EXHIBIT INDEX

     Exhibit
     Number                                                                 Description of Document
     1.1             Form of Underwriting Agreement
     3.1†            Fifth Amended and Restated Memorandum and Articles of Association of the Registrant, as currently in effect
     3.2†            Form of Sixth Amended and Restated Memorandum and Articles of Association of the Registrant, as effective immediately prior to the
                     completion of this offering
     4.1             Form of the Registrant’s Specimen American Depositary Receipt (included in Exhibit 4.3)
     4.2             Registrant’s Specimen Certificate for Class A ordinary shares
     4.3             Form of Deposit Agreement between the Registrant, the depositary and holders of the American Depositary Shares
     5.1             Opinion of Maples and Calder (Hong Kong) LLP regarding the validity of the Class A ordinary shares being registered
     8.1             Opinion of Maples and Calder (Hong Kong) LLP regarding certain Cayman Island tax matters (included in Exhibit 5.1)
     8.2†            Opinion of Han Kun Law Offices regarding certain PRC tax matters (included in Exhibit 99.2)
     10.1            Form of Indemnification Agreement between the Registrant and its directors and executive officers
     10.2            Form of Employment Agreement between the Registrant and executive officers of the Registrant
     10.3†           The 2014 Share Incentive Plan
     10.4†           The 2017 Share Option Plan
     10.5†           The 2017 Restricted Share Award Scheme (as amended and restated)
     10.6†           Share Subscription Agreement by and between the Registrant and Min River Investment Limited dated October 23, 2016
     10.7†           Share Subscription Agreement by and between the Registrant and PAGAC Music Holding II Limited dated October 23, 2016
     10.8†           Share Subscription Agreement by and between the Registrant and China Investment Corporation Financial Holdings dated October 23,
                     2016
     10.9†           Share Subscription Agreement by and between the Registrant and CICFH Group Limited dated October 23, 2016
     10.10†          Share Subscription Agreement by and between the Registrant and Green Technology Holdings Limited dated October 23, 2016
     10.11†          Share Subscription Agreement by and between the Registrant and Pan Asia Venture Group Limited dated October 23, 2016
     10.12†          Subscription Agreement by and among the Registrant, Tencent Music Entertainment Hong Kong Limited, Spotify Technology S.A. and
                     Spotify AB dated December 8, 2017
     10.13†          Share Transfer Agreement by and among the Registrant, Tencent Music Entertainment Hong Kong Limited and a wholly-owned
                     subsidiary of Tencent Holdings Limited dated December 8, 2017
     10.14†          Investor Agreement by and among the Registrant, Tencent Holdings Limited, Spotify Technology S.A. and Spotify AB dated
                     December 15, 2017
     10.15†          Share Subscription Agreement by and among the Registrant, CICFH Glory Limited and certain other purchasers named therein dated
                     January 15, 2018

                                                                             II-10




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                    403/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 405 of 410

 Table of Contents

     Exhibit
     Number                                                                  Description of Document
     10.16†          Share Subscription Agreement by and among the Registrant, Min River Investment Limited and certain other purchasers named therein
                     dated February 24, 2018
     10.17†          Share Subscription Agreement by and among the Registrant, PAGAC Music Holding II Limited, PAGAC Music Holding II LP and
                     certain other purchasers named therein dated February 24, 2018
     10.18†          Share Subscription Agreement by and among the Registrant, China Investment Corporation Financial Holdings, CICFH Group Limited,
                     CICFH Music Investment Limited, Green Technology Holdings Limited, Pan Asia Venture Group Limited and certain other purchasers
                     named therein dated February 24, 2018
     10.19†          Share Subscription Agreement by and among the Registrant, Min River Investment Limited and certain other purchasers named therein
                     dated March 7, 2018
     10.20†          Share Subscription Agreement by and among the Registrant, PAGAC Music Holding II Limited, PAGAC Music Holding II LP and
                     certain other purchasers named therein dated March 7, 2018
     10.21†          Share Subscription Agreement by and among the Registrant, China Investment Corporation Financial Holdings, CICFH Group Limited,
                     CICFH Music Investment Limited, Green Technology Holdings Limited, Pan Asia Venture Group Limited and certain other purchasers
                     named therein dated March 7, 2018
     10.22†          Share Subscription Agreement by and among the Registrant, certain shareholders and option holders of United Music Entertainment
                     Corporation and their respective affiliates named therein dated August 23, 2018
     10.23†          Share Transfer Agreement by and among the Registrant, PAGAC Music Holding II Limited, Quantum Investments Limited and certain
                     other parties named therein dated August 28, 2018
     10.24†          Third Amended and Restated Shareholders Agreement among the Registrant, the shareholders of the Registrant and certain other parties
                     named therein dated January 8, 2018
     10.25†          Amendment Agreement dated as of September 26, 2018 to the Third Amended and Restated Shareholders Agreement among the
                     Registrant, the shareholders of the Registrant and certain other parties named therein
     10.26†          English translation of Equity Interests Pledge Agreement among Beijing Tencent Music, Xizang Qiming and the shareholders of Xizang
                     Qiming dated February 8, 2018
     10.27†          English translation of Exclusive Option Agreement among Beijing Tencent Music, Xizang Qiming and the shareholders of Xizang
                     Qiming dated February 8, 2018
     10.28†          English translation of Exclusive Technical Service Agreement between Beijing Tencent Music and Xizang Qiming dated February 8,
                     2018
     10.29†          English translation of Voting Trust Agreement granted by the shareholders of Xizang Qiming dated February 8, 2018
     10.30†          English translation of Spousal Consent granted by the spouse of Mr. Qihu Yang dated February 8, 2018
     10.31†          English translation of the Loan Agreement between Beijing Tencent Music and Ms. Min Hu dated February 8, 2018
     10.32†          English translation of the Loan Agreement between Beijing Tencent Music and Mr. Qihu Yang dated February 8, 2018
     10.33†          English translation of Equity Interests Pledge Agreement among Beijing Tencent Music, Guangzhou Kugou and the shareholders of
                     Guangzhou Kugou dated March 26, 2018
     10.34†          English translation of Exclusive Option Agreement among Beijing Tencent Music, Guangzhou Kugou and the shareholders of
                     Guangzhou Kugou dated March 26, 2018

                                                                             II-11




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                     404/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 406 of 410

 Table of Contents

     Exhibit
     Number                                                                Description of Document
     10.35†          English translation of Exclusive Technical Service Agreement between Beijing Tencent Music and Guangzhou Kugou dated March 26,
                     2018
     10.36†          English translation of Voting Trust Agreement granted by the shareholders of Guangzhou Kugou dated March 26, 2018
     10.37†          English translation of Loan Agreement among Mr. Guomin Xie, Mr. Xiaotao Chen and Ocean Interactive (Beijing) Information
                     Technology Co., Ltd. (currently known as Beijing Tencent Music) dated April 21, 2014
     10.38†          English translation of Debt Assignment and Offset Agreement among Mr. Xiaotao Chen, Mr. Zhongwei Qiu and Ocean Interactive
                     (Beijing) Information Technology Co., Ltd. (currently known as Beijing Tencent Music) dated April 11, 2017
     10.39†          English translation of Spousal Consent granted by the spouse of Mr. Guomin Xie dated July 28, 2018
     10.40†          English translation of Spousal Consent granted by the spouse of Mr. Liang Tang dated July 25, 2018
     10.41†          English translation of Spousal Consent granted by the spouse of Mr. Hanjie Xu dated March 26, 2018
     10.42†          English translation of Spousal Consent granted by the spouse of Mr. Jianming Dong dated July 26, 2018
     10.43†          English translation of Spousal Consent granted by the spouse of Mr. Zhongwei Qiu dated March 26, 2018
     10.44†          English translation of Spousal Consent granted by the spouse of Ms. Huan Hu dated July 26, 2018
     10.45†          English translation of Equity Interests Pledge Agreement among Yeelion Online, Beijing Kuwo and the shareholders of Beijing Kuwo
                     dated July 12, 2016
     10.46†          English translation of Exclusive Option Agreement among Yeelion Online, Beijing Kuwo and the shareholders of Beijing Kuwo dated
                     July 12, 2016
     10.47†          English translation of Exclusive Technical Service Agreement between Yeelion Online and Beijing Kuwo dated July 12, 2016
     10.48†          English translation of Voting Trust Agreement granted by the shareholders of Beijing Kuwo dated July 12, 2016
     10.49†          English translation of Loan Agreement among Yeelion Online, Mr. Guomin Xie and Mr. Lixue Shi dated July 12, 2016
     10.50†          English translation of Spousal Consent granted by the spouse of Mr. Guomin Xie dated July 28, 2018
     10.51†          English translation of Equity Interests Pledge Agreement among Shenzhen Ultimate Xiangyue, Shenzhen Ultimate Music and the
                     shareholders of Shenzhen Ultimate Music dated January 11, 2018
     10.52†          English translation of Exclusive Option Agreement among Shenzhen Ultimate Xiangyue, Shenzhen Ultimate Music and the shareholders
                     of Shenzhen Ultimate Music dated January 11, 2018
     10.53†          English translation of Exclusive Technical Service Agreement between Shenzhen Ultimate Xiangyue and Shenzhen Ultimate Music
                     dated January 11, 2018
     10.54†          English translation of Voting Trust Agreement granted by the shareholders of Shenzhen Ultimate Music dated January 11, 2018
     10.55†          English translation of Spousal Consent granted by the spouse of Mr. Xiudong Ma dated January 11, 2018
     10.56†          English translation of Spousal Consent granted by the spouse of Mr. Gang Ding dated January 11, 2018

                                                                           II-12




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                405/409
12/3/2018              Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                   Amendment Filed   12/05/18
                                                                 to Form F-1  Page 407 of 410

 Table of Contents

     Exhibit
     Number                                                                    Description of Document
     10.57†           English translation of Master Business Cooperation Agreement between certain affiliates of Tencent and the Registrant dated July 12,
                      2018
     10.58            Share Subscription Agreement between the Registrant and Min River Investment Limited with respect to the subscription of Class A
                      ordinary shares in connection with the Assured Entitlement Distribution dated December 3, 2018
     10.59            Registration Rights Agreement among the Registrant, the shareholders of the Registrant and certain other parties named therein dated
                      November 16, 2018
     21.1†            Principal Subsidiaries and VIEs of the Registrant
     23.1             Consent of PricewaterhouseCoopers Zhong Tian LLP, Independent Registered Public Accounting Firm, regarding the consolidated
                      financial statements of Tencent Music Entertainment Group as of December 31, 2016 and December 31, 2017 and for each of the two
                      years in the period ended December 31, 2017
     23.2             Consent of PricewaterhouseCoopers Zhong Tian LLP, Independent Registered Public Accounting Firm, regarding the consolidated
                      statements of China Music Corporation as of July 12, 2016 and for the period from January 1, 2016 to July 12, 2016
     23.3             Consent of Maples and Calder (Hong Kong) LLP (included in Exhibit 5.1)
     23.4†            Consent of Han Kun Law Offices (included in Exhibit 99.2)
     24.1†            Powers of Attorney
     99.1             Code of Business Conduct and Ethics of the Registrant
     99.2†            Opinion of Han Kun Law Offices regarding certain PRC law matters
     99.3†            Consent of iResearch
     99.4             Consent of James Gordon Mitchell
     99.5             Consent of Edith Manling Ngan

     †       Previously filed.

                                                                               II-13




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                           406/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 408 of 410

 Table of Contents

                                                                              Signatures

           Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the
     requirements for filing on Form F-1 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly
     authorized, in the PRC, on December 3, 2018.

                                                                                                    Tencent Music Entertainment Group

                                                                                                    By:    /s/ Cussion Kar Shun Pang
                                                                                                    Name: Cussion Kar Shun Pang
                                                                                                    Title: Chief Executive Officer and Director

          Pursuant to the requirements of the Securities Act, this Registration Statement has been signed by the following persons in the capacities indicated
     on December 3, 2018.

     Signature                                                                                                               Title

     *                                                                                                                    Chairman
     Name: Tong Tao Sang

                                                                                                             Chief Executive Officer, Director
     /s/ Cussion Kar Shun Pang                                                                                 (principal executive officer)
     Name: Cussion Kar Shun Pang

     *                                                                                                             Co-President, Director
     Name: Zhenyu Xie

     *                                                                                                             Co-President, Director
     Name: Guomin Xie

     *                                                                                                                    Director
     Name: Martin Chi Ping Lau

     *                                                                                                                    Director
     Name: Brent Richard Irvin

     *                                                                                                                    Director
     Name: Tak-Wai Wong

     *                                                                                                                    Director
     Name: Liang Tang

     *                                                                                                                    Director
     Name: Haifeng Lin

                                                                                                                  Chief Financial Officer
     *                                                                                                  (principal financial and accounting officer)
     Name: Min Hu

                                                                                  II-14




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                               407/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 409 of 410

 Table of Contents

     *By: /s/ Cussion Kar Shun Pang
          Name: Cussion Kar Shun Pang
          Attorney-in-fact

                                                                    II-15




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm            408/409
12/3/2018            Case 1:18-mc-00561-JMF Document  4-7 No.1
                                                 Amendment Filed   12/05/18
                                                               to Form F-1  Page 410 of 410

 Table of Contents

                                    SIGNATURE OF AUTHORIZED REPRESENTATIVE IN THE UNITED STATES

          Pursuant to the Securities Act of 1933, the undersigned, the duly authorized representative in the United States of Tencent Music Entertainment
     Group, has signed this registration statement or amendment thereto in New York on December 3, 2018.

                                                                                               Authorized U.S. Representative

                                                                                               By: /s/ Colleen A. De Vries
                                                                                                   Name: Colleen A. De Vries
                                                                                                   Title: Senior Vice President

                                                                              II-16




https://www.sec.gov/Archives/edgar/data/1744676/000119312518340313/d624633df1a.htm                                                                          409/409
